Exhibit 10.1

Execution Version

*** indicates material has been omitted pursuant to a Confidential Treatment
Request filed with the Securities and Exchange Commission. A complete copy of
this agreement has been filed separately with the Securities and Exchange
Commission.

LUMP SUM TURNKEY AGREEMENT

for the

ENGINEERING, PROCUREMENT AND CONSTRUCTION

of the

SABINE PASS LNG LIQUEFACTION FACILITY

by and between

SABINE PASS LIQUEFACTION, LLC

as Owner

and

BECHTEL OIL, GAS AND CHEMICALS, INC.

as Contractor

Dated as of the 11th Day of November 2011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

RECITALS

        1   

ARTICLE 1

   DEFINITIONS      1   

ARTICLE 2

   RELATIONSHIP OF OWNER, CONTRACTOR AND SUBCONTRACTORS      18   

2.1

   Status of Contractor      18   

2.2

   Key Personnel, Organization Chart and Contractor Representative      19   

2.3

   Subcontractors and Sub-subcontractors      19   

2.4

   Subcontracts and Sub-subcontracts      20   

2.5

   Contractor Acknowledgements      21   

ARTICLE 3

   CONTRACTOR’S RESPONSIBILITIES      23   

3.1

   Scope of Work      23   

3.2

   Specific Obligations      23   

3.3

   Design and Engineering Work      24   

3.4

   Spare Parts      26   

3.5

   Training Program in General      26   

3.6

   Environmental Regulations and Environmental Compliance      27   

3.7

   Construction Equipment      27   

3.8

   Employment of Personnel      27   

3.9

   Clean-Up      28   

3.10

   HSE Plan; Security      29   

3.11

   Emergencies      30   

3.12

   Contractor Permits      30   

3.13

   Books, Records and Audits      30   

3.14

   Tax Accounting      31   

3.15

   Temporary Utilities, Roads, Facilities and Storage      31   

3.16

   Subordination of Liens      32   

3.17

   Hazardous Materials      32   

3.18

   Quality Assurance      32   

3.19

   Reports      33   

3.20

   Payment      33   

3.21

   Commercial Activities      33   

3.22

   Title to Materials Found      33   

3.23

   Survey Control Points and Layout      33   

3.24

   Cooperation with Others at the Site      34   

3.25

   Integration with Existing Facility and Subproject 1 After Substantial
Completion of Subproject 1      34   

3.26

   Responsibility for Property      36   

3.27

   Explosives      36   

3.28

   Taxes      37   

3.29

   Equipment Quality      37   



--------------------------------------------------------------------------------

ARTICLE 4

   OWNER’S RESPONSIBILITIES      37   

4.1

   Payment and Financing      37   

4.2

   Owner Permits      38   

4.3

   Access to the Site and Off-Site Rights of Way and Easements      38   

4.4

   Operation Personnel      39   

4.5

   Sales and Use Tax Matters      39   

4.6

   Legal Description and Survey      41   

4.7

   Hazardous Materials      41   

4.8

   Owner-Provided Items      41   

4.9

   Owner Representative      42   

ARTICLE 5

   COMMENCEMENT OF WORK, PROJECT SCHEDULE, AND SCHEDULING OBLIGATIONS      42   

5.1

   Commencement of Work      42   

5.2

   Limited Notice to Proceed/Notice to Proceed      42   

5.3

   Project Schedule      44   

5.4

   CPM Schedule Submissions      45   

5.5

   Recovery and Recovery Schedule      45   

5.6

   Acceleration and Acceleration Schedule      46   

ARTICLE 6

   CHANGES; FORCE MAJEURE; AND OWNER-CAUSED DELAY      47   

6.1

   Change Orders Requested by Owner      47   

6.2

   Change Orders Requested by Contractor      49   

6.3

   Contract Price Adjustment; Contractor Documentation      52   

6.4

   Change Orders Act as Accord and Satisfaction      52   

6.5

   Timing Requirements for Notifications and Change Order Requests by Contractor
     53   

6.6

   Evidence of Funds      53   

6.7

   Adjustment Only Through Change Order      54   

6.8

   Force Majeure      54   

6.9

   Extensions of Time and Adjustment of Compensation      55   

6.10

   Delay      56   

6.11

   Contractor Obligation to Mitigate Delay      56   

ARTICLE 7

   CONTRACT PRICE AND PAYMENTS TO CONTRACTOR      56   

7.1

   Contract Price      56   

7.2

   Interim Payments      57   

7.3

   Final Completion and Final Payment      59   

7.4

   Payments Not Acceptance of Work      60   

7.5

   Payments Withheld      60   

7.6

   Interest on Late Payments and Improper Collection      61   

7.7

   Offset      61   

7.8

   Procedure for Withholding, Offset and Collection on the Letter of Credit     
61   

7.9

   Payment Error      62   

 

- ii -



--------------------------------------------------------------------------------

ARTICLE 8

   TITLE AND RISK OF LOSS      62   

8.1

   Title      62   

8.2

   Risk of Loss      63   

ARTICLE 9

   INSURANCE AND LETTER OF CREDIT      64   

9.1

   Insurance      64   

9.2

   Irrevocable Standby Letter of Credit      65   

ARTICLE 10

   OWNERSHIP OF DOCUMENTATION      68   

10.1

   Work Product      68   

10.2

   Owner Provided Documents      70   

ARTICLE 11

   COMPLETION      71   

11.1

   Notice of RFSU, Delivery of Feed Gas for Commissioning, Start-Up and
Performance Testing and Scheduling of LNG Tanker      71   

11.2

   Notice and Requirements for Substantial Completion      74   

11.3

   Owner Acceptance of RFSU and Substantial Completion      75   

11.4

   Performance Guarantee Not Achieved      76   

11.5

   Punchlist      78   

11.6

   Notice and Requirements for Final Completion      79   

11.7

   Operations Activities      79   

ARTICLE 12

   WARRANTY AND CORRECTION OF WORK      80   

12.1

   Warranty      80   

12.2

   Correction of Work Prior to Substantial Completion      81   

12.3

   Correction of Work After Substantial Completion      82   

12.4

   Assignability of Warranties      83   

12.5

   Waiver of Implied Warranties      84   

ARTICLE 13

   DELAY LIQUIDATED DAMAGES AND SCHEDULE BONUS      84   

13.1

   Delay Liquidated Damages      84   

13.2

   Schedule Bonus      84   

ARTICLE 14

   CONTRACTOR’S REPRESENTATIONS      85   

14.1

   Corporate Standing      85   

14.2

   No Violation of Law; Litigation      85   

14.3

   Licenses      85   

14.4

   No Breach      86   

14.5

   Corporate Action      86   

14.6

   Financial Solvency      86   

ARTICLE 15

   OWNER’S REPRESENTATIONS      86   

15.1

   Standing      86   

15.2

   No Violation of Law; Litigation      86   

15.3

   Licenses      86   

15.4

   No Breach      87   

15.5

   Corporate Action      87   

15.6

   Financial Solvency      87   

 

- iii -



--------------------------------------------------------------------------------

ARTICLE 16

   DEFAULT, TERMINATION AND SUSPENSION      87   

16.1

   Default by Contractor      87   

16.2

   Termination for Convenience by Owner      89   

16.3

   Suspension of Work      90   

16.4

   Suspension by Contractor      91   

16.5

   Termination by Contractor      92   

16.6

   Termination in the Event of an Extended Force Majeure      92   

16.7

   Termination in the Event of Delayed Notice to Proceed      92   

16.8

   Contractor’s Right to Terminate      93   

ARTICLE 17

   INDEMNITIES      93   

17.1

   General Indemnification      93   

17.2

   Injuries to Contractor’s Employees and Damage to Contractor’s Property     
94   

17.3

   Injuries to Owner’s Employees and Damage to Owner’s Property      95   

17.4

   Patent and Copyright Indemnification Procedure      96   

17.5

   Lien Indemnification      96   

17.6

   Owner’s Failure to Comply with Applicable Law      96   

17.7

   Landowner Claims      97   

17.8

   Legal Defense      97   

17.9

   Enforceability      98   

ARTICLE 18

   DISPUTE RESOLUTION      98   

18.1

   Negotiation      98   

18.2

   Arbitration      99   

18.3

   Continuation of Work During Dispute      100   

18.4

   Escrow of Certain Disputed Amounts By Owner      100   

ARTICLE 19

   CONFIDENTIALITY      100   

19.1

   Contractor’s Obligations      100   

19.2

   Owner’s Obligations      101   

19.3

   Definitions      101   

19.4

   Exceptions      101   

19.5

   Equitable Relief      101   

19.6

   Term      102   

ARTICLE 20

   LIMITATION OF LIABILITY      102   

20.1

   Contractor Aggregate Liability      102   

20.2

   Limitation on Contractor’s Liability for Liquidated Damages      104   

20.3

   Liquidated Damages In General      105   

20.4

   Consequential Damages      105   

20.5

   Exclusive Remedies      106   

20.6

   Applicability      106   

20.7

   Term Limit      106   

ARTICLE 21

   MISCELLANEOUS PROVISIONS      106   

21.1

   Entire Agreement      106   

 

- iv -



--------------------------------------------------------------------------------

21.2

   Amendments      107   

21.3

   Joint Effort      107   

21.4

   Captions      107   

21.5

   Notice      107   

21.6

   Severability      108   

21.7

   Assignment      108   

21.8

   No Waiver      108   

21.9

   Governing Law      109   

21.10

   Successors and Assigns      109   

21.11

   Attachments and Schedules      109   

21.12

   Obligations      109   

21.13

   Further Assurances      109   

21.14

   Priority      109   

21.15

   Restrictions on Public Announcements      109   

21.16

   Potential Lenders, Potential Equity Investors and Equity Participants     
110   

21.17

   Foreign Corrupt Practices Act      111   

21.18

   Parent Guarantee      111   

21.19

   Language      111   

21.20

   Counterparts      111   

21.21

   Federal Energy Regulatory Commission Approval      111   

21.22

   Owner’s Lender      111   

21.23

   Independent Engineer      111   

21.24

   Survival      112   

 

- v -



--------------------------------------------------------------------------------

LIST OF ATTACHMENTS AND SCHEDULES

 

ATTACHMENT A

   Scope of Work and Basis of Design

ATTACHMENT B

   Contractor Deliverables

ATTACHMENT C

   Payment Schedule

SCHEDULE C-1

  

Milestone Payment Schedule

SCHEDULE C-2

  

Monthly Payment Schedule

ATTACHMENT D

   Form of Change Order

SCHEDULE D-1

  

Change Order Form

SCHEDULE D-2

  

Unilateral Change Order Form

SCHEDULE D-3

  

Contractor’s Change Order Request Form/Contractor’s Response to a Change Order
Proposed by Owner

SCHEDULE D-4

  

Unit Rates for Change Orders Performed on a Time and Material Basis

SCHEDULE D-5

  

Existing Facility Labor Unit Rates

ATTACHMENT E

   Project Schedule

ATTACHMENT F

   Key Personnel and Contractor’s Organization

ATTACHMENT G

   Approved Subcontractors and Sub-subcontractors and List of Major Equipment

ATTACHMENT H

   Form of Limited Notice to Proceed and Notice to Proceed

SCHEDULE H-1

  

Form of Limited Notice to Proceed

SCHEDULE H-2

  

Form of Notice to Proceed

ATTACHMENT I

   Form of Contractor’s Invoices

SCHEDULE I-1

  

Form of Contractor’s Interim Invoice

SCHEDULE I-2

  

Form of Contractor’s Final Invoice

ATTACHMENT J

   HSE Plan Requirements

 

- vi -



--------------------------------------------------------------------------------

ATTACHMENT K

   Form of Lien and Claim Waivers

SCHEDULE K-1

  

Contractor’s Interim Conditional Lien Waiver

SCHEDULE K-2

  

Contractor’s Interim Unconditional Lien Waiver

SCHEDULE K-3

  

Subcontractor’s Interim Conditional Lien Waiver

SCHEDULE K-4

  

Subcontractor’s Interim Unconditional Lien Waiver

SCHEDULE K-5

  

Contractor’s Final Conditional Lien and Claim Waiver

SCHEDULE K-6

  

Contractor’s Final Unconditional Lien and Claim Waiver

SCHEDULE K-7

  

Subcontractor’s Final Conditional Lien and Claim Waiver

SCHEDULE K-8

  

Subcontractor’s Final Unconditional Lien and Claim Waiver

ATTACHMENT L

   Form of RFSU Completion Certificate

ATTACHMENT M

   Form of Substantial Completion Certificate

ATTACHMENT N

   Form of Final Completion Certificate

ATTACHMENT O

   Insurance Requirements

ATTACHMENT P

   Contractor Permits

ATTACHMENT Q

   Owner Permits

ATTACHMENT R

   Form of Irrevocable, Standby Letter of Credit

ATTACHMENT S

   Performance Tests and Commissioning Tests

ATTACHMENT T

   Performance Guarantee, Performance Liquidated Damages, Minimum Acceptance
Criteria, and Delay Liquidated Damages

ATTACHMENT U

   Owner Provided Items and Responsibility

ATTACHMENT V

   Pre-Commissioning, Commissioning, Start-Up, and Training

ATTACHMENT W

   Spare Parts

SCHEDULE W-1

  

Form of Operating Spare Parts List

SCHEDULE W-2

  

Capital Spare Parts List

 

- vii -



--------------------------------------------------------------------------------

ATTACHMENT X

   Work in Existing Facility

ATTACHMENT Y

   Site and Off-Site Rights of Way and Easements

ATTACHMENT Z

   Landowner Access

ATTACHMENT AA

   Form of Acknowledgement and Consent Agreement with Lender

ATTACHMENT BB

   Form of Owner Confirmations

SCHEDULE BB-1

  

Form of Owner Monthly Confirmation

SCHEDULE BB-2

  

Form of Owner Quarterly Confirmation

ATTACHMENT CC

   Independent Engineer Activities

ATTACHMENT DD

   Form of Escrow Agreement

ATTACHMENT EE

   Provisional Sums

ATTACHMENT FF

   Form of Parent Guarantee

 

- viii -



--------------------------------------------------------------------------------

SABINE PASS LNG LIQUEFACTION FACILITY

ENGINEERING, PROCUREMENT AND CONSTRUCTION AGREEMENT

THIS ENGINEERING, PROCUREMENT AND CONSTRUCTION AGREEMENT (this “Agreement”),
dated as of the 11th Day of November, 2011 (the “Contract Date”), is entered
into by and between SABINE PASS LIQUEFACTION, LLC, a Delaware limited liability
company, having its principal place of business at 700 Milam, Suite 800,
Houston, Texas 77002 (“Owner”), and BECHTEL OIL, GAS AND CHEMICALS, INC., a
Delaware corporation, having an address at 3000 Post Oak Boulevard, Houston,
Texas 77056 (“Contractor” and, together with Owner, each a “Party” and together
the “Parties”).

RECITALS

WHEREAS, Owner desires to enter into an agreement with Contractor to provide
services for the engineering, procurement and construction of (a) a turnkey LNG
liquefaction facility comprised of two LNG trains each with a nominal production
capacity of approximately 4.5 mtpa to be owned by Owner, located at the
Liquefaction Facility Site (as defined below), and all related appurtenances
thereto (as more fully described below, the “Liquefaction Facility”), and
(b) certain modifications and improvements to the existing LNG receiving,
storage and regasification facilities (as more fully described below, the
“Existing Facility”) located at the Existing Facility Site (as defined below),
and to commission, start-up and test the Liquefaction Facility, all as further
described herein (collectively, the “Project”); and

WHEREAS, Contractor, itself or through its vendors, suppliers, and
subcontractors, desires to provide the foregoing engineering, procurement,
construction, commissioning, start-up and testing services on a turnkey lump sum
basis;

NOW THEREFORE, in consideration of the mutual covenants herein contained and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Parties, intending to be legally bound, hereby agree as
follows:

ARTICLE 1

DEFINITIONS

1.1 In addition to other defined terms used throughout this Agreement, when used
herein, the following capitalized terms have the meanings specified in this
Section 1.1.

“AAA” has the meaning set forth in Section 18.2.

“AAA Rules” has the meaning set forth in Section 18.2.

“Acceleration Schedule” has the meaning set forth in Section 5.6A.

“Affiliate” means any Person that directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with a
Party. For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities or otherwise.



--------------------------------------------------------------------------------

“Aggregate Cap” has the meaning set forth in Section 20.1A.

“Aggregate Provisional Sum” has the meaning set forth in Section 7.1A.

“Agreement” means this Agreement for the performance of the Work (including all
Attachments and Schedules attached hereto), as it may be amended from time to
time in accordance with this Agreement.

“Applicable Codes and Standards” means any and all codes, standards or
requirements applicable to the Work set forth or listed in Attachment A, in any
Applicable Law (subject to an adjustment by Change Order in accordance with
Section 6.2A.1), or which are set forth or listed in any document or Drawing
listed in Attachment A, which codes, standards and requirements shall govern
Contractor’s performance of the Work, as provided herein, provided that, with
respect to Applicable Codes and Standards which are not set forth in any
Applicable Law, any reference herein to such Applicable Codes and Standards
shall refer to those Applicable Codes and Standards set forth or listed in any
document or Drawing listed in Attachment A.

“Applicable Law” means all laws, statutes, ordinances, orders, decrees,
injunctions, licenses, Permits, approvals, rules and regulations, including any
conditions thereto, of any Governmental Instrumentality having jurisdiction over
all or any portion of the Site or the Project or performance of all or any
portion of the Work or the operation of the Project, or other legislative or
administrative action of a Governmental Instrumentality, or a final decree,
judgment or order of a court which relates to the performance of Work hereunder.

“Books and Records” has the meaning set forth in Section 3.13A.

“Business Day” means every Day other than a Saturday, a Sunday or a Day that is
an official holiday for employees of the federal government of the United States
of America.

“CAD” has the meaning set forth in Section 3.3E.

“Carve-Outs” has the meaning set forth in Section 20.1.

“Change in Law” means any amendment, modification, superseding act, deletion,
addition or change in or to Applicable Law (excluding changes to tax laws where
such taxes are based upon Contractor’s income or profits/losses) that occurs and
takes effect after May 15, 2011. A Change in Law shall include any official
change in the interpretation or application of Applicable Law (including
Applicable Codes and Standards set forth in Applicable Law), provided that such
change is expressed in writing by the applicable Governmental Instrumentality.

“Change Order” means, after the execution of this Agreement, any of the
following: (i) a written order issued by Owner to Contractor, in the form of
Schedule D-2, (ii) a written instrument signed by both Parties in the form of
Schedule D-1, in each case executed pursuant to the applicable provisions of
Article 6, or (iii) a determination issued pursuant to Article 18, that
authorizes an addition to, deletion from, suspension of, or any other
modification or adjustment to the requirements of this Agreement, including the
Work or any Changed Criteria.

 

- 2 -



--------------------------------------------------------------------------------

“Changed Criteria” has the meaning set forth in Section 6.1A.

“Cheniere” means Cheniere Energy, Inc.

“Collateral Agent” means the collateral agent under the credit agreement for the
financing of the Project.

“Commissioning Feed Gas” has the meaning set forth in Section 4.8C.

“Commissioning LNG” has the meaning set forth in Section 11.1C.

“Commissioning Period” has the meaning set forth in Attachment T.

“Confidential Information” has the meaning set forth in Section 19.3.

“Confirmed Acceleration Directive” has the meaning set forth in Section 5.6A.

“ConocoPhillips Intellectual Property” has the meaning set forth in
Section 10.1D.

“ConocoPhillips License Agreement” means the license agreement between
ConocoPhillips Company and Owner relating to the Optimized Cascade Process.

“ConocoPhillips Work Product” has the meaning set forth in Section 10.1D.

“Consequential Damages” has the meaning set forth in Section 20.4.

“Construction Equipment” means the equipment, machinery, structures,
scaffolding, materials, tools, supplies and systems owned, rented or leased by
Contractor or its Subcontractors or Sub-subcontractors for use in accomplishing
the Work, but not intended for incorporation into the Project.

“Construction Equipment Lessor” means the Subcontractor or Sub-subcontractor, as
the case may be, who rents or leases Construction Equipment.

“Contract Date” has the meaning set forth in the preamble.

“Contract Price” has the meaning set forth in Section 7.1, as may be adjusted by
Change Order in accordance with the terms of this Agreement.

“Contractor” has the meaning set forth in the preamble hereto.

“Contractor Existing Intellectual Assets” has the meaning set forth in
Section 10.1A.

 

- 3 -



--------------------------------------------------------------------------------

“Contractor Group” means (i) Contractor and its Affiliates and (ii) the
respective directors, officers, agents, employees, representatives of each
Person specified in clause (i) above.

“Contractor Permits” means the Permits listed in Attachment P and any other
Permits (not listed in either Attachment P or Attachment Q) necessary for
performance of the Work which are required to be obtained in Contractor’s name
pursuant to Applicable Law.

“Contractor Representative” means that Person or Persons designated by
Contractor in a written notice to Owner specifying any and all limitations of
such Person’s authority, and acceptable to Owner, who shall have complete
authority to act on behalf of Contractor on all matters pertaining to this
Agreement or the Work including giving instructions and making changes in the
Work. The Contractor Representative as of the Contract Date is designated in
Section 2.2B.

“Contractor’s Confidential Information” has the meaning set forth in
Section 19.2.

“Cool Down” means the controlled process by which a process system is taken from
its ambient condition (purged and cleaned of air, moisture and debris, etc.) and
cooled down to its cryogenic temperature (at or below - 260°F) through the use
of LNG, which shall be set forth in the Project Commissioning Plan. A system has
achieved “Cool Down” when it has reached its cryogenic temperature in a stable
condition.

“Corrective Work” has the meaning set forth in Section 12.3.

“CPM Schedule” has the meaning set forth in Section 5.4.

“Currency Provisional Sum” has the meaning set forth in Attachment EE.

“Day” means a calendar day.

“Daily Quantities” has the meaning set forth in Section 11.1B.

“Default” has the meaning set forth in Section 16.1A.

“Defect” or “Defective” has the meaning set forth in Section 12.1A.

“Defect Correction Period” means, with respect to each Subproject, the period
commencing upon Substantial Completion thereof and ending eighteen (18) months
thereafter, provided that the Defect Correction Period for certain portions of
the Work may commence earlier in accordance with Section 8.2C. For the avoidance
of doubt, there shall be a separate Defect Correction Period for each of
Subproject 1 and Subproject 2.

“Delay Liquidated Damages” has the meaning set forth in Section 13.1.

“Design Basis” means the basis of design and technical limits and parameters of
the Liquefaction Facility and the modifications and improvements to the Existing
Facility as set forth in Attachment A.

 

- 4 -



--------------------------------------------------------------------------------

“Disclosing Party” has the meaning set forth in Section 19.3.

“Dispute” has the meaning set forth in Section 18.1.

“Dispute Notice” has the meaning set forth in Section 18.1.

“Drawings” means the graphic and pictorial documents showing the design,
location and dimensions of the Liquefaction Facility and the modifications and
improvements to the Existing Facility, generally including plans, elevations,
sections, details, schedules and diagrams, which are prepared as a part of and
during the performance of the Work.

“Effective Date” means the date on which Owner issues the Limited Notice to
Proceed in accordance with Section 5.2A.

“Equipment” means all equipment, materials, supplies, software, licenses and
systems required for the completion of and incorporation into the Liquefaction
Facility and the Existing Facility.

“Escrow Agent” means the escrow agent under the Escrow Agreement.

“Escrow Agreement” means the escrow agreement between Owner, Escrow Agent and
Contractor, which shall be in the form attached hereto as Attachment DD.

“Escrowed Amounts” has the meaning set forth in Section 18.4.

“Excessive Monthly Precipitation” means that the total precipitation measured at
the Site for the Month that the event in question occurred has exceeded the
following selected probability levels for such Month for Weather Station 417174
BPT, Port Arthur AP Beaumont TX, as specified in the National Oceanic and
Atmospheric Administration publication titled “Climatography of the U.S. No. 81,
Supplement No. 1, Monthly Precipitation Probabilities and Quintiles, 1971-2000”:

 

  (1) For the period from Contractor’s mobilization to the Site until twenty-one
(21) Months after NTP with respect to Subproject 1 and for the period from
Contractor’s mobilization to the Site until twenty-nine (29) Months after NTP
with respect to Subproject 2, the selected probability level of 0.6 shall apply;
and

 

  (2) For all other periods after Contractor’s mobilization to the Site, the
selected probability level of 0.8 shall apply.

The Parties recognize that the assessment as to whether or not total
precipitation measured at the Site for a given Month constitutes Excessive
Monthly Precipitation can only be made after the end of the Month in question.

“Existing Facility” means the existing LNG receiving, storage and regasification
facilities located at the Existing Facility Site which is adjacent to the
Liquefaction Facility Site.

 

- 5 -



--------------------------------------------------------------------------------

“Existing Facility Labor Provisional Sum” has the meaning set forth in
Attachment EE.

“Existing Facility Site” means those areas where the Existing Facility is
located as shown in greater detail in Attachment Y.

“Feed Document” has the meaning set forth in Attachment A.

“Feed Gas” means the Natural Gas that is to be used as feed stock for the
Liquefaction Facility.

“FERC” means the Federal Energy Regulatory Commission.

“FERC Authorization” means the authorization by the FERC granting to Owner the
approvals requested in that certain application filed by Owner with the FERC on
January 31, 2011, in Docket No. CP11-72-000 (as may be amended from time to
time) pursuant to Section 3(a) of the Natural Gas Act and the corresponding
regulations of the FERC.

“FERC Authorization for Commissioning” has the meaning set forth in
Section 11.1A.

“Final Completion” means that all Work and all other obligations under this
Agreement (except for that Work and obligations that survive the termination or
expiration of this Agreement, including obligations for Warranties and
correction of Defective Work pursuant to Section 12.3 and any other obligations
covered under Section 11.6), are fully and completely performed in accordance
with the terms of this Agreement, including: (i) the achievement of Substantial
Completion of all Subprojects; (ii) the completion of all Punchlist items;
(iii) delivery by Contractor to Owner of a fully executed Final Conditional Lien
and Claim Waiver in the form of Schedule K-5; (iv) delivery by Contractor to
Owner of all documentation required to be delivered under this Agreement as a
prerequisite of achievement of Final Completion, including Record Drawings;
(v) removal from the Site of all of Contractor’s, Subcontractors’ and
Sub-subcontractor’s personnel, supplies, waste, materials, rubbish, and
temporary facilities; (vi) delivery by Contractor to Owner of fully executed
Final Conditional Lien and Claim Waivers from all Major Subcontractors in the
form in Attachment K-7; (vii) fully executed Final Conditional Lien and Claim
Waivers from Major Sub-subcontractors in a form substantially similar to the
form in Attachment K-7; (viii) delivery by Contractor to Owner of a Final
Completion Certificate in the form of Attachment N and as required under
Section 11.6; (ix) Contractor has, pursuant to Section 3.4, delivered to the
Project all Operating Spare Parts required by the Operating Spare Parts List to
be delivered to the Project prior to Final Completion; and (x) if pursuant to
Section 11.4A Substantial Completion was achieved without Contractor having
achieved the Performance Guarantee, Contractor has achieved the Performance
Guarantee or has paid the applicable Performance Liquidated Damages.

“Final Completion Certificate” has the meaning set forth in Section 11.6.

“Final Conditional Lien and Claim Waiver” means the waiver and release provided
to Owner by Contractor, Major Subcontractors and Major Sub-subcontractors in
accordance with the requirements of Section 7.3, which shall be in the form of
Attachment K, Schedules K-5 and K-7.

 

- 6 -



--------------------------------------------------------------------------------

“Final Unconditional Lien and Claim Waiver” means the waiver and release
provided to Owner by Contractor, Major Subcontractors and Major
Sub-subcontractors in accordance with the requirements of Section 7.3, which
shall be in the form of Attachment K, Schedules K-6 and K-8.

“First Draw” has the meaning set forth in Section 4.1A.

“Force Majeure” means any act or event that (i) prevents or delays the affected
Party’s performance of its obligations in accordance with the terms of this
Agreement, (ii) is beyond the reasonable control of the affected Party, not due
to its fault or negligence and (iii) could not have been prevented or avoided by
the affected Party through the exercise of due diligence. Force Majeure may
include catastrophic storms or floods, Excessive Monthly Precipitation,
lightning, tornadoes, hurricanes, a named tropical storm, earthquakes and other
acts of God, wars, civil disturbances, revolution, acts of public enemy, acts of
terrorism, credible threats of terrorism, revolts, insurrections, sabotage,
riot, plague, epidemic, commercial embargoes, expropriation or confiscation of
the Project, epidemics, fires, explosions, industrial action or strike (except
as excluded below), and actions of a Governmental Instrumentality that were not
requested, promoted, or caused by the affected Party. For avoidance of doubt,
Force Majeure shall not include any of the following: (i) economic hardship
unless such economic hardship was otherwise caused by Force Majeure;
(ii) changes in market conditions unless any such change in market conditions
was otherwise caused by Force Majeure; (iii) industrial actions and strikes
involving only the employees of Contractor or any of its Subcontractors; or
(iv) nonperformance or delay by Contractor or its Subcontractors or
Sub-subcontractors, unless such nonperformance or delay was otherwise caused by
Force Majeure.

“Fuel Provisional Sum” has the meaning set forth in Attachment EE.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Geotechnical Reports” means the following reports, each prepared by
Tolunay-Wong Engineers, Inc. and provided by Owner to Contractor prior to the
Contract Date: (i) Geotechnical Data Report Cheniere Liquefaction Expansion
Project Trains 1 And 2 Cameron Parish, Louisiana - Prepared for Cheniere Energy
Houston, Texas - April, 2011 - Project No. 10.14.071; and (ii) Geotechnical
Recommendations Report Cheniere Liquefaction Expansion Project Trains 1 And 2
Cameron Parish, Louisiana - Prepared for Cheniere Energy Houston, Texas - April,
2011 - Project No. 10.14.071.

“Good Engineering and Construction Practices” or “GECP” means the generally
accepted practices, skill, care, methods, techniques and standards employed by
the international LNG industry at the time of the Contract Date that are
commonly used in prudent engineering, procurement and construction to safely
design, construct, pre-commission, commission, start-up and test LNG export,
liquefaction and send-out terminal facilities of similar size and type as the
Project, in accordance with Applicable Law and Applicable Codes and Standards.

 

- 7 -



--------------------------------------------------------------------------------

“Governmental Instrumentality” means any federal, state or local department,
office, instrumentality, agency, board or commission having jurisdiction over a
Party or any portion of the Work, the Project or the Site.

“Guarantee Conditions” means the LNG Production Rate Guarantee Conditions.

“Guaranteed Substantial Completion Date” or “Guaranteed Substantial Completion
Dates” has the meaning set forth in Section 5.3B.

“Guaranteed Substantial Completion Date for Subproject 1” has the meaning set
forth in Section 5.3B as may be adjusted by Change Order in accordance with the
terms of this Agreement.

“Guaranteed Substantial Completion Date for Subproject 2” has the meaning set
forth in Section 5.3B as may be adjusted by Change Order in accordance with the
terms of this Agreement.

“Guarantor” means Bechtel Global Energy, Inc., a Delaware corporation.

“Hazardous Materials” means any substance that under Applicable Law is
considered to be hazardous or toxic or is or may be required to be remediated,
including (i) any petroleum or petroleum products, radioactive materials,
asbestos in any form that is or could become friable, urea formaldehyde foam
insulation, transformers or other equipment that contain dielectric fluid
containing polychlorinated biphenyls and processes and certain cooling systems
that use chlorofluorocarbons, (ii) any chemicals, materials or substances which
are now or hereafter become defined as or included in the definition of
“hazardous substances,” “hazardous wastes,” “hazardous materials,” “extremely
hazardous wastes,” “restricted hazardous wastes,” “toxic substances,” “toxic
pollutants,” or any words of similar import pursuant to Applicable Law, or
(iii) any other chemical, material, substance or waste, exposure to which is now
or hereafter prohibited, limited or regulated by any Governmental
Instrumentality, or which may be the subject of liability for damages, costs or
remediation.

“Heavies Removal Unit Provisional Sum” has the meaning set forth in Attachment
EE.

“HSE Plan” has the meaning set forth in Section 3.10A.

“Indemnified Party” means any member of the Owner Group or the Contractor Group,
as the context requires.

“Indemnifying Party” means Owner or Contractor, as the context requires.

“Independent Engineer” means the engineer(s) employed by Lender.

“Insolvency Event” in relation to any Party or Guarantor means the bankruptcy,
insolvency, liquidation, administration, administrative or other receivership or
dissolution of such Party or Guarantor, and any equivalent or analogous
proceedings by whatever name known and in whatever jurisdiction, and any step
taken (including the presentation of a petition or the passing of a resolution
or making a general assignment or filing for the benefit of its creditors) for
or with a view toward any of the foregoing.

 

- 8 -



--------------------------------------------------------------------------------

“Insurance Provisional Sum” has the meaning set forth in Attachment EE.

“Intellectual Property” has the meaning set forth in Section 10.1A.

“Interim Conditional Lien Waiver” means the conditional waiver and release
provided to Owner by Contractor, Major Subcontractors and Major
Sub-subcontractors in accordance with the requirements of Section 7.2D, which
shall be in the form of Attachment K, Schedules K-1 and K-3.

“Interim Unconditional Lien Waiver” means the unconditional waiver and release
provided to Owner by Contractor, Major Subcontractors and Major
Sub-subcontractors in accordance with the requirements of Section 7.2D, which
shall be in the form of Attachment K, Schedules K-2 and K-4.

“Invoice” means Contractor’s request for a payment pursuant to Section 7.2,
which invoice shall be in the form of Attachment I.

“Key Personnel” or “Key Persons” has the meaning set forth in Section 2.2A.

“Landowner” means any landowner that has leased land or provided a right of way
or easement to Owner in connection with the Project.

“Lender” means any entity or entities providing temporary or permanent debt
financing to Owner for the Project.

“Letter of Credit” has the meaning set forth in Section 9.2.

“Level II” means a level of detail in the CPM Schedule that has three hundred
(300) to four hundred (400) activities and has logical relationships at a
summary level. The work breakdown structure in the Level II CPM Schedule is by
Project phase (engineering, procurement, construction, startup and
commissioning) and discipline/commodity (process engineering, mechanical
engineering, etc. for engineering disciplines and Site work, concrete, steel,
piping, etc. for construction). Critical Major Equipment (including bulk
material requirements) and Subcontract procurement and deliveries are captured
in the Level II CPM Schedule. All major schedule milestones are shown. The Level
II CPM Schedule may be resource loaded to check staffing levels or installation
rates.

“Level III” means a level of detail in the CPM Schedule which is an
implementation (control) schedule used to direct the Work by providing schedule
parameters to the more detailed implementation level, identify and resolve
schedule problems, status progress in terms of Milestones, measure the impact of
scope changes and delays, develop recovery plans, and support schedule-related
contractual action. The work breakdown structure in the Level III CPM Schedule
is at an area level, and shall involve over two thousand (2,000) activities. The
Level III CPM Schedule is developed with the assistance of and accepted by
Contractor’s Key Personnel. All Major Equipment (including bulk material
requirements) are scheduled at area level and detailed construction activities
at each commodity level follow the same area concept. The Subcontract schedules
are similarly developed for each area, as applicable.

 

- 9 -



--------------------------------------------------------------------------------

“Limited Notice to Proceed” or “LNTP” has the meaning set forth in Section 5.1.

“Liquefaction Facility” means the facilities contemplated in this Agreement
(including the Scope of Work) at the Liquefaction Facility Site, including LNG
Train 1, LNG Train 2 and related facilities to be engineered, procured,
constructed, pre-commissioned, commissioned and tested by Contactor under this
Agreement.

“Liquefaction Facility Site” means those areas where the Liquefaction Facility
will be located as shown in greater detail in Attachment Y.

“Liquidated Damages” means Performance Liquidated Damages and Delay Liquidated
Damages.

“LNG” means liquefied Natural Gas.

“LNG Production Rate” has the meaning set forth in Attachment T.

“LNG Production Rate Guarantee Conditions” has the meaning set forth in
Attachment S.

“LNG Production Rate MAC” has the meaning set forth in Attachment T.

“LNG Production Rate Performance Guarantee” has the meaning set forth in
Attachment T.

“LNG Production Rate Performance Test” has the meaning set forth in Attachment
T.

“LNG Tanker” means any ocean-going vessel used by Owner or its designee for the
transportation of LNG produced at the Liquefaction Facility.

“LNG Train” means either LNG Train 1 or LNG Train 2, and “LNG Trains” means LNG
Train 1 and LNG Train 2.

“LNG Train 1” is a portion of Subproject 1 and has the meaning set forth in
Attachment A. LNG Train 1 is the first of the LNG Trains to achieve Substantial
Completion.

“LNG Train 2” is a portion of Subproject 2 and has the meaning set forth in
Attachment A. LNG Train 2 is the second of the LNG Trains to achieve Substantial
Completion.

“LNTP Work” means the Work, if any, defined by the Parties by Change Order which
shall be performed upon issuance of the LNTP.

“Louisiana Sales and Use Tax” means Louisiana state, parish and local-option
sales and use tax.

 

- 10 -



--------------------------------------------------------------------------------

“Louisiana Sales and Use Tax Provisional Sum” has the meaning set forth in
Attachment EE.

“Major Equipment” means the items of Equipment listed as such in Attachment G.

“Major Subcontract” means any Subcontract with a Subcontractor listed in
Attachment G.

“Major Subcontractor” means the Subcontractors listed as such in Attachment G.

“Major Sub-subcontract” means any Sub-subcontract with a Sub-subcontractor
listed in Attachment G.

“Major Sub-subcontractor” means the Sub-subcontractors listed as such in
Attachment G.

“Milestone” means a designated portion of the Work, as shown in Attachment C,
Schedule C-1.

“Minimum Acceptance Criteria” or “MAC” means the LNG Production Rate MAC.

“Minimum Acceptance Criteria Correction Period” has the meaning set forth in
Section 11.4B.

“MMBtu” means million British thermal units.

“MMSCF” means million SCF.

“MMSCFD” means million SCFD.

“Mobilization Payment” has the meaning set forth in Section 7.2A.

“Month” means a Gregorian calendar month; “month” means any period of thirty
(30) consecutive Days.

“Monthly” means an event occurring or an action taken once every Month.

“Monthly Payments” has the meaning set forth in Section 7.2B.

“Monthly Progress Reports” has the meaning set forth in Section 3.19A.3.

“Month N” has the meaning set forth in Section 7.2C.

“Month N-1” means the Month prior to Month N.

“Month N-2” means the Month prior to Month N-1.

“Month N-3” mean the Month prior to Month N-2.

“Month N+1” has the meaning set forth in Section 7.2C.1.

 

- 11 -



--------------------------------------------------------------------------------

“Natural Gas” means combustible gas consisting primarily of methane.

“Notice to Proceed” or “NTP” has the meaning set forth in Section 5.2B.

“Off-Site Rights of Way and Easements” has the meaning set forth in
Section 4.3B.

“Operating Spare Part Provisional Sum” has the meaning set forth in Attachment
EE.

“Operating Spare Parts” has the meaning set forth in Section 3.4.

“Operating Spare Parts List” has the meaning set forth in Section 3.4.

“Operations Activity” or “Operations Activities” has the meaning set forth in
Section 11.7.

“Optimized Cascade Process” means ConocoPhillips Company’s natural gas cascade
liquefaction process for transforming a methane-rich gas stream from the gas
state to the liquid state wherein refrigerative cooling is provided by three
cascaded refrigeration cycles which employ predominantly pure refrigerants and
wherein the final refrigerant is either methane or predominantly methane in an
open or closed cycle configuration.

“OSBL Facilities” has the meaning specified in the Scope of Facilities.

“Owner” has the meaning set forth in the preamble hereto.

“Owner Default” has the meaning set forth in Section 16.5.

“Owner Group” means (i) Owner, its parent, Lender, and each of their respective
Affiliates and (ii) the respective directors, officers, agents, employees and
representatives of each Person specified in clause (i) above.

“Owner Monthly Confirmation” has the meaning set forth in Section 4.1A.

“Owner Permits” means the Permits listed in Attachment Q and any other Permits
(not listed in either Attachment P or Attachment Q) necessary for performance of
the Work or the operation of the Liquefaction Facility and which are required to
be obtained in Owner’s name pursuant to Applicable Law.

“Owner Quarterly Confirmation” has the meaning set forth in Section 4.1B.

“Owner Representative” means that Person or Persons designated by Owner in a
written notice to Contractor who shall have complete authority to act on behalf
of Owner on all matters pertaining to the Work, including giving instructions
and making changes in the Work. The Owner Representative as of the Contract Date
is designated in Section 4.9.

“Owner’s Confidential Information” has the meaning set forth in Section 19.1.

“Outstanding Claims” has the meaning set forth in Section 20.1B.

“Outstanding Claims Amount” has the meaning set forth in Section 20.1B.

 

- 12 -



--------------------------------------------------------------------------------

“P&ID’s” means piping and instrumentation diagrams.

“Parent Guarantee” has the meaning set forth in Section 21.18.

“Party” or “Parties” means Owner and/or Contractor and their successors and
permitted assigns.

“Payment Schedule” means the schedule of Milestone payments as set forth in
Attachment C, Schedule C-1, and the schedule of Monthly Payments set forth in
Attachment C, Schedule C-2.

“Performance Guarantee” means the LNG Production Rate Performance Guarantee.

“Performance LD Exposure” has the meaning set forth in Section 20.1B.

“Performance Liquidated Damages” has the meaning set forth in Attachment T.

“Performance Test Procedures” has the meaning set forth in Section 11.2.

“Performance Tests” means the tests performed (including any repetition thereof)
to determine whether the Project meets the Performance Guarantee and/or Minimum
Acceptance Criteria set forth in Attachment T, which tests shall be as specified
in and consistent with Attachment S.

“Permit” means any valid waiver, certificate, approval, consent, license,
exemption, variance, franchise, permit, authorization or similar order or
authorization from any Governmental Instrumentality required to be obtained or
maintained in connection with the Project, the Site or the Work, including any
condition or requirement imposed under any of the foregoing.

“Person” means any individual, company, joint venture, corporation, partnership,
association, joint stock company, limited liability company, trust, estate,
unincorporated organization, Governmental Instrumentality or other entity having
legal capacity.

“Potential Lender” has the meaning set forth in Section 21.16A.

“Pre-Subproject 1 Substantial Completion Liabilities” has the meaning set forth
in Section 20.1B.

“Project” has the meaning set forth in the recitals hereto.

“Project Commissioning Plan” means the detailed plan which shall be provided by
Contractor to Owner in accordance with Attachment V.

“Project Insurances” has the meaning set forth in Attachment EE.

“Project Schedule” means the schedule for performance of the Work, including the
date for NTP, Target Substantial Completion Dates and the Guaranteed Substantial
Completion Dates, as more particularly described in Attachment E.

 

- 13 -



--------------------------------------------------------------------------------

“Provisional Sum” means, collectively or individually, the Louisiana Sales and
Use Tax Provisional Sum, the Insurance Provisional Sum, the Operating Spare Part
Provisional Sum, the Soils Preparation Provisional Sum, the Existing Facility
Labor Provisional Sum, the Heavies Removal Unit Provisional Sum, the Currency
Provisional Sum and the Fuel Provisional Sum.

“PSIG” means pounds per square inch, gauge.

“Punchlist” means a list of those finishing items required to complete the Work,
the completion of which shall not materially interrupt nor affect the safe
operation of all or any part of the Project after Substantial Completion of a
Subproject, as more fully described in Section 11.5 of this Agreement.

“Qualified Research Expenditures” means the costs funded by Owner under this
Agreement that are incurred in connection with Work performed by Contractor, its
Subcontractors and Sub-subcontractors which meet all of the requirements of
Section 41(d)(1) of the Internal Revenue Code of 1986, as amended, and which are
related to the development or improvement of a business component of the
Project.

“Ready for Performance Testing” means that all of the following have occurred
with respect to a Subproject: (i) the Subproject has started operation and
successfully produced LNG; (ii) all OSBL Facilities and modifications and
improvements to the Existing Facility required for the Subproject to start
operation and successfully produce LNG are operational sufficiently to start the
Performance Test; (iii) Contractor has completed all procurement, fabrication,
assembly, erection, installation and pre-commissioning checks and tests of the
Project to ensure that the entire Work, and each component thereof, of such
Subproject was sufficiently fabricated, assembled, erected and installed so as
to be capable of being operated safely within the requirements contained in this
Agreement; and (iv) all portions of the Project have attained the state of
completion necessary for commencement of the LNG Production Rate Performance
Test for such Subproject.

“Ready for Start Up” or “RFSU” means that, with respect to each Subproject, all
of the following have occurred: (i) Contractor has completed all applicable Work
in accordance with the requirements contained in this Agreement to ensure that
the applicable Subproject is ready for use to receive Natural Gas; and
(ii) Contractor has delivered to Owner a RFSU Completion Certificate for such
Subproject in the form of Attachment L as required under Section 11.1A.

“Rebatable Louisiana Sales and Use Tax” has the meaning set forth in
Section 4.5A.

“Receiving Party” has the meaning set forth in Section 19.3.

“Record Drawings and Specifications” means final, record Drawings and
Specifications of the Project showing the “as-built” conditions of the completed
Project, as required under Attachment B. The foregoing record Drawings are also
referred to herein as “Record Drawings”.

“Recovery Schedule” has the meaning set forth in Section 5.5.

 

- 14 -



--------------------------------------------------------------------------------

“Reduction” has the meaning set forth in Section 20.1B.

“Reduction Date” has the meaning set forth in Section 20.1B.

“RFSU Completion Certificate” has the meaning set forth in Section 11.1A.

“Safety Standards” has the meaning set forth in Section 3.10A.

“SCF” means standard cubic feet.

“SCFD” means standard cubic feet per Day.

“Schedule Bonus” has the meaning specified in Section 13.2B.

“Schedule Bonus for SP1” has the meaning specified in Section 13.2A.

“Schedule Bonus for SP2” has the meaning specified in Section 13.2B.

“Schedule Bonus Date” has the meaning specified in Section 13.2B.

“Schedule Bonus Date for SP1” has the meaning specified in Section 13.2A.

“Schedule Bonus Date for SP2” has the meaning specified in Section 13.2B.

“Scope of Facilities” has the meaning set forth in Attachment A.

“Scope of Work” means the description of Work to be performed by Contractor as
set forth in this Agreement, including as more specifically set forth in
Attachment A.

“SEC” means the Securities and Exchange Commission or any successor entity
thereto.

“Ship Loading Time Test” means the commissioning test performed to measure LNG
Tanker loading time, which test shall be as specified in and consistent with
Attachment S.

“Site” means the Liquefaction Facility Site and the Existing Facility Site
together.

“Soils Preparation Provisional Sum” has the meaning set forth in Attachment EE.

“Specifications” means those documents consisting of the written requirements
for Equipment, standards and workmanship for the Work, which are prepared as a
part of and during the performance of the Work.

“Start Up” means the start-up of a Subproject or portion thereof as described in
Attachment V.

“Subcontract” means an agreement by Contractor with a Subcontractor for the
performance of any portion of the Work.

 

- 15 -



--------------------------------------------------------------------------------

“Subcontractor” means any Person, including an Equipment supplier or vendor, who
has a direct contract with Contractor to manufacture or supply Equipment which
is a portion of the Work, to lease Construction Equipment to Contractor in
connection with the Work, or to otherwise perform a portion of the Work.

“Subproject” means individually Subproject 1 or Subproject 2 which together
shall compose the entire Project.

“Subproject 1” is comprised of LNG Train 1 of the Liquefaction Facility and all
OSBL Facilities and modifications and improvements to the Existing Facility
required for LNG Train 1 to receive Natural Gas, produce LNG, transfer LNG to
all existing Tanks and load LNG Tankers from all existing Tanks.

“Subproject 2” is comprised of LNG Train 2 of the Liquefaction Facility and all
OSBL Facilities and modifications and improvements to the Existing Facility
required for LNG Train 2 to receive Natural Gas, produce LNG and transfer LNG to
all Tanks.

“Substantial Completion” means that all of the following have occurred with
respect to a Subproject: (i) the Minimum Acceptance Criteria for such Subproject
has been achieved; (ii) the Performance Guarantee for such Subproject has been
achieved, or if the Performance Guarantee has not been achieved but the MAC has
been achieved, Contractor either (A) has paid the applicable Performance
Liquidated Damages or (B) elects or is directed to take corrective actions to
achieve the Performance Guarantee pursuant to Section 11.4A(ii); (iii) the Work
(including training in accordance with Section 3.5 and the delivery of all
documentation required as a condition of Substantial Completion under this
Agreement (including documentation required for operation, including test
reports)) for such Subproject has been completed in accordance with the
requirements of this Agreement other than any Work for such Subproject which
meets the definition of Punchlist; (iv) Contractor has delivered to Owner the
Substantial Completion Certificate in the form of Attachment M, as required
under Section 11.2; (v) Contractor has obtained all Contractor Permits for such
Subproject; and (vi) Contractor has, pursuant to Section 3.4, delivered to the
Site all Operating Spare Parts required by the Operating Spare Parts List to be
delivered to the Site prior to Substantial Completion of the applicable
Subproject.

“Substantial Completion Certificate” has the meaning set forth in Section 11.2.

“Sub-subcontract” means any agreement by a Subcontractor with a
Sub-subcontractor or by a Sub-subcontractor with another Sub-subcontractor for
the performance of any portion of the Work.

“Sub-subcontractor” means any Person, including an Equipment supplier or vendor,
who has a direct or indirect contract with a Subcontractor or another
Sub-subcontractor to manufacture or supply Equipment which comprises a portion
of the Work, to lease Construction Equipment to Subcontractor or another
Sub-subcontractor in connection with the Work, to perform a portion of the Work
or to otherwise furnish labor or materials.

“Subsurface Soil Conditions” means subsurface conditions at the Site.

 

- 16 -



--------------------------------------------------------------------------------

“Tank” means any of the existing LNG tanks S101, S102, S103, S104 or S105 of the
Existing Facility and located at the Existing Facility Site.

“Target Substantial Completion Date” means each of the Target Substantial
Completion Date for Subproject 1 and the Target Substantial Completion Date for
Subproject 2 and “Target Substantial Completion Dates” means collectively the
Target Substantial Completion Date for Subproject 1 and Target Substantial
Completion Date for Subproject 2.

“Target Substantial Completion Date for Subproject 1” means the date specified
in Attachment E, which represents the target date for achieving Substantial
Completion for Subproject 1.

“Target Substantial Completion Date for Subproject 2” means the date specified
in Attachment E, which represents the target date for achieving Substantial
Completion for Subproject 2.

“Taxes” means any and all taxes, assessments, levies, duties, fees, charges and
withholdings of any kind or nature whatsoever and howsoever described, including
Louisiana Sales and Use Taxes, value-added, sales, use, gross receipts, license,
payroll, federal, state, local or foreign income, environmental, profits,
premium, franchise, property, excise, capital stock, import, stamp, transfer,
employment, occupation, generation, privilege, utility, regulatory, energy,
consumption, lease, filing, recording and activity taxes, levies, duties, fees,
charges, imposts and withholding, together with any and all penalties, interest
and additions thereto.

“Technical Services Agreement” means the Technical Services Agreement between
Cheniere LNG, Inc. and Contractor, dated June 7, 2010.

“Third Party” means any Person other than a member of (i) the Contractor Group,
(ii) the Owner Group, or (iii) any Subcontractor or Sub-subcontractor or any
employee, officer or director of such Subcontractor or Sub-subcontractor.

“Unit Rates” has the meaning set forth in Section 6.1C.

“USACE” means the United States Army Corps of Engineers.

“U.S. Dollars” or “U.S.$” means the legal tender of the United States of
America.

“Warranty” or “Warranties” has the meaning set forth in Section 12.1A.

“Windstorms” has the meaning set forth in Section 8.2.

“Work” means the work obligations, duties and responsibilities to be performed
by or on behalf of Contractor in connection with the procurement, engineering,
design, fabrication, erection, installation, manufacture, inspection, repair
(including Corrective Work), testing (including Performance Tests), training,
pre-commissioning, commissioning and placing into service of the Liquefaction
Facility and the related component Equipment and

 

- 17 -



--------------------------------------------------------------------------------

Subprojects (including the modifications and improvements to the Existing
Facility), and the required related labor and materials, all in accordance with
the terms of this Agreement and the various Attachments, including Attachment A.
The Work for this Project is broken into two (2) distinct subprojects,
Subproject 1 and Subproject 2, as set forth in greater detail in Attachment A.

“Work Product” has the meaning set forth in Section 10.1A.

1.2 The meanings specified in this Article 1 are applicable to both the singular
and plural. As used in this Agreement, the terms “herein,” “herewith,”
“hereunder” and “hereof” are references to this Agreement taken as a whole, and
the terms “include,” “includes” and “including” mean “including, without
limitation,” or variant thereof. Reference in this Agreement to an Article or
Section shall be a reference to an Article or Section contained in this
Agreement (and not in any Attachments or Schedules to this Agreement) unless
expressly stated otherwise, and a reference in this Agreement to an Attachment
or Schedule shall be a reference to an Attachment or Schedule attached to this
Agreement unless expressly stated otherwise.

ARTICLE 2

RELATIONSHIP OF OWNER, CONTRACTOR AND SUBCONTRACTORS

2.1 Status of Contractor. The relationship of Contractor to Owner shall be that
of an independent contractor. Any provisions of this Agreement which may appear
to give Owner or the Owner Representative the right to direct or control
Contractor as to details of performing the Work, or to exercise any measure of
control over the Work, shall be deemed to mean that Contractor shall follow the
desires of Owner or the Owner Representative in the results of the Work only and
not in the means by which the Work is to be accomplished, and Contractor shall
have the complete right, obligation and authoritative control over the Work as
to the manner, means or details as to how to perform the Work. Nothing herein
shall be interpreted to create a master-servant or principal-agent relationship
between Contractor, or any of its Subcontractors or Sub-subcontractors, and
Owner. Nevertheless, Contractor shall comply with all provisions, terms and
conditions of this Agreement, and the fact that Contractor is an independent
contractor does not relieve it from its responsibility to fully, completely,
timely and safely perform the Work in compliance with this Agreement. Except to
the extent set forth in this Agreement, including Sections 6.1C, 6.2D, 11.7 and
16.3, and subject at all times to Section 6.7, Owner shall not be entitled to
issue any instruction or directive to Contractor or any of its Subcontractors or
Sub-subcontractors in connection with performance of the Work. Owner shall
provide a copy to Contractor of any written communication from Owner to any
Subcontractor or Sub-subcontractor that relates to Contractor’s performance of
the Work.

 

- 18 -



--------------------------------------------------------------------------------

2.2 Key Personnel, Organization Chart and Contractor Representative.

A. Key Personnel and Organization Chart. Attachment F sets forth Contractor’s
organizational chart to be implemented for the Work and also contains a list of
key personnel (“Key Personnel” or “Key Persons”) from Contractor’s organization
who will be assigned to the Work. Key Personnel shall, unless otherwise
expressly stated in Attachment F, be devoted full-time to the Work until
Substantial Completion of Subproject 2, and Key Personnel shall not be removed
or reassigned without Owner’s prior written approval (such approval not to be
unreasonably withheld); provided, however, Owner’s prior written approval shall
not be required in the event Contractor removes or reassigns a Key Person at any
time prior to Owner’s issuance of the NTP. All requests for the substitution of
Key Personnel shall include a detailed explanation and reason for the request
and the resumes of professional education and experience for a minimum of two
(2) candidates of equal or greater qualifications and experience. Should Owner
approve of the replacement of a Key Person, Contractor shall, so far as
reasonably practicable, allow for an overlap of at least one (1) week during
which both the Key Person to be replaced and the Owner-approved new Key Person
shall work together full time. The additional cost of any replacement of such
Key Personnel and overlap time shall be entirely at Contractor’s expense. Owner
shall have the right, but not the obligation, at any time to reasonably request
that Contractor replace any Key Person with another employee acceptable to
Owner. In such event, Contractor shall reasonably consider Owner’s request that
Contractor replace such Key Person.

B. Contractor Representative. Contractor designates *** as the Contractor
Representative. Notification of a change in Contractor Representative shall be
provided in advance, in writing, to Owner. The Contractor Representative is a
Key Person.

2.3 Subcontractors and Sub-subcontractors. Owner acknowledges and agrees that
Contractor intends to have portions of the Work accomplished by Subcontractors
pursuant to written Subcontracts between Contractor and such Subcontractors, and
that such Subcontractors may have certain portions of the Work performed by
Sub-subcontractors. All Subcontracts shall, so far as reasonably practicable, be
consistent with the terms or provisions of this Agreement. No Subcontractor or
Sub-subcontractor is intended to be or shall be deemed a third-party beneficiary
of this Agreement. Contractor shall be fully responsible to Owner for the acts
and omissions of Subcontractors and Sub-subcontractors and of Persons directly
or indirectly employed by either of them in the performance of the Work, as it
is for the acts or omissions of Persons directly employed by Contractor. The
work of any Subcontractor or Sub-subcontractor shall be subject to inspection by
Owner to the same extent as the Work of Contractor. All Subcontractors and
Sub-subcontractors and their respective personnel on Site or who may come on the
Site or the Off-Site Rights of Way and Easements are to be instructed by
Contractor in the terms and requirements of Contractor’s safety and
environmental protection regulations and policies and shall be expected to
comply with such regulations. In the event that any personnel are not adhering
to such regulations and policies, such personnel shall be removed by Contractor.
In no event shall Contractor be entitled to any adjustment of the Contract Price
or Project Schedule as a result of compliance with such regulations and policies
set forth in the HSE Plan, or any removal of personnel necessitated by
non-compliance. Nothing contained herein shall (i) create any contractual
relationship between any Subcontractor and Owner, or between any
Sub-subcontractor and Owner, or (ii) obligate Owner to pay or cause the payment
of any amounts to Subcontractor or Sub-subcontractor.

 

- 19 -



--------------------------------------------------------------------------------

2.4 Subcontracts and Sub-subcontracts.

A. Approved List. Attachment G sets forth a list of contractors and suppliers
that Contractor and Owner have agreed are approved for selection as
Subcontractors for the performance of that portion of the Work specified in
Attachment G. Approval by Owner of any Subcontractors or Sub-subcontractors does
not relieve Contractor of any responsibilities under this Agreement.

B. Additional Proposed Major Subcontractors. In the event that Contractor is
considering the selection of a Subcontractor not listed on Attachment G that
would qualify as a Major Subcontractor, Contractor shall (i) notify Owner of its
proposed Major Subcontractor as soon as reasonably practicable during the
selection process and furnish to Owner all information reasonably requested by
Owner with respect to Contractor’s selection criteria, and (ii) notify Owner no
less than ten (10) Business Days prior to the execution of a Major Subcontract
with a Major Subcontractor not listed on Attachment G. Owner shall have the
discretion, not to be unreasonably exercised, to reject any proposed Major
Subcontractor not listed on Attachment G for a Major Subcontract. Contractor
shall not enter into any Major Subcontract with a proposed Major Subcontractor
that is rejected by Owner in accordance with the preceding sentence. Owner shall
undertake in good faith to review the information provided by Contractor
pursuant to this Section 2.4B expeditiously and shall notify Contractor of its
decision to accept or reject a proposed Major Subcontractor as soon as
practicable after such decision is made. Failure of Owner to accept or reject a
proposed Major Subcontractor within ten (10) Business Days shall be deemed to be
an acceptance of such Major Subcontractor, but Owner’s acceptance of a proposed
Major Subcontractor shall in no way relieve Contractor of its responsibility for
performing the Work in compliance with this Agreement.

C. Other Additional Proposed Subcontractors. For any Subcontractor not covered
by Section 2.4A or 2.4B and having a Subcontract value in excess of One Million
U.S. Dollars (U.S.$1,000,000), Contractor shall, within fifteen (15) Business
Days after the execution of any such Subcontract, notify Owner in writing of the
selection of such Subcontractor and inform Owner generally what portion of the
Work such Subcontractor is performing.

D. Delivery of Subcontracts. Within ten (10) Days of Owner’s request, Contractor
shall furnish Owner with a copy of any Subcontract, excluding provisions
regarding pricing, discount or credit information, payment terms, payment
schedules, retention, performance security, bid or proposal data, and any other
information which Contractor or any Subcontractor reasonably considers to be
commercially sensitive information.

 

- 20 -



--------------------------------------------------------------------------------

E. Terms of Major Subcontracts and Sub-subcontracts. In addition to the
requirements in Section 2.3 and without in any way relieving Contractor of its
full responsibility to Owner for the acts and omissions of Subcontractors and
Sub-subcontractors, each Major Subcontract and each Major Sub-subcontract shall
contain the following provisions:

1. the Major Subcontract and the Major Sub-subcontract may be assigned to Owner
without the consent of the respective Major Subcontractor or Major
Sub-subcontractor; provided, however, with respect to each Construction
Equipment rental or lease agreement that falls within the definition of Major
Subcontract or Major Sub-subcontract, Contractor shall only be obligated to use
its best efforts to include a provision that such agreement may be assigned to
Owner without the consent of the respective Construction Equipment Lessor; and

2. so far as reasonably practicable, the Major Subcontractor and the Major
Sub-subcontractor shall comply with all requirements and obligations of
Contractor to Owner under this Agreement, as such requirements and obligations
are applicable to the performance of the work under the respective Major
Subcontract or Major Sub-subcontract.

2.5 Contractor Acknowledgements.

A. The Agreement. Prior to the execution of this Agreement, under the Technical
Services Agreement, Contractor performed engineering, cost estimating and
related services and developed, provided or verified all of the information that
forms the Scope of Work and Design Basis (subject to Section 4.8) listed in
Attachment A, for the purpose of determining that such information is adequate
and sufficiently complete for Contractor to engineer, procure, construct,
pre-commission, commission, start-up and test a fully operational LNG export,
liquefaction and send-out terminal facility and to engineer, procure and
construct certain improvements and modifications to the Existing Facility for
the Contract Price, within the required times set forth in the Project Schedule,
and in accordance with all requirements of this Agreement, including Applicable
Codes and Standards, Applicable Law, Warranties, Minimum Acceptance Criteria and
Performance Guarantee. Further, Contractor and its Affiliates originally
engineered and constructed the Existing Facility pursuant to separate agreements
entered into with Owner’s Affiliates. Accordingly, subject to Section 4.8 and
Section 3.1 of Attachment A, Contractor (i) hereby agrees that it shall have no
right to claim or seek an increase in the Contract Price or an adjustment to the
Project Schedule with respect to any incomplete, inaccurate or inadequate
information that may be contained or referenced in Attachment A, (ii) hereby
waives and releases Owner from and against any such claims, and (iii) shall not
be relieved of its responsibility to achieve all requirements under this
Agreement (including meeting Applicable Codes and Standards, Applicable Law,
Minimum Acceptance Criteria and Performance Guarantee) due to any such
incomplete, inaccurate or inadequate information. Subject to Section 4.8, Owner
makes no guaranty or warranty, express or implied, as to the accuracy, adequacy
or completeness of any information that is contained in or referenced in
Attachment A.

 

- 21 -



--------------------------------------------------------------------------------

B. Conditions of the Site.

1. Subject to adjustment as appropriate pursuant to Section 4.3, Contractor
agrees and acknowledges that it is sufficiently familiar with the Liquefaction
Site, the Existing Facility Site (to the extent related to the Work) and the
Off-Site Rights of Way and Easements to perform the Work in accordance with the
Project Schedule, and understands the climate, terrain, logistics, and other
difficulties that it may encounter in performing the Work in accordance with the
Project Schedule. Except as otherwise provided in this Agreement, including
Contractor’s rights pursuant to Section 6.8A, Contractor waives any right to
claim an adjustment in the Contract Price or the Project Schedule in respect of
any failure to timely perform the Work in accordance with the Project Schedule
as a result of any of the following conditions at the Site: (i) river levels,
topography; (ii) climatic conditions, tides, and seasons; (iii) availability of
laborers, Subcontractors, Sub-subcontractors, Construction Equipment or any
other items or supplies; (iv) adequate availability and transportation of
Equipment; and (v) breakdown or other failure of Construction Equipment;
provided, however, that Contractor does not assume the risk or waive its rights
with respect to those conditions in Section 2.5B.2. This Section 2.5B.1 shall
not affect the rights of Contractor with respect to Change Orders in accordance
with Section 4.3.

2. If Contractor encounters Subsurface Soil Conditions that (i) are materially
different from the information regarding such Subsurface Soil Conditions as
provided in the Geotechnical Reports (including the encountering of Subsurface
Soil Conditions that could not be reasonably be anticipated by Contractor using
GECP based on the information provided in the Geotechnical Reports) and
(ii) adversely affects (a) Contractor’s costs of performance of the Work,
(b) Contractor’s ability to perform the Work in accordance with the Project
Schedule or (c) Contractor’s ability to perform any material obligation under
this Agreement, Contractor shall be entitled to a Change Order; provided that
Contractor complies with the requirements set forth in Sections 6.2, 6.5 and
6.9.

C. Applicable Law and Applicable Codes and Standards. Contractor has
investigated to its satisfaction Applicable Law in existence as of May 15, 2011
and Applicable Codes and Standards set forth or listed in any document or
Drawing listed in Attachment A, and warrants that it can perform the Work at the
Contract Price and within the Project Schedule in accordance with such
Applicable Law and such Applicable Codes and Standards. Contractor shall perform
the Work in accordance with Applicable Law and such Applicable Codes and
Standards; provided, however, Contractor shall be entitled to a Change Order for
any Change in Law to the extent allowed under Section 6.2A.1. Contractor shall
advise Owner of any change in Applicable Codes and Standards which does not
constitute a Change in Law and, upon such advisement, Owner may elect, at its
sole option, to implement a change in accordance with Section 6.1D.

 

- 22 -



--------------------------------------------------------------------------------

ARTICLE 3

CONTRACTOR’S RESPONSIBILITIES

3.1 Scope of Work.

A. Generally. Subject to Section 3.1B, the Work shall be performed on a turnkey
basis and shall include all of the Work required to achieve RFSU of each
Subproject, Substantial Completion of each Subproject and Final Completion in
accordance with the requirements of this Agreement, including achieving the
Minimum Acceptance Criteria and Performance Guarantee. Contractor shall be
required to integrate and use Owner’s operations personnel in its
pre-commissioning, commissioning, testing, and start-up efforts, subject to
Owner’s obligations under Section 4.4. Contractor shall perform the Work in
accordance with GECP, Applicable Law, Applicable Codes and Standards, and all
other terms and provisions of this Agreement, with the explicit understanding
that the Liquefaction Facility will operate as an LNG export, liquefaction and
send-out terminal facility meeting all requirements and specifications of this
Agreement and that the Existing Facility will continue to operate as an LNG
receiving, storage and regasification facility. It is understood and agreed that
the Work shall include any incidental work that can reasonably be inferred as
necessary to complete the Project in accordance with GECP, Applicable Law,
Applicable Codes and Standards, and all other terms and provisions of this
Agreement, excluding only those items which Owner has specifically agreed to
provide under the terms of this Agreement. Without limiting the generality of
the foregoing, the Work is more specifically described in Attachment A.

B. Exception to Scope of Work. Contractor shall not be responsible for providing
(i) the Owner Permits; (ii) LNG; (iii) those requirements set forth under
Sections 4.3, 4.4 and 4.8; (iv) legal description of the Site and a survey of
the Site showing the boundaries of the Site and one survey control point
pursuant to Section 4.6; and (v) any other obligations or requirements set forth
in this Agreement as required to be performed by Owner.

3.2 Specific Obligations. Without limiting the generality of Section 3.1 or the
requirements of any other provision of this Agreement, Contractor shall:

A. procure, supply, transport, handle, properly store, assemble, erect and
install all Equipment;

B. provide construction, construction management (including the furnishing of
all Construction Equipment used in the field, and all Site supervision and craft
labor), inspection and quality control services required to ensure that the Work
is performed in accordance herewith;

C. negotiate all guarantees, warranties, delivery schedules and performance
requirements with all Subcontractors so that all Subcontracts are, so far as
reasonably practicable, consistent with this Agreement, as set forth in Sections
2.3 and 2.4;

D. perform shop and other inspections of the work of Subcontractors and
Sub-subcontractors as required by Contractor to ensure that such work meets all
of the requirements of this Agreement;

E. ensure that the Work is performed in accordance with the Project Schedule;

F. until Substantial Completion of the applicable Subproject, conduct and manage
all pre-commissioning, start-up, operations, commissioning, Performance Testing
of such Subproject, while supervising and directing operating personnel provided
by Owner;

 

- 23 -



--------------------------------------------------------------------------------

G. obtain all Contractor Permits;

H. provide assistance, information and documentation as reasonably requested by
Owner to enable Owner to obtain the Owner Permits; provided that such
assistance, information and documentation shall not include Contractor’s
provision of information, testimony, documents or data by Contractor’s employees
under oath (unless specifically authorized by Contractor) and activities outside
the field of Contractor’s expertise, training or experience of personnel
assigned to the performance of the Work under this Agreement (expect to the
extent provided for by Change Order issued pursuant to Section 6.1 and agreed by
Contractor);

I. provide training for Owner’s operating and maintenance personnel per
Section 3.5;

J. cooperate with and respond promptly to reasonable inquiries from Owner;
provided that such cooperation shall not include Contractor’s provision of
information, testimony, documents or data by Contractor’s employees under oath
(unless specifically authorized by Contractor) and activities outside the field
of Contractor’s expertise, training or experience of personnel assigned to the
performance of the Work under this Agreement (expect to the extent provided for
by Change Order issued pursuant to Section 6.1 and agreed by Contractor);

K. be responsible for connecting the Liquefaction Facility to the permanent
utilities to the extent set forth in Attachment A;

L. supply all initial fills, excluding LNG and Feed Gas; and

M. perform all design and engineering Work in accordance with this Agreement,
including that specified in Section 3.3.

3.3 Design and Engineering Work.

A. General. Contractor shall, as part of the Work, perform all design and
engineering Work in accordance with this Agreement and cause the Work to meet
and achieve the requirements of this Agreement, including achieving the Minimum
Acceptance Criteria and Performance Guarantee.

B. Drawings and Specifications. Upon receipt of the Limited Notice to Proceed or
Notice to Proceed issued in accordance with Sections 5.1 and 5.2, Contractor
shall commence the preparation of the Drawings and Specifications for all Work
relating to such LNTP or NTP. The Drawings and Specifications shall be based on
the requirements of this Agreement, including the Scope of Work, Design Basis,
GECP, Applicable Codes and Standards and Applicable Law.

 

- 24 -



--------------------------------------------------------------------------------

C. Review Process.

1. Submission by Contractor. Contractor shall submit copies of the Drawings and
Specifications specified in Attachment B to Owner for formal review, comment or
disapproval in accordance with Attachment B.

2. Review Periods. Owner shall have up to ten (10) Business Days from its
receipt of Drawings and Specifications submitted in accordance with
Section 3.3C.1 to issue to Contractor written comments, proposed changes and/or
written disapprovals of the submission of such Drawings and Specifications to
Contractor.

If Owner does not issue any comments, proposed changes or written disapprovals
within such time periods, Contractor may proceed with the development of such
Drawings and Specifications and any construction relating thereto, but Owner’s
lack of comments or disapproval, if applicable, shall in no event constitute an
approval of the matters received by Owner.

In the event that Owner disapproves the Drawings or Specifications submitted in
accordance with Section 3.3C.1 (which disapproval shall not be unreasonably
issued), Owner shall provide Contractor with a written statement of the reasons
for such rejection within the time period required for Owner’s response, and
Contractor shall provide Owner with revised and corrected Drawings and
Specifications as soon as possible thereafter. In the event Owner unreasonably
disapproves such Drawings and Specifications and such unreasonable disapproval
adversely impacts Contractor’s costs or ability to perform the Work in
accordance with the Project Schedule, Contractor shall be entitled to a Change
Order; provided that Contractor complies with the requirements set forth in
Sections 6.2, 6.5 and 6.9.

Provided that Owner has not disapproved of the Drawings and Specifications
submitted in accordance with Section 3.3C.1, such Drawings and Specifications
shall be the Drawings and Specifications that Contractor shall use to construct
the Work; provided that Owner’s lack of disapproval of or comments on, or any
approval by Owner of, any Drawings and Specifications shall not in any way be
deemed to limit or in any way alter Contractor’s responsibility to perform and
complete the Work in accordance with the requirements of this Agreement.

D. Design Licenses. Contractor shall perform all design and engineering Work in
accordance with Applicable Law, and all Drawings and Specifications shall be
signed and stamped by design professionals licensed in accordance with
Applicable Law.

E. CAD Drawings. Those Drawings and Record Drawings specified in Attachment A
and Attachment B and prepared by Contractor or its Subcontractors or
Sub-subcontractors under this Agreement shall be prepared using computer aided
design (“CAD”). Contractor shall provide Drawings, including Record Drawings, in
their native formats as set forth in Attachment B along with six (6) hard
copies.

 

- 25 -



--------------------------------------------------------------------------------

F. Progress P&ID’s. During the Project, Contractor shall maintain and provide
Owner with access to a marked, up-to-date set of P&ID’s maintained for and by
Contractor.

G. Record Drawings and Specifications. As a condition precedent to Final
Completion, Contractor shall deliver to Owner the Record Drawings and
Specifications in accordance with Attachment A and Attachment B.

H. Other Information. Contractor shall deliver copies of all other documents
required to be delivered pursuant to Attachment B within and in accordance with
the requirements and timing set forth in Attachment B.

3.4 Spare Parts.

A. Operating Spare Parts. Not later than three hundred sixty-five (365) Days
prior to the Guaranteed Substantial Completion Date for Subproject 1, Contractor
shall deliver to Owner a detailed list of all manufacturer and
Contractor-recommended spare parts and special tools necessary for operating and
maintaining all Equipment (including components and systems of such Equipment)
for two (2) years following Substantial Completion of each Subproject
(“Operating Spare Parts”). Within thirty (30) Days thereafter, Owner shall
specify in writing which items on the list it wishes Contractor to purchase and
whether such items are requested to be delivered to the Site prior to
Substantial Completion of Subproject 1, Substantial Completion of Subproject 2
or Final Completion. Within a further thirty (30) Days, Contractor shall confirm
the extent to which it is able to comply with Owner’s request and shall submit
to Owner the final list of Operating Spare Parts to be purchased. The list of
Operating Spare Parts to be procured by Contractor and delivered to Owner
(“Operating Spare Parts List”) shall be mutually agreed upon via a Change Order.
Prior to and as a condition precedent to Substantial Completion of each
Subproject, Contractor shall deliver to the Site all Operating Spare Parts
required by the above referenced Change Order to be delivered to the Site prior
to Substantial Completion of such Subproject as set forth in the Operating Spare
Parts List. Prior to and as a condition to achieving Final Completion,
Contractor shall deliver to the Site all Operating Spare Parts required to be
delivered to the Site prior to Final Completion as set forth in the Operating
Spare Parts List. The Operating Spare Parts List shall include all information
specified in Schedule W-1. A Provisional Sum for the cost of Operating Spare
Parts is included in the Contract Price as set forth in Section 7.1 and
Attachment EE.

B. Capital Spare Parts. Prior to and as a condition precedent to Substantial
Completion of each Subproject, Contractor shall deliver to the Site all capital
spare parts listed in Schedule W-2, and the cost associated with all Work
related to such capital spare parts is included in the Contract Price, including
the actual out-of-pocket purchase price of such spare parts, plus profit and
markup.

3.5 Training Program in General. As part of the Work, a reasonable number of
personnel designated by Owner in its sole discretion (but not to exceed the
number of Persons listed in Attachment V) shall be given a training course
designed and administered by Contractor, which shall be based on the outline of
the

 

- 26 -



--------------------------------------------------------------------------------

program contained in Attachment V and shall cover at a minimum the following
topics: (i) the testing of each item of Equipment; (ii) the start-up, operation
and shut-down of each item of Equipment; (iii) the performance of routine,
preventative and emergency maintenance for each item of Equipment; and
(iv) spare parts to be maintained for each item of Equipment, and their
installation and removal. Training shall be provided by personnel selected by
Contractor who, in Contractor’s and the Equipment Subcontractor’s or
Sub-subcontractor’s judgment, are qualified to provide such training, and shall
take place at such locations and at such times as agreed upon by the Parties.
Contractor shall provide trainees with materials described in Attachment V.
Contractor shall also provide to Owner all training materials and aids developed
to conduct such training in order to facilitate future training by Owner of
additional personnel.

3.6 Environmental Regulations and Environmental Compliance. Without limitation
of Section 3.1, Contractor shall perform the Work and shall design, construct,
pre-commission, commission, start-up and test the Liquefaction Facility and, as
applicable, the Existing Facility, in compliance with Contractor’s HSE Plan.
Contractor shall dispose of all non-hazardous wastes and Hazardous Materials
brought onto the Site by Contractor or any of its Subcontractors or
Sub-subcontractors or generated during performance of the Work, all of which
shall be disposed in off-Site locations permitted to receive such non-hazardous
wastes and Hazardous Materials. Contractor shall deliver to Owner (i) notice
of any pending or threatened material environmental claim with respect to the
Project, and (ii) promptly upon their becoming available, copies of written
communications with any Governmental Instrumentality relating to any such
material environmental claim.

3.7 Construction Equipment. Contractor shall furnish all Construction Equipment
necessary and appropriate for the timely and safe completion of the Work in
compliance with this Agreement. Notwithstanding anything to the contrary
contained in this Agreement, Contractor shall be responsible for damage to or
destruction or loss of, from any cause whatsoever, all such Construction
Equipment. Contractor shall require all insurance policies (including policies
of Contractor and all Subcontractors and Sub-subcontractors) in any way relating
to such Construction Equipment to include clauses stating that each underwriter
will waive all rights of recovery, under subrogation or otherwise, against
Owner, Lender and any Owner Affiliates.

3.8 Employment of Personnel.

A. Contractor shall not employ, or permit any Subcontractor or Sub-subcontractor
to employ, at the Site, in connection with its performance under this Agreement,
any Person who is demonstrably not skilled or qualified in the work assigned to
such Person. Contractor agrees to promptly remove (or to require any
Subcontractor to remove) from its services in connection with the Work any
Person who does not meet the foregoing requirements. In addition, Contractor
agrees that, after receipt of written notice from Owner, it shall promptly
remove from the Work any employee or agent of Contractor or of Contractor’s
Subcontractors or Sub-subcontractors who, in Owner’s reasonable opinion, is
unsafe, incompetent, careless, unqualified to perform the Work assigned to such
Person, creates an unsafe work environment, disregards the terms and conditions
of this Agreement, or is interrupting, interfering with or impeding the timely
and proper

 

- 27 -



--------------------------------------------------------------------------------

completion of the Work. Notwithstanding the foregoing, Owner shall have no
liability and Contractor agrees to release, indemnify, defend and hold harmless
the Owner Group from and against any and all claims, causes of action, damages,
losses, cost and expenses (including all reasonable attorneys’ fees and
litigation or arbitration expenses) and liabilities, of whatsoever kind or
nature, which may directly or indirectly arise or result from Contractor or any
Subcontractor or Sub-subcontractor choosing to terminate the employment of any
such employee (including any Key Person) or remove such employee from the
Project who fails to meet the foregoing requirements following a request by
Owner to have such employee removed from the Work. Any such employee shall be
replaced at the cost and expense of Contractor or the relevant Subcontractor, as
appropriate; provided, however, that should (i) Contractor disagree with Owner’s
identification of an individual for removal from the performance of services
under this Section 3.8A, (ii) Owner not retract its request for removal upon
being advised of such disagreement, and (iii) such individual does not in fact
conform to the foregoing criteria for removal, Contractor shall be entitled to a
reciprocal indemnity from Owner in respect to any claims, causes of action,
damages, losses, cost and expenses (including all reasonable attorneys’ fees and
litigation or arbitration expenses) and liabilities of whatever kind or nature,
which may directly or indirectly arise from Contractor’s removal of any such
employee (including any Key Person) from the Project.

B. Contractor is responsible for maintaining labor relations in such manner
that, so far as reasonably practicable, there is harmony among workers.
Contractor and its Subcontractors and Sub-subcontractors shall conduct their
labor relations in accordance with the recognized prevailing local area
practices. Contractor shall inform Owner promptly of any labor dispute,
anticipated labor dispute, request or demand by a labor organization, its
representatives or members which may reasonably be expected to affect the Work.
Contractor further agrees to inform Owner, before any commitments are made,
during the negotiations of any agreements or understandings with local or
national labor organizations.

3.9 Clean-Up. Contractor shall, to Owner’s reasonable satisfaction, at all
reasonable times keep the Site free from all waste materials or rubbish caused
by the activities of Contractor or any of its Subcontractors or
Sub-subcontractors. As soon as practicable after the completion of all Punchlist
items, Contractor shall remove, at its own cost, all of its Construction
Equipment and remove from the Site all waste material and rubbish that was
generated or brought on to the Site by Contractor or any of its Subcontractors
or Sub-subcontractors. The Site shall be restored to the extent, if any,
required by Attachment A. In the event of Contractor’s failure to comply with
any of the foregoing, Owner may accomplish the same; provided, however, that
Contractor shall be responsible for all reasonable costs associated with such
removal and/or restoration, including costs associated with permitting and
transportation.

 

- 28 -



--------------------------------------------------------------------------------

3.10 HSE Plan; Security.

A. Contractor recognizes and agrees that safety and physical security are of
paramount importance in the performance of the Work and that Contractor is
responsible for performing the Work in a safe and physically secure manner. No
later than sixty (60) Days after Owner’s issuance of the earlier of LNTP or NTP,
Contractor shall submit to Owner for its review a health, safety and
environmental plan (including a drug testing program) meeting the requirements
set forth in Attachment J (the “HSE Plan”). Contractor further agrees to perform
the Work in accordance with the health, safety and environmental rules and
standards of Applicable Law, GECP and the HSE Plan (collectively, the “Safety
Standards”), and Contractor shall assume all costs associated with compliance
therewith. Owner’s review of the HSE Plan shall not in any way relieve
Contractor of its obligations under this Agreement (including Contractor’s
obligations to conduct the Work in accordance with the health, safety and
environmental rules of Applicable Law and GECP). Contractor shall appoint one or
more (as appropriate) safety representative(s) reasonably acceptable to Owner
who shall be resident at the Liquefaction Site, have responsibility to correct
unsafe conditions or unsafe acts associated with the Work and the Project, act
on behalf of Contractor on health, safety and environmental matters, and
participate in periodic safety meetings with Owner. Contractor further agrees to
provide or cause to be provided necessary training and safety equipment to its
employees, Subcontractors and Sub-subcontractors and to Owner personnel
temporarily visiting the Site to ensure their compliance with the foregoing
Safety Standards and enforce the use of such training and safety equipment.
Contractor shall maintain all accident, injury and any other records required by
Applicable Law or by Permit and shall furnish Owner a Monthly summary of
injuries and labor hours lost due to injuries. Should Owner at any time observe
Contractor, or any of its Subcontractors or Sub-subcontractors, performing the
Work at the Site in violation of the Safety Standards or in an unsafe manner, or
in a manner that would, if continued, violate the Safety Standards or become
unsafe, then Owner shall have the right (but not the obligation) to require
Contractor to stop the affected Work until such time as the manner of performing
such Work has been rendered safe; provided, however, that at no time shall
Contractor be entitled to an adjustment of the Contract Price or Project
Schedule based on such Work stoppage. Contractor shall be responsible for the
security, fencing, guarding, lighting, and supervision of the Liquefaction
Facility until all of the requirements of Substantial Completion of Subproject 2
have been satisfied. With respect to all Work within the Existing Facility Site,
Contractor shall comply, and cause its Subcontractors and Sub-subcontractors to
comply, with Owner’s health, safety, security and environmental policies
governing the Existing Facility.

B. All Work performed hereunder, as applicable, shall comply with the minimum
federal safety standards for the design, installation, inspection, testing,
construction, extension, operation, replacement, and maintenance of facilities
contained in Title 49, Code of Federal Regulations, Parts 192 (to the extent
applicable) and 193 and in Title 33 C.F.R. Part 127. Contractor shall comply
with requirements of the Operator Qualification Program that are outlined in
Sub-Part H of 49 C.F.R. Part 193 and Sub-Part G of C.F.R. Part 195, where
applicable, in connection with the Work. The term “pipeline facilities” shall
include new and existing pipe, rights-of-way, and any equipment, facility, or
building used in the transportation of gas, including LNG, or treatment of gas
during the course of transportation. The term “transportation of gas” shall
include the gathering, transmission, or distribution of gas by pipeline or the
storage of gas.

 

- 29 -



--------------------------------------------------------------------------------

3.11 Emergencies. In the event of any emergency endangering life or property in
any way relating to the Work, whether on the Site or otherwise, Contractor shall
take such action as may be reasonable and necessary to prevent, avoid or
mitigate injury, damage, or loss and shall, as soon as reasonably possible,
report any such incidents, including Contractor’s response thereto, to Owner. If
Contractor fails to take such action and the emergency requires immediate
action, then Owner, with or without notice to Contractor may, but shall be under
no obligation to, take reasonable action as required to address such emergency.
The taking of any such action by Owner, or Owner’s failure to take any action,
shall not limit Contractor’s liability. Contractor shall reimburse Owner in an
amount equal to the reasonable costs incurred by Owner in taking such action.

3.12 Contractor Permits. Contractor shall be responsible for obtaining the
Contractor Permits. Contractor shall provide Owner with copies of such
Contractor Permits as soon as reasonably practicable after they are obtained.
Contractor shall provide information, assistance and documentation to Owner as
reasonably requested in connection with the Owner Permits; provided that such
information, assistance and documentation shall not include Contractor’s
provision of information, testimony, documents or data by Contractor’s employees
under oath (unless specifically authorized by Contractor) and activities outside
the field of Contractor’s expertise, training or experience of personnel
assigned to the performance of the Work under this Agreement (expect to the
extent provided for by Change Order issued pursuant to Section 6.1 and agreed by
Contractor).

3.13 Books, Records and Audits.

A. Contractor shall keep full and detailed books, construction logs, records,
daily reports, schedules, accounts, payroll records, receipts, statements,
electronic files, correspondence and other pertinent documents as may be
necessary for proper management under this Agreement, as required under
Applicable Law or this Agreement, and in any way relating to this Agreement
(“Books and Records”). Contractor shall maintain all such Books and Records in
accordance with GAAP and shall retain all such Books and Records for a minimum
period of three (3) years after Final Completion, or such greater period of time
as may be required under Applicable Law.

B. Upon reasonable notice, Owner shall have the right to have audited
Contractor’s Books and Records by Owner’s third party auditors but only to the
extent necessary to validate payments made to Contractor or invoiced by
Contractor for any Change Orders based on a time and materials basis, for any
costs paid with respect to any Provisional Sums and as permitted under
Section 4.5; except that these rights shall not extend to lump sums, or the
composition of fixed unit rates or percentages. When requested by Owner,
Contractor shall provide Owner’s third party auditors with reasonable access to
all such relevant Books and Records, and Contractor’s personnel shall cooperate
with such third party auditors to effectuate the audit or audits hereunder.
Owner shall have the right upon consent of Contractor (such consent not to be
unreasonably withheld or delayed) to have the third party auditors copy all such
Books and Records. Contractor shall bear all costs incurred by it in assisting
with audits performed pursuant to this Section 3.13 except that copying of
Contractor’s Books and Records shall be at Owner’s expense.

 

- 30 -



--------------------------------------------------------------------------------

Contractor shall include audit provisions identical to this Section 3.13 in all
Major Subcontracts. No access to Books and Records shall be granted to any of
Owner’s third party auditors until such third party auditor has signed a
confidentiality agreement with Contractor in accordance with the standard
practice in the auditing industry for audits of this kind. The restrictions in
this Section 3.13B to the audit rights of Owner shall not be used by Contractor
to avoid any obligations Contractor might have to produce documents under
Applicable Law or in any litigation or arbitration against Contractor or against
Guarantor under the Parent Guarantee.

C. Contractor shall not, and shall provide that its Subcontractors,
Sub-subcontractors and agents or employees of any of them shall not, without
Owner’s prior written approval, (i) pay any commissions or fees, or grant any
rebates, to any employee or officer of Owner or its Affiliates, (ii) favor
employees or officers of same with gifts or entertainment of a significant cost
or value, or (iii) enter into any business arrangements with employees or
officers of same.

3.14 Tax Accounting. Within a reasonable period of time following a request
thereof by Owner, subject to Section 4.5C, Contractor shall provide Owner’s tax
consultant with any information (including Books and Records) regarding
quantities and descriptions of any Equipment installed on or ordered for the
Project and any other information as Owner’s tax consultant may deem reasonably
necessary in connection with the preparation of Owner’s tax returns (including
information reasonably required to determine the amount of Qualified Research
Expenditures incurred in connection with the Work) or other tax documentation in
connection with the Project; provided, however, if, in connection with such
preparation, Owner’s tax consultant requests information relating to the actual
cost for any item of Work and such item of Work is included in the Contract
Price or in any lump sum Change Order, Contractor shall provide such information
to Owner’s tax consultant as provided in Section 4.5C. No access to the
aforementioned information (including Books and Records) shall be granted to
Owner’s tax consultant until such tax consultant has signed a confidentiality
agreement with Contractor in accordance with the standard practice in the
auditing industry for audits of this kind.

3.15 Temporary Utilities, Roads, Facilities and Storage. Until Substantial
Completion of Subproject 2, Contractor shall provide and pay for all temporary
utilities (i.e., electricity, water (other than the water provided by Owner for
the hydrotest in accordance with Attachment U), communication, cable, telephone,
waste and sewer) necessary for the performance of the Work, including
installation and usage costs. Subject to Section 4.3, Contractor shall construct
and maintain temporary access and haul roads as may be necessary for the proper
performance of this Agreement. Contractor shall provide Owner with sufficient
office space at the time of Contractor’s mobilization at the Site to accommodate
Owner’s Site representative and support staff at the Site. Contractor shall
provide Owner with all office space, construction trailers, utilities, storage
and warehousing, security, telephones, furnishings, and other temporary
facilities required for their oversight of the Work, as set forth in more detail
in Attachment A. Once title to Equipment has passed to Owner as set forth in
Section 8.1B, such Equipment shall, if stored at a location other than on the
Site, be segregated from other goods, and shall be clearly marked as “Property
of Sabine Pass Liquefaction, LLC”.

 

- 31 -



--------------------------------------------------------------------------------

3.16 Subordination of Liens. Contractor hereby subordinates any mechanics’ and
materialmen’s liens or other claims or encumbrances that may be brought by
Contractor against any or all of the Work, the Site or the Project to any liens
granted in favor of Lender, whether such lien in favor of Lender is created,
attached or perfected prior to or after any such liens, claims or encumbrances,
and shall require its Subcontractors and Sub-subcontractors to similarly
subordinate their lien, claim and encumbrance rights. Contractor agrees to
comply with reasonable requests of Owner for supporting documentation required
by Lender in connection with such subordination, including any necessary lien
subordination agreements. Nothing in this Section 3.16 shall be construed as a
limitation on or waiver by Contractor of any of its rights under Applicable Law
to file a lien or claim or otherwise encumber the Project as security for any
undisputed payments owed to it by Owner hereunder which are past due; provided
that such lien, claim or encumbrance shall be subordinate to any liens granted
in favor of Lenders.

3.17 Hazardous Materials. Contractor shall not, nor shall it permit or allow any
Subcontractor or Sub-subcontractor to, bring any Hazardous Materials on the Site
or the Off-Site Rights of Way and Easements and shall bear all responsibility
and liability for such materials; provided, however, that Contractor may bring
onto the Site or the Off-Site Rights of Way and Easements such Hazardous
Materials as are necessary to perform the Work so long as the same is done in
compliance with Applicable Law, Applicable Codes and Standards, and the HSE
Plan, and Contractor shall remain responsible and liable for all such Hazardous
Materials. If Contractor or any Subcontractor or Sub-subcontractor encounter
pre-existing Hazardous Materials at the Site or the Off-Site Rights of Way and
Easements, and Contractor or any Subcontractor or Sub-subcontractor knows or
suspects that such material is Hazardous Material, Contractor and its
Subcontractors and Sub-subcontractors shall promptly stop Work in the affected
area and notify Owner. If under such circumstances Contractor or any of its
Subcontractors or Sub-subcontractors fail to stop Work and notify Owner,
Contractor shall be responsible and liable to Owner for all damages, costs,
losses and expenses to the extent such failure increases the damages, costs,
losses and expenses with respect to such pre-existing Hazardous Materials at the
Site; provided that Contractor’s liability to Owner for such failure shall not
exceed Twenty-Five Million U.S. Dollars (U.S.$25,000,000) in the aggregate.

3.18 Quality Control. No later than sixty (60) Days after the date Owner issues
the NTP, Contractor shall submit to Owner for its written approval (which
approval shall not be unreasonably withheld), a Project-specific quality control
plan and an inspection plan, including witness points, but excluding tests and
inspections relating to commissioning. No later than one hundred twenty
(120) Days after the date Owner issues the NTP, Contractor shall submit to Owner
for its review detailed inspection procedures. Contractor’s quality control plan
shall provide for a quality control individual to be present at the Site to
supervise the implementation of the quality control plan, the inspection plan,
and the inspection procedures. Owner’s review and/or approval of Contractor’s
quality control plan, inspection plan and inspection procedure shall in no way
relieve Contractor of its responsibility for performing the Work in compliance
with this Agreement.

 

- 32 -



--------------------------------------------------------------------------------

3.19 Reports.

A. Contractor shall provide Owner with an electronic copy of the following
reports and other documentation:

1. minutes for all weekly status and other Project-related meetings with Owner
within five (5) Business Days following such meeting;

2. safety incident reports within three (3) Business Days of the occurrence of
any such incident; except for any safety incident involving a significant
non-scheduled event such as LNG or Natural Gas releases, fires, explosions,
mechanical failures, unusual over-pressurizations or major injuries which shall
be provided to Owner within eight (8) hours of the occurrence of such incident;
provided, however, notification shall be provided to Owner immediately if the
incident is of significant magnitude to threaten public or employee safety,
cause significant property damage or interrupt the Work; and

3. Monthly progress reports (“Monthly Progress Reports”) with the information
specified in Attachment A.

3.20 Payment. Contractor shall timely make all payments required to be paid to
Owner pursuant to the terms of this Agreement.

3.21 Commercial Activities. Neither Contractor nor its employees shall establish
any commercial activity or issue concessions or permits of any kind to Third
Parties for establishing commercial activities on the Site or any other lands
owned or controlled by Owner.

3.22 Title to Materials Found. As between Owner and Contractor, the title to
water, soil, rock, gravel, sand, minerals, timber, and any other materials
developed or obtained in the excavation or other operations of Contractor, any
Subcontractor or Sub-subcontractor and the right to use said materials or
dispose of same is hereby expressly reserved by Owner. Notwithstanding the
foregoing, Contractor shall be permitted, without charge, to use in the Work any
such materials that comply with the requirements of this Agreement.

3.23 Survey Control Points and Layout. Contractor shall establish all survey
control points and layout the entire Work in accordance with the requirements of
this Agreement, which shall be based on the survey control point established by
Owner pursuant to this Agreement. If Contractor or any of its Subcontractors,
Sub-subcontractors or any of the representatives or employees of any of them
move or destroy or render inaccurate the survey control point provided by Owner,
such control point shall be replaced by Contractor at Contractor’s own expense.

 

- 33 -



--------------------------------------------------------------------------------

3.24 Cooperation with Others at the Site.

A. Subject to the provisions of this Agreement, including Section 4.3,
Contractor acknowledges that Landowners, Owner and Owner’s other contractors or
subcontractors may be performing certain activities at the Site, including those
activities described in Attachment Z to be performed by Landowners or their
representatives, during the performance of this Agreement and Contractor’s Work
or use of certain facilities may be interfered with as a result of such
concurrent activities. Owner shall provide Contractor with reasonable notice of
any request for access to the Liquefaction Facility Site by (i) any of Owner’s
other contractors or subcontractors seeking to perform work at the Liquefaction
Facility Site or (ii) any Landowner. Subject to Section 4.3, Contractor agrees
to use reasonable efforts to accommodate such request and to coordinate the
performance of the Work with those certain activities to be performed by
Landowners or any of Owner’s other contractors or subcontractors at the
Liquefaction Facility Site so as not to materially interfere with the
performance of such activities at the Liquefaction Facility Site. Contractor
shall provide Owner access to the Liquefaction Facility Site at all times.

B. Cooperation Within the Off-Site Rights of Way and Easements. Owner shall
provide Contractor with reasonable prior notice of access to the Off-Site Rights
of Way and Easements by (i) any of Owner’s other contractors or subcontractors
seeking to perform work within such Off-Site Rights of Way and Easements and
(ii) any Landowner. Likewise, Contractor shall provide Owner with reasonable
prior notice of any access to the Off-Site Rights of Way and Easements by
Contractor or any of its Subcontractors or Sub-subcontractors. Subject to the
provisions of this Agreement, including Section 4.3, Contractor acknowledges
that Owner or Owner’s other contractors or subcontractors may be working within
the Off-Site Rights of Way and Easements and that other Persons (including any
Landowner) may be on or using the Off-Site Rights of Way and Easements during
the performance of this Agreement and Contractor’s Work or use of certain
facilities may be interfered with as a result of such concurrent activities.
Subject to Section 4.3, Contractor agrees to use reasonable efforts to
coordinate the performance of the Work with such other contractors or
subcontractors performing work within the Off-Site Rights of Way and Easements
so as not to materially interfere with any of Owner’s other contractors or
subcontractors performing work within the Off-Site Rights of Way and Easements;
provided, however, Contractor shall in all cases coordinate the Work with any
Persons (other than Owner or Owner’s other contractors or subcontractors) on or
using the Off-Site Rights of Way or Easements pursuant to Attachment Z. All
coordination required of Contractor in this Section 3.24B with other Persons
shall be done through Owner.

3.25 Integration with Existing Facility and Subproject 1 After Substantial
Completion of Subproject 1.

A. No Interference with Existing Facility or Subproject 1 After Substantial
Completion of Subproject 1. Performance of the Work shall at no time cause the
suspension of operation of the Existing Facility (or any portion thereof) or of
Subproject 1 (or any portion thereof) after Substantial Completion of Subproject
1 except to the extent permitted under Section 3.25B or agreed by the Owner
Representative in writing. Notwithstanding the foregoing, under no circumstance
shall any Work that is permitted to interfere with the operation of the Existing
Facility or Subproject 1 as described in the immediately preceding sentence be
scheduled or performed by Contractor where: (i) more than one (1) marine berth
is unavailable at any given time; (ii) more than one (1) Tank is unavailable at
any given time; or (iii) the time to perform any individual service outage

 

- 34 -



--------------------------------------------------------------------------------

required to accommodate tie-ins of the modified facilities for the Existing
Facility or Subproject 1 exceeds 48 consecutive hours, or the cumulative time to
perform any combination of service outages during any given calendar year
exceeds ten (10) Days aggregate in such given calendar year. For purposes of
this Section 3.25, “individual service outage” means that by action of the
Contractor, any of the following are not possible: (a) berthing, loading, and
unloading LNG from an LNG tanker at one or both marine berths; (b) loading,
storing, and sending out LNG from at least three Tanks; (c) with respect to the
Existing Facility, vaporizing LNG at a constant rate of 2000 MMSCFD and sending
the resultant Natural Gas to the export pipeline; (d) with respect to Subproject
1 of after Substantial Completion of Subproject 1, producing LNG at a rate of at
least 50% of capacity; or (e) providing sufficient electrical power, control
systems, safety systems, utilities, and other equipment, infrastructure,
facilities, and systems needed for any of the above actions.

B. Scheduled Activities. No later than thirty (30) Days prior to performing any
Work that may interfere with the operation of the Existing Facility or
Subproject 1 after Substantial Completion of Subproject 1 (whether specified in
Attachment X or agreed by Owner Representative in writing), Contractor shall
provide Owner with a written integration plan listing the scheduled, interfering
Work and proposing in detail how Contractor intends that such Work will be
performed to minimize, to the greatest extent reasonably possible, interference
with the operation of the Existing Facility or Subproject 1 after Substantial
Completion of Subproject 1. Such proposed plan shall (i) comply with the
requirements of Section 3.25A, (ii) be scheduled so that it is not on the
critical path, and (iii) at a minimum, address each of the activities identified
in Attachment X and list (a) the component of the Existing Facility or
Subproject 1 that will be impacted by such activity, (b) how such component will
be impacted, and (c) and the duration of such impact. If the plan proposed by
Contractor does not meet any of the requirements in the immediately preceding
sentence, or if Owner reasonably believes that the plan proposed by Contractor
has not been developed to reasonably minimize the impact on the operations of
the Existing Facility or Subproject 1 after Substantial Completion of Subproject
1, then Owner may, not later than fourteen (14) Days following receipt of the
proposed plan, instruct Contractor in writing to modify the proposed plan. If
Owner’s instruction restricts the duration or extent of the Work covered in the
plan more than what is required by Section 3.25A(i)-(iii), then Contractor shall
be entitled to a Change Order to the extent permitted under Section 6.9.
Contractor shall proceed to execute such Work in accordance with the mutually
agreed plan; provided that, if Owner does not respond and comment upon the
Contractor’s proposed plan within fourteen (14) Days following receipt of
Contractor’s proposed plan, then Contractor shall proceed to execute such Work
in accordance with Contractor’s proposed plan as long as it complies with the
limitations specified in Section 3.25A. Notwithstanding Owner’s agreement (or
failure to agree) to the schedule and the plan for the performance of such Work,
Owner may, in its sole discretion, subsequently prohibit the performance of such
Work occurring on the scheduled date, but in such case Contractor shall be
entitled to a Change Order to the extent permitted under Section 6.9. If Owner
fails to provide Contractor with access when and for the duration required by
Contractor for the Work, other than for non-compliance with
Section 3.25A(i)-(iii), Applicable Law, Owner Permits relating to safety, or
Owner’s reasonable security requirements, then Contractor shall be entitled to a
Change Order to the extent permitted under Section 6.9.

 

- 35 -



--------------------------------------------------------------------------------

C. Unscheduled Activities. It is the Parties’ intent that, except for the
activities (if any) listed in Attachment X, the performance of the Work and
Contractor’s other obligations under this Agreement will not interfere with the
operation of the Existing Facility or Subproject 1 (or any portion thereof)
after Substantial Completion of Subproject 1. During the performance of the
Work, should a situation arise that Contractor reasonably believes has the
potential of interfering with the operation of the Existing Facility or
Subproject 1 after Substantial Completion of Subproject 1, Contractor shall,
except in an emergency endangering property or any Persons, give Owner written
notice as soon as possible but no later than fourteen (14) Days prior to the
time that Contractor plans to perform such Work, detailing a plan that is least
disruptive, to the greatest extent reasonably possible, to operations of the
Existing Facility or Subproject 1 after Substantial Completion of Subproject 1.
Emergency actions are governed by Section 3.11. Prior to performing such Work,
Owner and Contractor shall mutually agree on a proposed plan for Contractor to
execute such Work; provided that, if Owner fails to provide Contractor with
access when and for the duration required by Contractor for the Work, other than
for non-compliance with Section 3.25A(i)-(iii), Applicable Law, Owner Permits
relating to safety, or Owner’s reasonable security requirements, then Contractor
shall be entitled to a Change Order to the extent permitted under Section 6.9.
Notwithstanding Owner’s agreement to the schedule and the plan for the
performance of such Work, Owner may, in its sole discretion, subsequently
prohibit the performance of such Work on such scheduled date, and Contractor
shall work with Owner to develop a new plan and date for performing such Work in
accordance with this Section 3.25C, and in such case Contractor shall be
entitled to a Change Order to the extent permitted under Section 6.2A.2.

3.26 Responsibility for Property. Except as expressly set forth in Section 3.25,
Contractor shall limit its operations to the Liquefaction Facility Site.
Contractor shall plan and conduct its operations so that neither Contractor nor
any of its Subcontractors or Sub-subcontractors shall (i) enter upon lands
(other than the Site and Off-Site Rights of Way and Easements) or waterbodies in
their natural state unless authorized by the appropriate owner or entity;
(ii) close or obstruct any utility installation, highway, waterway, harbor, road
or other property unless Permits are obtained and authorized by the appropriate
entity or authority; or (iii) disrupt or otherwise interfere with the operation
of any portion of any pipeline, telephone, conduit or electric transmission
line, ditch, navigational aid, dock or structure unless otherwise specifically
authorized by the appropriate entity or authority. The foregoing includes damage
arising from performance of the Work through operation of Construction Equipment
or stockpiling of materials. If damage occurs to the Existing Facility,
Contractor’s liability for such damage shall be limited as specified in
Section 17.1G.

3.27 Explosives. Explosives shall be transported to the Site only when required
to perform the Work under this Agreement and with abundant, prior notice to and
written approval of Owner. Contractor shall be responsible for properly
purchasing, transporting, storing, safeguarding, handling and using explosives
required to perform the Work under this Agreement. Contractor shall employ
competent and qualified personnel for the use of explosives and, notwithstanding
any other provision in this Agreement to the contrary, shall

 

- 36 -



--------------------------------------------------------------------------------

assume full responsibility for damages claimed by any Third Party to the extent
caused by the improper use of explosives by Contractor or any Subcontractor or
Sub-subcontractor. Residual surplus explosives shall be promptly removed from
the Site and properly disposed of by Contractor.

3.28 Taxes. Subject to Section 7.1, the Contract Price includes all Taxes
imposed on or payable by Contractor, its Subcontractors and Sub-subcontractors
in connection with the Work. Contractor shall be responsible for the payment of
all Taxes imposed on or payable by Contractor, its Subcontractors and
Sub-subcontractors in connection with the Work.

3.29 Equipment Quality. Contractor shall furnish reasonable evidence as to the
kind, quality, and quantity of all Major Equipment. Without prior written
approval by Owner which specifically waives the requirements of this Agreement,
where this Agreement specifies certain Major Equipment be incorporated into the
Project, Contractor shall not use any Major Equipment other than as specified in
this Agreement. If Contractor wishes to modify the requirements contained herein
with respect to Major Equipment, then it shall make written application to Owner
for Owner’s approval (such approval not to be unreasonably withheld), prior to
performing any such Work. Such application shall (i) identify the requirements
being modified, (ii) certify that the quality of the proposed substitute is
equal to or better than that currently specified, and (iii) certify that the
substitute is suited to the same use and capable of performing the same function
as that specified. If the preceding requirements are not followed, then any
substitution shall constitute a material failure by Contractor to comply with
its obligations under this Agreement. All Major Equipment shall be fabricated,
applied, installed, connected, operated (during start-up and testing), cleaned
and conditioned in accordance with the instructions of the applicable
Subcontractor or Sub-subcontractor.

3.30 Loss of LNG or Natural Gas. Contractor shall use safe and commercially
reasonable efforts during commissioning, testing, and operation of the
Liquefaction Facility to minimize the loss of LNG or Natural Gas due to venting,
flaring, or unnecessary operation of the refrigerant compressors in recycle.

ARTICLE 4

OWNER’S RESPONSIBILITIES

Owner shall comply with the following provisions in a timely manner in
accordance with the Project Schedule at no cost to Contractor:

4.1 Payment and Financing. Owner shall timely pay the Contract Price in
accordance with the provisions of Article 7 hereof. As a condition of NTP, Owner
shall obtain and maintain financing for the Project sufficient to make payments
to Contractor in accordance with the terms of this Agreement.

 

- 37 -



--------------------------------------------------------------------------------

A. Owner Monthly Confirmation. Beginning with Owner’s issuance of the NTP and
continuing monthly thereafter until the first draw is made under the financing
(the “First Draw”), Owner shall deliver to Contractor a statement in the form of
Schedule BB-1 (“Owner Monthly Confirmation”) confirming that Owner has
sufficient funds to continue to fulfill its payment obligations up to the date
of the First Draw and confirming that no event has come to the attention of
Owner which would materially and adversely affect the continued availability of
such funding. Each Owner Confirmation shall be signed by an appropriate senior
officer of Owner.

B. Owner Quarterly Confirmation. After the First Draw, and continuing quarterly
thereafter, Owner shall deliver to Contractor a statement in the form of
Schedule BB-2 (“Owner Quarterly Confirmation”) confirming that Owner has
sufficient funds through itself or financing to continue to fulfill its payment
obligations under this Agreement and confirming that no event has come to the
attention of Owner which would materially and adversely affect the continued
availability of such funding. Such Owner Quarterly Confirmation shall be signed
by an appropriate senior officer of Owner.

4.2 Owner Permits. Owner shall be responsible for obtaining the Owner Permits.
Owner shall maintain and, to the extent applicable, renew such Owner Permits. To
the extent Owner has already obtained any of the Owner Permits as of the
Effective Date of this Agreement, Owner shall provide copies of such Owner
Permits to Contractor on or before the Effective Date. To the extent Owner has
not obtained any Owner Permits prior to the Effective Date, Owner shall obtain
such Owner Permits in accordance with the schedule contained in Attachment Q and
Owner shall provide Contractor with complete copies of such Owner Permits within
five (5) Business Days after obtaining them. The terms of all such Permits shall
be compatible with Contractor’s performance of the Work, and Owner shall
promptly notify Contractor of any changes to the terms of any such Owner Permit
that impacts Contractor’s performance of the Work under this Agreement. Owner
shall provide information, assistance and documentation to Contractor as
reasonably requested in connection with the Contractor Permits.

4.3 Access to the Site and Off-Site Rights of Way and Easements.

A. Subject to the terms of this Agreement, including Section 3.24, Owner shall
provide Contractor with access to and care and custody of the Liquefaction
Facility Site. Such access shall be sufficient to permit Contractor to progress
with construction on a continuous basis without material interruption or
interference by others. To the extent that (i) any of Owner’s other contractors
or subcontractors working at the Liquefaction Facility Site prior to Substantial
Completion of a Subproject or (ii) any Landowner accessing the Liquefaction
Facility Site prior to Substantial Completion of a Subproject (except as
described in Attachment Z), in either case materially interrupts or interferes
with Contractor’s performance of the Work applicable to such Subproject and such
interruption or interference adversely affects Contractor’s ability to perform
the Work applicable to such Subproject in accordance with the Project Schedule
or Contractor’s cost of performance of the Work for such Subproject, Contractor
shall be entitled to a Change Order; provided that, subject to Section 3.25,
Contractor complies with the requirements in Sections 6.2, 6.5 and 6.9. In
addition, Owner shall provide Contractor with reasonable access to the Existing
Facility Site necessary for the performance of the Work and in accordance with
Section 3.25. For the avoidance of doubt, Contractor shall not be entitled to a
Change Order pursuant to this Section 4.3 as a result of a Landowner or its
representatives accessing the Site to perform any of those activities described
in Attachment Z.

 

- 38 -



--------------------------------------------------------------------------------

B. The Contract Price is based on Owner providing Contractor with access to the
off-Site rights of way and easements listed in Attachment Y (the “Off-Site
Rights of Way and Easements”) sufficient to permit Contractor to progress with
construction without material interruption or interference by others while
adhering to the requirements in Attachment Z. To the extent Contractor is not
provided with sufficient access to such Off-Site Rights of Ways and Easements to
progress with construction without material interruption or interference by
others, and such interruption or interference adversely affects Contractor’s
cost of performance of the Work or Contractor’s ability to perform the Work in
accordance with the Project Schedule, Contractor shall be entitled to a Change
Order; provided that (i) Contractor complies with the requirements set forth in
Sections 6.2, 6.5 and 6.9, and (ii) at or prior to the Contract Date, Contractor
did not know (based on information described in Attachment Z) that its access
was or would be restricted.

C. Owner shall maintain care, custody and control at all times of the Existing
Facility Site, Existing Facility and, upon transfer of risk of loss from
Contractor to Owner under Section 8.2C, the modifications and improvements to
the Existing Facility. Owner shall be responsible for the security, fencing,
guarding and lighting of the Existing Facility.

4.4 Operation Personnel. Owner shall provide to Contractor a minimum of fifty
(50) qualified and competent operating and maintenance personnel sufficient to
commission and test the Project under the supervision of Contractor as set forth
in Attachment V. Until Substantial Completion of Subproject 2, such personnel
shall be under the direction and control of and supervised by Contractor. Such
operating and maintenance personnel shall be available for training as required
pursuant to Section 3.5. To the extent not set forth in Attachment V, Contractor
shall prepare for Owner’s review a Project Commissioning Plan regarding the
utilization of Owner’s operation and maintenance personnel and Contractor’s
personnel during commissioning and for the conduct of Performance Tests. Such
Project Commissioning Plan shall be mutually agreed-upon by the Parties, each
acting reasonably, no later than forty-five (45) Days after Owner’s receipt of
Contractor’s proposed Project Commissioning Plan. Without in any way limiting
Contractor’s obligation to provide forces and labor during commissioning and
Performance Testing, Contractor agrees that if any activity during commissioning
and Performance Testing requires direct supervision by Contractor, such
supervision shall be performed by Contractor or a Subcontractor or
Sub-subcontractor. Owner shall remain responsible for all costs associated with
Owner’s operation and maintenance personnel, including salaries, travel and
expenses.

4.5 Sales and Use Tax Matters.

A. Owner shall participate in the Louisiana Enterprise Zone Program or Louisiana
Quality Jobs Program, which shall allow Owner to receive a rebate directly from
the State of Louisiana Department of Revenue of the rebatable portion of
Louisiana state, parish and local-option sales and use tax (“Rebatable Louisiana
Sales and Use Tax”)

 

- 39 -



--------------------------------------------------------------------------------

incurred and paid by Contractor and its Subcontractors or Sub-subcontractors in
connection with performance of the Work. Contractor shall provide to Owner, for
itself and its Subcontractors and Sub-subcontractors, all documentation as may
be reasonably requested by Owner or Owner’s tax consultant and available to
Contractor and its Subcontractors and Sub-subcontractors in order to allow Owner
to secure such rebate. Such documentation shall include submitted and signed
Forms R-1029 (Louisiana Department of Revenue Sales Tax Return) and invoice
documentation supporting all Louisiana Sales and Use Taxes paid by Contractor
and its Subcontractors and Sub-subcontractors for the purchase of Equipment,
including purchases of Equipment made under lump sum contract agreements. Such
Forms R-1029 (Louisiana Department of Revenue Sales Tax Return) shall be
provided to Owner within thirty (30) Days after submission, by the Contractor or
its Subcontractor or Sub-subcontractors, of the Form R-1029 (Louisiana
Department of Revenue Sales Tax Return) to the Governmental Instrumentality.
Such invoice documentation shall be provided to Owner within ninety (90) Days
after receipt of such invoice documentation by Contractor or its Subcontractors
or Sub-subcontractors. The invoice documentation shall clearly identify (i) the
item of Equipment purchased, (ii) the amounts of itemized Louisiana Sales and
Use Tax paid, and (iii) all information (including Owner’s name, the taxpayer’s
name, the Project name and the Project address) to properly establish that the
Equipment was used in connection with or incorporated into the Facility. If the
Equipment was taken from Contractor’s, Subcontractor’s or Sub-subcontractor’s
inventory, subject to Section 4.5C, Contractor shall provide Owner with an
invoice, journal vouchers or other similar documentation as may be required to
evidence that the applicable Louisiana Sales and Use Tax was paid by Contractor,
Subcontractor or Sub-subcontractor on such inventory. Owner’s tax consultant (as
notified by Owner to Contractor) shall assist Owner to secure all available
rebates of Rebatable Louisiana Sales and Use Taxes and is authorized to request
and receive information directly from Contractor and its Subcontractors and
Sub-subcontractors on behalf of Owner. No information shall be provided to
Owner’s tax consultant until such tax consultant has signed a confidentiality
agreement with Contractor and any applicable Subcontractor and Sub-subcontractor
with terms customary in the audit industry for audits of this kind.

B. Contractor and Owner shall reasonably cooperate with each other to minimize
any and all Taxes relating to the Project. If Contractor or any Subcontractor or
Sub-subcontractor incurs any sales and use taxes on any items of Equipment for
which Owner has previously provided Contractor with an applicable sales and use
tax exemption certificate, Contractor shall be responsible for the payment of
such sales and use taxes without any reimbursement from Owner; provided,
however, the foregoing provision shall not affect Contractor’s right to a Change
Order in accordance with Section 7.1.

C. Pursuant to Section 3.14 and Section 7.1, Owner shall have the right to have
its tax consultant audit the Books and Records of Contractor and its
Sub-contractors or Sub-subcontractors to confirm that all Louisiana Sales and
Use Taxes paid by Contractor and its Subcontractors and Sub-subcontractors in
connection with the Work are properly owed under Applicable Law; provided,
however, if the determination of the proper amount of such Louisiana Sales and
Use Tax assessed on any one or more items of Equipment is dependent upon knowing
the actual cost incurred by Contractor or its Sub-contractors or

 

- 40 -



--------------------------------------------------------------------------------

Sub-subcontractors for such item of Equipment and the compensation of such item
of Equipment is included in the Contract Price or in any lump sum Change Order,
that portion of the audit devoted to reviewing the actual cost incurred by
Contractor or its Sub-contractors or Sub-subcontractors for such item of
Equipment shall be performed by Owner’s tax consultant, which shall be retained
by Owner at Owner’s sole expense. The Parties agree that (unless the amount of
Louisiana Sales and Use Tax properly payable for an item of Equipment is subject
to audit, litigation, arbitration, subpoena or summons issued by a Governmental
Instrumentality ) such tax consultant shall not disclose to Owner the actual
cost incurred by Contractor or its Sub-contractors or Sub-subcontractors for any
item of Equipment included in the Contract Price, but the Parties agree that
such tax consultant may report to Owner the proper Louisiana Sales and Use Taxes
properly payable under Applicable Law. No access to Books and Records shall be
granted to Owner’s tax consultant until such tax consultant has signed a
confidentiality agreement with Contractor and any applicable Subcontractor or
Sub-subcontractor with terms customary in the audit industry for audits of this
kind.

4.6 Legal Description and Survey. Prior to NTP (or prior to any LNTP Work where
applicable), Owner shall provide to Contractor (i) the legal description of the
Site as set forth in Attachment Y and (ii) a survey of the Site showing the
boundaries of the Site and one survey control point. Contractor shall be
entitled to rely upon the accuracy of this information. To the extent any
existing structures or utilities are shown in the survey, Contractor shall
independently verify the locations of such existing structures and utilities.

4.7 Hazardous Materials. Owner shall remove, transport and, as appropriate,
dispose of any Hazardous Materials discovered or released at the Site, including
any Hazardous Materials brought on the Site or generated by Third Parties, but
excluding any Hazardous Materials brought on to the Site or generated by
Contractor or any of its Subcontractors or Sub-subcontractors. In addition, as
between Owner and Contractor, Owner shall be responsible for any Hazardous
Materials discovered or released within the Off-Site Rights of Way and
Easements, including any Hazardous Materials brought on the Off-Site Rights of
Way and Easements or generated by Third Parties but excluding any Hazardous
Materials brought on the Off-Site Rights of Way and Easements by Contractor or
any of its Subcontractors or Sub-subcontractors. Owner shall defend, indemnify
and hold harmless Contractor Group and its Subcontractors and Sub-subcontractors
from and against all damages, losses, costs and expenses (including all
reasonable attorneys’ fees and litigation or arbitration expenses) incurred by
Contractor Group or its Subcontractors and Sub-subcontractors to the extent
arising from any contamination or pollution resulting from any Hazardous
Materials for which Owner is responsible under this Section 4.7.

4.8 Owner-Provided Items.

A. Owner shall be responsible for those items of information so identified in
Attachment A, including information defined as “Rely Upon” in the Design Basis
included in Attachment A, and for providing to Contractor the information
specified in Attachment U. Contractor shall not be required to examine or be
deemed to have examined any such information and Owner shall remain fully
responsible for the accuracy, completeness and

 

- 41 -



--------------------------------------------------------------------------------

sufficiency of such information. If Owner makes a change to any such
information, or if Contractor discovers an error in such information or
non-compliance of such information with Applicable Law or Applicable Codes and
Standards, Contractor shall be entitled to a Change Order; provided that
Contractor complies with the requirements set forth in Sections 6.2, 6.5 and
6.9. All other information in the Design Basis shall be the responsibility of
Contractor.

B. Owner shall provide those items in Attachment A which are expressly listed as
being the obligation of Owner and the items listed in Attachment U (within the
times listed in Attachment U). The items already provided by Owner are listed in
Attachment U.

C. Owner shall supply Feed Gas for use during commissioning, Start Up and
Performance Tests and as necessary to demonstrate achievement of RFSU and
Substantial Completion (“Commissioning Feed Gas”) in accordance with the notice
procedures specified in Section 11.1.

D. Owner shall provide storage, through Tanks, tankers or otherwise, for
Commissioning LNG in accordance with the notice procedures specified in
Section 11.1.

4.9 Owner Representative. Owner designates *** as the Owner Representative.
Notification of a change in Owner Representative shall be provided in advance,
in writing, to Contractor.

ARTICLE 5

COMMENCEMENT OF WORK, PROJECT SCHEDULE, AND SCHEDULING OBLIGATIONS

5.1 Commencement of Work. Upon Contractor’s receipt from Owner of the limited
notice to proceed (“Limited Notice to Proceed” or “LNTP”), Contractor shall
promptly commence with the performance of the portion of the Work specified in
such LNTP; provided that the Parties have executed a Change Order defining the
LNTP Work. The LNTP shall be issued in the form attached hereto as Attachment H,
Schedule H-1. Contractor shall not, and shall not be obligated to, commence
performance of such Work until receipt from Owner of such LNTP.

5.2 Limited Notice to Proceed/Notice to Proceed.

A. Limited Notice to Proceed. The portion of the Contract Price payable for the
LNTP Work shall be made in accordance with the Payment Schedule set forth in
Attachment C (as may be amended by Change Order) and the applicable provisions
of Article 7. Owner shall not issue the LNTP until the following conditions have
been met:

1. Owner has furnished to Contractor documentation which demonstrates that Owner
has sufficient funds to fulfill its payment obligations, including all
cancellation costs associated with LNTP Work, in connection with Contractor’s
performance of the LNTP Work, or that Owner has obtained financing from one or
more Lenders to fulfill its payment obligations in connection with such LNTP
Work;

 

- 42 -



--------------------------------------------------------------------------------

2. Owner has obtained all Owner Permits that are necessary for performance of
the LNTP Work, or if Owner has not obtained all such Owner Permits at the
commencement of such LNTP Work, by issuance of the LNTP, Owner commits to obtain
any such remaining Owner Permits in such time so as to not delay the performance
of such LNTP Work; and

3. Owner shall be in compliance with its other obligations set forth in Article
4 as necessary for the performance of the LNTP Work.

B. Notice to Proceed. Contractor shall not, and shall not be obligated to,
commence performance of the Work (other than the LNTP Work) until Owner issues
the full notice to proceed (“Notice to Proceed” or “NTP”) authorizing the same
pursuant to the terms and conditions of this Agreement. Upon Contractor’s
receipt from Owner of the NTP, Contractor shall promptly commence with the
performance of the Work. The NTP shall be issued in the form attached hereto as
Attachment H, Schedule H-2. Contractor shall timely file in the required
superior court and post at the Site a notice of commencement as required under
La. Rev. Stat. §9:4801, et. seq. and shall provide copies of such notice of
commencement to Subcontractors and Sub-subcontractors as required under La. Rev.
Stat. §9:4801, et. seq. Owner shall not issue an NTP until the following
conditions have been met:

1. Owner has furnished to Contractor reasonable documentation which demonstrates
that Owner (i) has sufficient funds to fulfill its payment obligations under
this Agreement, or (ii) has obtained financing from one or more Lenders to
fulfill its payment obligations under this Agreement, including
(a) satisfaction, or waiver by Lenders, of all applicable conditions precedent
to the occurrence of the closing date of the financing, which shall be prior to
or contemporaneous with the issuance of the Notice to Proceed, and (b) evidence
of the execution of the credit agreement with respect to such financing by Owner
and Lenders (including a copy of such executed credit agreement);

2. Owner has obtained all Owner Permits (including the FERC Authorization) which
are shown in Attachment Q as required to be obtained prior to the issuance of
the NTP;

3. Owner has made payment to Contractor of all undisputed amounts owed as of the
date of the NTP that were earned in connection with Contractor’s performance of
the LNTP Work;

4. the Mobilization Payment has been received by Contractor in cleared funds;

5. Owner shall be in compliance with its other obligations set forth in Article
4 as necessary for the commencement of the Work;

 

- 43 -



--------------------------------------------------------------------------------

6. Owner has executed the ConocoPhillips License Agreement; and

7. Owner has delivered to Contractor a release from Sabine Pass LNG- GP, LLC
releasing Contractor Group and its Subcontractors and Sub-subcontractors:
(a) from and against all damages, losses, costs and expenses (including all
reasonable attorneys’ fees, and litigation or arbitration expenses) resulting
from or related to damage to or destruction of the Existing Facility (excluding
the Work related thereto) but only to the extent such damages, losses, costs and
expenses exceed the lesser of (i) *** U.S. Dollars (U.S.$***) per occurrence or
(ii) the actual amounts of insurance proceeds paid per such occurrence under the
policies of insurance required to be provided by Contractor under this
Agreement, however caused and even if caused by Contractor Group or its
Subcontractors or Sub-subcontractors; and (b) Consequential Damages for which
Contractor is released under Section 20.4 and arising out of relating to such
damage to or destruction of the Existing Facility. Such release shall be binding
on and extend to any Affiliate of Owner that takes equity ownership in the
Existing Facility.

C. Delayed NTP. In the event Owner fails to issue the NTP in accordance with
Section 5.2B by March 31, 2012, then Contractor shall, at the end of every three
Month period thereafter until NTP (if any) is issued by Owner, notify Owner in
writing of any impacts such delay has on Contractor’s costs of performance of
the Work, including Subcontractor prices, and Contractor’s ability to perform
the Work in accordance with the Agreement, including the Project Schedule and
other Changed Criteria. Contractor shall not be entitled to the relief in this
Section 5.2C to the extent the reason for Owner failing to issue NTP is because
Contractor failed to provide the Letter of Credit in accordance with
Section 9.2A.

5.3 Project Schedule. Contractor shall perform the Work in accordance with the
Project Schedule.

A. Target Substantial Completion Dates. Listed in Attachment E are Target
Substantial Completion Dates for each Subproject. The Target Substantial
Completion Dates shall only be adjusted by Change Order as provided under this
Agreement

B. Guaranteed Substantial Completion Dates. Contractor shall achieve Substantial
Completion of Subproject 1 no later than the date specified in Attachment E
(“Guaranteed Substantial Completion Date for Subproject 1”) and Substantial
Completion of Subproject 2 no later than the date specified in Attachment E
(“Guaranteed Substantial Completion Date for Subproject 2”), (each a “Guaranteed
Substantial Completion Date” and collectively, the “Guaranteed Substantial
Completion Dates”). The Guaranteed Substantial Completion Dates shall only be
adjusted by Change Order as provided under this Agreement.

 

- 44 -



--------------------------------------------------------------------------------

C. Final Completion. Contractor shall achieve Final Completion no later than one
hundred eighty (180) Days after achieving Substantial Completion of Subproject 2
or as soon as reasonably practicable thereafter if the Parties mutually agree
(both acting reasonably).

5.4 CPM Schedule Submissions. Within fifteen (15) Days after NTP is issued in
accordance with Section 5.2B, Contractor shall prepare and submit to Owner for
its review a critical path method schedule (“CPM Schedule”) for the Work
identifying a critical path for each of the two (2) Subprojects, which shall be
detailed at a Level II for all activities for the Project (including
engineering, procurement, construction, pre-commissioning, commissioning,
testing and startup). In addition, no later than one hundred and twenty
(120) Days after NTP is issued in accordance with Section 5.2B, Contractor shall
submit to Owner for its review a revised CPM Schedule, which shall be detailed
at a Level III for all activities for the Project (including engineering,
procurement, construction, pre-commissioning, commissioning, testing and
startup). The initial CPM Schedule shall govern Contractor’s Work until the
revised CPM Schedule is prepared and reviewed by Owner. Each of the initial and
revised CPM Schedules shall be referred to as the “CPM Schedule,” and each shall
comply with the requirements of this Section 5.4 and shall be provided to Owner
in its native electronic format. The CPM Schedule shall be prepared by
Contractor using Primavera Project Planner. Without limitation of the foregoing,
the CPM Schedule shall include the information and meet the requirements set
forth in Section 9.4 of Attachment A.

5.5 Recovery and Recovery Schedule. If, at any time during the prosecution of
the Work, (i) should the Monthly Progress Report show that any activity on the
critical path is forty-five (45) or more Days behind schedule, or should
Contractor fail to provide a Monthly Progress Report in compliance with the
requirements of this Agreement and Owner reasonably determines that any activity
on the critical path is forty-five (45) or more Days behind schedule and
(ii) Contractor or any of its Subcontractors or Sub-subcontractors are in
Owner’s reasonable judgment responsible for such delay, Owner may, in addition
to any other remedies that it may have under this Agreement, require that
Contractor prepare a schedule to explain and display how it intends to regain
compliance with the CPM Schedule (“Recovery Schedule”). Within ten (10) Business
Days after the determination by Owner of the requirement for a Recovery
Schedule, Contractor shall prepare the Recovery Schedule and submit it to Owner
for its review. The Recovery Schedule shall (i) represent Contractor’s best
judgment as to how it shall regain compliance with the CPM Schedule, (ii) be
prepared in accordance with GECP, (iii) have a level of detail sufficient for
Contractor to direct, manage and perform the Work, and (iv) have a maximum
duration of sixty (60) Days unless recovery cannot be reasonably achieved in
such time, in which case the duration of the Recovery Schedule shall be for that
period of time reasonably necessary to regain compliance with the CPM Schedule.
Contractor shall address all comments received from Owner during Owner’s review
of the Recovery Schedule, and Contractor shall provide a written statement
describing why any of Owner’s comments or proposed changes to the Recovery
Schedule were not implemented by Contractor. Any of Owner’s comments or proposed
changes to the Recovery Schedule that Contractor implements should be reflected
in the revised Recovery Schedule. The revised Recovery Schedule shall then be
the schedule which Contractor shall use in planning, organizing, directing,
coordinating, performing, and executing the Work (including all activities of
Subcontractors and Sub-subcontractors) to regain compliance with the CPM
Schedule. The cost

 

- 45 -



--------------------------------------------------------------------------------

of preparing and executing the Recovery Schedule shall be at Contractor’s sole
cost and expense; provided, however, if the preparation of a Recovery Schedule
is combined with a request by Owner for a Change Order and the cost of preparing
the Change Order for such request (excluding any costs associated with recovery)
exceeds Thirty Thousand U.S. Dollars (U.S.$30,000), then Contractor is entitled
to reimbursement for such preparation costs in accordance with Section 6.1A.
Owner’s review and comments regarding the Recovery Schedule shall not relieve
Contractor of any obligations for performance of the Work, change the Target
Substantial Completion Dates or Guaranteed Substantial Completion Dates or be
construed to establish the reasonableness of the Recovery Schedule.

A. If, at any time prior to the applicable Guaranteed Substantial Completion
Date, Contractor’s performance of the Work is delayed such that Substantial
Completion of a Subproject is projected to achieve Substantial Completion beyond
the applicable Guaranteed Substantial Completion Date (as may be adjusted by
Change Order) to such an extent that the Delay Liquidated Damages cap in
Section 20.2A would apply, and Contractor fails to provide a Recovery Schedule
in accordance with this Section 5.5 or Contractor provides a Recovery Schedule
but Contractor fails to materially comply with such Recovery Schedule, then
Contractor shall be in Default and Owner shall have the right, prior to the
applicable Guaranteed Substantial Completion Date, to terminate Contractor’s
performance of the Work in accordance with Section 16.1A. If Owner so
terminates, Owner shall have all of the rights under Section 16.1 (including
recovering all amounts under Section 16.1A), except that in the case of a
termination by Owner pursuant to this Section 5.5A solely for Contractor’s
failure to provide a Recovery Schedule and materially comply therewith,
Contractor’s liability under Section 16.1 arising out of such termination shall
be limited to the applicable cap or caps in Section 20.2A and no Performance
Liquidated Damages would be owed.

5.6 Acceleration and Acceleration Schedule.

A. Even if the Work is otherwise in compliance with the CPM Schedule, Owner may,
at any time, direct Contractor in writing to advance one or all of the Target
Substantial Completion Dates and Guaranteed Substantial Completion Dates;
provided, however, such directive shall be reasonable and Contractor shall have
agreed in writing that such acceleration is commercially and technically
feasible. In the event of such agreement, the directive shall be termed herein a
“Confirmed Acceleration Directive” and shall be set forth in a Change Order. In
no event shall Owner have the right to issue a unilateral acceleration directive
requiring Contractor to achieve Substantial Completion of Subproject 1 or
Substantial Completion of Subproject 2 prior to the original Guaranteed
Substantial Completion Dates specified in this Agreement as of the Contract
Date, as applicable. In the event of a Confirmed Acceleration Directive, Owner
shall pay Contractor for the documented costs plus fees attributable to such
acceleration and appropriate incentives, if any, shall be mutually agreed upon
by the Parties with respect to such early proposed completion and set forth in
the Change Order. Such costs may include any shift differential, premium, or
overtime payments to workers or field supervisors and other employees of
Contractor dedicated to the Work on a full-time basis actually incurred over and
above Contractor’s normal rates, and overtime charges for Construction

 

- 46 -



--------------------------------------------------------------------------------

Equipment. Any adjustment to the Contract Price or any other Changed Criteria
necessitated by such acceleration of the Work shall be implemented by Change
Order. Upon execution of the Change Order, Contractor shall immediately commence
and diligently perform the acceleration of the Work, and shall prepare a
schedule to explain and display how it intends to accelerate the Work and how
that acceleration will affect the critical path of the CPM Schedule (the
“Acceleration Schedule”). With respect to the Acceleration Schedule, Contractor
shall do the following:

1. No later than the tenth (10th) Business Day after execution of the Change
Order with respect to the Confirmed Acceleration Directive, Contractor shall
prepare the Acceleration Schedule and submit it to Owner for its review. The
Acceleration Schedule shall represent Contractor’s best judgment as to how it
shall satisfy the Confirmed Acceleration Directive. The Acceleration Schedule
shall be prepared using GECP and to a similar level of detail as the CPM
Schedule.

2. On the tenth (10th) Business Day after execution of the Change Order with
respect to the Confirmed Acceleration Directive (or such longer time as
specified in writing by Owner), Contractor shall participate in a conference
with Owner, and with any other Person (including Subcontractors and
Sub-subcontractors) whom Owner reasonably designates to participate, to review
and evaluate the Acceleration Schedule. Any revisions to the Acceleration
Schedule necessary as a result of this review shall be resubmitted for review by
Owner as soon as reasonably practicable or as mutually agreed by the Parties.
The revised Acceleration Schedule shall then be the schedule which Contractor
shall use in planning, organizing, directing, coordinating, performing, and
executing that portion of the Work that is affected by such acceleration, with
the CPM Schedule governing the performance of all other Work.

Owner’s review of the Acceleration Schedule shall not constitute an independent
evaluation or determination by Owner of the workability, feasibility, or
reasonableness of that schedule.

ARTICLE 6

CHANGES; FORCE MAJEURE; AND OWNER-CAUSED DELAY

6.1 Change Orders Requested by Owner. Until Substantial Completion of Subproject
2, Owner shall be entitled to a Change Order upon request in accordance with
this Section 6.1.

A. If Owner submits to Contractor in writing a duly signed proposed Change
Order, Contractor must respond to Owner, to the extent practicable, within
thirty (30) Days with a written statement setting forth the effect, if any,
which such proposed Change Order would have on the Contract Price, the Project
Schedule, the Design Basis, the Payment

 

- 47 -



--------------------------------------------------------------------------------

Schedule, any of the Minimum Acceptance Criteria, Performance Guarantee or
Guarantee Conditions, and/or any other obligation or potential liability of
Contractor hereunder (collectively or individually, the “Changed Criteria”). The
written statement shall be in the form of Schedule D-3, and shall include, to
the extent practicable, all information required by Section 6.5B. Owner shall
respond to Contractor’s written statement within fourteen (14) Business Days of
receipt, responding to Contractor’s statement as to the effects of the proposed
Change Order on the Changed Criteria. If it is not practicable for Contractor to
provide all of the information required under this Section 6.1A to be submitted
with such written statement within such thirty (30) Day period, Contractor shall
provide Owner with as much information as practicable as well as a written
explanation of the reason additional time is required. To the extent Contractor
incurs costs exceeding Thirty Thousand U.S. Dollars (U.S.$30,000) (which costs
shall be adequately documented and supported by Contractor) in responding to any
one proposed Change Order, Contractor shall be reimbursed for such excess costs
in responding to such Change Order within twenty-five (25) Days after Owner’s
receipt of Contractor’s invoice therefor; provided that Contractor first gives
Owner written notice of the estimate of the cost of such preparation before
preparing the response, such estimate is in excess of Thirty Thousand U.S.
Dollars (U.S.$30,000), Owner approves in writing the preparation of the
response, and such proposed Change Order is not implemented.

B. If the Parties agree on such Changed Criteria of the proposed Change Order
(or modify such proposed Change Order so that the Parties agree on such Changed
Criteria), the Parties shall execute such Change Order incorporating the Changed
Criteria, which shall be in the form of Schedule D-1, and such Change Order
shall become binding on the Parties, as part of this Agreement.

C. If the Parties cannot agree on such Changed Criteria of the proposed Change
Order within ten (10) Days of Contractor’s receipt of Owner’s response to
Contractor’s written statement, or if Owner desires that the proposed changed
Work set forth in the proposed Change Order commence immediately without the
requirement of a written statement by Contractor as required under Section 6.1A,
Owner may (subject to this Section 6.1C), by issuance of a unilateral Change
Order in the form attached hereto as Schedule D-2, require Contractor to
commence and perform the changed Work specified in the unilateral Change Order
on a time and material basis as set forth in Schedule D-4 with the effect of
such unilateral Change Order on the Changed Criteria (or if the Parties agree on
the effect of such unilateral Change Order for some but not all of the Changed
Criteria, the impact of each of the components of the Changed Criteria on which
the Parties disagree) to be determined as soon as possible but without prejudice
to Contractor’s right to refer any Dispute for resolution in accordance with
Article 18. The rates specified in Schedule D-4 are “Unit Rates,” and the Unit
Rates shall be used to the extent applicable to the changed Work. The Parties
acknowledge and agree that unilateral Change Orders submitted by Owner in
accordance with this Section 6.1C shall be limited to additions or modifications
to, or deductions from the Work and that Owner shall not have the unilateral
right to change, amend or modify any of the other Changed Criteria or the terms
of this Agreement. Pending resolution of the Dispute, Contractor shall perform
the Work as specified in such unilateral Change Order and Owner shall continue
to pay Contractor in accordance with the terms of this Agreement and any
previously agreed Change Orders.

 

- 48 -



--------------------------------------------------------------------------------

When Owner and Contractor agree on the effect of such unilateral Change Order on
all of the Changed Criteria, such agreement shall be recorded by execution by
the Parties of a Change Order in the form attached hereto as Schedule D-1, which
shall supersede the unilateral Change Order previously issued and relating to
such changed Work. With the exception of any Contract Price adjustment
contemplated under Attachment EE, in no event shall Owner be entitled to issue
any unilateral Change Order in accordance with this Section 6.1C where such
unilateral Change Order (i) would result in an increase equal to or exceeding
Twenty Million U.S. Dollars (U.S.$20,000,000), or (ii) in conjunction with other
unilateral Change Orders issued by Owner (other than any Contract Price
adjustment contemplated under Attachment EE), would in themselves result in an
increase equal to or exceeding an amount equal to Sixty Million U.S. Dollars
(U.S.$60,000,000); provided that, with respect to unilateral Change Orders
requiring Contractor to conduct or develop engineering studies, Contractor shall
not be required to incur costs (a) greater than Thirty Thousand U.S. Dollars
(U.S.$30,000) for any single Change Order for engineering studies, or (b) in
conjunction with other unilateral Change Orders, greater than Three Hundred
Thousand (U.S.$300,000) in the aggregate for engineering studies.
Notwithstanding the foregoing, in no event shall Owner be entitled to issue any
unilateral Change Order directing performance of Work under an LNTP. For the
avoidance of doubt, the Parties agree that the adjustments contemplated under
Attachment EE do not constitute unilateral Change Orders.

D. In the event of a change in any Applicable Code and Standard which does not
constitute a Change in Law, Contractor shall provide written notice to Owner
regarding such change. Upon receipt of such notice from Contractor, Owner may
submit a proposed Change Order to Contractor in accordance with this Section 6.1
in the event Owner, at its sole option, elects for Contractor to implement such
change in Applicable Code and Standard. In the event Owner does not, at its sole
option, elect for Contractor to implement such change in Applicable Code and
Standard, Contractor shall not be required to perform in accordance with such
Applicable Code and Standard. In the event, however, that compliance with such
Applicable Code and Standard is mandatory for Contractor to comply with GECP and
Owner does not, at its sole option, after receipt of written notice from
Contractor regarding same, elect for Contractor to implement such change in
Applicable Code and Standard, then Owner waives its rights to claim a breach of
GECP with respect to such change in Applicable Code and Standard.

6.2 Change Orders Requested by Contractor.

A. Contractor shall have the right to a Change Order in the event of any of the
following occurrences:

1. Any Change in Law that adversely affects (i) Contractor’s costs of
performance of the Work, (ii) Contractor’s ability to perform the Work in
accordance with the Project Schedule or (iii) Contractor’s ability to perform
any material obligation under this Agreement;

 

- 49 -



--------------------------------------------------------------------------------

2. Acts or omissions of any member of Owner Group or any other Person for whom
Owner is responsible, including in the case of Owner any failure to perform any
obligation under this Agreement, that adversely affects (i) Contractor’s costs
of performance of the Work, (ii) Contractor’s ability to perform the Work in
accordance with the Project Schedule or (iii) Contractor’s ability to perform
any material obligation under this Agreement; provided that Contractor shall not
be entitled to a Change Order to the extent that such acts or omissions of Owner
are caused, directly or indirectly, by Contractor’s failure to perform its
obligations under this Agreement;

3. Force Majeure to the extent allowed under Section 6.8A;

4. Acceleration of the Work directed by Owner pursuant to Section 5.6, provided
that a Change Order has been issued;

5. Owner’s request for an increase in coverage under the Letter of Credit
pursuant to Section 9.2 to cover any increase in the Contract Price as a result
of Change Orders to the extent set forth in Section 9.2;

6. To the extent expressly permitted under Sections 3.3C, 3.4A, 3.25, 4.3, 4.8A,
5.6A, 7.1, 8.2A, 8.2D, 11.1A, 11.1B.6, 11.1D, 12.2A, 16.3, 16.4 and Attachment
EE;

7. Delay beyond the permissible times specified in Section 1A.9(g)(i) or
Section 1A.11(ii) of Attachment O for the delivery by Owner to Contractor of
builder’s risk or marine cargo insurance proceeds received by the Collateral
Agent shall relieve Contractor of any obligation under this Agreement to effect
repairs or other restoration of the Work affected by the insured occurrence for
any costs of repairs or restoration exceeding the sum of the deductible under
such insurance and any amounts previously paid to Contractor under such
insurance and shall entitle Contractor to a Change Order adjusting the Contract
Price and Project Schedule, but only to the extent such delay adversely affects
(i) Contractor’s cost of performance of the Work, (ii) Contractor’s ability to
perform the Work in accordance with the Project Schedule, or (iii) or
Contractor’s ability to perform any material obligation under this Agreement;
provided that, notwithstanding the foregoing, in no event shall this
Section 6.2A.7 in any way relieve Contractor from any obligation to perform any
work necessary to maintain the builder’s risk and marine cargo insurance in full
force and effect;

8. Suspension in Work ordered by Owner pursuant to Section 16.3;

9. Subsurface Soil Conditions to the extent allowed under Section 2.5B.2;

10. Discovery of Hazardous Materials at the Site or on the Off-Site Rights of
Way and Easements for which Owner is responsible under Section 4.7 that
adversely affects (i) Contractor’s costs of performance of the Work,
(ii) Contractor’s ability to perform the Work in accordance with the Project
Schedule or (iii) Contractor’s ability to perform any material obligation under
this Agreement;

 

- 50 -



--------------------------------------------------------------------------------

11. Owner’s issuance of NTP in accordance with Section 5.2B after March 31,
2012, but only to the extent that such delay adversely affects (i) Contractor’s
costs of performance of the Work, (ii) Contractor’s ability to perform the Work
in accordance with the Project Schedule or (iii) Contractor’s ability to perform
any material obligation under this Agreement; and

12. Performance of the Work under the Soils Preparation Provisional Sum or
Existing Facility Labor Provisional Sum is beyond the quantities or hours for
such provisional sum item as described in Attachment EE, and such overages
result in a delay in the Work, then Contractor will be entitled to a Change
Order extending the Target Substantial Completion Dates and Guaranteed
Substantial Completion Dates to the extent permitted in Section 6.9.
Notwithstanding the foregoing, Owner may, at any time, instruct Contractor to
(i) increase Existing Facility Labor (through additional crews, shifts, etc.) in
the case of the Work for the Existing Facility Provisional Sum or (ii) take
commercially and technically reasonable efforts (through additional labor,
equipment, shifts, etc.), in each case to overcome the delay, in which case
Contractor shall not be entitled to a Change Order adjusting the applicable
Target Substantial Completion Dates and Guaranteed Substantial Completion Dates
to the extent such efforts mitigate or eliminate such delay.

B. Should Contractor desire to request a Change Order under this Section 6.2,
Contractor shall, pursuant to Section 6.5, notify Owner in writing and issue to
Owner, at Contractor’s expense, a request for a proposed Change Order in the
form attached hereto as Schedule D-3, a detailed explanation of the proposed
change and Contractor’s reasons for proposing the change, documentation
necessary to verify the effects of the change on the Changed Criteria, and all
other information required by Section 6.5. Any adjustments to the Contract Price
shall (unless otherwise agreed) be requested on a lump sum basis and shall be
based on the requirements in Schedule D-4 and the Unit Rates specified therein
to the extent applicable to the Change Order.

C. Owner shall respond to Contractor’s request for a Change Order within thirty
(30) Days of receipt, stating (i) whether Owner agrees that Contractor is
entitled to a Change Order and (ii) the extent, if any, to which Owner agrees
with Contractor’s statement regarding the effect of the proposed Change Order on
the Changed Criteria, including any adjustment to the Contract Price and the
estimated costs for each item making up the adjustment to the Contract Price. If
Owner agrees that a Change Order is necessary and agrees with Contractor’s
statement regarding the effect of the proposed Change Order on the Changed
Criteria, including mutual agreement on the costs, then Owner shall issue such
Change Order, which shall be in the form of Schedule D-1, and such Change Order
shall become binding on the Parties as part of this Agreement upon execution
thereof by the Parties. Owner shall be entitled to decline a Change Order with
respect to any request by Contractor for a Change Order if the Change Order
request, when submitted, is not adequately documented and supported by
Contractor as required under this Agreement.

 

- 51 -



--------------------------------------------------------------------------------

D. If the Parties agree that Contractor is entitled to a Change Order but cannot
agree on the effect of the proposed Change Order on the Changed Criteria within
thirty (30) Days of Owner’s receipt of Contractor’s written notice and proposed
Change Order and all other required information, or if Owner desires that the
proposed changed Work set forth in the proposed Change Order commence
immediately, the rights, obligations and procedures set forth in Section 6.1C
are applicable.

E. If the Parties cannot agree upon whether Contractor is entitled to a Change
Order within thirty (30) Business Days of Owner’s receipt of Contractor’s
written notice and proposed Change Order, then the Dispute shall be resolved as
provided in Article 18. Pending resolution of the Dispute, Contractor shall
continue to perform the Work required under this Agreement, and Owner shall
continue to pay Contractor in accordance with the terms of this Agreement, any
Change Orders and any previously agreed or unilateral Change Orders.

6.3 Contract Price Adjustment; Contractor Documentation. If a Change Order is
executed on a time and material basis pursuant to Section 6.1C or 6.2D, then the
Contract Price shall be adjusted as set forth in Schedule D-4. Contractor shall
use reasonable efforts to minimize such costs (consistent with the requirements
of this Agreement).

6.4 Change Orders Act as Accord and Satisfaction. Unless otherwise expressly
stated in the Change Order, Change Orders agreed pursuant to Section 6.1B or
6.2C by the Parties shall constitute a full and final settlement and accord and
satisfaction of all effects of the change reflected in the subject Change Order
and shall be deemed to compensate Contractor fully for such change. Accordingly,
unless otherwise expressly stated in such Change Order, Contractor expressly
waives and releases any and all right to make a claim or demand or to take any
action or proceeding against Owner for any consequences arising out of, relating
to or resulting from such change reflected in the subject Change Order. If
Contractor expressly reserves its right in a Change Order to maintain a claim
arising out of the change in the Change Order, then Contractor shall provide
Owner with notice every ninety (90) Days setting forth the then known impact of
the reserved claim in the Change Order.

 

- 52 -



--------------------------------------------------------------------------------

6.5 Timing Requirements for Notifications and Change Order Requests by
Contractor. Should Contractor desire to seek an adjustment to the Contract
Price, the Project Schedule, the Payment Schedule, any of the Minimum Acceptance
Criteria or Performance Guarantee or any other modification to any other
obligation of Contractor under this Agreement for any circumstance that
Contractor has reason to believe may give rise to a right to request the
issuance of a Change Order, Contractor shall, with respect to each such
circumstance:

A. notify Owner in writing of the existence of such circumstance within twenty
(20) Days of the date that Contractor knew of the first occurrence or beginning
of such circumstance; provided, however, if such circumstance is an emergency,
notice shall be given as soon as reasonably practicable. In such notice,
Contractor shall state in detail all known and presumed facts upon which its
claim is based, including the character, duration and extent of such
circumstance, the date Contractor first knew of such circumstance, any
activities impacted by such circumstance, a good faith estimate of the cost
(which such costs shall be adequately documented and supported by Contractor)
and time consequences of such circumstance (including showing a good faith
estimate of the impact of such circumstance, if any, on the critical path of the
CPM Schedule) and any other details or information that are expressly required
under this Agreement. Contractor shall only be required to comply with the
notice requirements of this Section 6.5A once for continuing circumstances,
provided that the notice expressly states that the circumstance is continuing
and includes Contractor’s best estimate of the time and cost consequences of
such circumstance; and

B. submit to Owner a request for a Change Order as soon as reasonably
practicable after giving Owner written notice but in no event later than
forty-five (45) Days after the completion of each such circumstance, together
with a written statement with all information currently available (i) detailing
why Contractor believes that a Change Order should be issued, plus all
documentation reasonably requested by Owner, including information and details
expressly required under this Agreement (including the information required by
Schedule D-4, applicable detailed estimates and cost records and a graphic
demonstration using the CPM Schedule and Monthly Progress Reports showing
Contractor’s entitlement to a time extension to the Project Schedule pursuant to
the terms of this Agreement); and (ii) setting forth the effect, if any, which
such proposed Change Order has or would have for the Work on any of the Changed
Criteria. Contractor shall promptly supplement its request for Change Order with
additional information as such additional information (if any) becomes
available.

If Contractor fails to provide the notice as required under this Section 6.5,
and if Owner demonstrates that it has been prejudiced on account of such failure
to provide notice, then, to the extent that Owner is so prejudiced, Contractor
waives its right for, and releases Owner from and against any claims for,
adjustments in the Contract Price, the Project Schedule, Payment Schedule, any
Work, any of the Minimum Acceptance Criteria or Performance Guarantee or any
other modification to any other obligation of Contractor under this Agreement.
Oral notice, shortness of time, or Owner’s actual knowledge of a particular
circumstance shall not waive, satisfy, discharge or otherwise excuse
Contractor’s strict compliance with this Section 6.5. Contractor shall have the
burden of proof with respect to any claim made by it.

6.6 Evidence of Funds. With the exception of any Contract Price adjustment
contemplated under Attachment EE, Contractor shall not be obligated to proceed
with any Change Order that, alone or in conjunction with other Change Orders,
would result in an increase in the Contract Price, as of the Contract Date, in
excess of Fifty Million U.S. Dollars (U.S.$50,000,000) and thereafter would
result in an increase in the Contract Price in excess of additional Five Million
U.S. Dollars (U.S.$5,000,000) increments, unless Owner furnishes, to
Contractor’s reasonable satisfaction, documentation which demonstrates either
that Owner has (i) sufficient funds to pay for such Change Order, or
(ii) obtained financing from one or more Lenders in sufficient funds to pay for
such Change Order.

 

- 53 -



--------------------------------------------------------------------------------

6.7 Adjustment Only Through Change Order. Unless otherwise provided in this
Agreement, no change in the requirements of this Agreement, whether an addition
to, deletion from, suspension of or modification to this Agreement, including
any Work, shall be the basis for an adjustment for any change in the Contract
Price, the Project Schedule, Payment Schedule, any Work, any of the Minimum
Acceptance Criteria or Performance Guarantee or any other obligations of
Contractor or right of Owner under this Agreement unless and until such
addition, deletion, suspension or modification has been authorized by a Change
Order executed and issued in accordance with and in strict compliance with the
requirements of this Section 6.7. Contractor shall not perform any change in the
Work unless and until such change is authorized pursuant to this Section 6.7,
and should Contractor perform or claim to perform any changes in the Work prior
to authorization by Change Order, all such costs and expenses incurred by
Contractor shall be for Contractor’s account. No course of conduct or dealings
between the Parties, nor implied acceptance of additions, deletions, suspensions
or modifications to this Agreement, including any Work, and no claim that Owner
has been unjustly enriched by any such addition, deletion, suspension or
modification to this Agreement, whether or not there is in fact any such unjust
enrichment, shall be the basis for any claim for an adjustment in the Contract
Price, the Project Schedule, the Payment Schedule, any Work, any of the Minimum
Acceptance Criteria or Performance Guarantee or any other obligations of
Contractor under this Agreement.

6.8 Force Majeure.

A. Contractor Relief. If the commencement, prosecution or completion of the Work
is prevented or delayed by Force Majeure (including the effects of such Force
Majeure), then Contractor shall be entitled to an extension to the Target
Substantial Completion Dates and/or Guaranteed Substantial Completion Dates to
the extent, if any, permitted under Section 6.8A.1 and an adjustment to the
Contract Price to the extent, if any, permitted under Section 6.8A.2, provided
that Contractor has complied with the notice and Change Order requirements in
Section 6.5 and the mitigation requirements in Section 6.11. In addition, if
Force Majeure (including the effects of such Force Majeure) prevents
Contractor’s performance with respect to any portion of the Work, Contractor
shall, subject to Section 6.11, be relieved from performance of such portion of
the Work for the time period that such Force Majeure, or the effects of such
Force Majeure, are continuing. All time extensions to the Project Schedule and
adjustments to the Contract Price for such delays or preventions shall be by
Change Order implemented and documented as required under this Article 6.

1. Time Extension. Contractor shall be entitled to an extension to the
applicable Target Substantial Completion Dates and/or Guaranteed Substantial
Completion Dates for delay or prevention that meets the requirements of this
Section 6.8A, if and to the extent such delay or prevention causes a delay in
the critical path of the Work. Contractor shall demonstrate to Owner its
entitlement to relief under this Section by providing to Owner an updated CPM
Schedule using Primavera Project Planner in its native electronic format with
actual durations

 

- 54 -



--------------------------------------------------------------------------------

entered for all activities on the critical path and re-forecasted clearly to
indicate Contractor’s entitlement to a time extension under this Section 6.8A.
Notwithstanding the foregoing, any adjustment to the Target Substantial
Completion Date(s) shall extend the Guaranteed Substantial Completion Dates in
the same amounts so that the Guaranteed Substantial Completion Date for
Subproject 1 is always one hundred five (105) Days after the Target Substantial
Completion Date for Subproject 1 and the Guaranteed Substantial Completion Date
for Subproject 2 is always one hundred five (105) Days after the Target
Substantial Completion Date for Subproject 2, regardless of whether the delay
impacts only the critical path of the Work to achieve the applicable Target
Substantial Completion Date and not the applicable Guaranteed Substantial
Completion Date.

2. Compensation. Contractor shall be entitled to an adjustment to the Contract
Price for any delay or prevention that meets the requirements of this
Section 6.8A, if such delay or prevention, alone or in conjunction with other
Force Majeure Events, continues for a period of at least thirty (30) Days, in
the aggregate. Any such Contract Price adjustment shall be for reasonable costs
necessarily incurred by Contractor for delay or prevention occurring after the
expiration of such thirty (30) Day period; provided that Owner’s total liability
under this Agreement for any such Contract Price adjustment(s) for all such
events occurring during the term of this Agreement shall not exceed Fifty
Million U.S. Dollars (U.S.$50,000,000) in the aggregate.

B. Owner Relief. Subject to Section 6.8C, Owner’s obligations under this
Agreement shall be suspended to the extent that performance of such obligations
is delayed or prevented by Force Majeure, but without prejudice to Contractor’s
entitlement to a Change Order to the extent set forth in Section 6.2A.

C. Payment Obligations. No obligation of a Party to pay moneys under or pursuant
to this Agreement shall be excused by reason of Force Majeure.

6.9 Extensions of Time and Adjustment of Compensation. With respect to any of
the circumstances set forth in Section 6.2A which cause delay of the
commencement, prosecution or completion of the Work for which Contractor is
entitled to a Change Order (with the exception of delay resulting from an event
of Force Majeure, which shall be governed in accordance with Section 6.8),
Contractor shall be entitled to an extension to the applicable Target
Substantial Completion Dates and Guaranteed Substantial Completion Dates if and
to the extent: (i) such delay causes a delay in the critical path of the Work;
(ii) Contractor has complied with the notice and Change Order requirements in
Section 6.5 and the mitigation requirements of Section 6.11; and (iii) such
delay is not attributable to Contractor or any of its Subcontractors or
Sub-subcontractors. Contractor shall demonstrate to Owner its entitlement to
relief under this Section by providing to Owner an updated CPM Schedule using
Primavera Project Planner in its native electronic format with actual durations
entered for all activities on the critical path and re-forecasted clearly to
indicate Contractor’s entitlement to a time extension under this Section 6.9.
Notwithstanding the foregoing, any adjustment to the Target Substantial
Completion Date(s) shall extend the Guaranteed Substantial Completion Dates in
the same amounts so that the Guaranteed Substantial

 

- 55 -



--------------------------------------------------------------------------------

Completion Date for Subproject 1 is always one hundred five (105) Days after the
Target Substantial Completion Date for Subproject 1 and the Guaranteed
Substantial Completion Date for Subproject 2 is always one hundred five
(105) Days after the Target Substantial Completion Date for Subproject 2,
regardless of whether the delay impacts only the critical path of the Work to
achieve the applicable Target Substantial Completion Date and not the applicable
Guaranteed Substantial Completion Date. Contractor shall be entitled to an
adjustment to the Contract Price for reasonable, additional costs incurred by
Contractor for delay or in mitigation or avoidance of a delay which would
otherwise meet such requirements of this Section 6.9. For the avoidance of
doubt, this Section 6.9 shall govern the determination of any right of
Contractor to an adjustment to the applicable Target Substantial Completion
Dates and Guaranteed Substantial Completion Dates for delay unless such delay is
caused by Force Majeure.

6.10 Delay. For the purposes of this Agreement, the term “delay” shall include
hindrances, disruptions or obstructions, or any other similar term in the
industry and the resulting impact from such hindrances, disruptions or
obstructions, including inefficiency, impact, ripple or lost production.

6.11 Contractor Obligation to Mitigate Delay. Contractor shall not be entitled
to any adjustment to the Project Schedule or adjustment to the Contract Price
for any portion of delay to the extent Contractor could have taken, but failed
to take, reasonable actions to mitigate such delay.

ARTICLE 7

CONTRACT PRICE AND PAYMENTS TO CONTRACTOR

7.1 Contract Price. As compensation in full to Contractor for the full and
complete performance of the Work and all of Contractor’s other obligations under
this Agreement, Owner shall pay and Contractor shall accept Three Billion Nine
Hundred Million U.S. Dollars (U.S.$3,900,000,000) (the “Contract Price”). The
Contract Price is subject to adjustment only by Change Order as provided in
Article 6, and includes all Taxes payable by Contractor and its Subcontractors
and Sub-subcontractors in connection with the Work, the Louisiana Sales and Use
Tax Provisional Sum, the Insurance Provisional Sum, the Operating Spare Part
Provisional Sum, the Soils Preparation Provisional Sum, the Existing Facility
Labor Provisional Sum and the Heavies Removal Unit Provisional Sum, the Currency
Provisional Sum and the Fuel Provisional Sum and all costs, charges, and
expenses of whatever nature necessary for performance of the Work.

A. Aggregate Provisional Sum. The Contract Price includes an aggregate amount of
Eight Hundred Sixty Two Million Thirty Two Thousand Six Hundred Fifty U.S.
Dollars (U.S.$862,032,650) (the “Aggregate Provisional Sum”) for the Provisional
Sums. The scope and values of each Provisional Sum comprising the Aggregate
Provisional Sum amount are included in Attachment EE.

 

- 56 -



--------------------------------------------------------------------------------

7.2 Interim Payments.

A. Mobilization Payment. On or before and as a condition precedent to the
issuance of the Notice to Proceed in accordance with Section 5.2B and upon
Owner’s receipt of an Invoice from Contractor, Owner shall pay Contractor a lump
sum equal to ten percent (10%) of the Contract Price (the “Mobilization
Payment”).

B. Payments. Subject to Section 5.2A, with the exception of the Mobilization
Payment, payments shall be made by Owner to Contractor in accordance with the
Payment Schedule set forth in Attachment C (as may be amended by Change Order),
which allocates seventy percent (70%) of the Contract Price to be paid based on
completion of the Milestones set forth in Attachment C, Schedule C-1, and
(ii) thirty percent (30%) of the Contract Price to be paid based on the Monthly
payments set forth in Attachment C, Schedule C-2 (the “Monthly Payments”), as
adjusted pursuant to Section 7.2F. Owner shall also make payments to Contractor
for Work performed in accordance with Change Orders to be paid on a time and
material basis and any unilateral Change Orders issued in accordance with
Section 6.1C or 6.2D. Each payment shall be subject to Owner’s right to withhold
payments under this Agreement as set forth in Section 7.5 and Section 20.3.
Payments shall be made in U.S. Dollars to an account designated by Contractor.
The Payment Schedule, including Milestones and Monthly Payments, shall be
amended only by Change Order pursuant to this Agreement.

C. Invoices. On the first (1st) Day of each Month (“Month N”), Contractor shall
submit to Owner an Invoice, supported by information and documentation required
under this Agreement, for the following:

1. amounts for Milestones Contractor plans to fully complete during the next
Month (“Month N+1”), as supported by the sixty (60) Day look-ahead schedule
submitted with such Invoice. Contractor shall not include any amounts for any
Milestones that will only be partially completed at the end of Month N+1;

2. plus the Monthly Payment for Month N+1;

3. plus (i) allowable costs and expenses Contractor plans to incur during Month
N+1 for Work performed in accordance with Change Orders to be paid on a time and
material basis, and (ii) allowable costs and expenses Contractor plans to incur
during Month N+1 for Work covered by a Provisional Sum, all as supported by the
sixty (60) Day look-ahead schedule and other information required herein;

4. less amounts for any Milestones Invoiced in Month N-2 that Contractor did not
complete during Month N-1; and

5. less amounts Invoiced in Month N-3 for (i) time and material Change Orders,
and (ii) Provisional Sums that Contractor did not incur in Month N-2.

 

- 57 -



--------------------------------------------------------------------------------

If Owner pays Contractor for the completion of a Milestone in Month N+1, but
Contractor does not complete such Milestone during such Month N+1, and Owner
exercises its right to withhold payment in accordance with Section 7.2 for such
uncompleted Milestone, Contractor shall not be entitled to Invoice for the
amount withheld by Owner for such Milestone until the Month after Contractor
completes such Milestone.

Contractor shall include with such Invoice a sixty (60) Day look-ahead schedule,
prepared by Contractor, for such Month N and Month N+1 that shows, among other
requirements, Contractor’s schedule for (i) completing such Milestones in Month
N+1 and (ii) incurring such allowable costs and expenses for time and materials
Change Orders and Provisional Sums during such Month N+1. All Invoices, other
than the Invoice for final payment under this Agreement, shall be in the form of
Schedule I-1.

D. Interim Lien Waivers. As a condition of payment, each Invoice received by
Owner prior to Final Completion shall be accompanied by a fully executed
(i) Interim Conditional Lien Waiver from Contractor in the form of Schedule K-1
for all Work performed through the end of the Month preceding the Month of the
date of the Invoice (i.e., Month N-1) and (ii) Interim Unconditional Lien Waiver
from Contractor in the form of Schedule K-2 for all Work performed through the
end of the Month preceding the Month of the date of the last Invoice submitted
by Contractor of the Invoice (i.e., Month N-2). In addition, as a condition of
payment, Contractor shall also provide (i) fully executed Interim Conditional
Lien Waivers in the form of Schedule K-3 from each Major Subcontractor whose
invoice is received by Contractor in the Month covered by Contractor’s Invoice
(with each such Interim Conditional Lien Waiver covering all Work performed by
each such Major Subcontractor through the end of the Month preceding the Month
of the date of such Major Subcontractor’s invoice (i.e., Month N-1)), together
with fully executed Interim Unconditional Lien Waivers from each Major
Subcontractor for all Work performed by such Major Subcontractor through the end
of the Month preceding the Month of the date of each such Major Subcontractor’s
preceding invoice (i.e., Month N-2); (ii) fully executed Interim Conditional
Lien Waivers in substantially the form of Schedule K-3 from each Major
Sub-subcontractor whose invoice is received by Contractor in the Month covered
by Contractor’s Invoice (with each such Interim Conditional Lien Waiver covering
all Work performed by each such Major Sub-subcontractor through the end of the
Month preceding the Month of the date of such Major Sub-subcontractor’s invoice
(i.e., Month N-1)), together with fully executed Interim Unconditional Lien
Waivers from each Major Sub-subcontractor in substantially the form set forth in
Schedule K-4 for all Work performed by such Major Sub-subcontractor through the
end of the Month preceding the Month of the date of each such Major
Sub-subcontractor’s preceding invoice (i.e., Month N-2); provided that if
Contractor fails to provide to Owner an Interim Conditional Lien Waiver or
Interim Unconditional Lien Waiver from a Major Subcontractor or Major
Sub-subcontractor as required in this Section 7.2D, Owner’s right to withhold
payment for the failure to provide any such Interim Conditional Lien Waiver or
Interim Unconditional Lien Waiver shall be limited to the amount that should
have been reflected in such Interim Conditional Lien Waiver or Interim
Unconditional Lien Waiver.

 

- 58 -



--------------------------------------------------------------------------------

E. Review and Payment. Each Invoice shall be reviewed by Owner and, upon Owner’s
reasonable request, Contractor shall furnish such supporting documentation and
certificates and provide such further information as may be reasonably requested
by Owner. Within thirty (30) Days after receipt of any Invoice, Owner shall
provide notice to Contractor of any disputed amount set forth in such Invoice,
including an explanation of why such amount is disputed. Unless so disputed by
Owner, each Invoice (less any withholdings allowed under this Agreement) shall
be due and paid no later than thirty (30) Days after it, and all applicable
documentation required under this Agreement, including Attachment I, is received
by Owner. If an Invoice is disputed by Owner, then payment shall be made within
the thirty (30) Day period for all undisputed amounts and the dispute shall be
resolved pursuant to Article 18. Payment on disputed amounts shall be made as
soon as such dispute is resolved. Without limiting the foregoing, Owner shall
not be required to pay, and shall be entitled to withhold payment from
Contractor for any amounts otherwise due Contractor, for:

1. any amounts for (i) Milestones Invoiced in Month N-2 that Contractor did not
complete during Month N-1, (ii) Milestones Invoiced in Month N-1 that Contractor
did not complete in Month N, (iii) Milestones Invoiced in Month N that
Contractor did not complete prior to payment by Owner or is not projected (in
accordance with the current sixty (60) Day look-ahead schedule) to complete in
Month N+1;

2. any amounts Invoiced in Month N-3 for (i) time and material Change Orders,
and (ii) Provisional Sums that Contractor did not incur in Month N-2; and

3. any amounts Invoiced in Month N for (i) time and material Change Orders, and
(ii) Provisional Sums that Contractor has not incurred prior to payment by Owner
or is not projected to incur (in accordance with the current sixty (60) Day
look-ahead schedule and other required documentation) in Month N+1.

F. Reconciliation of Monthly Payments. If at any time during the course of the
Project: (i) the Monthly Progress Reports show that any activity on the critical
path is ninety (90) Days or more behind schedule; and (ii) Contractor or any of
its Subcontractors or Sub-subcontractors are not excused under the terms of this
Agreement for such delay, then the date for payment of the last Monthly Payment
as shown in the Payment Schedule shall be revised to a later date according to
the number of Days that the activity is behind schedule and the remaining
Monthly Payments not yet disbursed to Contractor under this Agreement shall be
readjusted and spread out proportionately through the remainder of the period,
ending upon the revised date for payment of the last Monthly Payment; provided
that, in the event that Contractor recovers the delay such that the activity in
question ceases to be behind schedule, the Monthly Payments shall be
recalculated so that such Monthly Payments shall be due in accordance with the
original Payment Schedule as of the Contract Date.

7.3 Final Completion and Final Payment. Upon Final Completion, Contractor shall,
in addition to any other requirements in this Agreement for achieving Final
Completion, including those requirements set forth in Section 1.1 for the
definition of Final Completion, submit a fully executed final Invoice in

 

- 59 -



--------------------------------------------------------------------------------

the form attached hereto as Schedule I-2, along with (i) a statement summarizing
and reconciling all previous Invoices, payments and Change Orders; (ii) an
affidavit that all payrolls, Taxes, bills for Equipment, and any other
indebtedness connected with the Work for which Contractor and its Subcontractors
and Sub-subcontractors are liable (excluding Corrective Work) have been paid;
(iii) fully executed Final Conditional Lien and Claim Waiver from Contractor in
the form of Schedule K-5, (iv) fully executed Final Conditional Lien and Claim
Waivers from each Major Subcontractor in the form set forth in Schedule K-7; and
(v) fully executed Final Conditional Lien and Claim Waivers from each Major
Sub-subcontractor in substantially the form set forth in Schedule K-7. No later
than twenty-five (25) Days after receipt by Owner of such final Invoice and all
reasonably requested documentation and achieving Final Completion, Owner shall,
subject to its rights to withhold payment under this Agreement, pay Contractor
the balance of the Contract Price, provided that Contractor provides to Owner at
or before the time of such payment the following: (x) fully executed Final
Unconditional Lien and Claim Waiver from Contractor in the form of Schedule K-6;
and (y) fully executed Final Unconditional Lien and Claim Waivers from each
Major Subcontractor and Major Sub-subcontractor in substantially the form of
Schedule K-8; provided that the Parties agree that “substantially” means that
the same protections shall be provided to Owner as set forth in Schedule K-8.

7.4 Payments Not Acceptance of Work. No payment made hereunder by Owner shall be
considered as approval or acceptance of any Work by Owner or a waiver of any
claim or right Owner may have hereunder. All payments shall be subject to
correction in subsequent payments.

7.5 Payments Withheld. In addition to disputed amounts set forth in an Invoice,
Owner may, in addition to any other rights under this Agreement, and upon giving
Contractor ten (10) Days’ prior written notice referenced in Section 7.8,
withhold payment on an Invoice or a portion thereof, or collect on the Letter of
Credit, in an amount and to such extent as may be reasonably necessary to
protect Owner from loss due to:

A. Defective Work that Contractor is required to correct under Section 12.2A or
12.3, unless Contractor has, within fourteen (14) Days of a separate written
notice given prior to the ten (10) Day notice referenced in Section 7.8, either
(i) remedied, or commenced to remedy, as applicable, such Defective Work in
accordance with Section 12.2A or 12.3 or (ii) if such Defective Work cannot be
remedied in accordance with Section 12.2A or 12.3 by the exercise of reasonable
diligence within such fourteen (14) Day period, provided Owner with a written
plan, reasonably acceptable to Owner, to remedy such Defective Work and
commenced the remedy of such Defective Work;

B. liens or other encumbrances on all or a portion of the Site, the Work or the
Project, which are filed by any Subcontractor, any Sub-subcontractor or any
other Person acting through or under any of them unless Contractor has, within
fourteen (14) Days of a separate written notice given prior to the ten (10) Day
notice referenced in Section 7.8, taken any of the following actions: (i) paid,
satisfied or discharged the applicable liability, (ii) removed the lien or other
encumbrance, or (iii) provided Owner with a bank guarantee or bond reasonably
satisfactory to Owner and Lender in the applicable amount;

 

- 60 -



--------------------------------------------------------------------------------

C. any material breach by Contractor of any term or provision of this Agreement;
unless Contractor has, within fourteen (14) Days of a separate written notice
given prior to the ten (10) Day notice referenced in Section 7.8, either
(i) cured such breach or (ii) if such breach cannot be cured by the exercise of
reasonable diligence within such fourteen (14) Day period, Contractor has
commenced corrective action and is diligently exercising all commercially
practicable efforts to cure such breach;

D. the assessment of any fines or penalties against Owner as a result of
Contractor’s failure to comply with Applicable Law or Applicable Codes and
Standards;

E. amounts paid by Owner to Contractor in a preceding Month incorrectly (in
which case, Section 7.9 shall apply);

F. Liquidated Damages which Contractor owes under the terms of this Agreement;
or

G. any other costs or liabilities which Owner has incurred for which Contractor
is responsible under this Agreement.

Owner shall pay Contractor the amount withheld or collected on the Letter of
Credit as soon as practicable, but in no event later than fifteen (15) Business
Days after Owner’s receipt of an Invoice from Contractor, if Contractor, as
appropriate, (i) pays, satisfies or discharges the applicable liability and
provides Owner with reasonable evidence of such payment, satisfaction or
discharge, (ii) removes the lien or other encumbrance, (iii) cures the breach in
question, (iv) remedies the Defective Work in question, or (v) provides Owner
with a letter of credit reasonably satisfactory to Owner and Lender in the
amount of the withheld payment.

7.6 Interest on Late Payments and Improper Collection. Any amounts due but not
paid hereunder, any amounts withheld from Contractor but later finally
determined in accordance with the dispute resolution procedure set forth in
Article 18 to have been improperly withheld, or any amounts collected by Owner
on the Letter of Credit but later finally determined in accordance with the
dispute resolution procedure set forth in Article 18 to have been improperly
collected, shall bear interest at the lesser of (i) an annual rate equal to the
prime rate set from time to time by Citibank, N.A. plus three percent (3%), or
(ii) the maximum rate permitted under Applicable Law.

7.7 Offset. Owner may, in accordance with Section 7.8B, offset any amount due
and payable from Contractor to Owner under this Agreement against any amount due
and payable to Contractor hereunder.

7.8 Procedure for Withholding, Offset and Collection on the Letter of Credit.
Except as provided in Sections 16.1B and 20.3C (in which case, Owner shall
follow the procedure set forth in Section 16.1B or Section 20.3C, as
applicable), Owner shall:

 

- 61 -



--------------------------------------------------------------------------------

A. prior to exercising its right to withhold payment in accordance with this
Agreement, provide Contractor with ten (10) Days’ written notice stating Owner’s
intent to withhold and the amount to be withheld;

B. prior to exercising its right to offset in accordance with this Agreement,
provide Contractor with ten (10) Days’ prior written notice stating Owner’s
intent to offset and the amount to be offset; and

C. prior to exercising its right to collect on the Letter of Credit in
accordance with this Agreement, provide Contractor with ten (10) Days’ written
notice (i) specifying the nature of Contractor’s breach and the liabilities,
damages, losses, costs or expenses owed to Owner; (ii) stating Owner’s intent to
draw against the Letter of Credit; and (iii) specifying the amount to be drawn.

Notwithstanding the foregoing, should any payment under any Invoice become due
before the expiration of any notice period specified in this Section 7.8, Owner
shall nevertheless be entitled to withhold from such Invoice amounts equal to
the amounts specified in Owner’s notice, but Owner shall promptly pay such
withheld amounts to Contractor if Contractor cures the cause for such
withholding or offset.

7.9 Payment Error. If an error is made in connection with a payment, and such
payment is an overpayment, the Party receiving the payment in error shall
immediately refund the mistaken amount to the paying Party. Without limiting the
preceding sentence, and in addition to any other remedy available to Owner under
this Agreement, if Owner discovers that any amount paid by it to Contractor in a
preceding Month was incorrect, then Owner may, at its sole discretion, upon
giving Contractor ten (10) Days’ prior written notice in accordance with
Section 7.8, either: (i) offset such amount against future payments, or (ii) in
the event that (A) the amount in question exceeds Thirty Million U.S. Dollars
(U.S.$30,000,000) or (B) less than Thirty Million U.S. Dollars (U.S.$30,000,000)
remains payable to Contractor under this Agreement, or amounts are due to Owner
in connection with the final Invoice issued in accordance with Section 7.3,
collect on the Letter of Credit for such amounts until sufficient and accurate
supporting information is provided pursuant to Section 7.2. The foregoing
provision shall not apply during the Defect Correction Period applicable to
Substantial Completion of Subproject 2.

ARTICLE 8

TITLE AND RISK OF LOSS

8.1 Title.

A. Clear Title.

1. Contractor warrants and guarantees that Owner shall have legal title to and
ownership of all or any portion of the Work (other than Work Product) and the
Project upon payment therefor.

 

- 62 -



--------------------------------------------------------------------------------

2. Contractor warrants and guarantees that legal title to and ownership of the
Work and the Project shall be free and clear of any and all liens, claims,
security interests or other encumbrances arising out of the Work when title
thereto passes to Owner, and if any such warranty or guarantee is breached,
Contractor shall have the liability and obligations set forth in Section 17.5.

B. Title to Work. Title to all or any portion of the Work (other than Work
Product) shall pass to Owner upon payment by Owner therefor. Transfer of title
to Work shall be without prejudice to Owner’s right to reject Defective Work, or
any other right in this Agreement.

8.2 Risk of Loss.

A. Notwithstanding passage of title as provided in Section 8.1 of this
Agreement, Contractor shall bear the risk of physical loss and damage with
respect to each Subproject until the earlier of Substantial Completion of such
Subproject or termination of this Agreement; provided that Owner shall at all
times bear the risk of physical loss and damage if and to the extent arising
from (i) war (whether declared or undeclared), civil war, act of terrorism,
sabotage, blockade, insurrection; or (ii) ionizing radiation, or contamination
by radioactivity from nuclear fuel, or from any nuclear waste from the
combustion of nuclear fuel properties of any explosive nuclear assembly or
nuclear component thereof; or (iii) an atmospheric disturbance marked by high
winds, with or without precipitation, including such events as hurricane,
typhoon, monsoon, cyclone, rainstorm, tempest, hailstorm, tornado, or any
combination of the foregoing events, including any resulting flood, tidal or
wave action (such clause (iii) events collectively, “Windstorms”) to the extent
that Windstorms result in loss or damage in excess of Five Hundred Million U.S.
Dollars (U.S.$500,000,000) in the cumulative, aggregate with respect to the Work
or the Project (including the Subprojects, collectively). In the event that any
physical loss or damage to the Liquefaction Facility or the Work arises from one
or more of the events set forth in the preceding sentence, and Owner elects to
rebuild such physical loss or damage, Contractor shall be entitled to a Change
Order to the extent such event adversely affects (i) Contractor’s costs of
performance of the Work; (ii) Contractor’s ability to perform the Work in
accordance with the Project Schedule or (iii) Contractor’s ability to perform
any material obligation under this Agreement; provided that Contractor complies
with the requirements set forth in Sections 6.2, 6.5 and 6.9.

B. Subject to Section 8.2C, upon and from the earlier of termination of this
Agreement or the occurrence of Substantial Completion of a Subproject, Owner
shall assume care, custody and control of such Subproject and shall bear the
full risk of physical loss and damage to such Subproject; provided, however,
notwithstanding the foregoing, Contractor shall remain fully responsible and
liable to Owner for its Warranty and Corrective Work obligations under this
Agreement.

C. Subject at all times to Section 3.25A and Section 4.3C, upon successful
completion of the applicable commissioning test(s) (in accordance with the
Project Commissioning Plan and Attachments S and V) for modification or
improvement Work to the Existing Facility performed pursuant to this Agreement,
Contractor shall certify to

 

- 63 -



--------------------------------------------------------------------------------

Owner in writing that the applicable modification or improvement is complete and
has successfully completed the applicable commissioning test and Owner shall
notify Contractor whether it accepts or rejects the certification within
seventy-two (72) hours following Owner’s receipt thereof. Upon Owner’s
acceptance of the applicable modification or improvement, Owner shall bear the
full risk of physical loss and damage to the modifications or improvements to
the Existing Facility specified in the notice, the Defect Correction Period
shall commence for such Work, and Contractor shall remain fully responsible and
liable to Owner for its Warranty and Corrective Work obligations under this
Agreement. Owner’s acceptance of the applicable modification or improvement Work
shall not relieve Contractor of any of its obligations to perform the Work in
accordance with the requirements of this Agreement, including achievement of
Substantial Completion.

D. With respect to any physical loss or physical damage to a Subproject caused
by (i) Force Majeure, (ii) any member of Owner Group or any other Person for
whom Owner is responsible, or (iii) any Third Party over whom neither Contractor
nor Owner are responsible and such Third Party is beyond the reasonable control
of Contractor and such loss or damage was not due to Contractor’s fault or
negligence and could not have been prevented or avoided by Contractor through
the exercise of due diligence, Contractor shall be entitled to a Change Order
adjusting the applicable Guaranteed Substantial Completion Date if and to the
extent permitted under (a) Section 6.8A.1 if caused by Force Majeure or such
Third Party meeting the requirements set forth herein and (b) Section 6.9 if
caused by any member of Owner Group or any other person for whom Owner is
responsible.

ARTICLE 9

INSURANCE AND LETTER OF CREDIT

9.1 Insurance.

A. Provision of Insurance. The Parties shall provide the insurance as specified
in Attachment O on terms and conditions stated therein.

B. No Cancellation. All policies providing coverage hereunder shall contain a
provision that at least thirty (30) Days’ prior written notice shall be given to
the non-procuring Parties and additional insureds prior to cancellation,
non-renewal or material change in the coverage.

C. Obligations Not Relieved. Anything in this Agreement to the contrary
notwithstanding, the occurrence of any of the following shall in no way relieve
Contractor from any of its obligations under this Agreement: (i) failure by
Contractor to secure or maintain the insurance coverage required hereunder;
(ii) failure by Contractor to comply fully with any of the insurance provisions
of this Agreement; (iii) failure by Contractor to secure such endorsements on
the policies as may be necessary to carry out the terms and provisions of this
Agreement; (iv) the insolvency, bankruptcy or failure of any insurance company
providing insurance to Contractor; or (v) failure of any insurance company to
pay any claim accruing under its policy.

 

- 64 -



--------------------------------------------------------------------------------

D. Failure to Provide Insurance. If any Party fails to provide or maintain
insurance as required herein, and fails to cure such failure within fourteen
(14) Days of receiving notice of such failure (provided that such fourteen
(14) Day cure period falls within the applicable sixty (60) Day notice period
required under Section 2 of Attachment O), the other Party shall have the right
but not the obligation to purchase such insurance and shall be entitled to
recover the insurance premium reasonably paid in respect of such insurance from
the other Party in accordance with this Agreement; provided that, prior to
execution of a Change Order in accordance with Attachment EE for any additional
amounts owed for the Project Insurances, Owner shall not be entitled to recover
from Contractor any insurance premiums paid by Owner with respect to any amounts
in excess of the Insurance Provisional Sum for Project Insurances.

E. Unavailable Insurance. If any insurance (including the limits or deductibles
thereof) hereby required to be maintained, other than insurance required by
Applicable Law to be maintained, shall not be reasonably available in the
commercial insurance market, Owner and Contractor shall not unreasonably
withhold their agreement to waive such requirement to the extent that
maintenance thereof is not so available; provided, however, that the Party shall
first request any such waiver in writing from the other Party, which request
shall be accompanied by written reports prepared by two (2) independent
advisers, including insurance brokers, of recognized international standing
certifying that such insurance is not reasonably available in the commercial
insurance market (and, in any case where the required amount is not so
available, explaining in detail the basis for such conclusions), such insurance
advisers and the form and substance of such reports to be reasonably acceptable
to the other Party. Any such waiver shall be effective only so long as such
insurance shall not be available and commercially feasible in the commercial
insurance market.

9.2 Irrevocable Standby Letter of Credit.

A. On or before the issuance of the Notice to Proceed in accordance with
Section 5.2B, Contractor shall deliver to Owner an irrevocable standby letter of
credit in the amount of ten percent (10%) of the Contract Price (“Letter of
Credit”). The Letter of Credit shall name Owner as beneficiary, shall be issued
and confirmed by a commercial bank in the United States of America with a
long-term rating of at least A- by Standard & Poor’s and at least A3 by Moody’s
Investors Service, and shall be in the relevant form set forth in Attachment R;
provided, however, if the issuing bank requires certain changes to the Letter of
Credit form, such changes shall be subject to Owner’s written approval (not to
be unreasonably withheld). If at any time the rating of the commercial bank that
issued the applicable Letter of Credit falls below either of such ratings,
Contractor shall replace such Letter of Credit within ten (10) Days with an
equivalent instrument issued by a commercial bank in the United States of
America meeting such rating requirements. Owner shall have the right to draw
down on or collect against the Letter of Credit upon Owner’s demand in the event
of the following: (i) the owing by Contractor to Owner under this Agreement for
Liquidated Damages or any other liabilities, damages, losses, costs or expenses
for which Contractor is liable under this Agreement; and (ii) Owner has provided
notice to Contractor in accordance with Section 7.8C, except such notice is not
required where Contractor does

 

- 65 -



--------------------------------------------------------------------------------

not pay Liquidated Damages as set forth in Section 20.3C. The amount drawn on
the Letter of Credit shall not be greater than the amount that Owner, at the
time of the drawing, reasonably estimates is owed it under this Agreement for
Liquidated Damages, liabilities, damages, losses, costs or expenses or is
necessary to remedy the breach of this Agreement. In addition, should the
issuing commercial bank notify Owner and Contractor pursuant to the terms of the
Letter of Credit that it has decided not to extend the Letter of Credit beyond
the then current expiration date, Owner shall also have the right to draw down
on or collect against the Letter of Credit for all remaining funds available
under such Letter of Credit upon Owner’s demand if Contractor has not, prior to
thirty (30) Days before the then current expiration date, delivered to Owner a
replacement letter of credit substantially identical to the Letter of Credit and
from a commercial bank meeting the requirements in this Section 9.2.

B. The amount of the Letter of Credit shall decrease to an aggregate amount of:

1. seven percent (7%) of the Contract Price within thirty (30) Days after the
issuing commercial bank’s receipt from Owner of a written notice that
(i) Substantial Completion of Subproject 1 has occurred, (ii) Contractor has
paid all Delay Liquidated Damages due and owing under the Agreement for
Subproject 1, and (iii) Contractor has achieved the Performance Guarantee for
Subproject 1 or paid all Performance Liquidated Damages due and owing under the
Agreement for Subproject 1;

2. four percent (4%) of the Contract Price within thirty (30) Days after the
issuing commercial bank’s receipt from Owner of a written notice that
(i) Substantial Completion of Subproject 2 has occurred, (ii) Contractor has
paid all Delay Liquidated Damages due and owing under the Agreement for
Subproject 2, and (iii) Contractor has achieved the Performance Guarantee for
Subproject 2 or paid all Performance Liquidated Damages due and owing under the
Agreement for Subproject 2;

3. two percent (2%) of the Contract Price within thirty (30) Days after the
issuing commercial’s bank receipt from Owner of written notice of the expiration
of the Defect Correction Period for Subproject 1; provided that if the
expiration of such Defect Correction Period occurs before Substantial Completion
of Subproject 2, such decrease shall not occur until after the conditions for
decreasing the Letter of Credit for Substantial Completion of Subproject 2
occurs; and

4. zero percent (0%) of the Contract Price within thirty (30) Days after the
issuing commercial bank’s receipt from Owner of a written notice of the
expiration of the Defect Correction Period for Subproject 2.

With respect to each Subproject, no later than thirty (30) Days after the latest
of (i) Owner’s acceptance of the Substantial Completion Certificate for such
Subproject, (ii) Contractor has paid all Delay Liquidated Damages due and owing
under the Agreement for such Subproject, and (iii) Contractor has achieved the
Performance Guarantee for such

 

- 66 -



--------------------------------------------------------------------------------

Subproject or paid all Performance Liquidated Damages due and owing under the
Agreement for such Subproject, Owner shall provide the commercial bank that
issued the Letter of Credit with the written notice for such Subproject as
specified in Section 9.2B.1 (in the case of Subproject 1) or Section 9.2B.2 (in
the case of Subproject 2). No later than thirty (30) Days after expiration of
the applicable Defect Correction Period, Owner shall provide the commercial bank
that issued the Letter of Credit with written notice of the expiration of such
period, provided that if the expiration of such Defect Correction Period for
Subproject 1 occurs before Substantial Completion of Subproject 2, Owner shall
not be required to provide such notice until after the conditions for decreasing
the Letter of Credit for Substantial Completion of Subproject 2 occurs. The
Letter of Credit shall remain in full force and effect from the issuance of such
Letter of Credit through the expiration of the Defect Correction Period for
Subproject 2, at which time the Letter of Credit will be returned to Contractor.
Partial drawings are permitted under the Letter of Credit.

C. In the event the Contract Price is increased by one or more Change Orders in
accordance with the terms of this Agreement, by a cumulative amount of five
percent (5%) of the Contract Price or more, Contractor shall, upon Owner’s
request, increase the amount of the Letter of Credit to reflect the
corresponding increase in such Contract Price by ten percent (10%) of such
increase. Such increase in the Letter of Credit shall be reflected in a Change
Order mutually agreed upon by the Parties.

9.3 DSU Insurance.

A. If an event or events occur that may be covered by the Builder’s Risk Delayed
Startup Insurance or Marine Cargo Delayed Startup Insurance described in
Attachment O, it shall be Owner’s sole option to decide whether or not a claim
under such Delayed Startup Insurance is filed. If Owner gives notice to
Contractor to file a claim under such Delayed Startup Insurance, Contractor
shall promptly file and diligently pursue the collection of such claim on behalf
of Owner, and in such case Owner shall provide to Contractor such information
and assistance reasonably required for Contractor to file and pursue such claim.
Contractor shall not be relieved of any Delay Liquidated Damages owed by
Contractor to Owner if Owner does not elect to file a claim on such Delayed
Startup Insurance, if Owner does not provide the information or assistance
referenced above, or the prosecution of such claim is unsuccessful.

B. Regardless whether an event or events occur that may be covered by such
Delayed Startup Insurance, Contractor shall pay any Delay Liquidated Damages
owed by Contractor to Owner within the time required in Section 20.3C, even if a
claim has been asserted under such Delayed Startup Insurance.

C. If Owner or any Lender receive proceeds under such Delayed Startup Insurance
in respect to any event or events which give rise to Contractor’s delay in
achieving Substantial Completion of Subproject 1 or Subproject 2 by the
applicable Guaranteed Substantial Completion Dates, Owner shall pay back to
Contractor Delay Liquidated Damages previously paid by Contractor to Owner for
such event or events (or in the case that the Delay Liquidated Damages have not
yet been paid at the time of receipt of such proceeds, Owner shall reduce
Contractor’s liability for Delay Liquidated Damages

 

- 67 -



--------------------------------------------------------------------------------

for such event or events), but only to the extent that such recovery of
insurance proceeds and Delay Liquidated Damages would result in a double
recovery of amounts for the same loss and same time period. If any such Delay
Liquidated Damages are paid back to Contractor, the amount of such Delay
Liquidated Damages paid back to Contractor shall not be counted against the cap
on Delay Liquidated Damages in Section 20.2.

ARTICLE 10

OWNERSHIP OF DOCUMENTATION

10.1 Work Product.

A. Ownership of Work Product. Owner and Contractor acknowledge that during the
course of, and as a result of, the performance of the Work, Contractor or its
Subcontractors or Sub-subcontractors will create for this Project and will
deliver to Owner, certain written materials, plans, Drawings (including P&IDs),
Specifications, or other tangible results of performance of the Work under this
Agreement or performance of work under the Technical Services Agreement
(hereinafter individually or collectively referred to as “Work Product”).
Subject to this Section 10.1, as between Contractor and Owner, Contractor shall
own all rights, title and interest to the Work Product and any and all
Intellectual Property embedded in the Work Product (including all patents and
applications therefor, all inventions, trade secrets, know-how, technology,
technical data, customer lists, copyrights and all registrations and
applications therefor, and all industrial designs (“Intellectual Property”)).
Notwithstanding anything to the contrary in this Agreement, all Contractor
Existing Intellectual Assets, including Intellectual Property embedded therein,
remains vested in Contractor. For the purposes of this Agreement, “Contractor
Existing Intellectual Assets” means Intellectual Property and written materials,
plans, drafts, specifications, or computer files or other documents, owned by
Contractor or its Affiliates prior to the Contract Date or developed or acquired
by Contractor or its Affiliates independently of this Agreement, but Owner
receives a license in accordance with Section 10.1B to such Contractor Existing
Intellectual Assets, including Intellectual Property embedded therein, to the
extent same is incorporated into the Work Product.

B. License and Use of the Work Product. Subject to Section 10.1D, Owner shall be
entitled to use the Work Product and Contractor hereby grants Owner a fully-paid
up, irrevocable (subject to Section 10.1E), non-exclusive and royalty-free
license to use the Work Product and the Intellectual Property embedded in the
Work Product and (subject to Section 10.1C) modify the Work Product, in each
case solely for the purpose of: (i) operating and maintaining the Liquefaction
Facility or the Existing Facility (to the extent the Work Product is for the
Scope of Work for the Existing Facility under this Agreement), (ii) training
operators for the Liquefaction Facility or the Existing Facility (to the extent
the Work Product is for the Scope of Work for the Existing Facility under this
Agreement); and (iii) repairing, replacing, expanding, completing or modifying
any part of the Liquefaction Facility (provided that such repair, replacement,
expansion, completion or modification shall not include the addition of an
additional liquefaction train (e.g., a train other than LNG Train 1 or LNG Train
2) or the Existing Facility (to the extent the Work Product is for the Scope of
Work for the Existing Facility under this Agreement). Owner

 

- 68 -



--------------------------------------------------------------------------------

shall be entitled to assign its rights in the Work Product and in such license;
provided that such assignee shall only be entitled to use the Work Product and
Intellectual Property which is embedded in the Work Product for the purposes
specified in clauses (i) through (iii) above, which licenses shall in all
respects remain limited by and subject to the terms of this Agreement and as
agreed to in writing by Owner and any such assignees. Notwithstanding anything
to the contrary in this Agreement, no license is granted to Owner with respect
to the use of any of Contractor’s proprietary software or systems.

C. Modification of Work Product or Intellectual Property. Subject to Sections
10.1D and 10.1E, after Substantial Completion of a Subproject or earlier
termination of this Agreement, Owner or its contractors shall be entitled to
modify the Work Product licensed to Owner in accordance with Section 10.1B for
the purposes set forth in clauses (i) through (iii) in Section 10.1B; provided
that Owner shall first remove, or cause to be removed, all references to
Contractor from the Work Product. OWNER SHALL DEFEND, INDEMNIFY AND HOLD THE
CONTRACTOR GROUP HARMLESS FROM AND AGAINST ALL DAMAGES, LOSSES, COSTS AND
EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES AND LITIGATION OR ARBITRATION
EXPENSES) INCURRED BY ANY MEMBER OF THE CONTRACTOR GROUP OR A SUBCONTRACTOR OR
SUB-SUBCONTRACTOR AND CAUSED BY (I) ANY MODIFICATIONS TO THE WORK PRODUCT OR
INTELLECTUAL PROPERTY, OR (II) USE OF ANY WORK PRODUCT OR INTELLECTUAL PROPERTY
EMBEDDED IN THE WORK PRODUCT, TO THE EXTENT SUCH MODIFICATIONS OR USE TAKES
PLACE WITHOUT THE PRIOR WRITTEN CONSENT OR INVOLVEMENT OF ANY MEMBER OF
CONTRACTOR GROUP OR SUBCONTRACTOR OR SUB-SUBCONTRACTOR, INCLUDING USE OF THE
WORK PRODUCT OR ANY INTELLECTUAL PROPERTY EMBEDDED IN THE WORK PRODUCT ON ANY
PROJECT OTHER THAN THE PROJECT.

D. ConocoPhillips Work Product and ConocoPhillips Intellectual Property.
Notwithstanding anything to the contrary herein, the ConocoPhillips License
Agreement is the exclusive document governing the licensing to Owner of
Intellectual Property concerning the Optimized Cascade Process. All Work Product
directly related to the liquefaction units employing Optimized Cascade Process
and the Optimized Cascade Process that is generated by or for Contractor in the
performance of the Work (the “ConocoPhillips Work Product”) shall vest, as
between ConocoPhillips and Owner, in accordance with and be exclusively governed
by the ConocoPhillips License Agreement. All Intellectual Property rights in and
resulting from the ConocoPhillips Work Product (hereinafter “ConocoPhillips
Intellectual Property”) shall vest, as between ConocoPhillips and Owner, in
accordance with and be exclusively governed by the ConocoPhillips License
Agreement. Access to and any use of the ConocoPhillips Work Product and
ConocoPhillips Intellectual Property shall be subject to the terms and
conditions set forth in the ConocoPhillips License Agreement. Owner acknowledges
that license and use of the Optimized Cascade Process is not authorized by this
Agreement.

E. Revocation of License to Use the Work Product. If the Agreement is terminated
by the Contractor under Section 16.5 (but only if the termination under
Section 16.5 is for the failure to pay undisputed amounts exceeding One Hundred
Million U.S. Dollars (U.S.$100,000,000) or Section 16.7 or by Owner under
Section 16.2, 16.6 or 16.7, then the license granted under Section 10.1B to
Owner to modify the Work Product and use the Work Product and Intellectual
Property embedded in the Work Product shall be deemed

 

- 69 -



--------------------------------------------------------------------------------

revoked and Owner shall return the Work Product to Contractor, except that under
no circumstances shall the license to the Work Product (and Intellectual
Property embedded in such Work Product) be revoked or be required to be returned
by Owner: (i) for Work in connection with the Existing Facility; or (ii) for the
OSBL Facilities if Contractor terminates under Section 16.5. After such
termination, if Owner requests, then Owner and Contractor will with respect to
such Work Product revoked (and the Intellectual Property embedded in such Work
Product) meet to negotiate in good faith to agree to the terms of a contract to
complete the Work that remains incomplete after termination.

10.2 Owner Provided Documents. Notwithstanding anything to the contrary in this
Agreement, all written materials, plans, drafts, specifications, computer files
or other documents (if any) furnished by Owner or any of Owner’s other
consultants or contractors to Contractor under this Agreement shall at all times
remain the property of Owner, and Contractor shall not make use of any such
documents or other media for any other project or for any other purpose than
required to perform Contractor’s obligations under this Agreement. All such
documents and other media, including all copies thereof, shall be returned to
Owner upon the earlier of expiration of the Defect Correction Period for
Subproject 2 and termination of this Agreement, except that Contractor may,
subject to its confidentiality obligations as set forth in Article 19, retain
one record set of such documents or other media. Owner hereby grants to
Contractor Group and Subcontractors and Sub-subcontractors of any of the
foregoing with respect to the Work a non-exclusive, royalty-free, revocable,
non-transferable license to use and modify Owner Proprietary Work Product (and
all Intellectual Property existing or referenced therein) to the extent required
to perform Contractor’s obligations under this Agreement. For the purposes of
this Agreement, “Owner Proprietary Work Product” means Intellectual Property and
written materials, plans, drafts, specifications, or computer files or other
documents, owned by Owner or its Affiliates prior to the Contract Date or
developed or acquired by Owner or its Affiliates independently of this
Agreement.

10.3 License to Use Liquefaction Facility. Subject to Section 10.1D, and to the
extent not covered by Section 10.1B or a separate sub-license between Owner and
Contractor, Contractor shall obtain and provide to Owner a fully-paid up,
irrevocable, non-exclusive and royalty-free license (including process licenses
other than the Optimized Cascade Process license) from its Subcontractors and
Sub-subcontractors to allow Owner to operate and maintain the Liquefaction
Facility and the Existing Facility (to the extent necessary to operate and
maintain the Liquefaction Facility) for the purposes intended under this
Agreement, including producing LNG. Upon Substantial Completion of each
Subproject or earlier termination, Contractor shall, to the extent not covered
by Section 10.1B or a separate sub-license between Owner and Contractor, assign
to Owner all licenses provided by any Subcontractor or Sub-subcontractor to
Contractor (other than any license provided by ConocoPhillips). Owner shall be
entitled to assign its rights in the licenses; provided that such assignee shall
only be entitled to use such licenses for the purposes specified herein, which
licenses shall in all respects remain limited by and subject to the terms of
this Agreement.

 

- 70 -



--------------------------------------------------------------------------------

ARTICLE 11

COMPLETION

11.1 Notice of RFSU, Delivery of Feed Gas for Commissioning, Start Up and
Performance Testing, LNG Production and Ready for Ship Loading Time Test.

A. Notice of RFSU.

1. Without limitation of any scheduling requirements contained in this
Agreement, Contractor shall give Owner one hundred twenty (120) Days’ prior
written notice with respect to each Subproject of the thirty (30) Day period
during which Contractor expects to achieve RFSU of each Subproject. Sixty
(60) Days after such initial notice, Contractor shall give Owner a second
written notice specifying the seven (7) Day period during which Contractor
expects to achieve RFSU of each Subproject.

2. Owner shall notify FERC within three (3) Days of the second written notice
issued in accordance with Section 11.1A.1 that RFSU is scheduled to occur during
the period specified in the second written notice so that a letter authorizing
Owner to introduce Natural Gas for commissioning of the Subproject (“FERC
Authorization for Commissioning”) can be obtained from FERC.

3. At such time as the applicable Subproject has achieved RFSU, Contractor shall
certify to Owner in the form of Attachment L (“RFSU Completion Certificate”)
that all requirements under this Agreement for RFSU for such Subproject have
occurred. The RFSU Completion Certificate shall be accompanied by other
supporting documentation as may be required under the Agreement to establish
that the requirements for RFSU for the applicable Subproject have been met.

4. If Contractor achieves RFSU during the period specified in the second notice
issued in accordance with Section 11.1A.1, Owner shall provide the FERC
Authorization for Commissioning of the Subproject within seven (7) Days after
the date that RFSU is achieved. In the event Owner fails to provide the FERC
Authorization for Commissioning within the period specified in the preceding
sentence, Contractor shall be entitled to a Change Order to the extent allowed
under Section 6.9 of the Agreement.

 

- 71 -



--------------------------------------------------------------------------------

B. Notice of Delivery of Feed Gas for Commissioning, Start Up and Performance
Testing. Contractor shall provide to Owner a schedule of the quantities of
Commissioning Feed Gas, in MMbtu, that Contractor anticipates it will need for
each applicable Subproject in accordance with the following Commissioning Feed
Gas forward plan:

1. No later than the twentieth (20th) Day of the Month occurring three
(3) Months prior to the Month Contractor first needs Commissioning Feed Gas for
each Subproject, Contractor shall give written notice to Owner of the total
quantity of Commissioning Feed Gas required for the Month Commissioning Feed Gas
is first needed and for each of the following two (2) Months (e.g., if the
Contractor’s first need of Commissioning Feed Gas for a Subproject is
anticipated to be in June, Contractor shall give written notice to Owner by
March 20th of the anticipated total quantity of Commissioning Feed Gas required
in the Months of June, July and August).

2. No later than the twentieth (20th) Day of the Month occurring two (2) Months
prior to the Month Contractor first needs Commissioning Feed Gas for each
Subproject, Contractor shall give written notice to Owner of (i) the quantities
of Commissioning Feed Gas for each twenty-four (24) hour period between the
hours of 9:00 AM of one Day to 9:00 AM the next Day, (“Daily Quantities”) for
the Month Commissioning Feed Gas is first needed and (ii) any revisions to the
total Months quantities required for each of the following two (2) Months (e.g.,
if the Contractor’s first need of Commissioning Feed Gas for a Subproject is
anticipated to be in June, Contractor shall give notice to Owner by April 20th
of the Daily Quantities for June, and revisions, if any, to the total quantity
of Commissioning Feed Gas required in the Months of July and August).

3. No later than the twentieth (20th) Day of the Month prior to the Month
Contractor first needs Commissioning Feed Gas for each Subproject and no later
than the twentieth 20th Day of each following Month, Contractor shall give
written notice to Owner of the Daily Quantities for the next three (3) Months.

4. During each Month that Contractor requires Commissioning Feed Gas, Contractor
will give Owner written notice of Daily Quantities as follows: (i) every
Thursday by 5:00 PM of the Daily Quantities Contractor anticipates requiring for
each Day between and including the following Tuesday through Monday, and
(ii) every Day by 3:00 PM of the Daily Quantity for the next two (2) Days.

5. In the event that Contractor at any time becomes aware or has reason to
believe that Contractor will require materially less than the previously noticed
Daily Quantity for that Day, Contractor shall immediately give Owner written
notice of such fact and of the revised Daily Quantity.

6. If, following the twentieth (20th) day of each Month, Contractor’s need for
Daily Quantities changes materially from the previously noticed Daily
Quantities, then Owner shall use commercially reasonable efforts to reschedule
the delivery of the Commissioning Feed Gas so as to accommodate the revised
Daily

 

- 72 -



--------------------------------------------------------------------------------

Quantities notified by Contractor in writing. Notwithstanding the foregoing, any
failure by Owner to supply Commissioning Feed Gas at such time as such Feed Gas
is needed in accordance with the periods set forth in the notices delivered
during the Month prior to such need, shall entitle Contractor to a Change Order,
provided that Contractor complies with the requirements set forth in Sections
6.2, 6.5 and 6.9.

C. Notice of Scheduling of LNG Production Requirement. Contractor shall provide
to Owner a schedule of the quantities of LNG Contractor expects to produce from
the Commissioning Feed Gas (“Commissioning LNG”) in accordance with the
following Commissioning LNG forward plan:

1. In coordination with the Commissioning Feed Gas forward plan in 11.1B, no
later than the twentieth (20th) Day of the Month occurring three (3) Months
prior to the Month Contractor first expects to produce Commissioning LNG for
each Subproject, Contractor shall give written notice to Owner of the quantity,
in MMbtu, of the Commissioning LNG expected to be produced in the Month
Contractor first expects to produce Commissioning LNG and for each of the
following two (2) Months.

2. No later than the twentieth (20th) Day of the Month occurring two (2) Months
prior to the Month Contractor first expects to produce Commissioning LNG for
each Subproject, Contractor shall give written notice to Owner of
(i) Commissioning LNG expected to be produced for each Day for the Month
Contractor first expects to produce Commissioning LNG and (ii) any revisions to
the total Months quantities of Commissioning LNG expected in the following two
(2) Months.

3. No later than the twentieth (20th) Day of the Month prior to the Month
Contractor will first produce Commissioning LNG for each Subproject and no later
than the twentieth 20th Day of each following Month, Contractor shall give
written notice to Owner of the Commissioning LNG to be produced for each Day for
the next three (3) Months.

4. If, following the twentieth (20th) day of each Month, Contractor’s daily plan
for Commissioning LNG production changes materially from the previously noticed
daily plan, then Owner shall use commercially reasonable efforts to provide
storage for the Commissioning LNG to accommodate the revised plan for
Commissioning LNG production as notified by Contractor in writing.

D. Notice of Ready for Ship Loading Time Test. Without limitation of the
foregoing or any other scheduling requirements contained in this Agreement,
Contractor shall give Owner one hundred twenty (120) Days’ prior written notice
of the date on which Contractor expects to be ready for the Ship Loading Time
Test. Contractor shall give Owner a second written notice specifying the date on
which Contractor expects to be ready for the Ship Loading Time Test, which such
notices shall be given no later than sixty (60) Days prior to such date. Owner
shall provide for an LNG Tanker after the date in such second written notice;
provided that Owner is not required to schedule such LNG Tanker

 

- 73 -



--------------------------------------------------------------------------------

until (i) there is sufficient LNG in storage in the Tanks to perform the Ship
Loading Time Test and (ii) Owner has an economic reason to export such LNG.
Owner shall give Contractor fourteen (14) Days prior written notice of a five
(5) Day period in which the LNG Tanker will be available for the Ship Loading
Time Test. In the event that Contractor at any time becomes aware or has reason
to believe that its ability to be ready for the Ship Loading Time Test will be
delayed beyond the last date specified in the second written notice given
pursuant to this Section 11.1D or the date(s) specified in Owner’s notice of LNG
Tanker availability, Contractor shall immediately give Owner written notice of
such fact and of the revised date on which Contractor then expects that it will
be ready for the Ship Loading Time Test. Owner shall use commercially reasonable
efforts to reschedule the arrival of the LNG Tanker for the Ship Loading Time
Test. If the LNG Tanker is not provided within thirty (30) Days after the date
requested in Contractor’s second notice, Contractor shall be entitled to a
Change Order to the extent permitted under Section 6.9.

11.2 Notice and Requirements for Substantial Completion. Contractor shall give
Owner not less than ninety (90) Days’ prior written notice of its intention to
commence the Performance Tests, and, on the sixtieth (60th) Day and thirtieth
(30th) Day immediately prior to Contractor’s intention to commence such testing
activities, Contractor shall provide written notices to Owner. The Parties
shall, no later than twenty-four (24) months after Owner’s issuance of the
Notice to Proceed, mutually agree upon final test procedures for the conduct of
the Performance Tests as specified in and consistent with Attachment S (these
test procedures and the test parameters specified in Attachment S hereinafter
referred to as “Performance Test Procedures”). Contractor shall provide all
labor, equipment, supplies, and all other items necessary for the conduct of the
Performance Tests; provided, however, that Owner shall provide operating
personnel for supervision by Contractor in accordance with Section 4.4 and the
Commissioning Feed Gas in accordance with Section 11.1B. Contractor shall
analyze the data obtained during all Performance Tests, and ensure that such
data reflects the performance standards required hereunder. A complete copy of
all raw performance data and a detailed listing of all testing instrumentation
utilized shall be provided to Owner at the completion of testing. Upon achieving
all requirements under this Agreement for Substantial Completion of a
Subproject, Contractor shall certify to Owner in the form of Attachment M
(“Substantial Completion Certificate”) that all of the requirements under this
Agreement for Substantial Completion of such Subproject have occurred and shall
provide with such Substantial Completion Certificate a Performance Test report
and analysis to Owner. At a minimum, the Performance Test report shall include
(i) the raw data, (ii) the instrumentation utilized for the Performance Tests,
(iii) the procedures utilized during the Performance Tests, (iv) calculations
and information, and a full explanation concerning same, for adjustments to the
Guarantee Conditions, as and to the extent specified in the Performance Test
Procedures, and (v) any other reasonable supporting information used to
demonstrate that the Work has met the Minimum Acceptance Criteria or Performance
Guarantee, as the case may be. The Substantial Completion Certificate shall be
accompanied by all other supporting documentation as may be reasonably required
to establish that the requirements for Substantial Completion of the Subproject
have been met.

 

- 74 -



--------------------------------------------------------------------------------

11.3 Owner Acceptance of RFSU and Substantial Completion.

A. Owner Acceptance of RFSU. Owner shall notify Contractor whether it accepts or
rejects the RFSU Completion Certificate within seventy-two (72) hours following
Owner’s receipt thereof. All Work shall continue during pendency of Owner’s
review. Acceptance of RFSU (which such acceptance shall not be unreasonably
withheld) shall be evidenced by Owner’s signature on such RFSU Completion
Certificate. The date of RFSU shall be based upon, and the date of Owner’s
acceptance of RFSU shall be deemed to have occurred on, the date listed on the
RFSU Completion Certificate; provided that all requirements under this Agreement
for RFSU were achieved on such date listed on the RFSU Completion Certificate
except for the payment of any and all Liquidated Damages due and owing to Owner
and provided further that the payment to Owner of such Liquidated Damages shall
have been made within the time and in accordance with Section 20.3C in order for
RFSU to have occurred on the date listed in the RFSU Completion Certificate. If
Owner does not agree that RFSU has occurred, then Owner shall state the basis
for its rejection in reasonable detail in such notice. If the Parties do not
mutually agree on when and if RFSU has occurred, the Parties shall thereupon
promptly and in good faith confer and make all reasonable efforts to resolve
such issue. In the event such issue is not resolved within forty-eight
(48) hours of the delivery by Owner of its notice to Contractor, the Parties
shall resolve such dispute in accordance with Section 18.1A. Owner’s acceptance
of RFSU shall not relieve Contractor of any of its obligations to perform the
Work in accordance with the requirements of this Agreement. As used in this
Section 11.3A, “unreasonably withheld” means that Owner fails to accept the RFSU
Completion Certificate even if all of the requirements under this Agreement for
the achievement of RFSU of a Subproject have been achieved. For the avoidance of
doubt, “unreasonably withheld,” as used in this Section 11.3A, means that Owner
cannot fail to accept the RFSU Completion Certificate if all the requirements
under this Agreement for the achievement of RFSU have been achieved.

B. Owner Acceptance of Substantial Completion. Owner shall notify Contractor
whether it accepts or rejects a Substantial Completion Certificate within ten
(10) Days following Owner’s receipt thereof. All Work shall continue during
pendency of Owner’s review. Acceptance of such Substantial Completion (which
such acceptance shall not be unreasonably withheld) shall be evidenced by
Owner’s signature on such Substantial Completion Certificate. The date of
Substantial Completion of a Subproject shall be based upon, and the date of
Owner’s acceptance of Substantial Completion of a Subproject shall be deemed to
have occurred on, the date listed on the applicable Substantial Completion
Certificate, provided that all requirements under this Agreement for Substantial
Completion of such Subproject were achieved on such date listed on the
Substantial Completion Certificate except for the payment of any and all
Liquidated Damages due and owing to Owner and provided further that the payment
to Owner of such Liquidated Damages shall have been made within the time and in
accordance with Section 20.3C in order for Substantial Completion of such
Subproject to have occurred on the date listed in the applicable Substantial
Completion Certificate. If Owner does not agree that Substantial Completion of a
Subproject has occurred, then Owner shall state the basis for its rejection in
reasonable detail in such notice. If the Parties do not mutually agree on when
and if Substantial Completion of a Subproject has occurred, the Parties shall
thereupon promptly and in good faith confer and make all reasonable efforts to
resolve such issue. In the event such issue is not resolved within ten (10) Days
of the delivery by

 

- 75 -



--------------------------------------------------------------------------------

Owner of its notice to Contractor, the Parties shall resolve such dispute in
accordance with Section 18.1A. Owner’s acceptance of Substantial Completion of a
Subproject shall not relieve Contractor of any of its obligations to perform the
Work in accordance with the requirements of this Agreement. Notwithstanding
anything to the contrary in this Section, Owner shall not be required to accept
a Substantial Completion Certificate if the requirements under this Agreement
for the achievement of Substantial Completion of a Subproject have not been
achieved. As used in this Section 11.3B, “unreasonably withheld” means that
Owner fails to accept a Substantial Completion Certificate even if all of the
requirements under this Agreement for the achievement of Substantial Completion
of a Subproject have been achieved. For the avoidance of doubt, “unreasonably
withheld,” as used in this Section 11.3B, means that Owner cannot fail to accept
the applicable Substantial Completion Certificate if all the requirements under
this Agreement for the achievement of Substantial Completion of a Subproject
have been achieved.

11.4 Minimum Acceptance Criteria and Performance Liquidated Damages.

A. Minimum Acceptance Criteria Achieved. In the event that a Subproject fails to
achieve the Performance Guarantee by the applicable Guaranteed Substantial
Completion Date, as evidenced by the Performance Test results, but meets the
Minimum Acceptance Criteria and all other requirements for Substantial
Completion of such Subproject, then Contractor shall have the right, upon
written notice to Owner, to elect one of the following options; provided,
however, if the Performance Tests results evidence that the LNG Production Rate
does not exceed ninety eight percent (98%) of the Performance Guarantee, then
Owner shall have the right, upon written notice, to elect and direct Contractor,
within thirty (30) Days after receipt of a notice from Contractor specifying the
Performance Test results and requesting Owner’s election, to proceed with one of
the following options:

(i) Contractor shall transfer care, custody and control of the applicable
Subproject to Owner. Upon such transfer and satisfaction of all other
requirements of Substantial Completion, Substantial Completion of such
Subproject shall be achieved, and Owner shall sign the applicable Substantial
Completion Certificate submitted by Contractor. Contractor shall only be
responsible for the payment of applicable Delay Liquidated Damages owing up to
the date of Substantial Completion of such Subproject, which shall be paid in
accordance with Section 20.3C. Contractor shall pay, as a condition of
Substantial Completion, Performance Liquidated Damages to Owner in accordance
with Section 20.3C based on the results of the last Performance Test conducted
by Contractor prior to issuance of a notice of election by Owner or Contractor
pursuant to this Section 11.4; or

(ii) Contractor shall transfer care, custody and control of the applicable
Subproject to Owner and take corrective actions to achieve such Performance
Guarantee. Upon such transfer and satisfaction of all other requirements of
Substantial Completion, Substantial Completion of such Subproject shall be
achieved, and Owner shall sign the applicable Substantial Completion Certificate

 

- 76 -



--------------------------------------------------------------------------------

submitted by Contractor. Contractor shall only be responsible for the payment of
applicable Delay Liquidated Damages owing up to the date of Substantial
Completion of such Subproject, which shall be paid in accordance with
Section 20.3C. The correction actions required to be performed by Contractor
shall be performed in accordance with Owner’s operation and maintenance schedule
so as to not interfere with operation of such Subproject and subject to any
security or safety requirements. For the period of time that Contractor is
taking corrective action to achieve the Performance Guarantee(s) pursuant to
this Section 11.4A(ii), Owner shall provide safe, reasonable access to
Contractor for performance of such corrective actions, but at all times
performing such Work so as not to interfere with the operation of such
Subproject. Prior to the election of the option under this Section 11.4A(ii),
Contractor shall deliver to Owner a detailed corrective action plan and schedule
to achieve the Performance Guarantee. If the Subproject has not achieved the
Performance Guarantee within one hundred and eighty (180) Days after the
Guaranteed Substantial Completion Date (or such later date as may be mutually
agreed in writing), then Contractor shall cease taking corrective actions to
achieve the Performance Guarantee, and in that event, Contractor shall pay to
Owner the applicable Performance Liquidated Damages for such Performance
Guarantee in accordance with Section 20.3C based on the results of the last
Performance Test conducted by Contractor. On the other hand, if such Performance
Guarantee is achieved within the prescribed period, Contractor shall owe no
Performance Liquidated Damages for such Subproject. Notwithstanding the
foregoing, in the event that the Owner directed Contractor or Contractor elected
to proceed with the option under this Section 11.4A(ii) and Contractor achieves
an LNG Production Rate that exceeds ninety eight percent (98%) of the
Performance Guarantee, Contractor shall have the right to cease taking
corrective actions to achieve the Performance Guarantee, and Contractor shall
pay to Owner the applicable Performance Liquidated Damages for such Performance
Guarantee in accordance with Section 20.3C based on the results of the last
Performance Test conducted by Contractor.

B. Minimum Acceptance Criteria Not Achieved. In the event that a Subproject
fails to achieve the Minimum Acceptance Criteria, as evidenced by the
Performance Test results, by the applicable Guaranteed Substantial Completion
Date, as such date may be extended by Change Order as provided herein, then
(i) Substantial Completion of such Subproject shall not occur and (ii) the
provisions of Section 13.1 shall apply. In addition to the foregoing, Contractor
shall attempt for a period of ten (10) months after the applicable Guaranteed
Substantial Completion Date (“Minimum Acceptance Criteria Correction Period”) to
correct the Work to enable the Subproject to achieve the Minimum Acceptance
Criteria and otherwise achieve Substantial Completion of such Subproject. If the
Subproject has not achieved the Minimum Acceptance Criteria and Substantial
Completion upon the termination of the Minimum Acceptance Criteria Correction
Period, then Owner shall have, in its sole discretion, the option of either
(a) granting Contractor up to an additional ten (10) month Minimum Acceptance
Criteria Correction Period under the same terms and conditions as the first,
including the application of Section 13.1 (subject to Section 20.2A); or
(b) declaring Contractor Default pursuant to Article 16, in which case Owner
shall be entitled to immediately (and without

 

- 77 -



--------------------------------------------------------------------------------

any cure period allowed) terminate Contractor’s performance of the Work in
accordance with Section 16.1A, and Owner shall have all of the rights under
Section 16.1, including all Delay Liquidated Damages owed but subject to
Section 20.2A, provided that Owner shall not be entitled to any Performance
Liquidated Damages for a termination under this Section 11.4B with respect to
the Subproject that did not achieve the Minimum Acceptance Criteria. If, on the
other hand, the Subproject has achieved the Minimum Acceptance Criteria and
Substantial Completion during the Minimum Acceptance Criteria Correction Period
(or during the second ten (10) month period, should Owner elect that option),
then Contractor shall be liable to Owner for applicable Delay Liquidated Damages
up to the date of Substantial Completion of the applicable Subproject (subject
to Section 20.2A) and all Performance Liquidated Damages owed (subject to
Section 20.2B).

11.5 Punchlist. Upon completion of the Performance Tests and prior to
Substantial Completion of a Subproject, Owner and Contractor shall inspect the
Subproject, and Contractor shall prepare a proposed Punchlist of items
identified as needing to be completed or corrected as a result of such
inspection. Contractor shall promptly provide the proposed Punchlist to Owner
for its review, together with an estimate of the time and cost necessary to
complete or correct each Punchlist item. Contractor shall add to the proposed
Punchlist any Punchlist items that are identified by Owner within ten (10) Days
after Owner’s receipt of the proposed Punchlist from Contractor, and Contractor
shall immediately initiate measures to complete or correct, as appropriate, any
item on Contractor’s proposed Punchlist (including those items identified by
Owner during Owner’s review) that are not of a Punchlist nature. Notwithstanding
anything to the contrary in this Agreement, Contractor and Owner are not
required as a condition of Substantial Completion of a Subproject to agree upon
and identify every Punchlist item and include it on the Punchlist, but
Contractor is required to complete as a condition of Substantial Completion of
such Subproject that does not meet the definition of Punchlist as provided in
Section 1.1. In the event of a dispute regarding whether a specific item of Work
meets the definition of Punchlist under Section 1.1, the Parties shall resolve
such dispute in accordance with Section 18.1A. Owner shall provide Contractor
with access to the Work after Substantial Completion of a Subproject sufficient
to enable Contractor to complete all Punchlist items, so long as such access
does not unreasonably interfere with operation of a Subproject after Substantial
Completion of the Subproject or the Existing Facility and subject to any
reasonable security or safety requirements of Owner. Upon Contractor’s
completion or correction of any items necessary to achieve Substantial
Completion of a Subproject, as modified by any Owner additions, such Punchlist
shall govern Contractor’s performance of the Punchlist items up to Final
Completion. All Work on the Punchlist shall be completed by the date required
for Final Completion, as specified in Section 5.3C, or Owner may, in addition to
any other rights that it may have under this Agreement, complete such Punchlist
Work at the expense of Contractor. In the event Owner elects to complete such
Punchlist Work, Contractor shall pay Owner, within ten (10) Days after receipt
of written notice from Owner, all reasonable costs and expenses incurred by
Owner in performing such Punchlist Work, or, at Owner’s sole discretion, Owner
may withhold or offset amounts owed to Contractor or collect on the Letter of
Credit in accordance with Section 7.8 in the amount of such costs and expenses.
Any Defective Work identified after agreement between the Parties of the
Punchlist shall be corrected by Contractor as a Warranty item under Article 12.

 

- 78 -



--------------------------------------------------------------------------------

11.6 Notice and Requirements for Final Completion. Final Completion shall be
achieved when all requirements for Final Completion set forth in the definition
of Final Completion under Section 1.1 have been satisfied. Upon Final
Completion, Contractor shall certify to Owner in the form of Attachment N
(“Final Completion Certificate”) that all of such requirements have occurred.
Owner shall notify Contractor whether it accepts or rejects the Final Completion
Certificate within ten (10) Days following Owner’s receipt thereof. Acceptance
of Final Completion (which such acceptance shall not be unreasonably withheld)
shall be evidenced by Owner’s signature on such certificate, which shall be
forwarded to Contractor with such notice. The date of Final Completion shall be
based upon, and the date of Owner’s acceptance of Final Completion shall be
deemed to have occurred on, the date listed on the Final Completion Certificate;
provided that all requirements under this Agreement for Final Completion were
achieved on such date listed on the Final Completion Certificate. If Owner does
not agree that Final Completion has occurred, then Owner shall state the basis
for its rejection in such notice. If the Parties do not mutually agree on when
and if Final Completion has occurred, the Parties shall thereupon promptly and
in good faith confer and make all reasonable efforts to resolve such issue. In
the event such issue is not resolved within ten (10) Days of the delivery by
Owner of its notice, the Parties shall resolve such dispute in accordance with
Section 18.1A. Owner’s acceptance of Final Completion shall not relieve
Contractor of any of its remaining obligations in accordance with the
requirements of this Agreement. Notwithstanding anything to the contrary in this
Section, Owner shall not be required to accept the Final Completion Certificate
if the requirements under this Agreement for the achievement of Final Completion
have not been achieved. As used in this Section 11.6, “unreasonably withheld”
means that Owner fails to accept the Final Completion Certificate even if all of
the requirements under this Agreement for the achievement of Final Completion
have been achieved. For the avoidance of doubt, “unreasonably withheld,” as used
in this Section 11.6, means that Owner cannot fail to accept the Final
Completion Certificate if all the requirements under this Agreement for the
achievement of Final Completion have been achieved.

11.7 Operations Activities.

A. Operation by Contractor. Prior to Substantial Completion of a Subproject and
after RFSU of such Subproject, to the extent Contractor has care, custody and
control of the Liquefaction Facility, Contractor shall, to the extent reasonably
possible, operate the Liquefaction Facility in accordance with Owner’s
reasonable instructions and all Permits (“Operations Activity” or collectively
“Operations Activities”). Contractor shall not have the obligation to follow
Owner’s instructions for any Operations Activity if such Operations Activity in
Contractor’s reasonable opinion has more than a minimal impact on Contractor’s
cost of performance of the Work or Contractor’s ability to perform the Work in
accordance with the Project Schedule or Contractor’s ability to perform any
other obligation under this Agreement, the intent of this Section 11.7A being
that Contractor’s performance of the Work shall have priority over the operation
of the Liquefaction Facility; provided, however, notwithstanding the foregoing,
Owner shall be entitled to direct Contractor to stop, or cause to be stopped,
all or any portion of the Work if the continuance of such Work would, in Owner’s
reasonable opinion, be unsafe or cause damage to the Project or the Liquefaction
Facility. Within twelve (12) hours of receipt of Owner’s instructions regarding
such Operations Activity, Contractor shall provide notice to Owner informing
Owner whether it can comply with Owner’s instructions and the reason if it
cannot so comply. Contractor’s performance of the Operations Activities shall
not in any way release Contractor or any surety of Contractor from any
obligations or liabilities pursuant to this Agreement.

 

- 79 -



--------------------------------------------------------------------------------

B. Operation by Owner. Upon Owner’s election to take care, custody and control
of a Subproject in accordance with Section 11.4, Owner has the right to operate
such Subproject. Owner shall bear the risk of physical loss and damage to the
Work and the Project as provided in Article 8.

ARTICLE 12

WARRANTY AND CORRECTION OF WORK

12.1 Warranty.

A. General. The warranties set forth in this Article 12 (collectively, the
“Warranty” or “Warranties”) are in addition to any of the Minimum Acceptance
Criteria or the Performance Guarantee set forth in this Agreement. Any Work, or
component thereof, that is not in conformity with any Warranty is defective
(“Defective”) and contains a defect (“Defect”).

B. Warranty of Work. Contractor hereby warrants that:

1. the Equipment, and each component thereof, shall be new (unless otherwise
specified in this Agreement) and of good quality;

2. the Work (including the Equipment) shall be in accordance with all of the
requirements of this Agreement, including in accordance with GECP, Applicable
Law and Applicable Codes and Standards; and

3. the Work (including the Equipment) shall be free from encumbrances to title,
as set forth in greater detail in Section 8.1.

C. Documentation Warranty. Contractor warrants that the written instructions
regarding the use of Equipment, including those instructions in operation and
maintenance manuals, shall conform to this Agreement and GECP as of the time
such instructions are prepared. If any non-conformance with the Warranty
specified in this Section 12.1C occurs or is discovered at any time prior to or
during the applicable Defect Correction Period, Contractor shall, at its sole
expense, furnish Owner with corrected instructions.

 

- 80 -



--------------------------------------------------------------------------------

D. Assignment and Enforcement of Subcontractor Warranties. Contractor shall be
fully responsible and liable to Owner for its Warranty and Corrective Work
obligations and liability under this Agreement for all Work. All such warranties
shall run to the benefit of Contractor but shall permit Contractor, prior to
assignment to Owner, the right (upon mutual agreement of the Parties), to
authorize Owner to deal with Subcontractor on Contractor’s behalf. Such
warranties, with duly executed instruments assigning the warranties shall be
delivered to Owner concurrent with the end of the applicable Defect Correction
Period. This Section 12.1D shall not in any way be construed to limit
Contractor’s liability under this Agreement for the entire Work or its
obligation to enforce Subcontractor warranties.

E. Exceptions to Warranty. The Warranty excludes remedy, and Contractor shall
have no liability to Owner, for any damage or defect to the extent caused by:
(i) improper repairs or alterations, misuse, neglect or accident by Owner;
(ii) operation, maintenance or use of the Project, Work or any component thereof
in a manner not in compliance with a material requirement of operation and
maintenance manuals delivered by Contractor to Owner; (iii) normal wear and
tear; (iv) normal corrosion or (v) an event of Force Majeure (but only, with
respect to obligations under this Article 12, to the extent such event of Force
Majeure occurs after Substantial Completion of the Subproject).

12.2 Correction of Work Prior to Substantial Completion.

A. General Rights. All Work shall be subject to inspection by Owner at all
reasonable times to determine whether the Work conforms to the requirements of
this Agreement. Upon Owner giving reasonable prior notice, Contractor shall
furnish Owner with access to all locations where Work is in progress on the Site
and at the offices of Contractor and its Major Subcontractors. Owner shall be
entitled to provide Contractor with written notice of any Work which Owner
believes does not conform to the requirements of this Agreement. After
Contractor becomes aware of a Defect in the Work prior to Substantial Completion
of the Subproject containing the Defect, Contractor will provide Owner with a
general plan that provides for Contractor to investigate and, if necessary,
correct (whether by repair, replacement or otherwise) the Defect (having regard
to the nature of the Defect, the Project Schedule, safety, insurance and any
adverse impact on the operation of the Existing Facility or Subproject 1 after
Substantial Completion of Subproject 1), which plan may need to be updated based
upon the Contractor’s investigation or further development or implementation of
the plan. Contractor will carry out and complete the necessary work at its own
cost and expense in order to remedy the Defect prior to Substantial Completion
of the Subproject containing the Defect, unless: (i) otherwise provided in the
plan for earlier correction; or (ii) such Defect materially impacts the
operation of the Existing Facility or Subproject 1 after Substantial Completion
of Subproject 1, in which case Contractor shall immediately commence to correct
the Defect and complete the remedy as expeditiously as possible. The cost of
disassembling, dismantling or making safe finished Work for the purpose of
inspection, and reassembling such portions (and any delay associated therewith)
shall be borne by (i) Contractor, if such Work is found not to conform with the
requirements of this Agreement, and (ii) by Owner, if such Work is found to
conform with the requirements of this Agreement, and Contractor shall be
entitled to a Change Order in such event; provided that Contractor complies with
the requirements set forth in Sections 6.2 and 6.5.

 

- 81 -



--------------------------------------------------------------------------------

B. Witness Points. Contractor shall provide Owner with a list of witness points
for all Major Equipment no later than thirty (30) Days’ after execution of the
relevant Subcontract and Owner shall notify Contractor which of the witness
points it wishes its personnel to witness. Contractor shall provide Owner with
at least fifteen (15) Days prior written notice of the actual scheduled date of
each of the tests Owner has indicated it wishes to witness. Contractor shall
cooperate with Owner if Owner elects to witness any additional tests, and
Contractor acknowledges that Owner shall have the right to witness all tests
being performed in connection with the Work. Notwithstanding Owner’s rights to
witness tests, Owner shall not interrupt or interfere with any test or require
changes while witnessing such tests; provided however, if Owner observes testing
that, in Owner’s reasonable opinion, raises a safety concern or could cause
damage to Major Equipment, then Owner has the right (but not the obligation) to
notify Contractor and Contractor shall promptly respond after such notification
to rectify any issues.

C. No Obligation to Inspect. Owner’s right to conduct inspections under Sections
12.2A and 12.2B shall not obligate Owner to do so. Neither the exercise of Owner
of any such right, nor any failure on the part of Owner to discover or reject
Defective Work shall be construed to imply an acceptance of such Defective Work
or a waiver of such Defect. In addition, Owner’s acceptance of any Work which is
later determined to be Defective shall not in any way relieve Contractor from
its obligations under this Article 12.

12.3 Correction of Work After Substantial Completion. If, during the applicable
Defect Correction Period, any Work or component thereof is found to be
Defective, and Owner provides written notice to Contractor within such Defect
Correction Period regarding such Defect, Contractor shall, at its sole cost and
expense, promptly correct (whether by repair, replacement or otherwise) such
Defective Work, including all obligations in connection with such correction,
such as in and out costs, storage, labor, Taxes, transportation and expediting
costs and any other costs necessary to fully correct the Work (such correction
of the Defective Work is hereby defined as the “Corrective Work”). Any such
notice from Owner shall state with reasonable specificity the date of occurrence
or observation of the alleged Defect and the reasons supporting Owner’s belief
that Contractor is responsible for performing Corrective Work. Owner shall
provide Contractor with access to the Liquefaction Facility and/or the Existing
Facility sufficient to perform its Corrective Work, so long as such access does
not unreasonably interfere with operation of the Liquefaction Facility or the
Existing Facility and subject to any reasonable security or safety requirements
of Owner. In the event Contractor utilizes spare parts owned by Owner in the
course of performing the Corrective Work, Contractor shall supply Owner free of
charge with new spare parts equivalent in quality and quantity to all such spare
parts used by Contractor as soon as possible following the utilization of such
spare parts.

A. Owner Right to Perform Corrective Work. If Contractor fails to commence the
Corrective Work during the Defect Correction Period within a reasonable period
of time not to exceed ten (10) Business Days, or does not complete such
Corrective Work promptly (and provided that Owner provides Contractor access to
the Liquefaction Facility and/or the Existing Facility in accordance with this
Section 12.3), then Owner, as its sole and exclusive remedy for the Defect
(except for its right to enforce the indemnification, defense and hold harmless
obligations of Contractor pursuant to Sections 17.1A, 17.1F,

 

- 82 -



--------------------------------------------------------------------------------

17.1G and 17.2), upon providing prior written notice to Contractor, may perform
such Corrective Work, and Contractor shall be liable to Owner for the reasonable
costs incurred by Owner in connection with performing such Corrective Work, and
shall pay Owner, within ten (10) Days after receipt of written notice from
Owner, an amount equal to such costs (or, at Owner’s sole discretion, Owner may
withhold or offset amounts owed to Contractor or collect on the Letter of Credit
in accordance with Section 7.8 in the amount of such costs and expenses);
provided, however, if Defective Work discovered during the Defect Correction
Period presents an imminent threat to the safety or health of any Person and
Owner knows of such Defective Work, Owner may perform such Corrective Work in
order to correct such Defective Work without giving prior written notice to
Contractor. In such event, Contractor shall be liable to Owner for the
reasonable costs incurred by Owner in connection with performing such Corrective
Work, and shall pay Owner, after receipt of written notice from Owner, an amount
equal to such costs (or, at Owner’s sole discretion, Owner may withhold or
offset amounts owed to Contractor or collect on the Letter of Credit in
accordance with Section 7.8 in the amount of such costs). To the extent any
Corrective Work is performed by or on behalf of Owner, Contractor’s obligations
with respect to such Defective Work that is corrected by on or behalf of Owner
shall be relieved, with the exception of Contractor’s obligation to pay Owner
the reasonable costs incurred by Owner in connection with performing such
Corrective Work.

B. Extended Defect Correction Period for Corrective Work. With respect to any
Corrective Work performed by Contractor, the Defect Correction Period for such
Corrective Work shall be extended for an additional one (1) year from the date
of the completion of such Corrective Work; provided, however, in no event shall
the Defect Correction Period for any Work (including Corrective Work) be less
than the original Defect Correction Period or extend beyond thirty-six
(36) Months after Contractor’s achievement of Substantial Completion for such
Subproject.

C. Standards for Corrective Work. All Corrective Work shall be performed subject
to the same terms and conditions under this Agreement as the original Work is
required to be performed. In connection with the Corrective Work, any change to
Equipment that would alter the requirements of this Agreement may be made only
with prior written approval of Owner in accordance with Section 3.29.

D. Expiration of Defect Correction Period. Contractor shall not be liable to
Owner for any Defective Work discovered after the expiration of the applicable
Defect Correction Period (as may be extended pursuant to Section 12.3B), except
for any liability of Contractor pursuant to its indemnification, defense and
hold harmless obligations under this Agreement.

12.4 Assignability of Warranties. The Warranties made in this Agreement shall be
for the benefit of Owner and its successors and permitted assigns and the
respective successors and permitted assigns of any of them, and are fully
transferable and assignable.

 

- 83 -



--------------------------------------------------------------------------------

12.5 Waiver of Implied Warranties. The express warranties set forth in this
Agreement (including Warranties) are exclusive and the Parties hereby disclaim,
and Owner hereby waives any and all warranties implied under Applicable Law
(including the governing law specified in Section 21.9), including the implied
warranty of merchantability and implied warranty of fitness for a particular
purpose.

ARTICLE 13

DELAY LIQUIDATED DAMAGES AND SCHEDULE BONUS

13.1 Delay Liquidated Damages. If Substantial Completion of an applicable
Subproject occurs after the applicable Guaranteed Substantial Completion Date,
Contractor shall pay to Owner the amounts listed in Attachment T per Day for
each Day, or portion thereof, of delay until Substantial Completion of such
Subproject occurs (the “Delay Liquidated Damages”).

13.2 Schedule Bonus.

A. If Substantial Completion of Subproject 1 occurs before the date falling ***
(***) Days after issuance of NTP (“Schedule Bonus Date for SP1”), Owner shall
pay Contractor a bonus in the amount of ***

 

- 84 -



--------------------------------------------------------------------------------

(U.S.$***) per MMBtu of the LNG that is both (i) produced by Subproject 1
between the period of first production of LNG from Subproject 1 and the Schedule
Bonus Date for SP1 and (ii) sold by Owner to one of its customers prior to the
Schedule Bonus Date for SP1 (“Schedule Bonus for SP1”).

B. If Substantial Completion of Subproject 2 occurs before the date falling ***
(***) Days after issuance of NTP (“Schedule Bonus Date for SP2”), Owner shall
pay Contractor a bonus in the amount of *** (U.S.$***) per MMBtu of the LNG that
is both (i) produced by Subproject 2 between the period of first production of
LNG from Subproject 2 and the Schedule Bonus Date for SP2 and (ii) sold by Owner
to one of its customers prior to the Schedule Bonus Date for SP1 (“Schedule
Bonus for SP2”). “Schedule Bonus Date” means each of the Schedule Bonus Date for
SP1 and the Schedule Bonus Date for SP2. “Schedule Bonus” means each of the
Schedule Bonus for SP1 and the Schedule Bonus for SP2.

C. For avoidance of doubt, Contractor shall not be entitled to a Schedule Bonus
for any LNG that boils-off or is vaporized and sold into the U.S. market as
Natural Gas. The Schedule Bonus Date for SP1 and Schedule Bonus Date for SP2
shall be subject to adjustment solely at the discretion of the Chairman of
Cheniere and any such adjustment shall be implemented by Change Order.
Contractor acknowledges that this Section 13.2 does not impose any obligation
whatsoever on Owner to sell any LNG to any customers.

ARTICLE 14

CONTRACTOR’S REPRESENTATIONS

Contractor represents and warrants as of the Contract Date that:

14.1 Corporate Standing. It is a corporation duly organized, validly existing
and in good standing under the laws of Delaware, is authorized and qualified to
do business in all jurisdictions in which the nature of the business conducted
by it makes such qualification necessary and where failure so to qualify would
have a material adverse effect on its financial condition, operations,
prospects, taxes or business.

14.2 No Violation of Law; Litigation. It is not in violation of any Applicable
Law or judgment entered by any Governmental Instrumentality, which violations,
individually or in the aggregate, would affect its performance of any
obligations under this Agreement. There are no legal or arbitration proceedings
or any proceeding by or before any Governmental Instrumentality, now pending or
(to the best knowledge of Contractor) threatened against Contractor that, if
adversely determined, could reasonably be expected to have a material adverse
effect on the financial condition, operations, prospects or business, as a
whole, of Contractor, or its ability to perform under this Agreement.

14.3 Licenses. It is the holder of all licenses required to permit it to operate
or conduct its business in Louisiana now and as contemplated by this Agreement.

 

- 85 -



--------------------------------------------------------------------------------

14.4 No Breach. Neither the execution and delivery of this Agreement, nor the
consummation of the transactions herein contemplated or compliance with the
terms and provisions hereof will conflict with or result in a breach of, or
require any consent under, the charter or by-laws of Contractor, or any
Applicable Law or regulation, or any order, writ, injunction or decree of any
court, or any agreement or instrument to which Contractor is a party or by which
it is bound or to which it or any of its property or assets is subject, or
constitute a default under any such agreement or instrument.

14.5 Corporate Action. It has all necessary power and authority to execute,
deliver and perform its obligations under this Agreement; the execution,
delivery and performance by Contractor of this Agreement has been duly
authorized by all necessary action on its part; and this Agreement has been duly
and validly executed and delivered by Contractor and constitutes a legal, valid
and binding obligation of Contractor enforceable in accordance with its terms,
except as the enforceability thereof may be limited by bankruptcy, insolvency,
reorganization or moratorium or other similar laws relating to the enforcement
of creditors’ rights generally.

14.6 Financial Solvency. It is financially solvent, able to pay all debts as
they mature and possesses sufficient working capital to complete the Work and
perform its obligations hereunder.

ARTICLE 15

OWNER’S REPRESENTATIONS

Owner represents and warrants as of the Contract Date that:

15.1 Standing. It is a limited liability company duly organized, validly
existing and in good standing under the laws of Delaware, is qualified to do
business in all jurisdictions in which the nature of the business conducted by
it makes such qualification necessary and where failure so to qualify would have
a material adverse effect on its financial condition, operations, prospects or
business.

15.2 No Violation of Law; Litigation. It is not in violation of any Applicable
Law, or judgment entered by any Governmental Instrumentality, which violations,
individually or in the aggregate, would affect its performance of any
obligations under this Agreement. There are no legal or arbitration proceedings
or any proceeding by or before any Governmental Instrumentality, now pending or
(to the best knowledge of Owner) threatened against Owner that, if adversely
determined, could reasonably be expected to have a material adverse effect on
the financial condition, operations, prospects or business, as a whole, of
Owner, or its ability to perform under this Agreement.

15.3 Licenses. It is the holder of or will take the necessary action to obtain
all Owner Permits under Attachment Q.

 

- 86 -



--------------------------------------------------------------------------------

15.4 No Breach. Neither the execution and delivery of this Agreement, nor the
consummation of the transactions herein contemplated or compliance with the
terms and provisions hereof and thereof will conflict with or result in a breach
of, or require any consent under, the constituent documents of Owner, any
Applicable Law, any order, writ, injunction or decree of any court, or any
agreement or instrument to which Owner is a party or by which it is bound or to
which it or any of its property or assets is subject, or constitute a default
under any such agreement or instrument.

15.5 Corporate Action. It has all necessary power and authority to execute,
deliver and perform its obligations under this Agreement; the execution,
delivery and performance by Owner of this Agreement has been duly authorized by
all necessary action on its part; and this Agreement has been duly and validly
executed and delivered by Owner and constitutes a legal, valid and binding
obligation of Owner enforceable in accordance with its terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency, reorganization
or moratorium or other similar laws relating to the enforcement of creditors’
rights generally.

15.6 Financial Solvency. Owner intends to obtain financing from one or more
Lenders to enable it to fulfill its payment obligations under this Agreement.

ARTICLE 16

DEFAULT, TERMINATION AND SUSPENSION

16.1 Default by Contractor.

A. Owner Rights Upon Contractor Default. If Contractor shall at any time:
(i) fail to commence the Work in accordance with the provisions of this
Agreement; (ii) abandon the Work; (iii) repudiate or fail to materially comply
with any of its material obligations under this Agreement; (iv) be in Default
pursuant to Section 21.7; (v) fail to maintain insurance required under this
Agreement; (vi) materially disregard Applicable Law or Applicable Standards and
Codes; or (vii) itself or the Guarantor experience an Insolvency Event (each of
the foregoing being a “Default”) then, Owner has the right (without prejudice to
any other rights under the Agreement) to provide written notice to Contractor
specifying the nature of the Default and demanding that such Default be cured.
If: (a) with respect to any clause above (with the exception of clause (vii),
which shall have no cure period in the event of a Contractor Insolvency Event,
and with respect to an Insolvency Event for Guarantor, shall have the cure
period specified below) (1) Contractor fails to cure such Default within thirty
(30) Days after receipt of such notice or, (2) if the Default cannot be cured
within such thirty (30) Day period through the diligent exercise of all
commercially practicable efforts, Contractor fails to diligently exercise all
commercially practicable efforts to cure such condition or fails to cure such
condition within ninety (90) Days after receipt of such notice to cure such
Default; or (b) Contractor experiences an Insolvency Event, Owner, in the event
of (a) or (b), at its sole option and, without prejudice to any other rights
that it has under this Agreement and, upon notice to Contractor, may (y) take
such steps as are reasonably necessary to overcome the Default condition, in
which case Contractor shall be liable to Owner for any and all reasonable costs
and expenses incurred by Owner in connection therewith, or (z) terminate for
Default

 

- 87 -



--------------------------------------------------------------------------------

Contractor’s performance of all of the Work. If Guarantor experiences an
Insolvency Event, Contractor shall within thirty (30) Days after receipt of
Owner’s notice provide either (A) a replacement Parent Guarantee by an Affiliate
of Contractor, which such form Parent Guarantee shall be in the same form as set
forth in Attachment FF and the Affiliate of Contractor being subject to the
approval of Owner and Owner’s Lender(s), or (B) security in the form of a surety
bond, letter of credit or bank guarantee in a form and amount reasonably
required by Lender(s) and Owner, taking into consideration the status of the
Project at the time of the Insolvency Event and providing sufficient protection
to complete the Work and satisfy all liabilities and obligations of Contractor
under this Agreement.

B. Additional Rights of Owner Upon Termination. In the event that Owner
terminates this Agreement for Default in accordance with Section 16.1A, then
Owner may, at its sole option, (i) enter onto the Site and, for the purpose of
completing the Work, take possession of the Project, Equipment, Construction
Equipment, Work Product (subject to Section 10.1D), Books and Records and other
items thereon owned or rented by Contractor (subject to the relevant
Construction Equipment lease or rental agreements), (ii) take assignment of any
or all of the Subcontracts, and/or (iii) either itself or through others
complete the Work. If the unpaid balance of the Contract Price shall exceed all
actual costs and expenses incurred by Owner on account of the termination for
Default (including all costs incurred to complete the Work in accordance with
the Project Schedule), then such excess shall be paid by Owner to Contractor,
but such amount shall not be paid until after Final Completion has been
achieved. If such amount incurred by Owner shall exceed the unpaid balance of
the Contract Price, then, at Owner’s sole option, Contractor shall pay Owner the
difference within ten (10) Days after receipt of written notice from Owner, or,
after the expiration of such ten (10) Day period, Owner shall have the right and
authority to offset or draw down on the Letter of Credit in the amount of such
difference. For the avoidance of doubt, prior to exercising such right to offset
or collect on the Letter of Credit, Owner shall not be required to provide the
notice as set forth in Section 7.8. Contractor’s liability under this
Section 16.1B is in addition to any other liability provided for under this
Agreement and Owner shall have the right and authority to set off against and
deduct from any such excess due Contractor by Owner any other liability of
Contractor to Owner under this Agreement. Owner agrees to act reasonably to
mitigate any costs it might incur in connection with any termination for
Default. Subject to the limitation of liability set forth in Section 20.1, in
addition to the amounts recoverable above in this Section 16.1B, Owner shall be
entitled to delay damages under this Section 16.1B which, for this purpose,
means (i) Delay Liquidated Damages owed by Contractor to Owner under this
Agreement up to the date of termination, and (ii) during the period commencing
after termination and ending on the date Substantial Completion of each
Subproject is achieved by a substitute contractor, the costs incurred during
this period by such substitute contractor to accelerate the work in order to
achieve the Guaranteed Substantial Completion Dates (as may have been adjusted
by Change Order) contemplated by this Agreement.

C. Obligations Upon Termination. Upon termination for Default in accordance with
Section 16.1A, Contractor shall (i) immediately discontinue Work on the date
specified in the notice; (ii) place no further orders for Subcontracts,
Equipment, or any other items or services; (iii) inventory, maintain and turn
over to Owner all Construction

 

- 88 -



--------------------------------------------------------------------------------

Equipment owned by Contractor and (subject to the relevant Construction
Equipment lease or rental agreements) all Construction Equipment rented by
Contractor and, in each case, present on the Site prior to Contractor’s receipt
of the termination notice or provided by Owner for performance of the terminated
Work; (iv) promptly make every reasonable effort to procure assignment or
cancellation upon terms satisfactory to Owner of all Subcontracts, including
rental agreements; (v) cooperate with Owner in the transfer of Work Product
(subject to Section 10.1D), including Drawings and Specifications, Permits and
any other items or information and disposition of Work in progress so as to
mitigate damages; (vi) comply with other reasonable requests from Owner
regarding the terminated Work; (vii) thereafter preserve and protect Work
already in progress and to protect Equipment at the Site or in transit thereto,
and to comply with any Applicable Law and any Applicable Codes and Standards;
and (viii) perform all other obligations under Section 16.1B.

16.2 Termination for Convenience by Owner. Owner shall have the right to
terminate this Agreement for its convenience by providing Contractor with a
written notice of termination, to be effective upon receipt by Contractor. Upon
termination for convenience, Contractor shall (i) immediately discontinue the
Work on the date of the notice; (ii) place no further orders for Subcontracts,
Equipment, or any other items or services; (iii) promptly make every reasonable
effort to procure cancellation upon terms satisfactory to Owner and Contractor
of all Subcontracts, including rental agreements, unless Owner elects to take
assignment of any such Subcontracts; (iv) assist Owner in the maintenance,
protection, and disposition of Work in progress, including Equipment at the Site
or in transit to the Site; (v) cooperate with Owner for the efficient transition
of the Work; and (vi) cooperate with Owner in the transfer of Work Product
(subject to Section 10.1D), including Drawings and Specifications, Permits and
any other items or information and disposition of Work in progress and Owner
may, at its sole option, take assignment of any or all of the Subcontracts.
Contractor shall be paid the following amounts no later than twenty-five
(25) Days after submission of Contractor’s invoice(s) therefor:

A. the portion of the Contract Price for the Work performed prior to
termination, less that portion of the Contract Price previously paid to
Contractor;

B. actual costs reasonably incurred by Contractor on account of such termination
(which costs shall be adequately documented and supported by Contractor),
including cancellation charges owed by Contractor to Subcontractors (provided
that Owner does not take assignment of such Subcontracts) and costs associated
with demobilization of Contractor’s and Subcontractors’ personnel and
Construction Equipment; and

C. in respect of loss of profit, Owner shall pay Contractor a lump sum amount in
accordance with the following:

1. If the Agreement is terminated (a) prior to issuance of NTP and (b) prior to
March 31, 2012, One Million U.S. Dollars (U.S.$1,000,000);

 

- 89 -



--------------------------------------------------------------------------------

2. If the Agreement is terminated (a) prior to issuance of NTP and (b) after
March 31, 2012 and on or before December 31, 2012, Two Million Five Hundred
Thousand U.S. Dollars (U.S.$2,500,000); and

3. If the Agreement is terminated after issuance of NTP, a percentage of the
unpaid portion of the Contract Price in accordance with the following schedule;
provided that such amount shall not exceed Thirty Million U.S. Dollars
(U.S.$30,000,000):

 

Date of Termination

  

Amount Based on Unpaid

Portion of the Contract Price

1 to 365 Days after issuance of NTP

   One percent (1%)

366 to 730 Days after issuance of NTP

   Two percent (2%)

731 to 1095 after issuance of NTP

   Three percent (3%)

1096 to 1460 Days after issuance of NTP

   Four percent (4%)

1461 Days after issuance of NTP and thereafter

   Five percent (5%)

16.3 Suspension of Work. Owner may, for any reason, at any time and from time to
time, by giving thirty (30) Days’ prior written notice to Contractor, suspend
the carrying out of the Work or any part thereof, whereupon Contractor shall
suspend the carrying out of such suspended Work for such time or times as Owner
may require and shall take reasonable steps to minimize any costs associated
with such suspension. During any such suspension, Contractor shall properly
protect and secure such suspended Work in such manner as Owner may reasonably
require. Unless otherwise instructed by Owner, Contractor shall during any such
suspension maintain its staff and labor on or near the Site and otherwise be
ready to proceed expeditiously with the Work as soon as reasonably practicable
after receipt of Owner’s further instructions. Except where such suspension
ordered by Owner is the result of or due to the fault or negligence of
Contractor or any Subcontractor or Sub-subcontractor, Contractor shall be
entitled to a Change Order to recover the reasonable costs of such suspension,
including demobilization and remobilization costs, if necessary, and a time
extension to the Project Schedule if and to the extent permitted under
Section 6.9. As soon as reasonably practicable after receipt of notice to resume
suspended Work, Contractor shall promptly resume performance of the Work to the
extent required in the notice. In no event shall Contractor be entitled to any
additional profits or damages due to such suspension. After issuance of NTP, in
the event that Owner suspends all of the Work and such suspension (i) continues
for an individual period exceeding ninety (90) consecutive Days, or (ii) in the
event that one or more suspension periods continue for more than one hundred and
twenty (120) Days in the cumulative aggregate, and provided that such suspension
is not due to the fault or negligence of Contractor or any Subcontractor or
Sub-subcontractor or an event of Force Majeure, then Contractor shall have the
right to terminate this Agreement by providing fourteen (14) Days’ written
notice to Owner. In the event of such termination, Contractor shall have the
rights (and Owner shall make the payments) provided for in Section 16.2.

 

- 90 -



--------------------------------------------------------------------------------

16.4 Suspension by Contractor.

A. Suspension by Contractor for Owner’s Failure to Pay Undisputed Amounts Before
the First Draw.

Prior to the First Draw, if:

(i) Owner fails to deliver the Owner Monthly Confirmation in accordance with
Section 4.1A or an Owner Monthly Confirmation indicates that either (A) Owner
does not have sufficient funds to continue to fulfill its payment obligations up
to the date of the First Draw or (B) an event has come to the attention of Owner
which would materially and adversely affect the continued availability of such
funding; and

(ii) Owner fails to pay any undisputed amount due and owing to Contractor,

then, provided that Owner’s failure to pay any undisputed amount is not for a
reason attributable to Contractor or any of its Subcontractors or
Sub-subcontractors, Contractor may, upon providing written notice to Owner,
suspend performance of the Work until Contractor receives such undisputed
amounts and Owner delivers to Contractor an Owner Monthly Confirmation meeting
the criteria set forth in Section 4.1. Contractor shall be entitled to a Change
Order on account of any suspension in accordance with this Section 16.4A;
provided that Contractor complies with the requirements in Sections 6.2, 6.5 and
6.9.

B. Suspension by Contractor for Owner’s Failure to Pay Undisputed Amounts. If
Owner fails to pay any undisputed amount due and owing to Contractor and such
failure continues for more than fifteen (15) Days after the due date for such
payment, then Contractor may suspend performance of the Work until Contractor
receives such undisputed amounts. Prior to any such suspension, Contractor shall
provide Owner with at least fourteen (14) Days’ prior written notice of its
intent to suspend performance of the Work, which notice may be given before
expiration of the above fifteen (15) Day window for non-payment. Contractor
shall be entitled to a Change Order on account of any suspension in accordance
with this Section 16.4B; provided that Contractor complies with the requirements
in Sections 6.2, 6.5 and 6.9.

C. Suspension by Contractor for Owner’s Failure to Fund Escrow Account. If Owner
fails, in accordance with Section 18.4, to escrow disputed and unpaid amounts in
excess of Ten Million U.S. Dollars (U.S.$10,000,000) and such failure continues
for more than fifteen (15) Days after the time by which Owner is required to
escrow amounts in accordance with Section 18.4 for such disputed and unpaid
amounts, then Contractor may suspend performance of the Work until Owner escrows
any disputed and unpaid amounts exceeding Ten Million U.S. Dollars
(U.S.$10,000,000). Prior to any such suspension,

 

- 91 -



--------------------------------------------------------------------------------

Contractor shall provide Owner with at least ten (10) Days’ prior written notice
of its intent to suspend performance of the Work. Contractor shall be entitled
to a Change Order on account of any suspension in accordance with this
Section 16.4C; provided that Contractor complies with the requirements in
Sections 6.2, 6.5 and 6.9.

D. Undisputed Amounts. An amount shall be considered “undisputed” under Sections
16.4A, 16.4B and 16.5 if the amount invoiced by Contractor is contested in bad
faith by Owner or if Owner has failed to give notice of a disputed amount in
accordance with Section 7.2E by the due date for payment of the applicable
invoiced amount.

16.5 Termination by Contractor. If Owner shall at any time: (i) fail to pay any
undisputed amount; (ii) fail to materially comply with any of its material
obligations under this Agreement (but only to the extent such material failure
and the impact thereof is not subject to adjustment by Change Order as set forth
in Section 6.2); or (iii) experience an Insolvency Event (each of the foregoing
being an “Owner Default”) then, Contractor has the right (without prejudice to
any other rights under the Agreement) to provide written notice to Owner
specifying the nature of the Owner Default and demanding that such Owner Default
be cured. If: (a) with respect to clause (i) Owner fails to cure such Owner
Default within thirty (30) Days after receipt of such notice; (b) with respect
to clause (ii), (1) Owner fails to cure such Owner Default within forty-five
(45) Days after receipt of such notice or, (2) if the Owner Default cannot be
cured within such forty five (45) Day period through the diligent exercise of
all commercially practicable efforts, Owner fails to diligently exercise all
commercially practicable efforts to cure such condition or fails to cure such
condition within ninety (90) Days after receipt of such notice to cure such
Owner Default; or (c) Owner experiences an Insolvency Event, Contractor may, in
the event of (a), (b) or (c), at its sole option and without prejudice to any
other rights that it has under this Agreement, and upon notice to Owner,
terminate this Agreement. In the event of such termination under this
Section 16.5, Contractor shall have the rights (and Owner shall make the
payments) provided for in Section 16.2 in the event of an Owner termination for
convenience.

16.6 Termination in the Event of an Extended Force Majeure. After issuance of
NTP, in the event (i) any one Force Majeure event or the effects thereof causes
suspension of a substantial portion of the Work for a period exceeding one
hundred (100) consecutive Days or (ii) any one or more Force Majeure events or
the effects thereof causes suspension of a substantial portion of the Work for a
period exceeding one hundred and eighty (180) Days in the aggregate during any
continuous twenty-four (24) month period, then either Party shall have the right
to terminate this Agreement by providing fourteen (14) Days’ written notice of
termination to the other Party, to be effective upon receipt by such other
Party. In the event of such termination, Contractor shall have the rights (and
Owner shall make the payments) provided for in Section 16.2.

16.7 Termination in the Event of Delayed Notice to Proceed. In the event Owner
fails to issue the NTP in accordance with Section 5.2B by December 31, 2012 (as
may be extended by mutual agreement by the Parties), then either Party shall
have the right to terminate this Agreement by providing written notice of
termination to the other Party, to be effective upon

 

- 92 -



--------------------------------------------------------------------------------

receipt by the other Party. In the event of such termination, Contractor shall
have the rights (and Owner shall make the payments) provided for in
Section 16.2, except that, in respect of loss of profit, Contractor shall only
be entitled to a lump sum equal to Five Million U.S. Dollars (U.S.$ 5,000,000).

16.8 Contractor’s Right to Terminate. Contractor’s sole right to terminate this
Agreement is specified in Sections 16.3, 16.5, 16.6 and 16.7.

ARTICLE 17

INDEMNITIES

17.1 General Indemnification. IN ADDITION TO ITS INDEMNIFICATION, DEFENSE AND
HOLD HARMLESS OBLIGATIONS CONTAINED ELSEWHERE IN THIS AGREEMENT, CONTRACTOR
SHALL INDEMNIFY, HOLD HARMLESS AND DEFEND THE OWNER GROUP FROM ANY AND ALL
DAMAGES, LOSSES, COSTS AND EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES
AND LITIGATION OR ARBITRATION EXPENSES) TO THE EXTENT THAT SUCH DAMAGES, LOSSES,
COSTS AND EXPENSES RESULT FROM ANY OF THE FOLLOWING:

A. FAILURE OF CONTRACTOR OR ITS SUBCONTRACTORS OR SUB-SUBCONTRACTORS TO COMPLY
WITH APPLICABLE LAW; PROVIDED THAT THIS INDEMNITY SHALL BE LIMITED TO FINES AND
PENALTIES IMPOSED ON OWNER GROUP AND RESULTING FROM THE FAILURE OF CONTRACTOR OR
ITS SUBCONTRACTORS OR SUB-SUBCONTRACTORS TO COMPLY WITH APPLICABLE LAW EXCEPT
ANY PORTION OF THE AMOUNT OF SUCH FINES AND PENALTIES ATTRIBUTABLE TO PRIOR
VIOLATIONS BY OWNER OF APPLICABLE LAWS RELATING TO HAZARDOUS MATERIALS FOR WHICH
OWNER IS RESPONSIBLE UNDER SECTION 4.7;

B. ANY AND ALL DAMAGES, LOSSES, COSTS AND EXPENSES SUFFERED BY A THIRD PARTY AND
RESULTING FROM ACTUAL OR ASSERTED VIOLATION OR INFRINGEMENT OF ANY DOMESTIC OR
FOREIGN PATENTS, COPYRIGHTS OR TRADEMARKS OR OTHER INTELLECTUAL PROPERTY OWNED
BY A THIRD PARTY TO THE EXTENT THAT SUCH VIOLATION OR INFRINGEMENT RESULTS FROM
PERFORMANCE OF THE WORK BY CONTRACTOR OR ANY OF ITS SUBCONTRACTORS OR
SUB-SUBCONTRACTORS, OR ANY IMPROPER USE OF THIRD PARTY CONFIDENTIAL INFORMATION
OR OTHER THIRD PARTY PROPRIETARY RIGHTS THAT MAY BE ATTRIBUTABLE TO CONTRACTOR
OR ANY SUBCONTRACTOR OR SUB-SUBCONTRACTOR IN CONNECTION WITH THE WORK (BUT
EXCLUDING INFRINGEMENT BASED UPON ANY WORK OR DESIGNS RELATING TO THE OPERATION
OF THE OPTIMIZED CASCADE PROCESS);

C. CONTAMINATION OR POLLUTION SUFFERED BY A THIRD PARTY TO THE EXTENT RESULTING
FROM CONTRACTOR’S OR ANY SUBCONTRACTOR’S OR SUB-SUBCONTRACTOR’S USE, HANDLING OR
DISPOSAL OF HAZARDOUS MATERIALS BROUGHT ON THE SITE OR ON THE OFF-SITE RIGHTS OF
WAYS AND EASEMENTS BY CONTRACTOR OR ANY SUBCONTRACTOR OR SUB-SUBCONTRACTOR;

 

- 93 -



--------------------------------------------------------------------------------

D. FAILURE BY CONTRACTOR OR ANY SUBCONTRACTOR OR SUB-SUBCONTRACTOR TO PAY TAXES
FOR WHICH SUCH PERSON IS LIABLE;

E. FAILURE OF CONTRACTOR TO MAKE PAYMENTS TO ANY SUBCONTRACTOR IN ACCORDANCE
WITH THE RESPECTIVE SUBCONTRACT, BUT NOT EXTENDING TO ANY SETTLEMENT PAYMENT
MADE BY OWNER TO ANY SUBCONTRACTOR AGAINST WHICH CONTRACTOR HAS PENDING OR
PROSPECTIVE CLAIMS, UNLESS SUCH SETTLEMENT IS MADE WITH CONTRACTOR’S CONSENT,
EXCEPT AFTER ASSUMPTION OF SUCH SUBCONTRACT BY OWNER IN ACCORDANCE WITH
SECTION 16.1B;

F. PERSONAL INJURY TO OR DEATH OF ANY PERSON (OTHER THAN EMPLOYEES OF ANY MEMBER
OF THE CONTRACTOR GROUP, THE OWNER GROUP OR ANY SUBCONTRACTOR OR
SUB-SUBCONTRACTOR), AND DAMAGE TO OR DESTRUCTION OF PROPERTY OF THIRD PARTIES TO
THE EXTENT ARISING OUT OF OR RESULTING FROM THE NEGLIGENCE, IN CONNECTION WITH
THE WORK, OF ANY MEMBER OF THE CONTRACTOR GROUP OR ANY SUBCONTRACTOR OR
SUB-SUBCONTRACTOR OR ANYONE DIRECTLY OR INDIRECTLY EMPLOYED BY THEM; OR

G. DAMAGE TO OR DESTRUCTION OF THE EXISTING FACILITY (EXCLUDING THE WORK RELATED
THERETO) OR SUBPROJECT 1 OR SUBPROJECT 2 (AFTER THE EARLIER OF SUBSTANTIAL
COMPLETION OF EACH SUBPROJECT OR TERMINATION OF THIS AGREEMENT ) TO THE EXTENT
ARISING OUT OF OR RESULTING FROM THE NEGLIGENCE, IN CONNECTION WITH THE WORK, OF
ANY MEMBER OF THE CONTRACTOR GROUP OR ANY SUBCONTRACTOR OR SUB-SUBCONTRACTOR OR
ANYONE DIRECTLY OR INDIRECTLY EMPLOYED BY THEM, PROVIDED THAT CONTRACTOR’S
LIABILITY HEREUNDER FOR DAMAGE TO OR DESTRUCTION OF (I) THE EXISTING FACILITY
(EXCLUDING THE WORK RELATED THERETO) SHALL NOT EXCEED *** U.S. DOLLARS (U.S.
$***) PER OCCURRENCE (PROVIDED, HOWEVER, CONTRACTOR’S AND ITS SUBCONTRACTORS’
AND SUB-SUBCONTRACTORS’ LIABILITY FOR SUCH DAMAGE OR DESTRUCTION TO THE EXISTING
FACILITY SHALL BE LIMITED TO THE ACTUAL AMOUNTS OF INSURANCE PROCEEDS PAID FOR
SUCH OCCURRENCE UNDER THE POLICIES OF INSURANCE REQUIRED TO BE PROVIDED BY
CONTRACTOR UNDER THIS AGREEMENT) OR (II) A SUBPROJECT (AFTER THE EARLIER OF
SUBSTANTIAL COMPLETION OF SUCH SUBPROJECT OR TERMINATION OF THIS AGREEMENT)
SHALL NOT EXCEED ONE MILLION U.S. DOLLARS (U.S.$1,000,000) PER OCCURRENCE.

17.2 INJURIES TO CONTRACTOR’S EMPLOYEES AND DAMAGE TO CONTRACTOR’S PROPERTY.
NOTWITHSTANDING THE PROVISIONS OF SECTION 17.1F, AND EXCEPT AS OTHERWISE
PROVIDED IN SECTION 4.7, CONTRACTOR SHALL RELEASE, DEFEND, INDEMNIFY AND HOLD
HARMLESS THE OWNER GROUP FROM AND AGAINST ALL DAMAGES, LOSSES, COSTS AND
EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES, AND LITIGATION OR
ARBITRATION EXPENSES) ARISING OUT OF OR RESULTING FROM OR RELATED TO (I) INJURY
TO OR DEATH OF EMPLOYEES, OFFICERS OR DIRECTORS OF ANY MEMBER OF THE CONTRACTOR
GROUP OR ANY SUBCONTRACTOR OR SUB-SUBCONTRACTOR OR (II) DAMAGE TO OR DESTRUCTION
OF PROPERTY OF ANY MEMBER OF THE CONTRACTOR GROUP OR ANY SUBCONTRACTOR OR
SUB-SUBCONTRACTOR OCCURRING IN CONNECTION WITH THE WORK OR THE PROJECT,
REGARDLESS OF THE CAUSE OF SUCH INJURY, DEATH, DAMAGE OR DESTRUCTION, INCLUDING
THE SOLE OR JOINT NEGLIGENCE, BREACH OF CONTRACT OR OTHER BASIS OF LIABILITY OF
ANY MEMBER OF THE OWNER GROUP.

 

- 94 -



--------------------------------------------------------------------------------

17.3 Injuries to Owner’s Employees and Damage to Owner’s Property.

A. EXCEPT AS OTHERWISE PROVIDED IN SECTIONS 3.17 AND 17.1C, OWNER SHALL RELEASE,
DEFEND, INDEMNIFY AND HOLD HARMLESS THE CONTRACTOR GROUP AND SUBCONTRACTORS AND
SUB-SUBCONTRACTORS FROM AND AGAINST ALL DAMAGES, LOSSES, COSTS AND EXPENSES
(INCLUDING ALL REASONABLE ATTORNEYS’ FEES, AND LITIGATION OR ARBITRATION
EXPENSES) RESULTING FROM OR RELATED TO (I) INJURY TO OR DEATH OF ANY MEMBER OF
THE OWNER GROUP OR EMPLOYEES OF OWNER’S OTHER CONTRACTORS OR (II) DAMAGE TO OR
DESTRUCTION OF PROPERTY OF OWNER GROUP (EXCLUDING THE WORK, THE LIQUEFACTION
FACILITY, THE EXISTING FACILITY AND THE PROJECT) OR OF OWNER’S OTHER CONTRACTORS
OCCURRING IN CONNECTION WITH THE PROJECT, REGARDLESS OF THE CAUSE OF SUCH
INJURY, DEATH, DAMAGE OR DESTRUCTION, INCLUDING THE SOLE OR JOINT NEGLIGENCE,
BREACH OF CONTRACT OR OTHER BASIS OF LIABILITY OF ANY MEMBER OF THE CONTRACTOR
GROUP.

B. IN ADDITION TO, AND NOT IN LIEU OF THE FOREGOING, AND REGARDLESS OF THE CAUSE
OF ANY SUCH DAMAGE OR DESTRUCTION, INCLUDING THE SOLE OR JOINT NEGLIGENCE,
BREACH OF CONTRACT OR OTHER BASIS OF LIABILITY OF ANY MEMBER OF THE CONTRACTOR
GROUP, SUBCONTRACTOR OR SUB-SUBCONTRACTOR, OWNER SHALL RELEASE, DEFEND,
INDEMNIFY AND HOLD HARMLESS THE CONTRACTOR GROUP AND ANY SUBCONTRACTOR OR
SUB-SUBCONTRACTOR FROM AND AGAINST ALL DAMAGES, LOSSES, COSTS AND EXPENSES
(INCLUDING ALL REASONABLE ATTORNEYS’ FEES, AND LITIGATION OR ARBITRATION
EXPENSES) RESULTING FROM OR RELATED TO: (A) DAMAGE TO OR DESTRUCTION OF THE
EXISTING FACILITY (EXCLUDING THE WORK RELATED THERETO) TO THE EXTENT THAT SUCH
DAMAGES, LOSSES, COSTS AND EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES,
AND LITIGATION OR ARBITRATION EXPENSES) EXCEED THE LESSER OF (I) *** U.S.
DOLLARS (U.S.$***) PER OCCURRENCE OR (II) THE ACTUAL AMOUNTS OF INSURANCE
PROCEEDS PAID PER SUCH OCCURRENCE UNDER THE POLICIES OF INSURANCE REQUIRED TO BE
PROVIDED BY CONTRACTOR UNDER THIS AGREEMENT; (B) DAMAGE TO OR DESTRUCTION OF A
SUBPROJECT (AFTER THE EARLIER OF SUBSTANTIAL COMPLETION OF SUCH SUBPROJECT OR
TERMINATION OF THIS AGREEMENT) TO THE EXTENT THAT SUCH DAMAGES, LOSSES, COSTS
AND EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES, AND LITIGATION OR
ARBITRATION EXPENSES) EXCEED ONE MILLION U.S. DOLLARS (U.S.$1,000,000) PER
OCCURRENCE; OR (C) DAMAGE TO OR DESTRUCTION OF PROPERTY CONSTITUTING, OR TO BE
INCORPORATED INTO OR BECOME A PART OF, THE LIQUEFACTION FACILITY FOR WHICH THE
OWNER BEARS THE RISK OF PHYSICAL LOSS OR DAMAGE PURSUANT TO SECTION 8.2A;
PROVIDED, HOWEVER, THIS SECTION 17.3B SHALL NOT RELIEVE CONTRACTOR OF ANY OF ITS
OBLIGATIONS UNDER SECTION 12.3.

 

- 95 -



--------------------------------------------------------------------------------

17.4 Patent and Copyright Indemnification Procedure. IN THE EVENT THAT ANY
VIOLATION OR INFRINGEMENT FOR WHICH CONTRACTOR IS RESPONSIBLE TO INDEMNIFY THE
OWNER GROUP AS SET FORTH IN SECTION 17.1B RESULTS IN ANY SUIT, CLAIM, TEMPORARY
RESTRAINING ORDER OR PRELIMINARY INJUNCTION CONTRACTOR SHALL, IN ADDITION TO ITS
OBLIGATIONS UNDER SECTION 17.1B, MAKE EVERY REASONABLE EFFORT, BY GIVING A
SATISFACTORY BOND OR OTHERWISE, TO SECURE THE SUSPENSION OF THE INJUNCTION OR
RESTRAINING ORDER. IF, IN ANY SUCH SUIT OR CLAIM, THE WORK, THE PROJECT, OR ANY
PART, COMBINATION OR PROCESS THEREOF, IS HELD TO CONSTITUTE AN INFRINGEMENT AND
ITS USE IS PRELIMINARILY OR PERMANENTLY ENJOINED, CONTRACTOR SHALL PROMPTLY MAKE
EVERY REASONABLE EFFORT TO SECURE FOR OWNER A LICENSE, AT NO COST TO OWNER,
AUTHORIZING CONTINUED USE OF THE INFRINGING WORK. IF CONTRACTOR IS UNABLE TO
SECURE SUCH A LICENSE WITHIN A REASONABLE TIME, CONTRACTOR SHALL, AT ITS OWN
EXPENSE AND WITHOUT IMPAIRING PERFORMANCE REQUIREMENTS, EITHER REPLACE THE
AFFECTED WORK, IN WHOLE OR PART, WITH NON-INFRINGING COMPONENTS OR PARTS OR
MODIFY THE SAME SO THAT THEY BECOME NON-INFRINGING.

17.5 Lien Indemnification. SHOULD CONTRACTOR OR ANY SUBCONTRACTOR OR
SUB-SUBCONTRACTOR OR ANY OTHER PERSON, INCLUDING ANY CONSTRUCTION EQUIPMENT
LESSOR, ACTING THROUGH OR UNDER ANY OF THEM FILE A LIEN OR OTHER ENCUMBRANCE
AGAINST ALL OR ANY PORTION OF THE WORK, THE SITE OR THE PROJECT, CONTRACTOR
SHALL, AT ITS SOLE COST AND EXPENSE, REMOVE OR DISCHARGE, BY PAYMENT, BOND OR
OTHERWISE, SUCH LIEN OR ENCUMBRANCE WITHIN TWENTY-ONE (21) DAYS OF CONTRACTOR’S
RECEIPT OF WRITTEN NOTICE FROM OWNER NOTIFYING CONTRACTOR OF SUCH LIEN OR
ENCUMBRANCE; PROVIDED THAT OWNER SHALL HAVE MADE PAYMENT OF ALL AMOUNTS PROPERLY
DUE AND OWING TO CONTRACTOR UNDER THIS AGREEMENT, OTHER THAN AMOUNTS DISPUTED IN
ACCORDANCE WITH SECTION 7.2E. IF CONTRACTOR FAILS TO REMOVE OR DISCHARGE ANY
SUCH LIEN OR ENCUMBRANCE WITHIN SUCH TWENTY-ONE (21) DAY PERIOD IN CIRCUMSTANCES
WHERE OWNER HAS MADE PAYMENT OF ALL AMOUNTS PROPERLY DUE AND OWING TO CONTRACTOR
UNDER THIS AGREEMENT, OTHER THAN AMOUNTS DISPUTED IN ACCORDANCE WITH
SECTION 7.2E, THEN OWNER MAY, IN ITS SOLE DISCRETION AND IN ADDITION TO ANY
OTHER RIGHTS THAT IT HAS UNDER THIS AGREEMENT, REMOVE OR DISCHARGE SUCH LIEN AND
ENCUMBRANCE USING WHATEVER MEANS THAT OWNER, IN ITS SOLE DISCRETION, DEEMS
APPROPRIATE, INCLUDING THE PAYMENT OF SETTLEMENT AMOUNTS THAT IT DETERMINES IN
ITS SOLE DISCRETION AS BEING NECESSARY TO REMOVE OR DISCHARGE SUCH LIEN OR
ENCUMBRANCE. IN SUCH CIRCUMSTANCE, CONTRACTOR SHALL BE LIABLE TO OWNER FOR ALL
DAMAGES, COSTS, LOSSES AND EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES,
CONSULTANT FEES AND ARBITRATION EXPENSES, AND SETTLEMENT PAYMENTS) INCURRED BY
OWNER ARISING OUT OF OR RELATING TO SUCH REMOVAL OR DISCHARGE. ALL SUCH DAMAGES,
COSTS, LOSSES AND EXPENSES SHALL BE PAID BY CONTRACTOR NO LATER THAN THIRTY
(30) DAYS AFTER RECEIPT OF EACH INVOICE FROM OWNER.

17.6 Owner’s Failure to Comply With Applicable Law. OWNER SHALL DEFEND,
INDEMNIFY AND HOLD HARMLESS THE CONTRACTOR GROUP FROM ANY AND ALL DAMAGES,
LOSSES, COSTS AND EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES AND
LITIGATION OR ARBITRATION EXPENSES) ARISING OUT OF OR RESULTING FROM THE FAILURE
OF ANY MEMBER OF OWNER GROUP TO COMPLY WITH APPLICABLE LAW; PROVIDED THAT THIS
INDEMNITY SHALL BE LIMITED TO FINES AND PENALTIES IMPOSED ON CONTRACTOR GROUP
AND RESULTING FROM OWNER’S FAILURE TO COMPLY WITH APPLICABLE LAW.

 

- 96 -



--------------------------------------------------------------------------------

17.7 Landowner Claims. SUBJECT TO CONTRACTOR’S INDEMNIFICATION OBLIGATIONS SET
FORTH IN SECTIONS 17.1A AND 17.1C, OWNER SHALL DEFEND, INDEMNIFY AND HOLD
HARMLESS THE CONTRACTOR GROUP FROM AND AGAINST ANY AND ALL DAMAGES, LOSSES,
COSTS AND EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES, AND LITIGATION OR
ARBITRATION EXPENSES) ARISING OUT OF OR RESULTING FROM CLAIMS OCCURRING IN
CONNECTION WITH THE WORK AND THE PROJECT AND BROUGHT BY ANY LANDOWNER ON WHOSE
LAND, RIGHT OR WAY OR EASEMENT CONTRACTOR OR ANY OF ITS SUBCONTRACTORS OR
SUB-SUBCONTRACTORS ARE PERFORMING THE WORK, INCLUDING ANY CLAIM FROM SUCH
LANDOWNER RELATED TO DAMAGE TO OR DESTRUCTION OF PROPERTY. SUCH INDEMNITY SHALL
APPLY REGARDLESS OF THE CAUSE OF SUCH DAMAGES, LOSSES, COSTS AND EXPENSES,
INCLUDING NEGLIGENCE, BREACH OF CONTRACT OR OTHER BASIS OF LIABILITY OF ANY
MEMBER OF THE CONTRACTOR GROUP OR ANY SUBCONTRACTOR OR SUB-SUBCONTRACTOR.

17.8 Legal Defense. NOT LATER THAN FIFTEEN (15) DAYS AFTER RECEIPT OF WRITTEN
NOTICE FROM THE INDEMNIFIED PARTY TO THE INDEMNIFYING PARTY OF ANY CLAIMS,
DEMANDS, ACTIONS OR CAUSES OF ACTION ASSERTED AGAINST SUCH INDEMNIFIED PARTY FOR
WHICH THE INDEMNIFYING PARTY HAS INDEMNIFICATION, DEFENSE AND HOLD HARMLESS
OBLIGATIONS UNDER THIS AGREEMENT, WHETHER SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION IS ASSERTED IN A LEGAL, JUDICIAL, ARBITRAL OR ADMINISTRATIVE PROCEEDING
OR ACTION OR BY NOTICE WITHOUT INSTITUTION OF SUCH LEGAL, JUDICIAL, ARBITRAL OR
ADMINISTRATIVE PROCEEDING OR ACTION, THE INDEMNIFYING PARTY SHALL AFFIRM IN
WRITING BY NOTICE TO SUCH INDEMNIFIED PARTY THAT THE INDEMNIFYING PARTY WILL
INDEMNIFY, DEFEND AND HOLD HARMLESS SUCH INDEMNIFIED PARTY AND SHALL, AT THE
INDEMNIFYING PARTY’S OWN COST AND EXPENSE, ASSUME ON BEHALF OF THE INDEMNIFIED
PARTY AND CONDUCT WITH DUE DILIGENCE AND IN GOOD FAITH THE DEFENSE THEREOF WITH
COUNSEL SELECTED BY THE INDEMNIFYING PARTY AND REASONABLY SATISFACTORY TO SUCH
INDEMNIFIED PARTY; PROVIDED, HOWEVER, THAT SUCH INDEMNIFIED PARTY SHALL HAVE THE
RIGHT TO BE REPRESENTED THEREIN BY ADVISORY COUNSEL OF ITS OWN SELECTION, AND AT
ITS OWN EXPENSE; AND PROVIDED FURTHER THAT IF THE DEFENDANTS IN ANY SUCH ACTION
OR PROCEEDING INCLUDE THE INDEMNIFYING PARTY AND AN INDEMNIFIED PARTY AND THE
INDEMNIFIED PARTY SHALL HAVE REASONABLY CONCLUDED THAT THERE MAY BE LEGAL
DEFENSES AVAILABLE TO IT WHICH ARE DIFFERENT FROM OR ADDITIONAL TO, OR
INCONSISTENT WITH, THOSE AVAILABLE TO THE INDEMNIFYING PARTY, SUCH INDEMNIFIED
PARTY SHALL HAVE THE RIGHT TO SELECT UP TO ONE SEPARATE COUNSEL TO PARTICIPATE
IN THE DEFENSE OF SUCH ACTION OR PROCEEDING ON ITS OWN BEHALF AT THE REASONABLE
EXPENSE OF THE INDEMNIFYING PARTY. IN THE EVENT OF THE FAILURE OF THE
INDEMNIFYING PARTY TO PERFORM FULLY IN ACCORDANCE WITH THE DEFENSE OBLIGATIONS
UNDER THIS SECTION 17.8, SUCH INDEMNIFIED PARTY MAY, AT ITS OPTION, AND WITHOUT
RELIEVING THE INDEMNIFYING PARTY OF ITS OBLIGATIONS HEREUNDER, SO PERFORM, BUT
ALL DAMAGES, COSTS AND EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES, AND
LITIGATION OR ARBITRATION EXPENSES, SETTLEMENT PAYMENTS AND JUDGMENTS) SO
INCURRED BY SUCH INDEMNIFIED PARTY IN THAT EVENT SHALL BE REIMBURSED BY THE
INDEMNIFYING PARTY TO SUCH INDEMNIFIED PARTY, TOGETHER WITH INTEREST ON SAME
FROM THE DATE ANY SUCH COST AND EXPENSE WAS PAID BY SUCH INDEMNIFIED PARTY UNTIL
REIMBURSED BY THE INDEMNIFYING PARTY AT THE INTEREST RATE SET FORTH IN
SECTION 7.6 OF THIS AGREEMENT.

 

- 97 -



--------------------------------------------------------------------------------

17.9 Enforceability.

A. EXCEPT AS OTHERWISE SET FORTH IN SECTIONS 17.2 AND 17.3, THE INDEMNITY,
DEFENSE AND HOLD HARMLESS OBLIGATIONS FOR PERSONAL INJURY OR DEATH OR PROPERTY
DAMAGE UNDER THIS AGREEMENT SHALL APPLY REGARDLESS OF WHETHER THE INDEMNIFIED
PARTY WAS CONCURRENTLY NEGLIGENT (WHETHER ACTIVELY OR PASSIVELY), IT BEING
AGREED BY THE PARTIES THAT IN THIS EVENT, THE PARTIES’ RESPECTIVE LIABILITY OR
RESPONSIBILITY FOR SUCH DAMAGES, LOSSES, COSTS AND EXPENSES UNDER THIS ARTICLE
17 SHALL BE DETERMINED IN ACCORDANCE WITH PRINCIPLES OF COMPARATIVE NEGLIGENCE.

B. OWNER AND CONTRACTOR AGREE THAT THE LOUISIANA OILFIELD ANTI-INDEMNITY ACT,
LA. REV. STAT. §9:2780, ET. SEQ., IS INAPPLICABLE TO THIS AGREEMENT AND THE
PERFORMANCE OF THE WORK. APPLICATION OF THESE CODE SECTIONS TO THIS AGREEMENT
WOULD BE CONTRARY TO THE INTENT OF THE PARTIES, AND EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY CONTENTION THAT THESE CODE SECTIONS ARE APPLICABLE TO
THIS AGREEMENT OR THE WORK. IN ADDITION, IT IS THE INTENT OF THE PARTIES IN THE
EVENT THAT THE AFOREMENTIONED ACT WERE TO APPLY THAT EACH PARTY SHALL PROVIDE
INSURANCE TO COVER THE LOSSES CONTEMPLATED BY SUCH CODE SECTIONS AND ASSUMED BY
EACH SUCH PARTY UNDER THE INDEMNIFICATION PROVISIONS OF THIS AGREEMENT, AND
CONTRACTOR AGREES THAT THE CONTRACT PRICE (AS MAY BE ADJUSTED BY CHANGE ORDER IN
ACCORDANCE WITH ATTACHMENT EE) COMPENSATES CONTRACTOR FOR THE COST OF PREMIUMS
FOR THE INSURANCE PROVIDED BY IT UNDER THIS AGREEMENT. THE PARTIES AGREE THAT
EACH PARTY’S AGREEMENT TO SUPPORT THEIR INDEMNIFICATION OBLIGATIONS BY INSURANCE
SHALL IN NO RESPECT IMPAIR THEIR INDEMNIFICATION OBLIGATIONS.

C. IN THE EVENT THAT ANY INDEMNITY PROVISIONS IN THIS AGREEMENT ARE CONTRARY TO
THE LAW GOVERNING THIS AGREEMENT, THEN THE INDEMNITY OBLIGATIONS APPLICABLE
HEREUNDER SHALL BE APPLIED TO THE MAXIMUM EXTENT ALLOWED BY APPLICABLE LAW.

ARTICLE 18

DISPUTE RESOLUTION

18.1 Negotiation. In the event that any claim, dispute or controversy arising
out of or relating to this Agreement (including the breach, termination or
invalidity thereof, and whether arising out of tort or contract) (“Dispute”)
cannot be resolved informally within thirty (30) Days after the Dispute arises,
either Party may give written notice of the Dispute (“Dispute Notice”) to the
other Party requesting that a representative of Owner’s senior management and
Contractor’s senior management meet in an attempt to resolve the Dispute. Each
such management representative shall have full authority to resolve the Dispute
and shall meet at a mutually agreeable time and place within thirty (30) Days
after receipt by the non-notifying Party of such Dispute Notice, and thereafter
as often as they deem reasonably necessary to exchange relevant information and
to attempt to resolve the Dispute. In no event shall this Section 18.1 be
construed to limit either Party’s right to take any action under this Agreement,

 

- 98 -



--------------------------------------------------------------------------------

including Owner’s rights under Section 16.1. The Parties agree that if any
Dispute is not resolved within ninety (90) Days after receipt of the Dispute
Notice given in this Section 18.1, then either Party may by notice to the other
Party refer the Dispute to be decided by final and binding arbitration in
accordance with Section 18.2.

A. Notwithstanding the foregoing, in the event of a Dispute regarding
(i) whether a specific item of Work meets the definition of Punchlist under
Section 1.1 in connection with Section 11.5 or (ii) if and when RFSU of a
Subproject, Substantial Completion of a Subproject or Final Completion has
occurred, as applicable, in accordance with Section 11.3A, 11.3B or 11.6,
representatives of Owner’s senior management and Contractor’s senior management
shall meet immediately upon request of either Party to attempt to resolve such
Dispute. Each such management representative shall have full authority to
resolve such Dispute and shall meet in person at a mutually agreeable time and
place. The Parties agree that if any such Dispute is not resolved within five
(5) Business Days after either Party’s request for such meeting between
management representatives, then either Party may by notice to the other Party
refer the Dispute to be decided by final and binding arbitration in accordance
with Section 18.2.

18.2 Arbitration. Any arbitration held under this Agreement shall be held in
Houston, Texas, unless otherwise agreed by the Parties, shall be administered by
the Dallas, Texas office of the American Arbitration Association (“AAA”) and
shall, except as otherwise modified by this Section 18.2, be governed by the
AAA’s Construction Industry Arbitration Rules and Mediation Procedures
(including Procedures for Large, Complex Construction Disputes) (the “AAA
Rules”). The number of arbitrators required for the arbitration hearing shall be
determined in accordance with the AAA Rules. The arbitrator(s) shall determine
the rights and obligations of the Parties according to the substantive law of
the state of Texas, excluding its conflict of law principles, as would a court
for the state of Texas; provided, however, the law applicable to the validity of
the arbitration clause, the conduct of the arbitration, including resort to a
court for provisional remedies, the enforcement of any award and any other
question of arbitration law or procedure shall be the Federal Arbitration Act, 9
U.S.C.A. § 2. Issues concerning the arbitrability of a matter in dispute shall
be decided by a court with proper jurisdiction. The Parties shall be entitled to
engage in reasonable discovery, including the right to production of relevant
and material documents by the opposing Party and the right to take depositions
reasonably limited in number, time and place; provided that in no event shall
any Party be entitled to refuse to produce relevant and non-privileged documents
or copies thereof requested by the other Party within the time limit set and to
the extent required by order of the arbitrator(s). All disputes regarding
discovery shall be promptly resolved by the arbitrator(s). This agreement to
arbitrate is binding upon the Parties, Contractor’s surety (if any) and the
successors and permitted assigns of any of them. At either Party’s option, any
other Person may be joined as an additional party to any arbitration conducted
under this Section 18.2, provided that the party to be joined is or may be
liable to either Party in connection with all or any part of any dispute between
the Parties. Contractor agrees, upon Owner’s election, to the joinder in any
arbitration between Owner and Guarantor arising out of or relating to the
Project. The arbitration award shall be final and binding, in writing, signed by
all arbitrators, and shall state the reasons upon which the award thereof is
based. The Parties agree that judgment on the arbitration award may be entered
by any court having jurisdiction thereof.

 

- 99 -



--------------------------------------------------------------------------------

18.3 Continuation of Work During Dispute. Notwithstanding any Dispute, it shall
be the responsibility of each Party to continue to perform its obligations under
this Agreement pending resolution of Disputes. Owner shall, subject to its right
to withhold or offset amounts pursuant to this Agreement, continue to pay
Contractor undisputed amounts in accordance with this Agreement and, except as
provided in this Agreement, continue to perform all of its obligations under
this Agreement; provided, however, in no event shall the occurrence of any
negotiation or arbitration prevent or affect Owner from exercising its rights
under this Agreement, including Owner’s right to terminate pursuant to Article
16.

18.4 Escrow of Certain Disputed Amounts By Owner. At any time when the total
amounts invoiced by Contractor pursuant to Section 7.2C of the Agreement for
Milestone payments and Monthly Payments (as such amounts may be adjusted by
Change Order in accordance with Sections 6.1B or 6.2C) which are disputed and
unpaid by Owner exceed Ten Million U.S. Dollars (U.S.$10,000,000) in the
cumulative aggregate, Owner shall escrow any such disputed and unpaid amounts in
excess of the aforesaid amount (“Escrowed Amounts”); provided, however, the
Parties acknowledge and agree that such Escrowed Amounts shall not include any
claims by Contractor for compensation in addition to the original Contract Price
(as adjusted by Change Order pursuant to Sections 6.1B or 6.2C). For the
purposes of determining the date when Owner must deposit the Escrowed Amounts
with the Escrow Agent, amounts are “unpaid” on the date that Owner is required
to make payment of an Invoice under Section 7.2E of this Agreement. The Escrowed
Amounts will be deposited with the Escrow Agent pursuant to the Escrow Agreement
(which provides, among other things, that the Escrowed Amounts shall be held in
an interest bearing account and disbursed upon the instructions of both Parties
or pursuant to an arbitration award). Prior to issuance of the NTP, (i) the
Escrow Agent shall be selected by mutual agreement of the Parties and (ii) the
Escrow Agreement shall be in final form and executed by the Escrow Agent and
each Party. The Parties shall each pay fifty percent (50%) of the cost of the
Escrow Agreement including without limitation the fees and expenses of the
Escrow Agent.

ARTICLE 19

CONFIDENTIALITY

19.1 Contractor’s Obligations. Contractor hereby covenants and warrants that
Contractor and its employees and agents shall not (without in each instance
obtaining Owner’s prior written consent) disclose, make commercial or other use
of, or give or sell to any Person, other than to members of the Contractor Group
and Subcontractors or Sub-subcontractors as necessary to perform the Work, any
information conspicuously marked and identified in writing as confidential and
relating to the business, products, services, research or development, clients
or customers of Owner or any Owner Affiliate, or relating to similar information
of a Third Party who has entrusted such information to Owner or any Owner
Affiliate (hereinafter individually or collectively, “Owner’s Confidential
Information”). Prior to disclosing any such information to any Subcontractor or
Sub-subcontractor as necessary to perform the Work, Contractor shall bind such
Subcontractor or Sub-subcontractor to the confidentiality obligations contained
in this Section 19.1. Nothing in this Section 19.1 or this Agreement shall in
any way prohibit Contractor or any of its Subcontractors or Sub-subcontractors
from making commercial or other use of, selling, or disclosing any of the
Intellectual Property or Contractor Existing Intellectual Assets.

 

- 100 -



--------------------------------------------------------------------------------

19.2 Owner’s Obligations. Owner hereby covenants and warrants that Owner and its
employees and agents shall not (without in each instance obtaining Contractor’s
prior written consent) disclose, make commercial or other use of, or give or
sell to any Person any of the following information: (i) any estimating,
technical or pricing methodologies, techniques, know-how or information relating
to the business, products, services, research or development of Contractor
conspicuously marked and identified in writing as confidential by Contractor; or
(ii) any Intellectual Property or Contractor’s Existing Intellectual Property
Assets which is conspicuously marked and identified in writing as confidential
(hereinafter individually or collectively, “Contractor’s Confidential
Information”). The Parties agree that (y) notwithstanding the foregoing, Owner
shall not be restricted from the use or disclosure of Work Product except as
expressly set forth in Article 10; and (z) Owner shall be entitled to disclose
that portion of the Intellectual Property and Contractor’s Existing Intellectual
Property Assets for which Owner has a license in, and which is to be used by
Owner for the purpose for which such license is granted pursuant to
Section 10.1, provided that, with respect to such Intellectual Property and
Contractor’s Existing Intellectual Property Assets, Owner binds such disclosee
to the confidentiality obligations contained in this Section 19.2.

19.3 Definitions. The term “Confidential Information” shall mean one or both of
Contractor’s Confidential Information and Owner’s Confidential Information, as
the context requires. The Party having the confidentiality obligations with
respect to such Confidential Information shall be referred to as the “Receiving
Party,” and the Party to whom such confidentiality obligations are owed shall be
referred to as the “Disclosing Party.”

19.4 Exceptions. Notwithstanding Sections 19.1 and 19.2, Confidential
Information shall not include: (i) information which at the time of disclosure
or acquisition is in the public domain, or which after disclosure or acquisition
becomes part of the public domain without violation of this Article 19;
(ii) information which at the time of disclosure or acquisition was already in
the possession of the Receiving Party or its employees or agents and was not
previously acquired from the Disclosing Party or any of its employees or agents
directly or indirectly; (iii) information which the Receiving Party can show was
acquired by such entity after the time of disclosure or acquisition hereunder
from a Third Party without any confidentiality commitment, if, to the best of
Receiving Party’s or its employees’ or agent’s knowledge, such Third Party did
not acquire it, directly or indirectly, from the Disclosing Party or any of its
employees or agents; (iv) information independently developed by the Receiving
Party without benefit of the Confidential Information; and (v) information which
a Party believes in good faith is required to be disclosed in connection with
the Project by Applicable Law, any Governmental Instrumentality (including the
FERC), applicable securities laws or the rules of any stock exchange; provided,
however, that prior to such disclosure, the Receiving Party gives reasonable
notice to the Disclosing Party of the information required to be disclosed.

19.5 Equitable Relief. The Parties acknowledge that in the event of a breach of
any of the terms contained in this Article 19, the Disclosing Party would suffer
irreparable harm for which remedies at law, including damages, would be
inadequate, and that the Disclosing Party shall be entitled to seek equitable
relief therefor by injunction, without the requirement of posting a bond.

 

- 101 -



--------------------------------------------------------------------------------

19.6 Term. The confidentiality obligations of this Article 19 shall expire upon
the earlier of a period of ten (10) years following (i) the termination of this
Agreement or (ii) Final Completion.

ARTICLE 20

LIMITATION OF LIABILITY

20.1 Contractor Aggregate Liability. Notwithstanding any other provisions of
this Agreement to the contrary, Contractor Group shall not be liable to Owner
Group under this Agreement or under any cause of action related to the subject
matter of this Agreement, whether in contract, warranty, tort (including
negligence), strict liability, products liability, professional liability,
indemnity, contribution or any other cause of action, in excess of a cumulative
aggregate amount equal to the Aggregate Cap, and Owner shall release Contractor
Group from any liability in excess thereof; provided that, notwithstanding the
foregoing, the limitation of liability set forth in this Section 20.1 shall not
(i) apply to (A) Contractor’s indemnification obligations under Sections 17.1B,
17.1E, 17.1F, 17.1G, 17.2 and 17.5 or (B) Contractor’s obligations under 8.1A.1;
or (ii) include the proceeds paid under any insurance policy that Contractor or
its Subcontractors is required to obtain pursuant to this Agreement or
Subcontract, as the case may be (collectively, provisions (i) and (ii) being the
“Carve-Outs”). In no event shall the limitation of liability set forth in this
Section 20.1 be in any way deemed to limit Contractor’s obligation to perform
all Work required to achieve Ready for Performance Testing for any Subproject.

A. The “Aggregate Cap” means *** U.S. Dollars (U.S.$***).

B. However, immediately after the later of Substantial Completion of Subproject
1 and payment of any Delay Liquidated Damages due and owing under this Agreement
for Subproject 1 (“Reduction Date”), the Aggregate Cap shall reduce to an amount
calculated as follows:

 

Aggregate

Cap

   =    U.S.$***    -    Reduction    +   

Outstanding

Claims

Amount

   +   

Performance

LD Exposure

where:

1. “Reduction” means the amount equal to the greater of: (i) *** U.S. Dollars
(U.S.$***); or (ii) Contractor Group’s aggregate liability to Owner Group under
this Agreement, for acts or omissions occurring prior to Substantial Completion
of Subproject 1 (the clause (ii) liabilities hereinafter called “Pre-Subproject
1 Substantial Completion Liabilities”).

 

- 102 -



--------------------------------------------------------------------------------

a. In calculating the Reduction, the Pre-Subproject 1 Substantial Completion
Liabilities shall exclude amounts that fall within the Carve-Outs. In addition,
for the purposes of calculating the Reduction immediately after the Reduction
Date, only those Pre-Subproject 1 Substantial Completion Liabilities actually
paid by Contractor Group to Owner Group on or prior to the Reduction Date shall
be used, but if other Pre-Subproject 1 Substantial Completion Liabilities are
subsequently paid by Contractor Group to Owner Group, the Reduction shall be
recalculated in accordance with Section 20.1C. For clarity, Delay Liquidated
Damage amounts owed for Subproject 1 shall be applied against the Pre-Subproject
1 Substantial Completion Liabilities, as well as Performance Liquidated Damages
where the option in Section 11.4A(i) is used.

2. “Outstanding Claims Amount” means the aggregate amount of Outstanding Claims;
provided that, if such aggregate amount is less than Twenty-Five Million U.S.
Dollars (U.S.$25,000,000), the Outstanding Claims Amount shall be Zero U.S.
Dollars for purposes of calculating the Aggregate Cap. “Outstanding Claims”
means good faith claims asserted by Owner Group against any member of Contractor
Group, arising out of acts or omissions occurring before Substantial Completion
of Subproject 1, which remain outstanding as of the date of Substantial
Completion of Subproject 1. Outstanding Claims shall not include any claims that
fall within the Carve-Outs.

3. “Performance LD Exposure” means either:

a. Zero U.S. Dollars, if Owner or Contractor elect the option in
Section 11.4A(i) for Subproject 1; or

b. if Owner or Contractor elect the option in Section 11.4A(ii) for Subproject
1, the amount of Performance Liquidated Damages that would be due to Owner if
Contractor were to pay the Performance Liquidated Damages for Subproject 1 based
on the results of the last Performance Test conducted by Contractor prior to
Substantial Completion of Subproject 1.

4. Notwithstanding the foregoing Aggregate Cap calculation (or any recalculation
of the Aggregate Cap pursuant to 20.1C), the Aggregate Cap shall not exceed ***
U.S. Dollars (U.S.$***) under any circumstances.

C. Upon resolution of any (i) Outstanding Claims, (ii) Pre-Subproject 1
Substantial Completion Liabilities that were not included in the original
Reduction calculation performed in Section 20.1B.1, or (iii) amounts for
Performance LD Exposure, the Aggregate Cap shall be recalculated using the
formula in Section 20.1B and the adjusted variables shall be determined as
follows:

1. The amount used for the Pre-Subproject 1 Substantial Completion Liabilities
shall be the total amount paid by Contractor Group to Owner Group on account of
Pre-Subproject 1 Substantial Completion Liabilities, whether paid before or
after Substantial Completion of Subproject 1;

 

- 103 -



--------------------------------------------------------------------------------

2. The Reduction shall be recalculated in accordance with Section 20.1B.1 based
on the Pre-Subproject 1 Substantial Completion Liabilities adjustment under
Section 20.1C.1;

3. The amount used for the Outstanding Claims Amount shall be the amounts of
those Outstanding Claims not yet resolved;

4. The amount used for the Performance LD Exposure shall be the amount of
Performance Liquidated Damages owed (and not paid) by Contractor to Owner, as
determined by the last Performance Test performed in conjunction with
Section 11.4A(ii); and

5. The Aggregate Cap shall be recalculated in accordance with Section 20.1B
based on the Reduction recalculated in Section 20.1C.2, the Outstanding Claims
Amount adjustment under Section 20.1C.3 and the Performance LD Exposure
recalculated under Section 20.1C.4.

20.2 Limitation on Contractor’s Liability for Liquidated Damages.

A. Delay Liquidated Damages. Subject to Section 20.2C, Contractor’s maximum
liability to Owner for (i) Delay Liquidated Damages for Subproject 1 is *** U.S.
Dollars (U.S.$***), in the aggregate, and (ii) Delay Liquidated Damages for
Subproject 2 is *** U.S. Dollars (U.S.$***), in the aggregate.

B. Performance Liquidated Damages. Subject to Section 20.2C, Contractor’s
maximum liability to Owner for (i) Performance Liquidated Damages for Subproject
1 is *** US Dollars (U.S.$***), in the aggregate, and (ii) Performance
Liquidated Damages for Subproject 2 is *** US Dollars ($***), in the aggregate.

 

- 104 -



--------------------------------------------------------------------------------

C. Exceptions to Limitations of Liability Under Section 20.2. Sections 20.2A and
20.2B shall not be construed to limit Contractor’s obligation to complete the
Work for the compensation provided under this Agreement.

20.3 Liquidated Damages In General.

A. Liquidated Damages Not Penalty. It is expressly agreed that Liquidated
Damages payable under this Agreement do not constitute a penalty and that the
Parties, having negotiated in good faith for such specific Liquidated Damages
and having agreed that the amount of such Liquidated Damages is reasonable in
light of the anticipated harm caused by the breach related thereto and the
difficulties of proof of loss and inconvenience or nonfeasibility of obtaining
any adequate remedy, are estopped from contesting the validity or enforceability
of such Liquidated Damages.

B. Liquidated Damages as Exclusive Remedy.

1. Delay Liquidated Damages shall be Owner’s sole and exclusive remedy, and the
sole and exclusive liability of Contractor, for delay as set forth in
Section 13.1; provided that, this Section 20.3B.1 shall not be interpreted to
preclude Owner from (i) terminating Contractor’s performance of the Work
pursuant to Section 11.4B(b) or (ii) terminating Contractor pursuant to
Section 5.5A.

2. Performance Liquidated Damages shall be Owner’s sole and exclusive remedy,
and the sole and exclusive liability of Contractor, for failure to achieve the
Performance Guarantee. This Section 20.3B.2 is not applicable for Contractor’s
failure to achieve Minimum Acceptance Criteria.

C. Payment of Liquidated Damages. With respect to any Liquidated Damages that
accrue, Owner shall invoice Contractor for such Liquidated Damages. Contractor
shall pay such Liquidated Damages within ten (10) Days after Contractor’s
receipt of such invoice. To the extent Contractor does not pay such Liquidated
Damages within such ten (10) Day period, Owner may, at its option, do one or
more of the following: (i) withhold from Contractor amounts that are otherwise
due and payable to Contractor in the amount of such Liquidated Damages and/or
(ii) collect on the Letter of Credit in the amount of such Liquidated Damages.
For the avoidance of doubt, prior to exercising such right to withhold or
collect on the Letter of Credit, Owner shall not be required to provide the
notice as set forth in Section 7.8. As used in this Agreement, Liquidated
Damages are “paid” if and to the extent Owner exercises option (i) or (ii) above
for the collection of Liquidated Damages.

20.4 Consequential Damages. NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS
AGREEMENT TO THE CONTRARY, NEITHER OWNER GROUP NOR CONTRACTOR GROUP SHALL BE
LIABLE UNDER THIS AGREEMENT OR UNDER ANY CAUSE OF ACTION RELATED TO THE SUBJECT
MATTER OF THIS AGREEMENT, WHETHER IN CONTRACT, WARRANTY, TORT (INCLUDING
NEGLIGENCE), STRICT LIABILITY, PRODUCTS LIABILITY,

 

- 105 -



--------------------------------------------------------------------------------

PROFESSIONAL LIABILITY, INDEMNITY, CONTRIBUTION, OR ANY OTHER CAUSE OF ACTION
FOR SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL LOSSES OR DAMAGES, INCLUDING
LOSS OF PROFITS, LOSS OF USE, LOSS OF OPPORTUNITY, LOSS OF REVENUES, LOSS OF
FINANCING, LOSS OR INCREASE OF BONDING CAPACITY, COSTS OF OBTAINING OR
MAINTAINING FINANCING, LOSS OF GOODWILL, OR BUSINESS INTERRUPTION, OR DAMAGES OR
LOSSES FOR PRINCIPAL OFFICE EXPENSES INCLUDING COMPENSATION OF PERSONNEL
STATIONED THERE (“CONSEQUENTIAL DAMAGES”) AND OWNER SHALL RELEASE CONTRACTOR
GROUP AND CONTRACTOR GROUP SHALL RELEASE OWNER GROUP FROM ANY LIABILITY FOR SUCH
CONSEQUENTIAL DAMAGES; PROVIDED THAT THE EXCLUSION OF LIABILITY SET FORTH IN
THIS SECTION 20.4 (I) IS NOT INTENDED TO PREVENT CONTRACTOR FROM RECEIVING
PROFIT TO THE EXTENT THAT CONTRACTOR IS ENTITLED TO RECEIVE SUCH PROFIT UNDER
THE PROVISIONS OF THIS AGREEMENT AND (II) SHALL NOT APPLY (A) TO AMOUNTS
ENCOMPASSED WITHIN LIQUIDATED DAMAGES, (B) TO CONTRACTOR’S INDEMNIFICATION
OBLIGATIONS UNDER THIS AGREEMENT WITH RESPECT TO LOSSES SUFFERED BY ANY THIRD
PARTY OR, WITH RESPECT TO THE INDEMNIFICATION OBLIGATIONS SET FORTH IN
SECTION 17.2, MEMBERS OF THE CONTRACTOR GROUP OR ANY SUBCONTRACTORS OR SUB-
SUBCONTRACTORS, OR (C) TO OWNER’S INDEMNIFICATION OBLIGATIONS UNDER THIS
AGREEMENT WITH RESPECT TO LOSSES SUFFERED BY ANY THIRD PARTY OR, WITH RESPECT TO
THE INDEMNIFICATION OBLIGATIONS SET FORTH IN SECTION 17.3, MEMBERS OF THE OWNER
GROUP OR ANY OTHER CONTRACTORS OF OWNER.

20.5 Exclusive Remedies. Where a remedy specified in this Agreement is expressly
stated to be a Party’s sole remedy, it is intended that such remedy shall be the
sole and exclusive remedy of such Party for the matter in question,
notwithstanding any remedy otherwise available at law or in equity.

20.6 Applicability. EXCEPT TO THE EXTENT EXPRESSLY PROHIBITED BY LAW, THE
WAIVERS AND DISCLAIMERS OF LIABILITY, RELEASES FROM LIABILITY, EXCLUSIONS,
LIMITATIONS AND APPORTIONMENTS OF LIABILITY AND INDEMNITIES EXPRESSED IN THIS
AGREEMENT SHALL APPLY EVEN IN THE EVENT OF FAULT, NEGLIGENCE (IN WHOLE OR IN
PART), STRICT LIABILITY, BREACH OF CONTRACT OR OTHERWISE OF THE PARTY RELEASED
OR WHOSE LIABILITY IS WAIVED, DISCLAIMED, LIMITED, FIXED OR INDEMNIFIED AND
SHALL EXTEND IN FAVOR OF MEMBERS OF THE OWNER GROUP AND THE CONTRACTOR GROUP.

20.7 Term Limit. WITH THE EXCEPTION OF ARTICLE 10, ARTICLE 19 AND SECTIONS 8.1,
17.1A, 17.1B, 17.1C, 17.1E, 17.4 AND 17.5 (AND TO THE EXTENT THE FOLLOWING
RELATE TO THE FOREGOING ARTICLES AND SECTIONS: SECTIONS 1.1, 17.8, 17.9 AND
ARTICLE 18, ARTICLE 20 AND ARTICLE 21), NEITHER PARTY SHALL BE LIABLE TO THE
OTHER PARTY UNDER THIS AGREEMENT FOR ANY CLAIMS BROUGHT THREE (3) YEARS OR MORE
AFTER SUBSTANTIAL COMPLETION OF SUBPROJECT 2.

ARTICLE 21

MISCELLANEOUS PROVISIONS

21.1 Entire Agreement. This Agreement, including the Attachments and Schedules
attached to and incorporated into this Agreement, contains the entire
understanding of the Parties with respect to the subject matter hereof and
incorporates any and all prior agreements and commitments with respect thereto.
There are no

 

- 106 -



--------------------------------------------------------------------------------

other oral understandings, terms or conditions, and neither Party has relied
upon any representation, express or implied, not contained in this Agreement.
General or special conditions included in any of Contractor’s price lists,
Invoices, tickets, receipts or other such documents presented to Owner shall
have no applicability to Owner with respect to this Agreement. Without
limitation, this Agreement supersedes in its entirety the Technical Services
Agreement and any other agreements between the Parties related to the Project.

21.2 Amendments. No change, amendment or modification of the terms of this
Agreement shall be valid or binding upon the Parties hereto unless such change,
amendment or modification is in writing and duly executed by both Parties
hereto.

21.3 Joint Effort. Preparation of this Agreement has been a joint effort of the
Parties and the resulting document shall not be construed more severely against
one of the Parties than against the other.

21.4 Captions. The captions contained in this Agreement are for convenience and
reference only and in no way define, describe, extend or limit the scope of
intent of this Agreement or the intent of any provision contained herein.

21.5 Notice. Any notice, demand, offer, or other written instrument required or
permitted to be given pursuant to this Agreement shall be in writing signed by
the Party giving such notice and shall be hand delivered or sent by overnight
courier, messenger, facsimile or certified mail, return receipt requested, to
the other Party at the address set forth below.

 

  A. If delivered to Owner:

Sabine Pass Liquefaction, LLC

700 Milam, Suite 800

Houston, Texas 77002

Facsimile: (713) 375-6206

Attn: ***

with a copy to:

Sabine Pass Liquefaction, LLC

700 Milam, Suite 800

Houston, Texas 77002

Facsimile: (713) 375-6228

Attn: ***

 

- 107 -



--------------------------------------------------------------------------------

  B. If delivered to Contractor:

Bechtel Oil, Gas & Chemicals, Inc.

3000 Post Oak Boulevard

Houston, Texas 77056

Facsimile: (713) 235-4494

Attn: ***

with a copy to:

Bechtel Oil, Gas & Chemicals, Inc.

3000 Post Oak Boulevard

Houston, Texas 77056

Facsimile: (713) 235-3945

Attn: Principal Counsel

Each Party shall have the right to change the place to which notice shall be
sent or delivered by sending a similar notice to the other Party in like manner.
Notices, demands, offers or other written instruments shall be deemed to have
been duly given on the date actually received by the intended recipient.

21.6 Severability. The invalidity of one or more phrases, sentences, clauses,
Sections or Articles contained in this Agreement shall not affect the validity
of the remaining portions of this Agreement so long as the material purposes of
this Agreement can be determined and effectuated.

21.7 Assignment. This Agreement may be assigned to other Persons only upon the
prior written consent of the non-assigning Party hereto, except that Owner may
assign this Agreement to any of its Affiliates by providing notice to
Contractor. Furthermore, Owner may, for the purpose of providing collateral,
assign, pledge and/or grant a security interest in this Agreement to any Lender
without Contractor’s consent. When duly assigned in accordance with the
foregoing, this Agreement shall be binding upon and shall inure to the benefit
of the assignee; provided that any assignment by Contractor or Owner pursuant to
this Section 21.7 shall not relieve Contractor or Owner (as applicable) of any
of its obligations or liabilities under this Agreement, nor shall any such
assignment discharge Guarantor of its obligations under the Parent Guarantee.
Any assignment not in accordance with this Section 21.7 shall be void and
without force or effect, and any attempt to assign this Agreement in violation
of this provision shall grant the non-assigning Party the right, but not the
obligation, to terminate this Agreement at its option for Default.

21.8 No Waiver. Any failure of either Party to enforce any of the provisions of
this Agreement or to require compliance with any of its terms at any time during
the term of this Agreement shall in no way affect the validity of this
Agreement, or any part hereof, and shall not be deemed a waiver of the right of
such Party thereafter to enforce any and each such provisions.

 

- 108 -



--------------------------------------------------------------------------------

21.9 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the state of Texas (without giving effect to the
principles thereof relating to conflicts of law). The United Nations Convention
on Contracts for the International Sale of Goods shall not apply to this
Agreement and shall be disclaimed in and excluded from any Subcontracts entered
into by Contractor in connection with the Work or the Project.

21.10 Successors and Assigns. This Agreement shall be binding upon the Parties
hereto, their successors and permitted assigns.

21.11 Attachments and Schedules. All Attachments and Schedules shall be
incorporated into this Agreement by such reference and shall be deemed to be an
integral part of this Agreement.

21.12 Obligations. Nothing contained in this Agreement shall be construed as
constituting a joint venture or partnership between Contractor and Owner.

21.13 Further Assurances. Contractor and Owner agree to provide such
information, execute and deliver any such instruments and documents and to take
such other actions as may be reasonably requested by the other Party that are
not inconsistent with the provisions of this Agreement and that do not involve
the assumption of obligations or liabilities greater than those provided for in
this Agreement, in order to give full effect to this Agreement and to carry out
the intent of this Agreement.

21.14 Priority. The documents that form this Agreement are listed below in order
of priority, with the document having the highest priority listed first and the
one with the lowest priority listed last. In the event of any conflict or
inconsistency between a provision in one document and a provision in another
document, the document with the higher priority shall control. This Agreement is
composed of the following documents, which are listed in priority:

A. Change Orders which expressly modify the terms of this Agreement or written
amendments to this Agreement;

B. the Articles of this Agreement; and

C. Attachments and Schedules to this Agreement.

21.15 Restrictions on Public Announcements. Neither Contractor nor its
Subcontractors or Sub-subcontractors shall take any photographs of any part of
the Liquefaction Facility or the Existing Facility, issue a press release,
advertisement, publicity material, financial document or similar matter or
participate in a media interview that mentions or refers to the Work or any part
of the Liquefaction Facility or the Existing Facility without the prior written
consent of Owner; provided that Contractor shall not be required to obtain
Owner’s prior written consent of Contractor’s issuance of a press release to
correct any errors made by Owner concerning Contractor in a prior press release
issued by Owner if Contractor first gives Owner five (5) Days’ prior written
notice of Contractor’s intent to issue

 

- 109 -



--------------------------------------------------------------------------------

such corrective press release and an opportunity of Owner to correct such error
within such five (5) Day period. Owner agrees to cooperate with Contractor and
provide to Contractor for review and comment a copy of any press release that
mentions or refers to Contractor prior to the issuance of such press release;
provided that Owner shall not be required to obtain Contractor’s prior consent
prior to the issuance of such press release. Contractor acknowledges and agrees
that Owner shall be required, from time to time, to make disclosures and press
releases and applicable filings with the SEC in accordance with applicable
securities laws, that Owner believes in good faith are required by Applicable
Law or the rules of any stock exchange. If any such disclosure, press release or
filing includes any reference to Contractor, then Owner shall provide as much
notice as is practicable to Contractor to provide it with an opportunity to
comment; provided, however, the final determination shall remain with Owner.
Contractor acknowledges that Owner shall be required from time to time to make
filings in compliance with applicable securities laws, including a copy of this
Agreement.

21.16 Potential Lenders, Potential Equity Investors and Equity Participants.

A. Potential Lenders. Owner shall provide to Contractor (i) the identity of
Potential Lenders that have signed confidentiality agreements with Owner and
(ii) a copy of the preliminary information memorandum or preliminary offering
circular distributed to such Potential Lenders and any final loan agreements
executed with Owner and such Potential Lenders. As used herein, “Potential
Lender” shall mean any commercial bank, insurance company, investment or mutual
fund or other entity that is an “accredited investor” (as defined in Rule 501 of
Regulation D promulgated under the Securities Act of 1933, as amended) and which
extends credit, buys loans and is in the business of lending as one of its
businesses.

B. Potential Equity Investors. Prior to disclosure of any Work Product (other
than ConocoPhillips Work Product which disclosure is governed by the
ConocoPhillips License Agreement) by Owner to any potential equity investor in
Owner in connection with the Project, Owner shall (i) obtain Contractor’s
written consent (such consent not to be unreasonably withheld) to the
description of the Work Product to be disclosed, and (ii) obtain a waiver from
such potential equity investor agreeing that it is not relying upon such Work
Product in making any investment decision in connection with the Project and
waiving and releasing any claim it may have against Contractor or Contractor’s
Affiliates on account of any such reliance or purported reliance. Owner
acknowledges and agrees that each potential equity investor shall be an
“accredited investor” within the meaning of Rule 501 of Regulation D promulgated
under the Securities Act of 1933, as amended.

C. Equity Participants. Owner’s successors, assigns and any future recipient of
any equity ownership in Owner shall be bound by the releases, limitations on
liability and other protections of Contractor set forth in this Agreement, and
Owner shall obtain the express written agreement of such equity participants to
be bound by such releases, limitations of liability and other protections of
Contractor.

 

- 110 -



--------------------------------------------------------------------------------

21.17 Foreign Corrupt Practices Act. With respect to the performance of the
Work, Contractor shall, and shall cause each member of the Contractor Group to,
comply with all provisions of the Foreign Corrupt Practices Act of the United
States (15 U.S.C. § 78dd-1 and 2) and the Bribery Act 2010 of the United
Kingdom, and not to take any action that could result in Owner or any of its
Affiliates becoming subject to any action, penalty or loss of benefits under
such Acts. Owner shall, and shall cause each member of the Owner Group to,
comply with all provisions of the Foreign Corrupt Practices Act of the United
States (15 U.S.C. § 78dd-1 and 2) and the Bribery Act 2010 of the United
Kingdom, and not to take any action that could result in Contractor or any of
its Affiliates becoming subject to any action, penalty or loss of benefits under
such Acts.

21.18 Parent Guarantee. Guarantor will guarantee the full and faithful
performance of all obligations and liabilities of Contractor under this
Agreement in the form attached as Attachment FF hereto (“Parent Guarantee”).
Contractor shall not be entitled to any compensation under the Agreement unless
and until Contractor provides the foregoing Parent Guarantee to Owner in
accordance with this Section 21.18.

21.19 Language. This Agreement and all notices, communications and submittals
between the Parties pursuant to this Agreement shall be in the English language.

21.20 Counterparts. This Agreement may be signed in any number of counterparts
and each counterpart shall represent a fully executed original as if signed by
each of the Parties. Facsimile signatures shall be deemed as effective as
original signatures.

21.21 Federal Energy Regulatory Commission Approval. Issuance of the NTP
pursuant to Section 5.2B is contingent upon FERC issuing the FERC Authorization.
In the event FERC denies Owner’s application for the FERC Authorization or the
content of such FERC Authorization is not acceptable to Owner, then Owner shall
not be obligated to appeal therefrom. In the event FERC denies Owner’s
application, then Owner may terminate this Agreement for convenience in
accordance with Section 16.2.

21.22 Owner’s Lender. Contractor shall, on or before issuance of the NTP, enter
into a mutually acceptable form of acknowledgement and consent with the
Collateral Agent. Such acknowledgement and consent shall be substantially in the
form of Attachment AA. Contractor shall cooperate in considering appropriate and
reasonable amendments to that form of direct agreement as such amendments may be
proposed by Lender or its counsel. Contractor acknowledges and agrees that
Owner’s issuance of the NTP is contingent upon obtaining project financing in
connection with this Project or other forms of financing.

21.23 Independent Engineer. Contractor shall cooperate with Independent Engineer
in the conduct of his or her duties in relation to the Project and the Work,
including the duties listed in Attachment CC. No review, approval or disapproval
by Independent Engineer shall serve to reduce or limit the liability of
Contractor to Owner under this Agreement.

 

- 111 -



--------------------------------------------------------------------------------

21.24 Survival. Subject to Section 20.7, Article 6, Article 7, Article 9,
Article 10, Article 12, Article 14, Article 15, Article 16, Article 17, Article
18 and Article 19, Article 20, Sections 3.8, 3.13, 3.17, 8.1, 8.2, 21.9, 21.16
and this Section 21.24 shall survive termination of this Agreement, in addition
to any other provisions which by their nature should, or by their express terms
do, survive or extend beyond the termination of this Agreement.

[Signature Page Follows]

 

- 112 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the Contract Date.

 

Owner: SABINE PASS LIQUEFACTION, LLC         By:     /s/ R. Keith Teague
        Name: R. Keith Teague         Title: President

 

Contractor: BECHTEL OIL, GAS AND CHEMICALS, INC. By:   /s/ James T. Jackson
Name:   James T. Jackson Title:   Executive Vice President

 

- 113 -



--------------------------------------------------------------------------------

Execution Version

 

ATTACHMENT A

SCOPE OF WORK AND BASIS OF DESIGN

This Attachment A is comprised of the Scope of Work (Attachment A, Schedule
A-1), Scope of Facilities, Basis of Design and FEED Documents Incorporated into
Agreement (Attachment A, Schedule A-2). The priority of between these documents
is set forth in Section 1.3 of Attachment A, Schedule A-1.

 

A-1



--------------------------------------------------------------------------------

Execution Version

 

Schedule A-1

SCOPE OF WORK

TABLE OF CONTENTS

 

  1.      SCOPE REQUIREMENTS      4      1.1    GENERAL INTRODUCTION      4     
1.2    SUMMARY OF CONTRACTOR SCOPE      4      1.3    DEFINITIONS      6     
1.4    PRIORITY OF DOCUMENTS      6      2.      MANAGEMENT AND SUPERVISION     
7      2.1    OWNER MANAGEMENT PHILOSOPHY      7      2.2    PROJECT EXECUTION
PLAN      7      2.3    OWNER OFFICE ACCOMMODATIONS      8      3.     
ENGINEERING      9      3.1    BASIS OF DESIGN      9      3.2    APPLICABLE
CODES AND STANDARDS      9      3.3    PROJECT ENGINEERING PLAN      10      3.4
   ENGINEERING DESIGN      10      3.5    PRE-INVESTMENT      11      3.6   
PROCUREMENT AND MATERIAL CONTROL      12      3.7    BID PACKAGES      13     
3.8    TRANSPORTATION OF MATERIAL AND EQUIPMENT TO LIQUEFACTION FACILITY SITE   
  13      3.9    SPARE PARTS      13      3.10    REIMBURSABLE PURCHASES
(REIMBURSABLE CHANGE ORDERS)      13      4.      SUBCONTRACTS      16      4.1
   GENERAL      16      4.2    PROJECT SUBCONTRACT PLAN      16      4.3   
LOCAL SUBCONTRACTORS AND SUB-SUBCONTRACTORS      16      4.4    BID PACKAGES   
  16      5.      CONSTRUCTION      17      5.1    GENERAL      17      5.2   
SITE PREPARATION      19      5.3    SCAFFOLDING AND ACCESS EQUIPMENT      19   
  5.4    CRANEAGE AND LIFTING EQUIPMENT      19      5.5    MEDICAL FACILITIES
     20      5.6    SANITATION      20      5.7    HOUSEKEEPING      20      5.8
   TEMPORARY FACILITIES      21      5.9    HEALTH, SAFETY AND THE ENVIRONMENT
(HSE)      21      5.10    INDUSTRIAL RELATIONS      21      5.11   
LIQUEFACTION FACILITY SITE SECURITY      22      5.12    MATERIALS HANDLING,
CONTROL AND PRESERVATION      22      5.13    MATERIAL CONTROL PROCEDURE      23
  

 

A-2



--------------------------------------------------------------------------------

Execution Version

 

  5.14    MATERIAL MARKING      24      5.15    CONSTRUCTION UTILITIES      24
     5.16    FIRST FILL MATERIALS      25    6.   QUALITY MANAGEMENT      26   
  6.1    QUALITY ASSURANCE REQUIREMENTS      26      6.2    PROJECT QUALITY PLAN
     26    7.   COMMISSIONING AND START UP      28      7.1    INTRODUCTION     
28      7.2    PROJECT COMMISSIONING PLAN      28      7.3    OPERATING AND
MAINTENANCE MANUALS      29      7.4    PERFORMANCE TESTS      30      7.5   
OPERATING TESTS      30      7.6    OWNER OPERATOR TRAINING      31      7.7   
VENDOR TRAINING      31      7.8    OPERATIONS ACTIVITIES PRIOR TO SUBSTANTIAL
COMPLETION OF SUBPROJECT 2      31    8.   PROJECT CONTROL      32      8.1   
GENERAL      32      8.2    PROJECT CONTROLS PLAN      32      8.3    PROGRAM
REPORTING - PLANNING NETWORK      32      8.4    CPM SCHEDULE      32      8.5
   PROGRESS MEASUREMENT      34      8.6    MEETINGS; WEEKLY PROGRESS MEETINGS;
MINUTES      34      8.7    MONTHLY PROGRESS REPORTS      35      8.8   
QUARTERLY EXECUTIVE PROGRESS REPORTS      36      8.9    CONTRACTOR DELIVERABLES
     37    9.   CONTRACTOR INTERFACES      38      9.1    FERC ACTIVITIES –
DIVISION OF RESPONSIBILITY      38      9.2    FERC REQUIRED REPORTS      40   
  9.3    REQUIREMENTS OF DEPARTMENT OF HOMELAND SECURITY      44      9.4   
IMPORT GAS PIPELINES      45      9.5    ENVIRONMENTAL MITIGATION      45     
9.6    LANDOWNER ACCESS      45    10.   SCOPE OF LNTP      46   

 

A-3



--------------------------------------------------------------------------------

Execution Version

 

1. SCOPE REQUIREMENTS

 

1.1 General Introduction

This Scope of Work provides an overall description of Contractor’s
responsibilities for the design, engineering, procurement, manufacture,
management, construction, installation, testing, commissioning, Start Up,
initial operations, and Performance Testing, of the Liquefaction Facility and
certain modifications and improvements to the Existing Facility.

The Site is located off Gulf Beach Highway 82 on 853 acres of land along the
Sabine Pass Navigation Channel on the border between Texas and Louisiana, in
Cameron Parish, Louisiana, as further defined in Attachment Y. Located within
the Site boundaries are Existing Facility’s marine facilities designed to load
and unload LNG carriers located on the Sabine Pass Navigation Channel, 3.7
nautical miles from the open water and 23 nautical miles from the outer buoy.

All obligations and responsibilities referred to in this Attachment A are
Contractor’s obligations and responsibilities, unless expressly stated to be the
obligation of Owner or a third Person.

References in this Attachment A to any “Section” or “Article” shall mean the
sections or articles of this Attachment A, unless express reference is made to
another section or article of the Agreement. Any capitalized term used in this
Attachment A which is defined in the Agreement shall have the same meaning as
defined in the Agreement, unless a different meaning is expressly provided in
this Attachment A.

 

1.2 Summary of Contractor Scope

Except for items and services excluded from Contractor’s Scope of Work as
identified in the Agreement to be provided by Owner or others, Contractor’s
responsibilities for the design, engineering, procurement, fabrication,
manufacture, erection, installation, construction, management, inspection,
repair (including Corrective Work), testing (including Performance Tests),
training, pre-commissioning, commissioning and placing into service of the
Liquefaction

 

A-4



--------------------------------------------------------------------------------

Execution Version

 

Facility and modifications and improvements to the Existing Facility and
Equipment and systems, and the required related labor and materials, shall
generally include:

 

  a. Detailed engineering design of the Liquefaction Facility and modifications
and improvements to the Existing Facility;

 

  b. Development of Contractor deliverables as described in Attachment B of the
Agreement;

 

  c. Supply of Equipment;

 

  d. Mobilization and Liquefaction Facility Site establishment;

 

  e. Management, reporting and supervision of the Work;

 

  f. Construction and installation of Liquefaction Facility and modifications
and improvement for the Existing Facility;

 

  g. Care, maintenance and preservation of all Equipment;

 

  h. Pre-commissioning;

 

  i. Mechanical Completion;

 

  j. Ready for Start Up;

 

  k. Commissioning and Start Up;

 

  l. Initial Operation of the each Subproject up to Substantial Completion of
such Subproject;

 

  m. Performance Test;

 

  n. Substantial Completion of such Subproject;

 

  o. Performance Tests;

 

A-5



--------------------------------------------------------------------------------

Execution Version

 

  p. Performance of Corrective Work in accordance with Article 12 of the
Agreement; and

 

  q. Final Completion.

 

1.3 Definitions

“Basis of Design” means FEED Document Number 25611-200-3BD-M04-00002 Rev 00E
dated September 28, 2011. The Basis of Design is also referred to as the Design
Basis in the Agreement.

“Codes and Standards Specification” means FEED Document Number 3DS-G01-00001 Rev
00B dated June 9, 2011.

“FEED Documents” has the meaning specified in Attachment A, Schedule A-2.

“Scope of Facilities” means FEED Document Number 25611-200- G01-000-00001 Rev
00D dated September 28, 2011.

 

1.4 Priority of Documents

In the event of any conflict or inconsistency between this Scope of Work, the
Basis of Design, the FEED Documents, or the Scope of Facilities, such conflict
or inconsistency shall be resolved in accordance with the following order of
priority, with the document having the highest priority listed first and the one
with the lowest priority listed last:

 

  a. Scope of Work (Attachment A, Schedule A-1);

 

  b. Scope of Facilities;

 

  c. Basis of Design;

 

  d. Other FEED Documents (Attachment A, Schedule A-2).

 

A-6



--------------------------------------------------------------------------------

Execution Version

 

2. MANAGEMENT AND SUPERVISION

 

2.1 Owner Management Philosophy

Owner Representative will utilize a team of Owner’s personnel or consultants,
which will be resident in the Contractor’s Houston home office during design and
procurement phase, and at Site during construction through commissioning, Start
Up, initial operations, and until Substantial Completion of Subproject 2, to
facilitate prompt and accurate communications between Owner and the Contractor.

 

2.2 Project Execution Plan

Without prejudice to any other provision of this Attachment A or the Agreement
which sets out specific requirements for any of the plans or documents listed
below, within sixty (60) Days after Notice to Proceed, Contractor shall submit
to Owner for review Contractor’s project execution plan (“Project Execution
Plan”), which shall address, summarize, and provide a schedule for development
and finalization of the following plans, procedures, and other documents:

 

  a. Project objectives;

 

  b. Project management;

 

  c. Project Engineering Plan;

 

  d. Document Management Plan;

 

  e. Project Controls Plan;

 

  f. Project Procurement Plan;

 

  g. Revisions to Attachment G, if any;

 

  h. Document control plan;

 

  i. Communications plan;

 

A-7



--------------------------------------------------------------------------------

Execution Version

 

  j. Subcontractor list;

 

  k. Project Subcontract Plan;

 

  l. HSE Plan;

 

  m. Interface management plan;

 

  n. Project Quality Plan;

 

  o. Project Construction Plan;

 

  p. Project Commissioning Plan;

 

  q. Performance Test Procedures;

 

  r. Labor relations plan;

 

  s. Management of change plan; and

 

  t. Operations training plan.

 

2.3 Owner Office Accommodations

All security, furnishings, electrical power and other temporary utilities,
lighting, telephones, facsimile, and high speed internet access associated with
the office accommodation below shall be provided by Contractor. This shall
include the telecommunications line rentals from Notice to Proceed until thirty
(30) Days after Substantial Completion of Subproject 2. International long
distance calls will be reimbursed to Contractor as Reimbursable Costs. Owner
will supply computers to Owner personnel.

Contractor shall provide office accommodation for:

 

  a. Up to a peak of thirty-three (33) Owner personnel at Contractor’s Houston
home office, including six reserved covered parking spaces, commencing with NTP
and concluding with Substantial Completion of Subproject 2.

 

A-8



--------------------------------------------------------------------------------

Execution Version

 

  b. Up to total forty-two (42) Owner personnel at Liquefaction Facility Site
during construction activities, including reserved parking area and six covered
parking spaces for Owner personnel until Substantial Completion of Subproject 2.

3. ENGINEERING

 

3.1 Basis of Design

Owner shall be responsible for providing those items of information defined as
“Rely Upon” in the Basis of Design and for providing to Contractor the
information or items specified in Attachment U, subject to Contractor’s
obligation to provide information to Owner as specified in Attachment U. In
accordance with Section 4.8 of the Agreement, Owner shall remain fully
responsible for the accuracy, completeness and sufficiency of such information.

All other information constituting the Basis of Design or otherwise required for
performance of the Work shall be provided or developed by Contractor, as
applicable, and Contractor shall be fully responsible for the accuracy,
correctness and completeness thereof, and the provisions of Section 2.5A of the
Agreement shall apply with respect to all such information provided or developed
by Contractor or otherwise required for performance of the Work (other than the
information, as specified in the preceding paragraph, which is the
responsibility of Owner).

 

3.2 Applicable Codes and Standards

The Applicable Codes and Standards include (i) any codes and standards
specifically mentioned in any provision of the Agreement or the Attachments as
applicable to the Work; (ii) any codes or standards set forth or listed in any
document listed in Schedule A-2; and (iii) those codes and standards of
generally accepted practices, methods, techniques and standards employed by the
international LNG industry constituting GECP, as specifically identified through
detailed engineering.

 

A-9



--------------------------------------------------------------------------------

Execution Version

 

3.3 Project Engineering Plan

Contractor shall produce a detailed project engineering plan (“Project
Engineering Plan”) for review by Owner within sixty (60) Days after Notice to
Proceed. The Project Engineering Plan will provide a summary of the procedures,
plans, and execution methodologies to be used by Contractor to develop the
engineering design in accordance with the Applicable Codes and Standards and the
requirements of the Agreement.

 

3.4 Engineering Design

 

3.4.1 General

In addition to any other engineering requirements specified in Attachment A or
any other provision, Attachment or Schedule of the Agreement, the following
services, Drawings, and Specifications, as a minimum, shall be provided by
Contractor in respect of all engineering disciplines during engineering of the
Liquefaction Facility and modifications to the Existing Facility:

 

  a. Completing the engineering design documents including the FEED Documents
for the Liquefaction Facility and modifications to the Existing Facility, as
required, which were developed by Contractor prior to the Contract Date;

 

  b. Developing new Drawings and revising existing drawings for modification and
improvement of Existing Facilities sufficient for procurement of materials and
Equipment, installation, construction, manufacture, fabrication, commissioning,
Start Up, testing, operation and maintenance of the Liquefaction Facility and
modifications to the Existing Facility;

 

  c. Preparation of Equipment data sheets;

 

  d. Preparation of Drawings for the Liquefaction Facility and related Drawing
list;

 

  e. Preparation of engineering material requisitions and purchase requisitions,
and amendments as necessary up to record status;

 

  f. Technical evaluation for all Major Equipment;

 

  g. Review of vendor data, Drawings and other documentation for engineered
Equipment;

 

A-10



--------------------------------------------------------------------------------

Execution Version

 

  h. Detailed material take-offs and monitoring of material changes for all
disciplines;

 

  i. Development of acceptance test requirements for all Major Equipment;

 

  j. Development and implementation of a plan for witnessing of factory
acceptance tests at vendor’s shops for all Major Equipment;

 

  k. Drawings control, vendor data and documentation control using a computer
database utilizing Contractor’s document control procedure;

 

  l. Review of vendor’s recommended spares for Equipment and prepare final
recommended Operating Spare Parts List in accordance with Section 3.4 of the
Agreement;

 

  m. Development of technical documents for Subcontracts;

 

  n. Provision of engineering support for procurement, construction and
commissioning, including assistance to Subcontractors in the interpretation of
technical requirements and Drawings;

 

  o. Preparation of mechanical catalogues and vendor data books;

 

  p. Provision of all Record Drawings and Specifications;

 

  q. Drawings required for tie-ins;

 

  r. Development of Equipment lists, instrument index, line lists;

 

  s. HAZOP review of P&IDs not previously conducted

 

  t. Safety Integrity Level (SIL) review to define safety levels of critical
control and safety systems not previously completed.

 

3.5 Pre-investment

Pre-investment items are specified in the Scope of the Facilities.

 

A-11



--------------------------------------------------------------------------------

Execution Version

 

3.6 Procurement and Material Control

 

3.6.1 General

The Project procurement plan will provide a summary of the procedures, plans,
and execution methodologies to be used by Contractor for procuring Equipment,
materials, goods and services within the Scope of Work (“Project Procurement
Plan”).

 

3.6.2 Project Procurement Plan

Contractor shall produce a Project Procurement Plan for review by Owner within
ninety (90) Days after Notice to Proceed, and Owner will provide review comments
within ten (10) Business Days after receipt. The Project Procurement Plan will
address, at a minimum:

 

  a. Inspection;

 

  b. Expediting;

 

  c. Supplier quality reports;

 

  d. Technical requirement compliance;

 

  e. Material control, marking, and certification;

 

  f. Packing, consolidation, importing;

 

  g. Transportation, handling, and storage;

 

  h. Warranties and guarantees;

 

  i. Vendor servicemen;

 

3.6.3 Local Suppliers

Contractor shall give due consideration to local companies to provide materials
and services, provided they are competitive in terms and price, proven quality,
experience, expertise, service and delivery. Contractor will establish
procedures to ensure appropriate consideration of local suppliers.

 

A-12



--------------------------------------------------------------------------------

Execution Version

 

3.7 Bid Packages

Contractor shall be responsible for preparing and issuing bid packages or
requests for proposals for materials, Equipment and services within the Scope of
Work where required. Contractor shall receive the bids and perform the formal
bid evaluations. Selection of such Subcontractors and execution of related
Subcontracts shall comply with the requirements of Section 2.4 of the Agreement.

 

3.8 Transportation of Material and Equipment to Liquefaction Facility Site

Contractor shall be fully responsible for the packaging, transportation,
importation, and customs clearance of all Equipment to and from the Liquefaction
Facility Site, including all costs associated with such transportation. To the
extent Equipment is transported to the Liquefaction Facility Site by vessels,
Contractor shall only use vessels that are acceptable to the marine cargo
insurance providers. All Equipment deliveries shall be made to the Liquefaction
Facility Site and not the Existing Facility Site, even if such Equipment will be
incorporated into the Existing Facility, unless prior written approval for
delivery to the Existing Facility is obtained from Owner.

 

3.9 Spare Parts

Contractor shall be responsible for obtaining vendor recommendations for spare
parts and delivering such recommendations and spare parts to Owner in accordance
with Section 3.4 of the Agreement.

 

3.10 Reimbursable Purchases (Reimbursable Change Orders)

In the event that Owner specifically requests Contractor, by way of Change Order
in accordance with Article 6 and Schedule D-4 of the Agreement, to purchase an
item which is not included in the Scope of Work on a cost-reimbursable basis
(“Reimbursable Change Order”), the provisions of this Section 3.10 shall apply
to such reimbursable purchases.

 

A-13



--------------------------------------------------------------------------------

Execution Version

 

3.10.1 Inquiries

For reimbursable purchases valued over One Million U.S. Dollars
(US$1,000,000.00), to be purchased by Contractor under a Change Order,
Contractor shall ensure all inquiries request sufficient information to support
a complete commercial and technical evaluation, including nearest parts and
service location. Inquiries shall be issued to vendors/subcontractors on the
approved Subcontractors list set out in Attachment G. A sufficient number of
qualified suppliers/subcontractors shall be invited to bid to ensure receipt of
at least three (3) bona fide bids for reimbursable purchases unless otherwise
agreed by Owner.

Contractor shall prepare all inquiries to ensure that the inquiry documentation
is comprehensive and complete with all Drawings so that competitive bids
received will require a minimum amount of conditioning.

 

3.10.2 Bid Evaluations

Contractor shall issue a complete technical and commercial bid evaluation with
recommendations for award to Owner for review and agreement, prior to any award.
Owner technical and administrative personnel will work with Contractor’s staff
in bid evaluations for all purchases of cost-reimbursable Equipment and other
items.

 

3.10.3 Purchase Orders

Following bid evaluation and agreement on the selection of the vendor,
Contractor shall issue a purchase order to the selected vendor. The purchase
order shall include and confirm all factors considered in the inquiry and
technical bid evaluation, and other relevant information and requirements.

 

A-14



--------------------------------------------------------------------------------

Execution Version

 

3.10.4 Communications

Contractor shall give Owner in writing, at least ten (10) Business Days advance
notice of proposed technical and logistics meetings and commercial negotiations
for cost-reimbursable items between Contractor and vendors, together with date,
time and subject of the meeting. Owner will indicate whether or not it will
participate.

 

A-15



--------------------------------------------------------------------------------

Execution Version

 

4. SUBCONTRACTS

 

4.1 General

Subject to the provisions of Sections 2.3 and 2.4 of the Agreement, Contractor
shall engage Subcontractors as required to perform the Work and carry out
Contractor’s obligations under the Agreement.

 

4.2 Project Subcontract Plan

Contractor shall produce a detailed Subcontract plan (“Project Subcontract
Plan”) for review by Owner within ninety (90) Days after Notice to Proceed. The
Project Subcontract Plan will provide the procedures, plans, and execution
methodologies to be used by Contractor for bidding, evaluating, awarding,
inspection, progress monitoring, technical requirement compliance, material
controls, and expediting of Subcontracts.

 

4.3 Local Subcontractors and Sub-subcontractors

Contractor shall give due consideration to local companies to provide materials
and services, provided they are competitive in terms and price, proven quality,
experience, expertise, service and delivery. The Project Subcontract Plan shall
indicate how Contractor intends to ensure appropriate consideration of local
subcontractors.

 

4.4 Bid Packages

Contractor shall be responsible for preparing and issuing bid packages or
request for proposals for Subcontracts. Selection of such Subcontractors and
execution of related Subcontracts shall comply with the requirements of
Section 2.4 of the Agreement.

 

A-16



--------------------------------------------------------------------------------

Execution Version

 

5. CONSTRUCTION

 

5.1 General

Contractor shall produce a detailed construction plan (“Project Construction
Plan”) for review by Owner within ninety (90) Days after Notice to Proceed.
Owner will provide comments within ten (10) Business Days following receipt. The
Project Construction Plan will provide a summary of the procedures, plans, and
execution methodologies to be used by Contractor for all management, controls,
labor, supervision, consumables, tools, plant and Equipment necessary to
construct, mechanically complete, test, and pre-commission the Liquefaction
Facility and modifications to the Existing Facility. The Project Construction
Plan will address the following:

 

  a. Construction procedures;

 

  b. Policies, rules and regulations for:

 

  i. HSE;

 

  ii. Personnel identification;

 

  iii. Access to Site;

 

  iv. Access to Off-Site Rights of Way and Easements;

 

  v. Firearms, drugs, alcohol, animals, etc.;

 

  vi. Access Equipment;

 

  vii. Construction Permits;

 

  viii. Parking;

 

  ix. Vehicular access;

 

  x. Personnel orientation; and

 

  xi. Construction plant and Construction Equipment;

 

A-17



--------------------------------------------------------------------------------

Execution Version

 

  c. Construction methodology;

 

  d. Tie-In plan including:

 

  i. Activity description;

 

  ii. Component of Existing Facility (or Liquefaction Facility after Substantial
Completion of Subproject 1) impacted; and

 

  iii. Component impact duration;

 

  e. Demolition;

 

  f. Scaffolding and access equipment;

 

  g. Temporary roads;

 

  h. Work force training;

 

  i. Industrial relations;

 

  j. Public relations;

 

  k. Security;

 

  l. Transportation of Equipment;

 

  m. Construction dock;

 

  n. Utilities, chemicals, lubricants;

 

  o. Construction communication procedures;

 

  p. First fills;

 

  q. Punchlists;

 

  r. Close out; and

 

A-18



--------------------------------------------------------------------------------

Execution Version

 

  s. Demobilization.

 

5.2 Site Preparation

Contractor shall be responsible for carrying out Site preparation Work as
defined in Basis of Design, including:

 

  a. Removal of all vegetation;

 

  b. Soils improvement;

 

  c. Temporary and permanent roads;

 

  d. Top soil removal; and

 

  e. Temporary and permanent drainage.

 

5.3 Scaffolding and Access Equipment

The Contractor shall provide a safe means of access to the Work at all times,
including for purposes of inspections by Owner. Scaffolding must be substantial
and appropriately designed for the job. The Contractor shall keep adequate
records to demonstrate a system of regular inspection of scaffolds, by
appropriately qualified personnel. Records shall also be maintained of
calculations performed for load bearing scaffolds. Tags with inspection, and
expiration shall be prominently displayed on all scaffolding.

 

5.4 Craneage and Lifting Equipment

The Contractor shall only employ craneage and lifting equipment that has been
tested and which is fit for purpose. All crane operators and riggers shall be
adequately trained and must be able to demonstrate that they hold the
appropriate certification. The Contractor shall keep records of tests and
certification of all lifting equipment, craneage and operators employed in the
Work. Contractor shall comply with its internal rigging procedures for all
lifting operations. Contractor will submit rigging plans for lifts exceeding
fifty (50) tons, multiple crane lifts or lifts which are considered critical for
review by Owner or Owner’s designee.

 

A-19



--------------------------------------------------------------------------------

Execution Version

 

5.5 Medical Facilities

The Contractor shall provide provisions for suitable first-aid facilities which
shall be available to all personnel at the Site, including those employed by
Owner, Subcontractors and visitors.

The first-aid facilities, as a minimum, shall include a fully equipped first-aid
room capable of treating injuries that can be anticipated on a construction
site. Consideration shall be given for at least one qualified EMT or nurse on
duty during the hours when construction Work is in progress at the Site. The
Contractor shall also provide a program of training for first-aid personnel
among the workforce and establish an emergency response team, drawn from the
medical and workforce first-aid personnel, to deal with serious on Site
accidents.

The Contractor shall produce for review by Owner within thirty (30) Days after
Notice to Proceed, a plan detailing how emergency medical treatment will be
administered. Such plan shall take into account capabilities of local hospital,
medical facilities and Existing Facility capabilities and emergency plan.

 

5.6 Sanitation

The Contractor shall provide adequate washing and latrine facilities for its
workforce and for visitors permitted on the Liquefaction Facility Site. These
facilities shall be cleaned, disinfected, stocked with supplies and maintained
regularly at all times and the disposal of sanitary waste shall conform to
statutory requirements.

 

5.7 Housekeeping

The Contractor shall provide suitable receptacles and services to ensure that
all scrap materials, debris and spoil generated by the Work, are collected
regularly and properly disposed. Disposal of such materials outside the Site
shall be to a properly licensed land fill or environmental waste subcontractor,
in accordance with Applicable Law and Permits.

As soon as practicable after the completion of all Punchlist items, Contractor
shall remove all Construction Equipment, construction trailers and other
temporary facilities, and all other items brought onto the Site by Contractor,
Subcontractors or Sub-subcontractors which are not the

 

A-20



--------------------------------------------------------------------------------

Execution Version

 

property of Owner, and remove from the Site and properly dispose of all scrap
materials, debris and spoil. Contractor shall allow all temporary construction
laydown areas to naturally revegetate, unless such areas are designated for
wetland mitigation or other use by Owner that does not require such restoration.

 

5.8 Temporary Facilities

Until Substantial Completion of Subproject 2, Contractor shall provide all
temporary facilities necessary for performance of the Work. All temporary
buildings, piping, cabling, communications equipment, storage facilities,
fencing, gates, gas detection equipment, utilities, and the like shall be
removed on Substantial Completion of Subproject 2.

 

5.9 Health, Safety and the Environment (HSE)

Contractor shall comply with the requirements of the Agreement and Attachment J
of the Agreement.

 

5.10 Industrial Relations

The Contractor shall prepare and provide to Owner within ninety (90) Days
following Notice to Proceed, its policies and plans for managing industrial
relations at the Liquefaction Facility Site, for review by Owner. Such policies
and plans shall cover working hours, right to work policies, working patterns,
shifts, disputes procedure, welfare facilities (catering, sanitary, wet weather
gear, protective clothing etc.), training, wet weather working, holidays and any
other relevant matters.

The Contractor shall report all disputes or potential disputes involving
Contractor or Subcontractor employees to Owner Representative as soon as
practicable after they occur. The Contractor will be expected to take a
pro-active role in managing industrial relations among such employees at the
Liquefaction Facility Site and Existing Facility Site.

 

A-21



--------------------------------------------------------------------------------

Execution Version

 

5.11 Liquefaction Facility Site Security

The Contractor shall be responsible at all times for security at the
Liquefaction Facility Site until Substantial Completion of Subproject 2.
Adequate fencing and security devices shall be provided and maintained to
prevent unauthorized access to the Liquefaction Facility Site and theft or
damage. The Contractor shall employ sufficient security personnel to police the
Liquefaction Facility Site entrances, perimeter fencing and secure areas at all
times and to carry out random searches of vehicle arriving or leaving the
Liquefaction Facility Site. Adequate security lighting of the Liquefaction
Facility Site shall be provided. Contractor shall abide by Sabine Pass LNG
Terminal Security Policy during modifications and improvements to Existing
Facility.

The Contractor shall prepare within thirty (30) Days after Notice to Proceed a
security plan for the Liquefaction Facility Site for review by Owner, that shall
address measures related to access to the Liquefaction Facility Site by Owner,
Contractor, Subcontractors, Sub-subcontractors and third parties, personnel
identification, coordination with Existing Facility security policy, enforcement
and compliance by all such Persons with the Liquefaction Facility Site security
policy. Contractor shall be responsible for implementing, including monitoring
of compliance with and enforcement of, such security plan.

 

5.12 Materials Handling, Control and Preservation

Contractor shall be responsible for developing and implementing a plan for all
items of Equipment delivered to Site which will include and address the
following obligations of Contractor as a minimum:

 

  a. Ensure that all materials are delivered to Liquefaction Facility Site
unless prior written approval of delivery to Existing Facility is obtained from
Owner;

 

  b. Receipt of all items including unloading, unpacking, inspection, storage
and protection of same;

 

A-22



--------------------------------------------------------------------------------

Execution Version

 

  c. Ensure that all materials are used correctly and no materials are
substituted without Contractor’s agreement;

 

  d. Safekeeping, in accordance with the vendor/manufacturer
guidelines/instructions for preservation of all Equipment on Site and ensuring
that all materials are marked as being provided for the Work;

 

  e. Establishing and maintaining an adequate security system to control access
to Equipment storage sites and prevent theft or other loss;

 

  f. Maintain records and account for all Equipment delivered and installed, and
the remaining surplus and scrap for all Equipment;

 

  g. Maintain and provide to Owner upon request a critical items delivery report
(“Procurement Status Report”), for Major Equipment and other critical items
required for the Work;

 

  h. Development and implementation of a materials handling methods procedure
for the movement of all Major Equipment and materials, and

 

  i. The inspection, care, preservation, and maintenance of materials and
equipment.

 

5.13 Material Control Procedure

Contractor shall implement strict material control throughout all phases of the
Work. Contractor shall submit to Owner for review within ninety (90) Days after
Notice to Proceed, its proposed material control procedures for inclusion in the
Project procedures manuals, which shall include Contractor’s plans and
procedures for the use of appropriate computer systems to manage material
control and to provide Owner with periodic status reports regarding the control
of Equipment, and it shall submit its procedures for these systems for Owner
review.

 

A-23



--------------------------------------------------------------------------------

Execution Version

 

5.14 Material Marking

All Equipment arriving on Site shall be inspected by Contractor to ensure that
it is marked according to Project requirements, and purchase order instructions.
The marking of each item will act as a cross-reference to associated
documentation, Drawings and Work scope.

5.15 Construction Utilities

 

5.15.1 Electrical

Contractor shall be responsible for provision of construction power facilities
and payment for electrical consumption during construction until Substantial
Completion of Subproject 2.

 

5.15.2 Potable Water

Contractor shall provide potable water and ice for the Liquefaction Facility
Site use, and ensure that a safe and plentiful supply of potable water and ice
is available for all activities on the Liquefaction Facility Site until
Substantial Completion of Subproject 2. The water and ice for human consumption
shall be of suitable quality.

 

5.15.3 Air

Until Substantial Completion of Subproject 2, Contractor shall provide
instrument air for testing and operation and compressed air suitable for
construction, testing and drying and any other purposes required in connection
with performance of the Work.

 

5.15.4 Nitrogen

Until Substantial Completion of Subproject 2, Contractor shall provide all
nitrogen as required for construction, testing, drying, purging and
commissioning, including the Tanks.

 

5.15.5 Fuels, Lubricants & Service Fluids

Until Substantial Completion of Subproject 2, Contractor shall provide all
necessary fuels, lubricants, catalysts, and service fluids required for all
Equipment, except that Owner will supply Commissioning Feed Gas in accordance
with Section 4.8 of the Agreement. Contractor shall provide suitable temporary
storage of fuels, lubricants, and service fluids, including secondary
containment where required.

 

A-24



--------------------------------------------------------------------------------

Execution Version

 

5.16 First Fill Materials

Contractor shall supply and install all first fill lubricants, liquids, fuels,
chemicals, and packings. First fill materials shall be stored in accordance with
the manufacturer’s instructions. Contractor shall provide lubricating oils,
mDEA, and refrigerants from date of first fill, including changes and
replenishments, until Substantial Completion of Subproject 2.

 

A-25



--------------------------------------------------------------------------------

Execution Version

 

6. QUALITY MANAGEMENT

 

6.1 Quality Assurance Requirements

Contractor shall provide an integrated quality management group to operate the
quality assurance, quality control and certification functions of the quality
management system. The quality management group shall be independent from
Contractor’s construction, procurement and scheduling activities.

 

6.2 Project Quality Plan

Contractor shall produce a detailed Project-specific quality assurance and
inspection plan (“Project Quality Plan”) for Review by Owner within sixty
(60) Days after Notice to Proceed. The Project Quality Plan shall define the
Contractor organization and responsibilities of the quality management group
personnel and shall detail the procedures the Contractor intends to use to
manage and control those aspects of the Work which may affect the quality of the
completed Project.

The Project Quality Plan shall meet the requirements of Section 3.18 of the
Agreement, may be based on Contractor’s standard quality assurance procedures,
and shall, at a minimum, cover the following information:

 

  a. Project quality policy;

 

  b. Project quality objectives;

 

  c. Management responsibilities and duties of all key QA personnel;

 

  d. Quality assurance and quality control organization;

 

  e. A list and status of the procedures that will be employed on the Project.
Program of internal, supplier, and Subcontractor audits;

 

  f. Documentation and certification control;

 

  g. Control of nonconforming products or processes and corrective actions;

 

A-26



--------------------------------------------------------------------------------

Execution Version

 

  h. Design validation;

 

  i. Material traceability for all cryogenic materials; and

 

  j. Witness points in accordance with Section 12.2 of the Agreement.

 

A-27



--------------------------------------------------------------------------------

Execution Version

 

7. COMMISSIONING AND START UP

 

7.1 Introduction

Contractor will be responsible for carrying out the commissioning, Start Up, and
testing of Equipment including conducting Performance and Commissioning Tests,
as set forth in greater detail in Attachment V, Attachment S, and Attachment T.
In addition, Contractor will be responsible for operation of the Liquefaction
Facility through Substantial Completion of such Subproject (subject to Owner’s
rights under Section 11.8B of the Agreement). The Contractor shall have
responsibility for the Equipment including upkeep, scheduled and preventative
maintenance until Substantial Completion of such Subproject; provided, however,
Owner shall bear the cost of any of the foregoing incurred by reason of any
Operations Activity required by Owner under Section 11.8B of the Agreement.
Contractor shall provide all consumable and spare parts for commissioning and
anticipated start up spare requirements, including all first fills, chemicals,
and lubricants. Commissioning activities include all activities that must be
completed prior to Start Up of Equipment, including, but not limited to,
introduction of inert gas to oxygen-free the equipment and begin the drying out
process.

Maintenance work during commissioning shall be the responsibility of Contractor.
This work includes, but is not limited to, checking pipe hangers, supports,
guides and pipe specialties for operating settings and making necessary
adjustments. It also includes repair of any Equipment, piping, welding,
assistance in cleaning temporary strainers, replacing filters and removal of any
blinds as required.

 

7.2 Project Commissioning Plan

Contractor shall produce a detailed plan (“Project Commissioning Plan”) for
review by Owner. The Project Commissioning Plan shall list the procedures the
Contractor intends to use to ensure that Equipment is brought through
pre-commissioning, commissioning, Start Up, Performance Tests and Substantial
Completion of each Subproject safely and in accordance with Attachment V of the
Agreement. The Project Commissioning Plan will be implemented by Contractor, and
address the following as a minimum:

 

  a. Mechanical completion;

 

A-28



--------------------------------------------------------------------------------

Execution Version

 

  b. Field testing;

 

  c. Ready for Start Up;

 

  d. Commissioning;

 

  e. Development of operating manuals;

 

  f. Development of maintenance manuals;

 

  g. Ready for Performance Testing;

 

  h. Performance Testing;

 

  i. Emissions and noise testing;

 

  j. Interface with the FERC as required in accordance with Section 9;

 

  k. Substantial Completion Punchlist of each Subproject;

 

  l. Close-out; and

 

  m. Demobilization.

 

7.3 Operating and Maintenance Manuals

Contractor shall supply Start Up, operation, and maintenance manuals for review
by the Owner in accordance with Attachment V of the Agreement. These Start Up
manuals will include the sequence of activities that must be carried out in
order to Start Up of the Liquefaction Facility. The manuals shall incorporate
the DOT Part 193 Operator Qualification and OSHA 1910 requirements that define
the process safety management system.

 

A-29



--------------------------------------------------------------------------------

Execution Version

 

7.4 Performance Tests

Contractor shall perform Performance Tests in accordance with Section 11.2 of
the Agreement and Attachment S.

 

7.5 Operating Tests

Contractor shall conduct testing in accordance with Attachment S - Facility
Testing Philosophy and the following operating tests to confirm the design meets
the requirements of the Scope of Work. The procedures and acceptance criteria
will be finalized by Contractor and reviewed by Owner prior to conducting the
operating tests. The operating tests will be conducted before or after the
Performance Tests as agreed by the Parties.

 

7.5.1 ESD Tests

Emergency shutdown (“ESD”) systems will be tested during precommissioning,
commissioning or operation with LNG/Natural Gas in the system as follows. If
unplanned inadvertent ESD trips occur during initial operations then the below
corresponding ESD test will be deemed completed:

 

  a. Tanks will be loaded to test the high level shutdown function; the test
shall be conducted to verify liquefaction shutdown;

 

  b. ESD shutdown will be initiated to ensure that each LNG Train is shutdown
safely and in proper sequence during operation; and

 

  c. Power failure simulation shutdown will be initiated to ensure a safe,
smooth shutdown sequence is achieved during LNG Train operation.

 

7.5.2 Commissioning Tests

Contractor shall perform Commissioning Tests in accordance with Attachment S.

 

A-30



--------------------------------------------------------------------------------

Execution Version

 

7.6 Owner Operator Training

Contractor will provide training to Owner in accordance with Section 3.5 of the
Agreement and Attachment V.

 

7.7 Vendor Training

Contractor shall coordinate vendor training in accordance with Section 3.5 of
the Agreement and Attachment V.

 

7.8 Operations Activities Prior to Substantial Completion of Subproject 2

Contractor will operate the Liquefaction Facility in accordance with
Section 11.7 of the Agreement.

 

A-31



--------------------------------------------------------------------------------

Execution Version

 

8. PROJECT CONTROL

 

8.1 General

Contractor shall plan and program the Work and its resource requirements in
accordance with the requirements of the Project Schedule.

 

8.2 Project Controls Plan

Contractor shall produce a detailed Project controls plan (“Project Controls
Plan”) for review by Owner within sixty (60) Days after Notice to Proceed. Owner
will provide comments within ten (10) Business Days. The Project Controls Plan
shall detail the procedures to be used by Contractor to maintain the scheduling,
control, progress, Change Order control, and reporting of all activities
required to ensure that Substantial Completion of each Subproject is achieved by
the Guaranteed Substantial Completion Date of such Subproject.

 

8.3 Program Reporting - Planning Network

The Work shall be planned, managed, monitored and controlled by use of an
integrated critical path network planning system, derived from a work breakdown
structure (“WBS”).

 

8.4 CPM Schedule

Contractor shall produce a CPM Schedule in accordance with Section 5.4 of the
Agreement that will be the reference schedule for the duration of the Project
unless revised by Change Order approved by the Owner. The CPM Schedule shall be
the Project baseline plan comprising a control network detailing all activities
to be completed in a logical sequence and being in sufficient detail to identify
key activities and restraints, interdependencies, interrelationships and
resources required to control the Project.

The CPM Schedule shall:

 

  a. Be consistent with the Project Schedule, including LNTP, NTP, the
Guaranteed Substantial Completion Date for each Subproject;

 

A-32



--------------------------------------------------------------------------------

Execution Version

 

  b. Represent Contractor’s best judgment as to how it shall complete the Work
in compliance with the Project Schedule;

 

  c. Be a detailed graphic representation of all significant aspects of the Work
showing Contractor’s plans for performance of the Work;

 

  d. Comply with GECP;

 

  e. Indicate a level of detail sufficient for Contractor to plan, organize,
direct, coordinate, perform and execute the Work, and for Owner to monitor the
progress of the Work;

 

  f. Include separate activities for each significant portion of the Work
including activities for mobilization, engineering, procurement, construction,
commissioning, start up, testing, closeout and demobilization;

 

  g. Show the duration, start dates, and finish dates for each activity;

 

  h. Show activity number, activity description, and responsible Person (i.e.,
Contractor, Subcontractor, or Sub-subcontractor) for each activity;

 

  i. Reflect logical relationships between activities with a reasonable duration
for each activity, and show an uninterrupted critical path from the LNTP through
NTP, First LNG Cargo, Substantial Completion of each Subproject and Final
Completion of each Subproject;

 

  j. Indicate all Milestones to be used for progress payments. The initial CPM
Schedule shall reflect the dates on the original Milestones progress payment
schedule. Thereafter, at least once each quarter Milestones shall be
re-scheduled in the CPM Schedule, if necessary, to reflect the current Schedule
progress and updated projected Milestone dates. New Change Order Milestones, if
any, shall be incorporated into the CPM Schedule at the quarterly CPM Schedule
update; and

 

A-33



--------------------------------------------------------------------------------

Execution Version

 

  k. Be segregated into two or more schedule sub-networks defining: (1) Work
within the Liquefaction Site and (2) Work within Existing Facilities as
generally defined in Attachment X. The Existing Facilities sub-network schedule
will be used by Contractor and Owner to plan and confirm schedule dates with
plant operations to minimize disruptions to Contractor’s Work in the Existing
Facility, subject to Section 3.25 of the Agreement.

 

8.5 Progress Measurement

The Contractor shall, until Substantial Completion of Subproject 2, develop and
maintain systems and procedures for the measurement of progress against the CPM
Schedule. The Contractor shall measure progress based on actual Work completed.

 

8.6 Meetings; Weekly Progress Meetings; Minutes

Periodic meetings shall be held as required for the purpose of keeping Owner
fully informed of all aspects of the Work, and for reviewing execution plans,
technical or financial concerns, progress status and scheduling of the Work,
remedial actions, quality concerns, safety concerns, interfaces, and Owner and
Contractor plans for resolving issues.

Commencing with LNTP, weekly progress meetings will be held between Owner’s
Representative or his designee, and any other Persons designated by Owner, and
Contractor’s Key Personnel at the appropriate Site location, or as agreed by the
Parties, Owner or Contractor home office. Owner and Contractor shall agree on
dates, standardized reports and agenda for such meetings well in advance as the
Work demands.

Minutes of all progress-related meetings (including weekly and monthly progress
meetings) shall be prepared by Contractor (unless otherwise agreed by Owner) and
sent to Owner in electronic format within five (5) Business Days following the
meeting. The contents of the minutes shall be subject to review at the next
weekly progress meeting. The format for the preparation of the minutes shall be
mutually agreed at the first meeting. The minutes as a minimum should include
decisions made, action item responsibilities and action dates and the results of
assigned actions outlined in the previous minutes and shall be distributed to
all attendees, Owner Representative, and in accordance with the document
distribution matrix, to be developed during the Project execution.

 

A-34



--------------------------------------------------------------------------------

Execution Version

 

8.7 Monthly Progress Reports

Commencing with LNTP, Contractor shall provide a written Monthly Progress Report
to Owner no later than ten (10) Days after the end of each Month, and the
Monthly Progress Report shall cover activities up through the preceding the
Month in which the Monthly Progress Report is issued. The Monthly Progress
Report shall be provided in MS Word format. Contractor shall provide Owner with
the number of copies of such reports and shall arrange for the distribution
thereof as Owner may reasonably request.

Commencing with LNTP a progress meeting shall be held each Month by Contractor
at the Site or at an alternate site mutually agreeable to Owner and Contractor
and at a mutually agreeable time, for the purpose of reviewing with Owner the
Monthly Progress Report issued during such Month.

Contractor shall provide Monthly Progress Reports in a form reasonably
acceptable to Owner which will indicate, at a minimum:

 

  a. Narrative summary of progress;

 

  b. A description, as compared with the Project Schedule and CPM Schedule, of
engineering, procurement, construction, commissioning, and testing status
including actual percentage complete versus planned percentage complete,
document status, significant activities accomplished during the reporting Month,
significant activities planned for the current Month and current estimated dates
on which First LNG Cargo and Substantial Completion for each Subproject shall be
achieved;

 

  c. Summary of Milestones planned and actually completed during the covered
Month;

 

  d. Change Orders pending and approved;

 

A-35



--------------------------------------------------------------------------------

Execution Version

 

  e. Description of any problems (including any occurrence of which Contractor
is aware that could reasonably be expected to increase the cost of the Project
or delay Substantial Completion of such Subproject beyond the Substantial
Completion Date) and summary of plans for resolution;

 

  f. A description of the status of the Contractor’s Permits, including the
dates of Contractor’s applications submitted or to be submitted and the
anticipated dates of actions by Governmental Instrumentalities with respect to
such Permits;

 

  g. A description of reportable environmental, health and safety incidents as
well as any unplanned related impacts, events, accidents, reported near misses
or issues that occurred during the reporting period;

 

  h. A description of all safety and security issues;

 

  i. A description of quality assurance activities;

 

  j. Progress photos showing representative portions of the Site and the Work,
including completed Milestones, with a description of the photograph and the
date taken; and

 

  k. All applicable information reasonably required by FERC and other
Governmental Instrumentalities as identified in Section 9.0.

 

8.8 Quarterly Executive Progress Reports

Commencing at LNTP, within fifteen (15) Days after the end of each quarter,
Contractor shall provide Owner an executive progress report (“Executive Progress
Report”) suitable for presentation to Owner’s executive management and
shareholders in a form reasonably acceptable to Owner. These reports will be
presented to Owner and discussed at a progress meeting to be held between
Contractor Key Personnel and Owner Representative or his designee and any other
Persons designated by Owner, every four Months. The Executive Progress Reports
will include:

 

  a. Narrative summary of progress;

 

A-36



--------------------------------------------------------------------------------

Execution Version

 

  b. Update of the status of the Project, including a high level summary
schedule depicting current progress and projected First Cargo and Substantial
Completion for both Subproject 1 and Subproject 2;

 

  c. Progress photographs and other illustrations; and

 

  d. Description of any problems and summary of plans for resolution.

 

8.9 Contractor Deliverables

(See Attachment B, Contractor Deliverables)

 

A-37



--------------------------------------------------------------------------------

Execution Version

 

9. CONTRACTOR INTERFACES

 

9.1 FERC Activities – Division of Responsibility

Owner is required to provide regular reports and other information to the FERC
during design, construction, and operation of the Liquefaction Facility as
outlined in FERC Authorization, and in the Code of Federal Regulations (CFR),
Title 49 – Transportation; Part 191 – Transportation of Natural and Other Gas by
Pipeline; Annual Reports, Incident Reports, and Safety Related Condition
Reports, and Part 193 – Liquefied Natural Gas Facilities: Federal Safety
Standards. The Liquefaction Facility will also be subject to regular inspections
by FERC staff, and continuous monitoring by inspectors providing reports to
FERC. Contractor shall assist Owner for interfaces with FERC, including as
specifically noted in the Division of Responsibility Matrix below:

 

FERC Activity

   Owner    Contractor   

Remarks

FERC Permit overall responsibility

   P    Note 1    Refer to Owner Permits, Attachment Q.         

Note 1 - Contractor is responsible for construction related Permits,) refer to
Attachment P).

FERC coordination during Project execution

   P    S   

Department of Transportation (“DOT”) drug testing program during construction.

   S    P   

 

A-38



--------------------------------------------------------------------------------

Execution Version

 

FERC Activity

   Owner    Contractor   

Remarks

FERC compliance and inspection during Project execution

 

(a)    Owner’s Monthly Report

 

(b)    Support FERC and DOT inspection visits

 

(c)    Environmental inspector’s weekly reports concerning construction
activities;

 

(d)    Provide required Project data

 

(e)    Update FERC permit data

 

(f)     FERC technical reviews and occasional meetings

 

(g)    FERC witness of tests such as tank foundation, hydro test, Start Up and
commissioning etc.

 

(h)    Address FERC compliance issues

   P    S   

Submit final report to FERC

   P    S   

Obtain FERC Authorization

   P    S    The FERC Authorization is required to site, construct and operate
the Liquefaction Facility

FERC’s authorization to commence operation

   P    S   

Start-up and commissioning coordination with FERC

   P    S    Owner responsible for Feed Gas supply, shipping and logistics, and
bi-directional Pipeline.

 

A-39



--------------------------------------------------------------------------------

Execution Version

 

FERC Activity

   Owner    Contractor   

Remarks

FERC requirement for Project Books and Records to be maintained three years
after Final Completion

   P    Note 2    Note 2 - Contractor to turn over Project records at the
earlier of expiration of the Defect Correction Period or termination of the
Agreement.

Legend:

P = Primary responsibility

S = Contractor support

 

9.2 FERC Required Reports

Owner is required to provide regular reports and other information to the FERC
during design, construction, and operation of the Liquefaction Facility and
modifications to Existing Facility. The Liquefaction Facility and modifications
to Existing Facility will also be subject to regular inspections by FERC staff,
and continuous monitoring by inspectors providing reports to FERC. Contractor
shall assist Owner with all interfaces with FERC as follows:

 

  a. Operation and maintenance procedures and manuals, as well as emergency
plans and safety procedure manuals, shall be filed with the FERC prior to
commissioning operations. Contractor is responsible for developing these
documents, including changes recommended by the FERC, and resubmitting these
documents as required;

 

  b. The FERC staff shall be notified of any proposed revisions to the security
plan and physical security of the Liquefaction Facility or Existing Facility
prior to commissioning. Contractor shall assist Owner in the development of
these plans, and shall advise Owner if changes to the design or construction of
the Liquefaction Facility or modifications to Existing Facility may impact these
plans;

 

  c. Progress on the Project shall be reported in monthly reports submitted to
the FERC. Details should include a summary of activities, problems encountered
and remedial actions taken. The Monthly Progress Report described in Section 8.7
shall be formatted so that the required information can be easily extracted by
Owner and sent to the FERC;

 

A-40



--------------------------------------------------------------------------------

Execution Version

 

  d. Problems of significant magnitude shall be reported to the FERC on a timely
basis. Additional Site inspections and technical reviews will be held by FERC
staff prior to commencement of operation. Contractor shall cooperate with Owner
at all times in this regard and report any such problems to Owner immediately,
and in all cases within twenty-four (24) hours;

 

  e. The Liquefaction Facility and modifications to Existing Facility shall be
subject to regular FERC staff technical reviews and Site inspections on at least
a biennial basis or more frequently as circumstances indicate. Prior to each
FERC staff technical review and Site inspection, the Owner will respond to a
specific data request including information relating to possible design and
operating conditions that may have been imposed by other agencies or
organizations. Provision of up-to-date detailed piping and instrumentation
diagrams reflecting modifications and provision of other pertinent information
not included in the semi-annual reports described below, including events that
have taken place since the previously submitted annual report. Contractor shall
assist Owner with these FERC reviews, requests, inspections, and reports as
required;

 

  f.

Semi-annual operational reports shall be filed with the FERC to identify changes
in Existing Facility design and operating conditions, abnormal operating
experiences, activities (including ship arrivals, quantity and composition of
imported LNG, vaporization quantities, boil-off/flash gas, etc.), Existing
Facility modifications including future plans and progress thereof.
Abnormalities should include, but not be limited to: unloading/shipping
problems, potential hazardous conditions from offsite vessels, Tank
stratification or rollover, geysering, Tank pressure excursions, cold spots on
the Tanks, Tank vibrations and/or vibrations in associated cryogenic piping,
Tank settlement, significant equipment or instrumentation malfunctions or
failures, non-scheduled maintenance or repair (and reasons therefore), relative
movement of Tank inner vessels, vapor or liquid releases, fires involving
Natural Gas and/or from other sources, negative pressure (vacuum) within a Tank
and higher than predicted Boil-Off rates. Adverse weather conditions and the
effect on the Project also should be reported. Reports should be submitted
within forty-five (45) Days after each period

 

A-41



--------------------------------------------------------------------------------

Execution Version

 

  ending June 30 and December 31. In addition, a section entitled “Significant
plant modifications proposed for the next 12 months (dates)” also shall be
included in the semi-annual operational reports. Such information would provide
the FERC staff with early notice of anticipated future construction/maintenance
projects at the Liquefaction Facility and Existing Facility. Contractor shall
assist Owner with any semi-annual operational reports that may be due during the
period before Substantial Completion of such Subproject or modification to the
Existing Facility;

 

  g. Significant non-scheduled events, including safety-related incidents (i.e.,
LNG or Natural Gas releases, fires, explosions, mechanical failures, unusual
over pressurization, and major injuries) shall be reported to FERC staff within
forty-eight (48) hours. In the event an abnormality is of significant magnitude
to threaten public or employee safety, cause significant property damage, or
interrupt service, notification shall be made immediately, without unduly
interfering with any necessary or appropriate emergency repair, alarm, or other
emergency procedure. This notification practice shall be incorporated into the
Liquefaction Facility’s emergency plan. Contractor shall report all such
incidents to Owner immediately, and in all cases within twenty-four (24) hours,
and develop for Owner any such reports that may be required during the period
before Substantial Completion of such Subproject. Examples of reportable
LNG-related incidents include:

 

  i. Fire;

 

  ii. Explosion;

 

  iii. Property damage exceeding $10,000;

 

  iv. Death or injury requiring hospitalization;

 

  v. Free flow of LNG for five minutes or more that results in pooling;

 

A-42



--------------------------------------------------------------------------------

Execution Version

 

  vi. Unintended movement or abnormal loading by environmental causes, such as
an earthquake, landslide, or flood, that impairs the serviceability, structural
integrity, or reliability of the Liquefaction Facility;

 

  vii. Any crack or other material defect that impairs the structural integrity
or reliability of Equipment that contains, controls, or processes Natural Gas or
LNG;

 

  viii. Any malfunction or operating error that causes the pressure of a
pipeline or Equipment that contains or processes Natural Gas or LNG to rise
above its maximum allowable operating pressure (or working pressure for LNG
facilities) plus the build-up allowed for operation of pressure limiting or
control devices;

 

  ix. A leak in Equipment that contains or processes Natural Gas or LNG that
constitutes an emergency;

 

  x. Inner tank leakage, ineffective insulation, or frost heave that impairs the
structural integrity of a any tank;

 

  xi. Any safety-related condition that could lead to an imminent hazard and
cause (either directly or indirectly by remedial action of the operator), for
purposes other than abandonment, a twenty (20) percent reduction in operating
pressure or shutdown of operation of a pipeline or an Equipment that contains or
processes Natural Gas or LNG;

 

  xii. Safety-related incidents to LNG trucks or LNG vessels occurring at or in
route to and from the Liquefaction Facility; and

 

  xiii. The judgment of the LNG personnel and/or management even though it did
not meet the above criteria or the guidelines set forth in the Liquefaction
Facility’s incident management plan.

 

A-43



--------------------------------------------------------------------------------

Execution Version

 

In the event of an incident, the FERC has authority to take whatever steps are
necessary to ensure operational reliability and to protect human life, health,
property or the environment, including authority to direct the Liquefaction
Facility to cease operations. Following the initial notification to Owner, FERC
staff will determine the need for Owner to file a separate follow-up report or
follow-up in the upcoming semi-annual operational report. All follow-up reports
should include investigation results and recommendations to minimize a
reoccurrence of the incident. Contractor shall develop for Owner any such
reports that may be required if the incident happened before Substantial
Completion of Subproject 2.

Owner has overall responsibility for the FERC permit application, coordination
with FERC, and compliance issues. Contractor will support Owner in providing
required clarifications to FERC. Any (i) FERC related support provided by
Contractor exceeding one thousand (1,000) man hours or (ii) additional Work
required by FERC that is not contemplated in this Scope of Work shall be subject
to a Change Order to the extent such excess support or additional Work adversely
impacts (i) Contractor cost of performance of the Work; (ii) Contractor’s
ability to perform the Work in accordance with the Project Schedule or
(iii) Contractor’s ability to perform any obligation under the Agreement.

Notwithstanding the foregoing, Contractor shall not contact or otherwise engage
in communications with FERC and other Governmental Instrumentalities regarding
the Project without Owner’s involvement.

 

9.3 Requirements of Department of Homeland Security

 

9.3.1 Facility Security Plan

Owner is subject to the requirements found in 33 CFR Part 105, and has developed
a facility security plan (“Facility Security Plan” or “FSP”), which will require
modification due to the addition of the Liquefaction Facility. Contractor shall
assist Owner in the revision of the existing FSP as required, and will structure
all training programs for Owner to comply with this FSP. Applicable Contractor
personnel shall also be trained to comply with this FSP for the period up to
Substantial Completion of Subproject 2.

 

A-44



--------------------------------------------------------------------------------

Execution Version

 

9.3.2 Facility Security Assessment

Owner may be required to develop a revised facility security assessment
(“Facility Security Assessment” or “FSA”) which address “response procedures for
fire or other emergency response conditions” (33 CFR 105.305(a)(2)). The US
Coast Guard also requires an emergency manual for LNG terminals in accordance
with 33 CFR 127.307. The emergency manual will be prepared and submitted to the
COTP, along with the operations manual required by 33 CFR 127.305, for approval
before the Liquefaction Facility can be placed in service. Contractor shall
assist Owner in the development of this FSA and emergency manual.

 

9.4 Import Gas Pipelines

Owner shall be responsible for construction and completion of the Import Gas
Pipelines and facilities up to the designated tie-in points on the outlet
weld-in-insulator, as specified in the FEED Documents. Space shall be allowed
for construction and operations of metering facilities, and road access.

 

9.5 Environmental Mitigation

Owner is responsible for wetlands mitigation required by Permits, Applicable Law
or Governmental Instrumentalities to be performed on or off the Site. Subject to
Applicable Law and Permits. It is anticipated that most such mitigation will
take place after the majority of construction by the Contractor has been
completed. Contractor shall cooperate to ensure the mitigation is accomplished
expeditiously and with minimum interference.

 

9.6 Landowner Access

Landowners shall be provided access in accordance with Section 3.24 of the
Agreement.

 

A-45



--------------------------------------------------------------------------------

Execution Version

 

10. SCOPE OF LNTP

The following activities are in Contractor’s Scope of Work during the period
after issuance of the LNTP and prior to issuance of the NTP (the “LNTP Work”).
These activities will focus on supporting the critical path schedule and include
the following: Any such LNTP Work to be agreed by mutual Change Order.

 

A-46



--------------------------------------------------------------------------------

Execution Version

 

Schedule A-2

FEED Documents

Contractor performed front end engineering design (“FEED”) for the Project under
the Technical Services Agreement, which resulted in the submittal by Contractor
to Owner of the FEED documents which are listed in this Attachment A, Schedule
A-2 (“FEED Documents”) and are incorporated by reference into this Agreement and
form a part of the Scope of Work. The FEED Documents are fully incorporated into
this Agreement as if fully repeated herein. All other drawings, specifications
and documents developed under the Technical Services Agreement are expressly
excluded from the Agreement.

The FEED Documents generally reflect the Work required to be performed by
Contractor under the Agreement, but do not reflect all Work required to be
performed under the Agreement. Contractor may change the FEED Documents (except
the Basis of Design, Scope of Facilities, Codes and Standards Specification and
those documents defining the Reimbursable Cost Work) as necessary to meet the
MAC, Performance Guarantee and other requirements of the Agreement (including
GECP); provided that, under no circumstances shall such changes involve a change
in the Liquefaction Facility layout, change in the requirements of Schedule A-1,
deletion of or material change to the previously Owner-approved tagged
Equipment, reduction of quality in any portion of the Work, change that
adversely impacts the safety, performance or materials of construction, or a
change that adversely impacts the operability or maintenance of the Liquefaction
Facility, the Existing Facility or any component of either facility, unless
approved by Owner in writing. With respect to plans that Contractor is required
to develop under Attachment A (e.g. Project Execution Plan, Project Engineering
Plan, etc.), Contractor may update or deviate from such plans without Owner’s
approval (except for those plans under Attachment A that are subject to the
Owner’s approval (as specified under Attachment A or Attachment B), then, with
respect to those plans, revisions are subject to Owner’s approval rights as may
be prescribed in Attachment A or Attachment B). Any deviation in accordance with
the immediately preceding sentence shall not constitute a Defect or a breach of
this Agreement.

To the extent there are any conflicts or inconsistencies between the FEED
Documents and any provision or requirement in the remainder of Attachment A,
Schedule A-1, then priority shall be according to Section 1.4 of Attachment A,
Schedule A-1. Without limiting the prior sentence, nothing in the FEED Documents
shall reduce or limit Contractor’s obligations or liabilities under the
Agreement.

 

A-47



--------------------------------------------------------------------------------

Execution Version

TABLE A-1

FEED DOCUMENTS

 

Section

  

Title

  

Sub-Section No.

  

Document Number

   Rev.   

Description

   TABLE OF CONTENTS       25611-200-G71-GAM-00001    0    1    Project
Information             1.1    Project Execution Plan      
25611-200-G01-GAM-00002    0    2.0    DESIGN INFORMATION             2.1   
Basis of Design (BOD) Summary       25611-200-3BD-M04-00002    00E    Basis Of
Design - BOD - Summary 2.2    Design Basis Facility Operation      
25611-200-30Y-G03-00001    00B    Design Basis: Facility Operation 2.3    List
of Codes & Standards       25611-200-3DS-G01-00001    00B    Codes and Standards
2.4    Scope of Facilities       25611-200-G01-000-00001    00D    Scope of
Facilities 2.5    Basic Engineering Design Data (BEDD)      
25611-200-3BD-M04-00001    00E    Basic Engineering Design Data (BEDD) 2.6   
Discipline Design Basis                   2.6.1    25611-200-3DR-V04F-00001   
000    General Specification for Process Design Basis       2.6.2   
25611-200-3DR-V04F-00002    00C    Specification for Relief System Design Basis
      2.6.3    25611-200-3DR-H04F-00001    00B    Environmental Design Basis   
   2.6.4    25611-200-3DR-U04F-00001    00C    Process Safety Design Basis      
2.6.5    25661-200-3DR-P04F-00001    00B    Plant Design and Piping Layout and
Design Criteria          25611-200-3DR-P40F-00001    00B    Plant Design and
Piping Design Criteria for Pipe Stress and Support       2.6.6   
25611-200-3DR-C04F-00001    00B    Design Criteria For Civil SiteWork         
25611-200-3DR-S04F-00001    00C    Design Criteria For Structures and
Foundations          25611-200-3DR-S04F-00003    00B    Design Basis For
Standard Seed File Setups       2.6.7    25611-200-3DR-E12F-00001    00C   
Design Criteria For Electrical Systems Design and Installation         
25611-200-3DR-E12F-00001    00C    Design Criteria For Telecommunication      
2.6.8    25611-200-3DR-J04F-00001    00B    Control System Design Criteria
(Instrument and Control Philosophy) 2.7    Engineering Studies (Non
Confidential)                      25611-200-G0R-000-00002    00B    Boil-Off
Gas System Layout Study Report          25611-200-G65-GEV-00002    00B   
Process Study For Solvent Flash Drum Flash Gas Destination         
25611-200-G65-GEV-00003    00A    Air Recirculation CFD Study Report         
25611-200-G65-GEX-00001    00B    Marine Operation in the Construction Dock Fit
for Purpose Study

 

A-48



--------------------------------------------------------------------------------

Execution Version

 

Section

  

Title

  

Sub-Section No.

  

Document Number

   Rev.   

Description

         25611-200-HEC-29-00001    00B    Calculation for Adequacy of Existing
Sanitary Treatment Plant          25611-200-MCC-0024-02401    00A    BOG Recycle
Compressor 00C-24001A/B/C/D/E/F 2.7.1    Engineering Studies (Liquefaction) -
Confidential                      25611-200-G65-GEV-00004    00A   
Refrigeration Compressor Anti-Surge Study Report 2.8    Fire Water Location
Plans (Non Confidential)                      25611-200-U1-1-10001    00B   
Firewater Location Plan - LNG Tank Area          25611-200-U1-2-10001    00B   
Firewater Location Plan - Process Area          25611-200-U1-21-10001    00B   
Firewater Location Plan - LNG Storage Tank          25611-200-U1-35-10002    00B
   Firewater Location Plan - OSBL Bog Recycle Compressor and Utilities Area
Trains 1 and 2          25611-200-U1-35-10003    00C    Firewater Location Plan
- Utilities Area Trains 3 and 4          25611-200-U1-35-10004    00B   
Firewater Location Plan - OSBL Area 35 Refrigerant and Amine Storage         
25611-200-U1-35-10005    00B    Firewater Location Plan - OSBL Area 35 Wet and
Dry Gas Flares - Trains 1 and 2          25611-200-U1-35-10007    00B   
Firewater Location Plan - OSBL Area 35 Operator Shelter         
25611-200-U1-35-10008    00B    Firewater Location Plan - Ambient Air and Sub
Combustion Vaporizers Area          25611-200-U1-4-10001    00B    Firewater
Location Plan - Utility Area 2.8.1    Fire Water Location Plans (Confidential)
                     25611-200-U1-32-10001    00C    Confidential - Firewater
Location Plan ISBL Process Area 32 Typical For Liquefaction Train         
25611-200-U1-31-10001    00B    Confidential - Firewater Location Plan ISBL
Process Area 31 Typical For Liquefaction Train          25611-200-U1-34-10001   
00C    Confidential - Firewater Location Plan ISBL Process Area 34 Typical For
Liquefaction Train          25611-200-U1-33-10001    00C    Confidential -
Firewater Location Plan ISBL Process Area 33 Typical For Liquefaction Train
2.8.2    Passive Fire Protection Location Drawing with Schedule               
      25611-200-U1X-000-00002    00C    Passive Fire Protection Schedule- Non
Confidential          25611-200-U1-35-20004    00C    Passive Fire Protection
Zone Layout OSBL Area 35 Refrigerant Nitrogen and Amine Storage

 

A-49



--------------------------------------------------------------------------------

Execution Version

 

Section

  

Title

  

Sub-Section No.

  

Document Number

   Rev.   

Description

2.8.2.1    Passive Fire Protection Loc. Drawing with Schedule (Confidential)   
   25611-200-U1X-000-00001    00C    Confidential - Passive Fire Protection
Schedule    Passive Fire Protection Zone Layout ISBL Area 31 (Confidential)   
   25611-200-U1-31-20001    00D    Confidential - Passive Fire Protection Zone
Layout ISBL Area 31 2.8.3    Fire and Gas Location Drawing with Schedule      
               25611-200-U3-2-10001    00B    Fire and Gas Detection Layout
Process Area          25611-200-U3-35-10002    00B    Fire and Gas Detection
Layout - OSBL BOG Recycle Compressor and Utilities Area Trains 1 and 2         
25611-200-U3-35-10003    00C    Fire and Gas Detection Layout OSBL BOG
Compressor and Utilities Area Trains 3 and 4          25611-200-U3-35-10004   
00B    Fire and Gas Detection Layout OSBL Area 35 Refrigerant Hot Oil and Amine
Storage          25611-200-U3-35-10005    00B    Fire and Gas Detection Layout
OSBL Area 35 Wet and Dry Gas Flares - Trains 1 and 2         
25611-200-U3-35-10007    00B    Fire and Gas Detection Layout OSBL Area 35
Operator Shelter          25611-200-U3-35-10008    00B    Fire and Gas Detection
Layout Ambient Air and Sub Combustion Vaporizers Area         
25611-200-U3-4-10001    00B    Fire and Gas Detection Layout Utility Area
2.8.3.1    Fire and Gas Location Drawing with Schedule (Confidential)         
            25611-200-U3-31-10001    00B    Confidential - Fire and Gas
Detection Layout ISBL Process Area 31 Liquefaction Train 1         
25611-200-U3-31-10002    00B    Confidential - Fire and Gas Detection Layout
ISBL Process Area 31 Compressor Area          25611-200-U3-31-10003    00B   
Confidential - Fire and Gas Detection Layout ISBL Process Area 31 Acid Gas
Removal Area          25611-200-U3-31-10004    00B    Confidential - Fire and
Gas Detection Layout ISBL Process Area 31 Inlet Gas and Refrigeration Area      
   25611-200-U3-31-10005    00B    Confidential - Fire and Gas Detection Layout
ISBL Process Area 31 Molecular Sieve and Hot Oil Area 2.8.4    Fire and Safety
Equipment Specification Chart       25611-200-U1X-000-00003    00B    Fire and
Safety Equipment Specification Chart 2.8.5    Fire Extinguisher Location Plans
(Non - Confidential)       25611-200-U2-2-10001    00B    Fire Extinguisher
Location Plan Gassification Process Area          25611-200-U2-30-00001    00B
   Fire Extinguisher Location Plan Overall Layout          25611-200-U2-35-10002
   00C    Fire Extinguisher Location Plan - OSBL BOG Recycle Compressor and
Utilities Area Trains 1 and 2

 

A-50



--------------------------------------------------------------------------------

Execution Version

 

Section

  

Title

  

Sub-Section No.

  

Document Number

   Rev.   

Description

         25611-200-U2-35-10003    00C    Fire Extinguisher Location Plan - OSBL
BOG Compressor and Utilities Area Trains 3 and 4          25611-200-U2-35-10004
   00B    Fire Extinguisher Location Plan OSBL Area 35 Refrigerant Hot Oil and
Amine Storage          25611-200-U2-35-10005    00B    Fire Extinguisher
Location Plan OSBL Area 35 Wet and Dry Gas Flares - Trains 1 and 2         
25611-200-U2-35-10006    00B    Fire Extinguisher Location Plan OSBL Area 35 Wet
and Dry Gas Flares - Trains 3 and 4          25611-200-U2-35-10007    00B   
Fire Extinguisher Location Plan OSBL Area 35 Operator Shelter         
25611-200-U2-35-10008    00B    Fire Extinguisher Location Plan Ambient Air and
Sub Combustion Vaporizers Area          25611-200-U2-4-10001    00B    Fire
Extinguisher Location Plan Utility Area 2.8.5.1    Fire Extinguisher Location
Plans (Confidential)       25611-200-U2-31-10001    00B    Confidential - Fire
Extinguisher Location Plan ISBL Process Area 31 Liquefaction Train 1 3.0   
TECHNICAL SPECIFICATIONS             3.1    Project Technical Specifications   
               3.1.1 Civil Structural and Architectural                  
25611-200-3PS-CG00-F0001    00C    Specification For Site Preparation and
EarthWork          25611-200-3PS-CP00-F0001    00B    Specification for
Prestressed Concrete Piles          25611-200-3PS-CP00-F0002    00B   
Specification for Timber Piles          25611-200-3PS-CS00-F0001    00B   
Specification For Road Construction          25611-200-3PS-CY10-F0001    00B   
Specification For Fencing and Gates          25611-200-3PS-DB01-F0001    00B   
Specification For Furnishing and Delivering Ready Mix Concrete         
25611-200-3PS-DB01-F0002    00B    Specification For Grout and Adhesives
Materials and Installations          25611-200-3PS-DB02-F0001    00B   
Specification for Concrete Work          25611-200-3PS-DG01-F0001    00B   
Specification for Furnishing and Fabricating Reinforcing Steel         
25611-200-3PS-SS01-F0001    00B    Specification For Furnishing Structural
Steel, Miscellaneous Steel and Joists          25611-200-3PS-SS02-F0001    00B
   Specification For Erection of Structural Steel and Miscellaneous Steel      
   25611-200-3PS-SY01-F0001    00B    Specification for Material Testing
Services       3.12 Control Systems                   25611-200-3PS-JA32-F0001
   00B    Specification For Packaged Analyzer System

 

A-51



--------------------------------------------------------------------------------

Execution Version

 

Section

  

Title

  

Sub-Section No.

  

Document Number

   Rev.   

Description

         25611-200-3PS-JD01-F0001    00B    Specification For Distributed
Control System (DCS)          25611-200-3PS-JD03-F0001    00B    Specification
For Safety Instrumented System (SIS)          25611-200-3PS-JQ00-F0003    00B   
Specification Wiring For Instruments and Computers         
25611-200-3PS-JQ05-F0001    00B    Specification For Fire and Gas Detection
System          25611-200-3PS-JQ06-F0001    00B    Specification For General
Design For Instrumentation          25611-200-3PS-JQ07-F0001    00B   
Specification Instrumentation For Packaged System         
25611-200-3PS-JQ07-F0002    00B    Specification For Instrumentation For LNG
Refrigeration Compressor Package          25611-200-3PS-JV00-F0001    00B   
Specification For Testing Actuated For Cryogenic Service Control and ON/OFF
Valves          25611-200-3PS-JV01-F0001    00B    Specification For Control
Valves and Regulators          25611-200-3PS-JV09-F0001    00B    Specification
For ON/OFF and ESD Valves       3.1.3 Electrical and Telecommunication         
         25611-200-3PS-E00X-F0001    00C    Specification For Electrical
Equipment Testing and Commissioning          25611-200-3PS-ECM1-F0001    00B   
Specification For Low Voltage AC Motor Control Centers         
25611-200-3PS-ECM3-F0001    00B    Specification For Medium Voltage Motor
Control Centers          25611-200-3PS-ED00-F0001    00B    Specification For DC
Equipment          25611-200-3PS-EEC0-F0001    00B    Specification For CCTV
System          25611-200-3PS-EFP0-F0001    00B    Specification For Public
Address and General Alarm System          25611-200-3PS-EFY0-F0001    00C   
Specification For Structured Cabling System          25611-200-3PS-EFY0-F0002   
00B    Specification For Telcommunication Cabling Installation and Testing      
   25611-200-3PS-EGR2-F0001    00B    Specification For Neutral Grounding
Resistors          25611-200-3PS-EH00-F0001    00B    Specification for Electric
Heat Tracing          25611-200-3PS-EKL0-F0001    00B    Specification For
Packaged Substations          25611-200-3PS-EKP0-F0001    00B    Specification
For Electrical Requirements For Packaged Equipment         
25611-200-3PS-ESL1-F0001    00B    Specification For Low Voltage Metal Enclosed
Switchgear          25611-200-3PS-ESM1-F0001    00B    Specification For Medium
Voltage Metal-Clad Switchgear          25611-200-3PS-ETP0-F0001    00C   
Specification For Unit Substation Transformers          25611-200-3PS-EUY0-F0001
   00B    Specification For Uninterruptible Power Supply (UPS) Systems         
25611-200-3PS-EWE1-F0001    00B    Specification For Cable - Low Voltage      
   25611-200-3PS-EWG1-F0001    00B    Specification For Power Cable - Medium
Voltage          25611-200-3PS-MGE0-F0001    00B    Specification for Standby
Generator

 

A-52



--------------------------------------------------------------------------------

Execution Version

 

Section

  

Title

  

Sub-Section No.

  

Document Number

   Rev.   

Description

         25611-200-3PS-MUMI-F0001    00B    Specification For Induction Motors
Nema Frame (200HP and Smaller)          25611-200-3PS-MUMI-F0002    00B   
Specification For Large Induction Motors Nema Frame (250HP and Larger      
3.1.4 Environmental                   25611-200-3PS-MLFS-F0001    00B   
Specification For Media Filters          25611-200-3PS-MLFS-F0002    00B   
Specification For GAC Filters          25611-200-3PS-MPGL-F0001    00B   
Specification For Sanitary Lift Stations          25611-200-3PS-MPPM-F0002   
00B    Specification For Chemical Injection Packages         
25611-200-3PS-MWR0-F0001    00B    Specification For RO and Demineralizer System
      3.1.5 Geotechnical and Hydraulic                  
25611-200-3PS-C000-F0001    00D    Project Specification For Soil Improvement   
      25611-200-3PS-C000-F0002    00B    Project Specification for Dike
Instrumentation Monitoring Program - Bechtel Confidential Level 2       3.1.6
Mechanical                   25611-200-3PS-M83F-F0002    00B    Specification
For Supplementary HVAC Specification For Prefabricated Substation         
25611-200-3PS-MBE0-F0001    00C    Specification ForWaste Heat Recovery Unit   
      25611-200-3PS-MBS0-F0001    00A    Specification For Elevated Flares      
   25611-200-3PS-MCCR-F0001    00A    Specification for LNG Refrigeration
Compressors          25611-200-3PS-MCCS-F0001    00B    Specification For
Integrally Geared Boil-Off Gas Compressors          25611-200-3PS-MCCS-F0002   
00A    Specification for API Dry Gas Seal Systems         
25611-200-3PS-MCCS-F0003    00B    Specification for API Lubrication Systems   
      25611-200-3PS-MCCS-F0004    00A    Specification For Integrally Geared
Regeneration Gas Compressors          25611-200-3PS-MCGA-F0001    00A   
Specification For Air Compressor / Air Dryer Package         
25611-200-3PS-MEA0-F0001    00B    Specification For Air Cooled Heat Exchangers
         25611-200-3PS-MEP0-F0001    00A    Specification For Welded Plate Heat
Exchangers          25611-200-3PS-MES0-F0001    00A    Specification For Shell
and Tube Exchangers          25611-200-3PS-MET0-F0001    00A    Specification
For Double Pipe and Multitude Hairpin Heat Exchangers         
25611-200-3PS-MJKG-F0002    00C    Specification For Double Girder Compressor
Bridge Cranes          25611-200-3PS-MPCA-F0001    00A    Specification For
Horizontal End Suction Centrifugal Pumps for Chemical Process         
25611-200-3PS-MPCA-F0002    00A    Specification For Vertical Inline Centrifugal
Pumps for Chemical Process

 

A-53



--------------------------------------------------------------------------------

Execution Version

 

Section

  

Title

  

Sub-Section No.

  

Document Number

   Rev.   

Description

         25611-200-3PS-MPCP-F0001    00B    Specification For Centrifugal Pumps
For Petroleum, Petrochemical and Natural Gas Industries         
25611-200-3PS-MPGF-F0001    00A    Specification For Firewater Pumps, Drivers,
and Controllers          25611-200-3PS-MPPM-F0001    00A    Specification For
Controlled Volume (Metering)Pumps          25611-200-3PS-MPVE-F0001    00B   
Specification For Vertical Sump Pumps          25611-200-3PS-MPVS-F0001    00B
   Specification For Cryogenic Pumps          25611-200-3PS-MTF5-F0001    00A   
Specification For Welded Steel Atmospheric Pressure Storage Tanks         
25611-200-3PS-MUC0-F0001    00A    Specification For Special Purpose Couplings
         25611-200-3PS-MUED-F0001    00A    Specification For Diesel Engine
Mechanical / Electric Generator Drive          25611-200-3PS-MUGS-F0001    00A
   Specification For Special Purpose Gear Units         
25611-200-3PS-MUTC-F0001    00A    Specification for Gas Turbine Drives         
25611-200-3PS-MUTC-F0003    00B    Specification For Gas Turbine Enclosures   
      25611-200-3PS-MV00-F0001    00C    Specification For Pressure Vessels   
      25611-200-3PS-MVD0-F0001    00B    Specification For Molecular Sieve
Dehydrators          25611-200-3PS-MVT0-F0001    00A    Specification For
Supply, Inspection and Testing of Process Column Trays and Internals       3.1.7
Met                   25611-200-3PY-N000-F0001    00B    Material Selection
Philosophy          25611-200-3PS-EQ00-F0001    00B    Specification For
Cathodic Protection          25611-200-3PS-NE00-F0003    00B    Specification
For Material Trceability For Hydrocarbon Services         
25611-200-3PS-NE00-F0004    00B    Specification For Performance of ULtrasonic
Examination in Lieu of Radiographic Examination For ASME Butt Welds         
25611-200-3PS-NE00-F0005    00A    Specification For Performance of Automation
Ultrasonic Examination in Lieu of Radiographic Examination for Tanks Constructed
in Accordance with API Standard 620          25611-200-3PS-NF00-F0001    00B   
Specification for Fireproofing          25611-200-3PS-NF00-F0002    00B   
Specification For Proprietary Cementitious Fireproofing         
25611-200-3PS-NLLG-F0003    00B    Specification For Fiberglass Mat Reinforced
Epoxy (NOVALAC) Lining For Concrete          25611-200-3PS-NN00-F0001    00B   
Specification for Hot Insulation          25611-200-3PS-NN00-F0002    00B   
Specification For Cold Insulation          25611-200-3PS-NN00-F0003    00B   
Specification for Removable Thermal Insulation Covers For Hot Piping and
Equipment          25611-200-3PS-NN00-F0006    00B    Specification for Acoustic
Insulation          25611-200-3PS-NN00-F0007    00B    Specification for Perlite
Insulating Concrete          25611-200-3PS-NW00-F0001    00B    Specification
For General Welding and NDE Requirements For Vessels, Heat Exchangers, Fired
Heater Coils, Boilers, and Compressors

 

A-54



--------------------------------------------------------------------------------

Execution Version

 

Section

  

Title

  

Sub-Section No.

  

Document Number

   Rev.   

Description

         25611-200-3PS-NW00-F0003    00B    Specification For General Welding
and NDE Requirements For Supplier-Fabricated Piping and Piping Field Welds      
   25611-200-3PS-NW00-F0004    00B    Specification For General Welding and NDE
Requirements For Shop Fabricated and Field Erected Storage Tanks         
25611-200-3PS-NW00-F0005    00B    Specification For General Welding and NDE
Requirements For Supplier Fabricated and /or Field Erected Structural Steel   
      25611-200-3PS-NWP0-F0022    00B    Specification for Bonding and
Inspection Requirements for Non-Metallic Piping         
25611-200-3PS-NX00-F0001    00C    Specification For Protective Coatings (Paint)
         25611-200-3PS-NX00-F0002    00B    Specification For Coating In-Plant
Buried Pipe          25611-200-3PS-NX00-F0003    00B    Specification For Epoxy
Lining of Tanks       3.1.8 Plant Design & Piping                  
25611-200-3PS-PB00-F0001    00C    Project Specification For Piping Materials   
      25611-200-3PS-PB00-F0001    00C    Project Specification For Piping
Materials          25611-200-3PS-PB00-F0002    00C    Project Specification For
Piping Purchase Description          25611-200-3PS-PB00-F0003    00B    Project
Specification For Piping Material Color Codes          25611-200-3PS-PB00-F0004
   00B    Project Specification for Pipe Installation and Testing         
25611-200-3PS-PB00-F0005    00B    Project Specification For Installation and
Testing of Underground Piping Systems          25611-200-3PS-PB00-F0006    00B
   Technical Supply Conditions for Manually Operated Valves         
25611-200-3PS-PB00-F0008    00B    Project Specification for Bolt Tensioning and
Bolt Up Requirements          25611-200-3PS-PB00-F0009    00B    Project
Specification For Installation and Testing of Underground High Density
Polyethylene Firewater Piping Systems          25611-200-3PS-PB00-F0010    00B
   Technical Supply Conditions for Piping Components         
25611-200-3PS-PH02-F0001    00B    Project Specification for Spring Supports
Fabrication and Installation          25611-200-3PS-PS02-F0001    00B    Project
Specification for Shop Fabrication of Piping          25611-200-3PS-PV00-F0001
   00B    Project Specification for Testing of Manually Operated Valves for
Cryogenic Service       3.1.9 Process Safety    25611-200-3PS-U04F-00001    00B
   Project Specification for a Hazop Study          25611-200-3DJ-J04F-00001   
00B    Project Specification for Procedure for Safety Integrity       3.1.10
Project Engineering    25611-200-3PS-JV14-F0001    00B    Project Specification
for Relief Valves

 

A-55



--------------------------------------------------------------------------------

Execution Version

 

Section

  

Title

  

Sub-Section No.

  

Document Number

   Rev.   

Description

3.2    Specifications (Confidential                     
25611-200-3PS-MEPB-F0001    00B    Confidential - Specification For Brazed
Aluminum Core and Core-In-Shell Heat Exchangers         
25611-200-3PS-METN-F0001    00B    Confidential - Specification For Aluminum to
Stainless Steel Transition Joints          25611-200-3PS-MEXC-F0001    00B   
Confidential - Specification For Cold Box 4.0    PLANT UNITS             4.1   
General             4.1.1    Overall Block Flow Diagram (Confidential)      
25611-200-M5-0010-00001    0    Confidential - Overall Block Flow Diagram 4.1.2
   P&I Symbols & Legend and Typical Detail Diagrams (Non Confidential)         
            25611-200-M6-0000-00001    00C    Piping and Instrumentation Diagram
General Piping Legend and Symbology          25611-200-M6-0000-00002    00C   
Piping and Instrumentation Diagram General Instrument Legend and Symbology      
   25611-200-M6-0000-00003    00C    Piping and Instrumentation Diagram General
Instrument Legend and Symbology 4.1.2.1    P&I Symbols & Legend and Typical
Detail Diagrams (Confidential)       25611-200-M6-0000-00000    00C    Piping
and Instrumentation Diagram Liquefaction Facility and PI&D List 4.1.3    Tie-In
List (Non Confidential)       25611-200-M0X-DK-00003    00D    Tie-In List 4.1.4
   Equipment List (Non-Confidential)       25611-200-M0X-DK-00001    00B   
Equipment List 4.1.4.1    Equipment List (Confidential)      
25611-200-M0X-DK-00002    00B    Confidential - Equipment List 4.1.5   
Specialty Items List (Non Confidential)       25611-200-PYX-00-00001    00B   
Specialty Items List 4.1.5.1    Specialty Items List (Confidential)      
25611-200-PYX-00-00002    00B    Confidential - Specialty Items List 4.1.6   
Site Plan (Non Confidential)                      25611-200-P1-30-00001    00E
   Site Plan LNG Liquefaction Expansion          25611-200-P1-30-00003    00E   
Site Plan Spill Containment Plan Liquefaction Facilities         
25611-200-P1-30-00005    00D    Site Plan Construction Facilities Stage 1
Laydown and Temporary Facilities          25611-200-P1-30-00006    00C   
Liquefaction Facilities Plot Plan Key Plan

 

A-56



--------------------------------------------------------------------------------

Execution Version

 

Section

  

Title

  

Sub-Section No.

  

Document Number

   Rev.   

Description

         25611-200-P1-30-00007    00E    Work Breakdown Structure WBS Index
Liquefaction Facilities OSBL Area          25611-200-P1-30-10008    00D    Plot
Plan Construction Facilities Stage 1 Main Laydown and Main Parking Areas      
   25611-200-P1-30-10009    00D    Plot Plan Construction Facilities Stage 1
Temp Facilities and Office Trailers Area          25611-200-P1-30-10010    00A
   Plot Plan Construction Facilities Stage 1 Temp Facilities and Office Trailers
Area          25611-200-SP1-PP-SK-004    00E    Key Plan Assest Location Key WBS
Areas 4.1.7    Plot Plan Drawings (Non Confidential)                     
25611-200-P1-2E-20024    00C    Equipment Location Plan Process Area 2E Marine
Flare Piperack          25611-200-P1-2E-20025    00C    Equipment Location Plan
Process Area 2E Marine Flare Piperack          25611-200-P1-2E-20026    00C   
Equipment Location Plan Process Area 2E Marine Flare Piperack         
25611-200-P1-31-10004    00B    Plot Plan Sections ISBL Process Area 31 Piperack
Structures          25611-200-P1-31-10005    00B    Work Breakdown Structure WBS
Index ISBL Process Area 31 Liquefaction Train 1          25611-200-P1-35-10001
   00D    Plot Plan OSBL Area 35 Feed Gas Inlet Facilities         
25611-200-P1-35-10002    00E    Plot Plan OSBL Area 35 BOG Recycle Compressor
and Ultilities Area          25611-200-P1-35-10003    00E    Plot Plan OSBL Area
35 Utilities Area Trains 3 and 4          25611-200-P1-35-10005    00D    Plot
Plan - OSBL Area 35 Wet and Dry Gas Flares - Trains 1 and 2         
25611-200-P1-35-10006    00C    Plot Plan - OSBL Area 35 Wet and Dry Gas Flares
- Trains 3 and 4          25611-200-P1-35-10007    00D    Plot Plan - OSBL Area
35 Remote Operator Shelter          25611-200-P1-35-10008    00C    Plot Plan -
Ambient Air and Sub Combustion Vaporizers Area          25611-200-P1-35-10009   
00C    Plot Plan - OSBL Area 35          25611-200-P1-35-10010    00C    Plot
Plan Sections OSBL Area 35 and 21 Piperack Structures         
25611-200-P1-35-10011    00C    Plot Plan Sections OSBL Area 35 Refrigerant
Storage and Flare K.O. Drums          25611-200-P1-35-10012    00D    Plot Plan
- OSBL Area 35 East Access Road          25611-200-P1-35-10013    00C   
Equipment Sections Water Treatment Bldg. and BOG Compr. Shelter Conceptual
Elevations          25611-200-P1-35-10014    00B    Plot Plan Sections OSBL Area
35 and 21 Piperack Structures          25611-200-P1-35E-20001    00D   
Equipment Location Plan OSBL Area 35E BOG Compressor Area         
25611-200-P1-35F-20001    00C    Equipment Arrangement Plan OSBL Area 35F Water
Treatment Area          25611-200-P1-35F-20002    00B    Equipment Arrangement
Plan OSBL Area 35F Water Treatment Area          25611-200-P1-4-20014    00B   
Equipment Location Plan 00A-4015 Electrical Building Area 4A1         
25611-200-P1-4E-20013    00C    Equipment Location Plan Gas Turbine Generator
G-101E Area 4E

 

A-57



--------------------------------------------------------------------------------

Execution Version

 

Section

  

Title

  

Sub-Section No.

  

Document Number

   Rev.   

Description

4.1.7.1    Plot Plan Drawings (Confidential)                     
25611-200-P1-31-10001    00C    Confidential - Plot Plan ISBL Process Area 31
Liquefaction Train 1          25611-200-P1-31-10002    00C    Confidential -
Plot Plan Sections ISBL Process Area 31 Equipment Structures         
25611-200-P1-31-10003    00C    Confidential - Plot Plan Sections ISBL Process
Area 31 Equipment Structures 4.1.8    Conceptual Sketches             4.1.8.1   
P1K - Pipe Rack Sketches       25611-200-P1K-35-00001    00A    Piping OSBL Area
35 and 21 Piperack Sections          25611-200-P1K-35-00002    00A    Piping
OSBL Area 35 Piperack Sections          25611-200-P1K-35-00003    00A    Piping
OSBL Area 35 Piperack Sections          25611-200-P1K-35-00004    00A    Piping
OSBL Area 35 , 2 and 4 Piperack Sections          25611-200-P1K-35-00005    00A
   Piping OSBL Area 35 , 2 and 4 Piperack Sections 4.1.8.2    P4K - UG Layout
Sketches       25611-200-P4K-04U-00001    00B    Underground Piping Layout
Utility Area 4 OPS/Maint. Bldg. Area          25611-200-P4K-04U-00002    00B   
Underground Piping Layout Utility Area 4D Warehouse Area         
25611-200-P4K-04U-00003    00B    Underground Piping Plan Utility Area 4
Warehouse Area          25611-200-P4K-04U-00004    00B    Underground Piping
Plan Utility Area 4 Warehouse Area          25611-200-P4K-21U-20001    00B   
Underground Piping Layout OSBL Area 35 LNG Storage Tank Area         
25611-200-P4K-30U-00001    00B    Underground Piping Details Firewater System   
      25611-200-P4K-30U-00002    00B    Underground Piping Details Miscellaneous
Details          25611-200-P4K-30U-00003    00B    Underground Piping key Plan
         25611-200-P4K-31U-10001    00B    Piping Underground Layout ISBL
Process Area 31 Liquefaction Train 1          25611-200-P4K-35U-10002    00B   
Underground Piping Layout OSBL Area 35 BOG Compressor & Utility Area         
25611-200-P4K-35U-10004    00B    Underground Piping Layout OSBL Area 35
Refrigerant & Hot Oil Storage          25611-200-P4K-35U-10005    00B   
Underground Piping Layout OSBL Area 35 Wet & Dry Gas Flare Area         
25611-200-P4K-35U-10007    00B    Underground Piping Layout OSBL Area 35 Remote
Oper. & Lab. Building          25611-200-P4K-35U-10008    00B    Underground
Piping Plan OSBL Area 35 East Access Road          25611-200-P4K-35U-10009   
00B    Underground Piping Layout OSBL Area 35 East Access Road Area         
25611-200-P4K-35U-10012    00B    Underground Piping Layout OSBL Area 35 East
Access Road 4.1.8.3    P4K - Tie In Sketches       25611-200-P4K-24-00001    00A
   Piping Area 1A1 Tie-In Location          25611-200-P4K-24-00002    00A   
Piping Area 1B1-1C1 Tie-In Location

 

A-58



--------------------------------------------------------------------------------

Execution Version

 

Section

  

Title

  

Sub-Section No.

  

Document Number

   Rev.   

Description

         25611-200-P4K-24-00004    00A    Piping Area 3A2 Tie-In Location      
   25611-200-P4K-24-00005    00A    Piping Area 3A1 Tie-In Location         
25611-200-P4K-24-00006    00A    Piping Area 3A2 Tie-In Location         
25611-200-P4K-24-00007    00A    Piping Area 3A1 Tie-In Location         
25611-200-P4K-24-00016    00A    Piping Area 3R1 Tie-In Location         
25611-200-P4K-24-00017    00A    Piping Area 3R1 Tie-In Location         
25611-200-P4K-24-00018    00A    Piping Area 3R1 Tie-In Location         
25611-200-P4K-24-00019    00A    Piping Area 3R1 Tie-In Location         
25611-200-P4K-24-00020    00A    Piping Area 3R1 Tie-In Location         
25611-200-P4K-24-00021    00A    Piping Area 1R1 - Tie-In Location         
25611-200-P4K-25-00001    00A    Piping Area 2A1 - Tie-In Location         
25611-200-P4K-25-00002    00A    Piping Area 2A1 - Tie-In Location         
25611-200-P4K-25-00003    00A    Piping Area 2A2 - Tie-In Location         
25611-200-P4K-25-00004    00A    Piping Area 2A2 - Tie-In Location         
25611-200-P4K-29-00001    00A    Piping Area 4U1 Tie-In Location         
25611-200-P4K-29-00002    00A    Piping Area 4U1 Tie-In Location         
25611-200-P4K-31-00001    00A    Piping Area 4R1 Tie-In Location         
25611-200-P4K-33-00001    00A    Piping Area 4U1 Tie-In Location         
25611-200-P4K-33-00002    00A    Piping Area 4U1 Tie-In Location         
25611-200-P4K-33-00004    00A    Piping Area 4U1 Tie-In Location         
25611-200-P4K-33-00005    00A    Piping Area 21U Tie-In Location         
25611-200-P4K-33-00006    00A    Piping Area 1U1 Tie-In Location         
25611-200-P4K-33-00007    00A    Piping Area 2U1 Tie-In Location         
25611-200-P4K-35-00001    00A    Piping Area 4R1 Tie-In Location         
25611-200-P4K-35-00002    00A    Piping Area 21R Tie-In Location         
25611-200-P4K-35-00003    00A    Piping Area 3R2 Tie-In Location         
25611-200-P4K-36-00001    00A    Piping Area 4U1 Tie-In Location         
25611-200-P4K-36-00002    00A    Piping Area 4U1 Tie-In Location         
25611-200-P4K-36-00004    00A    Piping Area 24R Tie-In Location         
25611-200-P4K-39-00001    00A    Piping Area 3R2 Tie-In Location         
25611-200-P4K-39-00003    00A    Piping Area 3R1 Tie-In Location         
25611-200-P4K-54-00001    00A    Piping Area 21A-B Tie-In Location

 

A-59



--------------------------------------------------------------------------------

Execution Version

 

Section

  

Title

  

Sub-Section No.

  

Document Number

   Rev.   

Description

         25611-200-P4K-54-00002    00A    Piping Area 21R Tie-In Location      
   25611-200-P4K-54-00003    00A    Piping Area 22R1 Tie-In Location         
25611-200-P4K-55-00001    00A    Piping Area 21R Tie-In Location         
25611-200-P4K-55-00002    00A    Piping Area 26A - Tie-In Location 4.1.8.4   
P3K - Demolitions Sketches       25611-200-P3K-021U-WFU- 33549-09    00A   
Demolition Sketches 18 inches -WFU-33549-K4-N         
25611-200-P3K-021U-WFU-33549-10    00A    Demolition Sketches 18 inches
-WFU-33549-K4-N          25611-200-P3K-021U-WFU-33702-01    00A    Demolition
Sketches 18 inches -WFU-33702-K4-N          25611-200-P3K-021U-WFU-33702-02   
00A    Demolition Sketches 18 inches -WFU-33702-K4-N         
25611-200-P3K-04U-PW-36600-02    00A    Demolition Sketches 10 inches
-PW-36600-K6H-N          25611-200-P3K-04U-PW-36600-03    00A    Demolition
Sketches 8 inches -PW-36600-K6-N          25611-200-P3K-04U-WFU-33533-03    00A
   Demolition Sketches 12 Inches -WFU-33533-K4-N         
25611-200-P3K-04U-WFU-33546-01    00A    Demolition Sketches 12 Inches
-WFU-33546-K4-N          25611-200-P3K-04U-WFU-33760-04    00A    Demolition
Sketches 18 inches -WFU-33760-K4-N          25611-200-P3K-04U-WW-29503-01    00A
   Demolition Sketches 2 inches -WW-25903-K4-N         
25611-200-P3K-04U-WW-29509-01    00A    Demolition Sketches 4 inches
-WW-29509-K6H-N          25611-200-P3K-1R1-GPL-24780-06    00B    Demolition
Isometrics Sketches for 30 inches-GPL-24780         
25611-200-P3K-21R-1A-35410-04    00B    Demolition Isometrics Sketches for 2
inches-IA-35410          25611-200-P3K-21R-AU-35413-05    00B    Demolition
Isometrics Sketches for 2 inches-AU-35413         
25611-200-P3K-21R-GPL-54780-01    00B    Demolition Isometrics Sketches for 36
inches-GPL-54780          25611-200-P3K-21R-NI-39602-03    00B    Demolition
Isometrics Sketches for 6 inches-NI-39602          25611-200-P3K-21R-PL-54700-05
   00B    Demolition Isometrics Sketches for 30 inches-PL-54700         
25611-200-P3K-21R-PL-54701-05    00B    Demolition Isometrics Sketches for 30
inches-PL-54701          25611-200-P3K-21R-PL-55043-06    00B    Demolition
Isometrics Sketches for 30 inches-PL-55043         
25611-200-P3K-21R-WFA-33740-03    00B    Demolition Isometrics Sketches for 16
inches-WFA-33740

 

A-60



--------------------------------------------------------------------------------

Execution Version

 

Section

  

Title

  

Sub-Section No.

  

Document Number

   Rev.   

Description

         25611-200-P3K-21U-WFU- 33703-01    00A    Demolition Sketches 18
inches-WFU-33703-K4-N          25611-200-P3K-21U-WFU-33703-02    00A   
Demolition Sketches 18 inches-WFU-33703-K4-N         
25611-200-P3K-21U-WFU-33703-03    00A    Demolition Sketches 8
inches-WFU-33703-K4-N          25611-200-P3K-21U-WFU-33703-04    00A   
Demolition Sketches 8 inches-WFU-33703-K4-N         
25611-200-P3K-21U-WFU-33703-05    00A    Demolition Sketches 8
inches-WFU-33703-K4-N          25611-200-P3K-21U-WFU-33703-06    00A   
Demolition Sketches 8 inches-WFU-33703-K4-N         
25611-200-P3K-22R-GPL-54780-01    00B    Demolition Isometrics Sketches for 36
inches-GPL-54780          25611-200-P3K-3A1-GPL-24180-01    00B    Demolition
Isometrics Sketches for 16 inches-GPL-24180         
25611-200-P3K-3A1-GPL-24621-03    00B    Demolition Isometrics Sketches for 20
inches-GPL-24621          25611-200-P3K-3A1-GPL-24621-04    00B    Demolition
Isometrics Sketches for 2 inches-GPL-24621         
25611-200-P3K-3A1-PL-24101-02    00B    Demolition Isometrics Sketches for 24
inches-PL-24101          25611-200-P3K-3A1-PL-24121-02    00B    Demolition
Isometrics Sketches for 36 inches-PL-24121         
25611-200-P3K-3A1-PL-24141-02    00B    Demolition Isometrics Sketches for 24
inches-PL-24141          25611-200-P3K-3A2-GPL-24620-03    00B    Demolition
Isometrics Sketches for 20 inches-GPL-24620         
25611-200-P3K-3A2-GPL-24620-04    00B    Demolition Isometrics Sketches for 2
inches-GPL-24620          25611-200-P3K-3A2-PL-24001-02    00B    Demolition
Isometrics Sketches for 24 inches-PL-24001         
25611-200-P3K-3A2-PL-24021-01    00B    Demolition Isometrics Sketches for 36
inches-PL-24021          25611-200-P3K-3A2-PL-24041-02    00B    Demolition
Isometrics Sketches for 24 inches-PL-24041         
25611-200-P3K-3R2-PW-36988-01    00B    Demolition Isometrics Sketches for 2
inches-PW-36988 4.1.9    Material Selection Diagrams                     
25611-200-N1-0019-00002    0    Material Selection Diagram - LNG Marine -
Storage Flare          25611-200-N1-0020-00001    0    Material Selection
Diagram - Refrigerant Storage          25611-200-N1-0024-00001    0    Material
Selection Diagram - LNG Storage - Loading          25611-200-N1-0029-00001    0
   Material Selection Diagram - Waste Water Collection

 

A-61



--------------------------------------------------------------------------------

Execution Version

 

Section

  

Title

  

Sub-Section No.

  

Document Number

   Rev.   

Description

         25611-200-N1-0029-00002    0    Material Selection Diagram - Sewage
Collection          25611-200-N1-0033-00001    0    Material Selection Diagram -
Unit 33 Firewater System          25611-200-N1-0036-00001    0    Material
Selection Diagram - Utility Water Supply System          25611-200-N1-0036-00002
   0    Material Selection Diagram - Utility Water Supply System         
25611-200-N1-0036-00003    0    Material Selection Diagram - Demineralizer Water
System          25611-200-N1-0036-00004    0    Material Selection Diagram -
Demineralizer Water Distribution System          25611-200-N1-1019-00001    0   
Material Selection Diagram - Flare_Blowdown System         
25611-200-N1-1031-00002    0    Material Selection Diagram - Standby Power
Generation          25611-200-N1-1035-00001    0    Material Selection Diagram -
Plant - Instrument Air System          25611-200-N1-1039-00001    0    Material
Selection Diagram - Nitrogen Selection Diagram          25611-200-N1-1111-00002
   0    Material Selection Diagram Inlet Preheater and Feed Gas Measurement   
      25611-200-N1-1111-00002    0    Material Selection Diagram Inlet Preheater
and Feed Gas Measurement          25611-200-N1-1113-00001    0    Material
Selection Diagram Dehydration and Mercury Removal         
25611-200-N1-1113-00001    0    Material Selection Diagram Dehydration and
Mercury Removal          25611-200-N1-1119-00003    0    Material Selection
Diagram - Acid Gas Vent Stack          25611-200-N1-1119-00004    0    Material
Selection Diagram - H2S Removal          25611-200-N1-1122-00001    0   
Material Selection Diagram - Fuel Gas System          25611-200-N1-1134-00001   
0    Material Selection Diagram - Hot Oil System         
25611-200-N1-1137-00001    0    Material Selection Diagram - Turbine at
Humidification System          25611-200-N1-DK-00001    0    Material Selection
Diagram - Phase 1 LNG Unloading and Storage Interface         
25611-200-N1-DK-02001    0    Material Selection Diagram - LNG Unloading and
Storage 4.1.9.1    Material Selection Diagrams (Confidential)                  
   25611-200-N1-1114-00001    0    Confidential - Material Selection Diagram
Propane Refrigeration          25611-200-N1-1115-00001    0    Confidential -
Material Selection Diagram Ethylene Refrigeration         
25611-200-N1-1116-00001    0    Confidential - Material Selection Diagram
Liquefaction and Methane Compressor 4.1.10    Utility Summary                  
   25611-200-M4-DK-00016    000    Utility Balance - Hot Oil         
25611-200-M4-DK-00017    2    Utility Balance - Nitrogen

 

A-62



--------------------------------------------------------------------------------

Execution Version

 

Section

  

Title

  

Sub-Section No.

  

Document Number

   Rev.   

Description

         25611-200-M4-DK-00018    00D    Utility Balance - Instrument/Plant Air
         25611-200-M4-DK-00019    001    Utility Balance - Fuel Gas 4.1.11   
Catalyst, Chemical and Lubricant Summary       25611-100-M2-DK-00001    00B   
List of Catalysts Chemicals and Lubricants 4.1.12    Process Description      
25611-200-3YD-M01-00001    0    Process System Description Non-Liquefaction
Units          25611-200-3YD-M01-00003    00B    Process System Description
Liquefaction Units 4.1.12.1    Process Description (Confidential)               
      25611-200-3YD-M01-00002    0    Process System Description Liquefaction
Units 4.1.13    Heat/Energy and Material Balance                     
25611-200-M3-DK-00001    1    Specification Sheet for HP Fuel Gas         
25611-200-M3-DK-00002    0    Specification Sheet for LP Fuel Gas         
25611-200-M4-DK-00001    002    Heat and Material Balance Case 1 - Average Gas
Average Ambient Temperature Non- Confidential Streams         
25611-200-M4-DK-00003    002    Heat and Material Balance Case 2 - Average Gas
Low Ambient Temperature Non- Confidential Streams          25611-200-M4-DK-00005
   002    Heat and Material Balance Case 3 - Average Gas High Ambient
Temperature Non- Confidential Streams          25611-200-M4-DK-00007    002   
Heat and Material Balance Case 4 - Ship Loading Non- Confidential Streams      
   25611-200-M4-DK-00009    002    Heat and Material Balance Case 5 - Maximum
Inerts Low Ambient Temperature Non- Confidential Streams 4.1.13.1    Heat/Energy
and Material Balance (Confidential)                      25611-200-M4-DK-00002
   002    Confidential - Heat and Material Balance         
25611-200-M4-DK-00004    001    Confidential - Heat and Material Balance      
   25611-200-M4-DK-00006    001    Confidential - Heat and Material Balance   
      25611-200-M4-DK-00008    002    Confidential - Heat and Material Balance
         25611-200-M4-DK-00010    002    Confidential - Heat and Material
Balance 4.1.14    Preliminary PSV Data Summary       25611-200-M0X-DK-00010   
00C    Non-Confidential PSV List 4.1.14.1    Preliminary PSV Data Summary
(Confidential)       25611-200-M0X-DK-00009    00C    Confidential - PSV List

 

A-63



--------------------------------------------------------------------------------

Execution Version

 

Section

  

Title

  

Sub-Section No.

  

Document Number

   Rev.   

Description

4.1.15    Relief Scenario Narrative                     
25611-200-JVY-0020-20004    00A    Relief Scenario Narrative PSV-19002 for
Marine Flares          25611-200-JVY-0020-20004    00A    Relief Scenario
Narrative PSV-20004 for Pressure Building Coil - E-2001A_B_C_D         
25611-200-JVY-0020-20005    00A    Relief Scenario Narrative PSV-20005 - 20006 -
20007 for Ethylene Storage Drum - V-2001 A_B_C          25611-200-JVY-0020-20010
   00A    Relief Scenario Narrative PSV-20010 - 2011 for Propane Storage Drum -
V-20002 A_B          25611-200-JVY-0024-24001    00A    Relief Scenario
Narrative PSV-24001 for BOG Recycle KO Drum - V-2402         
25611-200-JVY-1022-22005    00A    Relief Scenario Narrative 10PSV-22005 for
Standby NG Generator Fuel Gas Piping          25611-200-JVY-1022-22006    00A   
Relief Scenario Narrative 10PSV-22006 for Standby NG Generator Fuel Gas Filter -
10F-2205          25611-200-JVY-1022-22016    00A    Relief Scenario Narrative
10PSV-22016 for Standby NG Generator Fuel Gas Heater - 10E-22055         
25611-200-JVY-1035-35002    00A    Relief Scenario Narrative PSV-35002 for Air
Receiver - V-3501          25611-200-JVY-1039-39104    00A    Relief Scenario
Narrative PSV-39104 for Nitrogen Receiver - V-3901         
25611-200-JVY-1111-11003    00A    Relief Scenario Narrative PSV-11003 A-B-C for
Inlet Facilities          25611-200-JVY-1111-11012    00A    Relief Scenario
Narrative PSV-11012 for FEED Gas Heater - E-1102 Shell Side         
25611-200-JVY-1111-11013    00A    Relief Scenario Narrative PSV-11013 for FEED
GAS Heater - E-1102 Tube Side          25611-200-JVY-1113-13001    00A    Relief
Scenario Narrative PSV-13001 for Dryer Inlet Filter Coalescer - F-1301         
25611-200-JVY-1113-13002    00A    Relief Scenario Narrative PSV-13022 - 13003 -
13004 for Molecular Sieve Dehydrators - V-1302A_B_C         
25611-200-JVY-1113-13005    00A    Relief Scenario Narrative PSV-13005 for
Regeneration Gas Compressor - C-1301          25611-200-JVY-1113-13006    00A   
Relief Scenario Narrative PSV-13006 - 13007 for Mercury Removal after Filters -
F-1302 A_B          25611-200-JVY-1113-13009    00A    Relief Scenario Narrative
PSV-13009 for Regeneration Gas K.O. Drum - V-1305 and Regeneration Gas Cooler -
E-1301          25611-200-JVY-1113-13010    00A    Relief Scenario Narrative
PSV-13010 - PSV-13012 for Molecular Sieve after Filter - F-1303A_B         
25611-200-JVY-1113-13011    00A    Relief Scenario Narrative PSV-13011 for Dryer
FEED KO Drum - V-1301 H.S. Propane FEED Chiller - E-1406 Tube Side         
25611-200-JVY-1113-13013    00A    Relief Scenario Narrative PSV-13013 for
Mercury Removal Bed - V-1304A_B          25611-200-JVY-1119-19001    00A   
Relief Scenario Narrative PSV-19001 for Thermal Oxidizer KO Drum - V-1904

 

A-64



--------------------------------------------------------------------------------

Execution Version

 

Section

  

Title

  

Sub-Section No.

  

Document Number

   Rev.   

Description

         25611-200-JVY-1122-22003    00A    Relief Scenario Narrative PSV-22003
for H.P Fuel Gas KO Drum - V-2201          25611-200-JVY-1122-22004    00A   
Relief Scenario Narrative PSV-22004 for H.P. Fuel Gas Heater Tube-Side - E-2201
         25611-200-JVY-1122-22005    00A    Relief Scenario Narrative PSV-22005
for H.P. Fuel Gas Heater Shell-Side - E-2201          25611-200-JVY-1122-22006
   00A    Relief Scenario Narrative PSV-22006 for Compressor Turbine Fuel Gas
Filter_Coalescer - F-2211          25611-200-JVY-1122-22009    00A    Relief
Scenario Narrative PSV-22009 for L.P. Fuel Gas K.O. Drum - V-2202         
25611-200-JVY-1122-22012    00A    Relief Scenario Narrative PSV-22012 for
Defrost Gas Distribution Sytem          25611-200-JVY-1122-22016    00A   
Relief Scenario Narrative PSV-22016 for Start-up Fuel Gas Electrical Heater -
E-2202          25611-200-JVY-1134-34002    00A    Relief Scenario Narrative
PSV-34002 A_B for Hot Oil Surge Drum - V-3401          25611-200-JVY-1134-34003
   00A    Relief Scenario Narrative PSV-34003 for Hot Oil Filter - F-3401      
   25611-200-JVY-1134-34004    00A    Relief Scenario Narrative PSV-34004 for
Hot Oil Sump Drum - V-3402          25611-200-JVY-1134-34005    00A    Relief
Scenario Narrative PSV-34005 for Hot Oil Sump Filter - F-3402         
25611-200-JVY-1134-34006    00A    Relief Scenario Narrative PSV-34006 - 34007
for Waste Heat Recovery Units - WHR-3411_21          25611-200-JVY-1134-34008   
00A    Relief Scenario Narrative PSV-34008- 34009 for Waste Heat Recovery Units
- Regeneration Gas Coil WHR-3411_21 4.1.15.1    Relief Scenario Narrative
(Confidential)                      25611-200-JVY-1114-14001    00A    Relief
Scenario Narrative          25611-200-JVY-1114-14002    00A    Relief Scenario
Narrative          25611-200-JVY-1114-14003    00A    Relief Scenario Narrative
         25611-200-JVY-1114-14004    00A    Relief Scenario Narrative         
25611-200-JVY-1114-14005    00A    Relief Scenario Narrative         
25611-200-JVY-1114-14011    00A    Relief Scenario Narrative         
25611-200-JVY-1114-14012    00A    Relief Scenario Narrative         
25611-200-JVY-1114-14013    00A    Relief Scenario Narrative         
25611-200-JVY-1114-14014    00A    Relief Scenario Narrative         
25611-200-JVY-1114-14015    00A    Relief Scenario Narrative         
25611-200-JVY-1114-14027    00A    Relief Scenario Narrative         
25611-200-JVY-1114-14028    00A    Relief Scenario Narrative         
25611-200-JVY-1115-15002    00A    Relief Scenario Narrative         
25611-200-JVY-1115-15003    00A    Relief Scenario Narrative

 

A-65



--------------------------------------------------------------------------------

Execution Version

 

Section

  

Title

  

Sub-Section No.

  

Document Number

   Rev.   

Description

         25611-200-JVY-1115-15004    00A    Relief Scenario Narrative         
25611-200-JVY-1115-15005    00A    Relief Scenario Narrative         
25611-200-JVY-1115-15006    00A    Relief Scenario Narrative         
25611-200-JVY-1115-15007    00A    Relief Scenario Narrative         
25611-200-JVY-1115-15008    00A    Relief Scenario Narrative         
25611-200-JVY-1115-15012    00A    Relief Scenario Narrative         
25611-200-JVY-1115-15020    00A    Relief Scenario Narrative         
25611-200-JVY-1116-16001    00A    Relief Scenario Narrative         
25611-200-JVY-1116-16002    00A    Relief Scenario Narrative         
25611-200-JVY-1116-16003    00A    Relief Scenario Narrative         
25611-200-JVY-1116-16014    00A    Relief Scenario Narrative         
25611-200-JVY-1116-16022    00A    Relief Scenario Narrative         
25611-200-JVY-1116-16023    00A    Relief Scenario Narrative         
25611-200-JVY-1116-16070    00A    Relief Scenario Narrative 4.1.16    Pump
Summary (Non-Confidential)                      25611-200-MPA-DK-00001    00A   
Pump Summary- Non- Confidential          25611-200-M0X-DK-00006    00B   
Hydraulic Summary Non Confidential Pumps          25611-200-M0X-DK-00008    00B
   Hydraulic Summary Process - Environmental Pumps         
25611-200-M0X-00-00001    00A    Pump Summary- Non- Confidential 4.1.16.1   
Pump Summary (Confidential)                      25611-200-M0X-DK-00007    000
   Confidential - Hydraulic Summary Confidential Pumps         
25611-200-MPA-DK-00002    001    Pump Summary- Confidential         
25611-200-M0X-DK-00002    00A    Confidential - Mechanical Pump Summary 4.2   
Unit 10 - General Unit                      25611-200-M6-0010-00001    00C   
Piping and Instrumentation Diagram - Pipeline Interface         
25611-200-M6-0010-00100    00C    Piping and Instrumentation Diagram -
Refrigerant Interconnecting          25611-200-M6-0010-00101    00C    Piping
and Instrumentation Diagram - Amine Interconnecting         
25611-200-M6-0010-00102    00C    Piping and Instrumentation Diagram - BOG
Interfaces and Cooldown Line          25611-200-M6-0010-00103    00C    Piping
and Instrumentation Diagram - Plant Instrument Air Interconnecting         
25611-200-M6-0010-00104    00C    Piping and Instrumentation Diagram - Nitrogen
Interconnecting          25611-200-M6-0010-00105    00C    Piping and
Instrumentation Diagram - Utility Water / Demineralizer Water Interconnecting

 

A-66



--------------------------------------------------------------------------------

Execution Version

 

Section

  

Title

  

Sub-Section No.

  

Document Number

   Rev.   

Description

         25611-200-M6-0010-00106    00C    Piping and Instrumentation Diagram -
Potable Water Interconnecting          25611-200-M6-0010-00107    00C    Piping
and Instrumentation Diagram - Flare Headers Refrigerant Storage Area         
25611-200-M6-1010-00001    00C    Piping and Instrumentation Diagram - Level
Purge Maintenance Bypass Details          25611-200-M6-1010-00002    00C   
Piping and Instrumentation Diagram - Sample Station Details - Sht 1 of 2      
   25611-200-M6-1010-00003    00C    Piping and Instrumentation Diagram - Sample
Station Details - Sht 2 of 2          25611-200-M6-1010-00004    00C    Piping
and Instrumentation Diagram - Pump Seal Plans - Sht 1 of 3         
25611-200-M6-1010-00005    00C    Piping and Instrumentation Diagram - Pump Seal
Plans Sht. 2 of 3          25611-200-M6-1010-00006    00C    Piping and
Instrumentation Diagram - Pump Seal Plans Sht. 3 of 3         
25611-200-M6-1010-00007    00C    Piping and Instrumentation Diagram - Air
Volume Tanks          25611-200-M6-1010-00100    00C    Piping and
Instrumentation Diagram - Feed LNG Fuel Gas Interconnecting         
25611-200-M6-1010-00101    00C    Piping and Instrumentation Diagram - Plant Air
Interconnecting Train 1 and 2          25611-200-M6-1010-00102    00C    Piping
and Instrumentation Diagram - Instrument Air Interconnecting Train 1 and 2      
   25611-200-M6-1010-00103    00C    Piping and Instrumentation Diagram -
Nitrogen Interconnecting Train 1 and 2          25611-200-M6-1010-00104    00C
   Piping and Instrumentation Diagram - Utility and Demineralizer Water
Interconnecting Train 1 and 2          25611-200-M6-1010-00105    00C    Piping
and Instrumentation Diagram - Potable Water Interconnecting Train 1 and 2      
   25611-200-M6-1010-00106    00C    Piping and Instrumentation Diagram - Waste
Water Interconnecting Train 1 and 2          25611-200-M6-1010-00107    00C   
Piping and Instrumentation Diagram - Flare and Blowdown Collection Train 1 and 2
         25611-200-M6-1010-00108    00C    Piping and Instrumentation Diagram -
H2S Removal Chemical Interconnecting Train 1 and 2         
25611-200-M6-1110-00001    00C    Piping and Instrumentation Diagram - Train 1
Process Battery Limit          25611-200-M6-1110-00002    00C    Piping and
Instrumentation Diagram - Train 1 Process and Utilities Battery Limit         
25611-200-M6-1110-00003    00C    Piping and Instrumentation Diagram - Train 1
Utilities Battery Limit          25611-200-M6D-0010-00001    00C    Line
Designation Table          25611-200-M6D-0010-00101    00C    Line Designation
Table          25611-200-M6D-0010-00102    00C    Line Designation Table      
   25611-200-M6D-0010-00103    00C    Line Designation Table         
25611-200-M6D-0010-00104    00C    Line Designation Table         
25611-200-M6D-0010-00105    00C    Line Designation Table

 

A-67



--------------------------------------------------------------------------------

Execution Version

 

Section

  

Title

  

Sub-Section No.

  

Document Number

   Rev.   

Description

         25611-200-M6D-0010-00106    00C    Line Designation Table         
25611-200-M6D-0010-00107    00C    Line Designation Table         
25611-200-M6D-1010-00001    00C    Line Designation Table         
25611-200-M6D-1010-00002    00C    Line Designation Table         
25611-200-M6D-1010-00003    00C    Line Designation Table         
25611-200-M6D-1010-00004    00C    Line Designation Table         
25611-200-M6D-1010-00006    00C    Line Designation Table         
25611-200-M6D-1010-00100    00C    Line Designation Table         
25611-200-M6D-1010-00101    00C    Line Designation Table         
25611-200-M6D-1010-00102    00C    Line Designation Table         
25611-200-M6D-1010-00103    00C    Line Designation Table         
25611-200-M6D-1010-00104    00C    Line Designation Table         
25611-200-M6D-1010-00105    00C    Line Designation Table         
25611-200-M6D-1010-00106    00C    Line Designation Table         
25611-200-M6D-1010-00107    00C    Line Designation Table         
25611-200-M6D-1010-00108    00C    Line Designation Table         
25611-200-M6D-1110-00001    00C    Line Designation Table         
25611-200-M6D-1110-00002    00C    Line Designation Table         
25611-200-M6D-1110-00003    00C    Line Designation Table 4.3    Unit 11 – Inlet
Metering Stations             4.3.1    Process Flow Diagrams      
25611-200-M5-1111-00002    1    Process Flow Diagram - Inlet Preheater and Feed
Gas Measurement 4.3.2    P & I Diagrams and Line Designation Tables            
         25611-200-M6-1111-00001    00C    Piping and Instrumentation Diagram -
Feed Gas Heater          25611-200-M6-1111-00002    00C    Piping and
Instrumentation Diagram - Feed Gas Metering Package         
25611-200-M6D-1111-00001    00C    Line Designation Table         
25611-200-M6D-1111-00002    00C    Line Designation Table 4.3.3    Equipment
Data Sheets       25611-200-MED-11-E1102    00A    Shell and Tube Heat Exchanger
Data Sheet for Fuel Gas Heater 4.3.4    Process Data Sheets      
25611-200-MEA-1111-01102    001    Process Data Sheet Heat Exchanger - Inlet
Preheaters and Feed Gas Measurement

 

A-68



--------------------------------------------------------------------------------

Execution Version

 

Section

  

Title

  

Sub-Section No.

  

Document Number

   Rev.   

Description

4.4    Unit 12 – Acid Gas Removal Unit             4.4.1    Process Flow
Diagrams (Not included in FEED Book)                     
25611-200-M5-1112-00001    1    Process Flow Diagram - Acid Gas Removal         
25611-200-M5-1112-00002    1    Process Flow Diagram - Amine Regeneration 4.4.2
   P & I Diagrams and Line Designation Tables (Not included in FEED Book)      
               25611-200-M6-0012-00001    00C    Piping and Instrumentation
Diagram - Amine Storage Tanks          25611-200-M6-1112-00001    00C    Piping
and Instrumentation Diagram - Feed Gas Filter Coalescer         
25611-200-M6-1112-00002    00C    Piping and Instrumentation Diagram - Absorber
         25611-200-M6-1112-00003    00C    Piping and Instrumentation Diagram -
Solvent Flash Drum          25611-200-M6-1112-00004    00C    Piping and
Instrumentation Diagram - De-Gassing Drum          25611-200-M6-1112-00005   
00C    Piping and Instrumentation Diagram - Lean/Rich Solvent Heat Exchangers   
      25611-200-M6-1112-00006    00C    Piping and Instrumentation Diagram -
Solvent Regenerator          25611-200-M6-1112-00007    00C    Piping and
Instrumentation Diagram - Regenerator Overhead Condensers         
25611-200-M6-1112-00008    00C    Piping and Instrumentation Diagram - Solvent
Regenerator Reflux System          25611-200-M6-1112-00009    00C    Piping and
Instrumentation Diagram - Lean Solvent Booster Pumps         
25611-200-M6-1112-00010    00C    Piping and Instrumentation Diagram - Lean
Solvent Coolers          25611-200-M6-1112-00011    00C    Piping and
Instrumentation Diagram - Lean Solvent Filters          25611-200-M6-1112-00012
   00C    Piping and Instrumentation Diagram - Amine Surge Tank         
25611-200-M6-1112-00013    00C    Piping and Instrumentation Diagram - Flash Gas
Filter Coalescers          25611-200-M6-1112-00014    00C    Piping and
Instrumentation Diagram - Lean Solvent Charge Pumps         
25611-200-M6-1112-00015    00C    Piping and Instrumentation Diagram - Amine
Collection Header          25611-200-M6-1112-00016    00C    Piping and
Instrumentation Diagram - Amine Sump System          25611-200-M6-1112-00017   
00C    Piping and Instrumentation Diagram Absorber Overhead Gas Coolers         
25611-200-M6-1112-00018    00C    Piping and Instrumentation Diagram - Anti-Foam
Chemical Injection Skid          25611-200-M6D-1112-00001    00C    Line
Designation Table          25611-200-M6D-1112-00002    00C    Line Designation
Table          25611-200-M6D-1112-00003    00C    Line Designation Table      
   25611-200-M6D-1112-00004    00C    Line Designation Table         
25611-200-M6D-1112-00005    00C    Line Designation Table         
25611-200-M6D-1112-00006    00C    Line Designation Table

 

A-69



--------------------------------------------------------------------------------

Execution Version

 

Section

  

Title

  

Sub-Section No.

  

Document Number

   Rev.   

Description

         25611-200-M6D-1112-00007    00C    Line Designation Table         
25611-200-M6D-1112-00008    00C    Line Designation Table         
25611-200-M6D-1112-00009    00C    Line Designation Table         
25611-200-M6D-1112-00010    00C    Line Designation Table         
25611-200-M6D-1112-00011    00C    Line Designation Table         
25611-200-M6D-1112-00012    00C    Line Designation Table         
25611-200-M6D-1112-00014    00C    Line Designation Table         
25611-200-M6D-1112-00015    00C    Line Designation Table         
25611-200-M6D-1112-00016    00C    Line Designation Table         
25611-200-M6D-1112-00017    00C    Line Designation Table         
25611-200-M6D-1112-00018    00C    Line Designation Table 4.4.3    Equipment
Data Sheets (Not included in FEED Book)                     
25611-200-MFD-12-F1201    00A    Filters and Gas Separators for Lean Solvent
Filter Mechanical Data Sheet          25611-200-MFD-12-F1203    00A    Filters
and Gas Separators for Rich Solvent Filter Mechanical Data Sheet         
25611-200-MFD-12-F1204    00A    Filters and Gas Separators for Lean Solvent
After Filter Mechanical Data Sheet          25611-200-MFD-12-F1205    00A   
Filters and Gas Separators for Carbon Treater Mechanical Data Sheet         
25611-200-MFD-12-F1206    00A    Filters and Gas Separators for Amine Sump
Filter Mechanical Data Sheet          25611-200-MVD-12-V1201    00A    Carbon
Steel Column - Absorber          25611-200-MVD-12-V1202    00A    Stainless
Steel Clad Column - Solvent Regenerator          25611-200-MVD-12-V1205    00A
   Mechanical Data Sheet for Solvent Flash Drum          25611-200-MVD-12-V1206
   00A    Mechanical Data Sheet for Solvent Regenerator Reflux Drum         
25611-200-MVD-12-V1209    00A    Mechanical Data Sheet for Amine Sump Drum 4.4.4
   Process Data Sheets (Not included in FEED Book)                     
25611-200-MFA-1112-01201    000    Filter Specification Sheet Lean Solvent
Filter          25611-200-MFA-1112-01202    000    Filter Specification Sheet
for Feed Gas Filter Coalescer          25611-200-MFA-1112-01203    000    Filter
Specification Sheet Rich Solvent Filter          25611-200-MFA-1112-01204    000
   Filter Specification Sheet Lean Solvent After Filter         
25611-200-MFA-1112-01205    000    Filter Specification Sheet Carbon Treater   
      25611-200-MFA-1112-01206    000    Filter Specification Sheet Amine Sump
Filter          25611-200-MFA-1112-01208    00B    Flash Gas Filter Coalescer

 

A-70



--------------------------------------------------------------------------------

Execution Version

 

Section

  

Title

  

Sub-Section No.

  

Document Number

   Rev.   

Description

         25611-200-MKA-1112-K0001    0    Process Specification For Acid Gas
Removal Unit          25611-200-MTA-1112-01202    00A    Tank Specification
Sheet for Amine Surge Tank          25611-200-MVA-1112-01201    000    Column
Specificatrion Sheet For Absorber          25611-200-MVA-1112-01202    000   
Column Specification For Solvent Regenerator          25611-200-MVA-1112-01203
   00A    Vessel Specification Sheet De Gassing Drum         
25611-200-MVA-1112-01205    00B    Vessel Specification Sheet for Solvent Flash
Drum          25611-200-MVA-1112-01206    00A    Vessel Specification Sheet -
Solvent Regenerator Reflux Drum - Vertical          25611-200-MVA-1112-01209   
000    Vessel Specification Sheet Amine Sump Drum 4.4.5    Heat/Energy and
Material Balance                      25611-200-M4-DK-00011    000    Heat and
Material Balance Case 1 - A verage Gas, Average Ambient Temperature AGRU Streams
         25611-200-M4-DK-00012    000    Heat and Material Balance Case -2 -
Average Gas, Low Ambient Temperature AGRU Streams          25611-200-M4-DK-00013
   000    Heat and Material Balance Case -3 - Average Gas, High Ambient
Temperature AGRU Streams          25611-200-M4-DK-00014    000    Heat and
Material Balance Case -4 - Average Gas, Ship Loading AGRU Streams         
25611-200-M4-DK-00015    000    Heat and Material Balance Case 5 - Maximum
inerts, Gas, Low Ambient Temperature AGRU Streams 4.5    Unit 13 – Dehydration &
Mercury Removal             4.5.1    Process Flow Diagrams      
25611-200-M5-1113-00001    001    Process Flow Diagram - Dehydration and Mercury
Removal 4.5.2    P & I Diagrams and Line Designation Tables                     
25611-200-M6-1113-00001    00C    Piping and Instrumentation Diagram - Dryer
Inlet Filter Coalescer          25611-200-M6-1113-00002    00C    Piping and
Instrumentation Diagram - Dehydrators          25611-200-M6-1113-00003    00C   
Piping and Instrumentation Diagram - Dehydrator          25611-200-M6-1113-00004
   00C    Piping and Instrumentation Diagram - Mercury Removal         
25611-200-M6-1113-00005    00C    Piping and Instrumentation Diagram -
Regeneration Gas Distribution          25611-200-M6-1113-00008    00C    Piping
and Instrumentation Diagram - Regeneration Gas K.O. Drum         
25611-200-M6-1113-00009    00C    Piping and Instrumentation Diagram -
Regeneration Gas Compressor          25611-200-M6D-1113-00001    00C    Line
Designation Table          25611-200-M6D-1113-00002    00C    Line Designation
Table          25611-200-M6D-1113-00003    00C    Line Designation Table      
   25611-200-M6D-1113-00004    00C    Line Designation Table

 

A-71



--------------------------------------------------------------------------------

Execution Version

 

Section

  

Title

  

Sub-Section No.

  

Document Number

   Rev.   

Description

         25611-200-M6D-1113-00005    00C    Line Designation Table         
25611-200-M6D-1113-00008    00C    Line Designation Table         
25611-200-M6D-1113-00009    00C    Line Designation Table 4.5.3    Equipment
Data Sheets                      25611-200-MCD-13-C1301    00A    Data Sheet For
Regeneration Gas Compressor          25611-200-MCD-13-L1301    00A    Data Sheet
For Regeneration Gas Compressor Lube Oil System          25611-200-MED-13-E1301
   00A    Heat Exchanger Air Cooled for Regeneration Gas Cooler         
25611-200-MFD-13-F1301    00A    Filters and Gas Separators for Dryer Inlet
Filter Coalescer Mechanical Data Sheet          25611-200-MFD-13-F1302    00A   
Filters and Gas Separators for Mercury Removal After Filter Mechanical Data
Sheet          25611-200-MFD-13-F1303    00A    Filters and Gas Separators for
Molecular Seive After Filter          25611-200-MUD-13-C1301    00A    Data
Sheet For Regeneration Gas Compressor          25611-200-MVD-13-V1301    00A   
Vessel Data Sheet - Dryer Feed KO Drum          25611-200-MVD-13-V1302    00A   
Mechanical Data Sheet for Molecular Sieve Dehydrators         
25611-200-MVD-13-V1304    00A    Mechanical Data Sheet for Mercury Removal Beds
         25611-200-MVD-13-V1305    00A    Mechanical Data Sheet for Regeneration
Gas KO Drum          25611-200-MXD-13-C1301    00A    Data Sheet For
Regeneration Gas Compressor Coupling 4.5.4    Process Data Sheets               
      25611-200-MCA-1113-01301    001    Centrifugal Compressor Specification
Sheet -Regeneration Gas Compressor          25611-200-MEA-1113-01301    001   
Process Data Sheet Air Cooled Heat Exchanger- Regeneration Gas Cooler         
25611-200-MFA-1113-01301    001    Dryer Inlet Filter Coalescer         
25611-200-MFA-1113-01302    001    Filter Specification Sheet Mercury Removal
After Filter          25611-200-MFA-1113-01303    001    Filter Specification
Sheet Molecular Sieve After Filter          25611-200-MKA-1113-K0001    001   
Process Specification For Molecular Sieve Dehydration System         
25611-200-MKA-1113-K0002    001    Process Specification For Mercury Removal
System          25611-200-MVA-1113-01301    001    Dryer FEED KO Drum         
25611-200-MVA-1113-01302    001    Molecular Sieve Dehydrators         
25611-200-MVA-1113-01304    001    Specification Sheet for Mercury Removal Beds
         25611-200-MVA-1113-01305    001    Vessel Specification Sheet For
Regeneration Gas KO Drum

 

A-72



--------------------------------------------------------------------------------

Execution Version

 

Section

  

Title

  

Sub-Section No.

  

Document Number

   Rev.   

Description

4.6    Unit 14 – Propane Refrigeration (ConocoPhillips Confidential)            
4.6.1    Process Flow Diagrams (Confidential)                     
25611-200-M5-1114-00001    001    Confidential - Process Flow Diagram 4.6.2    P
& I Diagrams and Line Designation Tables (Confidential)                     
25611-200-M6-1114-00001    00C    Confidential - Piping and Instrumentation
Diagram          25611-200-M6-1114-00002    00C    Confidential - Piping and
Instrumentation Diagram          25611-200-M6-1114-00003    00C    Confidential
- Piping and Instrumentation Diagram          25611-200-M6-1114-00004    00C   
Confidential - Piping and Instrumentation Diagram         
25611-200-M6-1114-00005    00C    Confidential - Piping and Instrumentation
Diagram          25611-200-M6-1114-00006    00C    Confidential - Piping and
Instrumentation Diagram          25611-200-M6-1114-00007    00C    Confidential
- Piping and Instrumentation Diagram          25611-200-M6-1114-00008    00C   
Confidential - Piping and Instrumentation Diagram         
25611-200-M6-1114-00009    00C    Confidential - Piping and Instrumentation
Diagram          25611-200-M6-1114-00010    00C    Confidential - Piping and
Instrumentation Diagram          25611-200-M6-1114-00011    00C    Confidential
- Piping and Instrumentation Diagram          25611-200-M6-1114-00012    00C   
Confidential - Piping and Instrumentation Diagram         
25611-200-M6-1114-00013    00C    Confidential - Piping and Instrumentation
Diagram          25611-200-M6-1114-00018    00C    Confidential - Piping and
Instrumentation Diagram          25611-200-M6-1114-00021    00C    Confidential
- Piping and Instrumentation Diagram          25611-200-M6-1114-00022    00C   
Confidential - Piping and Instrumentation Diagram         
25611-200-M6-1114-00023    00C    Confidential - Piping and Instrumentation
Diagram          25611-200-M6-1114-00024    00C    Confidential - Piping and
Instrumentation Diagram          25611-200-M6D-1114-00001    00C    Confidential
- Line Designation Table          25611-200-M6D-1114-00002    00C   
Confidential - Line Designation Table          25611-200-M6D-1114-00003    00C
   Confidential - Line Designation Table          25611-200-M6D-1114-00004   
00C    Confidential - Line Designation Table          25611-200-M6D-1114-00005
   00C    Confidential - Line Designation Table         
25611-200-M6D-1114-00006    00C    Confidential - Line Designation Table      
   25611-200-M6D-1114-00007    00C    Confidential - Line Designation Table   
      25611-200-M6D-1114-00008    00C    Confidential - Line Designation Table

 

A-73



--------------------------------------------------------------------------------

Execution Version

 

Section

  

Title

  

Sub-Section No.

  

Document Number

   Rev.   

Description

         25611-200-M6D-1114-00009    00C    Confidential - Line Designation
Table          25611-200-M6D-1114-00010    00C    Confidential - Line
Designation Table          25611-200-M6D-1114-00011    00C    Confidential -
Line Designation Table          25611-200-M6D-1114-00012    00C    Confidential
- Line Designation Table          25611-200-M6D-1114-00013    00C   
Confidential - Line Designation Table          25611-200-M6D-1114-00018    00C
   Confidential - Line Designation Table          25611-200-M6D-1114-00021   
00C    Confidential - Line Designation Table          25611-200-M6D-1114-00022
   00C    Confidential - Line Designation Table         
25611-200-M6D-1114-00023    00C    Confidential - Line Designation Table      
   25611-200-M6D-1114-00024    00C    Confidential - Line Designation Table
4.6.3    Equipment Data Sheets                      25611-200-MED-14-E1401   
00A    Confidential - Heat Exchanger          25611-200-MED-14-E1402    00B   
Confidential - Heat Exchanger          25611-200-MED-14-E1403    00B   
Confidential - Heat Exchanger          25611-200-MED-14-E1404    00B   
Confidential - Heat Exchanger          25611-200-MED-14-E1406    00A   
Confidential - Heat Exchanger          25611-200-MED-14-E1407    00A   
Confidential - Heat Exchanger          25611-200-MED-14-E1411    00A   
Confidential - Heat Exchanger          25611-200-MED-14-E1415    00A   
Confidential - Heat Exchanger          25611-200-MCD-14-C1411    00A   
Confidential - Compressor, LNG Refrigeration          25611-200-MCD-14-L1411   
00A    Confidential - Special Purpose Oil System          25611-200-MUD-14-A1411
   00A    Confidential - Special Purpose Gear Units         
25611-200-MUD-14-TC1411    00A    Confidential - Combustion Gas Turbines      
   25611-200-MVD-14-V1404    00A    Confidential - Carbon Steel Vessels         
25611-200-MVD-14-V1405    00A    Confidential - Carbon Steel Vessels         
25611-200-MVD-14-V1411    00A    Confidential - Carbon Steel Vessels Mechanical
Data Sheet          25611-200-MXD-14-A1411    00A    Confidential - Special
Purpose Coupling          25611-200-MXD-14-B1411    00A    Confidential -
Special Purpose Coupling          25611-200-MXD-14-C1411    00A    Confidential
- Special Purpose Coupling 4.6.4    Process Data Sheets            

 

A-74



--------------------------------------------------------------------------------

Execution Version

 

Section

  

Title

  

Sub-Section No.

  

Document Number

   Rev.   

Description

         25611-200-MCA-1114-01411    2    Confidential - Centrifugal Compressor
Specification Sheet          25611-200-MEA-1114-01401    3    Confidential -
Process Data Sheet          25611-200-MEA-1114-01402    1    Confidential - Heat
Exchanger Specification Sheet          25611-200-MEA-1114-01403    1   
Confidential - Heat Exchanger Specification Sheet         
25611-200-MEA-1114-01404    1    Heat Exchanger Specification Sheet         
25611-200-MEA-1114-01406    1    Confidential - Process Data Sheet Heat
Exchanger Specification Sheet          25611-200-MEA-1114-01407    0   
Confidential - Process Data Sheet Heat Exchanger         
25611-200-MEA-1114-01411    1    Confidential - Process Data Sheet Heat
Exchanger          25611-200-MEA-1114-01415    00B    Confidential - Process
Data Sheet Heat Exchanger          25611-200-MVA-1114-01404    0    Confidential
Refrigerant Accumulator          25611-200-MVA-1114-01405    000    Confidential
- Vessel Specification Sheet          25611-200-MVA-1114-01411    0   
Confidential Suction Drums          25611-200-MVA-1114-01412    000   
Confidential Suction Drums          25611-200-MVA-1114-01413    000   
Confidential Suction Drums 4.7    Unit 15 – Ethylene Refrigeration
(ConocoPhillips Confidential)             4.7.1    Process Flow Diagrams      
               25611-200-M5-1115-00001    1    Confidential - Process Flow
Diagram 4.7.2    P & I Diagrams and Line Designation Tables                     
25611-200-M6-1115-00001    00C    Confidential - Piping and Instrumentation
Diagram          25611-200-M6-1115-00002    00C    Confidential - Piping and
Instrumentation Diagram          25611-200-M6-1115-00003    00C    Confidential
- Piping and Instrumentation Diagram          25611-200-M6-1115-00004    00C   
Confidential - Piping and Instrumentation Diagram         
25611-200-M6-1115-00005    00C    Confidential - Piping and Instrumentation
Diagram          25611-200-M6-1115-00006    00C    Confidential - Piping and
Instrumentation Diagram          25611-200-M6-1115-00007    00C    Confidential
- Piping and Instrumentation Diagram          25611-200-M6-1115-00008    00C   
Confidential - Piping and Instrumentation Diagram         
25611-200-M6-1115-00009    00C    Confidential - Piping and Instrumentation
Diagram          25611-200-M6-1115-00021    00C    Confidential - Piping and
Instrumentation Diagram          25611-200-M6-1115-00022    00C    Confidential
- Piping and Instrumentation Diagram

 

A-75



--------------------------------------------------------------------------------

Execution Version

 

Section

  

Title

  

Sub-Section No.

  

Document Number

   Rev.   

Description

         25611-200-M6-1115-00023    00C    Confidential - Piping and
Instrumentation Diagram          25611-200-M6-1115-00024    00C    Confidential
- Piping and Instrumentation Diagram          25611-200-M6D-1115-00001    00C   
Confidential - Line Designation Table          25611-200-M6D-1115-00002    00C
   Confidential - Line Designation Table          25611-200-M6D-1115-00003   
00C    Confidential - Line Designation Table          25611-200-M6D-1115-00004
   00C    Confidential - Line Designation Table         
25611-200-M6D-1115-00005    00C    Confidential - Line Designation Table      
   25611-200-M6D-1115-00006    00C    Confidential - Line Designation Table   
      25611-200-M6D-1115-00007    00C    Confidential - Line Designation Table
         25611-200-M6D-1115-00008    00C    Confidential - Line Designation
Table          25611-200-M6D-1115-00009    00C    Confidential - Line
Designation Table          25611-200-M6D-1115-00021    00C    Confidential -
Line Designation Table          25611-200-M6D-1115-00022    00C    Confidential
- Line Designation Table          25611-200-M6D-1115-00023    00C   
Confidential - Line Designation Table          25611-200-M6D-1115-00024    00C
   Confidential - Line Designation Table 4.7.3    Equipment Data Sheets         
            25611-200-MCD-15-C1511    00A    Confidential - Compressor, LNG
Refrigeration          25611-200-MCD-15-L1511    00A    Confidential - Special
Purpose Oil System          25611-200-MED-15-E1503    00B    Confidential Heat
Exchanger          25611-200-MED-15-E1504    00B    Confidential Heat Exchanger
         25611-200-MED-15-E1505    00B    Confidential Heat Exchanger         
25611-200-MED-15-E1506    00A    Confidential Heat Exchanger         
25611-200-MED-15-E1511    00A    Confidential - Heat Exchanger LNG Refrigeration
         25611-200-MED-15-E1512    00A    Confidential - Heat Exchanger LNG
Refrigeration          25611-200-MED-15-E1515    00A    Confidential - Heat
Exchanger LNG Refrigeration          25611-200-MUD-15-A1511    00A   
Confidential - Special Purpose Gear Units          25611-200-MUD-15-TC1511   
00A    Confidential - Combustion Gas Turbines          25611-200-MVD-15-V1502   
00A    Confidential - Stainless Steel Vessels          25611-200-MVD-15-V1503   
00A    Confidential - Stainless Steel Vessels

 

A-76



--------------------------------------------------------------------------------

Execution Version

 

Section

  

Title

  

Sub-Section No.

  

Document Number

   Rev.   

Description

         25611-200-MXD-15-A1511    00A    Confidential - Special Purpose
Coupling          25611-200-MXD-15-B1511    00A    Confidential - Special
Purpose Coupling          25611-200-MXD-15-C1511    00A    Confidential -
Special Purpose Coupling 4.7.4    Process Data Sheets                     
25611-200-MCA-1115-01511    2    Confidential -Compressor Specification Sheet   
      25611-200-MEA-1115-01503    1    Confidential - Process Data Sheet      
   25611-200-MEA-1115-01504    1    Confidential - Heat Exchanger Specification
Sheet          25611-200-MEA-1115-01505    1    Confidential - Heat Exchanger
Specification Sheet          25611-200-MEA-1115-01506    0    Confidential -
Process Data Sheet Heat Exchanger          25611-200-MEA-1115-01511    2   
Confidential - Process Data Sheet Heat Exchanger         
25611-200-MEA-1115-01512    1    Confidential - Process Data Sheet Heat
Exchanger          25611-200-MEA-1115-01515    00B    Confidential - Process
Data Sheet Heat Exchanger          25611-200-MVA-1115-01502    0    Confidential
- Surge Drum          25611-200-MVA-1115-01503    0    Confidential - Vessel
Specification Sheet 4.8    Unit 16 – Liquefaction & Methane Compression
(ConocoPhillips Confidential)             4.8.1    Process Flow Diagrams      
               25611-200-M5-1116-00001    1    Confidential - Process Flow
Diagram 4.8.2    P & I Diagrams and Line Designation Tables                     
25611-200-M6-1116-00001    00C    Confidential - Piping and Instrumentation
Diagram          25611-200-M6-1116-00002    00C    Confidential - Piping and
Instrumentation Diagram          25611-200-M6-1116-00003    00C    Confidential
- Piping and Instrumentation Diagram          25611-200-M6-1116-00004    00C   
Confidential - Piping and Instrumentation Diagram         
25611-200-M6-1116-00006    00C    Confidential - Piping and Instrumentation
Diagram          25611-200-M6-1116-00007    00C    Confidential - Piping and
Instrumentation Diagram          25611-200-M6-1116-00008    00C    Confidential
- Piping and Instrumentation Diagram          25611-200-M6-1116-00010    00C   
Confidential - Piping and Instrumentation Diagram         
25611-200-M6-1116-00011    00C    Confidential - Piping and Instrumentation
Diagram          25611-200-M6-1116-00012    00C    Confidential - Piping and
Instrumentation Diagram

 

A-77



--------------------------------------------------------------------------------

Execution Version

 

Section

  

Title

  

Sub-Section No.

  

Document Number

   Rev.   

Description

         25611-200-M6-1116-00021    00C    Confidential - Piping and
Instrumentation Diagram          25611-200-M6-1116-00022    00C    Confidential
- Piping and Instrumentation Diagram          25611-200-M6-1116-00023    00C   
Confidential - Piping and Instrumentation Diagram         
25611-200-M6-1116-00024    00C    Confidential - Piping and Instrumentation
Diagram          25611-200-M6-1116-00025    00C    Piping and Instrumentation
Diagram          25611-200-M6D-1116-00001    00C    Confidential - Line
Designation Table          25611-200-M6D-1116-00002    00C    Confidential -
Line Designation Table          25611-200-M6D-1116-00003    00C    Confidential
- Line Designation Table          25611-200-M6D-1116-00004    00C   
Confidential - Line Designation Table          25611-200-M6D-1116-00006    00C
   Confidential - Line Designation Table          25611-200-M6D-1116-00007   
00C    Confidential - Line Designation Table          25611-200-M6D-1116-00008
   00C    Confidential - Line Designation Table         
25611-200-M6D-1116-00010    00C    Confidential - Line Designation Table      
   25611-200-M6D-1116-00011    00C    Confidential - Line Designation Table   
      25611-200-M6D-1116-00012    00C    Confidential - Line Designation Table
         25611-200-M6D-1116-00021    00C    Confidential - Line Designation
Table          25611-200-M6D-1116-00022    00C    Confidential - Line
Designation Table          25611-200-M6D-1116-00023    00C    Confidential -
Line Designation Table          25611-200-M6D-1116-00024    00C    Confidential
- Line Designation Table          25611-200-M6D-1116-00025    00C    Line
Designation Table 4.8.3    Equipment Data Sheets                     
25611-200-MCD-16-C1611    00A    Confidential -          25611-200-MCD-16-L1611
   00A    Confidential -          25611-200-MED-16-E1605    00A    Confidential
- Heat Exchanger          25611-200-MED-16-E1611    00A    Confidential - Heat
Exchanger          25611-200-MED-16-E1612    00A    Confidential - Heat
Exchanger          25611-200-MED-16-E1613    00A    Confidential - Heat
Exchanger          25611-200-MED-16-E1615    00A    Confidential - Heat
Exchanger          25611-200-MED-16-V1602    00A    Confidential - Mechanical
Data Sheet          25611-200-MED-16-V1603    00A    Confidential - Mechanical
Data Sheet - Vessels          25611-200-MED-16-V1604    00A    Confidential -
Mechanical Data Sheet - Vessels

 

A-78



--------------------------------------------------------------------------------

Execution Version

 

Section

  

Title

  

Sub-Section No.

  

Document Number

   Rev.   

Description

         25611-200-MPD-16-P1601    00A    Confidential - LNG Cryogenic Pump   
      25611-200-MUD-16-TC1611    00B    Confidential - Combustion Gas Turbines
         25611-200-MXD-16-A1611    00A    Confidential - Special Purpose
Coupling          25611-200-MXD-16-B1611    00A    Confidential - Special
Purpose Coupling          25611-200-MXD-16-C1611    00A    Confidential -
Special Purpose Coupling 4.8.4    Process Data Sheets                     
25611-200-MCA-1116-01611    2    Confidential - Centrifugal Compressor
Specification Sheet          25611-200-MEA-1116-01605    2    Confidential -
Heat Exchanger Specification Sheet          25611-200-MEA-1116-01606    2   
Confidential - Heat Exchanger Specification          25611-200-MEA-1116-01611   
1    Confidential - Process Data Sheet Heat Exchanger         
25611-200-MEA-1116-01612    1    Confidential - Process Data Sheet Heat
Exchanger          25611-200-MEA-1116-01613    1    Confidential - Process Data
Sheet Heat Exchanger          25611-200-MEA-1116-01615    00B    Confidential -
Process Data Sheet Heat Exchanger          25611-200-MVA-1116-01602    002   
Confidential - Vessel Specification Sheet          25611-200-MVA-1116-01603   
002    Confidential - Vessel Specification Sheet         
25611-200-MVA-1116-01604    002    Confidential - Vessel Specification Sheet 4.9
               4.9.1    Unit 19 – Flares                Process/Utility Flow
Diagrams                      25611-200-M5-1019-00001    001    Utility Flow
Diagram Flare/Blowdown System          25611-200-M5-0019-00002    1    Utility
Flow Diagram LNG Marine / Storage Flare          25611-200-M5-1119-00003    001
   Utility Flow Diagram - Thermal Oxidizer          25611-200-M5-1119-00004   
001    Utility Flow Diagram - H2S Removal 4.9.2    P & I Diagrams and Line
Designation Tables       25611-200-M6-19-00806    00C    Piping and
Instrumentation Diagram For Marine Flare          25611-200-M6-1019-00001    00C
   Piping and Instrumentation Diagram For Wet Gas Flare K.O. Drums and Pumps   
      25611-200-M6-1019-00002    00C    Piping and Instrumentation Diagram For
Dry Gas Flare K.O. Drums and Vaporizers          25611-200-M6-1019-00003    00C
   Piping and Instrumentation Diagram - Fresh Chemical Storage Tank and Pumps   
      25611-200-M6-1019-00004    00C    Piping and Instrumentation Diagram -
Spent Scavenger Storage Tank

 

A-79



--------------------------------------------------------------------------------

Execution Version

 

Section

  

Title

  

Sub-Section No.

  

Document Number

   Rev.   

Description

         25611-200-M6-1019-00005    00D    Piping and Instrumentation Diagram
Spent Scavenger Storage Tank          25611-200-M6-1119-00001    00C    Piping
and Instrumentation Diagram - Wet Flare ISBL Collection - 1         
25611-200-M6-1119-00002    00C    Piping and Instrumentation Diagram - Wet Flare
ISBL Collection - 2          25611-200-M6-1119-00003    00C    Piping and
Instrumentation Diagram - Dry Flare ISBL Collection - 1         
25611-200-M6-1119-00004    00C    Piping and Instrumentation Diagram - Dry Flare
ISBL Collection - 2          25611-200-M6-1119-00005    00C    Piping and
Instrumentation Diagram - Cold Blowdown ISBL Collection         
25611-200-M6-1119-00006    00C    Piping and Instrumentation Diagram - Acid Gas
Vent Stack K.O. Drum and Pump          25611-200-M6-1119-00007    00C    Piping
and Instrumentation Diagram - Acid Gas Vent Stack         
25611-200-M6-1119-00008    00C    Piping and Instrumentation Diagram - H2S
Removal Skid - 1          25611-200-M6-1119-00009    00C    Piping and
Instrumentation Diagram - H2S Removal Skid - 2          25611-200-M6-1119-00010
   00C    Piping and Instrumentation Diagram - H2S Removal Skid - 3         
25611-200-M6D-1019-00001    00C    Line Designation Table         
25611-200-M6D-1019-00002    00C    Line Designation Table         
25611-200-M6D-1019-00003    00C    Line Designation Table         
25611-200-M6D-1019-00004    00C    Line Designation Table         
25611-200-M6D-1019-00005    00C    Line Designation Table         
25611-200-M6D-1119-00001    00C    Line Designation Table         
25611-200-M6D-1119-00002    00C    Line Designation Table         
25611-200-M6D-1119-00003    00C    Line Designation Table         
25611-200-M6D-1119-00004    00C    Line Designation Table         
25611-200-M6D-1119-00005    00C    Line Designation Table         
25611-200-M6D-1119-00006    00C    Line Designation Table         
25611-200-M6D-1119-00008    00C    Line Designation Table         
25611-200-M6D-1119-00009    00C    Line Designation Table         
25611-200-M6D-1119-00010    00C    Line Designation Table 4.9.3    Equipment
Data Sheets                      25611-200-MBD-1119-B1901    00A    Thermal
Oxidizer          25611-200-MBD-1119-B1902    00A    Hot Oil Heating on Thermal
Oxidizer for Hot Oil Heating          25611-200-MBD-1119-B1903    00A    Thermal
Oxidizer Combustion Air Fan for FD Fans          25611-200-MBD-19-B1901    00A
   Data Sheet For Wet Flare          25611-200-MBD-19-B1902    00A    Data Sheet
For Dry Gas Flare

 

A-80



--------------------------------------------------------------------------------

Execution Version

 

Section

  

Title

  

Sub-Section No.

  

Document Number

   Rev.   

Description

         25611-200-MBD-19-B1903    00A    Data Sheet For Marine Flare         
25611-200-MED-19-E1901    00A    Ambient Vaporizer for Dry Gas Flare Vaporizer
         25611-200-MTD-19-S1901    00A    Data Sheets For Fresh Chemical Storage
Tank          25611-200-MVD-19-V1901    00A    Data Sheet For Carbon Steel
Vessels - Non Proprietary - Wet Gas Flare KO Drum         
25611-200-MVD-19-V1902    00A    Mechanical Data Sheet for Dry Gas Flare KO Drum
         25611-200-MVD-19-V1904    00A    Mechanical Data Sheet for Acid Gas
Vent Stack KO Drum          25611-200-MXD-19-K1901    00A    H2S Removal Package
Mechanical Data Sheet          25611-200-MTD-19-S1902    00A    Data Sheets For
Wet Gas Flare KO Drum 4.9.4    Process Data Sheets                     
25611-200-MBA-0019-01903    00B    Marine / Storage Flare         
25611-200-MBA-1019-01901    00C    Wet Gas Flare         
25611-200-MBA-1019-01902    00C    Dry Gas Flare         
25611-200-MBA-1119-01901    000    Acid Gas Thermal Oxidizer         
25611-200-MEA-1019-01901    00B    Dry Gas Flare Vaporizer         
25611-200-MKA-1119-K0001    000    Process Specification for H2S Removal System
         25611-200-MTA-1019-01901    000    Fresh Chemical Storage Tank         
25611-200-MTA-1019-01902    00A    Spent Chemical Storage Tank         
25611-200-MVA-1019-01901    00B    Vessel Specification Sheet Wet Gas Flare KO
Drum          25611-200-MVA-1019-01902    00B    Vessel Specification Sheet Dry
Gas Flare KO Drum          25611-200-MVA-1119-01904    000    Thermal Oxidizer
KO Drum - Vertical 4.10    Unit 20 – Refrigerant Storage             4.10.1   
Utility Flow Diagrams       25611-200-M5-0020-00001    1    Utility Flow Diagram
- Refrigerant Storage 4.10.2    P & I Diagrams and Line Designation Tables      
               25611-200-M6-0020-00001    00C    Piping and Instrumentation
Diagram For Ethylene Storage Drum 00V-2001A          25611-200-M6-0020-00002   
00C    Piping and Instrumentation Diagram For Ethylene Storage Drum 00V-2001B   
      25611-200-M6-0020-00003    00C    Piping and Instrumentation Diagram For
Propane Storage Drum 00V-2002A          25611-200-M6-0020-00004    00C    Piping
and Instrumentation Diagram For Propane Storage Drum 00V-2002B         
25611-200-M6-0020-00005    00C    Piping and Instrumentation Diagram For
Propane- Ethylene Unloading          25611-200-M6-0020-00006    00C    Piping
and Instrumentation Diagram For Propane Make-Up Pumps         
25611-200-M6-0020-00007    00C    Piping and Instrumentation Diagram Propane
Make-Up Pump

 

A-81



--------------------------------------------------------------------------------

Execution Version

 

Section

  

Title

  

Sub-Section No.

  

Document Number

   Rev.   

Description

         25611-200-M6D-0020-00001    00C    Line Designation Table         
25611-200-M6D-0020-00002    00C    Line Designation Table         
25611-200-M6D-0020-00003    00C    Line Designation Table         
25611-200-M6D-0020-00004    00C    Line Designation Table         
25611-200-M6D-0020-00005    00C    Line Designation Table         
25611-200-M6D-0020-00006    00C    Line Designation Table         
25611-200-M6D-0020-00007    00C    Line Designation Table 4.10.3    Equipment
Data Sheets       25611-200-MED-20-E2001    00A    Pressure Building Coil 4.10.4
   Process Data Sheets       25611-200-MVD-20-V2001    00A    Data Sheet for
Vacuum Jacketing Ethylene Storage Drums          25611-200-MVD-20-V2002    00A
   Data Sheet for Carbon Steel Vessels - Non Proprietary Propane Storage Drum   
      25611-200-MEA-0020-02001    0    Pressure Building Coil         
25611-200-MVA-0020-02001    000    Ethylene Storage Drum         
25611-200-MVA-0020-02002    000    Propane Storage Drum 4.11    Unit 22 – Fuel
Gas System             4.11.1    Utility Flow Diagrams      
25611-200-M5-1122-00001    001    Utility Flow Diagram - Fuel Gas System 4.11.2
   P & I Diagrams and Line Designation Tables                     
25611-200-M6-1022-00001    00C    Piping and Instrumentation Diagram - Standby
NG Gen. Metering Pkg. Fuel Gas Heater          25611-200-M6-1022-00002    00C   
Piping and Instrumentation Diagram - Standby NG Generator Fuel Gas Filter      
   25611-200-M6-1122-00001    00C    Piping and Instrumentation Diagram - HP
Fuel Gas System          25611-200-M6-1122-00002    00C    Piping and
Instrumentation Diagram - Fuel Gas Heater          25611-200-M6-1122-00003   
00C    Piping and Instrumentation Diagram - HP Fuel Gas Distribution         
25611-200-M6-1122-00004    00C    Piping and Instrumentation Diagram - LP Fuel
Gas System          25611-200-M6-1122-00005    00C    Piping and Instrumentation
Diagram - Defrost Gas Distribution          25611-200-M6-1122-00006    00C   
Piping and Instrumentation Diagram - Start-Up Fuel gas Electrical Heater      
   25611-200-M6D-1022-00001    00C    Line Designation Table         
25611-200-M6D-1122-00001    00C    Line Designation Table         
25611-200-M6D-1122-00002    00C    Line Designation Table         
25611-200-M6D-1122-00003    00C    Line Designation Table         
25611-200-M6D-1122-00004    00C    Line Designation Table

 

A-82



--------------------------------------------------------------------------------

Execution Version

 

Section

  

Title

  

Sub-Section No.

  

Document Number

   Rev.   

Description

         25611-200-M6D-1122-00005    00C    Line Designation Table         
25611-200-M6D-1122-00006    00C    Line Designation Table         
25611-200-M6D-1022-00002    00C    Line Designation Table 4.11.3    Equipment
Data Sheets                      25611-200-MED-22-E2201    00A    Shell and Tube
Heat Exchanger Data Sheet for Fuel Gas Heater          25611-200-MED-22-E2202   
00A    Electric Heater Mechanical Data Sheet for Start-Up Fuel Gas Heater      
   25611-200-MED-22-E2205    00A    Stand-By NG Generator Fuel Gas Heater -
Mechanical Data Sheet Electric Heater          25611-200-MFD-22-F2205    00A   
Filters and Gas Separators for Standby NG Generator Fuel Gas Filter Mechanical
Data Sheet          25611-200-MFD-22-F2211    00A    Filters and Gas Separators
for Compressor Turbine Fuel Gas Filter Mechanical Data Sheet         
25611-200-MVD-22-V2201    00A    Carbon Steel Vessels - Non Proprietary
Mechanical Data Sheet for HP Fuel Gas KO Drum          25611-200-MVD-22-V2202   
00A    Carbon Steel Vessels - Non Proprietary - Mechanical Data Sheet for LP
Fuel Gas KO Drum 4.11.4    Process Data Sheets                     
25611-200-MEA-1122-02201    0    Fuel Gas Heater         
25611-200-MEA-1122-02202    000    Start-up Fuel Gas Electric Heater         
25611-200-MEA-1022-02205    000    Standby NG Generator Fuel Gas Heater         
25611-200-MFA-1022-02205    000    Filter Specification Sheet for Standby NG
Fuel Gas Filter          25611-200-MFA-1122-02211    2    Filter Specification
Sheet for Compressor Turbine Gas Filter          25611-200-MVA-1122-02201    000
   Vessel Specification Sheet for HP Fuel Gas Knock Out Drum         
25611-200-MVA-1122-02202    000    Vessel Specification Sheet LP Fuel Gas KO
Drum 4.12    Unit 24 – LNG Storage and BOG Compressors             4.12.1   
Process Flow Diagrams                      25611-200-M5-0024-00001    1   
Process Flow Diagram LNG Storage / Loading          25611-200-M5-0024-00001   
000    Process Flow Diagram LNG Storage / Loading 4.12.2    P & I Diagrams and
Line Designation Tables                      25611-200-M6-0024-00001    00C   
Piping and Instrumentation Diagram - BOG Recycle Compressor Suction Discharge   
      25611-200-M6-0024-00002    00C    Piping and Instrumentation Diagram - BOG
Recycle Compressor 00C-2401A

 

A-83



--------------------------------------------------------------------------------

Execution Version

 

Section

  

Title

  

Sub-Section No.

  

Document Number

   Rev.   

Description

         25611-200-M6-0024-00003    00C    Piping and Instrumentation Diagram -
BOG Recycle Compressor 00C-2401B          25611-200-M6-0024-00004    00C   
Piping and Instrumentation Diagram - BOG Recycle Compressor 00C-2401C         
25611-200-M6-0024-00005    00C    Piping And Instrumentation Diagram - BOG
Recycle Compressor 00C-2401D          25611-200-M6-0024-00006    00C    Piping
and Instrumentation Diagram - BOG Recycle Compressor 00C-2401E         
25611-200-M6-0024-00007    00C    Piping and Instrumentation Diagram - BOG
Recycle Compressor Anti Surge KOD          25611-200-M6-0024-00008    00C   
Piping and Instrumentation Diagram - BOG Recycle Compressor Anti Surge KOD Pumps
         25611-200-M6-0024-00009    00C    Piping and Instrumentation Diagram -
BOG Recycle KO Pumps          25611-200-M6D-0024-00001    00C    Line
Designation Table          25611-200-M6D-0024-00002    00C    Line Designation
Table          25611-200-M6D-0024-00003    00C    Line Designation Table      
   25611-200-M6D-0024-00004    00C    Line Designation Table         
25611-200-M6D-0024-00005    00C    Line Designation Table         
25611-200-M6D-0024-00006    00C    Line Designation Table         
25611-200-M6D-0024-00007    00C    Line Designation Table         
25611-200-M6D-0024-00008    00C    Line Designation Table         
25611-200-M6D-0024-00009    00C    Line Designation Table 4.12.3    Equipment
Data Sheets                      25611-200-MCD-24-C2401    00A    Data Sheet For
Boil Off Gas Recycle Compressors          25611-200-MCD-24-L2401    00A    Data
Sheet For Boil Off Gas Recycle Compressor Lube Oil System         
25611-200-MPD-24-0P101    00A    LNG Cryogenic Pump LNG In Tank Pump         
25611-200-MPD-24-P2402    00A    LNG Cryogenic Pump for BOG Recycle KO Drum Pump
         25611-200-MUD-24-C2401    00A    Data Sheet For Medium Voltage Squirrel
Cage Induction Motors 250 HP and Larger Boil Off Gas Recycle         
25611-200-MVD-24-V2402    00A    Data Sheet For Carbon Steel Vessels - Non
Proprietary - BOG Recycle KO Drum          25611-200-MXD-24-C2401    00A    Data
Sheet For Boil Off Gas Recycle Compressor Coupling 4.12.4    Process Data Sheets
                     25611-200-MCA-0024-02401    0    Boil Off Gas Compressor   
      25611-200-MVA-0024-02402    000    BOG Recycle KO Drum 4.13    Unit 29 –
Effluent Treatment            

 

A-84



--------------------------------------------------------------------------------

Execution Version

 

Section

  

Title

  

Sub-Section No.

  

Document Number

   Rev.   

Description

4.13.1    Utility Flow Diagram                      25611-200-M5-0029-00001   
00C    Utility Flow Diagram Waste Water Collection         
25611-200-M5-0029-00002    00B    Utility Flow Diagram Sewage Collection 4.13.2
   P & I Diagrams and Line Designation Tables                     
25611-200-M6-0029-00001    00D    Piping and Instrumentation Diagram -
Impoundment Basin          25611-200-M6-0029-00002    00C    Piping and
Instrumentation Diagram - Remote Operator Sheltor Sanitary Treatment System   
      25611-200-M6-1029-00003    00C    Piping and Instrumentation Diagram -
Waste Water Tank          25611-200-M6-1129-00001    00C    Piping and
Instrument Diagram Compressor Area Collection Tank         
25611-200-M6-29-00858    00B    Piping and Instrument Diagram S-106 Impoundment
Basin          25611-200-M6D-0029-00001    00D    Line Designation Table      
   25611-200-M6D-0029-00002    00C    Line Designation Table         
25611-200-M6D-1029-00003    00C    Line Designation Table         
25611-200-M6D-1129-00001    00C    Line Designation Table 4.13.3    Equipment
Data Sheets                      25611-200-MTD-29-S2902    00A    Shop
Fabricated Tanks - Compressor Area Collection Tank - Mechanical Data Sheet      
   25611-200-MTD-29-S2912    00A    Field Erected Tanks - Waste Water Tank -
Mechanical Data Sheet 4.13.4    Environmental / Process Data Sheets            
         25611-200-MPA-0029-02900    00C    Pump Summary Unit 29         
25611-200-MTA-0029-02902    00B    Compressor Area Collection Tank Data Sheet   
      25611-200-MTA-1029-02912    00B    Waste Water Tank Data Sheet (Train 1 &
2)          25611-200-MTA-2029-02912    00B    Waste Water Tank Data Sheet
(Train 3 & 4)          25611-200-MWA-0029-02906    00B    Operation and
Maintenance Bldg Sanitary Lift Station Data Sheet         
25611-200-MWA-0029-02907    00B    Shop Warehouse Sewage Lift Station Data Sheet
         25611-200-MWA-0029-02908    00B    Remote Operator Bldg Sanitary Lift
Station Data Sheet 4.14    Unit 31 – Power Generation             4.14.1   
Utility Flow Diagram       25611-200-M5-0031-00001    00B    Utility Flow
Diagram Power Generation

 

A-85



--------------------------------------------------------------------------------

Execution Version

 

Section

  

Title

  

Sub-Section No.

  

Document Number

   Rev.   

Description

         25611-200-M5-1031-00002    000    Utility Flow Diagram Standby Power
Generation 4.14.2    P & I Diagrams for Electrical Alarms                     
25611-200-M6-1031-00001    00C    Piping and Instrumentation Diagram - Standby
Natural Gas Generator 10K-3101A          25611-200-M6-1031-00002    00C   
Piping and Instrumentation Diagram - Standby Natural Gas Generator 10K-3101B   
      25611-200-M6-31-00885    00C    Piping and Instrument Diagram Turbine
Power Generation G 101E          25611-200-M6D-1031-00001    00C    Line
Designation Table          25611-200-M6D-1031-00002    00C    Line Designation
Table 4.14.3    Equipment Data Sheets                     
25611-200-MGD-31-K3101    00A    AC Generator Data Sheet For Gas Engine Standby
Generator          25611-200-MUD-31-K3101    00A    Data Sheet For Gas Engine
Standby Generator 4.14.4    Process Data Sheets       25611-200-MFA-0031-00121
   000    GTG Fuel Gas Filter 4.15    Unit 33 – Firewater System            
4.15.1    Utility Flow Diagram       25611-200-M5-0033-00001    00B    Utility
Flow Diagram Unit 33 Firewater System 4.15.2    P & I Diagrams and Line
Designation Tables                      25611-200-M6-0033-00001    00C    Piping
and Instrumentation Diagram - Firewater Distribution - OSBL-1         
25611-200-M6-0033-00002    00C    Piping and Instrumentation Diagram - Firewater
Monitor Details          25611-200-M6-1033-00001    00C    Piping and
Instrumentation Diagram - Firewater Distribution - OSBL-1- Utility Area Stage 1
         25611-200-M6-1133-00001    00C    Piping and Instrumentation Diagram -
Firewater Distribution - Train 1          25611-200-M6-33-00861    00B    Piping
and Instrumentation Diagram - Firewater Pump Station         
25611-200-M6D-0033-00001    00C    Line Designation Table         
25611-200-M6D-1033-00001    00C    Line Designation Table         
25611-200-M6D-1133-00001    00C    Line Designation Table 4.16    Unit 34 – Hot
Oil System             4.16.1    Utility Flow Diagram      
25611-200-M5-1134-00001    1    Utility Flow Diagram - Hot Oil System 4.16.2   
P & I Diagrams and Line Designation Tables                     
25611-200-M6-1134-00001    00C    Piping and Instrumentation Diagram - Hot Oil
Surge Drum

 

A-86



--------------------------------------------------------------------------------

Execution Version

 

Section

  

Title

  

Sub-Section No.

  

Document Number

   Rev.   

Description

         25611-200-M6-1134-00002    00C    Piping and Instrumentation Diagram -
Hot Oil Pumps          25611-200-M6-1134-00003    00C    Piping and
Instrumentation Diagram - Waste Heat Recovery Unit 11WHR-3411         
25611-200-M6-1134-00004    00C    Piping and Instrumentation Diagram - Waste
Heat Recovery Unit 11WHR-3421          25611-200-M6-1134-00005    00C    Piping
and Instrumentation Diagram -Hot Oil Distribution         
25611-200-M6-1134-00006    00C    Piping and Instrumentation Diagram - Hot Oil
Sump          25611-200-M6-1134-00007    00C    Piping and Instrumentation
Diagram - Hot Oil WHRU On Thermal Oxidizer          25611-200-M6D-1134-00001   
00C    Line Designation Table          25611-200-M6D-1134-00002    00C    Line
Designation Table          25611-200-M6D-1134-00003    00C    Line Designation
Table          25611-200-M6D-1134-00004    00C    Line Designation Table      
   25611-200-M6D-1134-00005    00C    Line Designation Table         
25611-200-M6D-1134-00006    00C    Line Designation Table         
25611-200-M6D-1134-00007    00C    Line Designation Table 4.16.3    Equipment
Data Sheets                      25611-200-MBD-34-B3411    00A    Data Sheet For
Waste Heat Recovery - Hot Oil and Regen Gas Heating         
25611-200-MBD-34-B3412    00A    Data Sheet For GT Exhaust Stack - Fuel Gas   
      25611-200-MED-34-E3401    00A    Heat Exchanger Air Cooled for Hot Oil
Trim Cooler          25611-200-MFD-34-F3401    00A    Filters and Gas Separators
for Hot Oil Filter Mechanical Data Sheet          25611-200-MFD-34-F3402    00A
   Filters and Gas Separators for Hot Oil Sump Filter Mechanical Data Sheet   
      25611-200-34-V3401    00A    Data Sheets for Hot Oil Surge Drum         
25611-200-34-V3402    00A    Data Sheets for Hot Oil Sump Drum 4.16.4    Process
Data Sheets                      25611-200-MBA-1134-03411    000    Waste Heat
Recovery Unit          25611-200-MEA-1134-03401    1    Hot Oil Trim Cooler   
      25611-200-MFA-1134-03401    000    Filter Specification Sheet Hot Oil
Filter          25611-200-MFA-1134-03402    000    Filter Specification Sheet
Hot Oil Sump Filter          25611-200-MVA-1134-03401    000    Vessel
Specification Sheet for Hot Oil Surge Drum          25611-200-MVA-1134-03402   
000    Vessel Specification Sheet for Hot Oil Sump Drum

 

A-87



--------------------------------------------------------------------------------

Execution Version

 

Section

  

Title

  

Sub-Section No.

  

Document Number

   Rev.   

Description

4.17    Unit 35 – Plant / Instrument Air (Not in LNG Plant Scope)            
4.17.1    Utility Flow Diagram       25611-200-M5-1035-00001    00C    Utility
Flow Diagram - Plant Instrument Air System 4.17.2    P & I Diagrams and Line
Designation Tables                      25611-200-M6-1035-00001    00C    Piping
and Instrumentation Diagram - Air Compressor - Dryer Package Air Receiver      
   25611-200-M6-1135-00001    00C    Piping and Instrumentation Diagram -
Instrument Air ISBL Distribution          25611-200-M6-1135-00002    00C   
Piping and Instrumentation Diagram - Plant Air ISBL Distribution - 1         
25611-200-M6-1135-00003    00C    Piping and Instrumentation Diagram - Plant Air
ISBL Distribution - 2          25611-200-M6D-1035-00001    00C    Line
Designation Table          25611-200-M6D-1135-00001    00C    Line Designation
Table          25611-200-M6D-1135-00002    00C    Line Designation Table      
   25611-200-M6D-1135-00003    00C    Line Designation Table 4.17.3    Equipment
Data Sheets                      25611-200-MCD-35-C3501    00A    Air Compressor
Package Data Sheet          25611-200-MKD-35-PK3501    00A    Air Dryer Package
Data Sheet          25611-200-MUD-35-C3501    00A    Data Sheet For Medium
Voltage Squirrel Cage Induction Motors 250 HP and Larger         
25611-200-MVD-35-V3501    00A    Data Sheet For Carbon Steel Vessels - Non
Proprietary - Air Receiver 4.17.4    Process Data Sheets                     
25611-200-MVA-1035-03501    00B    Air Receiver         
25611-200-MXA-1035-03501    00C    Packaged Unit Specification Sheet Air Dryer
Packages          25611-200-MXA-1035-03502    00C    Packaged Unit Specification
Sheet Air Compressor Package 4.18    Unit 36 – Water Storage/Treatment         
   4.18.1    Process Flow Diagrams                      25611-200-M5-0036-00001
   00B    Utility Flow Diagram - Utility Water Supply System         
25611-200-M5-0036-00002    00B    Utility Flow Diagram - RO and Pre-Treatrment
System          25611-200-M5-0036-00003    00B    Utility Flow Diagram -
Demineralizer Water System          25611-200-M5-0036-00004    00B    Utility
Flow Diagram - Demineralizer Water Distribution System

 

A-88



--------------------------------------------------------------------------------

Execution Version

 

Section

  

Title

  

Sub-Section No.

  

Document Number

   Rev.   

Description

4.18.2    P & I Diagrams and Line Designation Tables                     
25611-200-M6-0036-00001    00C    Piping and Instrumentation - RO Water Tank and
Pumps          25611-200-M6-0036-00002    00C    Piping and Instrumentation - RO
Multimedia Filters F-01A-B-C          25611-200-M6-0036-00003    00C    Piping
and Instrumentation - RO Multimedia Filters - F-01D-E-F-G         
25611-200-M6-0036-00004    00C    Piping and Instrumentation - RO GAC Filter
F-03A-B-C-D          25611-200-M6-0036-00005    00C    Piping and
Instrumentation - RO GAC Filters F-03E-F-G          25611-200-M6-0036-00006   
00C    Piping and Instrumentation - Filtered Water Tank and Pumps         
25611-200-M6-0036-00007    00C    Piping and Instrumentation - RO Cartridge
Filters and Feed Pumps          25611-200-M6-0036-00008    00C    Piping and
Instrumentation - RO Units          25611-200-M6-0036-00009    00C    Piping and
Instrumentation - Electro Deionization Units          25611-200-M6-0036-00010   
00C    Piping and Instrumentation - ROI EDI Chemical Feed System 1 of 2         
25611-200-M6-0036-00011    00C    Piping and Instrumentation - ROI EDI Chemical
Feed System 2 of 2          25611-200-M6-0036-00012    00C    Piping and
Instrumentation - RO EDI Membrane Cleaning System         
25611-200-M6-0036-00013    00C    Piping and Instrumentation - Demineralized
Water Tank and Pumps          25611-200-M6-0036-00014    00C    Piping and
Instrumentation - Demineralized Water Tank 20S-3603         
25611-200-M6-0036-00015    00C    Piping and Instrumentation - Filtered RO
Reject Lift Ststion and Pumps          25611-200-M6-0036-00016    00C    Piping
and Instrumentation - Potable Water Booster Pumps         
25611-200-M6-0036-00017    00C    Piping and Instrumentation - Service Water
Tank and Pumps          25611-200-M6-0036-00018    00C    Piping and
Instrumentation Diagram Potable Water Booster Pumps         
25611-200-M6-0036-00019    00C    Piping and Instrumentation Diagram - Potable
Water Chemical Treatment System          25611-200-M6-0036-00020    00C   
Piping and Instrumentation Diagram Potable Water Filter and UV Package         
25611-200-M6-0036-00021    00C    Piping and Instrumentation Diagram Utility
Water System          25611-200-M6-1136-00001    00C    Piping and
Instrumentation Diagram - Potable Water ISBL Distribution         
25611-200-M6-1136-00002    00C    Piping and Instrumentation Diagram - Utility
Water ISBL Distribution          25611-200-M6-1136-00003    00C    Piping and
Instrumentation Diagram - Demineralized Water ISBL Distribution         
25611-200-M6D-0036-00001    00C    Line Designation Table         
25611-200-M6D-0036-00002    00C    Line Designation Table         
25611-200-M6D-0036-00003    00C    Line Designation Table         
25611-200-M6D-0036-00004    00C    Line Designation Table         
25611-200-M6D-0036-00005    00C    Line Designation Table         
25611-200-M6D-0036-00006    00C    Line Designation Table

 

A-89



--------------------------------------------------------------------------------

Execution Version

 

Section

  

Title

  

Sub-Section No.

  

Document Number

   Rev.   

Description

         25611-200-M6D-0036-00007    00C    Line Designation Table         
25611-200-M6D-0036-00008    00C    Line Designation Table         
25611-200-M6D-0036-00009    00C    Line Designation Table         
25611-200-M6D-0036-00010    00C    Line Designation Table         
25611-200-M6D-0036-00011    00C    Line Designation Table         
25611-200-M6D-0036-00014    00C    Line Designation Table         
25611-200-M6D-0036-00015    00C    Line Designation Table         
25611-200-M6D-0036-00016    00C    Line Designation Table         
25611-200-M6D-0036-00017    00C    Line Designation Table         
25611-200-M6D-0036-00018    00C    Line Designation Table         
25611-200-M6D-0036-00020    00C    Line Designation Table         
25611-200-M6D-0036-00021    00C    Line Designation Table         
25611-200-M6D-1136-00001    00C    Line Designation Table         
25611-200-M6D-1136-00002    00C    Line Designation Table             00C   
Line Designation Table 4.18.3    Equipment Data Sheets                     
25611-200-MAD-0036-A3601    00A    RO Multimedia Filter Blowers Datasheet      
   25611-200-MMD-0036-A3601    00A    RO CIP Tank Mixer Datasheet         
25611-200-MTD-36-S3601    00A    Field Erected Tanks - RO Water Storage Tank -
Mechanical Data Sheet          25611-200-MTD-36-S3603    00A    Field Erected
Tanks - Demineralized Water Storage Tank - Mechanical Data Sheet         
25611-200-MTD-36-S3606    00A    Field Erected Tanks - Filtered Water Storage
Tank - Mechanical Data Sheet          25611-200-MUD-0036-A3601    00A    Data
Sheet for Low Voltage Squirrel Cage Induction Motors 200 HP and Smaller - NEMA -
Coagulant Feed Pumps Motors Datasheet          25611-200-MUD-0036-A3602    00A
   Data Sheet for Low Voltage Squirrel Cage Induction Motors 200 HP and Smaller
- NEMA - Sodium Hypochlorite Injection Pumps Motors Data Sheet         
25611-200-MUD-0036-B3601    00A    Data Sheet for Low Voltage Squirrel Cage
Induction Motors 200 HP and Smaller - NEMA - Sodium Bisulfite Feeds PumpsMotors
Data Sheet          25611-200-MUD-0036-C3601    00A    Data Sheet for Low
Voltage Squirrel Cage Induction Motors 200 HP and Smaller - NEMA - RO Scale
Inhibitor Feed Pumps Motors Datasheet          25611-200-MUD-0036-D3601    00A
   Data Sheet for Low Voltage Squirrel Cage Induction Motors 200 HP and Smaller
- NEMA - Polymer Feed Pumps Motors Datasheet          25611-200-MUD-0036-E3601
   00A    Data Sheet for Low Voltage Squirrel Cage Induction Motors 200 HP and
Smaller - NEMA - Acid Feed Pumps Motors Datasheet

 

A-90



--------------------------------------------------------------------------------

Execution Version

 

Section

  

Title

  

Sub-Section No.

  

Document Number

   Rev.   

Description

         25611-200-MUD-0036-F3601    00A    Data Sheet for Low Voltage Squirrel
Cage Induction Motors 200 HP and Smaller - NEMA - Backwash Pumps Motors
Datasheet          25611-200-MUD-0036-G3601    00A    Data Sheet for Low Voltage
Squirrel Cage Induction Motors 200 HP and Smaller - NEMA - Filtered Water Pumps
Motors Datasheet          25611-200-MUD-0036-H3601    00A    Data Sheet for Low
Voltage Squirrel Cage Induction Motors 200 HP and Smaller - NEMA - RO EDI CIP
Pump Motor Datasheet          25611-200-MUD-0036-I3601    00A    Data Sheet for
Low Voltage Squirrel Cage Induction Motors 200 HP and Smaller - NEMA - RO CIP
Tank Mixer Motor Datasheet          25611-200-MUD-0036-J3601    00A    Data
Sheet for Medium Voltage Squirel Cage Induction Motors 250 HP and Larger - NEMA
- RO Feed Pumps Motors Datasheet          25611-200-MUD-0036-K3601    00A   
Data Sheet for Medium Voltage Squirel Cage Induction Motors 250 HP and Larger -
NEMA - RO Multimedia Filter Blowers Motors Datasheet 4.18.4    Environmental /
Process Data Sheets                      25611-200-MFA-0036-C3601    00C    Data
Sheet RO Cartridge Filters          25611-200-MFA-0036-D3601    00C    Data
Sheet RO CIP Cartridge Filters          25611-200-MPA-0036-03600    00B    Pump
Summary Unit 36          25611-200-MPA-0036-A3601    00A    Coagulant Feed Pumps
Datasheet          25611-200-MPA-0036-A3602    00A    Sodium Hypochlorite
Injection Pumps Datasheet          25611-200-MPA-0036-B3601    00A    Sodium
Bisulfite Feed Pumps Datasheet          25611-200-MPA-0036-C3601    00A    RO
Scale Inhibitor Feed Pumps Datasheet          25611-200-MPA-0036-D3601    00A   
Polymer Feed Pumps Datasheet          25611-200-MPA-0036-E3601    00A    Acid
Feed Pumps Datasheet          25611-200-MPA-0036-F3601    00A    RO EDI CIP Pump
Datasheet          25611-200-MPA-0036-G3601    00A    Backwash Pumps Datasheet
         25611-200-MPA-0036-H3601    00A    Filtered Water Pumps Datasheet      
   25611-200-MPA-0036-I3601    00A    RO Feed Pumps Datasheet         
25611-200-MTA-0036-03601    00B    RO Water Storage Tank Datasheet         
25611-200-MTA-0036-03606    00B    Filtered Water Storage Tank         
25611-200-MTA-0036-A3601    00A    RO Clean in Place Tank         
25611-200-MTA-1036-03603    00B    Demineralized Water Storage Tank Trains 1 and
2          25611-200-MTA-2036-03603    00B    Demireralized Water Storage Tank (
Trains 3 and 4 Data Sheet          25611-200-MWA-0036-03601    00B    RO EDI
Package          25611-200-MWA-0036-03602    00B    Sodium Hypochlorite
Injection Package          25611-200-MWA-0036-03603    00B    Potable Water
Cartridge Filter Package          25611-200-MWA-0036-03604    00B    UV Package

 

A-91



--------------------------------------------------------------------------------

Execution Version

 

Section

  

Title

  

Sub-Section No.

  

Document Number

   Rev.   

Description

4.19    Unit 37 – Turbine IAH System             4.19.1    Utility Flow Diagrams
      25611-200-M5-1137-00001    00B    Utility Flow Diagram - Turbine Air
Humidification System 4.19.2    P & I Diagrams and Line Designation Tables      
               25611-200-M6-1137-00001    00C    Piping and Instrumentation
Diagram - Turbine IAH Water Tank          25611-200-M6-1137-00002    00C   
Piping and Instrumentation Diagram - Turbine IAH Water Circulation Pumps      
   25611-200-M6-1137-00003    00C    Piping and Instrumentation Diagram -
Propane Compressor Gas Turbine IAH          25611-200-M6D-1137-00001    00C   
Line Designation Table          25611-200-M6D-1137-00002    00C    Line
Designation Table          25611-200-M6D-1137-00003    00C    Line Designation
Table 4.19.3    Equipment Data Sheets       25611-200-MTD-37-S3701    00A   
Shop Fabricated Tanks - Turbine IAH Water Tank - Mechanical Data Sheet 4.19.4   
Process Data Sheets                      25611-200-MTA-1137-03701    000    Tank
Specification Sheet for Amine Surge Tank          25611-200-MXA-1137-03711   
00B    Packaged Unit Specification Sheet Nitrogen Generator Package 4.2    Unit
39 - Nitrogen             4.20.1    Utility Flow Diagram      
25611-200-M5-1039-00001    002    Utility Flow Diagram - Nitrogen Generation
4.20.2    P & I Diagrams and Line Designation Tables                     
25611-200-M6-1139-00001    00C    Piping and Instrumentation Diagram - Nitrogen
ISBL Distribution -1          25611-200-M6-1139-00002    00C    Piping and
Instrumentation Diagram - Nitrogen ISBL Distribution - 2         
25611-200-M6D-1139-00001    00C    Line Designation Table         
25611-200-M6D-1139-00002    00C    Line Designation Table 4.20.3    Equipment
Data Sheets       25611-200-MVD-39-V3901    00A    Data Sheet For Carbon Steel
Vessels - Non Proprietary - Nitrogen Receiver 4.20.4    Process Data Sheets   
                  25611-200-MVA-1039-03901    002    Vessel Specification Sheet
for Air Receiver          25611-200-MXA-1039-03901    002    Packaged Unit
Specification Sheet Air Compressor Packages 4.21    Existing Plant            
4.21.1    Electrical       25611-200-E1-10-00006    06B    Electrical One Line
Diagram 13.8kV Switchgear ESH-4A145

 

A-92



--------------------------------------------------------------------------------

Execution Version

 

Section

  

Title

  

Sub-Section No.

  

Document Number

   Rev.   

Description

         25611-200-E1-10-00008    02B    Electrical One Line Diagram 13.8kV
Switchgear ESH-4A142          25611-200-E1-10-00009    02B    Electrical One
Line Diagram 13.8kV Switchgear ESH-4A143          25611-200-E1-10-10010    02B
   Electrical One Line Diagram 13.8kV Switchgear ESH-4A144         
25611-200-E1-10-00015    02A    Electrical One Line Diagram 4.16 kV MCC ECM -
24A36A          25611-200-E1-10-00016    02A    Electrical One Line Diagram 4.16
kV MCC ECM - 24A36B          25611-200-E1-10-00021    02A    Electrical One Line
Diagram 4.16 kV MCC ECM - 24A39A          25611-200-E1-10-00040    03A   
Electrical One Line Diagram 4.16 kV MCC ECM - 4A133B         
25611-200-E1-10-00041    03A    Electrical One Line Diagram 4.16 kV MCC ECM -
4A134A          25611-200-E1-10-00052    02A    Electrical One Line Diagram 480V
Standby Power MCC ECL- 4A122A          25611-200-E1-10-00053    02A   
Electrical One Line Diagram 480V Standby Power MCC ECL- 4A122B         
25611-200-E1-10-00061    02A    Electrical One Line Diagram 480V MCC ECL- 4A121B
         25611-200-E1-10-00039-PH1    04A    Electrical One Line Diagram 4.16kV
MCC EMC- 4A133A          25611-200-E1-10-00039-PH2    04A    Electrical One Line
Diagram 480V MCC ECL- 21C24 4.21.2    P&IDS       25611-200-M6-00-00002    01C
   Piping and Instrument Diagram General Piping Legend and Symbology         
25611-200-M6-00-00005    02A    Piping and Instrument Diagram Pump Cable Seal
Purge Details          25611-200-M6-00-00006    03A    Piping and Instrument
Diagram Miscellaneous Details and Notes          25611-200-M6-10-00010    03C   
Piping and Instrument Diagram Bank One Piperack Sheet 1 of 3         
25611-200-M6-10-00011    03C    Piping and Instrument Diagram Bank One Piperack
Sheet 2 of 3          25611-200-M6-10-00014    03B    Piping and Instrumentation
Diagram - LNG Storage Tank          25611-200-M6-10-00015    03B    Piping and
Instrumentation Diagram - GTG Piping          25611-200-M6-10-00016    03B   
Piping and Instrumentation Diagram - North - South Piperack Sht. 2 0f 3         
25611-200-M6-10-00017    03B    Piping and Instrumentation Diagram - North -
South Piperack Sht. 3 of 3          25611-200-M6-10-00018    03B    Piping and
Instrumentation Diagram - North - South Piperack Sht. 1 of 3         
25611-200-M6-10-00019    03C    Piping and Instrument Diagram Bank One Piperack
3 of 3          25611-200-M6-10-00021    02C    Piping and Instrument Diagram
Jetty Piperack          25611-200-M6-10-00050    03C    Piping and Instrument
Diagram G 101D GTG Piping          25611-200-M6-10-00051    03B    Piping and
Instrument Diagram Sendout Pump and Vaporizer Piping H101S         
25611-200-M6-10-00053    03B    Piping and Instrument Diagram Sendout Pump and
Vaporizer Piping H101U          25611-200-M6-10-00054    03B    Piping and
Instrument Diagram Sendout Pump and Vaporizer Piping H101V

 

A-93



--------------------------------------------------------------------------------

Execution Version

 

Section

  

Title

  

Sub-Section No.

  

Document Number

   Rev.   

Description

         25611-200-M6-10-00056    03B    Piping and Instrument Diagram Sendout
Pump and Vaporizer Piping H101X          25611-200-M6-10-00079    03B    Piping
and Instrument Diagram North South Piperack          25611-200-M6-10-00080   
02C    Piping and Instrument Diagram LNG Storage Piperack         
25611-200-M6-24-00100    03C    Piping and Instrument Diagram East Jetty LNG
Unloading Arms K 101A and B          25611-200-M6-24-00101    03C    Piping and
Instrument Diagram East Jetty LNG Unloading Arms K 101C and D         
25611-200-M6-24-00102    03C    Piping and Instrument Diagram East Jetty Pipe
Rack          25611-200-M6-24-00110    03C    Piping and Instrument Diagram West
Jetty LNG Unloading Arms K 102A and B          25611-200-M6-24-00111    03C   
Piping and Instrument Diagram West Jetty LNG Unloading Arms K 102C and D      
   25611-200-M6-24-00112    03C    Piping and Instrument Diagram West Jetty Pipe
Pipe Rack          25611-200-M6-24-00150    03C    Piping and Instrument Diagram
Interconnection Piping at South Piperack          25611-200-M6-24-00200    03C
   Piping and Instrument Diagram LNG Storage Tanks Interconnecting Piping      
   25611-200-M6-24-00210    04A    Piping and Instrument Diagram LNG Storage
Tank S 101Feed Lines          25611-200-M6-24-00211    04C    Piping and
Instrument Diagram LNG Storage Tank S 101 in Tank Pumps and Discharge Lines   
      25611-200-M6-24-00220    04A    Piping and Instrument Diagram LNG Storage
Tank S 102 Feed Lines          25611-200-M6-24-00221    04C    Piping and
Instrument Diagram LNG Storage Tank S 102 In Tank Pumps and Discharge Lines   
      25611-200-M6-24-00230    05C    Piping and Instrument Diagram LNG Storage
Tank S 103 Feed Lines          25611-200-M6-24-00231    05C    Piping and
Instrument Diagram LNG Storage Tank S 103 In Tank Pumps and Discharge Lines   
      25611-200-M6-24-00700    03C    Piping and Instrument Diagram Boil Off Gas
Headers Piping          25611-200-M6-25-00300    03C    Piping and Instrument
Diagram LNG Sendout Header          25611-200-M6-25-00310    03A    Piping and
Instrumentation Diagram Boil -Off Gas Recondenser A - Bank 1         
25611-200-M6-25-00312    03A    Piping and Instrumentation Diagram Vaporization
- Bank 1 Piping          25611-200-M6-25-00320    03A    Piping and
Instrumentation Diagram LNG Sendout Pump A - Bank 1         
25611-200-M6-25-00321    03A    Piping and Instrumentation Diagram LNG Sendout
Pump B - Bank 1          25611-200-M6-25-00322    03A    Piping and
Instrumentation Diagram LNG Sendout Pump C - Bank 1         
25611-200-M6-25-00323    03A    Piping and Instrumentation Diagram LNG Sendout
Pump D - Bank 1          25611-200-M6-25-00324    03A    Piping and
Instrumentation Diagram LNG Sendout Pump E - Bank 1         
25611-200-M6-25-00325    03A    Piping and Instrumentation Diagram LNG Sendout
Pump F - Bank 1          25611-200-M6-25-00326    03A    Piping and
Instrumentation Diagram LNG Sendout Pump G - Bank 1         
25611-200-M6-25-00327    03A    Piping and Instrumentation Diagram LNG Sendout
Pump H - Bank 1

 

A-94



--------------------------------------------------------------------------------

Execution Version

 

Section

  

Title

  

Sub-Section No.

  

Document Number

   Rev.   

Description

         25611-200-M6-25-00410    03A    Piping and Instrumentation Diagram Boil
-Off Gas Recondenser B - Bank 2          25611-200-M6-25-00412    03A    Piping
and Instrumentation Diagram Vaporization Bank 2 - Piping -Sht 2 of 2         
25611-200-M6-25-00420    03A    Piping and Instrumentation Diagram LNG Sendout
Pump J - Bank 2          25611-200-M6-25-00421    03A    Piping and
Instrumentation Diagram LNG Sendout Pump K - Bank 2         
25611-200-M6-25-00422    03A    Piping and Instrumentation Diagram LNG Sendout
Pump L - Bank 2          25611-200-M6-25-00423    03A    Piping and
Instrumentation Diagram LNG Sendout Pump M - Bank 2         
25611-200-M6-25-00424    03A    Piping and Instrumentation Diagram LNG Sendout
Pump N - Bank 2          25611-200-M6-25-00425    03A    Piping and
Instrumentation Diagram LNG Sendout Pump P - Bank 2         
25611-200-M6-25-00426    03A    Piping and Instrumentation Diagram LNG Sendout
Pump Q - Bank 2          25611-200-M6-25-00427    03A    Piping and
Instrumentation Diagram LNG Sendout Pump R - Bank 2         
25611-200-M6-29-00855    02C    Piping and Instrumentation Diagram - Sanitary
WasteWater Lift Stations K-121 and K-123          25611-200-M6-29-00856    02C
   Piping and Instrument Diagram Sanitary Wastewater Lift Stations K122 K124 and
K125          25611-200-M6-29-00857    02C    Piping and Instrument Diagram
Treatment Plant          25611-200-M6-31-00880    03B    Piping and
Instrumentation Diagram GTG Fuel Gas Supply          25611-200-M6-33-00862   
03C    Piping and Instrumentation Diagram - Fire Water Piping         
25611-200-M6-33-00863    03C    Piping and Instrumentation Diagram - Fire Water
Piping          25611-200-M6-33-00892    03C    Piping and Instrument Diagram
Fire Water Distribution Piping for Process Area          25611-200-M6-33-00893
   03C    Piping and Instrumentation Diagram Fire Water Distribution Piping for
Storage Tank Area          25611-200-M6-36-00870    03C    Piping and Instrument
Diagram Potable Utility Water System          25611-200-M6-54-00200    03C   
Piping and Instrument Diagram LNG Storage Tanks Interconnecting Piping         
25611-200-M6-54-00211    03C    Piping and Instrument Diagram LNG Storage Tank S
104 In Tank Pumps and Discharge Lines          25611-200-M6-54-00221    03C   
Piping and Instrument Diagram LNG Storage Tank S 105 In Tank Pumps and Discharge
Lines          25611-200-M6-54-00230    00B    Piping and Instrument Diagram LNG
Storage Tank S 106 Feed Lines          25611-200-M6-54-00231    00B    Piping
and Instrument Diagram LNG Storage Tank S 105 In Tank Pumps and Discharge Lines
         25611-200-M6-54-00232    00B    Piping and Instrument Diagram LNG
Storage Tank S 106 Instruments          25611-200-M6-54-00700    03C    Piping
and Instrument Diagram Stage 2A Boil OFF Gas Headers Piping         
25611-200-M6-55-00300    03C    Piping and Instrument Diagram LNG Sendout Header
         25611-200-M6-55-00311    04A    Piping and Instrument Diagram
Vaporization Piping

 

A-95



--------------------------------------------------------------------------------

Execution Version

 

Section

  

Title

  

Sub-Section No.

  

Document Number

   Rev.   

Description

         25611-200-M6-55-00312    03A    Piping and Instrument Diagram
Vaporization Piping          25611-200-M6-55-00320    03A    Piping and
Instrument Diagram LNG Sendout Pump P-104S          25611-200-M6-55-00321    03A
   Piping and Instrument Diagram LNG Sendout P-104T         
25611-200-M6-55-00322    03A    Piping and Instrument Diagram LNG Sendout P-104U
         25611-200-M6-55-00323    03A    Piping and Instrument Diagram LNG
Sendout P-104V          25611-200-M6-55-00324    03A    Piping and Instrument
Diagram LNG Sendout P-104W          25611-200-M6-55-00325    03A    Piping and
Instrument Diagram LNG Sendout P-104X          25611-200-M6-55-00326    03A   
Piping and Instrument Diagram LNG Sendout P-104Y          25611-200-M6-55-00327
   03A    Piping and Instrument Diagram LNG Sendout P-104Z 4.21.3    Plant
Design and Piping                      25611-200-P1-1-10001    03D    Plot Plan
- LNG Tank Area          25611-200-P1-2-10001    02C    Plot Plan - Process Area
         25611-200-P1-21-20001    01D    Equipment Location Plan Key Plan LNG
Storage Tank Area          25611-200-P1-21-20002    01C    Equipment Location
Plan LNG Storage Area E-W Piperack          25611-200-P1-21-20003    02C   
Equipment Location Plan LNG Storage Area E-W Piperack         
25611-200-P1-21-20006    00B    Equipment Location Plan OSBL Area 21D S-106
Impoundment Basin Sump and Pit          25611-200-P1-2-20009    01C    Equipment
Location Plan Process Area N-S Piperack          25611-200-P1-2-20016    01B   
Equipment Location Plan Process Area Vent Stack          25611-200-P1-2-20017   
02B    Equipment Location Plan Fire Water Pond Pumps and Shelter         
25611-200-P1-22R-20002    01B    Equipment Location Plan E-W Piperack Area (22R)
         25611-200-P1-26R2-20002    01B    Equipment Location Plan South Section
of N-S Piperack 26R2          25611-200-P1-4-10001    03C    Plot Plan - Utility
Area          25611-200-P1-4-20011    03B    Equipment Location Plan Switchgear
Building and Electrical Transformers   

Process Engineering

                     25611-200-M5-DK-00001    3    Process Flow Diagram Phase 1
LNG Unloading and Storage Interface          25611-200-M5-DK-02001    3   
Process Flow Diagram Phase 2 LNG Unloading and Storage         
25611-200-M5-DK-02006    00B    Utility Flow Diagram - Phase 1 Power Generation
System Interface 4.22    Log of HAZOP Action Items – (Non-Confidential)         
            25611-200-U4R-U04F-00001    00A    Hazop Report - Non Confidential
Units

 

A-96



--------------------------------------------------------------------------------

Execution Version

 

Section

  

Title

  

Sub-Section No.

  

Document Number

   Rev.   

Description

         25611-200-U4R-U04F-00002    00A    SIL Report - Non Confidential Units
         25611-200-U4R-U04F-00003    00A    Hazop /SIL Study - Action
Log/Parking Lot -All Units 4.23    Log of HAZOP Action Items – (Confidential)   
   25611-200-3DJ-J04F-00001    00B    Project Procedure For Safety Integrity
Level (SIL) Assesment          25611-200-U4R-U04F-00004    00A    Confidential -
Hazop Report -Confidential Units          25611-200-U4R-U04F-00005    00A    SIL
Hazop Report - Confidential Units 5.0    PLANT INFRASTRUCTURE             5.1   
Control Systems - DCS, PLC, SIS Systems             5.1.1    Block Diagrams   
                  25611-200-J1-00-00001    00B    Control System DCS-SIS Block
Diagram          25611-200-J1-00-00003    00B    DCS-SIS System Liquefaction
Trains 1 and 2 Block Diagram          25611-200-J1-00-00002    00B    DCS-SIS
System Main Control Room A-101 Block Diagram          25611-200-J1-00-00004   
00B    DCS-SIS System Liquefaction Trains 3 and 4 Block Diagram 5.1.2    Cause &
Effect Diagrams (Non-Confidential)       25611-200-J3-JD-54001    00B    Cause
and Effect Diagram ESD-1          25611-200-J4-0020-00001    00B    Cause and
Effect Diagram ESD-7 Refrigerant Storage Isolation         
25611-200-J4-0020-00002    00B    Cause and Effect Diagram Unit 20 Refrigerant
Storage          25611-200-J4-0024-00001    00B    Cause and Effect Diagram Unit
24 LNG Storage Import and Export          25611-200-J4-0025-00002    00B   
Cause and Effect Diagram - Unit 25 LNG to Sendout - Bank 3         
25611-200-J4-0029-00001    00B    Cause and Effect Diagram Unit 29 Effluent
Treatment          25611-200-J4-0029-00003    00B    Cause and Effect Diagram -
S-106 Storage Tank In-Tank Pumps Control Interlocks         
25611-200-J4-0036-00001    00B    Cause and Effect Diagram Unit 36 Water Systems
         25611-200-J4-0054-00003    00B    Cause and Effect Diagram - Unit 54
LNG Unloading Line          25611-200-J4-0054-00011    00B    Cause and Effect
Diagram - LNG Storage Tank S-106 Basin Sump Pump Control         
25611-200-J4-1010-00002    00B    Cause and Effect Diagram ESD-6-1 Liquefaction
Trains 1 and 2 Feed Gas Isolation          25611-200-J4-1019-00001    00B   
Cause and Effect Diagram Unit 19 Flare Vent System         
25611-200-J4-1035-00001    00B    Cause and Effect Diagram Unit 35 Plant
Instrument Air System          25611-200-J4-1110-00003    00B    Cause and
Effect Diagram 11-ISIS-1

 

A-97



--------------------------------------------------------------------------------

Execution Version

 

Section

  

Title

  

Sub-Section No.

  

Document Number

   Rev.   

Description

         25611-200-J4-1110-00004    00B    Cause and Effect Diagram 11-ISIS-2   
      25611-200-J4-1111-00001    00B    Cause and Effect Diagram Unit 11 Inlet
Gas Receiving and Metering          25611-200-J4-1112-00001    00B    Cause and
Effect Diagram Unit 12 Acid Gas Removal          25611-200-J4-1113-00001    00B
   Cause and Effect Diagram Unit 13 Dehydration and Mercury Removal         
25611-200-J4-1119-00001    00B    Cause and Effect Diagram Unit 19 Flare Vent
System          25611-200-J4-1122-00001    00B    Cause and Effect Diagram Unit
22 Fuel Gas System          25611-200-J4-1134-00001    00B    Cause and Effect
Diagram Unit 34 Hot Oil System          25611-200-J4-1137-00001    00B    Cause
and Effect Diagram Unit 37 Turnine Inlet Air Humidifier 5.1.2.1    Cause &
Effect Diagrams (Confidential)                      25611-200-J4-1010-00001   
00B    Confidential - Cause and Effect Diagram ESD-5 Shutdown LNG Trans from
Liquef Trains          25611-200-J4-1110-00001    00B    Confidential - Cause
and Effect Diagram ESD-4-1 Liquefaction Train 1 Emergency Shutdown         
25611-200-J4-1110-00002    00B    Confidential - Cause and Effect Diagram SDP
Liquefaction Train 1 Process Shutdown          25611-200-J4-1114-00001    00B   
Confidential - Cause and Effect Diagram Unit 14 Propane Refrigeration         
25611-200-J4-1115-00001    00B    Confidential - Cause and Effect Diagram Unit
15 Ethylene Refrigeration          25611-200-J4-1116-00001    00B   
Confidential - Cause and Effect Diagram Unit 16 Liquefaction Methane
Refrigeration 5.1.3    Interlock List (Non-Confidential)      
25611-200-J3-JD-00001    00B    Interlock List Blocks 1, 3 and 4 5.1.3.1   
Interlock List (Confidential)       25611-200-J3-JD-00002    00B    Confidential
- Interlock List Blocks 2 5.1.4    Drawings - Main Control Room Layout         
            25611-200-J2-4A1-00001    00B    Control Systems A-101 Main Control
Building I-O Room Equipment Layout          25611-200-J2-4A1-00002    00B   
Control Systems A-101 Main Control Building Control Room Equipment Layout 5.1.5
   Instrument Index       25611-200-J0X-000-00001    00B    Instrument Index
5.1.6    Instrument Data Sheets                      25611-200-JAD-JA05-11064A
   00A    Instrument Data Sheet - Gas Chromatograph         
25611-200-JAD-JA05-12109    00A    Instrument Data Sheet - Gas Chromatograph   
      25611-200-JAD-JA05-16001    00A    Instrument Data Sheet - Misc Analysis
Instrument          25611-200-JAD-JA05-22032    00A    Instrument Data Sheet -
Gas Chromatograph

 

A-98



--------------------------------------------------------------------------------

Execution Version

 

Section

  

Title

  

Sub-Section No.

  

Document Number

   Rev.   

Description

         25611-200-JAD-JA05-22039A    00A    Instrument Data Sheet - Gas
Chromatograph          25611-200-JAD-JA05-22039B    00A    Instrument Data Sheet
- Gas Chromatograph          25611-200-JAD-JA05-24593    00A    Instrument Data
Sheet - Gas Chromatograph          25611-200-JAD-JA12-13073    00A    Instrument
Data Sheet - Infrared Ultraviolet Analyze          25611-200-JAD-JA22-11064B   
00A    Instrument Data Sheet - Moisture Analyzer         
25611-200-JAD-JA22-13047A    00A    Instrument Data Sheet - Moisture Analyzer   
      25611-200-JAD-JA22-13071    00A    Instrument Data Sheet - Moisture
Analyzer          25611-200-JAD-JA24-19026    00A    Instrument Data Sheet -
Misc Analysis Instrument          25611-200-JAD-JA24-19027    00A    Instrument
Data Sheet - Misc Analysis Instrument          25611-200-JAD-JA24-19112    00A
   Instrument Data Sheet - Misc Analysis Instrument         
25611-200-JAD-JA24-22037    00A    Instrument Data Sheet - Misc Analysis
Instrument          25611-200-JAD-JA32-04012    00A    Instrument Data Sheet -
Analyzer Building          25611-200-JAD-JA32-04014    00A    Instrument Data
Sheet - Analyzer Building          25611-200-JAD-JA32-04016    00A    Instrument
Data Sheet - Analyzer Building          25611-200-JVD-JV01-00001    00B   
General Service Control Valves          25611-200-JVD-JV09-10001    00B   
On-Off Ball Valves          25611-200-JVD-JV09-20001    00B    Butterfly Control
Valves          25611-200-JVD-JV09-20002    00B    On-Off Butterfly Valves      
   25611-200-JVD-JV09-30001    00B    Rising Stem Ball Valves         
25611-200-JVD-JV13-11068A    00B    Instrument Specification - Control Valve
Rotary Linear          25611-200-JVD-JV13-11068B    00B    Instrument
Specification - Control Valve Rotary Linear          25611-200-JVD-JV13-11088   
00B    Instrument Specification - Control Valve Rotary Linear         
25611-200-JVD-JV13-11088A    00B    Instrument Specification - Control Valve
Rotary Linear          25611-200-JVD-JV13-12003    00B    Instrument
Specification - Control Valve Rotary Linear          25611-200-JVD-JV13-12009   
00B    Instrument Specification - Control Valve Rotary Linear 5.1.6.1   
Instrument Data Sheets (Confidential )                     
25611-200-JVD-JV13-14122    00B    Instrument Specification Control Valve Rotary
Linear          25611-200-JVD-JV13-14123    00B    Instrument Specification
Control Valve Rotary Linear          25611-200-JVD-JV13-14130    00B   
Instrument Specification - Control Valve Rotary Linear         
25611-200-JVD-JV13-14422    00B    Instrument Specification - Control Valve
Rotary Linear          25611-200-JVD-JV13-14423    00B    Instrument
Specification - Control Valve Rotary Linear          25611-200-JVD-JV13-14430   
00B    Instrument Specification - Control Valve Rotary Linear

 

A-99



--------------------------------------------------------------------------------

Execution Version

 

Section

  

Title

  

Sub-Section No.

  

Document Number

   Rev.   

Description

         25611-200-JVD-JV13-15056    00B    Instrument Specification Control
Valve Rotary Linear          25611-200-JVD-JV13-15057    00B    Instrument
Specification Control Valve Rotary Linear          25611-200-JVD-JV13-15104   
00B    Instrument Specification Control Valve Rotary Linear         
25611-200-JVD-JV13-15356    00B    Instrument Specification Control Valve Rotary
Linear          25611-200-JVD-JV13-15357    00B    Instrument Specification -
Control Valve Rotary Linear          25611-200-JVD-JV13-16002    00B   
Instrument Specification Control Valve Rotary Linear         
25611-200-JVD-JV13-16065    00B    Instrument Specification Control Valve Rotary
Linear          25611-200-JVD-JV13-16092    00B    Instrument Specification
Control Valve Rotary Linear          25611-200-JVD-JV13-16122    00B   
Instrument Specification - Control Valve Rotary Linear         
25611-200-JVD-JV13-16365    00B    Instrument Specification Control Valve Rotary
Linear          25611-200-JVD-JV13-16392    00B    Instrument Specification
Control Valve Rotary Linear          25611-200-JVD-JV13-16422    00B   
Instrument Specification - Control Valve Rotary Linear 5.2    Electrical Systems
            5.2.1    Electrical One Line Diagrams                     
25611-200-E1-10-00001    00B    Electrical One Line Diagram Legend and Symbols
         25611-200-E1-10-00002    00C    Electrical 13.8k Generation and
Distribution Overall - One Line Diagram          25611-200-E1-10-00003    00D   
Electrical 13.8k Distribution Overall - One Line Diagram         
25611-200-E1-10-00004    00D    Electrical Train 1 ISBL Overall - One Line
Diagram          25611-200-E1-10-00020    00B    Electrical One-Line Diagram
13.8kV Generator G-101E          25611-200-E1-24A-00001    00B    Electrical
One-Line Diagram 13.8k Switchgear 00ES-24A101 - Sht 1         
25611-200-E1-24A-00002    00B    Electrical One-Line Diagram 13.8k Switchgear
00ES-24A101 - Sht 2          25611-200-E1-24A-00010    00B    Electrical
One-Line Diagram 13.8k Switchgear 20ES-24A102          25611-200-E1-31M-00010   
00B    Electrical One-Line Diagram 4.16kV Switchgear 11ES-31M201         
25611-200-E1-31M-00011    00B    Electrical One-Line Diagram 4.16kV MCC
11ECM-31M2201A          25611-200-E1-31M-00012    00B    Electrical One-Line
Diagram 4.16kV MCC 11ECM-31M2201B          25611-200-E1-31M-00020    00C   
Electrical One Line Diagram 480V Switchgear 11EK 31M301         
25611-200-E1-31M-00030    00C    Electrical One Line Diagram 480V Switchgear
11EK 31M302          25611-200-E1-31M-00040    00C    Electrical One Line
Diagram 480V Switchgear 11EK 31M303          25611-200-E1-31M-00050    00B   
Electrical One Line Diagram 60 KVA UPS System 11EUY-31M401         
25611-200-E1-31P-00020    00C    Electrical One Line Diagram 480V Switchgear
11EK 31P301          25611-200-E1-31P-00030    00C    Electrical One Line
Diagram 480V Switchgear 11EK 31P302          25611-200-E1-31P-00040    00C   
Electrical One Line Diagram 480V Switchgear 11EK 31P303

 

A-100



--------------------------------------------------------------------------------

Execution Version

 

Section

  

Title

  

Sub-Section No.

  

Document Number

   Rev.   

Description

         25611-200-E1-31P-00050    00B    Electrical One Line Diagram 100 KVA
UPS System 11EUY-31P401          25611-200-E1-35D-00001    00C    Electrical
One-Line Diagram 13.8kV SWGR 10ES-35D101 - Sh 1 of 9         
25611-200-E1-35D-00002    00C    Electrical One-Line Diagram 13.8kV SWGR
10ES-35D101 SH 2 OF 9          25611-200-E1-35D-00003    00C    Electrical
One-Line Diagram 13.8kV SWGR 10ES-35D101 SH 3 OF 9         
25611-200-E1-35D-00004    00C    Electrical One -Line Diagram 13.8kV SWGR
10ES-35D101 SH 4 OF 9          25611-200-E1-35D-00005    00C    Electrical
One-Line Diagram 13.8kV SWGR 10ES-35D101 SH 5 OF 9         
25611-200-E1-35D-00006    00C    Electrical One-Line Diagram 13.8kV SWGR
10ES-35D101 SH 6 OF 9          25611-200-E1-35D-00007    00C    Electrical
One-Line Diagram 13.8kV SWGR 10ES-35D101 SH 7 OF 9         
25611-200-E1-35D-00008    00C    Electrical One-Line Diagram 13.8kV SWGR
10ES-35D101 SH 8 OF 9          25611-200-E1-35D-00009    00C    Electrical
One-Line Diagram 13.8kV SWGR 10ES-35D101 SH 9 OF 9         
25611-200-E1-35D-00010    00B    Electrical One-Line Diagram 4.16 kV SWGR
10ES-35D201          25611-200-E1-35D-00011    00B    Electrical One-Line
Diagram 4.16.kV MCC 10ECM-35D201A          25611-200-E1-35D-00012    00B   
Electrical One-Line Diagram 4.16.kV MCC 10EM--35D201B         
25611-200-E1-35D-00020    00B    Electrical One-Line Diagram 4.16kV Switchgear
10ES-35D202 - Sht 1          25611-200-E1-35D-00021    00B    Electrical
One-Line Diagram 4.16kV MCC 10ECM-35D202A          25611-200-E1-35D-00022    00B
   Electrical One-Line Diagram 4.16kV MCC 10ECM-35D202B         
25611-200-E1-35D-00023    00B    Electrical One-Line Diagram 4.16kV Standby
Generators 10K-3101A-B          25611-200-E1-35D-00024    00B    Electrical
One-Line Diagram Standby Power System Notes          25611-200-E1-35D-00030   
00C    Electrical One Line Diagram 480V Switchgear 10EK 35D301         
25611-200-E1-35D-00050    00B    Electrical One Line Diagram 60 KVA UPS System
10EUY-35D401          25611-200-E1-35T-00001    00B    Electrical One-Line
Diagram 13.8kV SWGR 20ES-35T101 - Sht 1 of 9          25611-200-E1-35T-00002   
00B    Electrical One-Line Diagram 13.8kV SWGR 20ES-35T101 - Sht 2 of 9         
25611-200-E1-35T-00003    00B    Electrical One-Line Diagram 13.8kV SWGR
20ES-35T101 - Sht 3 of 9          25611-200-E1-35T-00004    00B    Electrical
One-Line Diagram 13.8kV SWGR 20ES-35T101 - Sht 4 of 9         
25611-200-E1-35T-00005    00B    Electrical One-Line Diagram 13.8kV SWGR
20ES-35T101 - Sht 5 of 9          25611-200-E1-35T-00006    00B    Electrical
One-Line Diagram 13.8kV SWGR 20ES-35T101 - Sht 6 of 9         
25611-200-E1-35T-00007    00B    Electrical One-Line Diagram 13.8kV SWGR
20ES-35T101 - Sht 7 of 9          25611-200-E1-35T-00008    00B    Electrical
One-Line Diagram 13.8kV SWGR 20ES-35T101 - Sht 8 of 9         
25611-200-E1-35T-00009    00B    Electrical One-Line Diagram 13.8kV SWGR
20ES-35T101 - Sht 9 of 9 5.2.2    Conceptual Substation Layouts               
      25611-200-E4-24A-00001    00B    Electrical Equipment Arrangement
Synchronizing Bus Sub 00A-4015

 

A-101



--------------------------------------------------------------------------------

Execution Version

 

Section

  

Title

  

Sub-Section No.

  

Document Number

   Rev.   

Description

         25611-200-E4-31M-00001    00B    Electrical Equipment Arrangement
Propane Substation 11A-4011          25611-200-E4-31P-00001    00B    Electrical
Equipment Arrangement Compressor Substation 11A-4010         
25611-200-E4-35D-00001    00B    Electrical Equipment Arrangement Utility
Substation 10A-4005 5.2.3    Conceptual Main Cable Tray Routing Diagrams      
25611-200-ER-000-00001    00B    Electrical Conceptual Cable Tray Routing ISBL
         25611-200-ER-000-00002    00B    Electrical Conceptual Cable Tray
Routing OSBL West          25611-200-ER-000-00003    00B    Electrical
Conceptual Cable Tray Routing OSBL East 5.2.4    Electrical Load List
(Confidential)                      25611-200-E8-000-00001    00B   
Confidential Electrical Load List 5.2.5    Preliminary Electrical Systems
Analysis(Load Flow, Short Circuit and Motor Starting)      
25611-200-E0C-00-00001    00B    Preliminary System Analysis 5.2.6    Area
Classification Drawings       25611-200-E3-000-00001    00B    Electrical Area
Classification Plan Liquefaction Facilities 5.2.7    Telecommunications Block
Diagrams                      25611-200-EF-000-00001    00D    Liquefaction
Facilities CCTV Camera Locations          25611-200-EF-000-00002    00D   
Liquefaction Facilities Speaker and Strobe Locations         
25611-200-EF-000-00003    00C    Electrical Telecommunications Overall Block
Diagram 5.2.8    Electrical Data Sheets                     
25611-200-EAD-MGCO-G101E    00A    AC Synchronous Generator         
25611-200-ECD-ECM1-00001    00B    Data Sheet for Low Voltage Motor Control
Centers - Unit 11-12-23-24 - Equipment 480 VOLT MCCs         
25611-200-ECD-ECM1-00002    00B    Data Sheet for Low Voltage Motor Control
Centers for 480 VOLT MCCs - Unit 11-12-23-24          25611-200-ECD-ECM1-00003
   00B    Data Sheet for Low Voltage Motor Control Centers for 480 VOLT MCCs -
Unit 10-20          25611-200-ECD-ECM1-00004    00B    Data Sheet for Low
Voltage Motor Control Centers for 480 VOLT MCCs - Unit 11-12-23-24         
25611-200-ECD-ECM1-00005    00B    Data Sheet for Low Voltage Motor Control
Centers - 480 VOLT MCCs - Unit 00-11-12-23-24          25611-200-ECD-ECM3-00001
   00B    Data Sheet for Medium Voltage Motor Control Center - Unit
10-11-12-20-23-24          25611-200-EDD-ED00-00001    00B    Data Sheet for DC
Equipment - DC Charger - Unit 10-11-12-20-23-24         
25611-200-EKD-EKL0-00001    00B    Data Sheet for Packaged and Prefabricated
Powerhouses - Prefabricated Building Unit 10 - 20         
25611-200-EKD-EKL0-00002    00B    Data Sheet for Packaged and Prefabricated
Powerhouses - Prefabricated Building - Unit 11-12-23-24

 

A-102



--------------------------------------------------------------------------------

Execution Version

 

Section

  

Title

  

Sub-Section No.

  

Document Number

   Rev.   

Description

         25611-200-EKD-EKL0-00003    00B    Data Sheet for Packaged and
Prefabricated Powerhouses - Prefabricated Building - Unit 11-12-13-14         
25611-200-EKD-EKL0-00004    00B    Data Sheet for Packaged and Prefabricated
Powerhouses - Prefabricated Building - Unit 00          25611-200-EKD-ESL1-00001
   00B    Data Sheet for Metal Clad Low Voltage Switchgear - Unit 11-12-13-14   
      25611-200-EKD-ESL1-00002    00B    Data Sheet for Metal Clad Low Voltage
Switchgear - Unit 11-12-23-24          25611-200-ESD-ESM1-00001    00B    Data
Sheet for Metal Clad Medium Voltage Switchgear - Unit 10         
25611-200-ESD-ESM1-00002    00B    Data Sheet for Metal Clad Medium Voltage
Switchgear - Unit 00          25611-200-ESD-ESM1-00003    00B    Data Sheet for
Metal Clad Medium Voltage Switchgear - Unit 10-11-12-22-23-24         
25611-200-ESD-ESM1-00004    00B    Data Sheet for Metal Clad Medium Voltage
Switchgear - Unit 10-20          25611-200-ESD-ESM1-00005    00A    Data Sheet
for Metal Clad Medium Voltage Switchgear          25611-200-ETD-ETP0-00001   
00B    Data Sheet for Liquid Immersed Transformers - Unit 10-11-12-20-23-24   
      25611-200-ETD-ETP0-00002    00B    Data Sheet for Liquid Immersed
Transformer - Unit 10-20          25611-200-ETD-ETP0-00003    00B    Data Sheet
for Liquid Immersed Transformer - Unit 10-11-12-20-23-24         
25611-200-ETD-ETP0-00004    00B    Data Sheet for Liquid Immersed Transformer   
      25611-200-ETD-ETP0-00005    00B    Data Sheet for Dry Type Transformer -
Unit 11-12-23-24          25611-200-ETD-ETP0-00006    00B    Data Sheet for Dry
Type Transformer - Unit 10-11-12-20-23-24          25611-200-EUD-EU00-00001   
00B    Data Sheet for UPS Systems - Unit 10-20          25611-200-EUD-EU00-00002
   00B    Data Sheet for UPS Systems - Unit 11-12-23-24         
25611-200-EUD-EU00-00003    00B    Data Sheet for UPS Systems - Unit 11-12-23-24
5.3    Civil Structural             5.3.1    Site Preparation and Rough Grading
Drawings                      25611-200-CG-000-00001    00B    Civil Site
Development Standards General Notes and Abbreviations         
25611-200-CG-000-00002    00B    Civil Site Development Roads Sections and
Details          25611-200-CG-000-00003    00C    Civil Soil Stabilization For
Laydown Tank -S-106 Area          25611-200-CG-000-00004    00B    Civil Site
Development Fence Sections and Details          25611-200-CG-000-00005    00C   
Civil Site Soil Improvement Plan Drawing Index          25611-200-CG-000-00006
   00C    Civil Site Soil Improvement Plan General Notes         
25611-200-CG-000-00007    00C    Civil Site Soil Improvement Plan No. 1 of 8   
      25611-200-CG-000-00008    00C    Civil Site Soil Improvement Plan No. 2 of
8          25611-200-CG-000-00010    00C    Civil Site Soil Improvement Plan No.
4 of 8          25611-200-CG-000-00011    00C    Civil Site Soil Improvement
Plan No. 5 of 8

 

A-103



--------------------------------------------------------------------------------

Execution Version

 

Section

  

Title

  

Sub-Section No.

  

Document Number

   Rev.   

Description

         25611-200-CG-000-00013    00C    Civil Site Soil Improvement Plan No. 7
of 8          25611-200-CG-000-00014    00B    Civil Site Soil Improvement Plan
No. 8 of 8          25611-200-CG-000-00015    00B    Civil Site Development
Rough Grading Sedimentation Control Details          25611-200-CG-000-00016   
00B    Civil Site Development Rough Grade Drainage Details         
25611-200-CG-000-00017    00B    Site Plan LNG Liquefaction Expansion Fencing
Plan          25611-200-CG-000-00018    00B    Civil Site Development Rough
Grade Key Plan          25611-200-CG-000-00019    00B    Civil Site Development
Rough Grade Plan Sheet No 1          25611-200-CG-000-00020    00B    Civil Site
Development Rough Grade Plan Sheet No 2          25611-200-CG-000-00021    00B
   Civil Site Development Rough Grade Plan Sheet No 3         
25611-200-CG-000-00022    00B    Civil Site Development Rough Grade Plan Sheet
No 4          25611-200-CG-000-00023    00B    Civil Site Development Rough
Grade Plan Sheet No 5          25611-200-CG-000-00024    00B    Civil Site
Development Rough Grade Plan Sheet No 6          25611-200-CG-000-00025    00B
   Civil Site Development Rough Grade Plan Sheet No 7         
25611-200-CG-000-00026    00B    Civil Site Development Rough Grade Plan Sheet
No 8          25611-200-CG-000-00027    00B    Civil Site Development Rough
Grade Plan Sheet No 9          25611-200-CG-000-00028    00B    Civil Site
Development Rough Grade Plan Sheet No 10          25611-200-CG-000-00029    00B
   Civil Site Development Rough Grade Plan Sheet No 11         
25611-200-CG-000-00030    00B    Civil Site Development Rough Grade Plan Sheet
No 12          25611-200-CG-000-00031    00B    Civil Site Development Rough
Grade Plan Sheet No 13          25611-200-CG-000-00032    00B    Civil Site
Development Rough Grade Plan Sheet No 14          25611-200-CG-000-00033    00B
   Civil Site Development Rough Grade Plan Sheet No 15         
25611-200-CG-000-00034    00B    Civil Site Development Rough Grade Plan Sheet
No 16          25611-200-CG-000-00035    00B    Civil Site Rough Grading Plan
and Profile 1 of 5          25611-200-CG-000-00036    00B    Civil Site Rough
Grading Plan and Profile 2 of 5          25611-200-CG-000-00037    00B    Civil
Site Rough Grading Plan and Profile 3 of 5          25611-200-CG-000-00038   
00B    Civil Site Rough Grading Plan and Profile 4 of 5         
25611-200-CG-000-00039    00B    Civil Site Rough Grading Plan and Profile 5 of
5          25611-200-CG-000-00040    00B    Civil Site Development Rough Grade
Heavy Haul Road Sections No 1          25611-200-CG-000-00041    00C    Civil
Site Rough Grading Tank S106 Area          25611-200-CG-000-00042    00C   
Civil Site Tank Area Soil Improvement Sections and Details         
25611-200-CG-000-00043    00C    Civil Site Tank Area Soil Improvement Soils
Instrumentation Layout          25611-200-CG-000-00044    00B    Civil Site
Development Rough Grade Heavy Haul Road Sections No 2

 

A-104



--------------------------------------------------------------------------------

Execution Version

 

Section

  

Title

  

Sub-Section No.

  

Document Number

   Rev.   

Description

         25611-200-CG-000-00045    00B    Civil Site Duck Blind Road
Improvements - Cover Sheet          25611-200-CG-000-00046    00B    Civil Site
Duck Blind Road Improvements - General Notes and Abbreviations         
25611-200-CG-000-00047    00B    Civil Site Duck Blind Road Improvements - Plan
and Profile Sht. 1 of 6          25611-200-CG-000-00048    00B    Civil Site
Duck Blind Road Improvements - Plan and Profile Sht. 2 of 6         
25611-200-CG-000-00049    00B    Civil Site Duck Blind Road Improvements - Plan
and Profile Sht 3 of 6          25611-200-CG-000-00050    00B    Civil Site Duck
Blind Road Improvements - Plan and Profile Sht 4 of 6         
25611-200-CG-000-00051    00B    Civil Site Duck Blind Road Improvements - Plan
and Profile Sht 5 of 6          25611-200-CG-000-00052    00B    Civil Site Duck
Blind Road Improvements - Plan and Profile Sht 6 of 6         
25611-200-CG-000-00053    00B    Civil Site Duck Blind Road Improvements - Cross
Sections Sht. 1 of 3          25611-200-CG-000-00054    00B    Civil Site Duck
Blind Road Improvements - Cross Sections Sht. 2 of 3         
25611-200-CG-000-00055    00B    Civil Site Duck Blind Road Improvements - Cross
Sections Sht. 3 of 3          25611-200-CG-000-00056    00B    Civil Site Duck
Blind Road Improvements - Typical Sections and Details         
25611-200-CGK-000-00001    00B    Civil Site Drainage Outfall 003 Conceptual
Plan and Profile 5.3.2    Building Floor Plans (Bechtel Scope Buildings)      
               25611-200-A1-000-00001    00B    Architectural Remote Operator
Building 00A-4002 Floor Plan          25611-200-A1-4A1-00002    00B   
Architectural Control Bldg / Floor Plan Demolition Plan         
25611-200-A1-4A1-00003    00B    Architectural Control Bldg / Floor Plan
Renovated Floor Plan          25611-200-A1-4A1-00004    00B    Architectural
Control Bldg / Reflected Ceiling Demolition Renovated Plan         
25611-200-A2-000-00002    00B    Architectural Remote Operator Building 00A-4002
Building Elevations          25611-200-A2-4A1-00003    00B    Architectural
Building / Sections and Sections Plans 5.3.3    Standard Drawings               
      25611-200-CP-000-00001    00C    14 Inches Precast Concrete Pile Details
and Notes          25611-200-CP-000-00002    00C    18 Inches Precast Concrete
Pile Details and Notes          25611-200-CP-000-00003    00C    Treated Timber
Pile Details and Notes          25611-200-DB-000-00001    00B    Structural
Standards Concrete General Notes          25611-200-DB-000-00002    00B   
Structural Standards Concrete Detail Sht -1          25611-200-DB-000-00003   
00C    Structural Standards Concrete Detail Sht - 2         
25611-200-DB-000-00004    00B    Structural Standards Concrete Detail Sht - 3   
      25611-200-DB-000-00005    00B    Structural Standards Typical Sectional
Details Sht - 4          25611-200-DB-000-00006    00B    Structural Standards
Post Installed Anchor Details Sht - 5

 

A-105



--------------------------------------------------------------------------------

Execution Version

 

Section

  

Title

  

Sub-Section No.

  

Document Number

   Rev.   

Description

         25611-200-DB-000-00007    00B    Structural Standards Anchor Bolts Sht
- 6          25611-200-DB-000-00008    00B    Structural Standards Development
and Splice Lengths          25611-200-SS-000-00001    00B    Structural Steel
Standards General Notes and Abbreviations          25611-200-SS-000-00002    00B
   Structural Steel Standards Beam Connections          25611-200-SS-000-00003
   00B    Structural Steel Standards Vertical Bracing Connections         
25611-200-SS-000-00004    00B    Structural Steel Standards Horizontal Bracing
Connections Column and Base Plate Details          25611-200-SS-000-00005    00B
   Structural Steel Standards Column and Base Plate Details         
25611-200-SS-000-00006    00B    Structural Steel Standards Angle Railing Sheet
1 of 2          25611-200-SS-000-00007    00B    Structural Steel Standards
Angle Railing Sheet 2 of 2          25611-200-SS-000-00008    00B    Structural
Steel Standards Ladder Details          25611-200-SS-000-00009    00B   
Structural Steel Standards Ladder Safety Cage Details         
25611-200-SS-000-00010    00B    Structural Steel Standards Stair Details Sheet
1 of 2          25611-200-SS-000-00011    00B    Structural Steel Standards
Stair Details 2 of 2          25611-200-SS-000-00012    00B    Structural Steel
Standards Grating Details          25611-200-SS-000-00013    00B    Structural
Steel Standards Floor Plate Details          25611-200-SS-000-00014    00B   
Structural Steel Standards Safety Cable Holes          25611-200-SS-000-00015   
00C    Structural Steel Standards Concrete Fireproofing Details 5.3.4   
Met-Cathodic Protection System                      25611-200-N3-2912-00001   
00B    Internal Cathodic Protection System - Details Waste Water Tank 10S-2912
         25611-200-N3-3601-00001    00B    Internal Cathodic Protection System -
Details RO Water Tank 00S-3601          25611-200-N3-3606-00001    00B   
Internal Cathodic Protection System - Details Filtered Water Storage Tank
00S-3606          25611-200-N3-3701-00001    00B    Internal Cathodic Protection
System - Details Turbine IAH (Potable) Water Tank 11S-3701 6.0    Geotech and
Hydraulic Engineering                      25611-200-K0R-000-00001    0   
Geotechnical Recommendations Report Trains 1 and 2 -Tolunay_Wong 6.1   
Transient Analysis Report       25611-200-K0R-DK-00001    00B    LNG Loading and
Sendout Pipeline System Feed Stage Hydraulic Transient Analysis         
25611-200-K0R-DK-00002    00B    Sabine Pass LNG Plant Unloading System
Hydraulic Analysis For 6 Tank System 6.2    Seismic Report       Seismic Hazards
Reports       Final Report - Updated Site Specific Seismic Hazards Evaluation of
the LNG Facility in Sabine Pass, LA

 

A-106



--------------------------------------------------------------------------------

Execution Version

ATTACHMENT B

CONTRACTOR DELIVERABLES

 

1.1 Document Formats

Contractor shall provide engineering, procurement, construction, technical data
books, turnover documents and operating and maintenance documentation for all
aspects of the Work. Documents (including Drawings) developed by Contractor,
Subcontractors, Sub-subcontractors, original Equipment manufacturers and
Equipment suppliers shall conform to the following:

 

  1. All documents required by this Agreement to be submitted by Contractor to
Owner shall be covered by a sequentially numbered transmittal accessible by
Owner via an ‘Electronic Data Room’.

 

  2. Contractor shall use industry standard 2D and/or 3D computer aided drawing
systems (CAD). All final 2D / 3D CAD Drawing files generated by the Contractor
must be compatible with one of either AutoCAD or MicroStation format (s). File
levels (layers) of drawing attributes shall be retained in the original level
structure and intelligence, wherever practical.

 

  3. Software used for word processing shall be Microsoft Word.

 

  4. Software used for spreadsheets shall be Microsoft Excel.

 

  5. Hand-written documentation shall be minimized and scanned to a pdf file.

 

  6. All documents shall be produced in a clear readable and reproducible
manner.

 

  7. Each page of a document shall clearly indicate, on the document, the
document number, revision or version number (or alpha designation) and a
sequential page number.

 

  8. All Adobe pdf documents produced by software listed in this Attachment B
shall be in searchable format.

 

  9. Software used for scheduling shall be compatible with Primavera Project
Planner, P6 Version 7.

 

  10. Specific tag numbers shall be uniformly formatted on all documents (e.g.,
S-106 on a P&ID shall be S-106 on all data sheets; not S106 nor S 106 or S_106).

1.2 Progress Reviews

Subject to Section 3.3C of the Agreement, during the development of the Drawings
and Specifications, Contractor shall provide Owner with reasonable opportunity,
consistent with engineering, procurement and construction industry standards, to
perform reviews of the design and engineering in progress, provided that such
reviews do not unreasonably interfere with performance of the Work. Such reviews
may be conducted at Contractor’s office located in Houston, Texas or the offices
of its Subcontractors, Sub-subcontractors, original Equipment manufacturers and
Equipment suppliers. The reviews may be of progress prints, computer

 

B-1



--------------------------------------------------------------------------------

images, draft documents, working calculations, draft specifications or reports,
Drawings, Specifications or other design documents as agreed to by Contractor
and Owner. The Parties acknowledge that any Owner instructions to Contractor
during such reviews will have no effect unless Owner provides such instructions
in writing to Contractor or unless Contractor provides written notice of the
instruction and Contractor’s compliance to Owner and Owner fails to object.

 

1.3 Documents for Owner Approval for New Scope

In addition to any other documents which Contractor is required by the other
provisions of the Agreement to provide for Owner’s approval, Contractor shall
submit copies of the following documents to Owner for formal review and comment.
Subject to Section 3.3C of the Agreement, approval will only be required for
deliverables relevant to new scope of work beyond the Work defined in Attachment
A, including the FEED Documents. Following initial approval by Owner of such
documents, Owner rights shall be according to Section 3.3C of the Agreement.

 

  a. Process flow diagrams (PFDs)

 

  b. Heat and material balances

 

  c. Piping and Instrument Diagrams (P&IDs)

 

  d. New HAZOP reports and disposition of HAZOP/SIL action items identified in
the FEED Documents

 

  e. Plot plans

 

  f. Fire and gas detector layouts

 

  g. Fire monitor water radius layouts

 

  h. Tie-In location drawing

 

  i. Electrical area classification drawings

 

  j. Building layouts

 

  k. Material selection diagrams

 

  l. Facility Performance Test reports

Quarterly updates of a comprehensive table of contents of the Electronic Data
Room which lists documents and Drawings submitted by Contractor to Owner for
approval shall be provided by Contractor to Owner.

 

1.4 Documents for Owner Review

In addition to any other documents which Contractor is required by the other
provisions of the Agreement to provide for Owner’s review, Contractor shall
submit copies of the following documents, Drawings and Specifications to Owner
for review and comment. These documents are not subject to Owner approval;
however, Contractor will consider all Owner comments consistent with Attachment
A, including the Basis of Design, Design Criteria/Basis, Feed Documents and
Drawings and Specifications updated during performance of the Work. In addition,
Owner may select other documents with the agreement of Contractor.

 

  a. Process flow diagrams (PFDs)

 



--------------------------------------------------------------------------------

  b. Heat and material balances

 

  c. Piping and Instrument Diagrams (P&IDs)

 

  d. New HAZOP reports and disposition of HAZOP/SIL action items identified in
the FEED Documents

 

  e. Plot plans

 

  f. Fire and gas detector layouts

 

  g. Fire monitor water radius layouts

 

  h. Tie-In location drawing

 

  i. Electrical area classification drawings

 

  j. Building layouts

 

  k. Material selection diagrams

 

  l. Facility Performance Test reports

 

  m. Piping Specifications

 

  n. Underground piping plans

 

  o. 3-D model Vue file

 

  p. Lists (formats and attributes of lists will be based on Contractor standard
formats and attributes)

 

  1) Table of Content List (quarterly update of documents submitted by
Contractor to Owner of for Approval or Review)

 

  2) Electrical Equipment List

 

  3) Equipment List

 

  4) Instrument List

 

  5) Line List

 

  6) Purchase Order List

 

  7) Specialty Items List

 

  8) Tie-In List

 

  9) Valve List

 

  q. Civil Pile Schedule

 

  r. Electrical one-line diagrams

 

  s. Minutes and reports of HAZOP reviews and management of change reviews

 

  t. Minutes and reports of safety integrity level (SIL) meetings

 

  u. Key plans

 

  v. Electrical area classification Drawings

 

  w. Equipment data sheets

 

  x. Equipment Specifications

 



--------------------------------------------------------------------------------

  y. Instrument data sheets

 

  z. Pressure safety valve (PSV) data sheets

 

  aa. Standard detail Drawings

 

  bb. Symbols and Legends P&ID

 

  cc. Corrosion control Specifications

 

  dd. Painting and coating Specifications and charts

 

  ee. Insulation system Specifications

 

  ff. Technical evaluation for all materials and Equipment

 

  gg. Acceptance test procedures for all Major Equipment and packages (by
vendors)

 

  m. Factory acceptance test reports

 

  hh. Recommended spare parts lists (2 year operating spares)

 

  ii. For cost reimbursable purchases, Subcontract or Sub-subcontract and a
complete commercial and technical evaluation

Quarterly updates of a comprehensive table of contents of the Electronic Data
Room which lists documents and Drawings submitted by Contractor to Owner for
review shall be provided by Contractor to Owner.

 

1.5 Review Periods

Owner shall have up to ten (10) Business Days from its receipt of the documents
listed in Sections 1.3 and 1.4 above, to issue to Contractor written comments on
such documents, Drawings and Specifications. The Owner’s approval rights only
apply to documents listed in Section 1.3. If comments are not received for items
listed in Section 1.3 in ten (10) Business Days, the Contractor may proceed with
the development of the Drawings and Specifications with the design reflected in
the uncommented document. Owner will annotate the Drawings and Specifications as
appropriate and return to Contractor. In the event that Owner disapproves the
Drawings or Specifications, Owner shall provide Contractor with a written
statement of the reasons for such rejection within the time period required for
Owner’s response, and Contractor shall provide Owner with agreed to revised and
corrected Drawings and Specifications as soon as possible thereafter.

 

1.6 Record Drawings and Specifications

Contractor shall deliver to Owner the documents, Record Drawings and
Specifications listed in A through E below. All Record Drawings shall be
provided in their native formats, fully functioning. Scanned documents,
searchable “pdf” and other non-editable formats are acceptable only for
Subcontract (including Equipment Supplier) records where Contractor can not
obtain the native format, or where approved as an exception by Owner. Any .pdf
document shall be in searchable format.

Record Drawings and Specifications shall be handed over in hard copy printed
format, and in electronic format by digital video disks (DVDs), compact disks
(CDs) or USB flash drives (USBs). DVDs, CDs or USBs shall have a specific index
of DVD/CD/USB contents on each DVD/CD/USB in “Document Register” format that
includes the document number, title, revision

 



--------------------------------------------------------------------------------

and location of Hard copy in book. Each DVD/CD/USB shall be organized in a
logical structure by discipline. A master Table of Contents shall be prepared to
detail the contents of all handover DVDs/CDs/USBs and books listed by
DVD/CD/USB/book numbers and contents. Record Drawings shall be inclusive of all
documented (DCNs, FCDs or NCRs) design changes and field changes made up to
Substantial Completion with “Record Drawing” in the revision block or with an
as-built stamp.

Hand annotations on CAD prepared Record Drawings and Specifications are not
permitted.

 

  A. Drawings and Diagrams

 

  1) Piping and Instrument Diagrams (P&IDs)

 

  2) Plot Plans

 

  3) Civil

 

  (a) Civil Site Development

 

  (b) Civil Site Plans

 

  (c) Concrete Drawings

 

  4) Control System

 

  (a) Block Diagram

 

  (b) Cause & Effect Diagram

 

  (c) Instrument Index

 

  (d) Instrument Installation Details

 

  (e) Loop Drawings

 

  5) Electrical

 

  (a) Area Classification

 

  (b) One Line Diagram

 

  (c) Schematics

 

  6) Piping

 

  (a) Equipment Location Plan

 

  7) Fire Water Piping

 

  (a) Fire Water Piping Standard Drawings

 

  (b) Fire Monitor Water Radius Layout

 

  B. Project Specification for Process Design Basis

 

  C. All Underground piping and electrical plans with Survey Points

 

  D. Start up, operating and maintenance manuals

 

  E. Performance Test reports (required to be delivered with Substantial
Completion Certificate)

 

1.7 Turnover Documents

Contractor shall deliver to Owner the turnover documents including, but not
limited to, those documents and Drawings listed in (a) through (ff) below. All
turnover documents shall be provided in their native formats, fully functioning;
however, turnover documents may contain

 



--------------------------------------------------------------------------------

clearly legible hand annotations if necessary, provided a scanned or “.pdf” file
of the annotated document is also provided along with the native file. Scanned
documents, searchable “.pdf”, and other non-editable formats are acceptable only
for supplier, Subcontract or Sub-subcontract records where Contractor cannot
obtain the native format, or where approved as an exception by Owner. All .pdf
documents shall be in searchable format unless the .pdf is submitted to reflect
hand annotations.

Turnover documents shall be handed over in hard copy printed format, and in
electronic format by digital video disks (DVDs), compact disks (CDs) or USB
flash drives (USBs). DVDs, CDs or USBs shall have a specific index of DVD/CD/USB
contents on each DVD/CD/USB in “Document Register” format that includes the
document number, title and revision. Each DVD/CD/USB shall be organized in a
logical structure by discipline. A master Table of Contents index shall be
prepared to detail the contents of all handover DVDs/CDs/USBs or books listed by
DVD/CD/USB/book numbers and contents. Turnover Documents shall be the last
revision issued by Contractor, in addition to the Record Drawings and
Specifications listed in Section 1.6.

 

  a. Process flow diagrams (PFDs)

 

  b. Heat and material balances

 

  c. Architectural Building Drawings

 

  d. Architectural Details and Notes

 

  e. Architectural Elevations

 

  f. Architectural HVAC

 

  g. Architectural Electrical & Lighting

 

  h. Instrument Location Plans

 

  i. Electrical Cable Tray

 

  j. Electrical Grounding

 

  k. Electrical Lighting

 

  l. Telecommunications

 

  m. Mechanical Detail Drawings

 

  n. Piping Key Plan Index

 

  o. Piping Isometrics

 

  p. Piping Standard Drawings

 

  q. Structural Steel Layouts

 



--------------------------------------------------------------------------------

  r. Structural Steel Details

 

  s. Structural Steel Supports

 

  t. Structural Steel Standard Drawings

 

  u. Mechanical Start-up, Operating and Maintenance Manuals

 

  v. Vendor Data Books

 

  w. Aboveground Power Plans (Cabling)

 

  x. Piping Fabrication and Installation Specifications

 

  y. Piping Material Specifications

 

  z. Mechanical Equipment Data Sheets (vendor or Contractor as appropriate)

 

  aa. Material Selection Diagrams

 

  bb. Quality records and certification documentation

 

  cc. Tie-in Drawings

 

  dd. Electrical Equipment list

 

  ee. Mechanical Equipment list

 

  ff. Line Designation Table (Line lists)

 

1.8 Document Turnover Details

Record Drawings (Section 1.6 above) and Turnover Documents (Section 1.7 above)
shall conform to format and ‘As-Built’ designations as indicated on the Table
B-1 “Document Turnover Details” attached and incorporated into this Attachment
B.

 



--------------------------------------------------------------------------------

Execution Version

 

TABLE B-1

Sabine Pass Liquefaction Project: Document Turnover Details

 

Section

  

Document

  

Turnover Format

  

As Built?

(Y/N)(See

Note 1)

  

Comments

1.6 Record drawings and specifications

1.6(A1)

   Piping and Instrumentation Diagrams    Microstation    Y    Note 1

1.6(A2)

   Plot Plans    Microstation    Y   

1.6(A3)

   Civil: Site Development    Microstation    Y    Note 1

1.6(A3)

   Civil: Site plan    Microstation    Y    Note 1

1.6(A3)

   Civil: Concrete Drawings    Microstation    Y    Piles: As-Built only for out
of tolerance installation. Underground concrete: As-Built if major change to
design drawings

1.6(A4)

   Control System: Block Diagram    Microstation    Y   

1.6(A4)

   Control System: Cause & Effect Diagram    MS Excel    Y   

1.6(A4)

   Control System: Instrument Index    MS Excel    Y   

1.6(A4)

   Control System: Instrument Installation Details    Microstation    Y   

1.6(A4)

   Control System: Loop Drawings    pdf    Y    Native not possible to provide

1.6(A5)

   Electrical: Hazardous Area Classification Drawings    Microstation    Y   

1.6(A5)

   Electrical: One-Line Diagrams    Microstation    Y   

1.6(A5)

   Electrical: Schematics    Microstation    Y   

 

B-8



--------------------------------------------------------------------------------

TABLE B-1

Sabine Pass Liquefaction Project: Document Turnover Details

 

Section

  

Document

  

Turnover Format

  

As Built?

(Y/N)(See

Note 1)

  

Comments

1.6(A6)

   Piping: Equipment Location Plan    Microstation    Y   

1.6(A7)

   Fire Water Piping: Standard Drawings    Microstation    Y   

1.6(A7)

   Fire Water Monitor Radius Layout    Microstation    Y   

1.6(B)

   Project Specifications for Process Design Basis    MS Word    Y   

1.6(C)

   All Piping and Electrical Underground Plans with Survey Points   
Microstation    Y   

1.6(D)

   Start-up, operating and maintenance manuals    MS Word    Y   

1.6(E)

   Performance Test reports    MS Word    Y   

1.7 Turnover Documents

  

1.7(a)

   Process Flow Diagrams (PFDs) and Utility Flow Diagrams (UFDs)    Microstation
   N    PFDs and UFDs will be updated and revised as required to reflect the
final changes in EPC phase. Record PFD will have in Rev Block: “FINAL ISSUE
MATCHING P&ID AS-BUILT”    Heat and Material Balances    Excel    N   

1.7(b)

   Architectural: Building Drawings    Bechtel: Microstation    N    * Bechtel:
concept drawings, revised if substantial change. Subcontract: Ask subcontractor
for Native CAD (Basic Structural)

1.7(c)

   Architectural: Details and Notes    Bechtel: Microstation    N    * Bechtel:
concept drawings, revised if substantial change. Subcontract: Ask subcontractor
for Native CAD (Basic Structural)



--------------------------------------------------------------------------------

TABLE B-1

Sabine Pass Liquefaction Project: Document Turnover Details

 

Section

  

Document

  

Turnover Format

  

As Built?

(Y/N)(See

Note 1)

  

Comments

1.7(d)

   Architectural: Elevations    Bechtel: Microstation    N    * Bechtel: concept
drawings, revised if substantial change. Subcontract: Ask subcontractor for
Native CAD (Basic Structural)

1.7(e)

   Architectural: HVAC    Bechtel: Microstation    N    Bechtel: concept
drawings, revised if substantial change. Subcontract: Ask subcontractor for
Native CAD

1.7(f)

   Architectural: Electrical & Lighting    Bechtel: Microstation    N   
Bechtel: Power Distribution drawings are revised if substantial change.
Subcontract: Ask subcontractor for Native CAD

1.7 (g)

   Control System: Instrument Location Plans    Microstation    N   

1.7 (h)

   Electrical: Cable Tray    Microstation    N    Only cable tray on main
piperacks are as built

1.7 (i)

   Electrical: Grounding    Microstation    N    Only U/G grounding is as built

1.7 (j)

   Electrical: Lighting    Microstation    N   

1.7 (k)

   Telecommunications    Bechtel: Microstation    N    Bechtel: concept
drawings, revised if substantial change. Subcontract: Ask subcontractor for
Native CAD. One Line Diagrams are as-built

1.7 (l)

   Mechanical: Detail Drawings    PDF    N    As stated in Att “B” section 1.6,
Bechtel will ask vendors for searchable pdf

1.7 (m)

   Piping: Key Piping Index    MS Excel    N   

1.7 (n)

   Piping: Isometrics    Microstation    N   

1.7 (o)

   Piping: Standard Drawings    Microstation    N   

1.7 (p)

   Structural Steel: Layouts    Microstation    N   



--------------------------------------------------------------------------------

TABLE B-1

Sabine Pass Liquefaction Project: Document Turnover Details

 

Section

  

Document

  

Turnover Format

  

As Built?

(Y/N)(See

Note 1)

  

Comments

1.7 (q)

   Structural Steel: Details    Microstation    N   

1.7 ( r)

   Structural Steel: Supports    Microstation    N   

1.7 (s)

   Structural Steel: Standard drawings    Microstation    N   

1.7 (t)

   Mechanical - Start-up, operating and maintenance manuals    PDF    N    As
stated in Att “B” section 1.6, Bechtel will ask vendors for searchable pdf

1.7 (u)

   Vendor Data books    PDF    N    As stated in Att “B” section 1.6, Bechtel
will ask vendors for searchable pdf

1.7(v)

   Aboveground Power Plans (Cabling)    Microstation    N   

1.7(w)

   Piping Fabrication and Installation Specifications    MS Word    N   

1.7(x)

   Piping Material Specifications    PDF    N    Pipeworks can extract to word.
Not searchable (images)

1.7(y)

   Mechanical Equipment Data Sheets (vendor or Bechtel as appropriate)    MS
Excel / PDF    N    PDF for vendor provided data sheets

1.7(z)

   Material Selection Diagram    Microstation    N   

1.7(aa)

   Quality records and Certification Documentation    Hard copies    N   

1.7(bb)

   Tie-in Drawings    Microstation    N   

1.7(cc)

   Electrical Equipment list    MS Excel    N   

1.7(dd)

   Mechanical Equipment List    PDF    N   

1.7(ee)

   Line Designation Table (Line lists)    MS Excel    N   

Note 1: “As-Built” is defined as IFC drawings + DCN’s (Design Change Notices) +
FCD’s (Field Change Documents) + NCR’s (Non Conformance Reports)



--------------------------------------------------------------------------------

Execution Version

 

ATTACHMENT C

PAYMENT SCHEDULE

 

C-1



--------------------------------------------------------------------------------

SCHEDULE C-1

MILESTONE PAYMENT SCHEDULE

 

C-2



--------------------------------------------------------------------------------

SCHEDULE C-1 - MILESTONE PAYMENT SCHEDULE

 

Months indicated under the “Month No.” column below is Contractor’s estimate of
the date of achievement of the applicable Milestone and Contractor’s entitlement
to payment to such Milestone Payment shall be in accordance with Article 7 of
the Agreement. The Milestone Achievement Criteria below shall be in addition to
the documentation required to be provided by Contractor in accordance with
Article 7 of the Agreement.

  

Contract Price

Mobilization Payment

Monthly Payments

Milestone Allotment

   $


$

$

$

3,900,000,000


390,000,000

1,053,000,000

2,457,000,000

  


  

  

  

 

Month
No.

   Milestone
No.   

Description

  

Milestone Achievement Criteria

   Milestone
Percentage     Cumulative Value     Milestone Value   1    1.01    Prepare
material requisition for rebar    Verified by Progress Report or InfoWorks
Report      * **%      * **%    $ * **  1    1.02    Deliver Letter of Credit to
Owner    Contractor provides report and or letter      * **%      * **%    $ *
**  1    1.03    Place insurance coverage for the SPL project    Contractor
provides report and or letter      * **%      * **%    $ * **  2    2.01   
Issue PO or letter of award (LOA) for air cooled exchangers    Provide executed
PO cover sheet or Letter of Award (LOA) excluding cost information      * **%   
  * **%    $ * **  2    2.02    Issue PO or letter of award (LOA) for cold box
   Provide executed PO cover sheet or Letter of Award (LOA) excluding cost
information      * **%      * **%    $ * **  2    2.03    Issue PO or letter of
award (LOA) for waste heat recovery unit (WHRU)    Provide executed PO cover
sheet or Letter of Award (LOA) excluding cost information      * **%      * **% 
  $ * **  2    2.04    Refrigeration compressor vendor places order for LNG
Train 1 forgings    Vendor notification      * **%      * **%    $ * **  2   
2.05    Issue subcontract or letter of award (LOA) to soil improvement
subcontractor    Provide executed subcontract cover sheet or Letter of Award
(LOA) excluding cost information      * **%      * **%    $ * **  3    3.01   
Issue first electrical standard detail drawings IFC    Verified by Progress
Report or InfoWorks Report      * **%      * **%    $ * **  3    3.02    Issue
project execution plan    Contractor provides report and or letter      * **%   
  * **%    $ * **  3    3.03    Start work for LNG Train 1 (site preparation,
rough grade and drainage)    Progress report or equivalent showing start of
construction progress      * **%      * **%    $ * **  4    4.01    Initial
vendor prints received by contractor for air cooled exchangers    Verified by
Vendor Print Log      * **%      * **%    $ * **  4    4.02    Site Plan IFD   
Verified by Progress Report or InfoWorks Report      * **%      * **%    $ * ** 
4    4.03    Mobilization of soil improvement subcontractor    Daily Force
report from jobsite that identifies subcontractor presence      * **%      *
**%    $ * **  5    5.01    Initial vendor prints received by contractor for
cold box    Verified by Vendor Print Log      * **%      * **%    $ * **  5   
5.02    Initial vendor prints received by contractor for waste heat recovery
unit (WHRU)    Verified by Vendor Print Log      * **%      * **%    $ * **  5
   5.03    Issue subcontract or letter of award (LOA) to piling subcontractor   
Provide executed subcontract cover sheet or Letter of Award (LOA) excluding cost
information      * **%      * **%    $ * **  6    6.01    Issue first PO or
letter of award (LOA) for carbon steel pipe material    Provide executed PO
cover sheet or Letter of Award (LOA) excluding cost information      * **%     
* **%    $ * **  6    6.02    Issue first PO or letter of award (LOA) for field
mounted instruments    Provide executed PO cover sheet or Letter of Award (LOA)
excluding cost information      * **%      * **%    $ * **  6    6.03    Issue
first PO or letter of award (LOA) for stainless steel pipe material    Provide
executed PO cover sheet or Letter of Award (LOA) excluding cost information     
* **%      * **%    $ * **  6    6.04    Complete Soil Improvement Work - LNG
Train 1    Progress report or equivalent shows 90% complete of original budgeted
quantity earned      * **%      * **%    $ * **  6    6.05    Issue subcontract
or letter of award (LOA) to buildings subcontractor    Provide executed
subcontract cover sheet or Letter of Award (LOA) excluding cost information     
* **%      * **%    $ * **  7    7.01    50% Complete of LNG Train 1 (site
preparation, rough grade and drainage)    Progress report or equivalent shows
50% complete of original budgeted quantity earned      * **%      * **%    $ *
**  7    7.02    Start work for LNG Train 2 (site preparation, rough grade and
drainage)    Progress report or equivalent showing start of construction
progress      * **%      * **%    $ * **  8    8.01    Issue PO or letter of
award (LOA) for boil-off gas recycle compressors    Provide executed PO cover
sheet or Letter of Award (LOA) excluding cost information      * **%      * **% 
  $ * **  8    8.02    Issue PO or letter of award (LOA) for Columns/Vessels   
Provide executed PO cover sheet or Letter of Award (LOA) excluding cost
information      * **%      * **%    $ * **  8    8.03    Receipt of first pile
to jobsite    Verified by Contractor Daily Report or equivalent      * **%     
* **%    $ * **  8    8.04    Issue first PO or letter of award (LOA) for small
and or large bore piping valves    Provide executed PO cover sheet or Letter of
Award (LOA) excluding cost information      * **%      * **%    $ * **  9   
9.01    1st major material received by vendor for use in fabrication of air
cooled exchangers    Provide Expediting Report to customer      * **%      *
**%    $ * **  9    9.02    1st major material received by vendor for use in
fabrication of cold box    Provide Expediting Report to customer      * **%     
* **%    $ * **  9    9.03    1st major material received by vendor for use in
fabrication of waste heat recovery unit (WHRU)    Provide Expediting Report to
customer      * **%      * **%    $ * **  9    9.04    Issue first PO or letter
of award (LOA) for rebar material    Provide executed PO cover sheet or Letter
of Award (LOA) excluding cost information      * **%      * **%    $ * **  9   
9.05    Issue first piling drawing IFC    Verified by Progress Report or
InfoWorks Report      * **%      * **%    $ * **  9    9.06    Piling
subcontractor starts work for LNG Train 1    Progress report or equivalent
showing start of construction progress      * **%      * **%    $ * **  9   
9.07    Finish work for LNG Train 1 (site preparation, rough grade and drainage)
   Progress report or equivalent shows 90% complete of original budgeted
quantity earned      * **%      * **%    $ * **  9    9.08    50% Complete of
LNG Train 2 (site preparation, rough grade and drainage)    Progress report or
equivalent shows 50% complete of original budgeted quantity earned      * **%   
  * **%    $ * **  10    10.01    Complete 30% Model Review    Contractor will
issue Notice of Completion with conference notes      * **%      * **%    $ *
**  10    10.02    Initial vendor prints received by contractor for
Columns/Vessels    Verified by Vendor Print Log      * **%      * **%    $ * ** 
10    10.03    Refrigeration compressor vendor begin LNG Train 1 compressor
casing hydraulic test    Vendor notification      * **%      * **%    $ * **  11
   11.01    Initial vendor prints received by contractor for boil-off gas
recycle compressors    Verified by Vendor Print Log      * **%      * **%    $ *
**  11    11.02    Issue first PO or letter of award (LOA) for pipe fabrication
   Provide executed PO cover sheet or Letter of Award (LOA) excluding cost
information      * **%      * **%    $ * **  11    11.03    Issue PO or letter
of award (LOA) of DCS / SIS    Provide executed PO cover sheet or Letter of
Award (LOA) excluding cost information      * **%      * **%    $ * **  11   
11.04    First shipment of rebar delivery for LNG Train 1    Provide Expediting
Report to customer      * **%      * **%    $ * ** 

 

C-3



--------------------------------------------------------------------------------

SCHEDULE C-1 - MILESTONE PAYMENT SCHEDULE

 

Months indicated under the “Month No.” column below is Contractor’s estimate of
the date of achievement of the applicable Milestone and Contractor’s entitlement
to payment to such Milestone Payment shall be in accordance with Article 7 of
the Agreement. The Milestone Achievement Criteria below shall be in addition to
the documentation required to be provided by Contractor in accordance with
Article 7 of the Agreement.

  

Contract Price

Mobilization Payment

Monthly Payments

Milestone Allotment

   $


$

$

$

3,900,000,000


390,000,000

1,053,000,000

2,457,000,000

  


  

  

  

 

Month
No.

   Milestone
No.   

Description

  

Milestone Achievement Criteria

   Milestone
Percentage     Cumulative Value     Milestone Value   11    11.05    Finish work
for LNG Train 2 (site preparation, rough grade and drainage)    Progress report
or equivalent shows 90% complete of original budgeted quantity earned      *
**%      * **%    $ * **  11    11.06    Refrigeration compressor vendor LNG
Train 1 compressor ready for mechanical running test    Vendor notification     
* **%      * **%    $ * **  12    12.01    Issue first equipment location plan
drawing IFC    Verified by Progress Report or InfoWorks Report      * **%      *
**%    $ * **  12    12.02    First shipment of carbon steel pipe delivery for
LNG Train 1 (fabricator or jobsite)    Provide Expediting Report to customer   
  * **%      * **%    $ * **  12    12.03    First shipment of stainless steel
pipe delivery for LNG Train 1 (pipe fabricator or jobsite)    Provide Expediting
Report to customer      * **%      * **%    $ * **  12    12.04    Issue first
PO or letter of award (LOA) for any of the following: (control valves, relief
valves, or on/off valves)    Provide executed PO cover sheet or Letter of Award
(LOA) excluding cost information      * **%      * **%    $ * **  12    12.05   
Complete Soil Improvement Work - LNG Train 2    Progress report or equivalent
shows 90% complete of original budgeted quantity earned      * **%      * **%   
$ * **  13    13.01    Issue first foundation drawing IFC    Verified by
Progress Report or InfoWorks Report      * **%      * **%    $ * **  13    13.02
   Issue first PO or letter of award (LOA) for steel material    Provide
executed PO cover sheet or Letter of Award (LOA) excluding cost information     
* **%      * **%    $ * **  13    13.03    Place first structural concrete for
LNG Train 1    Progress report or equivalent showing start of construction
progress      * **%      * **%    $ * **  14    14.01    Issue first one-line
diagram drawing IFC    Verified by Progress Report or InfoWorks Report      *
**%      * **%    $ * **  14    14.02    Issue first structural steel drawing
IFC    Verified by Progress Report or InfoWorks Report      * **%      * **%   
$ * **  15    15.01    1st major material received by vendor for use in
fabrication of Columns/Vessels    Provide Expediting Report to customer      *
**%      * **%    $ * **  15    15.02    1st major material received by vendor
for use in fabrication of boil-off gas recycle compressors    Provide Expediting
Report to customer      * **%      * **%    $ * **  15    15.03    First
shipment of rebar delivery for LNG Train 2    Provide Expediting Report to
customer      * **%      * **%    $ * **  15    15.04    Start existing facility
work    Progress report or equivalent showing start of construction progress   
  * **%      * **%    $ * **  15    15.05    Issue first A/G ISO drawing IFC   
Verified by Progress Report or InfoWorks Report      * **%      * **%    $ * ** 
16    16.01    Complete 50% Model Review    Contractor will issue Notice of
Completion with conference notes      * **%      * **%    $ * **  16    16.02   
Initial vendor prints received by contractor for DCS / SIS    Verified by Vendor
Print Log      * **%      * **%    $ * **  16    16.03    Issue Block 1 P&ID’s &
LDT’s IFC    Verified by Progress Report or InfoWorks Report      * **%      *
**%    $ * **  16    16.04    Issue Block 2 P&ID’s & LDT’s IFC    Verified by
Progress Report or InfoWorks Report      * **%      * **%    $ * **  16    16.05
   Ready for 1st shipment of air cooled exchangers component (ex works)   
Provide vendor’s notice to Contractor or expediting report      * **%      *
**%    $ * **  17    17.01    Issue first cable tray / conduit drawing IFC   
Verified by Progress Report or InfoWorks Report      * **%      * **%    $ * ** 
17    17.02    Issue PO or letter of award (LOA) for Powerhouse / switchgear   
Provide executed PO cover sheet or Letter of Award (LOA) excluding cost
information      * **%      * **%    $ * **  17    17.03    Issue PO or letter
of award(LOA) for electrical bulks    Provide executed PO cover sheet or Letter
of Award (LOA) excluding cost information      * **%      * **%    $ * **  17   
17.04    First shipment of small and or large bore piping valves LNG Train 1
(Pipe Fabricator or jobsite)    Provide Expediting Report to customer      *
**%      * **%    $ * **  18    18.01    1st major material received by vendor
for use in fabrication of DCS / SIS    Provide Expediting Report to customer   
  * **%      * **%    $ * **  18    18.02    First shipment of carbon steel pipe
delivery for LNG Train 2 (fabricator or jobsite)    Provide Expediting Report to
customer      * **%      * **%    $ * **  18    18.03    Initial vendor prints
received by contractor for powerhouse / switchgear    Verified by Vendor Print
Log      * **%      * **%    $ * **  18    18.04    Last shipment of stainless
steel pipe delivery for LNG Train 2 (pipe fabricator or jobsite)    Provide
Expediting Report to customer      * **%      * **%    $ * **  18    18.05   
First shipment of field mounted instruments delivery for LNG Train 1    Provide
Expediting Report to customer      * **%      * **%    $ * **  19    19.01   
Ready for 1st shipment of waste heat recovery unit (WHRU) component (ex works)
   Provide vendor’s notice to Contractor or expediting report      * **%      *
**%    $ * **  19    19.02    Issue subcontract or letter of award (LOA) to
field fabricated tanks subcontractor    Provide executed subcontract cover sheet
or Letter of Award (LOA) excluding cost information      * **%      * **%    $ *
**  19    19.03    First shipment of any of the following: (control valves,
relief valves, or on/off valves) for LNG Train 1    Provide Expediting Report to
customer      * **%      * **%    $ * **  19    19.04    Start setting first
propane refrigerant condenser for LNG Train 1    Progress report or equivalent
showing start of construction progress      * **%      * **%    $ * **  19   
19.05    Start setting first S&T heat exchanger for LNG Train 1    Progress
report or equivalent showing start of construction progress      * **%      *
**%    $ * **  19    19.06    First shipment of steel delivery for LNG Train 1
(exworks)    Provide Expediting Report to customer      * **%      * **%    $ *
**  20    20.01    Mobilization of field fabricated tanks subcontractor    Daily
Force report from jobsite that identifies subcontractor presence      * **%     
* **%    $ * **  20    20.02    Mobilization of NDE subcontractor    Daily Force
report from jobsite that identifies subcontractor presence      * **%      *
**%    $ * **  20    20.03    Issue subcontract or letter of award (LOA) to NDE
subcontractor    Provide executed subcontract cover sheet or Letter of Award
(LOA) excluding cost information      * **%      * **%    $ * ** 

 

C-4



--------------------------------------------------------------------------------

SCHEDULE C-1 - MILESTONE PAYMENT SCHEDULE

 

Months indicated under the “Month No.” column below is Contractor’s estimate of
the date of achievement of the applicable Milestone and Contractor’s entitlement
to payment to such Milestone Payment shall be in accordance with Article 7 of
the Agreement. The Milestone Achievement Criteria below shall be in addition to
the documentation required to be provided by Contractor in accordance with
Article 7 of the Agreement.

  

Contract Price

Mobilization Payment

Monthly Payments

Milestone Allotment

   $


$

$

$

3,900,000,000


390,000,000

1,053,000,000

2,457,000,000

  


  

  

  

 

Month
No.

   Milestone
No.   

Description

  

Milestone Achievement Criteria

   Milestone
Percentage     Cumulative Value     Milestone Value   20    20.04    First
shipment of fabricated pipe delivery for LNG Train 1    Provide Expediting
Report to customer      * **%      * **%    $ * **  20    20.05    Start
erecting structural steel for LNG Train 1    Progress report or equivalent
showing start of construction progress      * **%      * **%    $ * **  20   
20.06    Start setting first hot oil pump for LNG Train 1    Progress report or
equivalent showing start of construction progress      * **%      * **%    $ *
**  20    20.07    Start setting ethylene de-inventory pump for LNG Train 1   
Progress report or equivalent showing start of construction progress      * **% 
    * **%    $ * **  20    20.08    First LNG Train 1 refrigeration compressors
ready for shipment (exworks)    Vendor notification      * **%      * **%    $ *
**  21    21.01    NDE subcontractor starts work for LNG Train 1    Progress
report or equivalent showing start of construction progress      * **%      *
**%    $ * **  21    21.02    Field fabricated tanks subcontractor starts work
for LNG Train 1    Progress report or equivalent showing start of construction
progress      * **%      * **%    $ * **  21    21.03    First shipment of
electrical bulk material delivery for LNG Train 1    Provide Expediting Report
to customer      * **%      * **%    $ * **  21    21.04    Start installation
of above ground pipe for LNG Train 1    Progress report or equivalent showing
start of construction progress      * **%      * **%    $ * **  21    21.05   
Start setting first lean solvent charge pump for LNG Train 1    Progress report
or equivalent showing start of construction progress      * **%      * **%    $
* **  21    21.06    Start setting first lean solvent booster pump for LNG Train
1    Progress report or equivalent showing start of construction progress      *
**%      * **%    $ * **  22    22.01    Issue first instrument index IFC   
Verified by Progress Report or InfoWorks Report      * **%      * **%    $ * ** 
22    22.02    Issue first instrument location plan drawing IFC    Verified by
Progress Report or InfoWorks Report      * **%      * **%    $ * **  22    22.03
   Mobilization of buildings subcontractor    Daily Force report from jobsite
that identifies subcontractor presence      * **%      * **%    $ * **  22   
22.04    Place first structural concrete for LNG Train 2    Progress report or
equivalent showing start of construction progress      * **%      * **%    $ *
**  22    22.05    Piling subcontractor finishes work for LNG Train 2   
Progress report or equivalent shows 90% complete of original budgeted quantity
earned      * **%      * **%    $ * **  22    22.06    First shipment of any of
the following: (control valves, relief valves, or on/off valves) for LNG Train 2
   Provide Expediting Report to customer      * **%      * **%    $ * **  23   
23.01    Buildings subcontractor starts work for LNG Train 1    Progress report
or equivalent showing start of construction progress      * **%      * **%    $
* **  23    23.02    Last shipment of small and or large bore piping valves LNG
Train 2 (Pipe Fabricator or jobsite)    Provide Expediting Report to customer   
  * **%      * **%    $ * **  23    23.03    50% Complete of structural concrete
for LNG Train 1    Progress report or equivalent shows 50% complete of original
budgeted quantity earned      * **%      * **%    $ * **  24    24.01    1st
major material received by vendor for use in fabrication of powerhouse /
switchgear    Provide Expediting Report to customer      * **%      * **%    $ *
**  24    24.02    First shipment of field mounted instruments delivery for LNG
Train 2    Provide Expediting Report to customer      * **%      * **%    $ *
**  24    24.03    Issue first loop diagrams IFC    Verified by Progress Report
or InfoWorks Report      * **%      * **%    $ * **  24    24.04    Issue last
A/G ISO drawing IFC    Verified by Progress Report or InfoWorks Report      *
**%      * **%    $ * **  24    24.05    50% complete of installation of above
ground pipe for LNG Train 1    Progress report or equivalent shows 50% complete
of original budgeted quantity earned      * **%      * **%    $ * **  24   
24.06    Start setting first heat exchanger for LNG Train 1    Progress report
or equivalent showing start of construction progress      * **%      * **%    $
* **  24    24.07    Start setting waste heat recovery equipment for LNG Train 1
   Progress report or equivalent showing start of construction progress      *
**%      * **%    $ * **  25    25.01    Ready for 1st shipment of
Columns/Vessels component (ex works)    Provide vendor’s notice to Contractor or
expediting report      * **%      * **%    $ * **  25    25.02    Start setting
first ethylene surge drum for LNG Train 1    Progress report or equivalent
showing start of construction progress      * **%      * **%    $ * **  25   
25.03    First shipment of steel delivery for LNG Train 2 (exworks)    Provide
Expediting Report to customer      * **%      * **%    $ * **  25    25.04   
50% complete of existing facility labor work    Progress report or equivalent
shows 50% complete of original budgeted manhours      * **%      * **%    $ *
**  26    26.01    First shipment of electrical bulk material delivery for LNG
Train 2    Provide Expediting Report to customer      * **%      * **%    $ *
**  26    26.02    First shipment of fabricated pipe delivery for LNG Train 2   
Provide Expediting Report to customer      * **%      * **%    $ * **  26   
26.03    Start erecting structural steel for LNG Train 2    Progress report or
equivalent showing start of construction progress      * **%      * **%    $ *
**  26    26.04    Start installation of field mounted instruments for LNG Train
1    Progress report or equivalent showing start of construction progress      *
**%      * **%    $ * **  26    26.05    Start setting first mechanical
equipment - flare for LNG Train 1    Progress report or equivalent showing start
of construction progress      * **%      * **%    $ * **  27    27.01    Ready
for 1st shipment of cold box component (ex works)    Provide vendor’s notice to
Contractor or expediting report      * **%      * **%    $ * **  27    27.02   
Start installation of above ground pipe for LNG Train 2    Progress report or
equivalent showing start of construction progress      * **%      * **%    $ *
**  27    27.03    Start setting dry gas flare KO drum for LNG Train 1   
Progress report or equivalent showing start of construction progress      * **% 
    * **%    $ * **  28    28.01    Ready for 1st shipment of DCS /SIS component
(ex works)    Provide vendor’s notice to Contractor or expediting report      *
**%      * **%    $ * **  28    28.02    Ready for 1st shipment of equipment for
boil-off gas recycle compressors (ex works)    Provide vendor’s notice to
Contractor or expediting report      * **%      * **%    $ * **  28    28.03   
Start setting first thermal oxidizer for LNG Train 1    Progress report or
equivalent showing start of construction progress      * **%      * **%    $ *
**  28    28.04    Start setting methane compressor for LNG Train 1    Progress
report or equivalent showing start of construction progress      * **%      *
**%    $ * ** 

 

C-5



--------------------------------------------------------------------------------

SCHEDULE C-1 - MILESTONE PAYMENT SCHEDULE

 

Months indicated under the “Month No.” column below is Contractor’s estimate of
the date of achievement of the applicable Milestone and Contractor’s entitlement
to payment to such Milestone Payment shall be in accordance with Article 7 of
the Agreement. The Milestone Achievement Criteria below shall be in addition to
the documentation required to be provided by Contractor in accordance with
Article 7 of the Agreement.

    


 

 

 

Contract Price


Mobilization Payment

Monthly Payments

Milestone Allotment

  


  

  

  

   $


$

$

$

3,900,000,000


390,000,000

1,053,000,000

2,457,000,000

  


  

  

  

 

Month
No.

   Milestone
No.   

Description

  

Milestone Achievement Criteria

   Milestone
Percentage     Cumulative Value     Milestone Value   28    28.05    Start
setting LS propane-ethylene condenser for LNG Train 1    Progress report or
equivalent showing start of construction progress      * **%      * **%    $ *
**  28    28.06    Start setting ethylene compressor for LNG Train 1    Progress
report or equivalent showing start of construction progress      * **%      *
**%    $ * **  28    28.07    Start setting propane compressor for LNG Train 1
   Progress report or equivalent showing start of construction progress      *
**%      * **%    $ * **  29    29.01    Buildings subcontractor finishes work
for LNG Train 2    Progress report or equivalent shows 90% complete of original
budgeted quantity earned      * **%      * **%    $ * **  30    30.01    50%
complete of structural concrete for LNG Train 2    Progress report or equivalent
shows 50% complete of original budgeted quantity earned      * **%      * **%   
$ * **  30    30.02    Issue subcontract or letter of award (LOA) to insulation
subcontractor    Provide executed subcontract cover sheet or Letter of Award
(LOA) excluding cost information      * **%      * **%    $ * **  31    31.01   
Mobilization of insulation subcontractor    Daily Force report from jobsite that
identifies subcontractor presence      * **%      * **%    $ * **  31    31.02
   50% complete of installation of field mounted instruments for LNG Train 1   
Progress report or equivalent shows 50% complete of original budgeted quantity
earned      * **%      * **%    $ * **  31    31.03    Start setting ethylene
cold box for LNG Train 1    Progress report or equivalent showing start of
construction progress      * **%      * **%    $ * **  31    31.04    Start
setting methane cold box for LNG Train 1    Progress report or equivalent
showing start of construction progress      * **%      * **%    $ * **  32   
32.01    Ready for 1st shipment of powerhouse / switchgear component (ex works)
   Provide vendor’s notice to Contractor or expediting report      * **%      *
**%    $ * **  32    32.02    Insulation subcontractor starts work for LNG Train
1    Progress report or equivalent showing start of construction progress      *
**%      * **%    $ * **  32    32.03    Start setting mechanical equipment -
BOG compressors for LNG Train 1    Progress report or equivalent showing start
of construction progress      * **%      * **%    $ * **  33    33.01    Start
hydro testing above ground pipe for LNG Train 1    Progress report or equivalent
showing start of construction progress      * **%      * **%    $ * **  34   
34.01    Start loop checks for LNG Train 1    Progress report or equivalent
showing start of construction progress      * **%      * **%    $ * **  35   
35.01    Start pulling electrical cable for LNG Train 1    Progress report or
equivalent showing start of construction progress      * **%      * **%    $ *
**  36    36.01    Start installation of field mounted instruments for LNG Train
2    Progress report or equivalent showing start of construction progress      *
**%      * **%    $ * **  36    36.02    Start setting CO2 absorber for LNG
Train 1    Progress report or equivalent showing start of construction progress
     * **%      * **%    $ * **  37    37.01    Start pulling electrical cable
for LNG Train 2    Progress report or equivalent showing start of construction
progress      * **%      * **%    $ * **  37    37.02    Finish structural
concrete for LNG Train 1    Progress report or equivalent shows 90% complete of
original budgeted quantity earned      * **%      * **%    $ * **  37    37.03
   50% Complete of erecting structural steel for LNG Train 1    Progress report
or equivalent shows 50% complete of original budgeted quantity earned      *
**%      * **%    $ * **  38    38.01    50% complete of installation of above
ground pipe for LNG Train 2    Progress report or equivalent shows 50% complete
of original budgeted quantity earned      * **%      * **%    $ * **  38   
38.02    50% complete of pulling electrical cable for LNG Train 1    Progress
report or equivalent shows 50% complete of original budgeted quantity earned   
  * **%      * **%    $ * **  39    39.01    50% complete of installation of
field mounted instruments for LNG Train 2    Progress report or equivalent shows
50% complete of original budgeted quantity earned      * **%      * **%    $ *
**  40    40.01    Complete of existing facility labor work    Progress report
or equivalent shows 90% complete of original budgeted manhours      * **%      *
**%    $ * **  41    41.01    Finish erecting structural steel for LNG Train 1
   Progress report or equivalent shows 90% complete of original budgeted
quantity earned      * **%      * **%    $ * **  41    41.02    Finish pulling
electrical cable for LNG Train 1    Progress report or equivalent shows 90%
complete of original budgeted quantity earned      * **%      * **%    $ * ** 
41    41.03    Finish installation of field mounted instruments for LNG Train 1
   Progress report or equivalent shows 90% complete of original budgeted
quantity earned      * **%      * **%    $ * **  42    42.01    50% complete of
erecting structural steel for LNG Train 2    Progress report or equivalent shows
50% complete of original budgeted quantity earned      * **%      * **%    $ *
**  42    42.02    Field fabricated tanks subcontractor finishes work for LNG
Train 2    Progress report or equivalent shows 90% complete of original budgeted
quantity earned      * **%      * **%    $ * **  42    42.03    Finish
installation of above ground pipe for LNG Train 1    Progress report or
equivalent shows 90% complete of original budgeted quantity earned      * **%   
  * **%    $ * **  43    43.01    Deliver 90-day notice for RFSU of Subproject 1
(Train 1)    Contractor provides report and or letter      * **%      * **%    $
* **  44    44.01    50% complete of pulling electrical cable for LNG Train 2   
Progress report or equivalent shows 50% complete of original budgeted quantity
earned      * **%      * **%    $ * **  44    44.02    Deliver 90-day notice for
performance testing - LNG Train 1    Contractor provides report and or letter   
  * **%      * **%    $ * **  45    45.01    Achieve RFSU - LNG Train 1    RFSU
Certificate for Subproject 1      * **%      * **%    $ * **  45    45.02   
Start loop checks for LNG Train 2    Progress report or equivalent showing start
of construction progress      * **%      * **%    $ * **  46    46.01   
Complete Performance Testing LNG Train 1    Contractor provides report and or
letter      * **%      * **%    $ * **  46    46.02    Finish structural
concrete for LNG Train 2    Progress report or equivalent shows 90% complete of
original budgeted quantity earned      * **%      * **%    $ * **  46    46.03
   Start hydro testing above ground pipe for LNG Train 2    Progress report or
equivalent showing start of construction progress      * **%      * **%    $ *
**  47    47.01    Achieve first LNG cargo - LNG Train 1    Contractor provides
report and or letter      * **%      * **%    $ * **  48    48.01    Finish
erecting structural steel for LNG Train 2    Progress report or equivalent shows
90% complete of original budgeted quantity earned      * **%      * **%    $ *
**  49    49.01    Substantial Completion of Subproject 1 ( LNG Train 1)   
Substantial Completion Certificate for Subproject 1 (LNG Train 1)      * **%   
  * **%    $ * **  50    50.01    Finish pulling electrical cable for LNG Train
2    Progress report or equivalent shows 90% complete of original budgeted
quantity earned      * **%      * **%    $ * **  51    51.01    Deliver 90-day
notice for RFSU for Subproject 2 (LNG Train 2)    Contractor provides report and
or letter      * **%      * **%    $ * ** 

 

C-6



--------------------------------------------------------------------------------

SCHEDULE C-1 - MILESTONE PAYMENT SCHEDULE

 

Months indicated under the “Month No.” column below is Contractor’s estimate of
the date of achievement of the applicable Milestone and Contractor’s entitlement
to payment to such Milestone Payment shall be in accordance with Article 7 of
the Agreement. The Milestone Achievement Criteria below shall be in addition to
the documentation required to be provided by Contractor in accordance with
Article 7 of the Agreement.

    


 

 

 

Contract Price


Mobilization Payment

Monthly Payments

Milestone Allotment

  


  

  

  

   $


$

$

$

3,900,000,000


390,000,000

1,053,000,000

2,457,000,000

  


  

  

  

 

Month
No.

   Milestone
No.   

Description

  

Milestone Achievement Criteria

   Milestone
Percentage     Cumulative Value     Milestone Value   52    52.01    Finish
installation of above ground pipe for LNG Train 2    Progress report or
equivalent shows 90% complete of original budgeted quantity earned      * **%   
  * **%    $ * **  53    53.01    Deliver 90-day notice for performance testing
- LNG Train 2    Contractor provides report and or letter      * **%      * **% 
  $ * **  53    53.02    Finish installation of field mounted instruments for
LNG Train 2    Progress report or equivalent shows 90% complete of original
budgeted quantity earned      * **%      * **%    $ * **  54    54.01    Achieve
RFSU - LNG Train 2    RFSU Certificate for Subproject 2      * **%      * **%   
$ * **  55    55.01    NDE subcontractor finishes work for LNG Train 2   
Progress report or equivalent shows 90% complete of original budgeted quantity
earned      * **%      * **%    $ * **  55    55.02    Insulation subcontractor
finishes work for LNG Train 2    Progress report or equivalent shows 90%
complete of original budgeted quantity earned      * **%      * **%    $ * ** 
56    56.01    Achieve first LNG cargo - LNG Train 2    Contractor provides
report and or letter      * **%      * **%    $ * **  57    57.01    Complete
Performance Testing LNG Train 2    Contractor provides report and or letter     
* **%      * **%    $ * **  58    58.01    Substantial Completion of Subproject
2 (LNG Train 2)    Substantial Completion Certificate for Subproject 2 (LNG
Train 2)      * **%      * **%    $ * **                  TOTAL      $
2,457,000,000   

 

C-7



--------------------------------------------------------------------------------

SCHEDULE C-2

MONTHLY PAYMENT SCHEDULE

 

C-8



--------------------------------------------------------------------------------

SCHEDULE C-2 MONTHLY PAYMENT SCHEDULE

   Contract Price    $ 3,900,000,000       Mobilization Payment    $ 390,000,000
  

                    SABINE PASS  LIQUEFACTION PROJECT

   Monthly Payments    $ 1,053,000,000       Milestone Payments Allotment    $
2,457,000,000    Month #1 is the first Month commencing after issuance of NTP   
  

 

Month #

   Percent     Payments  

from
NTP

   Mobilization
Payment     Monthly
Payment     Milestone
Payments     Cumulative
Payments     Mobilization
Payment      Monthly
Payment      Milestone
Payments     Total Payments                                                   
(Incremental)   NTP      10.00 %          * **%    $ 390,000,000            $ *
**  1        * **%      * **%      * **%       $ 22,000,000       $ * **    $ *
**  2        * **%      * **%      * **%       $ 22,000,000       $ * **    $ *
**  3        * **%      * **%      * **%       $ 22,000,000       $ * **    $ *
**  4        * **%      * **%      * **%       $ 22,000,000       $ * **    $ *
**  5        * **%      * **%      * **%       $ 22,000,000       $ * **    $ *
**  6        * **%      * **%      * **%       $ 22,000,000       $ * **    $ *
**  7        * **%      * **%      * **%       $ 22,000,000       $ * **    $ *
**  8        * **%      * **%      * **%       $ 22,000,000       $ * **    $ *
**  9        * **%      * **%      * **%       $ 22,000,000       $ * **    $ *
**  10        * **%      * **%      * **%       $ 22,000,000       $ * **    $ *
**  11        * **%      * **%      * **%       $ 22,000,000       $ * **    $ *
**  12        * **%      * **%      * **%       $ 22,000,000       $ * **    $ *
**  13        * **%      * **%      * **%       $ 22,000,000       $ * **    $ *
**  14        * **%      * **%      * **%       $ 22,000,000       $ * **    $ *
**  15        * **%      * **%      * **%       $ 22,000,000       $ * **    $ *
**  16        * **%      * **%      * **%       $ 22,000,000       $ * **    $ *
**  17        * **%      * **%      * **%       $ 22,000,000       $ * **    $ *
**  18        * **%      * **%      * **%       $ 22,000,000       $ * **    $ *
**  19        * **%      * **%      * **%       $ 22,000,000       $ * **    $ *
**  20        * **%      * **%      * **%       $ 22,000,000       $ * **    $ *
**  21        * **%      * **%      * **%       $ 22,000,000       $ * **    $ *
**  22        * **%      * **%      * **%       $ 22,000,000       $ * **    $ *
**  23        * **%      * **%      * **%       $ 22,000,000       $ * **    $ *
**  24        * **%      * **%      * **%       $ 22,000,000       $ * **    $ *
**  25        * **%      * **%      * **%       $ 22,000,000       $ * **    $ *
**  26        * **%      * **%      * **%       $ 22,000,000       $ * **    $ *
**  27        * **%      * **%      * **%       $ 22,000,000       $ * **    $ *
**  28        * **%      * **%      * **%       $ 22,000,000       $ * **    $ *
**  29        * **%      * **%      * **%       $ 22,000,000       $ * **    $ *
**  30        * **%      * **%      * **%       $ 22,000,000       $ * **    $ *
**  31        * **%      * **%      * **%       $ 22,000,000       $ * **    $ *
**  32        * **%      * **%      * **%       $ 22,000,000       $ * **    $ *
**  33        * **%      * **%      * **%       $ 22,000,000       $ * **    $ *
**  34        * **%      * **%      * **%       $ 22,000,000       $ * **    $ *
**  35        * **%      * **%      * **%       $ 22,000,000       $ * **    $ *
**  36        * **%      * **%      * **%       $ 22,000,000       $ * **    $ *
**  37        * **%      * **%      * **%       $ 22,000,000       $ * **    $ *
**  38        * **%      * **%      * **%       $ 22,000,000       $ * **    $ *
**  39        * **%      * **%      * **%       $ 22,000,000       $ * **    $ *
**  40        * **%      * **%      * **%       $ 22,000,000       $ * **    $ *
**  41        * **%      * **%      * **%       $ 22,000,000       $ * **    $ *
**  42        * **%      * **%      * **%       $ 22,000,000       $ * **    $ *
**  43        * **%      * **%      * **%       $ 22,000,000       $ * **    $ *
**  44        * **%      * **%      * **%       $ 22,000,000       $ * **    $ *
**  45        * **%      * **%      * **%       $ 22,000,000       $ * **    $ *
**  46        * **%      * **%      * **%       $ 22,000,000       $ * **    $ *
**  47        * **%      * **%      * **%       $ 22,000,000       $ * **    $ *
**  48        * **%      * **%      * **%       $ 19,000,000       $ * **    $ *
**  49        * **%      * **%      * **%          $ * **    $ * **  50        *
**%      * **%      * **%          $ * **    $ * **  51        * **%      * **% 
    * **%          $ * **    $ * **  52        * **%      * **%      * **%      
   $ * **    $ * **  53        * **%      * **%      * **%          $ * **    $
* **  54        * **%      * **%      * **%          $ * **    $ * **  55       
* **%      * **%      * **%          $ * **    $ * **  56        * **%      *
**%      * **%          $ * **    $ * **  57        * **%      * **%      * **% 
        $ * **    $ * **  58        * **%      * **%      * **%          $ * ** 
  $ * **  Total      10.00 %      * **%      * **%      $ 390,000,000       $
1,053,000,000       $ 2,457,000,000      $ 3,900,000,000   

 

C-9



--------------------------------------------------------------------------------

Execution Version

ATTACHMENT D

FORM OF CHANGE ORDER

 

D-1



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME: Sabine Pass LNG Liquefaction Facility    CHANGE ORDER NUMBER:    
   DATE OF CHANGE ORDER:     OWNER: Sabine Pass Liquefaction, LLC     
CONTRACTOR: Bechtel Oil, Gas and Chemicals, Inc.      DATE OF AGREEMENT:
                                 

 

 

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

 

 

 

 

Adjustment to Contract Price   

The original Contract Price was

   $                        

Net change by previously authorized Change Orders (#                    )

   $                        

The Contract Price prior to this Change Order was

   $                        

The Contract Price will be (increased) (decreased) (unchanged) by this Change
Order in the amount of

   $                        

The new Contract Price including this Change Order will be

   $                        

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)

Adjustment to Payment Schedule:

Adjustment to Minimum Acceptance Criteria:

Adjustment to Performance Guarantees:

Adjustment to Design Basis:

Other adjustments to liability or obligation of Contractor or Owner under the
Agreement:

Select either A or B:

[A] This Change Order shall constitute a full and final settlement and accord
and satisfaction of all effects of the change reflected in this Change Order
upon the Changed Criteria and shall be deemed to compensate Contractor fully for
such change. Initials:              Contractor              Owner

[B] This Change Order shall not constitute a full and final settlement and
accord and satisfaction of all effects of the change reflected in this Change
Order upon the Changed Criteria and shall not be deemed to compensate Contractor
fully for such change. Initials:              Contractor              Owner

 

D-2



--------------------------------------------------------------------------------

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

      

 

Owner     Contractor       

 

Name     Name       

 

Title     Title       

 

Date of Signing     Date of Signing

 

D-3



--------------------------------------------------------------------------------

SCHEDULE D-2

UNILATERAL CHANGE ORDER FORM

(for use when only Owner executes the Change Order pursuant to Section 6.1C or
6.2D)

 

PROJECT NAME: Sabine Pass LNG Liquefaction Facility    CHANGE ORDER NUMBER:    
   DATE OF CHANGE ORDER:     OWNER: Sabine Pass Liquefaction, LLC     
CONTRACTOR: Bechtel Oil, Gas and Chemicals, Inc.      DATE OF AGREEMENT:
                                     

 

 

You are hereby directed to make the following additions or modifications to, or
deductions from, the Work (attach additional documentation if necessary)

 

 

 

Compensation for the changes specified in this Change Order is on a time and
materials basis as provided in Section 6.1C and 6.2D of the Agreement.

Contractor shall commence with the performance of the change(s) described above
[insert date].

This Change Order is signed by Owner’s duly authorized representative.

 

   Owner    Name    Title    Date of Signing

 

D-4



--------------------------------------------------------------------------------

SCHEDULE D-3

CONTRACTOR’S CHANGE ORDER REQUEST FORM/

CONTRACTOR’S RESPONSE TO A CHANGE ORDER PROPOSED BY OWNER

(For use by Contractor (i) pursuant to Section 6.2B of the Agreement, when
Contractor requests a proposed Change Order, and (ii) pursuant to Section 6.1A
of the Agreement, in responding to a Change Order proposed by Owner)

 

PROJECT NAME: Sabine Pass LNG Liquefaction Facility    CHANGE ORDER REQUEST
NUMBER:        DATE OF CHANGE ORDER REQUEST:     OWNER: Sabine Pass
Liquefaction, LLC      CONTRACTOR: Bechtel Oil, Gas and Chemicals, Inc.     
DATE OF AGREEMENT:                                  

 

 

Contractor proposes the following change(s) in the Agreement: (attach additional
documentation, if necessary)

OR (as applicable)

Owner proposes the following change(s) in the Agreement: attach additional
documentation, if necessary)

 

 

Detailed Reasons for Proposed Change(s) (provide detailed reasons for the
proposed change, and attach all supporting documentation required under the
Agreement)

 

 

Proposed Adjustments to Agreement (attach additional documentation, if
necessary)

Contract Price Adjustment:

Project Schedule Adjustment:

Adjustment to Payment Schedule:

Adjustment to Minimum Acceptance Criteria:

Adjustment to Performance Guarantees:

Adjustment to Guarantee Conditions:

Adjustment to Design Basis:

Other adjustments to liability or obligations of Contractor under the Agreement:

This request for Change Order is signed by Contractor’s duly authorized
representative.

 

   Contractor    Name    Title    Date of Signing

 

D-5



--------------------------------------------------------------------------------

SCHEDULE D-4

UNIT RATES FOR CHANGE ORDERS

PERFORMED ON A TIME AND MATERIALS BASIS

 

Item  

  

Cost Category

  

Unit

   Rate (in US$)   

Remarks

     

Year

   2012    2013    2014    2015    2016    1    Home Office   

Home Office

job-hour

   $***    $***    $***    $***    $***    Includes all home office labor and
other direct costs except travel. 2    Field Non-Manual   

Field Non-Manual

job-hour

   $***    $***    $***    $***    $***    Includes all field non-manual labor,
other direct costs including relocation and temporary assignments, except
business travel. 3    Construction Direct and Indirect Labor   
Direct Construction Labor job-hour    $***    $***    $***    $***    $***   
Includes all construction direct labor and indirect labor, temporary facilities,
material and small tools and consumables. Does not include large tools,
Construction Equipment, or manual travel. 4    Direct Material and Subcontracts
         Cost plus ***% markup on material and ***% markup on Subcontracts 5   
Construction Equipment and tools valued over $1,500    Each    ***    For
additional Construction Equipment or large tools not in the base plan. 6   
Business Travel       ***    Based on Contractor’s travel policies attached as
Exhibit 1.

This Schedule D-4 (including the attached Exhibit 1) shall be used: (i) by
Contractor to develop its proposed adjustment to the Contract Price for a
proposed Change Order submitted by Owner in accordance with Section 6.1A of the
Agreement; (ii) by the Parties to determine the amount of compensation that
Contractor is entitled to with respect to an unilateral Change Order executed by
Owner in accordance with Section 6.1C or Section 6.2D of the Agreement; or
(iii) by Contractor to develop its proposed adjustment to the Contract Price for
any request for a proposed Change Order made by Contractor in accordance with
Section 6.2B or Section 6.5B of the Agreement.

The above listed labor rates are all inclusive and include, among other things,
wages and salaries paid to employees, holidays, vacation, sick leave,
hospitalization and medical insurance, life insurance, payroll taxes, retirement
and incentive programs, computer hardware and software, local communications,
reproduction, overhead and profit.

If a Change Order results in Contractor incurring travel expenses necessary to
the performance of the changed Work, and such travel expenses are reimbursable
under a unilateral Change Order, Contractor shall be compensated based on the
actual cost for such travel expenses, provided that such expenses comply with
the requirements of Exhibit 1.

 

D-6



--------------------------------------------------------------------------------

Exhibit 1

Contractor’s Travel Policy

 

A. GENERAL

Employees are on business trips when they are directed to travel for business
purposes and their stay at any one location is not expected to exceed 60 Days.

Organization Manager approval is required to assign an employee initially on a
business trip for more than 60 Days or to extend a business trip beyond 60 Days.

Transportation and actual reasonable expenses incurred by employees on business
trips will be reimbursed. Allowances are detailed below.

Accompanied status is not normally authorized for employees on business trips.
Special circumstances where spouses or domestic partners may accompany employees
are detailed in Corporate Manual Policy 106, Business Travel.

 

B. TRANSPORTATION

 

1. Public Carrier

Employees on business trips are reimbursed for the most economical class of
regularly scheduled, reserved seat service available plus actual and reasonable
expenses to and from the airport.

Guidelines for class of service:

 

Domestic travel (all countries)

   Economy/Coach

International travel under 7 hours

   Economy/Coach

International travel greater than 7 hours

   Business

International travel overnight with next Day business

   Business

 

2. Private Automobile

Mileage costs via the most direct route will be reimbursed at the allowable
rates set by the Internal Revenue Service per mile. Tolls are reimbursed in
addition to the mileage rate.

 

C. FOOD, LODGING AND MISCELLANEOUS EXPENSES

Actual reasonable expense incurred during travel will be reimbursed.

 

D-7



--------------------------------------------------------------------------------

SCHEDULE D-5

EXISTING FACILITY LABOR UNIT RATES

SABINE PASS LIQUEFACTION PROJECT

 

Item  

   Unit    Rate (in US$/job-hour)   

Remarks

  

Year

   2012    2013    2014    2015    2016    1    Direct Labor    $***    $***   
$***    $***    $***    These unit rates include wages, payroll adds, temporary
facilities, construction services, construction equipment, small tools and
consumables, field non-manual support, fee, and overheads all within the bounds
of the EPC scope and schedule.

 

D-8



--------------------------------------------------------------------------------

Execution Version

ATTACHMENT E

PROJECT SCHEDULE

 

Notice to Proceed

   ***

Ready for Start Up for Subproject 1

   *** (***) Days following Owner’s issuance of Notice to Proceed

Target Substantial Completion for Subproject 1

   *** (***) Days from Owner’s issuance of Notice to Proceed

Guaranteed Substantial Completion for Subproject 1

   *** (***) Days from Owner’s Issuance of Notice to Proceed

Ready for Start Up for Subproject 2

   *** (***) Days following Owner’s issuance of Notice to Proceed

Target Substantial Completion for Subproject 2

   *** (***) Days from Owner’s issuance of Notice to Proceed

Guaranteed Substantial Completion for Subproject 2

   *** (***) Days from Owner’s Issuance of Notice to Proceed

Final Completion

   *** (***) Days after Substantial Completion of Subproject 2

 

E-1



--------------------------------------------------------------------------------

Execution Version

 

ATTACHMENT F

KEY PERSONNEL AND CONTRACTOR’S ORGANIZATION

The following individuals are Key Personnel. Key Personnel shall, unless agreed
by Owner, be devoted full time to the Work for the minimum duration specified. A
scheduled de-staffing plan shall be developed by Contractor during execution of
the Work.

 

Position

  

Name

   Mobilization   

Demobilization1

Project Director

   ***    LNTP    Full-time through Substantial Completion.

Senior Project Manager

   ***    LNTP    Full-time through Substantial Completion; part-time thereafter
as necessary for the Work.

Project Manager

   tba2    NTP    Full-time through Final Completion.

Project Engineering Manager

   ***    LNTP    Full-time through end of engineering; part-time thereafter as
necessary for the Work.

Procurement Manager

   ***    LNTP    Full-time through purchase of all Major Equipment; part-time
thereafter as necessary for Work.

Site Manager

   ***    LNTP    Full-time through Ready For Start-Up; part-time thereafter as
necessary for the Work.

Project Controls Manager

   ***    LNTP    Full-time through Substantial Completion; part-time thereafter
as necessary for the Work.

QA Manager

   ***    LNTP    Full-time through Ready For Start-Up; part-time thereafter as
necessary for the Work.

HSE Manager

   ***    LNTP    Full-time through Substantial Completion; part-time thereafter
as necessary for the Work.

Project Field Engineer

   tbd3    LNTP    Full-time through end of Substantial Completion.

Commissioning/Startup Manager

   tba2    LNTP    Full-time through end of Substantial Completion.

Field Warranty Manager

   tbd3    RFSU    Full time through end of the Defect Correction Period.

 

 

1 

The stated durations are an estimate only and such Key Persons shall be
dedicated full-time to the Work for a longer period, if necessary, for such Key
Person to perform his or her tasks.

2 

Within thirty (30) days after LNTP, Contractor shall propose for Owner’s
approval (such approval not to be unreasonably withheld) a person for the
positions listed as “TBA.” Such proposals shall include the resumes of
professional education and experience for such person.

3 

To be designated

 

F-1



--------------------------------------------------------------------------------

Execution Version

 

ATTACHMENT G

APPROVED SUBCONTRACTORS AND SUB-SUBCONTRACTORS

AND LIST OF MAJOR EQUIPMENT

 

1.1 Introduction

Subject to the provisions of Section 2.4 of the Agreement, this Attachment
includes (in Section 1.6) the List of Approved Subcontractors; identifies (in
Section 1.3) the Subcontracts designated as Major Subcontracts, identifies (in
Section 1.4) the Sub-subcontracts which are designated as Major
Sub-subcontracts, and lists (in Section 1.5) the Equipment designated as Major
Equipment.

 

1.2 Local Content

Contractor shall give due consideration to local companies to provide materials
and services, provided they are competitive in terms and price, proven quality,
experience, expertise, service and delivery. (Refer to Attachment A, Schedule
A-1, Section 4.3)

 

1.3 Major Subcontracts

The following Subcontracts are Major Subcontracts, and will apply even if the
actual contractual arrangement is as a Sub-subcontractor. The Subcontractors for
the following Subcontracts are Major Subcontractors:

 

  •  

Insulation

 

  •  

Piling Fabricator and Installation Subcontractor

 

  •  

Soil Improvement and Rough Grading, (Subcontract No 25697-100-HC2-CO00-00001)

 

  •  

Cold Boxes and Brazed Aluminum Exchangers

 

  •  

Compressors – Boil Off Gas

 

  •  

Compressors, LNG Refrigeration

 

  •  

Heat Exchangers – Air Cooled

 

1.4 Major Sub-Subcontracts

The following Sub-subcontracts are Major Sub-subcontracts. The
Sub-subcontractors for the following Sub-subcontracts are Major
Sub-subcontractors:

 

  •  

Piling Fabricator

 

  •  

Heat Exchanger Vendor (for Cold Boxes)

 

  •  

Air Cooler Motor Vendor

 

G-1



--------------------------------------------------------------------------------

1.5 Major Equipment

The following Equipment items shall be deemed to be Major Equipment (as defined
in the Agreement):

 

  •  

***

 

  •  

***

 

  •  

***

 

  •  

***

 

  •  

***

 

1.6 List of Approved Subcontractors

Contractor shall use those Subcontractors listed below for the specified items
of Work. Any deviation from this list or requests to use other Subcontractors
for the specified items of Work must be approved in writing in advance by Owner
in accordance with Section 2.4 of the Agreement.

Ball Valves, Soft Seated

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

 

G-2



--------------------------------------------------------------------------------

***

***

***

***

***

***

***

***

***

***

***

***

***

Cold Boxes and Brazed Aluminum Exchangers

***

***

Compressors – Boil Off Gas

***

Compressors, LNG Refrigeration

***

Electrical Bulks (including cable tray and channel)

***

***

***

***

Heat Exchangers – Air Cooled

***

***

 

G-3



--------------------------------------------------------------------------------

***

***

Insulation

***

***

***

***

Piling Fabrication and Installation

***

***

***

***

***

***

***

***

Pipe Bulks

Pipe Carbon Steel (Welded)

***

***

***

***

***

***

***

***

***

***

***

***

 

G-4



--------------------------------------------------------------------------------

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

Pipe Stainless Steel (Welded)

***

***

***

***

 

G-5



--------------------------------------------------------------------------------

***

***

***

***

***

***

***

***

***

***

***

***

Pipe Spool Fabrication

***

***

***

***

***

***

Soil Improvement

***

***

***

***

Structural Steel (US)

***

***

***

***

 

G-6



--------------------------------------------------------------------------------

***

***

***

***

***

***

 

G-7



--------------------------------------------------------------------------------

Execution Version

 

ATTACHMENT H

FORM OF LIMITED NOTICE TO PROCEED

AND NOTICE TO PROCEED

 

H-1



--------------------------------------------------------------------------------

SCHEDULE H-1

FORM OF LIMITED NOTICE TO PROCEED

Date:_________________________________

Via Facsimile (        )        -        and Overnight Courier

Bechtel Oil, Gas and Chemicals, Inc.

3000 Post Oak Boulevard

Houston, Texas 77056

Attention:                     

 

Re: Limited Notice to Proceed

Pursuant to Section 5.2A of the Lump Sum Turnkey Agreement for the Engineering,
Procurement and Construction of the Sabine Pass LNG Liquefaction Facility, dated
as of November 11, 2011 (the “Agreement”), by and between Sabine Pass
Liquefaction, LLC (“Owner”) and Bechtel Oil, Gas and Chemicals, Inc.
(“Contractor”), this letter shall serve as the Limited Notice to Proceed from
Owner to Contractor authorizing Contractor to proceed with the LNTP Work
described in the attached appendix and authorized by this LNTP pursuant to the
terms and conditions of the Agreement.

 

For and on behalf of

SABINE PASS LIQUEFACTION, LLC

  By:       Name:       Title:    

By its signature hereto, the undersigned hereby acknowledges and accepts this
Limited Notice to Proceed.

 

For and on behalf of

BECHTEL OIL, GAS AND CHEMICALS, INC.

By:     Name:     Title:    

 

cc: Bechtel Oil, Gas and Chemicals, Inc.

     3000 Post Oak Boulevard

     Houston, Texas 77056

     Facsimile: (713) 235-3945

     Attn: Principal Counsel

 

H-2



--------------------------------------------------------------------------------

SCHEDULE H-2

FORM OF NOTICE TO PROCEED

Date:_________________________________

Via Facsimile (        )        -        and Overnight Courier

Bechtel Oil, Gas and Chemicals, Inc.

3000 Post Oak Boulevard

Houston, Texas 77056

Attention:                     

 

Re: Notice to Proceed

Pursuant to Section 5.2B of the Lump Sum Turnkey Agreement for the Engineering,
Procurement and Construction of the Sabine Pass LNG Liquefaction Facility, dated
as of November 11, 2011 (the “Agreement”), by and between Sabine Pass
Liquefaction, LLC (“Owner”) and Bechtel Oil, Gas and Chemicals, Inc
(“Contractor”), this letter shall serve as the Notice to Proceed from Owner to
Contractor authorizing Contractor to proceed with the Work pursuant to the terms
and conditions of the Agreement.

 

For and on behalf of

SABINE PASS LIQUEFACTION, LLC

  By:       Name:       Title:    

By its signature hereto, the undersigned hereby acknowledges and accepts this
Notice to Proceed.

 

For and on behalf of

BECHTEL OIL, GAS AND CHEMICALS, INC.

By:     Name:     Title:    

 

cc: Bechtel Oil, Gas and Chemicals, Inc.

     3000 Post Oak Boulevard

     Houston, Texas 77056

     Facsimile: (713) 235-3945

     Attn: Principal Counsel

 

H-3



--------------------------------------------------------------------------------

Execution Version

 

ATTACHMENT I

FORM OF CONTRACTOR’S INVOICES

 



--------------------------------------------------------------------------------

Sabine Pass Liquefaction

LOGO [g255172g89z75.jpg]

SCHEDULE I-1

 

PROJECT NAME: Sabine Pass Liquefaction Project

 

OWNER: Sabine Pass Liquefaction, LLC

 

CONTRACTOR: Bechtel Oil, Gas, And Chemical, INC.

 

DATE OF AGREEMENT: MMM/DD/YYYY

  

INVOICE NUMBER: 25697 - XXXXXX

 

DATE OF INVOICE: MMM/DD/YYYY

Contractor hereby makes application for payment to Owner as shown below in
connection with the above referenced Agreement between the Parties.

 

1.    Original Contract Price (Section 7.1 of Agreement)    $ 0.00    2.    Net
change by Change Orders (Exhibit 1)    $ 0.00    3.    Contract Price to date
(Line 1 + Line 2)    $ 0.00    4.    Total invoiced to date for Mobilization
Payment - Section 7.2A (Exhibit 2)    $ 0.00    5.    Total invoiced to date for
completion of Milestones - Section 7.2B (Schedule C1 of Attachment C) (Exhibit
2)    $ 0.00    6.    Total invoiced to date for Monthly Payments - Section 7.2B
(Schedule C2 of Attachment C) (Exhibit 2)    $ 0.00    7.    Total invoiced to
date for Time and Material Work (Exhibit 3)    $ 0.00    8.    Total invoiced to
date    $ 0.00    9.    Less previous Invoices    $ 0.00    10.    Current
Payment Due    $ 0.00    11.    Balance of Contract Price remaining (Line 3 less
Line 8)    $ 0.00   

Contractor certifies that (i) the Work is progressing in accordance with the
Project Schedule (as may be adjusted by Change Order) and CPM Schedule, as set
forth in the current Monthly Progress Report; (ii) the Work described in or
relating to this Invoice has been performed or will be performed in 60 Days and
supplied in accordance with the Agreement; (iii) the Work described in or
relating to this Invoice is in accordance with the Agreement and the referenced
Milestone(s) is/are complete or will be complete in 60 Days; (iv) Contractor is
entitled to payment of the amount set forth as “Current Payment Due” in this
Invoice.

 

I-1



--------------------------------------------------------------------------------

Sabine Pass Liquefaction

LOGO [g255172g89z75.jpg]

SABINE PASS LIQUEFACTION PROJECT

DATE OF INVOICE: MMM/DD/YYYY

INVOICE NUMBER: 25697 - XXXXXX

Payment is to be made by wire transfer or ACH on or before [insert due date] to:

The Bank of New York

New York, NY

Account # XXXXX

Acct. Type: Checking (DDA) ACH Format: CTX

ABA #

Credit: Bechtel Oil, Gas and Chemicals, Inc.

Swift Code:

CONTRACTOR

Signed:     Name:     Title:     Date:   ______________________, YYYY

OWNER APPROVAL

AMOUNT APPROVED by Owner for Payment: U.S.
$                                                     

OWNER

Signed:     Name:     Title:     Date:   ______________________, YYYY

The AMOUNT APPROVED by Owner is without prejudice to any rights of Owner under
the Agreement.

Explanation is listed below or attached if the AMOUNT APPROVED is less than the
amount requested by Contractor under this Invoice.

 

I-2



--------------------------------------------------------------------------------

Sabine Pass Liquefaction

LOGO [g255172g89z75.jpg]

EXHIBIT 1

LIST OF EXECUTED CHANGE ORDERS TO SCHEDULE C1 - PAYMENT SCHEDULE

The following Change Orders have been executed by Owner and/or Contractor
pursuant to Article 6:

 

Change Order No.

  

Description of Change Order

   Approved Amount  

Total

      $ 0.00   

 

I-3



--------------------------------------------------------------------------------

Sabine Pass Liquefaction

LOGO [g255172g89z75.jpg]

EXHIBIT 2

1. MOBILIZATION PAYMENT AS PER CONTRACT - ARTICLE 7 SECTION 7.2.A

 

No.

  

Description of Mobilization Payment

   Work Completed (From Previous
Invoices) ($ USD)      Work Completed (This
Period) ($ USD)  

Total

      $ 0.00       $ 0.00   

2. MILESTONE PAYMENT AS PER CONTRACT - ARTICLE 7 SECTION 7.2.B

MILESTONES

 

No. of
Milestone

  

Description of Milestone

   Previously Invoiced
Amount ($ USD)      Amount of Milestone
Completed this Month
($ USD)      This Month Invoice
Amount ($ USD)  

Total

      $ 0.00       $ 0.00       $ 0.00   

3. MONTHLY PAYMENTS AS PER CONTRACT - ARTICLE 7 SECTION 7.2.B

 

Month of
Payment

   Monthly Payments      Previously Invoiced
Amount ($ USD)      This Month Invoice
Amount ($ USD)  

Total

   $ 0.00       $ 0.00       $ 0.00   

 

I-4



--------------------------------------------------------------------------------

Sabine Pass Liquefaction

LOGO [g255172g89z75.jpg]

EXHIBIT 3

TIME AND MATERIAL PAYMENTS

The following Change Orders have been executed by Owner and/or Contractor
pursuant to Article 6:

 

Month of Invoice

  

Type of Work

   Amount of Invoice  

Total

      $ 0.00   

 

I-5



--------------------------------------------------------------------------------

Sabine Pass Liquefaction

LOGO [g255172g89z75.jpg]

EXHIBIT 4

INTERIM CONDITIONAL LIEN WAIVERS

 

I-6



--------------------------------------------------------------------------------

Sabine Pass Liquefaction

LOGO [g255172g89z75.jpg]

EXHIBIT 5

INFORMATION REQUIRED OR REQUESTED BY OWNER

 

I-7



--------------------------------------------------------------------------------

Sabine Pass Liquefaction

LOGO [g255172g89z75.jpg]

SCHEDULE I-2

 

PROJECT NAME: Sabine Pass Liquefaction Project

 

OWNER: Sabine Pass Liquefaction, LLC

 

CONTRACTOR: Bechtel Oil, Gas, And Chemical, INC.

 

DATE OF AGREEMENT: MMM/DD/YYYY

    

 

 

INVOICE NUMBER: 25697 - XXXXXX

 

DATE OF INVOICE: MMM/DD/YYYY

  

 

  

 

 

Contractor hereby makes application for payment to Owner as shown below in
connection with the above referenced Agreement between the Parties.

 

1.    Original Contract Price (Section 7.1 of Agreement)    $ 0.00    2.    Net
change by Change Orders (Exhibit 1)    $ 0.00    3.    Contract Price to date
(Line 1 + Line 2)    $ 0.00    4.    Total invoiced to date for Mobilization
Payment - Section 7.2A (Exhibit 2)    $ 0.00    5.    Total invoiced to date for
completion of Milestones - Section 7.2B (Schedule C1 of Attachment C) (Exhibit
2)    $ 0.00    6.    Total invoiced to date for Monthly Payments - Section 7.2B
(Schedule C2 of Attachment C) (Exhibit 2)    $ 0.00    7.    Total invoiced to
date for Time and Material Work (Exhibit 3)    $ 0.00    8.    Total invoiced to
date    $ 0.00    9.    Less previous Invoices    $ 0.00    10.    Current
Payment Due    $ 0.00    11.    Balance of Contract Price remaining (Line 3 less
Line 8)    $ 0.00   

ADJUSTMENTS. Explanation is listed below of (i) any adjustments required to
reconcile all previous Invoices,

 

 

(Attach supporting documentation.)

 

Total Adjustments

   $ 0.00   

Total Final Payment Due (Line I(10) +/- Total Adjustments)

   $ 0.00   

Contractor certifies that (i) all Work (except for that Work and obligations
that survive the termination or expiration of the Agreement) has been completely
performed in accordance with the terms of the Agreement, including the
completion of all Punchlist items; (ii) all quantities and prices in this final
Invoice or attachments are correct and in accordance with the Agreement;
(iii) fully completed and executed Final Unconditional Lien and Claim Waivers
from Contractor, and from all Major Subcontractors and Major Sub-subcontractors
who performed Work for the Project, as provided in Section 7.3 of the Agreement,
are attached to this final Invoice; (iv) all documentation required to be
delivered by Contractor to Owner under the Agreement, including Record Drawings
and Specifications, Owner’s Confidential Information and test reports, have been
delivered to Owner; (v) all of Contractor’s, Subcontractors’ and
Sub-subcontractors’ personnel, supplies, waste, materials, rubbish, and
temporary facilities have been removed from the Site; (vi) all Subcontractors
have been paid in accordance with the terms of their Subcontracts, except for
amounts that are the subject of this final Invoice or amounts that are properly
retained or withheld in accordance with the terms of such Subcontracts;
(vii) all payrolls, Taxes, bill for Equipment, and any other indebtedness
connected with the Work (excluding Corrective Work) has been paid;
(viii) Contractor has delivered an executed Final Completion Certificate, which
has been accepted by Owner by signing such certificate; (ix) Contractor has
completed all other obligations required under the Agreement for Final
Completion; (x) attached to this final Invoice is all documentation supporting
Contractor’s request for payment as required under the Agreement; and (xi) this
final Invoice is signed by an authorized representative of Contractor.

 

I-1



--------------------------------------------------------------------------------

Sabine Pass Liquefaction

LOGO [g255172g89z75.jpg]

SABINE PASS LIQUEFACTION PROJECT

DATE OF INVOICE: MMM/DD/YYYY

INVOICE NUMBER: 25697 - XXXXXX

Payment is to be made by wire transfer or ACH on or before [insert due date] to:

The Bank of New York

New York, NY

Account # XXXXX

Acct. Type: Checking (DDA) ACH Format: CTX

ABA #

Credit: Bechtel Oil, Gas and Chemicals, Inc.

Swift Code:

CONTRACTOR

Signed:     Name:     Title:     Date:                                
           , YYYY

OWNER APPROVAL

AMOUNT APPROVED by Owner for Payment: U.S. $            

OWNER

Signed:     Name:     Title:     Date:                                
           , YYYY

The AMOUNT APPROVED by Owner is without prejudice to any rights of Owner under
the Agreement.

Explanation is listed below or attached if the AMOUNT APPROVED is less than the
amount requested by Contractor under this Invoice.

 

I-2



--------------------------------------------------------------------------------

Sabine Pass Liquefaction

LOGO [g255172g89z75.jpg]

EXHIBIT 1

LIST OF EXECUTED CHANGE ORDERS TO SCHEDULE C1 - MILESTONE PAYMENT SCHEDULE

The following Change Orders have been executed by Owner and/or Contractor
pursuant to Article 6:

 

Change Order No.

  

Description of Change Order

   Approved Amount  

Total

      $ 0.00   

 

I-3



--------------------------------------------------------------------------------

Sabine Pass Liquefaction

LOGO [g255172g89z75.jpg]

EXHIBIT 2

 

1. MOBILIZATION PAYMENT AS PER CONTRACT - ARTICLE 7 SECTION 7.2.A

 

No.

  

Description of Mobilization Payment

   Work Completed (From Previous
Invoices) ($ USD)      Work Completed (This
Period) ($ USD)           

Total

      $ 0.00       $ 0.00   

 

2. MILESTONE PAYMENT AS PER CONTRACT - ARTICLE 7 SECTION 7.2.B

MILESTONES

 

No. of
Milestone

  

Description of Milestone

   Previously Invoiced
Amount ($ USD)      Amount of Milestone
Completed this Month
($ USD)      This Month Invoice
Amount ($ USD)  

Total

      $ 0.00       $ 0.00       $ 0.00   

 

3. MONTHLY PAYMENTS AS PER CONTRACT - ARTICLE 7 SECTION 7.2.B

 

Month of Payment

   Monthly Payments      Previously Invoiced
Amount ($ USD)      This Month Invoice
Amount ($ USD)  

Total

   $ 0.00       $ 0.00       $ 0.00   

 

I-4



--------------------------------------------------------------------------------

Sabine Pass Liquefaction

LOGO [g255172g89z75.jpg]

EXHIBIT 3

TIME AND MATERIAL PAYMENTS

The following Change Orders have been executed by Owner and/or Contractor
pursuant to Article 6:

 

Month of Invoice

  

Type of Work

   Amount of Invoice  

Total

      $ 0.00   

 

I-5



--------------------------------------------------------------------------------

Sabine Pass Liquefaction

LOGO [g255172g89z75.jpg]

EXHIBIT 4

FINAL UNCONDITIONAL LIEN WAIVERS

 

I-6



--------------------------------------------------------------------------------

Sabine Pass Liquefaction

 

LOGO [g255172g81z52.jpg]    LOGO [g255172g89z75.jpg]

EXHIBIT 5

INFORMATION REQUIRED OR REQUESTED BY OWNER

 

I-7



--------------------------------------------------------------------------------

Execution Version

 

ATTACHMENT J

HSE PLAN REQUIREMENTS

 

1.0 Introduction

In addition to the requirements specified in the Agreement, including
Section 3.10, Contractor shall create and provide to Owner for review a health,
safety and environment plan (“HSE Plan”) for the Project that includes, at a
minimum, the following:

 

  1.1. HSE Management Plan

 

  1.2. Construction Environmental Control Plan

 

  1.2.1. Construction Environmental Control Plan (CECP);

 

  1.2.2. Construction Waste Management Plan;

 

  1.2.3. Spill Prevention, Control and Countermeasures Plan (SPCC); and

 

  1.2.4. Storm Water Pollution Prevention Plan (SWPPP).

 

  1.3. Traffic Management Plan

 

2.0 HSE Management Plan

Contractor shall develop and implement a plan for management of the health,
safety and environmental (“HSE”) matters for the Project (“HSE Management Plan”)
to provide guidelines for compliance with: (i) all applicable Contractor HSE
requirements, policies, procedures and core processes; (ii) all Owner
requirements; and (iii) all HSE requirements under Applicable Law, including any
federal, state or local Permits.

The HSE Management Plan shall contain Project specific information including
Project scope, Project organization, HSE organization, and shall be used as a
guideline for the HSE management of the Project. Specific HSE procedures shall
be developed from the HSE Management Plan to provide specific instructions on
how to implement the HSE Management Plan.

The HSE Management Plan shall be broken into the following ten (10) elements:

 

  2.1. Leadership & Commitment

The HSE Management Plan shall include a zero accident philosophy and the Project
HSE policy. This section of the HSE Management Plan shall include the following:

 

  2.1.1. Senior and Project management commitment;

 

  2.1.2. Define management expectations with regards to HSE of all Project
personnel including supervision, employees, Subcontractors, and
Sub-subcontractors; and

 

  2.1.3. Provide clear message that all Project personnel, Subcontractors, and
Sub-subcontractors will be held accountable for their HSE performance.

 

  2.2. Strategies and Objectives

The HSE Management Plan shall provide the HSE strategy, objectives, requirements
and standards for the Project. This section of the HSE Management Plan shall
include the following:

 

  2.2.1. Project HSE policy communication, updates and support;

 

J-1



--------------------------------------------------------------------------------

Execution Version

 

  2.2.2. Project HSE strategy including how it shall be supported and updated;

 

  2.2.3. Project HSE objectives, goals and targets; and

 

  2.2.4. Project Key Performance Indicators (KPI).

 

  2.3. Organization and Resources

The HSE Management Plan shall provide the roles and responsibilities of the
Project personnel and the plan for management of HSE documentation. This section
of the HSE Management Plan shall include the following:

 

  2.3.1. Project and HSE organization;

 

  2.3.2. Project HSE roles and responsibilities;

 

  2.3.3. Functional HSE responsibilities and coordination (i.e. procurement,
contracts, Project controls, HSE and etc.);

 

  2.3.4. Communication process with regards to HSE policies, procedures and
requirements; and

 

  2.3.5. HSE information and documentation review, distribution and retention.

 

  2.4. HSE Risk Management

The HSE Management Plan shall define the Project approach to risk management and
shall provide Project requirements and guidelines for implementation. This
section of the HSE Management Plan shall include the following:

 

  2.4.1. Defined risk management process that will identify HSE hazards and
manage HSE risks;

 

  2.4.2. Defined process to evaluate projects, tasks and Subcontractors with
regards to HSE risk and required resources for mitigation;

 

  2.4.3. Standardized risk matrix;

 

  2.4.4. Information sharing methods;

 

  2.4.5. Hazard recognition program;

 

  2.4.6. Hazard recognition teams; and

 

  2.4.7. Action register.

 

  2.5. Planning

This section of the HSE Management Plan shall include the following:

 

  2.5.1. Methods defined to achieve HSE objectives;

 

  2.5.2. Applicable HSE procedures, Site requirements and/or work instructions;

 

  2.5.3. Emergency preparedness; and

 

  2.5.4. HSE communications.

 

  2.6. Employee Competency

This section of the HSE Management Plan shall include the following:

 

  2.6.1. Training program and requirements with training matrix; and

 

  2.6.2. People based safety program.

 

J-2



--------------------------------------------------------------------------------

Execution Version

 

  2.7. Customer Interface

This section of the HSE Management Plan shall include the following:

 

  2.7.1. Communication between FERC and other Governmental Instrumentalities;

 

  2.7.2. Reporting, communication and information sharing; and

 

  2.7.3. Coordination, security and operating facility access.

 

  2.8. Contractor Evaluation, Selection and Monitoring

This section of the HSE Management Plan shall include the following:

 

  2.8.1. Define evaluation and selection methods and processes; and

 

  2.8.2. Define how monitoring of Subcontractors shall be performed.

 

  2.9. Implementation and Monitoring

This section of the HSE Management Plan shall include the following:

 

  2.9.1. Stop work policy;

 

  2.9.2. Incident reporting, recording and investigation;

 

  2.9.3. Procedure review; and

 

  2.9.4. Management of change.

 

  2.10. Auditing and Reviewing

This section of the HSE Management Plan shall include the following:

 

  2.10.1. Project self-assessment;

 

  2.10.2. Management assessments;

 

  2.10.3. HSE inspection;

 

  2.10.4. Subcontractor monitors and responsibilities; and

 

  2.10.5. Action register and corrective action closure.

 

3.0 Construction Environmental Control Plan

 

  3.1 Construction Environmental Control Plan (CECP)

This section of the CECP shall include the following:

 

  3.1.1 Introduction

 

  3.1.2 General Project information

 

  3.1.3 Responsibilities

 

  3.1.4 Environmental management controls

 

  3.1.5 Environmental requirements, plans, and procedures

 

  3.1.6 Required figures, tables and appendices

 

  3.2 Construction Waste Management Plan

This section of the Construction Waste Management Plan shall include the
following:

 

  3.2.1. Introduction

 

  3.2.2. Waste types

 

J-3



--------------------------------------------------------------------------------

Execution Version

 

  3.2.3. Waste management requirements

 

  3.2.4. Waste disposal requirements

 

  3.2.5. Waste minimization

 

  3.2.6. Required tables and appendices

 

  3.3 Spill Prevention, Control and Countermeasures Plan (SPCC)

This section of the SPCC shall include the following:

 

  3.3.1 Management approval

 

  3.3.2 Engineering certification

 

  3.3.3 Record of review & amendment form

 

  3.3.4 Introduction

 

  3.3.5 Security

 

  3.3.6 Trajectory analysis

 

  3.3.7 Secondary containment

 

  3.3.8 Contingency plans

 

  3.3.9 Inspections, testing and recordkeeping

 

  3.3.10 Personnel training & discharge prevention

 

  3.3.11 Spill response

 

  3.3.12 Spill notification and reporting

 

  3.3.13 Spill kits

 

  3.3.14 Required figures, tables and appendices

 

  3.4 Stormwater Pollution Prevention Plan

This section of the Stormwater Pollution Prevention Plan shall include the
following:

 

  3.4.1 Introduction

 

  3.4.2 General Project information

 

  3.4.3 Responsibilities

 

  3.4.4 Environmental management controls

 

  3.4.5 Environmental requirements, plans and procedures

 

  3.5.5 Required figures, tables and appendices

 

J-4



--------------------------------------------------------------------------------

Execution Version

 

4.0 Traffic Management Plan

This section of the Traffic Management Plan shall include the following:

 

  4.1. Introduction

 

  4.2. Responsibilities

 

  4.3. Safe Facility Site layout

 

  4.4. Pedestrian routes

 

  4.5. Vehicle routes

 

  4.6. Traffic controls and Facility Site entrances

 

  4.7. Parking

 

  4.8. Vehicle safety equipment standards

 

  4.9. Driving rules

 

  4.10. Training requirements

 

  4.11. Vehicle inspection requirements

 

J-5



--------------------------------------------------------------------------------

Execution Version

 

ATTACHMENT K

FORM OF LIEN AND CLAIM WAIVERS

 

K-1



--------------------------------------------------------------------------------

SCHEDULE K-1

CONTRACTOR’S INTERIM CONDITIONAL LIEN WAIVER

(To be executed by Contractor with each Invoice other than the Invoice for final
payment)

STATE OF LOUISIANA

COUNTY/PARISH OF CAMERON

The undersigned, Bechtel Oil, Gas and Chemicals, Inc. (“Contractor”), has been
engaged under contract (“Agreement”) with Sabine Pass Liquefaction, LLC
(“Owner”), for the engineering, procurement and construction of the Liquefaction
Facility and certain modifications and improvements to the Existing Facility and
the commissioning, start-up and testing of the Liquefaction Facility
(collectively, the “Project”), which is located in Cameron Parish, State of
Louisiana, and is more particularly described as follows:

____________________________________________________________________________________________________________

____________________________________________________________________________________________________________

______________________________________________________________________________________________
(the “Property”).

Upon receipt of the sum of U.S.$             (amount in Invoice submitted with
this Contractor’s Interim Conditional Lien Waiver), Contractor waives,
relinquishes, remits and releases any and all privileges, liens or claims of
privileges or liens against the Project and the Property that Contractor has or
may have arising out of the performance or provision of the work, materials,
equipment, services or labor by or on behalf of Contractor (including, without
limitation, any Subcontractor or Sub-subcontractor) in connection with the
Project through the date of             , 20     (last day of Month preceding
the date of the Invoice submitted with this Contractor’s Interim Conditional
Lien Waiver (i.e., Month N-1)) and reserving those rights, privileges and liens,
if any, that Contractor might have in respect of any amounts: (i) withheld by
Owner under the terms of the Agreement from payment on account of work,
materials, equipment, services and/or labor furnished by or on behalf of
Contractor to or on account of Owner for the Project; or (ii) for Work performed
in connection with Milestones listed in Schedule C-1 of the Agreement which have
not yet been billed in the Invoice submitted with this Contractor’s Interim
Conditional Lien Waiver or in prior Invoices. Other exceptions are as follows:

____________________________________________________________________________________________________________

____________________________________________________________________________________________________________

(if no exception entry or “none” is entered above, Contractor shall be deemed
not to have reserved any claim.)

Contractor expressly represents and warrants that all employees, laborers,
materialmen, Subcontractors and Sub-subcontractors employed by Contractor have
been paid in accordance with their respective contracts or subcontracts for all
work, materials, equipment, services, labor and any other items performed or
provided in connection with the Project through             , 20     (date of
Contractor’s last prior Invoice). Exceptions are as follows:

____________________________________________________________________________________________________________

____________________________________________________________________________________________________________

(if no exception entry or “none” is entered above, all such payments have been
made )

This Contractor’s Interim Conditional Lien Waiver is freely and voluntarily
given and Contractor acknowledges and represents that it has fully reviewed the
terms and conditions of this Contractor’s Interim Conditional Lien Waiver, that
it is fully informed with respect to the legal effect of this Contractor’s
Interim Conditional Lien Waiver, and that it has voluntarily chosen to accept
the terms and conditions of this Contractor’s Interim Conditional Lien Waiver in
return for the payment recited above.

This Contractor’s Interim Conditional Lien Waiver has been executed by its duly
authorized representative.

FOR CONTRACTOR:

Applicable to Invoice(s) No.     

Signed:     By:     Title:     Date:    

 

K-2



--------------------------------------------------------------------------------

SCHEDULE K-2

CONTRACTOR’S INTERIM UNCONDITIONAL LIEN WAIVER

(To be executed by Contractor with each Invoice other than the Invoice for final
payment)

STATE OF LOUISIANA

COUNTY/PARISH OF CAMERON

The undersigned, Bechtel Oil, Gas and Chemicals, Inc. (“Contractor”), has been
engaged under contract (“Agreement”) with Sabine Pass Liquefaction, LLC
(“Owner”), for the engineering, procurement and construction of the Liquefaction
Facility and certain modifications and improvements to the Existing Facility and
the commissioning, start-up and testing of the Liquefaction Facility
(collectively, the “Project”), which is located in Cameron Parish, State of
Louisiana, and is more particularly described as follows:

____________________________________________________________________________________________________________

____________________________________________________________________________________________________________

______________________________________________________________________________________________(the
“Property”).

Contractor hereby waives, relinquishes, remits and releases any and all
privileges, liens or claims of privileges or liens against the Project and the
Property that Contractor has or may have arising out of the performance or
provision of the work, materials, equipment, services or labor by or on behalf
of Contractor (including, without limitation, any subcontractor or
sub-subcontractor) in connection with the Project through the date of
            , 20     (last day of the Month preceding the Month of the last
Invoice submitted by Contractor (i.e., Month N-2)) and reserving those rights,
privileges and liens, if any, that Contractor might have in respect of any
amounts: (i) withheld by Owner under the terms of the Agreement from payment on
account of work, materials, equipment, services and/or labor furnished by or on
behalf of Contractor to or on account of Owner for the Project; or (ii) for Work
performed in connection with Milestones listed in Schedule C-1 of the Agreement
which have not yet been billed to Owner by the date of the last Invoice
submitted by Contractor. Other exceptions are as follows:

____________________________________________________________________________________________________________

____________________________________________________________________________________________________________

(if no exception entry or “none” is entered above, Contractor shall be deemed
not to have reserved any claim.)

Contractor expressly represents and warrants that all employees, laborers,
materialmen, Subcontractors and Sub-subcontractors employed by Contractor have
been paid in accordance with their respective contracts or subcontracts for all
work, materials, equipment, services, labor and any other items performed or
provided in connection with the Project through             , 20     (date of
Contractor’s last prior Invoice).

This Contractor’s Interim Unconditional Lien Waiver is freely and voluntarily
given and Contractor acknowledges and represents that it has fully reviewed the
terms and conditions of this Contractor’s Interim Unconditional Lien Waiver, and
that it is fully informed with respect to the legal effect of this Contractor’s
Interim Unconditional Lien Waiver.

This Contractor’s Interim Unconditional Lien Waiver has been executed by its
duty authorized representative.

FOR CONTRACTOR:

Applicable to Invoice(s) No.     

Signed:     By:     Title:     Date:    

 

K-3



--------------------------------------------------------------------------------

SCHEDULE K-3

SUBCONTRACTOR’S INTERIM CONDITIONAL LIEN WAIVER

(To be executed by Major Subcontractors and Major Sub-subcontractors

with each Invoice other than the Invoice for final payment)

STATE OF LOUISIANA

COUNTY/PARISH OF CAMERON

The undersigned,                                      (“Subcontractor”) who has,
under an agreement with Bechtel Oil, Gas and Chemicals, Inc. (“Contractor”),
furnished certain materials, equipment, services, and/or labor for the
engineering, procurement and construction of the Liquefaction Facility and
certain modifications and improvements to the Existing Facility and the
commissioning, start-up and testing of the Liquefaction Facility (collectively,
the “Project”), which is located in Cameron Parish, State of Louisiana and is
more particularly described as follows:

____________________________________________________________________________________________________________

____________________________________________________________________________________________________________

______________________________________________________________________________________________
(the “Property”).

Upon receipt of the sum of U.S.$             (amount in Invoice submitted with
this Subcontractor’s Interim Conditional Lien Waiver), Subcontractor waives,
relinquishes, remits and releases any and all privileges, liens or claims of
privileges or liens against the Project and the Property that Subcontractor has
or may have arising out of the performance or provision of the work, materials,
equipment, services or labor or on behalf of Subcontractor (including, without
limitation, any sub-subcontractor) in connection with the Project through the
date of             , 20     (date of the Invoice submitted with this
Subcontractor’s Interim Conditional Lien Waiver) and reserving those rights,
privileges and liens, if any, that Subcontractor might have in respect of any
amounts withheld by Contractor from payment on account of work, materials,
equipment, services and/or labor furnished by or on behalf of Subcontractor to
or on account of Contractor for the Project. Other exceptions are as follows:

____________________________________________________________________________________________________________

____________________________________________________________________________________________________________

(if no exception entry or “none” is entered above, Subcontractor shall be deemed
not to have reserved any claim.)

Subcontractor expressly represents and warrants that all employees, laborers,
materialmen, Sub-subcontractors and subconsultants employed by Subcontractor in
connection with the Project have been paid for all work, materials, equipment,
services, labor and any other items performed or provided through             ,
20     (date of Subcontractor’s last prior invoice). Exceptions are as follows:

____________________________________________________________________________________________________________

____________________________________________________________________________________________________________

(if no exception entry or “none” is entered above, all such payments have been
made)

This Subcontractor’s Interim Conditional Lien Waiver is freely and voluntarily
given and Subcontractor acknowledges and represents that it has fully reviewed
the terms and conditions of this Subcontractor’s Interim Conditional Lien
Waiver, that it is fully informed with respect to the legal effect of this
Subcontractor’s Interim Conditional Lien Waiver, and that it has voluntarily
chosen to accept the terms and conditions of this Subcontractor’s Interim
Conditional Lien Waiver in return for the payment recited above.

This Subcontractor’s Interim Conditional Lien Waiver has been executed by its
duly authorized representative.

FOR SUBCONTRACTOR :

Applicable to Invoice(s) No.     

Signed:     By:     Title:     Date:    

 

K-4



--------------------------------------------------------------------------------

SCHEDULE K-4

SUBCONTRACTOR’S INTERIM UNCONDITIONAL LIEN WAIVER

(To be executed by Major Subcontractors and Major Sub-subcontractors

with each Invoice other than the Invoice for final payment)

STATE OF LOUISIANA

COUNTY/PARISH OF CAMERON

The undersigned,                                      (“Subcontractor”) who has,
under an agreement with Bechtel Oil, Gas and Chemicals, Inc. (“Contractor”),
furnished certain materials, equipment, services, and/or labor for the
engineering, procurement and construction of the Liquefaction Facility and
certain modifications and improvements to the Existing Facility and the
commissioning, start-up and testing of the Liquefaction Facility (collectively,
the “Project”), which is located in Cameron Parish, State of Louisiana and is
more particularly described as follows:

____________________________________________________________________________________________________________

____________________________________________________________________________________________________________

______________________________________________________________________________________________(the
“Property”).

Subcontractor hereby waives, relinquishes, remits and releases any and all
privileges, liens or claims of privileges or liens against the Project and the
Property that Subcontractor has or may have arising out of the performance or
provision of the work, materials, equipment, services or labor or on behalf of
Subcontractor (including, without limitation, any sub-subcontractor) in
connection with the Project through the date of             , 20     (date of
the last invoice submitted by Subcontractor).

Subcontractor expressly represents and warrants that all employees, laborers,
materialmen, Sub-subcontractors and subconsultants employed by Subcontractor in
connection with the Project have been paid for all work, materials, equipment,
services, labor and any other items performed or provided through             ,
20     (date of Subcontractor’s last prior invoice).

This Subcontractor’s Interim Unconditional Lien Waiver is freely and voluntarily
given and Subcontractor acknowledges and represents that it has fully reviewed
the terms and conditions of this Subcontractor’s Interim Unconditional Lien
Waiver, and that it is fully informed with respect to the legal effect of this
Subcontractor’s Interim Unconditional Lien Waiver.

This Subcontractor’s Interim Unconditional Lien Waiver has been executed by its
duly authorized representative.

FOR SUBCONTRACTOR :

Applicable to Invoice(s) No.     

Signed:     By:     Title:     Date:    

 

K-5



--------------------------------------------------------------------------------

SCHEDULE K-5

CONTRACTOR’S FINAL CONDITIONAL LIEN AND CLAIM WAIVER

(To be executed by Contractor with the Invoice for final payment)

STATE OF LOUISIANA

COUNTY/PARISH OF CAMERON

The undersigned, Bechtel Oil, Gas and Chemicals, Inc. (“Contractor”), has been
engaged under contract (“Agreement”) with Sabine Pass Liquefaction, LLC
(“Owner”), for the engineering, procurement and construction of the Liquefaction
Facility and certain modifications and improvements to the Existing Facility and
the commissioning, start-up and testing of the Liquefaction Facility
(collectively, the “Project”), which is located in Cameron Parish, State of
Louisiana and is more particularly described as follows:

____________________________________________________________________________________________________________

______________________________________________________________________________________________
(the “Property”).

Upon receipt of the sum of U.S.$                     (amount in Invoice for
final payment submitted with this Contractor’s Final Conditional Lien and Claim
Waiver), Contractor waives, relinquishes, remits and releases any and all
privileges, liens or claims of privileges or liens against the Project and the
Property and all claims, demands, actions, causes of actions or other rights at
law, in contract, quantum meruit, unjust enrichment, tort, equity or otherwise
that Contractor has or may have had against Owner arising out of the Agreement
or the Project, whether or not known to Contractor at the time of the execution
of this Contractor’s Final Conditional Lien and Claim Waiver, except for the
following disputed claims in the amount of U.S.$            :

____________________________________________________________________________________________________________

____________________________________________________________________________________________________________

(if no exception entry or “none” is entered above, Contractor shall be deemed
not to have reserved any claim.)

Except for work and obligations that survive the termination or expiration of
the Agreement, including, without limitation, Warranties and correction of
Defective Work, Contractor represents that all of its obligations, legal,
equitable, or otherwise, relating to or arising out of the Agreement or the
Project have been fully satisfied.

This Contractor’s Final Conditional Lien and Claim Waiver is freely and
voluntarily given, and Contractor acknowledges and represents that it has fully
reviewed the terms and conditions of this Contractor’s Final Conditional Lien
and Claim Waiver, that it is fully informed with respect to the legal effect of
this Contractor’s Final Conditional Lien and Claim Waiver, and that it has
voluntarily chosen to accept the terms and conditions of this Contractor’s Final
Conditional Lien and Claim Waiver in return for the payment recited above.
Contractor understands, agrees and acknowledges that, upon payment, this
document waives rights and is fully enforceable to extinguish all claims of
Contractor as of the date of execution of this document by Contractor.

This Contractor’s Final Conditional Lien and Claim Waiver has been executed by
its duly authorized representative.

FOR CONTRACTOR:

Applicable to Invoice No(s): ALL (If all, print “all”)

Signed:     By:     Title:     Date:    

 

K-6



--------------------------------------------------------------------------------

SCHEDULE K-6

CONTRACTOR’S FINAL UNCONDITIONAL LIEN AND CLAIM WAIVER

(To be executed by Contractor prior to the receipt of final payment)

STATE OF LOUISIANA

COUNTY/PARISH OF CAMERON

The undersigned, Bechtel Oil, Gas and Chemicals, Inc. (“Contractor”), has been
engaged under contract (“Agreement”) with Sabine Pass Liquefaction, LLC
(“Owner”), for the engineering, procurement and construction of the Liquefaction
Facility and certain modifications and improvements to the Existing Facility and
the commissioning, start-up and testing of the Liquefaction Facility
(collectively, the “Project”), which is located in Cameron Parish, State of
Louisiana and is more particularly described as follows:

____________________________________________________________________________________________________________

______________________________________________________________________________________________
(the “Property”).

Contractor has been paid in full for all work, materials, equipment, services
and/or labor furnished in connection with the Project, and Contractor hereby
waives, relinquishes, remits and releases any and all privileges, liens or
claims of privileges or liens against the Project and the Property and all
claims, demands, actions, causes of actions or other rights at law, in contract,
quantum meruit, unjust enrichment, tort, equity or otherwise that Contractor has
or may have had against Owner arising out of the Agreement or the Project,
whether or not known to Contractor at the time of the execution of this
Contractor’s Final Unconditional Lien and Claim Waiver, except for the following
disputed claims in the amount of U.S.$            :

____________________________________________________________________________________________________________

____________________________________________________________________________________________________________

(if no exception entry or “none” is entered above, Contractor shall be deemed
not to have reserved any claim.)

Except for work and obligations that survive the termination or expiration of
the Agreement, including, without limitation, Warranties and correction of
Defective Work, Contractor represents that all of its obligations, legal,
equitable, or otherwise, relating to or arising out of the Agreement or the
Project have been fully satisfied, including, but not limited to payment to
Subcontractors and employees and payment of Taxes.

This Contractor’s Final Unconditional Lien and Claim Waiver is freely and
voluntarily given, and Contractor acknowledges and represents that it has fully
reviewed the terms and conditions of this Contractor’s Final Unconditional Lien
and Claim Waiver, and that it is fully informed with respect to the legal effect
of this Contractor’s Final Unconditional Lien and Claim Waiver. Contractor
understands, agrees and acknowledges that, upon execution of this document, this
document waives rights unconditionally and is fully enforceable to extinguish
all claims of Contractor as of the date of execution of this document by
Contractor.

This Contractor’s Final Unconditional Lien and Claim Waiver has been executed by
its duly authorized representative.

FOR CONTRACTOR:

Applicable to Invoice No(s): ALL (If all, print “all”)

 

Signed:     By:     Title:     Date:    

 

K-7



--------------------------------------------------------------------------------

SCHEDULE K-7

SUBCONTRACTOR’S FINAL CONDITIONAL LIEN AND CLAIM WAIVER

(To be executed by Major Subcontractors and Major Sub-subcontractors with their
invoice for final payment)

STATE OF LOUISIANA

COUNTY/PARISH OF CAMERON

The undersigned,                                          (“Subcontractor”),
has, under an agreement with Bechtel Oil, Gas and Chemicals, Inc.
(“Contractor”), furnished certain materials, equipment, services, and/or labor
for the engineering, procurement and construction of the Liquefaction Facility
and certain modifications and improvements to the Existing Facility and the
commissioning, start-up and testing of the Liquefaction Facility (collectively,
the “Project”), which is located in Cameron Parish, State of Louisiana, and is
more particularly described as follows:

____________________________________________________________________________________________________________

______________________________________________________________________________________________
(the “Property”).

Upon receipt of the sum of U.S.$            , Subcontractor waives,
relinquishes, remits and releases any and all privileges and liens or claims of
privileges or liens against the Project and the Property, and all claims,
demands, actions, causes of action or other rights at law, in contract, quantum
meruit, unjust enrichment, tort, equity or otherwise against Sabine Pass
Liquefaction, LLC (“Owner”) or Contractor, which Subcontractor has, may have had
or may have in the future arising out of the agreement between Subcontractor and
Contractor or the Project, whether or not known to Subcontractor at the time of
the execution of this Subcontractor’s Final Conditional Lien and Claim Waiver.

Except for work and obligations that survive the termination or expiration of
the agreement between Subcontractor and Contractor, including warranties and
correction of defective work, Subcontractor represents that all of its
obligations, legal, equitable, or otherwise, relating to or arising out of the
agreement between Contractor and Subcontractor, the Project or sub-subcontracts
have been fully satisfied.

This Subcontractor’s Final Conditional Lien and Claim Waiver is freely and
voluntarily given and Subcontractor acknowledges and represents that it has
fully reviewed the terms and conditions of this Subcontractor’s Final
Conditional Lien and Claim Waiver, that it is fully informed with respect to the
legal effect of this Subcontractor’s Final Conditional Lien and Claim Waiver,
and that it has voluntarily chosen to accept the terms and conditions of this
Subcontractor’s Final Conditional Lien and Claim Waiver in return for the
payment recited above. Subcontractor understands, agrees and acknowledges that,
upon payment, this document waives rights and is fully enforceable to extinguish
all claims of Subcontractor as of the date of execution of this document by
Subcontractor.

This Subcontractor’s Final Conditional Lien and Claim Waiver has been executed
by its duly authorized representative.

FOR SUBCONTRACTOR:

Applicable to Invoice No(s). ALL (If all, print “all”)

Signed:     By:     Title:     Date:    

 

K-8



--------------------------------------------------------------------------------

SCHEDULE K-8

SUBCONTRACTOR’S FINAL UNCONDITIONAL LIEN AND CLAIM WAIVER

(To be executed by Major Subcontractors and Major Sub-subcontractor as a
condition of them receiving final payment)

STATE OF LOUISIANA

COUNTY/PARISH OF CAMERON

The undersigned,                                      (“Subcontractor”), has,
under an agreement with Bechtel Oil, Gas and Chemicals, Inc. (“Contractor”),
furnished certain materials, equipment, services, and/or labor for the
engineering, procurement and construction of the Liquefaction Facility and
certain modifications and improvements to the Existing Facility and the
commissioning, start-up and testing of the Liquefaction Facility (collectively,
the “Project”), which is located in Cameron Parish, State of Louisiana, and is
more particularly described as follows:

____________________________________________________________________________________________________________

______________________________________________________________________________________________
(the “Property”).

Subcontractor has been paid in full for all work, materials, equipment, services
and/or labor furnished by or on behalf of Subcontractor to or on account of
Contractor for the Project, and Contractor hereby waives, relinquishes, remits
and releases any and all privileges and liens or claims of privileges or liens
against the Project and the Property, and all claims, demands, actions, causes
of action or other rights at law, in contract, quantum meruit, unjust
enrichment, tort, equity or otherwise against Sabine Pass Liquefaction, LLC
(“Owner”) or Contractor, which Subcontractor has, may have had or may have in
the future arising out of the agreement between Subcontractor and Contractor or
the Project, whether or not known to Subcontractor at the time of the execution
of this Subcontractor’s Final Unconditional Lien and Claim Waiver.

Except for work and obligations that survive the termination or expiration of
the agreement between Subcontractor and Contractor, including warranties and
correction of defective work, Subcontractor represents that all of its
obligations, legal, equitable, or otherwise, relating to or arising out of the
agreement between Contractor and Subcontractor, the Project or sub-subcontracts
have been fully satisfied, including, but not limited to payment to
sub-subcontractors and employees of Subcontractor and payment of taxes.

This Subcontractor’s Final Unconditional Lien and Claim Waiver is freely and
voluntarily given and Subcontractor acknowledges and represents that it has
fully reviewed the terms and conditions of this Subcontractor’s Final
Unconditional Lien and Claim Waiver, and that it is fully informed with respect
to the legal effect of this Subcontractor’s Final Unconditional Lien and Claim
Waiver. Subcontractor understands, agrees and acknowledges that, upon execution
of this document, this document waives rights unconditionally and is fully
enforceable to extinguish all claims of Subcontractor as of the date of
execution of this document by Subcontractor.

This Subcontractor’s Final Unconditional Lien and Claim Waiver has been executed
by its duly authorized representative.

FOR SUBCONTRACTOR:

Applicable to Invoice No(s). ALL (If all, print “all”)

Signed:     By:     Title:     Date:    

 

K-9



--------------------------------------------------------------------------------

Execution Version

ATTACHMENT L

FORM OF RFSU COMPLETION CERTIFICATE

Date:                    

Sabine Pass Liquefaction, LLC

700 Milam Street, Suite 800

Houston, Texas 77002

Attention:                         

 

Re: RFSU Completion Certificate for Subproject
                                         – Lump Sum Turnkey Agreement for the
Engineering, Procurement and Construction of the Sabine Pass LNG Liquefaction
Facility, dated as of November 11, 2011 (the “Agreement”), by and between Sabine
Pass Liquefaction, LLC (“Owner”) and Bechtel Oil, Gas and Chemicals, Inc.
(“Contractor”)

Pursuant to Section 11.1 of the Agreement, Contractor hereby certifies that it
has completed all requirements under the Agreement for RFSU of Subproject     ,
including: (i) Contractor has completed all applicable Work in accordance with
the requirements contained in the Agreement to ensure that such Subproject is
ready for use to receive Natural Gas; and (ii) Contractor hereby delivers this
RFSU Completion Certificate for such Subproject as required under Section 11.1
of the Agreement.

Attached is supporting documentation which is reasonably required under the
Agreement to establish that the requirements for this RFSU Completion
Certificate under the Agreement have been met.

Contractor certifies that it achieved all requirements under the Agreement for
this RFSU Completion Certificate on                     , 20    .

IN WITNESS WHEREOF, Contractor has caused this RFSU Completion Certificate to be
duly executed and delivered as of the date first written above.

 

BECHTEL OIL, GAS AND CHEMICALS, INC. By:     Name:     Title:    

 

cc: Sabine Pass Liquefaction, LLC

  700 Milam Street, Suite 800

  Houston, Texas 77002

  Attn: General Counsel



--------------------------------------------------------------------------------

Owner Acceptance or Rejection of RFSU Completion Certificate

Pursuant to Section 11.3A of the Agreement, Owner                  accepts or
                 rejects (check one) the RFSU Completion Certificate for
Subproject                                     .

If RFSU was achieved, RFSU was achieved on             , 20    .

Acceptance of this RFSU Completion Certificate shall not relieve Contractor of
any of Contractor’s obligations to perform the Work in accordance with the
requirements of the Agreement, nor shall it in any way release Contractor or any
surety of Contractor from any obligations or liability pursuant to the
Agreement, including obligations with respect to unperformed obligations of the
Agreement or for any Work that does not conform to the requirements of this
Agreement.

The basis for any rejection of RFSU is attached hereto.

 

For and on behalf of SABINE PASS LIQUEFACTION, LLC   By:       Name:      
Title:    



--------------------------------------------------------------------------------

Execution Version

ATTACHMENT M

FORM OF SUBSTANTIAL COMPLETION CERTIFICATE

Date:                    

Sabine Pass Liquefaction, LLC

700 Milam Street, Suite 800

Houston, Texas 77002

Attention:                     

 

Re: Substantial Completion Certificate for Subproject
                                 – Lump Sum Turnkey Agreement for the
Engineering, Procurement and Construction of the Sabine Pass LNG Liquefaction
Facility, dated as of November 11, 2011 (the “Agreement”), by and between Sabine
Pass Liquefaction, LLC (“Owner”) and Bechtel Oil, Gas and Chemicals, Inc.
(“Contractor”)

Pursuant to Section 11.2 of the Agreement, Contractor hereby certifies that it
has completed all requirements under the Agreement for Substantial Completion
with respect to Subproject         , including: (i) the Minimum Acceptance
Criteria for such Subproject have been achieved; (ii) the Performance Guarantee
for such Subproject has been achieved, or if the Performance Guarantee has not
been achieved but the MAC has been achieved, Contractor either (A) has paid the
applicable Performance Liquidated Damages or (B) elects or is directed to take
corrective actions to achieve the Performance Guarantee pursuant to
Section 11.4(A)(ii); (iii) the Work (including training in accordance with
Section 3.5 and the delivery of all documentation required as a condition of
Substantial Completion under this Agreement (including documentation required
for operation, including test reports)) for such Subproject has been completed
in accordance with the requirements of this Agreement other than any Work for
such Subproject which meets the definition of Punchlist; (iv) Contractor hereby
delivers to Owner this Substantial Completion Certificate, as required under
Section 11.2; (v) Contractor has obtained all Contractor Permits for such
Subproject; and (vi) Contractor has, pursuant to Section 3.4, delivered to the
Site all Operating Spare Parts required by the Operating Spare Parts List to be
delivered to the Site prior to Substantial Completion of the applicable
Subproject.

To the extent Owner has provided an invoice(s) for Liquidated Damages to
Contractor pursuant to Section 20.3C of the Agreement, Contractor certifies that
it has              or has not                  (check one) paid to Owner all
such Liquidated Damages.

Contractor certifies that it achieved all requirements under the Agreement for
this Substantial Completion Certificate on                     , 20    ,
including the payment of Liquidated Damages owed under the Agreement (if any),
or if any such Liquidated Damages have not been paid upon the date of this
Substantial Completion Certificate, such Liquidated Damages will be paid by
Contractor within ten (10) Days after Contractor’s receipt of Owner’s invoice
for such Liquidated Damages.

Attached is all information required to be provided by Contractor with this
Certificate under Section 11.2 of the Agreement, including the Performance Test
report and analysis and those requirements set forth in writing between the
Parties for the Performance Test Procedures.

[Signature Page Follows]

 

M-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Contractor has caused this Substantial Completion
Certificate to be duly executed and delivered as of the date first written
above.

 

BECHTEL OIL, GAS AND CHEMICALS, INC. By:     Name:     Title:    

 

cc: Sabine Pass Liquefaction, LLC

  700 Milam Street, Suite 800

  Houston, Texas 77002

  Attn: General Counsel

 

M-2



--------------------------------------------------------------------------------

Owner Acceptance or Rejection of Substantial Completion Certificate

Pursuant to Section 11.3B of the Agreement, Owner              accepts or
                 rejects (check one) the Substantial Completion Certificate for
Subproject         .

If Substantial Completion was achieved, Substantial Completion was achieved on
            , 20    .

Acceptance of this Substantial Completion Certificate shall not relieve
Contractor of any of Contractor’s obligations to perform the Work in accordance
with the requirements of the Agreement, nor shall it in any way release
Contractor or any surety of Contractor from any obligations or liability
pursuant to the Agreement, including obligations with respect to unperformed
obligations of the Agreement or for any Work that does not conform to the
requirements of this Agreement.

The basis for any rejection of Substantial Completion is attached hereto.

 

For and on behalf of SABINE PASS LIQUEFACTION, LLC   By:       Name:      
Title:    

 

M-3



--------------------------------------------------------------------------------

Execution Version

 

ATTACHMENT N

FORM OF FINAL COMPLETION CERTIFICATE

Date:                                                                          
       

Sabine Pass Liquefaction, LLC

700 Milam Street, Suite 800

Houston, Texas 77002

Attention:                         

 

Re: Final Completion Certificate for Subproject [        ] – Lump Sum Turnkey
Agreement for the Engineering, Procurement and Construction of the Sabine Pass
LNG Liquefaction Facility, dated as of November 11, 2011 (the “Agreement”), by
and between Sabine Pass Liquefaction, LLC (“Owner”) and Bechtel Oil, Gas and
Chemicals, Inc. (“Contractor”)

Pursuant to Section 11.6 of the Agreement, Contractor hereby certifies that all
Work and all other obligations under the Agreement (except for that Work and
obligations that survive the termination or expiration of the Agreement with
respect to Subproject [        ], including obligations for Warranties and
correction of Defective Work pursuant to Section 12.3 and any other obligations
covered under Section 11.6) are fully and completely performed in accordance
with the terms of the Agreement, including: (i) the achievement of Substantial
Completion; (ii) the completion of all Punchlist items; (iii) delivery by
Contractor to Owner of a fully executed Final Conditional Lien and Claim Waiver
in the form of Schedule K-5; (iv) delivery by Contractor to Owner of all
documentation required to be delivered under this Agreement as a prerequisite of
achievement of Final Completion, including Record Drawings; (v) removal from the
Site of all of Contractor’s, Subcontractors’ and Sub-subcontractor’s personnel,
supplies, waste, materials, rubbish, and temporary facilities with respect to
Subproject [        ]; (vi) delivery by Contractor to Owner of fully executed
Final Conditional Lien and Claim Waivers from all Major Subcontractors in the
form in Attachment K-7; (vii) fully executed Final Conditional Lien and Claim
Waivers from Major Sub-subcontractors in a form substantially similar to the
form in Attachment K-7; (viii) Contractor hereby delivers to Owner this Final
Completion Certificate as required under Section 11.6; (ix) Contractor has,
pursuant to Section 3.4, delivered to the Project all Operating Spare Parts
required by the Operating Spare Parts List to be delivered to the Project prior
to Final Completion; and (x) if pursuant to Section 11.4A, Substantial
Completion was achieved without Contractor having achieved the Performance
Guarantee, Contractor has achieved the Performance Guarantee or has paid the
applicable Performance Liquidated Damages.

Contractor certifies that it achieved all requirements under the Agreement for
Final Completion on                                 , 20        .

Attached is all documentation required under the Agreement to be provided by
Contractor with this Final Completion Certificate.

IN WITNESS WHEREOF, Contractor has caused this Final Completion Certificate to
be duly executed and delivered as of the date first written above.

 

BECHTEL OIL, GAS AND CHEMICALS, INC. By:     Name:     Title:     Date:    

 

cc: Sabine Pass Liquefaction, LLC

   700 Milam Street, Suite 800

   Houston, Texas 77002

   Attn: General Counsel

 



--------------------------------------------------------------------------------

Owner Acceptance or Rejection of Final Completion Certificate

Pursuant to Section 11.6 of the Agreement, Owner                  accepts or
                 rejects (check one) the Final Completion Certificate.

If Final Completion was achieved, Final Completion was achieved on
                    , 20        .

Acceptance of Final Completion shall not relieve Contractor of any of
Contractor’s remaining obligations in accordance with the requirements of the
Agreement, nor shall it in any way release Contractor or any surety of
Contractor from any obligations or liability pursuant to the Agreement,
including obligations with respect to unperformed obligations of the Agreement
or for any Work that does not conform to the requirements of this Agreement,
including Warranty obligations.

The basis for any rejection of Final Completion is attached hereto.

For and on behalf of

SABINE PASS LIQUEFACTION, LLC

By:     By:     Name:     Title:    



--------------------------------------------------------------------------------

Execution Version

 

ATTACHMENT O

INSURANCE REQUIREMENTS

1. Contractor’s Insurance.

A. Types and Amounts of Insurance. Subject to Attachment EE, Contractor shall at
its own cost and expense procure and maintain in full force and effect at all
times specified in Section 1B the following insurances on an occurrence basis
for coverages at the following limits of liability:

1. Workers’ Compensation and Employer’s Liability Insurance. Contractor shall
comply with Applicable Law with respect to workers’ compensation requirements
and other similar requirements where the Work is performed and shall procure and
maintain workers’ compensation and employer’s liability policies in accordance
with Applicable Law and the requirements of this Agreement. These policies shall
include coverage for all states and other applicable jurisdictions, voluntary
compensation coverage, and occupational disease. If the Work is to be performed
on or near navigable waters, the policies shall include coverage for United
States Longshoremen’s and Harbor Workers’ Act, Death on the High Seas Act, the
Jones Act, the Outer Continental Shelf Lands Act, and other Applicable Law
regarding maritime law. A maritime employer’s liability policy may be used to
satisfy applicable parts of this requirement with respect to Work performed on
or near navigable waters. If Contractor is not required by Applicable Law to
carry workers’ compensation insurance, then Contractor shall provide the types
and amounts of insurance which are mutually agreeable to the Parties.

Limits: Workers’ Compensation: Statutory

Employer’s Liability: U.S.$1,000,000 each accident, U.S.$1,000,000 disease each
employee and U.S.$1,000,000 disease policy limit

2. Commercial General Liability Insurance. This policy shall provide coverage
against claims for bodily injury (including bodily injury and death), property
damage (including loss of use) and personal injury, and shall include
contractual liability (such coverage not to be written on a limited basis)
insuring the obligations assumed by Contractor under the Agreement, products and
completed operations coverage (for a minimum of five (5) years after Substantial
Completion), premises and operations coverage, broad form property damage
coverage, independent contractors, actions over indemnity coverage and non-owned
watercraft liability. The policy shall not include any explosion, collapse or
underground exclusion. The policy shall be endorsed to provide coverage wherever
the Work is performed. The aggregate limits shall apply separately to each
annual policy period, except for the products and completed operations coverage,
which shall be a Project aggregate. This coverage will be subject to a maximum
deductible of U.S.$25,000.

 

O-1



--------------------------------------------------------------------------------

Limits:

   U.S.$2,000,000 combined single limit each occurrence    U.S.$4,000,000
general aggregate, with such limits dedicated to the Project    U.S.$4,000,000
products and completed operations aggregate, with such limits dedicated to the
Project

3. Commercial Automobile Insurance. This policy shall include coverage for all
owned, hired, rented, and non-owned automobiles and equipment. This coverage
will be subject to a maximum deductible of U.S.$25,000.

 

Limit:

   U.S.$1,000,000 combined single limit each accident

4. Umbrella or Excess Liability Insurance. This policy shall be written on a
“following form” basis and shall provide coverage in excess of the coverages
required to be provided by Contractor for employer’s liability insurance,
commercial general liability insurance, maritime employer’s liability insurance,
aircraft liability insurance and commercial automobile liability insurance. The
aggregate limit shall apply separately to each annual policy period, except for
the products and completed operations coverage, which shall be a Project
aggregate.

 

Limits:

   U.S.$ 100,000,000 combined single limit each occurrence, dedicated to the
Project    U.S.$100,000,000 annual aggregate limit, with such limits dedicated
to the Project

5. Aircraft Liability Insurance. If applicable, this policy shall provide
coverage for bodily injury and property damage and shall cover aircraft that is
owned, leased, rented or chartered by Contractor. The policy shall include
coverage for passengers and crew, cover all owned and non-owned aircraft, and be
endorsed to provide a voluntary settlement.

 

Limit:

   U.S.$10,000,000 per occurrence

6. Hull and Machinery Insurance. This policy shall be provided by, or on behalf
of the Contractor if applicable and shall cover any watercraft that is owned,
leased, rented or chartered by Contractor. If not provided for in the protection
and indemnity policy in Section 1A.7 of this Attachment O, this policy shall
include collision liability and tower’s liability with sister-ship clause
un-amended. All “as owner” and “other than owner” clauses shall be deleted, and
navigational limitations shall be adequate for Contractor to perform the
specified Work.

Hull: Replacement value of the vessel without depreciation

 

O-2



--------------------------------------------------------------------------------

7. Protection and Indemnity Insurance (P&I). This policy shall be provided by
Contractor if applicable and shall cover any watercraft that is owned, leased,
rented or chartered by Contractor. The coverage provided shall include,
pollution liability, removal of wreck and/or debris, and if not provided for in
the hull and machinery policy, collision liability and tower’s liability with
sister-ship clause un-amended. All “as owner” and “other than owner” clauses
shall be deleted, and navigational limitations shall be adequate for Contractor
to perform the specified Work.

If pollution liability coverage is not provided by the P&I underwriter,
pollution liability insurance shall be separately provided that will cover
bodily injury, property damage, including cleanup costs and defense costs
imposed under Applicable Law (including the Oil Pollution Act of 1990 (OPA) and
the Comprehensive Environmental Response Compensation and Liability Act
(CERCLA)), resulting from pollution conditions of contaminants or pollutants
into or upon the land, the atmosphere or any water course or body of water.

 

Limits:

   Protection and indemnity coverage provided with a minimum limit of
U.S.$100,000,000. (This limit may be satisfied with a minimum underlying limit
of U.S.$1,000,000 and the remaining U.S.$99,000,000 provided through excess P&I
coverage which “follows form” with the underlying policy.)    Pollution
liability coverage provided with a minimum limit of U.S.$100,000,000.

8. Contractor’s Construction Equipment Floater. Contractor shall maintain (or
self-insure) equipment insurance covering all Construction Equipment and items
(whether owned, rented, or borrowed) of Contractor that will not become part of
the Facility. It is understood that this coverage shall not be included under
the builders risk policy.

9. Builder’s Risk Insurance. Property damage insurance on an “all risk” basis
insuring Contractor, Owner and Lender, as their interests may appear, including
coverage against loss or damage from the perils of earth movement (including
earthquake, landslide, subsidence and volcanic eruption), flood, windstorm,
startup and testing, strike, riot, civil commotion and malicious damage but
excluding terrorism.

 

  (a) Property Covered: The insurance policy shall provide coverage for (i) the
buildings, structures, boilers, machinery, Equipment, facilities, fixtures,
supplies, fuel, and other properties constituting a part of the Liquefaction
Facility and Work in connection with the Existing Facility, (ii) free issue
items used in connection with the Liquefaction Facility and Work in connection
with the Existing Facility, (iii) the inventory of spare parts to be included in
the Liquefaction Facility, (iv) property of others in the care, custody or
control of Contractor or Owner in connection with the Project, (v) all
preliminary works, temporary works and interconnection works, (vi) foundations
and other property below the surface of the ground, and (vii) electronic
equipment and media.

 

O-3



--------------------------------------------------------------------------------

  (b) Additional Coverages: The insurance policy shall insure (i) the cost of
preventive measures to reduce or prevent a loss (sue & labor) in an amount not
less than U.S.$5,000,000, (ii) operational and performance testing for a period
not less than ninety (90) Days, (iii) inland transit with sub-limits sufficient
to insure the largest single shipment to or from the Site from anywhere within
the United States of America, (iv) expediting expenses (defined as extraordinary
expenses incurred after an insured loss to make temporary repairs and expedite
the permanent repair of the damaged property in excess of the delayed startup
coverage even if such expenses do not reduce the delayed startup loss) in an
amount not less than U.S.$15,000,000, (v) off-Site storage with sub-limits
sufficient to insure the full replacement value of any property or Equipment not
stored on the Site, and (vi) the removal of debris with a sub-limit not less
than twenty-five percent (25%) of the loss amount, but subject to a maximum of
U.S.$10,000,000.

 

  (c) Special Clauses: The insurance policy shall include (i) a seventy-two
(72) hour flood/storm/earthquake clause, (ii) unintentional errors and omissions
clause, (iii) a 50/50 clause, (iv) a requirement that the insurer pay losses
within thirty (30) Days after receipt of an acceptable proof or loss or partial
proof of loss, (v) an other insurance clause making this insurance primary over
any other insurance, (vi) a clause stating that the policy shall not be subject
to cancellation by the insurer except for non-payment of premium and (vii) an
extension clause allowing the policy period to be extended up to six (6) months
with respect to physical loss or damage without modification to the terms and
conditions of the policy and a pre-agreed upon premium.

 

  (d) Prohibited Exclusions: The insurance policy shall not contain any
(i) coinsurance provisions, (ii) exclusion for loss or damage resulting from
freezing and mechanical breakdown, (iii) exclusion for loss or damage covered
under any guarantee or warranty arising out of an insured peril, (iv) exclusion
for resultant damage caused by ordinary wear and tear, gradual deterioration,
normal subsidence, settling, cracking, expansion or contraction and faulty
workmanship, design or materials no more restrictive than the LEG 3/96 or DE-5
exclusion.

 

  (e) Sum Insured: The insurance policy shall (i) be on a completed value form,
with no periodic reporting requirements, (ii) insure one hundred percent
(100%) of the Facility’s insurable values, (iii) value losses at replacement
cost, without deduction for physical depreciation or obsolesce including custom
duties, Taxes and fees and (iv) insure loss or damage from earth movement
without a sub-limit, (v) insure property loss or damage from flood and named
windstorm with a sub-limit not less than $500,000,000, and (vi) insure loss or
damage from strikes, riots and civil commotion with a sub-limit not less than
$100,000,000.

 

O-4



--------------------------------------------------------------------------------

  (f) Deductible: The insurance policy shall have no deductible greater than
U.S.$500,000 per occurrence; provided, however, (i) for flood and windstorm, the
deductible shall not be greater than two percent (2%) of values at risk, subject
to a minimum deductible of U.S.$1,000,000 and a maximum deductible of
U.S.$5,000,000 for flood and named windstorm and (ii) for wet works, the
deductible shall not be greater than $1,000,000.

 

  (g) Payment of Insurance Proceeds: The property damage proceeds under the
builder’s risk policy shall be paid as follows with respect to any one
occurrence:

 

  (i) the first Five Million U.S. Dollars (U.S.$5,000,000) of amounts paid under
the builder’s risk insurance policy for property damage shall be paid by the
insurance carrier directly to Contractor, which shall be used by Contractor in
connection with the repair, replacement or other necessary work in connection
with the loss or damage to the Facility; and

 

  (ii)

any amounts in excess of Five Million U.S. Dollars (U.S.$5,000,000) for property
damage shall (x) be paid by the insurance carrier directly to the Collateral
Agent, and Owner shall pay such insurance proceeds to Contractor in accordance
with Monthly Invoices submitted to Owner for the completion by Contractor of
repairs, replacement and other necessary work in accordance with the restoration
plan prepared by Contractor and approved by Owner, the Administrative Agent, and
the Independent Engineer and (y), provided that the conditions set forth in
clause (x) have been satisfied, be paid by Owner to Contractor in accordance
with the following schedule: (a) for the first Five Million U.S. Dollars
(U.S.$5,000,000) of builder’s risk proceeds received by the Collateral Agent,
Owner shall have five (5) Business Days after the Collateral Agent’s receipt of
such proceeds to pay Contractor; (b) for the Forty Million U.S. Dollars
(U.S.$40,000,000) in builder’s risk proceeds received by the Collateral Agent in
excess of the amounts referred to in clause (a) above, Owner shall have fifteen
(15) Business Days after the Collateral Agent’s receipt of such proceeds to pay
Contractor; and (c) and for any builder’s risk proceeds received by the
Collateral Agent in excess of the amounts referred to in clause (b), Owner shall
have thirty (30) Business Days after the Collateral Agent’s receipt of such
proceeds to pay Contractor. Notwithstanding the foregoing, under no
circumstances shall Owner be required to pay any builder’s risk insurance
proceeds to Contractor if Owner or Lender elects not to repair or rebuild the
Facility, except to the extent Contractor has incurred costs in excess of the
Five Million U.S. Dollars (U.S.$5,000,000) of builder’s risk proceeds paid
directly to Contractor for safety, protection and salvage. For the avoidance of
doubt, if there is a delay in the

 

O-5



--------------------------------------------------------------------------------

  approval of the restoration plan beyond the times specified in
Section 1A.9(g)(ii)(y) (a), (b) or (c) through no fault of Contractor, and
Contractor satisfies all other conditions in Section 1A.9(g)(ii) for the payment
of builder’s risk proceeds received by the Collateral Agent, then Contractor
shall be entitled to relief to the extent permitted under Section 6.2A.7 of the
Agreement.

10. Builder’s Risk Delayed Startup Insurance. Delayed startup coverage insuring
Owner and Lender, as their interests may appear, covering the Owner’s fixed
costs and debt service as a result of any loss or damage insured by Section 1A.9
above resulting in a delay in Substantial Completion of the Facility beyond its
anticipated date of Substantial Completion in an amount equal to eighteen
(18) months (or longer period of time, as determined by Owner after receiving
the results of the probable maximum loss report) projected fixed costs plus debt
service of Owner. This coverage shall be on an actual loss-sustained basis. Any
proceeds from delay in startup insurance shall be payable solely to the Lender
or its designee and shall not in any way reduce or relieve Contractor of any of
its obligation or liabilities under the Agreement.

Such insurance shall (a) have a deductible of not greater than sixty (60) Days
aggregate for all occurrences during the builder’s risk policy period,
(b) include an interim payments clause allowing for the monthly payment of a
claim pending final determination of the full claim amount, (c) cover loss
sustained when access to the Site is prevented due to an insured peril at
premises in the vicinity of the Site for a period not less than sixty (60) Days,
(d) cover loss sustained due to the action of a public authority preventing
access to the Site due to imminent or actual loss or destruction arising from an
insured peril at premises in the vicinity of the Site for a period not less than
sixty (60) Days, (e) insure loss caused by FLEXA named perils to finished
Equipment (including machinery) while awaiting shipment at the premises of a
Subcontractor or Sub-subcontractor, (f) not contain any form of a coinsurance
provision or include a waiver of such provision, (g) cover loss sustained due to
the accidental interruption or failure, caused by an insured peril of supplies
of electricity, gas, sewers, water or telecommunication up to the terminal point
of the utility supplier with the Site for a period not less than sixty
(60) Days, (h) covering delays resulting from any item of Construction Equipment
who loss or damage could result in a delay in Substantial Completion of the
Facility beyond the deductible period of the delayed startup insurance, and
(i) an extension clause allowing the policy period to be extended up to six
(6) months without modification to the terms and conditions (other than the
deductible) of the policy and a pre-agreed premium.

11. Marine Cargo Insurance. Cargo insurance insuring Contractor, Owner and
Lender, as their interests may appear, on a “warehouse to warehouse” basis
including land, air and marine transit insuring “all risks” of loss or damage on
a C.I.F. basis plus ten percent (10%) from the time the goods are in the process
of being loaded for transit until they are finally delivered to the Site
including shipment deviation, delay, forced discharge, re-shipment and
transshipment. Such insurance shall (a) include coverage for war, strikes,
theft, pilferage, non-delivery, charges of general average sacrifice or
contribution, salvage expenses, temporary storage in route, consolidation,
repackaging, refused and returned shipments, debris removal, (b) contain a
replacement by air

 

O-6



--------------------------------------------------------------------------------

extension clause, a 50/50 clause, a difference in conditions for C.I.F.
shipments, an errors and omissions clause, an import duty clause and a
non-vitiation clause (but subject to a paramount warranty for surveys of
critical items), (c) an insufficiency of packing clause, (d) provide coverage
for sue and labor in an amount not less than $1,000,000 and (e) insure for the
replacement value of the largest single shipment on a C.I.F. basis plus ten
percent (10%).

The property damage proceeds under the marine cargo policy shall be paid as
follows with respect to any one occurrence:

 

  (i) the first Five Million U.S. Dollars (U.S.$5,000,000) of amounts paid under
the marine cargo insurance policy for property damage shall be paid by the
insurance carrier directly to Contractor, which shall be used by Contractor in
connection with the repair, replacement or other necessary work in connection
with the Facility; and

 

  (ii) any amounts in excess of Five Million U.S. Dollars (U.S.$5,000,000) for
property damage shall (x) be paid by the insurance carrier directly to the
Collateral Agent, and Owner shall pay such insurance proceeds to Contractor in
accordance with Monthly Invoices submitted to Owner for the completion by
Contractor of repairs, replacement and other necessary work in accordance with
the restoration plan prepared by Contractor and approved by Owner, the
Administrative Agent, and the Independent Engineer and (y), provided that the
conditions set forth in clause (x) have been satisfied, be paid by Owner to
Contractor in accordance with the following schedule: (a) for the first Five
Million U.S. Dollars (U.S.$5,000,000) of marine cargo proceeds received by the
Collateral Agent, Owner shall have five (5) Business Days after the Collateral
Agent’s receipt of such proceeds to pay Contractor; (b) for the Forty Million
U.S. Dollars (U.S.$40,000,000) in marine cargo proceeds received by the
Collateral Agent in excess of the amounts referred to in clause (a) above, Owner
shall have fifteen (15) Business Days after the Collateral Agent’s receipt of
such proceeds to pay Contractor; and (c) and for any marine cargo proceeds
received by the Collateral Agent in excess of the amounts referred to in clause
(b), Owner shall have thirty (30) Business Days after the Collateral Agent’s
receipt of such proceeds to pay Contractor. Notwithstanding the foregoing, under
no circumstances shall Owner be required to pay any marine cargo insurance
proceeds to Contractor if Owner or Lender elects not to repair or rebuild the
Facility, except to the extent Contractor has incurred costs in excess of the
Five Million U.S. Dollars (U.S.$5,000,000) of marine cargo proceeds paid
directly to Contractor for safety, protection and salvage. For the avoidance of
doubt, if there is a delay in the approval of the restoration plan beyond the
times specified in this Section 1A.11(ii)(y) (a), (b) or (c) through no fault of
Contractor, and Contractor satisfies all other conditions in Section 1A.11(ii)
for the payment of marine cargo proceeds received by the Collateral Agent, then
Contractor shall be entitled to relief to the extent permitted under
Section 6.2A.7 of the Agreement.

 

O-7



--------------------------------------------------------------------------------

12. Marine Cargo Delayed Startup Insurance. Delayed startup insurance insuring
Owner and Lender, as their interest may appear, for the Owner’s fixed costs,
including debt service, due to a delay in achievement of Substantial Completion
of the Project arising out of an event insured by the marine cargo insurance.
Such insurance shall (a) cover loss sustained due to blockage/closure of
specified waterways, (b) include an interim payments clause allowing for the
monthly payment of a claim pending final determination of the full claim amount
and (c) covered delay caused by loss, breakdown or damage to the hull, machinery
or equipment of the vessel or aircraft on which the insured property is being
transported, resulting in a delay in achievement of Substantial Completion of
the Facility beyond its anticipated date of Substantial Completion in an amount
to be determined by Owner and Lender but subject to commercial availability at a
reasonable cost. Such insurance shall have a deductible of not greater than
sixty (60) Days aggregate for all occurrences during the policy period. Any
proceeds from delay in startup insurance shall be payable solely to Lender or
its designee and shall not in any way reduce or relieve Contractor of any of its
obligation or liabilities under the Agreement.

13. Marine General Liability Insurance. Marine general liability insurance
against claims for bodily injury, property damage, including Marine Contractual
Liability, Sudden and Accidental Pollution, and if applicable Tankerman’s
liability, Marine Terminal Operators Liability, and Charter’s liability, with a
U.S.$100,000,000 limit per occurrence provided that the policy aggregates, if
any, shall apply separately to claims occurring with respect to the Project. A
maximum deductible or self-insured retention of U.S.$25,000 per occurrence shall
be allowed.

14. Contractors Pollution Liability Insurance. Contractors pollution liability
insurance in an amount of U.S.$25,000,000 per occurrence and in the aggregate
insuring Contractors liability for (a) cleanup on or off the Site for releases
of pollutants, (b) Third Party liability (including bodily injury, property
damage, natural resource damages, Third Party property loss of use/revenue, and
cleanup) due to releases of pollutants, and (c) spills of transported
pollutants. If the policy is Claims Made then the policy should include an
extended two year reporting period for reporting incurred, but as yet
undiscovered claims arising from the Project. A maximum deductible or
self-insured retention of U.S.$250,000 per occurrence shall be allowed.

B. Time for Procuring and Maintaining Insurance. Contractor shall maintain in
full force and effect at all times commencing from NTP through Substantial
Completion for all coverages under this Attachment O (except in the case of
products and completed operations coverage under Section 1A.2 and 1A.4, which
shall be maintained in full force and effect for a further period of five
(5) years). If the Parties execute a Change Order for LNTP Work, the Parties
will include in such Change Order agreed upon insurance coverages for such LNTP
Work.

C. Combination of Insurance Coverages. Contractor may combine any one or more of
the insurance coverages specified in Sections 1A.4, and 1A.7 into one
(1) policy, provided that the coverage provided by such combined policy shall
meet the requirements of Sections 1A.4, 1A.7 and 1A.13 and shall not provide
less coverage than that which would have been provided had the insurances been
procured separately under Sections 1A.4 and 1A.7. Contractor

 

O-8



--------------------------------------------------------------------------------

may also arrange separate/stand-alone policies of insurance for any of the
insurances required to the extent it is economical to do so and still provides
the required level of insurance. For example, it may be required to place
pollution insurance on a stand-alone basis or some of the coverage for flood and
windstorm risk may also need to be placed on a stand-alone basis.

D. Insurance Companies. All insurance required to be obtained by Contractor
pursuant to this Agreement shall be from an insurer or insurers permitted to
conduct business as required by Applicable Law and shall be rated with either an
“A-: IX” or better by Best’s Insurance Guide Ratings or “A-” or better by
Standard and Poor’s.

E. Subcontractor’s and Sub-subcontractor’s Insurance Requirements. Contractor
shall ensure that each Subcontractor and Sub-subcontractor shall either be
covered by the insurance provided by Contractor pursuant to this Agreement, or
by insurance procured by a Subcontractor or Sub-subcontractor. Should a
Subcontractor or Sub-subcontractor be responsible for procuring its own
insurance coverage, Contractor shall ensure that each such Subcontractor or
Sub-subcontractor shall procure and maintain insurance to the full extent
required of Contractor under this Agreement and shall be required to comply with
all of the requirements imposed on Contractor with respect to such
Contractor-provided insurance on the same terms as Contractor, except that
Contractor shall have the sole responsibility for determining the limits of
coverage required to be obtained by such Subcontractors or Sub-subcontractors in
accordance with reasonably prudent business practices. Subject to Section 7.1B
of the Agreement, all such insurance shall be provided for at the sole cost of
Contractor or its Subcontractors or Sub-subcontractors. Failure of
Subcontractors or Sub-subcontractors to procure and maintain such insurance
coverage shall not relieve Contractor of its responsibilities under the
Agreement.

F. Named and Additional Insured.

1. The following insurance policies provided by Contractor shall include Owner
Group as Additional Insureds: employer’s liability, commercial automobile,
aircraft liability, hull and machinery, and protection and indemnity insurance.

2. The following insurance policies provided by Contractor shall include Owner
Group as Named Insureds: commercial general liability, umbrella or excess
liability, builder’s risk, builder’s risk delayed startup, marine cargo, marine
cargo delayed startup and marine terminal liability operations, pollution
liability and marine general liability insurance.

G. Waiver of Subrogation and Waiver of Claims.

1. All policies of insurance provided by Contractor or any of its Subcontractors
or Sub-subcontractors pursuant to this Agreement shall include clauses providing
that each underwriter shall waive its rights of recovery, under subrogation or
otherwise, against Owner Group.

2. Contractor waives any and all claims, damages, losses, costs, and expenses
against Owner Group to the extent such claims, damages, losses, costs and
expenses have already been paid by the insurance procured by Contractor pursuant
to the Agreement.

 

O-9



--------------------------------------------------------------------------------

H. Contractor’s Insurance is Primary. The insurance policies of Contractor and
its Subcontractors and Sub-subcontractors shall state that such coverage is
primary and non-contributory to any other insurance or self-insurance available
to or provided by the Owner Group.

I. Severability. All policies (other than in respect to worker’s compensation
insurance) shall insure the interests of the Owner Group regardless of any
breach or violation by Contractor or any other Party of warranties, declarations
or conditions contained in such policies, any action or inaction of Owner or
others, or any foreclosure relating to the Project or any change in ownership of
all or any portion of the Project.

J. Copy of Policy. At Owner’s request, Contractor shall promptly provide Owner
certified copies of each of the insurance policies of Contractor, or if the
policies have not yet been received by Contractor, then with binders of
insurance, duly executed by the insurance agent, broker or underwriter fully
describing the insurance coverages effected.

K. Limitation of Liability. Types and limits of insurance shall not in any way
limit any of Contractor’s obligations, responsibilities or liabilities under
this Agreement.

L. Jurisdiction. All insurance policies shall include coverage for jurisdiction
within the United States of America or other applicable jurisdiction.

M. Miscellaneous. Contractor and its Subcontractors and Sub-subcontractors shall
do nothing to void or make voidable any of the insurance policies purchased and
maintained by Contractor or its Subcontractors or Sub-subcontractors hereunder.
Contractor shall promptly give Owner and Lender notice in writing of the
occurrence of any casualty, claim, event, circumstance, or occurrence that may
give rise to a claim under an insurance policy hereunder and arising out of or
relating to the performance of the Work. In addition, Contractor shall ensure
that Owner is kept fully informed of any subsequent action and developments
concerning the same, and assist in the investigation of any such casualty,
claim, event, circumstance or occurrence.

N. Instructions for Certificate of Insurance. Contractor’s certificate of
insurance form, completed by Contractor’s insurance agent, broker or
underwriter, shall reflect all of the insurance required by Contractor, the
recognition of additional insured status, waivers of subrogation, and
primary/non-contributory insurance requirements contained in this Attachment O
and elsewhere in the Agreement.

O. Certificate of Insurance Requirements. Prior to the commencement of any Work
under this Agreement and in accordance with Section 1B of this Attachment O,
Contractor shall deliver to Owner certificates of insurance reflecting all of
the insurance required of Contractor under this Agreement. All certificates of
insurance and associated notices and correspondence concerning such insurance
shall be addressed to the contact information listed in the Agreement for
notices, plus the following: Sabine Pass Liquefaction, LLC, 700 Milam Street,
Suite 800, Houston, Texas 77002, Facsimile: (713) 375-6000, Attn: Graham
McArthur.

 

O-10



--------------------------------------------------------------------------------

In addition, each such certificate of insurance for employer’s liability,
commercial automobile liability, aircraft, hull and machinery, and protection
and indemnity insurance shall include the following language:

“Additional Insured: Sabine Pass Liquefaction, LLC, Lender and each of their
respective subsidiaries, affiliates, partners, co-venturers, agents, officers,
directors and employees named as Additional Insureds on employer’s liability,
commercial liability, aircraft, hull and machinery, and protection and indemnity
insurance. The coverage afforded the Additional Insured under these policies
shall be primary insurance. If the Additional Insured has other insurance which
is applicable to a loss or claim, such other insurance shall be on an excess or
contingent basis.”

“Waiver of Subrogation in favor of Additional Insureds as respects all policies
required hereunder.”

In addition, each such certificate of insurance for commercial general
liability, umbrella or excess liability, builder’s risk, builder’s risk delayed
start up, marine cargo, marine cargo delayed start up, marine general liability
and pollution liability insurance shall include the following language:

“Named Insured: Sabine Pass Liquefaction, LLC, Lender and each of their
respective subsidiaries, affiliates, partners, co-venturers, agents, officers,
directors and employees as Named Insureds on commercial general liability,
umbrella or excess liability, builder’s risk, builder’s risk delayed start up,
marine cargo, marine cargo delayed start up, pollution liability and marine
general liability insurance. The coverage afforded the Named Insured under these
policies shall be primary insurance. If the Named Insured has other insurance
which is applicable to a loss or claim, such other insurance shall be on an
excess or contingent basis.”

“Waiver of Subrogation in favor of Named Insureds as respects all policies
required hereunder.”

P. Acceptable Policy Terms and Conditions: All policies of insurance required to
be maintained by Contractor shall be written on reasonable and customary policy
forms with conditions and exclusions consistent with insurance written for
facilities of similar size and scope as the Facility.

Q. Deductibles. Contractor and Owner shall bear the cost of deductibles under
the insurance provided by Contractor pursuant to this Attachment O in accordance
with the allocation of risk found elsewhere in this Agreement; provided,
however, with respect to a loss covered by the builder’s risk insurance policy
or would have been covered but for the existence of the deductible for a flood
or windstorm event, Owner shall be responsible for that portion of the
deductible greater than U.S.$2,000,000 but less than U.S.$5,000,000.

2. Policy Cancellation and Change: All policies of insurance required to be
maintained pursuant to this Attachment O shall be endorsed so that if at any
time they are canceled, or their coverage is reduced (by any party including the
insured) so as to affect the interests of Owner or Lender, such cancellation or
reduction shall not be effective as to Owner or Lender for sixty (60)

 

O-11



--------------------------------------------------------------------------------

Days after receipt by Owner and Lender of written notice from such insurer of
such cancellation or reduction, provided that (i) cancellation or reduction for
marine cargo war risk shall not be effective for seven (7) Days after receipt by
Owner and Lender of written notice from such insurer of such cancellation or
reduction and (ii) for non-payment of premium, cancellation or reduction shall
not be effective for ten (10) Days after receipt by Owner and Lender of written
notice from such insurer of such cancellation or reduction.

3. Reports: Contractor will advise Owner and Lender in writing promptly of
(1) any material changes in the coverage or limits provided under any policy
required by this Attachment O and (2) any default in the payment of any premium
and of any other act or omission on the part of Contractor which may invalidate
or render unenforceable, in whole or in part, any insurance being maintained by
the Contractor pursuant to this Attachment O.

4. Control of Loss: If commercially feasible, all policies of insurance required
to be maintained pursuant to this Attachment O, wherein more than one insurer
provides the coverage on any single policy, shall have a clause (or a separate
agreement among the insurers) wherein all insurers have agreed that the lead
insurers shall have full settlement authority on behalf of the other insurers.

5. Loss Survey: All policies of insurance required to be maintained pursuant to
this Attachment O, wherein more than one insurer provides the coverage on any
single policy, shall have a clause (or a separate agreement among the insurers)
wherein all insurers have agreed upon the employment of a single firm to survey
and investigate all losses on behalf of the insurers.

6. Miscellaneous Policy Provisions: All insurance policies providing builder’s
risk, builder’s risk delayed startup, marine cargo or marine cargo delayed
startup (i) shall not include any annual or term aggregate limits of liability
except for the perils of flood, windstorm, and strikes, riots and civil
commotion, (ii) shall have any aggregate limits of liability apply separately
with respect to the Project, (iii) shall have aggregate limits for flood, earth
movement and windstorm that apply annually and (iv) if commercially feasible,
shall not include a clause requiring the payment of additional premium to
reinstate the limits after loss except for insurance covering the perils of
flood, earth movement and windstorm.

7. Lender Requirements: Contractor agrees to cooperate with Owner and as to any
changes in or additions to the foregoing insurance provisions made necessary by
requirements imposed by Lender (including additional insured status, notice of
cancellation, certificates of insurance), provided that any resulting costs of
increased coverage shall be reimbursable by Owner and provided further that no
such requirements shall materially adversely affect Contractor’s risk exposure.
All policies of insurance required to be maintained pursuant to this Attachment
O shall contain terms and conditions reasonably acceptable to Owner after
consultation with Lender.

 

O-12



--------------------------------------------------------------------------------

Execution Version

 

ATTACHMENT P

CONTRACTOR PERMITS

Contractor shall be responsible for obtaining all of the following Permits and
any and all other Permits not listed below but required for the performance of
the Work, except for the Owner Permits set forth in Attachment Q.

 

PERMIT OR
APPROVAL

 

REGULATORY
REFERENCE

 

RESPONSIBLE
AGENCY

 

AGENCY CONTACT
INFORMATION

 

REGULATED
ACTIVITY

 

TECHNICAL
INFORMATION NEEDED
FOR APPLICATION

 

DATE
REQUIRED

 

COMMENTS

Temporary/portable emergency and non-emergency diesel powered generators   LAC
33:III   Louisiana Department of Environmental Quality (LDEQ)  

Tegan Treadaway, LDEQ Air Permit

Division, 7290

Bluebonnet, Baton Rouge, LA 70810

Phone:(225) 219-3082

  Operation and emissions of generator engine   Portable emission sources do not
require air permit. However, if equipment is located in one spot for more than
one year, it must be permitted as a stationary source.   As required to support
Permit requirement   Spill Prevention Plan   40 CFR 112.7   EPA     Storage of
petroleum products  

•     Type, volume, location of oil products

 

•     Spill Response Procedures

  On or before mobilization at Site   LDEQ hazardous waste stream notification  
40 CFR Part 261   LDEQ  

DEQ, Office of Environmental Services, PO Box

4313, Baton Rouge,

LA, 70821

  Generation of any amount of hazardous waste on the Site.   List of normal
hazardous and class 1 wastes.   Not anticipated   Fire Protection     Johnson
Bayou Fire Department and Cameron Parish Fire Marshall.  

Johnson Bayou Fire Department; 155

Berwick Road;

Cameron, LA 70631

(337) 569-2119

  Fire protection and mutual aid agreements     On or before mobilization of
permitted structures are erected at the Site   It is not anticipated that these
Permits will be required. Those that may apply pertain to occupied structures
such as trailers.

 

P-1



--------------------------------------------------------------------------------

PERMIT OR
APPROVAL

 

REGULATORY
REFERENCE

 

RESPONSIBLE
AGENCY

 

AGENCY CONTACT
INFORMATION

 

REGULATED
ACTIVITY

 

TECHNICAL
INFORMATION NEEDED
FOR APPLICATION

 

DATE
REQUIRED

 

COMMENTS

Occupancy Permit     Cameron Parish Floodplain Administration         On or
before habitable structures are mobilized to the Site   General Construction
Permit     Cameron Parish Police Jury         As required to support permitted
activities   LPDES hydrostatic test wastewater discharge permit     LDEQ  

Permits Section, LDEQ

Water Permit Division,

7290 Bluebonnet,

Baton Rouge, LA

70810 Phone:(225)

219-3110

  Discharge of hydrostatic test wastewater to surface waters     Prior to
discharge of hydrotest water  

 

P-2



--------------------------------------------------------------------------------

Execution Version

 

ATTACHMENT Q

OWNER PERMITS

Owner shall obtain the Owner Permits listed below.

 

PERMIT OR
APPROVAL

 

REGULATORY
REFERENCE

 

RESPONSIBLE
AGENCY

 

REGULATED
ACTIVITY

 

TECHNICAL
INFORMATION NEEDED
FOR APPLICATION

 

DATE REQUIRED

 

COMMENTS

Notice of Proposed Construction or Alteration - FAA Form 7460-1   14 CFR Part 77
  Federal Aviation Administration (FAA)   Construction or use of obstructions,
including cranes, in navigable airspace   Locations and dimensions of any other
significant structures   Earlier of : (1) 30 Days prior to the construction or
alteration is to begin; or (2) date an application for a construction permit is
to be filed.   An Obstruction Evaluation/Airport Airspace Analysis (OE/AAA) is
required if the Facility will have structures greater than 200 feet or is within
20,000 feet from an airport meeting certain obstruction requirements. (see
Section 77.13(a)) NGA Section 3 Application     U.S. Federal Energy Regulatory
Commission (FERC)   LNG Facility and Liquefaction Facility   Environmental
Resource Reports 1-13 submitted with FERC Application and subsequent
environmental info requests.   NTP  

Phase I:

Application 12/22/03

Certificate: 12/21/04

 

Phase II:

Application 7/29/05

Certificate: 6/15/06

 

Liquefaction Facility

Application: 01/31/11

Certificate:1/31/12

 

Q-1



--------------------------------------------------------------------------------

PERMIT OR
APPROVAL

 

REGULATORY
REFERENCE

 

RESPONSIBLE
AGENCY

 

REGULATED
ACTIVITY

 

TECHNICAL
INFORMATION NEEDED
FOR APPLICATION

 

DATE REQUIRED

 

COMMENTS

Section 10/404

Impacts to Waters of the U.S. (including wetlands)

  33 CFR 320 to 330   U.S. Army Corps of Engineers (USACOE)   Construction
activities in lakes, streams, wetlands   Amendment to permit for Liquefaction
Facilities.   NTP or as specified in FERC Authorization   Application 01/31/11
EFH   Magnuson/Stevens Act   NOAA Fisheries     Consultation   NTP or as
specified in FERC Authorization   Clearance received 11/3/2010 no further action
required. Federal Endangered Species Consultation   Magnuson/Stevens Act   NOAA
Fisheries    

•     Consultation for Project

 

•     Dredged Material Placement Area Plan review

  NTP or as specified in FERC Authorization   Clearance received 11/3/2010 no
further action required. Federal Endangered Species Consultation   Section 7 of
the Endangered Species Act (ESA)   U.S. Fish and Wildlife Service   Impacts to
listed threatened and endangered species   Consult with NOAA Fisheries for EFH
and offshore T/E potential impacts, and consult with USACOE for wetlands   NTP
or as specified in FERC Authorization   Clearance received 10/05/2010 no further
action required. Navigation and Marine Safety issues associated with the LNG
terminal ship traffic     United States Coast Guard   Navigation and Marine
Safety issues associated with the LNG terminal ship traffic  

•     Consultation

 

•     Disabled Ships simulation memo

  NTP or as specified in FERC Authorization  

LOR issued 7/23/04; WSA concurrence 3/20/06; updated WSA accepted 11/13/07;
Approval granted: 01/30/08.

Liquefaction: no changes to ship traffic

 

Q-2



--------------------------------------------------------------------------------

PERMIT OR
APPROVAL

 

REGULATORY
REFERENCE

 

RESPONSIBLE
AGENCY

 

REGULATED
ACTIVITY

 

TECHNICAL
INFORMATION NEEDED
FOR APPLICATION

 

DATE REQUIRED

 

COMMENTS

New Source Review Preconstruction Permit (Prevention of Significant
Deterioration and Non-Attainment Review)   LAC 33:III.509   Louisiana Department
of Environmental Quality(LDEQ)   Construction of major source of air pollution  

•     Air pollution emissions and control equipment data

 

•     Locations and dimensions of major structures

 

•     Air quality impact modeling

 

•     BACT/LAER determinations

 

•     Identification of emission offsets for non-attainment areas

 

•     Addendum to air permit, officially added turbines to application

  NTP or as specified in FERC Authorization  

Phase I:

Application 12/22/03

Received 11/24/04

Expires 11/24/09

 

Phase II:

Application 8/12/05

Received 1/4/07

Expires 1/4/07

 

LIquefacton:

Application 12/17/2010

Spill Prevention, Control and Countermeasure Plan (SPCC) for Operating Facility
  40 CFR Part 112   LDEQ   Onsite storage of oil in quantities greater than
threshold amounts   1. Oil storage inventory including maximum capacity 2.
Description of measures to prevent an oil spill 3. Description of how personnel
will respond to an oil spill   Prior to RFSU   This is not a permit, but rather
an operating plan that must be updated prior to operating the Liquefaction
Facility. RCRA Small Quantity Hazardous Waste Generator Identification Number  
40 CFR Part 261   LDEQ   Onsite presence of hazardous waste in quantities
greater than threshold amounts   Expected hazardous waste accumulation   NTP or
as specified in FERC Authorization   Received 11/17/06

 

Q-3



--------------------------------------------------------------------------------

PERMIT OR
APPROVAL

 

REGULATORY
REFERENCE

 

RESPONSIBLE
AGENCY

 

REGULATED
ACTIVITY

 

TECHNICAL
INFORMATION NEEDED
FOR APPLICATION

 

DATE REQUIRED

 

COMMENTS

Water Quality Certification, Section 401 of CWA     LDEQ   Triggered by
application for a USACOE Section 404 Permit  

•     Submitted as a part of the CUP and IP

 

•     Consultation for modified construction dock area and Aquatic Resources
Mitigation Plan

  NTP or as specified in FERC Authorization  

Phase I:

Application 5/12/04

Received 12/16/04

Phase II:

Application 10/31/06

Received 12/21/06

Liquefaction:

Received 6/22/11

LPDES sanitary wastewater discharge permit     LDEQ   Discharge of sanitary
wastewater  

•     Water balance diagram

 

•     Expected wastewater flows and characteristics

 

•     Expected flow/characteristics from ROU

 

•     Must receive prior to operation and water discharge.

 

Received 06/27/07; Effective 08/1/07;

Expiration 06/26/12.

 

Liquefaction

Application: 2nd Q 2014

LPDES Storm Water Multi-sector General Permit (combined facilities)/ industrial
water discharge permit application form SCC-2     LDEQ   Storm water runoff  
Must develop Storm Water Pollution Prevention Plan, including:- site
description- pollution and erosion control measures- maintenance procedures  

•     Must receive prior to operation and water discharge

 

Received 6/27/05

 

Liquefaction:

Application: 2nd Q 2014

LPDES Storm Water Construction Permit Notice of Intent     LDEQ   Storm water
runoff   Notice of Intent  

NTP or as specified in FERC Authorization

 

•     Prior to initiating construction

 

Submitted 5/16/05

 

•     Submit NOI 30 days prior to start of construction.

LPDES Storm Water Construction Permit Notice of Termination     LDEQ   Storm
water runoff   Notice of Termination  

•     Submit once construction is complete.

 

 

Q-4



--------------------------------------------------------------------------------

PERMIT OR
APPROVAL

 

REGULATORY
REFERENCE

 

RESPONSIBLE
AGENCY

 

REGULATED
ACTIVITY

 

TECHNICAL
INFORMATION NEEDED
FOR APPLICATION

 

DATE REQUIRED

 

COMMENTS

State threatened and endangered species clearance   NEPA/FERC   Louisiana
Department of Wildlife and Fisheries (LDWF)   Assessment of site habitation by
listed (threatened or endangered) species  

•     Consultation

 

•     Consultation for approval of revised construction dock

  NTP or as specified in FERC Authorization  

Clearance granted 1/7/05 (part of coastal use permit review process)

 

Liquefaction:

Clearance granted 11/29/10 (part of coastal use permit)

Coastal Use Permit    

Louisiana Department of Natural Resources (LDNR)

P20101481

  Construction in coastal management zone  

•     Solicitation of Views

 

•     Same as for USACOE permit, and additional information on CY of disturbance
in all land types.

  NTP or as specified in FERC Authorization  

Liquefaction:

Received 03/28/11

 

Q-5



--------------------------------------------------------------------------------

PERMIT OR
APPROVAL

 

REGULATORY
REFERENCE

 

RESPONSIBLE
AGENCY

 

REGULATED
ACTIVITY

 

TECHNICAL
INFORMATION NEEDED
FOR APPLICATION

 

DATE REQUIRED

 

COMMENTS

Historic Preservation Approval - Section 106 Environmental Review (applies to
entire site)     Louisiana Division of Historic Preservation (LDHP)   Federal
oversight requires compliance with Section 106  

•     Phase I Survey Report

 

•     Unanticipated Discoveries Plan review

 

•     Dredged Material Placement Area Plan review

 

•     Updated Unanticipated Discoveries Plan

 

•     Final Phase I Survey Report (terminal and pipeline combined)

 

•     Consultation for approval of revised construction dock

  NTP or as specified in FERC Authorization  

Phase I:

Final Approval 01/12/05

 

Phase II:

Final Approval 07/16/05

 

Liquefaction

Clearance granted 07/02/10

Traffic data for SH82   NEPA/FERC   Louisiana Department of Transportation and
Development     request for traffic information for SH 82   NTP or as specified
in FERC Authorization   No permit required; informational purposes only. Permit
for Construction in a Zone “VE” or Variance as: functionality dependent use,
Floodplain Development Permit     Cameron Parish Floodplain Administrator  
Construction of facilities and buildings  

•     Submit Individual Permit application package

 

•     Indemnification and Roadway Easement permits/approvals

  NTP or as specified in FERC Authorization   Permit for new buildings in
Liquefaction Occupancy authorization for buildings     Office of the State Fire
Marshall   Occupancy authorization for buildings   Submittal of building plans,
fire suppression diagrams, and facility inspection.   Prior to occupancy  
Permit for new buildings in Liquefaction

 

Q-6



--------------------------------------------------------------------------------

PERMIT OR
APPROVAL

 

REGULATORY
REFERENCE

 

RESPONSIBLE
AGENCY

 

REGULATED
ACTIVITY

 

TECHNICAL
INFORMATION NEEDED
FOR APPLICATION

 

DATE REQUIRED

 

COMMENTS

SH82, Construction permit, for connecting Road and Additional Turning Lane  
NEPA/FERC   Louisiana Department of Transportation and Development    
Construction Permit   9 Months after NTP   Construction Permit, Ash Road and
Plant Fence         Construction Permit   30 Days after NTP   If necessary Duck
Blind Road, Construction permit, for connecting Road to SH82        
Construction Permit   60 Days after NTP   If necessary Letter Order Authorizing
Start-up of Liquefaction Train     U.S. Federal Energy Regulatory Commission
(FERC)   LNG Facility   Environmental Resource Reports 1-13 submitted with FERC
Application and subsequent environmental info requests.   Prior to Start-up  
Liquefaction:

 

Q-7



--------------------------------------------------------------------------------

Execution Version

ATTACHMENT R

FORM OF IRREVOCABLE, STANDBY LETTER OF CREDIT

[to be issued on letterhead of Issuing Bank]

IRREVOCABLE STANDBY LETTER OF CREDIT NO.                 

DATE: [                            ]

AMOUNT OF: U.S.$ 390,000,000

 

BENEFICIARY:   APPLICANT AND ACCOUNT PARTY: SABINE PASS LIQUEFACTION, LLC  
BECHTEL OIL, GAS AND CHEMICALS, INC. 700 MILAM, SUITE 800   3000 POST OAK
BOULEVARD HOUSTON, TEXAS 77002   HOUSTON, TEXAS 77056 FACSIMILE: (713) 375-6000
  FACSIMILE: 713-235-4222 ATTN: TREASURER   ATTN: STEVEN A. KUXHAUSEN

WE HEREBY ISSUE OUR IRREVOCABLE STANDBY LETTER OF CREDIT NO.                 
(THIS “LETTER OF CREDIT”) IN FAVOR OF SABINE PASS LIQUEFACTION, LLC, AS
BENEFICIARY, FOR AN INITIAL AMOUNT OF THREE HUNDRED NINETY MILLION U.S. DOLLARS
($390,000,000) (THE “STATED AMOUNT”) AT THE REQUEST AND FOR THE ACCOUNT OF
BECHTEL OIL, GAS AND CHEMICALS, INC., AS APPLICANT.

WE ARE INFORMED THAT THIS LETTER OF CREDIT IS ISSUED ON BEHALF OF THE APPLICANT
TO SUPPORT APPLICANT’S OBLIGATIONS UNDER THAT CERTAIN LUMP SUM TURNKEY AGREEMENT
FOR THE ENGINEERING, PROCUREMENT AND CONSTRUCTION OF THE SABINE PASS
LIQUEFACTION FACILITY, DATED AS OF NOVEMBER 11, 2011, BY AND BETWEEN APPLICANT
AND BENEFICIARY (AS AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM
TIME TO TIME, THE “AGREEMENT”).

FUNDS UNDER THIS LETTER OF CREDIT ARE AVAILABLE BY PAYMENT AGAINST THE
PRESENTATION OF YOUR DRAFT(S) DRAWN AT SIGHT ON [INSERT ISSUING BANK’S NAME AND
ADDRESS] (THE “ISSUING BANK”) IN SUBSTANTIALLY THE FORM OF ANNEX I ATTACHED
HERETO AND ACCOMPANIED BY A DRAWING CERTIFICATE DULY SIGNED IN SUBSTANTIALLY THE
FORM OF ANNEX II OR ANNEX VI ATTACHED HERETO APPROPRIATELY COMPLETED.

PARTIAL DRAWINGS ARE PERMITTED. ALL BANKING CHARGES UNDER THIS LETTER OF CREDIT
ARE FOR ACCOUNT OF THE APPLICANT.

THIS LETTER OF CREDIT IS TRANSFERABLE IN ITS ENTIRETY AND NOT IN PART, UPON
NOTICE BY BENEFICIARY TO ISSUER HEREUNDER, SUBSTANTIALLY IN THE FORM OF ANNEX
III ATTACHED HERETO APPROPRIATELY COMPLETED; PROVIDED, HOWEVER, THAT THIS LETTER
OF CREDIT MAY NOT BE TRANSFERRED TO ANY PERSON IF SUCH TRANSFER TO, OR DRAWING
UNDER THIS LETTER OF CREDIT BY, SUCH PERSON WOULD BE PROHIBITED OR BLOCKED UNDER
ANY U.S. EXECUTIVE ORDER, LAW OR ANY RULE OR REGULATION OF THE OFFICE OF FOREIGN
ASSETS CONTROL OF THE U.S. TREASURY DEPARTMENT OR THE U.S. COMMERCE DEPARTMENT,
AND ANY ATTEMPTED TRANSFER WHICH VIOLATES THIS PROVISION SHALL BE NULL AND VOID.

THE STATED AMOUNT SHALL BE AUTOMATICALLY AND PERMANENTLY REDUCED BY THE AMOUNT
OF ANY DRAWING RECEIVED BY BENEFICIARY PURSUANT TO THIS LETTER OF CREDIT [INSERT
ENTIRE LETTER OF CREDIT REFERENCE, ALL NUMBERS AND LETTERS].

 

R-1



--------------------------------------------------------------------------------

THE STATED AMOUNT OF THIS LETTER OF CREDIT SHALL DECREASE TO AN AGGREGATE AMOUNT
OF TWO HUNDRED SEVENTY THREE MILLION U.S. DOLLARS ($273,000,000) THIRTY
(30) DAYS AFTER ISSUING BANK’S RECEIPT FROM BENEFICIARY OF WRITTEN NOTICE THAT
(A) SUBSTANTIAL COMPLETION OF SUBPROJECT 1 HAS OCCURRED, (B) CONTRACTOR HAS PAID
ALL DELAY LIQUIDATED DAMAGES OWED FOR SUBPROJECT 1, AND (C) CONTRACTOR HAS
ACHIEVED THE PERFORMANCE GUARANTEE FOR SUBPROJECT 1 OR PAID ALL PERFORMANCE
LIQUIDATED DAMAGES FOR SUBPROJECT 1, WHICH SHALL BE IN SUBSTANTIALLY THE FORM OF
ANNEX IV ATTACHED HERETO APPROPRIATELY COMPLETED.

THE STATED AMOUNT OF THIS LETTER OF CREDIT SHALL DECREASE TO AN AGGREGATE AMOUNT
OF ONE HUNDRED FIFTY SIX MILLION U.S. DOLLARS ($156,000,000) THIRTY (30) DAYS
AFTER ISSUING BANK’S RECEIPT FROM BENEFICIARY OF WRITTEN NOTICE THAT
(A) SUBSTANTIAL COMPLETION OF SUBPROJECT 2 HAS OCCURRED, (B) CONTRACTOR HAS PAID
ALL DELAY LIQUIDATED DAMAGES OWED FOR SUBPROJECT 2, AND (C) CONTRACTOR HAS
ACHIEVED THE PERFORMANCE GUARANTEE FOR SUBPROJECT 2 OR PAID ALL PERFORMANCE
LIQUIDATED DAMAGES FOR SUBPROJECT 2, WHICH SHALL BE IN SUBSTANTIALLY THE FORM OF
ANNEX IV ATTACHED HERETO APPROPRIATELY COMPLETED.

THE STATED AMOUNT OF THIS LETTER OF CREDIT SHALL DECREASE TO AN AGGREGATE AMOUNT
OF SEVENTY EIGHT MILLION U.S. DOLLARS ($78,000,000) THIRTY (30) DAYS AFTER
ISSUING BANK’S RECEIPT FROM BENEFICIARY WRITTEN NOTICE OF THE EXPIRATION OF THE
DEFECT CORRECTION PERIOD FOR SUBPROJECT 1, WHICH SHALL BE IN SUBSTANTIALLY THE
FORM OF ANNEX VII ATTACHED HERETO APPROPRIATELY COMPLETED.

THIS LETTER OF CREDIT SHALL EXPIRE ON [                ,] 20[__] BUT SUCH
EXPIRATION DATE SHALL BE AUTOMATICALLY EXTENDED FOR A PERIOD OF ONE YEAR ON
[                ], 20[__], AND ON EACH SUCCESSIVE EXPIRATION DATE THEREAFTER,
UNLESS (A) AT LEAST 120 CALENDAR DAYS BEFORE THE THEN CURRENT EXPIRATION DATE WE
NOTIFY BOTH BENEFICIARY AND APPLICANT, BY CERTIFIED MAIL, AT THEIR RESPECTIVE
ADDRESSES SET FORTH ABOVE, THAT WE HAVE DECIDED NOT TO EXTEND THIS LETTER OF
CREDIT BEYOND THE THEN CURRENT EXPIRATION DATE, OR (B) BEFORE THE THEN CURRENT
EXPIRATION DATE, BENEFICIARY PROVIDES WRITTEN NOTICE TO US IN SUBSTANTIALLY THE
FORM OF ANNEX V (I) OF THE EXPIRATION OF THE “DEFECT CORRECTION PERIOD FOR
SUBPROJECT 2” (AS DEFINED IN THE AGREEMENT), OR (II) THAT THE AGREEMENT HAS
OTHERWISE EXPIRED. IN THE EVENT BENEFICIARY IS SO NOTIFIED BY US PURSUANT TO
CLAUSE (A) OF THE IMMEDIATELY PRECEDING SENTENCE, ANY UNUSED PORTION OF THIS
LETTER OF CREDIT SHALL BE IMMEDIATELY AVAILABLE FOR PAYMENT TO BENEFICIARY UPON
BENEFICIARY’S PRESENTMENT OF DRAFTS DRAWN AT SIGHT IN SUBSTANTIALLY THE FORM OF
ANNEX I AND ANNEX VI ATTACHED HERETO APPROPRIATELY COMPLETED NO EARLIER THAN
THIRTY (30) CALENDAR DAYS PRIOR TO THE THEN CURRENT EXPIRATION DATE.

IF WE RECEIVE YOUR DRAFT AND DRAWING CERTIFICATE IN FULL COMPLIANCE WITH THE
TERMS AND CONDITIONS OF THIS LETTER OF CREDIT AT OR BEFORE 11:00 A.M., C.S.T.,
ON A BUSINESS DAY, WE WILL HONOR YOUR DEMAND FOR PAYMENT NO LATER THAN THE CLOSE
OF BUSINESS ON THE NEXT FOLLOWING BUSINESS DAY. IF WE RECEIVE YOUR DRAFT AND
DRAWING CERTIFICATE IN FULL COMPLIANCE WITH THE TERMS AND CONDITIONS OF THIS
LETTER OF CREDIT AFTER 11:00 A.M., C.S.T., ON A BUSINESS DAY, WE WILL HONOR YOUR
DEMAND FOR PAYMENT NO LATER THAN THE CLOSE OF BUSINESS ON THE SECOND BUSINESS
DAY FOLLOWING SUCH RECEIPT. “BUSINESS DAY” MEANS ANY DAY OTHER THAN A SATURDAY,
A SUNDAY OR ANY OTHER DAY COMMERCIAL BANKS IN THE UNITED STATES OF AMERICA ARE
AUTHORIZED OR REQUIRED TO BE CLOSED, AND A DAY ON WHICH PAYMENTS CAN BE EFFECTED
ON THE FEDWIRE SYSTEM.



--------------------------------------------------------------------------------

IF A DEMAND FOR PAYMENT MADE BY BENEFICIARY HEREUNDER DOES NOT, IN ANY INSTANCE,
CONFORM TO THE TERMS AND CONDITIONS OF THIS LETTER OF CREDIT, THE ISSUER SHALL
GIVE BENEFICIARY AND APPLICANT PROMPT NOTICE THAT THE DEMAND FOR PAYMENT WAS NOT
EFFECTED IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS LETTER OF CREDIT,
STATING THE REASONS THEREFORE AND THAT THE ISSUER WILL HOLD ANY DOCUMENTS AT
BENEFICIARY’S DISPOSAL OR UPON BENEFICIARY’S INSTRUCTIONS RETURN THE SAME TO
BENEFICIARY. UPON BEING NOTIFIED THAT THE DEMAND FOR PAYMENT WAS NOT EFFECTED IN
CONFORMITY WITH THIS LETTER OF CREDIT, BENEFICIARY MAY ATTEMPT TO CORRECT ANY
SUCH NON-CONFORMING DEMAND FOR PAYMENT.

WE WILL PROMPTLY NOTIFY BENEFICIARY AND APPLICANT OF ANY NOTICE RECEIVED OR
ACTION FILED ALLEGING THE INSOLVENCY OR BANKRUPTCY OF THE ISSUING BANK, OR
ALLEGING ANY VIOLATIONS OF REGULATORY REQUIREMENTS WHICH COULD RESULT IN
SUSPENSION OR REVOCATION OF OUR CHARTER OR LICENSE TO DO BUSINESS. IN THE EVENT
WE BECOME UNABLE TO FULFILL OUR OBLIGATIONS UNDER THIS LETTER OF CREDIT FOR ANY
REASON, NOTICE SHALL BE GIVEN IMMEDIATELY TO EACH OF YOU.

FOR THE WRITTEN NOTICE SPECIFIED IN PARAGRAPH 2 OF ANNEX II, THE CONTENTS OF
SUCH NOTICE OR INVOICE, AS THE CASE MAY BE, SHALL NOT BE CONSIDERED AS A TERM OF
DRAWING. THE ONLY PURPOSE FOR PRESENTATION OF SUCH NOTICE OR INVOICE IS TO NOTE
THE DATE ON SUCH NOTICE OR INVOICE AND TO VERIFY THAT AT LEAST TEN (10) CALENDAR
DAYS HAVE ELAPSED SINCE ISSUANCE OF THE NOTICE OR RECEIPT OF THE INVOICE.

EXCEPT AS OTHERWISE EXPRESSLY STATED HEREIN, THIS LETTER OF CREDIT IS SUBJECT TO
THE INTERNATIONAL STANDBY PRACTICES (1998), INTERNATIONAL CHAMBER OF COMMERCE
PUBLICATION NO. 590 (“ISP98”), WHICH SHALL IN ALL RESPECTS BE DEEMED A PART
HEREOF AS FULLY AS IF INCORPORATED IN FULL HEREIN, EXCEPT AS MODIFIED HEREBY.
THIS LETTER OF CREDIT IS ALSO SUBJECT TO THE LAWS OF THE STATE OF TEXAS AND
SHALL, AS TO MATTERS NOT GOVERNED BY ISP98, BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF SUCH STATE, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW THAT WOULD REQUIRE THE APPLICATION OF THE LAW OF ANOTHER
JURISDICTION. THE UNCITRAL CONVENTION ON INDEPENDENT GUARANTEES AND STANDBY
LETTERS OF CREDIT DOES NOT APPLY TO THIS LETTER OF CREDIT.

THIS LETTER OF CREDIT SETS FORTH IN FULL THE TERMS OF OUR UNDERTAKING AND SUCH
UNDERTAKING SHALL NOT IN ANY WAY BE MODIFIED OR AMPLIFIED BY REFERENCE TO ANY
DOCUMENT, INSTRUMENT, OR AGREEMENT REFERRED TO HEREIN OTHER THAN ISP98.

 

[NAME OF ISSUING U.S. BANK] BY:     NAME:     TITLE:     BY:     NAME:    
TITLE:    



--------------------------------------------------------------------------------

ANNEX I

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER                 

DRAFT

                    , 20    

PAY AT SIGHT TO ORDER OF OURSELVES                              AND
            /100 U.S. DOLLARS (U.S.$                    ). THIS DRAFT IS
PRESENTED UNDER IRREVOCABLE STANDBY LETTER OF CREDIT NO.                     
DATED                     , ISSUED FOR THE ACCOUNT OF BECHTEL OIL, GAS AND
CHEMICALS, INC.

 

TO: [ISSUING BANK NAME]

[ISSUING BANK ADDRESS]

 

SABINE PASS LIQUEFACTION, LLC By:     Name:     Title:    



--------------------------------------------------------------------------------

ANNEX II

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER                 

DRAWING CERTIFICATE

 

TO: [ISSUING BANK NAME]

[ISSUING BANK ADDRESS]

 

RE: IRREVOCABLE STANDBY LETTER OF CREDIT NO.                     

GENTLEMEN:

REFERENCE IS MADE TO THAT CERTAIN IRREVOCABLE STANDBY LETTER OF CREDIT NO.
                     (THE “LETTER OF CREDIT”) ISSUED BY YOU IN FAVOR OF SABINE
PASS LIQUEFACTION, LLC (“BENEFICIARY”).

IN ACCORDANCE WITH THAT CERTAIN LUMP SUM TURNKEY AGREEMENT FOR THE ENGINEERING,
PROCUREMENT AND CONSTRUCTION OF THE SABINE PASS LIQUEFACTION FACILITY, DATED AS
OF NOVEMBER 11, 2011 BY AND BETWEEN BENEFICIARY AND BECHTEL OIL, GAS AND
CHEMICALS, INC. (“APPLICANT”) (AS AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE
MODIFIED FROM TIME TO TIME, THE “AGREEMENT”), THE UNDERSIGNED, AN OFFICER OF
BENEFICIARY, DOES HEREBY CERTIFY THAT:

1. APPLICANT OWES BENEFICIARY LIQUIDATED DAMAGES IN ACCORDANCE WITH THE
AGREEMENT, OR APPLICANT OWES BENEFICIARY ANY OTHER LIABILITIES, DAMAGES, LOSSES,
COSTS OR EXPENSES ARISING OUT OF OR RELATING TO A BREACH OF ANY OBLIGATION UNDER
THE AGREEMENT OR A DEFAULT OR OTHERWISE; AND

2. AT LEAST TEN (10) CALENDAR DAYS PRIOR TO THE DATE OF THIS CERTIFICATE,
EITHER: (A) BENEFICIARY HAS PROVIDED WRITTEN NOTICE TO APPLICANT (A COPY OF
WHICH IS ATTACHED) STATING BENEFICIARY’S INTENT TO DRAW AGAINST THE LETTER OF
CREDIT AND THE AMOUNT TO BE DRAWN AND SPECIFYING THE GENERAL NATURE OF SUCH
LIQUIDATED DAMAGES OR SUCH LIABILITIES, DAMAGES, LOSSES, COSTS OR EXPENSES OWED
TO BENEFICIARY FOR SUCH BREACH OR SUCH DEFAULT OR OTHERWISE, OR (B) APPLICANT
HAS RECEIVED FROM BENEFICIARY AN INVOICE (A COPY OF WHICH IS ATTACHED) FOR
LIQUIDATED DAMAGES OWED TO BENEFICIARY IN ACCORDANCE WITH THE AGREEMENT AND
APPLICANT HAS NOT PAID ALL OF SUCH INVOICED LIQUIDATED DAMAGES WITHIN TEN
(10) DAYS OF RECEIPT OF SUCH INVOICE; AND

3. BENEFICIARY IS ENTITLED TO PAYMENT OF U.S.$[                ].

YOU ARE REQUESTED TO REMIT PAYMENT OF THIS DRAWING IN IMMEDIATELY AVAILABLE
FUNDS BY WIRE TRANSFER TO THE FOLLOWING ACCOUNT:

[ACCOUNT INFORMATION]

IN WITNESS WHEREOF, THE UNDERSIGNED HAS EXECUTED AND DELIVERED THIS CERTIFICATE
AS OF THIS              DAY OF                 , 20    .

 

SABINE PASS LIQUEFACTION, LLC BY:     NAME:     TITLE:    



--------------------------------------------------------------------------------

ANNEX III

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER                 

FORM OF TRANSFER NOTICE

DATE:                     

 

TO: [ISSUING BANK]

[ISSUING BANK ADDRESS]

 

RE: IRREVOCABLE STANDBY LETTER OF CREDIT NO.                     

GENTLEMEN:

FOR VALUE RECEIVED, THE UNDERSIGNED BENEFICIARY HEREBY IRREVOCABLY TRANSFERS TO:

 

        NAME OF TRANSFEREE         ADDRESS

 

 

ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY TO DRAW UNDER THE ABOVE LETTER OF
CREDIT IN ITS ENTIRETY.

BY THIS TRANSFER, ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY IN SUCH LETTER OF
CREDIT ARE TRANSFERRED TO THE TRANSFEREE AND THE TRANSFEREE SHALL HAVE THE SOLE
RIGHTS AS BENEFICIARY THEREOF, INCLUDING SOLE RIGHTS RELATING TO ANY AMENDMENTS
WHETHER INCREASES OR EXTENSIONS OR OTHER AMENDMENTS AND WHETHER NOW EXISTING OR
HEREAFTER MADE. ALL AMENDMENTS ARE TO BE ADVISED TO DIRECT TO THE TRANSFEREE
WITHOUT NECESSITY OF ANY CONSENT OF OR NOTICE TO THE UNDERSIGNED BENEFICIARY.

THE ORIGINAL OF SUCH LETTER OF CREDIT IS RETURNED HEREWITH, AND WE ASK YOU TO
ENDORSE THE TRANSFER ON THE REVERSE HEREOF, AND FORWARD IT DIRECT TO THE
TRANSFEREE WITH YOUR CUSTOMARY NOTICE OF TRANSFER.

ENCLOSED IS REMITTANCE OF U.S.$[            ] VIA CERTIFIED CHECK IN PAYMENT OF
YOUR TRANSFER COMMISSION AND IN ADDITION THERETO WE AGREE TO PAY TO YOU ON
DEMAND ANY EXPENSES WHICH MAY BE INCURRED BY YOU IN CONNECTION WITH THIS
TRANSFER.

 

SINCERELY, SABINE PASS LIQUEFACTION, LLC    AUTHORIZED NAME & TITLE   
AUTHORIZED SIGNATURE   



--------------------------------------------------------------------------------

TELEPHONE NUMBER

THE ABOVE SIGNATURE, WITH TITLE AS STATED, CONFORMS WITH THAT ON FILE WITH US
AND IS AUTHORIZED FOR EXECUTION OF SUCH INSTRUMENTS.

 

   NAME & ADDRESS OF BANK     

       

 

   AUTHORIZED NAME & TITLE           

 

   AUTHORIZED SIGNATURE           

 

   TELEPHONE NO.           

THIS FORM MUST BE EXECUTED IN DUPLICATE.

 

(a)    FOR BANK USE ONLY

  Confirmation of Authenticating Bank’s signature performed by:  
___________________________________________   Date:                       Time:
                 a.m./p.m.     Addl Info.:  

___________________________

 



--------------------------------------------------------------------------------

ANNEX IV

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER                 

FORM OF NOTICE OF SUBSTANTIAL COMPLETION FOR SUBPROJECT [            ]

DATE:                     

 

TO: [ISSUING BANK NAME]

[ISSUING BANK ADDRESS]

 

RE: IRREVOCABLE STANDBY LETTER OF CREDIT NO.                 

GENTLEMEN:

REFERENCE IS MADE TO THAT CERTAIN IRREVOCABLE STANDBY LETTER OF CREDIT NO.
                 (THE “LETTER OF CREDIT”) ISSUED BY YOU IN FAVOR OF SABINE PASS
LIQUEFACTION, LLC. (“BENEFICIARY”), AND THE LUMP SUM TURNKEY AGREEMENT FOR THE
ENGINEERING, PROCUREMENT AND CONSTRUCTION OF THE SABINE PASS LIQUEFACTION
FACILITY DATED AS OF NOVEMBER 11, 2011 BY AND BETWEEN BENEFICIARY AND BECHTEL
OIL, GAS AND CHEMICALS, INC. (AS AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE
MODIFIED FROM TIME TO TIME).

IN ACCORDANCE WITH THE TERMS OF LETTER OF CREDIT, BENEFICIARY HEREBY NOTIFIES
YOU THAT (A) SUBSTANTIAL COMPLETION OF SUBPROJECT [            ] HAS OCCURRED,
(B) CONTRACTOR HAS PAID ALL DELAY LIQUIDATED DAMAGES OWED FOR SUCH SUBPROJECT,
AND (C) CONTRACTOR HAS ACHIEVED THE PERFORMANCE GUARANTEE FOR SUCH SUBPROJECT OR
PAID ALL PERFORMANCE LIQUIDATED DAMAGES FOR SUCH SUBPROJECT.

THE UNDERSIGNED HEREBY REQUESTS THAT THE STATED AMOUNT OF THIS LETTER OF CREDIT
DECREASE TO AN AGGREGATE AMOUNT OF U.S. DOLLARS ($[            ]).

 

SABINE PASS LIQUEFACTION, LLC By:     Name:     Title:    



--------------------------------------------------------------------------------

ANNEX V

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER                 

FORM OF NOTICE FOR EXPIRATION OF DEFECT CORRECTION PERIOD FOR SUBPROJECT 2

OR EXPIRATION OF TERM OF AGREEMENT

DATE:                     

 

TO: [ISSUING BANK NAME]

[ISSUING BANK ADDRESS]

 

RE: IRREVOCABLE STANDBY LETTER OF CREDIT NO.                 

GENTLEMEN:

REFERENCE IS MADE TO THAT CERTAIN IRREVOCABLE STANDBY LETTER OF CREDIT NO.
                 (THE “LETTER OF CREDIT”) ISSUED BY YOU IN FAVOR OF SABINE PASS
LIQUEFACTION, LLC. (“BENEFICIARY”).

IN ACCORDANCE WITH THE TERMS OF LETTER OF CREDIT, BENEFICIARY HEREBY NOTIFIES
YOU OF (A) THE EXPIRATION OF THE DEFECT CORRECTION PERIOD FOR SUBPROJECT 2 OR
(B) THE EXPIRATION OF THE TERM OF THE LUMP SUM TURNKEY AGREEMENT FOR THE
ENGINEERING, PROCUREMENT AND CONSTRUCTION OF THE SABINE PASS LIQUEFACTION
FACILITY DATED AS OF NOVEMBER 11, 2011, BY AND BETWEEN BENEFICIARY AND BECHTEL
OIL, GAS AND CHEMICALS, INC. (AS AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE
MODIFIED FROM TIME TO TIME).

THE UNDERSIGNED HEREBY REQUESTS TERMINATION OF THIS LETTER OF CREDIT AND
CONFIRMATION TO APPLICANT OF SAID TERMINATION.

THE LETTER OF CREDIT SHALL EXPIRE ON [                    ], 20[__].

 

SABINE PASS LIQUEFACTION, LLC By:     Name:     Title:    



--------------------------------------------------------------------------------

ANNEX VI

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER                 

DRAWING CERTIFICATE

                    , 20        

TO: [ISSUING BANK NAME]

[ISSUING BANK ADDRESS]

 

RE: IRREVOCABLE STANDBY LETTER OF CREDIT NO.                 

GENTLEMEN:

REFERENCE IS MADE TO THAT CERTAIN IRREVOCABLE STANDBY LETTER OF CREDIT NO.
                 (THE “LETTER OF CREDIT”) ISSUED BY YOU IN FAVOR OF SABINE PASS
LIQUEFACTION, LLC (“BENEFICIARY”).

IN ACCORDANCE WITH THAT CERTAIN LUMP SUM TURNKEY AGREEMENT FOR THE ENGINEERING,
PROCUREMENT AND CONSTRUCTION OF THE SABINE PASS LIQUEFACTION FACILITY DATED AS
OF NOVEMBER 11, 2011, BY AND BETWEEN BENEFICIARY AND BECHTEL OIL, GAS AND
CHEMICALS, INC. (“APPLICANT”) (AS AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE
MODIFIED FROM TIME TO TIME, THE “AGREEMENT”), THE UNDERSIGNED, AN OFFICER OF
BENEFICIARY, DOES HEREBY CERTIFY THAT:

1. BENEFICIARY HAS BEEN NOTIFIED THAT YOU HAVE DECIDED NOT TO EXTEND THE LETTER
OF CREDIT BEYOND THE CURRENT EXPIRATION DATE;

2. APPLICANT HAS NOT DELIVERED TO BENEFICIARY A REPLACEMENT LETTER OF CREDIT
SUBSTANTIALLY IDENTICAL TO THE LETTER OF CREDIT (I.E., IRREVOCABLE STANDBY
LETTER OF CREDIT NO.                 ) FROM A COMMERCIAL BANK IN THE UNITED
STATES OF AMERICA RATED AT LEAST A- BY STANDARD & POOR’S AND AT LEAST A3 BY
MOODY’S INVESTORS SERVICES, AND THIRTY (30) OR LESS CALENDAR DAYS REMAIN BEFORE
THE EXPIRATION OF THE CURRENT EXPIRATION DATE; AND

3. BENEFICIARY IS ENTITLED TO PAYMENT OF U.S.$[                    ].

YOU ARE REQUESTED TO REMIT PAYMENT OF THIS DRAWING IN IMMEDIATELY AVAILABLE
FUNDS BY WIRE TRANSFER TO THE FOLLOWING ACCOUNT:

[ACCOUNT INFORMATION]

IN WITNESS WHEREOF, THE UNDERSIGNED HAS EXECUTED AND DELIVERED THIS CERTIFICATE
AS OF THIS                  DAY OF                 , 20    .

 

SABINE PASS LIQUEFACTION, LLC By:     Name:     Title:    



--------------------------------------------------------------------------------

ANNEX VII

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER                 

FORM OF NOTICE OF EXPIRATION OF DEFECT CORRECTION PERIOD FOR SUBPROJECT 1

DATE:                     

 

TO: [ISSUING BANK NAME]

[ISSUING BANK ADDRESS]

 

RE: IRREVOCABLE STANDBY LETTER OF CREDIT NO.                 

GENTLEMEN:

REFERENCE IS MADE TO THAT CERTAIN IRREVOCABLE STANDBY LETTER OF CREDIT NO.
                 (THE “LETTER OF CREDIT”) ISSUED BY YOU IN FAVOR OF SABINE PASS
LIQUEFACTION, LLC. (“BENEFICIARY”), AND THE LUMP SUM TURNKEY AGREEMENT FOR THE
ENGINEERING, PROCUREMENT AND CONSTRUCTION OF THE SABINE PASS LIQUEFACTION
FACILITY DATED AS OF NOVEMBER 11, 2011, BY AND BETWEEN BENEFICIARY AND BECHTEL
OIL, GAS AND CHEMICALS, INC. (AS AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE
MODIFIED FROM TIME TO TIME).

IN ACCORDANCE WITH THE TERMS OF LETTER OF CREDIT, BENEFICIARY HEREBY NOTIFIES
YOU THAT THE DEFECT CORRECTION PERIOD FOR SUBPROJECT 1 HAS EXPIRED.

THE UNDERSIGNED HEREBY REQUESTS THAT THE STATED AMOUNT OF THIS LETTER OF CREDIT
DECREASE TO AN AGGREGATE AMOUNT OF U.S. DOLLARS ($78,000,000).

 

SABINE PASS LIQUEFACTION, LLC By:     Name:     Title:    



--------------------------------------------------------------------------------

Execution Draft

ATTACHMENT S

PERFORMANCE TESTS AND COMMISSIONING TESTS

Table of Contents

 

1.      INTRODUCTION

     1   

1.1

  PURPOSE      1   

1.2

  DEFINITIONS      1   

2.      PERFORMANCE TEST

     2   

2.1

  GENERAL      2   

2.2

  PERFORMANCE TEST REPORTS      2   

2.3

  PURPOSE OF LNG PRODUCTION RATE PERFORMANCE TEST      3   

2.4

  LNG PRODUCTION RATE GUARANTEE CONDITIONS      3   

2.5

  PERFORMANCE TEST PROCEDURES; MEASUREMENT AND CALCULATION METHODS      4   

3.      COMMISSIONING TESTS

     6   

3.1

  PURPOSE OF TESTS      6   

3.2

  UNIT 10 – LIQUEFACTION FACILITY AND EXISTING FACILITY      6   

3.3

  UNIT 11 – LNG TRAIN INLET FEED GAS METERING      7   

3.4

  UNIT 12 – ACID GAS REMOVAL AND AMINE REGENERATION      7   

3.5

  UNIT 13 – DEHYDRATION AND MERCURY REMOVAL      8   

3.6

  ***      8   

3.7

  UNIT 18 – HEAVIES REMOVAL UNIT      8   

3.8

  UNIT 19 – FLARE AND THERMAL OXIDATION SYSTEM      9   

3.9

  UNIT 22 – FUEL GAS SYSTEM      9   

3.10

  UNIT 24 – LNG STORAGE/SHIP LOADING AND BOIL OFF GAS COMPRESSORS      9   

3.11

  UNIT 29 – H2S TREATMENT UNIT      10   

3.12

  UNIT 31 – POWER GENERATION      11   

3.13

  UNIT 33 – FIRE PROTECTION SYSTEM      11   

3.14

  UNIT 35 – PLANT AND INSTRUMENT AIR      11   

3.15

  UNIT 36 – WATER SYSTEMS      11   

3.16

  UNIT 37 – TURBINE AIR HUMIDIFICATION SYSTEM      12   

3.17

  UNIT 39 – NITROGEN SYSTEM      12   

 

1. INTRODUCTION

 

1.1 Purpose

The purpose of this document is to establish the testing philosophy and outline
the minimum requirements for the Performance Tests and Commissioning Tests that
Contractor must perform as part of the Work. This Attachment S specifies the
minimum requirements for the Performance Test Procedures in Section 2 below and
Commissioning Test Procedures in Section 3 below.

 

1.2 Definitions

In addition to other defined terms in the Agreement, the following capitalized
terms have the meanings specified below.



--------------------------------------------------------------------------------

“Commissioning Tests” means the tests performed (including any repetition
thereof) during the commissioning phase, including those set forth in Section 3
of this Attachment S, to demonstrate that the applicable Equipment or system is
ready for use to receive Natural Gas and produce LNG for Performance Tests.

“Commissioning Test Procedures” has the meaning set forth in Section 3.1 of this
Attachment S.

“Fuel Gas Consumption” is defined as the sum of the readings of the flow
measurement devices on the high and low pressure fuel gas systems to the gas
turbine compressor drivers (11PK-2201/12PK-2201 and 11PK-2202/12PK-2202) in the
LNG Trains, multiplied by their respective heating values (HHV) as based on
chromatographic analysis as described in paragraph 2.5 (below). Fuel gas for the
gas turbine generators (GTGs) and other users is not included.

“LNG Production Rate Performance Test” has the meaning set forth in Section 2 of
this Attachment S.

“Ship Loading Time” means the time actually required to load a specified volume
of LNG into an LNG ship at the LNG berth.

 

2. PERFORMANCE TEST

 

2.1 General

The following sets forth general parameters for the Performance Test that
Contractor must perform as part of the Scope of Work in order to determine
whether the Minimum Acceptance Criteria (“MAC”) and Performance Guarantee
prescribed in Attachment T have been achieved. The Parties shall agree, in
accordance with the provisions of Section 11.2 of the Agreement, upon detailed
procedures for the Performance Test (“Performance Test Procedures”).

 

2.2 Performance Test Reports

Contractor shall submit to Owner a report upon completion of each of Performance
Test that, at a minimum, complies with the requirements of Section 11.2 of the
Agreement. Each such report shall include a copy of the Performance Test
Procedures and a summary of the results. Each such report shall include an
evaluation showing that the Performance Guarantee, Minimum Acceptance Criteria,
Guarantee Conditions and other design limits have been met. In addition,
Contractor shall issue a test completion certificate to Owner for signature upon
completion of each of the Performance Tests; provided that, Owner’s signature
upon such certificate shall not constitute an acceptance of the Performance Test
nor the results, shall not waive Owner’s rights under the Agreement nor relieve
Contractor of its obligations under the Agreement.

 

2



--------------------------------------------------------------------------------

2.3 Purpose of LNG Production Rate Performance Test.

A Performance Test (“LNG Production Rate Performance Test”) shall be conducted
to determine whether the each LNG Train has achieved the LNG Production Rate
Performance Guarantee or the LNG Production Rate Minimum Acceptance Criteria
specified in Attachment T. The LNG Production Rate Performance Test shall be
conducted in accordance with the LNG Production Rate Guarantee Conditions
specified in Section 2.4 and the Performance Test Procedures specified in
Section 2.5 of this Attachment S.

 

2.4 LNG Production Rate Guarantee Conditions.

The conditions upon which the LNG Production Rate Performance Guarantee, LNG
Production Rate MAC and Fuel Gas Consumption are based (“LNG Production Rate
Guarantee Conditions”) are as follows:

 

  1. At the pipeline battery limit, the composition of the Feed Gas will be
within the range of feed gas compositions shown in FEED Document no.
25611-900-3DR-V04F-00001 rev 0, “General Specification for Process Design
Basis”, paragraph 3.2. The pressure of the Feed Gas and temperature of the Feed
Gas and flow availability of the Feed Gas will be within the Feed Gas design
ranges specified in FEED Document no. 25611-200-3BD-M04-00002 rev E, “Basis of
Design (BOD) Summary,” Table 1, item “2 Upstream Facilities (Rely Upon).

 

  2. The refrigeration compressor gas turbine drivers shall deliver no more than
their de-rated power. “De-rated power” is defined as the site available power
minus the fouling and degradation deduction defined in FEED Document no.
25611-200-3BD-M04-00002 rev E, “Basis of Design (BOD) Summary,” Table 1, item
3.20. “Site available power” is defined as the gas turbine maximum power
demonstrated at Site with the gas turbine in a new and clean condition, while
operating within the maximum exhaust gas temperature limitation allowed by the
applicable Equipment Subcontractor.

 

  3. Each individual refrigeration service will be controlled so that the
average gas turbine power (averaged over the Performance Test period) is within
***% to ***% of its average de-rated power.

 

  4. During the continuous 72-hour period of the LNG Production Rate Performance
Test, the following conditions must be met:

 

  a. No flaring or venting is permitted other than minor emergency flaring, up
to a maximum of one hour duration in the aggregate;

 

  b. A ship is not being loaded;

 

  c. The loading line is being maintained cold, with adequate re-circulation;

 

  d. The compressor power is limited as stated in this Section 2.4 above; and

 

3



--------------------------------------------------------------------------------

  e. No Natural Gas sourced from downstream of the LNG Train Feed Gas flow meter
is being used for power generation, and no Natural Gas is exported for any use
outside the envelope consisting of the Liquefaction Facility plus the Existing
Facility’s LNG storage tanks and loading/boiloff gas piping and equipment. This
prohibition includes but is not limited to the export of re-vaporized LNG.

 

  5. Fuel Gas Consumption for each LNG Train shall not exceed *** percent (***%)
of the Feed Gas Rate as measured by the LNG Train Feed Gas flow meter during the
LNG Production Rate Performance Test.

 

  6. The ambient air temperature averaged over the test period shall be within
the range of “Design Minimum” and “Design Maximum” as specified in FEED Document
no. 25611-200-3BD-M04-00002 rev E, “Basis of Design (BOD) Summary,” Table 2,
item 8.1.

 

2.5 Performance Test Procedures; Measurement and Calculation Methods.

The Performance Test Procedures for the LNG Production Rate Performance Test,
including the measurement and calculation methods, shall be in accordance with
the following general parameters, subject to change only by mutual agreement of
the Owner and Contractor in accordance with Section 21.2 of the Agreement.

 

  1. LNG production will be measured by the increase in the LNG in storage in
MMbtu HHV as measured by the radar gauge for the applicable Tank(s) over a
72-hour continuous period. The LNG Tanks shall be strapped prior to commencement
of the Performance Test.

 

  2. The LNG composition will be measured by sampling the product rundown and
conducting a gas chromatographic analysis in accordance with GPA 2261. The
in-tank composition after final flash will be calculated from this analysis
using measured rundown and LNG tank temperatures and pressures and simulations
undertaken with Hyprotech Corporation’s HYSYS, version 7.1, using the Peng
Robinson/Lee Kesler physical properties package. The density of the LNG in the
tanks will also be calculated from this composition using Hysys. The Btu content
of the LNG will be calculated from the composition using data in GPA 2145.

 

  3. The Fuel Gas Consumption shall be calculated based on measurements from
flow measurement devices of a mutually agreed type on the high and low pressure
fuel gas systems and using the same chromatographic analysis methods and data
described above. The flows will be corrected as appropriate for temperature and
pressure differences from baseline calibration.

 

4



--------------------------------------------------------------------------------

  4. Ambient temperature will be measured using the weather station located at
the Existing Facility.

 

  5. Owner and Contractor shall confirm that the LNG Production Rate Guarantee
Conditions: (i) have been satisfied prior to commencement of the LNG Production
Rate Performance Test and (ii) continue to be satisfied during the conduct of
the LNG Production Rate Performance Test. If, before or during the LNG
Production Rate Performance Test, any deviation from the LNG Production Rate
Guarantee Conditions occurs which is not caused by Contractor or its
Subcontractors, then the Owner and Contractor shall meet to agree on (a) the
technical viability of conducting the LNG Production Rate Performance Test and
(b) any adjustments to the Performance Guarantee set forth in this Attachment S
and Attachment T.

 

  6. The Performance Guarantee and Minimum Acceptance Criteria specified in
Attachment S and fuel gas consumption requirement described in paragraph 2.4
above are based on the following conditions:

 

  a) Ambient air temperature and wet bulb temperature are at “Design” condition
as specified in Bechtel document no. 25611-200-3BD-M04-00002 rev E, “Basis of
Design (BOD) Summary,” Table 2, item 8.1;

 

  b) Feed gas supply pressure is at “Feed Gas Operating Pressure at Design Case”
as specified in Bechtel document no. 25611-200-3BD-M04-00002 rev E, “Basis of
Design (BOD) Summary,” Table 1, item 2.2, at the tie-in point specified in the
same document item 2.3;

 

  c) Feed gas supply temperature is at the “Average” condition as specified in
Bechtel document no. 25611-200-3BD-M04-00002 rev E, “Basis of Design (BOD)
Summary,” Table 1, item 2.5.2;

 

  d) Feed Gas composition is the “Design Case” composition as specified in
Bechtel document no. 25611-900-3DR-V04F-00001 rev 0, “General Specification for
Process Design Basis”, paragraph 3.2.

 

  7. If any of the conditions prevailing during the LNG Production Rate
Performance Test are not in accordance with the conditions described in this
Attachment S, Section 2.4, paragraphs 6a through 6d, then the Performance
Guarantees and Minimum Acceptance Criteria described in Attachment T, and the
fuel gas consumption condition described in this Attachment S paragraph 2.4,
paragraph 5, will be adjusted for such deviation(s) using the same process
simulation model, software, thermodynamic data packages, methods, and principles
used for the original design (i.e. Hyprotech Corporation’s HYSYS, version 7.1,
using the Peng Robinson/Lee Kesler physical properties package).

 

5



--------------------------------------------------------------------------------

  8. If the average gas turbine power measured over the test period deviates
from the derated gas turbine power as specified in this Attachment S paragraph
2.4, paragraph 2, then the LNG Production Rate Test results will be adjusted
proportionally to the ratio of derated gas turbine power to the average measured
power upon mutual agreement of Owner and Contractor.

 

3. COMMISSIONING TESTS

 

3.1 Purpose of Tests

The Commissioning Tests are: (i) focused on individual Equipment or subsystems
of Equipment; (ii) will be performed in accordance with the Project
Commissioning Plan accepted by Owner in accordance with Section 4.4 of the
Agreement; and (iii) will generally be done as soon as reasonably possible after
the Equipment or subsystem of Equipment is put in operation and has shown
performance suitable for testing. The Project Commissioning Plan shall specify
the pre-commissioning and commissioning activities to be completed prior to the
commencement of the Commissioning Tests and, at a minimum, include the
Commissioning Tests specified below. The Project Commissioning Plan shall
specify the scope, progression and sequence of these tests and whether the tests
are dependent or independent of each other.

All Commissioning Tests for each Subproject must be completed in accordance with
the Commissioning Test Procedures prior to commencing the Performance Tests for
such Subproject; provided that, in the event Contractor is unable to complete a
Commissioning Test and such inability will have no impact on the performance or
results of Performance Tests, Owner may, at its sole discretion, defer
completion of such Commissioning Test so long as the Commissioning Test is
completed prior to Substantial Completion of the applicable Subproject.

During the Commissioning Tests, all systems will be operated in accordance with
the requirements of the operating procedures.

 

3.2 Unit 10 – Liquefaction Facility and Existing Facility

 

  3.2.1 LNG Train Feed Gas Meter.

The inlet metering system for the LNG Train will be calibrated and tested per
the calibration audit manuals for the metering skid, by others.

 

  3.2.2 Plant ESD/DPV.

These tests will be performed in accordance with the Functional Testing
Procedures DPV, ESD.4, ESD.5, and ESD.6; shutdown devices will be checked for
proper function prior to initial start up of the system. These tests will verify
that the Liquefaction Facility and Existing Facility ESD, DPV systems provide
emergency protection as designed. The test will include firstly, a Site
Acceptance Test (SAT), for the entire Integrated Control and Safety System
(ICSS). Secondly, a complete set of loop

 

6



--------------------------------------------------------------------------------

checks that include systems will be completed as part of the test. Then finally,
before introducing Natural Gas into the Equipment or system of Equipment for the
first time, the DPV and ESD-4 will each separately be initiated by their control
room push buttons.

 

  3.2.3 Rated Case Demonstration (minimum Ambient).

A capacity evaluation test will be performed utilizing available power from the
refrigerant turbines, and within the design limits of the Liquefaction Facility
to validate as best as possible the assumptions around the minimum ambient rated
case used to set the hydraulic limits of the Liquefaction Facility. The test
results will be compared to the simulation case to evaluate margins to design
limits and identify if any have been exceeded.

 

  3.2.4 LNG Train Turndown Test.

The purpose of this test is to confirm the stability of the Liquefaction
Facility when the inlet feed rate into the Liquefaction Facility is ***% of the
design case inlet feed rate.

 

  3.2.5 LNG First Cargo.

The purpose of this measurement is to confirm that each Subproject has achieved
LNG First Cargo as defined in the Agreement and measured in accordance with
Section 2.5.1 of this Attachment S.

 

3.3 Unit 11 – LNG Train Inlet Feed Gas Metering

The Natural Gas flowing into each LNG Train is to be measured by flow meter 11
FQI-11003 for LNG Train 1, and flow meter 12 FQI-11003 for LNG Train 2. These
flow meters are to be calibrated and tested per meter system vendor calibration
audit manuals.

 

3.4 Unit 12 – Acid Gas Removal and Amine Regeneration

 

  3.4.1 Acid Gas Removal.

The CO2 acid gas removal system will be observed under normal operation when the
LNG Train is running at a comfortable high capacity prior to the Performance
Tests. Amine circulation and filter pressure drops will be observed. Amine
solution will be sampled and checked for contaminants, solution strength, and
acid gas loading (rich and lean).

 

  3.4.2 Amine Regeneration.

Conditions at the regenerator reboilers will be observed. Regenerator reflux
will be observed. The overhead product and acid gas vent stream shall be spot
sampled. Currents of each pump motor while under load will be recorded. All
these parameters shall be checked to ensure the design intent is met.
Demonstration of the switching of the acid gas stream from the H2S removal Unit
to the Thermal Oxidizer and back will also occur.

 

7



--------------------------------------------------------------------------------

  3.4.3 Hot Oil System.

Circulation and operation of the hot oil system will be checked against design
parameters.

 

3.5 Unit 13 – Dehydration and Mercury Removal

 

  3.5.1 Regeneration Gas Compressor.

This test will consist of verifying the manufacturer’s performance curve for the
design point. The compressor will be observed for safe operation for its normal
operating envelope.

 

  3.5.2 Molecular Sieve Driers Sequence Control Function Test.

A full functional test will be observed twice; first just prior to startup for
all three driers, and a second time during normal operation. The Molecular Sieve
Dehydration system will be capable of operating on the designated automatic
schedule.

 

  3.5.3 Molecular Sieve Driers Breakthrough Test.

The goal of this test is to determine the actual water capacity of all three
driers under a measured set of feed conditions. This test will measure the total
weight of water fed to the drier until a measurable water “breakthrough”
happens.

The driers will be on manual mode (no normal automatic switching sequence will
be used). A hygrometer will be used at the inlet and outlet of the drier with a
chart recorder to continuously record gas flow, temperature, pressure, inlet and
outlet water content. The breakthrough test results will be compared to the
cycle time used in the automatic sequence mode to ensure the compliance with the
Specifications.

Online analyzers will also be tested and checked against lab results.
Differential pressures across all liquefaction chillers to be recorded before
and after breakthrough test.

 

3.6 ***

 

  3.6.1 ***

***

 

  3.6.2 ***

***

 

3.7 Unit 18 – Heavies Removal Unit

The heavies removal unit is to be operated and tested to achieve successful
compliance with the LNG Train Specifications. The Natural Gas liquids component
content, quality, production rates, and Reid Vapor Pressure shall be measured
and recorded by sampling and laboratory analysis to verify successful
specification compliance.

 

8



--------------------------------------------------------------------------------

3.8 Unit 19 – Flare and Thermal Oxidation System

 

  3.8.1 Main Flares.

The flare tip will be observed for flame stability at a mutually agreed flow.

 

  3.8.2 Marine Flare.

The flare tip will be observed for flame stability at a mutually agreed flow.

 

  3.8.3 Thermal Oxidizer.

Operation of the thermal oxidizer will be checked, including analysis of exhaust
gas.

 

3.9 Unit 22 – Fuel Gas System

Emission testing of the gas turbine exhausts will be done by an outside
specialist contractor, after the LNG Train is operating normally and will be
done prior to each Performance Test. Emissions will be tested from each stack to
ensure they meet or exceed the design Specifications.

 

3.10 Unit 24 – LNG Storage/Ship Loading and Boil Off Gas Compressors

 

  3.10.1 Boil Off Gas Compressors.

This first test will consist of verifying the manufacturer’s performance curve
for the design point for each compressor. Each compressor will be observed for
safe operation for its normal operating envelope. Actual flow rate, gas
composition, pressure and temperature at the machine’s suction and discharge
will be recorded.

The second test will consist of operating all installed units in parallel during
ship loading operations (operation throughout the range of vapor return rates)
with all gas from the Boil Off Gas Compressors recovered to the process and no
flaring and with all controls in automatic. This test will be done to evaluate
stability and controllability for the expected range of flows.

 

  3.10.2 LNG Loading Pumps.

This test will consist of verifying the manufacturer’s performance curve for the
design point. Pumps will be observed for safe operation at the minimum flow with
acceptably low vibration. Operating amperage of each pump motor while under load
at minimum flow to end of curve flow during the test will be recorded to ensure
that actual currents do not exceed nameplate Full Load Amp (FLA) ratings.

 

  3.10.3 Ship Loading Time Test.

The Ship Loading Time Test shall be conducted to determine whether the Project
has achieved the ship loading time performance specified in the FEED Document
no. 25611-200-3BD-M04-00002 rev E, “Basis of Design (BOD) Summary,” Table 1,
item 3.25. The Ship Loading Time Test shall be conducted in accordance with the
Ship Loading Time Conditions (specified below), the Project Commissioning Plan
and the testing procedures specified below in this Attachment S.

 

9



--------------------------------------------------------------------------------

The conditions upon which the Ship Loading Time Test are based (“Ship Loading
Time Conditions”) are as follows:

 

  1. The elevation of the ship’s manifold will be a minimum of 70 feet above the
mean low water level;

 

  2. The LNG Tanker will be capable of displacing vapor at a rate equal to the
vapor produced at a pressure equal to or higher than that specified in FEED
Document no. 25611-200-3BD-M04-00002 rev E, “Basis of Design (BOD) Summary,”
Table 1, item 4.3 “hydraulic design basis” and a temperature equal or lower than
that specified in Table 1, item 4.4 “process design basis” of the same document;

 

  3. The pressure in the Tanks which are loading the LNG will be maintained at
reasonably constant pressure during ship loading;

 

  4. Tank pressure control will be based on absolute pressure;

 

  5. All of the vents on the Tank will be set so that they do not vent at a
pressure of less than 2.2 PSIG;

 

  6. The LNG Tanker will be at the east dock; and

 

  7. Owner will select the LNG Tanks to be used.

The testing procedures for the Ship Loading Time Test, including the measurement
and calculation methods, shall be in accordance with the following general
parameters, subject to change only by mutual agreement of the Owner and
Contractor in writing.

 

  A. The quantity of LNG loaded onto the LNG Tanker shall be determined by
measuring the rate of increase of LNG into the LNG Tanker.

 

  B. Owner and Contractor shall confirm that the Ship Loading Time Conditions:
(i) have been satisfied prior to commencement of the Ship Loading Time Test and
(ii) continue to be satisfied during the conduct of the Ship Loading Time Test.

 

3.11

Unit 29 – H2S Treatment Unit

The H2S treatment unit is to be operated and tested to achieve successful
compliance with the unit Specifications. The sour gas inlet and the sweet gas
outlet stream inlets shall be measured and recorded for flows, operating
pressures, desired pressure drops and days to outlet H2S specification by
sampling and laboratory analysis to verify successful treatment Specification
compliance.

 

10



--------------------------------------------------------------------------------

3.12 Unit 31 – Power Generation

 

  3.12.1 Standby Generator.

This test will demonstrate startup, shutdown, and operation in the field of this
piece of Equipment. Paralleling of this unit with the main generators, auto
start-up on simulated power failure and operation under full load will be
tested.

 

  3.12.2 Electrical Distribution.

This test will ensure that all equipment, breakers, transformers, bus duct, and
major cable runs, are operating within their rated capacity. The system will be
checked for no hot spots. Transfer of loads will also be tested along with
demonstration of UPS performance against design. Load shedding will also be
confirmed.

 

3.13 Unit 33 – Fire Protection System

 

  3.13.1 Firewater Distribution.

The test will consist of demonstrating that the new ring main associated with
the Liquefaction Facility delivers sufficient flow at the furthest points from
the tie-ins with the Existing Facility main firewater network.

 

  3.13.2 Fire and Gas Detection.

All detectors will be field function tested per vendor’s procedures.

 

3.14 Unit 35 – Plant and Instrument Air

 

  3.14.1 Air Compressor Package.

The Air Compressor package will be tested to confirm operation is at design
delivery pressure and design flow rate. Auto start up of the compressors shall
be tested on emergency power bus. Control system “Lead-Lag” functions shall be
demonstrated for the number of compressors required to maintain full plant
operation.

 

  3.14.2 Air Driers.

Exit flow and dew point will be tested to ensure the design specification is
met. Exit stream dew point measurements will be independently checked to verify
the package instruments. This will be done using grab samples and laboratory
analysis.

 

3.15 Unit 36 – Water Systems

 

  3.15.1 Water Treatment Unit.

The inlet stream composition against specifications, efficiency of the unit
(recovery), outlet flow for capacity and exit stream compositions will be
checked to ensure the design specification is met. This will be done using
online instrumentation, grab samples and laboratory analysis.

 

11



--------------------------------------------------------------------------------

  3.15.2 Service Water Unit.

The outlet flow for capacity will be checked to ensure the design intent is met.
This will be done using online instrumentation, grab samples and analyzing in
the laboratory.

 

3.16 Unit 37 – Turbine Air Humidification System

The Turbine Air Humidification System package will be observed under normal
operation when the LNG Train is running at a comfortable high capacity prior to
the Performance Tests. The test will be done to evaluate stability and
controllability for the expected range of ambient air temperatures with the
corresponding refrigeration gas turbine power checked to determine if the design
intent is met.

 

3.17 Unit 39 – Nitrogen System

Outlet flow for capacity, O2 specification and header pressure of the nitrogen
generation system will be checked to ensure they meet design specification.
Laboratory samples will be taken to verify the O2 content.

 

12



--------------------------------------------------------------------------------

Execution Version

 

ATTACHMENT T

PERFORMANCE GUARANTEES, PERFORMANCE LIQUIDATED DAMAGES MINIMUM ACCEPTANCE
CRITERIA, AND DELAY LIQUIDATED DAMAGES

 

1. Definitions

In addition to other defined terms in the Agreement, the following capitalized
terms have the meanings specified below:

“Commissioning Period” means, with respect to each Subproject, the period
commencing upon the first delivery of Feed Gas to the Subproject in accordance
with Sections 4.8 and 11.1 of the Agreement continuing through achievement of
RFSU, commissioning, Start Up, Performance Testing and achievement of
Substantial Completion for such Subproject.

“LNG Train Feed Gas” is defined as the high heating value (HHV) as measured in
MMbtu of the Natural Gas flowing into each LNG Train as measured by flow meter
11 FQI-11003 for LNG Train 1, and flow meter 12 FQI-11003 for LNG Train 2.

“LNG Production Rate” is defined as the high heating value (HHV) as measured in
accordance with Attachment S in MMbtu of the net LNG in storage after the final
flash from the process train into the LNG storage tanks and after other boil off
losses due to heat leak into the storage tanks and the associated piping,
including loading system piping which must be maintained cold.

 

2. Performance Guarantee

The Performance Guarantee for the LNG Production Rate is as follows:

 

  A. LNG Production Rate Performance Guarantee. Each LNG Train shall have an LNG
Production Rate equal to or greater than *** MMbtu HHV (“LNG Production Rate
Performance Guarantee”), produced over a 72 hour continuous period using the
Measurement and Calculation Methods specified in Attachment S; provided that the
LNG Production Rate Performance Guarantee Conditions stipulated in Attachment S
are met.

 

  B. If the applicable Guarantee Conditions stipulated in Attachment S for the
above Performance Guarantee are not met during the applicable Performance Test,
the Parties shall, with respect to the applicable Guarantee Conditions, take
such actions as are specified in the Performance Test Procedures in Attachment
S.

 

3. Minimum Acceptance Criteria

The Minimum Acceptance Criteria for the LNG Production Rate is as follows:

 

  A. LNG Production Rate MAC. Each LNG Train shall have an LNG Production Rate
equal to or greater than *** MMbtu HHV (“LNG Production Rate MAC”), over a 72
hour continuous period using the Measurement and Calculation Methods specified
in Attachment S; provided that the LNG Production Rate Performance Guarantee
Conditions stipulated in Attachment S are met.

 

T-1



--------------------------------------------------------------------------------

Execution Version

 

  B. If the applicable Guarantee Conditions stipulated in Attachment S for the
above Minimum Acceptance Criteria are not met during the applicable Performance
Test, the Parties shall, with respect to the applicable Guarantee Conditions,
take such actions as are specified in the Performance Test Procedures in
Attachment S.

 

4. Delay Liquidated Damages

 

  A. Delay Liquidated Damages for Subproject 1.

If Substantial Completion of Subproject 1 occurs after the Guaranteed
Substantial Completion Date for Subproject 1, Contractor shall pay to Owner
amounts according to the following schedule for each Day, or portion thereof, of
delay until Substantial Completion for Subproject 1 occurs:

 

  (i) *** through *** Days after Guaranteed Substantial Completion Date: ***
U.S. Dollars (U.S.$***) per Day; plus

 

  (ii) *** through *** Days after Guaranteed Substantial Completion Date: ***
U.S. Dollars (U.S.$***) per Day; plus

 

  (iii) *** Days after Guaranteed Substantial Completion Date and thereafter:
*** U.S. Dollars (U.S.$***) per Day.

 

  B. Delay Liquidated Damages for Subproject 2.

If Substantial Completion of Subproject 2 occurs after the Guaranteed
Substantial Completion Date for Subproject 2, Contractor shall pay to Owner
amounts according to the following schedule for each Day, or portion thereof, of
delay until Substantial Completion for Subproject 2 occurs:

 

  (i) *** through *** Days after Guaranteed Substantial Completion Date: ***
U.S. Dollars (U.S.$ ***) per Day; plus

 

  (ii) *** through *** Days after Guaranteed Substantial Completion Date: ***
U.S. Dollars (U.S.$ ***) per Day; plus

 

  (iii) *** Days after Guaranteed Substantial Completion Date and thereafter:
*** U.S. Dollars (U.S.$***) per Day.

 

5. Performance Liquidated Damages

*** U.S. Dollars (U.S. $***) for every *** (***%), rounded to the nearest ***
(***%) of LNG Production Rate less than the LNG Production Rate Performance
Guarantee (“Performance Liquidated Damages”).

 

6. Priority.

In the event of a conflict or inconsistency between provisions contained within
this Attachment T and provisions contained within Attachment A, the provisions
within this Attachment T shall control.

 

T-2



--------------------------------------------------------------------------------

Execution Version

 

ATTACHMENT U

OWNER PROVIDED ITEMS AND RESPONSIBILITY

 

1. Owner Supplied Data

The following data, information, and documents listed below shall be provided by
Owner on or before the dates listed below. Refer to Attachment A, Schedule A-2
for the data, information, and documents which are defined as “Rely Upon” items
pursuant to Section 4.8 of the Agreement.

 

Description of Data/Information/Documents Provided

  

Date Provided
or to be Provided

Authorization and a Notice to Proceed for Construction and Operation of a
Liquefied Natural Gas Export Terminal Facilities pursuant to Section 3 of the
Natural Gas Act with the Federal Energy Regulatory Commission (FERC), Docket No.
CP11-72-000, dated January 31, 2011.    At NTP Final Environmental Assessment
certificate from FERC.    At NTP Legal description and survey in accordance with
Section 4.6 of the Agreement.    At NTP or prior to any LNTP Work where
applicable Lonnie G. Harper & Associates Survey of Property lease, Sabine Pass,
dated revised October 7, 2011.    Previously provided to Contractor Owner
Supplied Permits listed in Attachment Q.    In accordance with the date
specified under the “Date Required” column in Attachment Q Certified coordinates
of existing U.S. Coast Guard D Range rear light tower ISOW6S.    NTP Coordinates
of O&M Building, Warehouse Building Oil Drum and Chemical Storage Shelter, and
Used Oil Drum and Hazardous Waste Storage Shelter Contractor / Owner interface
points for utilities, electric power and telecommunication cable.    2 months
after NTP Geotechnical Data Report – Sabine Pass Liquefaction Project – Trains 1
and 2 – Cameron Parish, Louisiana- March 2011 – TWEI Project No. 10.14.071,
Tolunay-Wong Engineers, Inc.    Previously provided to Contractor

 

U-1



--------------------------------------------------------------------------------

Execution Version

 

Description of Data/Information/Documents Provided

  

Date Provided
or to be Provided

Geotechnical Recommendations Report – Sabine Pass Liquefaction Project – Trains
1 and 2 – Cameron Parish, Louisiana – March 2011 TWEI Project No. 10.14.071,
Tolunay-Wong Engineers, Inc.    Previously provided to Contractor Geotechnical
Data Report – Sabine Pass Liquefaction Project – Trains 3 and 4 – Cameron
Parish, Louisiana- May 2011, TWEI Project No. 11.14.005, Tolunay-Wong Engineers,
Inc.    Previously provided to Contractor Geotechnical Recommendations Report –
Sabine Pass Liquefaction Project – Trains 3 and 4 – Cameron Parish, Louisiana-
June 2011 TWEI Project No. 11.14.005, Tolunay-Wong Engineers, Inc.    Previously
provided to Contractor Draft Revised Report, Geotechnical Investigation
Relocation LNG Tank 106, Sabine LNG Import Terminal, Cameron Parish, Louisiana –
May 2011 TWEI Project No. 11.14.021, Tolunay-Wong Engineers, Inc.    Previously
provided to Contractor

 

3. Owner Supplied Equipment, Items, and Services

The following equipment, components, and personnel shall be supplied by Owner on
or before the dates listed below in accordance with Attachment A. Contractor
shall provide reasonable support and assistance to the Owner in accordance with
the Agreement (including, where applicable, access to Site).

 

Description of Equipment/Components/Personnel Supplied

  

Date Supplied

or to be Supplied

Provide access to Liquefaction Facility pursuant to Section 4.3A of the
Agreement.    NTP Provide all work associated with overall program management
among other contractors working directly for Owner and not in Contractor Group
(“Owner’s Suppliers”), including Owner’s Suppliers for the Feed Gas Pipeline,
wetland mitigation, permitting agencies, Owner consultants, and Owner’s
activities.    Ongoing requirement under the terms of the Agreement Make Owner’s
personnel available for training pursuant to Section 3.5 of the Agreement.    As
required by the training program to be developed in accordance with Attachment
V, but no later than 6 months before RFSU

 

U-2



--------------------------------------------------------------------------------

Execution Version

 

Description of Equipment/Components/Personnel Supplied

  

Date Supplied

or to be Supplied

Make Owner’s personnel available to Contractor for commissioning and testing
pursuant to the terms of the Agreement, including Section 4.4.    As required
under the Project Commissioning Plan Provide any outside training and
certification required by Applicable Law for Owner personnel shall be
coordinated by Owner (other than the training to be provided by Contractor in
accordance with Section 3.5 of the Agreement).    Prior to RFSU Provide LNG
Tanker for Ship Loading Time Test.    Pursuant to Section 11.1D of Agreement
Provide the Natural Gas necessary for Contractor (i) to achieve RFSU in
accordance with Sections 11.1 and 11.2 of the Agreement and (ii) to conduct the
Performance Tests and other commissioning activities in accordance with
Section 11.3 of the Agreement.    As required under Sections 11.1, 11.2 and 11.3
of the Agreement Provide FEED Gas Pipeline up to the designated tie-in points.
Pipeline contractor will be responsible for access and laydown area development.
   730 Days after NTP Provide water supply pipeline to the designated tie-in
point. Pipeline contractor will be responsible for access and laydown area
development.    2 months prior to first hydrotest scheduled Provide water for
dust control from hydrotest pond if water is available. As an alternative for
dust control, river water may be used. In any case Johnson Bayou potable water
must not be used.    As needed Purchasing and coordinating Natural Gas from
Import Gas Pipeline for startup and initial operation of the Liquefaction
Facility. Until vaporized, imported LNG can supply fuel gas to gas turbine
generators.    Required FEED Gas 60 days before RFSU Modify existing equipment
or systems to incorporate liquefaction plant systems, such as: liquid nitrogen
system, upgrade of existing plant DCS/SIS software, safety system program, Jetty
loading arm modifications.    Prior to startup and commissioning activities
Verify existing pipe supports for structural adequacy to handle higher dynamic
loads at the LNG Tanks.    After EPC transient analysis Provide access and
isolation to Existing Facility.    Pursuant to Sections 3.25 and 4.3A of the
Agreement

 

U-3



--------------------------------------------------------------------------------

Execution Version

 

Description of Equipment/Components/Personnel Supplied

  

Date Supplied

or to be Supplied

Property acquisition or use agreements for outfall land from property boundary
to river.    2 months after NTP Wetlands mitigation to be performed on or off
the Site.    In accordance with the mitigation plan filed with the USACE Provide
in-plant UHF and VHF base radio and handheld radio system.    Prior to RFSU
Provide vehicles for Owner’s own use.    As determined by Owner Relocate
existing NGPL 4” Fuel Gas underground pipelines routed through proposed
OSBL/ISBL.    45 Days after NTP Provide/ensure sufficient draft clearance is
available at the construction dock to allow the construction dock modification
and pile loading efforts to be performed. Minimum clearance at the construction
dock is to (-16’) at the seabed.    1 month prior to commencement of
construction dock modifications and/or pile offloading

 

4. Additional Owner Responsibilities

The following documents include additional Owner responsibilities/rely upon data
to support the performance of Work:

 

Description of Document

  

Document Ref. No.

Basic Engineering Design Data (BEDD)   

25611-200-3BD-M04-

00001 Rev 00E

Basis of Design (BOD) Summary   

25611-200-3BD-M04-

00002 Rev 00E

Scope of Facilities   

25611-200-G01-000-

00001 Rev 00D

 

U-4



--------------------------------------------------------------------------------

Execution Version

 

ATTACHMENT V

PRE-COMMISSIONING, COMMISSIONING, START-UP, AND TRAINING

 

1.0 Introduction

In addition to the requirements specified in any other provisions of the
Agreement, this Attachment V sets out the general scope of activities to be
performed by Contractor for the construction/turnover, pre-commissioning,
commissioning, start-up, and operation (until Substantial Completion of
Subproject 2) of the Project. This Attachment V does not constitute a substitute
for the Project Commissioning Plan or the start-up manual, but rather forms the
basis for the development of such Project Commissioning Plan and manual.

The following phases of activities are generally described in this Attachment V:

 

  A. Pre-commissioning: preparation of a system or systems for the commissioning
phase. This will include, but is not limited to, blowing, flushing, and
Equipment testing, and initial check out of Project process and utility systems.

 

  B. Commissioning: preparation of a system or systems to allow hydrocarbons or
other process fluids to be safely introduced into the system or systems for
processing. In this phase testing will focus on systems, including utilities.

 

  C. Start-Up: the bringing of a system or systems into a normal operational
mode, and the first LNG ship loading.

 

  D. Operation: LNG production to storage and LNG ship loading.

 

2.0 General

Contractor will perform pre-commissioning, commissioning, and start-up for the
Project so as to achieve completion of required systems to enable commencement
of operations of the Project in accordance with the Project Schedule.

 

3.0 Project Commissioning Plan; Manuals and Procedures

 

  A. Project Commissioning Plan:

Pursuant to Section 4.4 of the Agreement, Contractor shall prepare and provide
to Owner a detailed Project Commissioning Plan one hundred eighty (180) Days
prior to RFSU. Contractor shall submit the Project Commissioning Plan, which
shall include plans for pre-commissioning, commissioning and start-up. The
Project Commissioning Plan shall address utilization of Owner’s operation and
maintenance personnel and Contractor’s personnel during commissioning and
conduct of the Performance Tests and Contractor shall incorporate Owner’s
reasonable input regarding interface and impact to the Existing Facility. The
manual will include procedures that will at a minimum address the activities
described in Sections 5.0 and 7.0.

 

V-1



--------------------------------------------------------------------------------

  B. Start-up Manual:

Contractor shall prepare and provide a detailed start-up manual for Owner’s
review. The manual will include Contractor’s start-up plan and start-up
procedures, including procedures for achieving Cool Down of the Project, and
will address, at a minimum, the start-up activities described in Section 8.0.

 

  C. Plant Systems Manuals (PSMs):

Contractor shall prepare and provide a detailed Plant Systems Manual (PSM) for
each New Plant System (as defined in Section 3.0H of this Attachment V). Each
PSM shall be designed using the format and standard provided by Owner to ensure
that the form of each PSM is substantially similar to the Existing Facility PSMs
and shall prepare personnel to study the Standard Operating Procedures related
to the given plant system (operators) or the Standard Maintenance Procedures
(technicians) related to the given system.

Each Plant System Manual shall include at a minimum:

 

  1.0 Introduction

 

  •  

high level overview of the applicable system

 

  •  

scope of the PSM

 

  •  

technical references including other referenced PSMs, P&IDs, or other documents

 

  2.0 Health, Safety and Environmental Related Issues

 

  •  

identifies system specific safety concerns

 

  •  

references corporate safety procedures that are applicable

 

  •  

identifies Personal Protective Equipment (PPE) requirements

 

  •  

identifies system specific environmental concerns

 

  •  

references corporate environmental procedures that are applicable

 

  3.0 Terms and Definitions

 

  •  

includes a table of acronyms used in the PSM

 

  •  

includes a table of terms and definitions used in the PSM

 

  •  

all acronyms and terms and definitions are added to a master list

 

  4.0 Process Description

 

  •  

“About the System” section that identifies the parts of the system

 

  •  

includes listing of major equipment in the system, equipment tag ID
(identification), description, pertinent data

 

  •  

“How the System Works” section that identifies generally how the parts of the
system connect and flow

 

  •  

discusses process flows, controls, equipment function

 

  5.0 System Operation

 

  •  

includes complete listing of all instrument tags and descriptions associated
with the system

 

V-2



--------------------------------------------------------------------------------

  •  

includes a table identifying instrument ranges, setpoints, and alarms

 

  •  

includes a table identifying all interlocks in the system and a description of
interlock function

 

  •  

includes a Consequences of Deviation (COD) table to identify consequences of
exceeding operating ranges and limits and corrective actions

 

  •  

addresses any operating guidelines specific to the system or any special modes
of operation that might be associated

 

  6.0 Troubleshooting the System

 

  •  

includes a comprehensive troubleshooting chart identifying all possible
identified problems, consequence of inaction, possible causes of the problems,
and recommended corrective actions

 

  •  

while the COD table only addresses exceeding control loop set points and alarms,
the troubleshooting chart addresses all conceivable problems that might be
encountered

 

  7.0 Abnormal Conditions

 

  •  

this section is specifically for compliance with verbiage in the DOT regulations
regarding identifying abnormal conditions; it references the COD table and
troubleshooting chart

 

  8.0 Document Revision Record

 

  •  

has a standard table for recording document revisions

 

  9.0 Appendices

 

  •  

includes any further system specific information

 

  D. Standard Operating Procedures (SOPs):

Contractor shall prepare and provide Standard Operating Procedures (SOPs) for
each New Plant System. Such SOP shall provide two types of procedures: operating
procedures and service procedures. Each SOP shall be detailed to cover each
piece of Equipment in the applicable Plant System.

The Standard Operating Procedures shall include at a minimum:

 

  1.0 Introduction

 

  2.0 Health, Safety and Environmental Related Issues

 

  3.0 Technical References (identifies the associated PSM)

 

  4.0 System Diagram, UFD or PFD (simplified diagram, not as complicated as P&ID
but showing items necessary to understand the procedure)

 

  5.0 Pre-Start Procedure (detailed pre-start steps)

 

  6.0 Normal Start-up Procedure

 

V-3



--------------------------------------------------------------------------------

  7.0 Normal Operation Procedure

 

  8.0 Normal Shutdown Procedure

 

  9.0 Emergency Shutdown Procedure

 

  10.0 Document Record

Service Procedures shall include at a minimum:

 

  1.0 Introduction

 

  2.0 Health, Safety and Environmental Related Issues

 

  3.0 Technical References (identifies the associated PSM)

 

  4.0 System Diagram (simplified diagram, not as complicated as P&ID but showing
items necessary to understand the procedure)

 

  5.0 Job Preparation Procedure (includes coordination with Maintenance and
gathering materials)

 

  6.0 Remove From Service Procedure (Isolation, clearing, purge, & inert)

 

  7.0 Lockout/Tagout Procedure (LOTO)

 

  8.0 Return To Service Procedure (Isolation removal, purge, re-inventory,
return to service)

 

  9.0 Document Record

 

  E. Standard Maintenance Procedures (SMPs):

Owner shall prepare Standard Maintenance Procedures (SMPs). Contractor shall
provide all Equipment information and owner/operator manuals developed or
provided for Equipment.

 

  F. Training Guides:

Contractor shall prepare and provide detailed training manuals (“Training
Guides”) containing specific guidance sections that are designed to navigate
personnel through the OMT manuals for each Plant System by way of course outline
and exercises. The intent is for personnel to be able to use the training guide
as a “curriculum” along with the PSM “textbook” and SOP/SMP “detailed actions
required.”

Training Guides shall include at a minimum:

 

  1.0 Training Objectives: Learning Objectives, Reference Documents (PSMs, SOPs,
SMPs, P&IDs)

 

  2.0 Instructions: Overview, Training Guide Organization, Designated Trainers,
Definitions

 

  3.0 Plant Systems Manual: Safety and Environmental, Acronyms and Terms, About
the System, P&IDs, How the System Works, Instrumentation, Field Walkdown,
Operating Modes, Troubleshooting

 

V-4



--------------------------------------------------------------------------------

  4.0 Operating Procedures: Introduction, Procedure Review, Procedures

 

  5.0 Service Procedures: Procedure Review, Procedures

 

  6.0 Performance Sign-off

 

  7.0 Document Record (revision history)

 

  G. Knowledge Tests:

The Training Guides shall include tests (“Knowledge Tests”) which may be used to
improve comprehension of the subject matter. The Training Guides and Knowledge
Tests are tied to the Operator Qualification and Progression programs at the
Existing Facility. Knowledge Tests and/or their contents are not published to
maintain their integrity as a comprehension measurement.

 

  H. Plant Systems:

The Existing Facility currently has the following plant systems (each an
“Existing Plant System”):

 

  1. OPS-SPLNG-8120-PSP_LNG Storage Tanks

 

  2. OPS-SPLNG-8130-PSP_LNG In-tank Pumps

 

  3. OPS-SPLNG-8140-PSP_LNG Circulation System

 

  4. OPS-SPLNG-8150-PSP_Vapor System

 

  5. OPS-SPLNG-8160-PSP_Ship Unloading

 

  6. OPS-SPLNG-8170-PSP_Vapor Return Blowers

 

  7. OPS-SPLNG-8180-PSP_BOG Compressors

 

  8. OPS-SPLNG-8190-PSP_BOG Recondensers

 

  9. OPS-SPLNG-8200-PSP_Vent and LNG Recovery Systems

 

  10. OPS-SPLNG-8210-PSP_Fuel Gas System

 

  11. OPS-SPLNG-8220-PSP_High Pressure Sendout Pumps

 

  12. OPS-SPLNG-8230-PSP_Submerged Combustion Vaporizers

 

  13. OPS-SPLNG-8240-PSP_Natural Gas Sendout

 

  14. OPS-SPLNG-8250-PSP_Distributed Control System

 

  15. OPS-SPLNG-8260-PSP_Pipeline Compressor

 

  16. OPS-SPLNG-8270-PSP_Ambient Air Vaporizers

 

  17. OPS-SPLNG-8310-PSU_Power Generation

 

  18. OPS-SPLNG-8320-PSU_Standby Diesel Generator-UPS

 

V-5



--------------------------------------------------------------------------------

  19. OPS-SPLNG-8330-PSU_Air Compression and Distribution

 

  20. OPS-SPLNG-8340-PSU_Nitrogen System

 

  21. OPS-SPLNG-8350-PSU_Caustic System

 

  22. OPS-SPLNG-8360-PSU_Sewage System

 

  23. OPS-SPLNG-8370-PSU_Stormwater Effluent System

 

  24. OPS-SPLNG-8380-PSU_Potable and Utility Water System

 

  25. OPS-SPLNG-8390-PSU_Communication System

 

  26. OPS-SPLNG-8410-PSE_Fire and Gas Detection and Control System

 

  27. OPS-SPLNG-8420-PSE_ESD System

 

  28. OPS-SPLNG-8430-PSE_Firewater Protection and Control System

Each Existing Plant System has the following operations, maintenance and
training (OMT) manuals: PSM’s, SOP’s, SMP’s, Training Guides, and Knowledge
Tests.

The plant systems for the Liquefaction Facility are referred to herein as the
“New Plant Systems.” Sixteen (16) potential New Plant Systems have been
identified for possible development, depending on final design of the
Liquefaction Facility:

 

  1. OPS-SPLNG-8272-PSP_Inlet Processing/Stabilization Facilities (Unit 11)

 

  2. OPS-SPLNG-8273-PSP_Acid Gas Removal Amine Regeneration (Unit 12)

 

  3. OPS-SPLNG-8274-PSP_ Dehydration and Mercury Removal (Unit 13)

 

  4. ***

 

  5. ***

 

  6. ***

 

  7. ***

 

  8. ***

 

  9. OPS-SPLNG-8392-PSU_Refrigerant Storage (Unit 20)

 

  10. OPS-SPLNG-8393-PSU_Waste Management (Unit 28)

 

  11. OPS-SPLNG-8394-PSU_Effluent Treatment (Unit 29)

 

  12. OPS-SPLNG-8395-PSU_Hot Oil System (Unit 34)

 

  13. OPS-SPLNG-8396-PSU_Liquefaction Water Systems (Unit 36)

 

V-6



--------------------------------------------------------------------------------

  14. ***

 

  15. OPS-SPLNG-8398-PSU_Turbine Inlet Air Humidification System (TIAH) (Unit
47)

 

  16. OPS-SPLNG-8460-PSG_Buildings (Unit 40)

Contractor will review the OMT manuals for the Existing Plant Systems, except
the SMPs, and make required revisions, additions and deletions to such OMT
manuals to incorporate the changes required for the design of the Liquefaction
Facility.

Contractor will develop all of the OMT manuals for the New Plant Systems in
accordance with this Attachment V and otherwise as necessary to ensure that the
New Plant System manuals fulfill the DOT OMT requirements.

 

4.0 Contractor’s Organization/Manpower

 

  A. Pre-Commissioning/Commissioning Team: The PC/C Team will consist of
Contractor’s personnel who are experienced in pre-commissioning, commissioning
and start-up of petrochemical facilities. Contractor will assign a senior
Start-up Manager to lead the PC/C Team throughout the Project execution. Without
limiting Contractor’s responsibility to provide sufficient qualified personnel
to perform the Work, Contractor’s PC/C Team will have primary responsibility for
the commissioning activities and start-up activities as described below.

 

5.0 Pre-commissioning

 

  A. PC/C Team Responsibilities: The PC/C manager and other members of the PC/C
team as necessary will relocate to the Site in time to assist Contractor’s
construction personnel with pre-commissioning, and for the purpose of commencing
on-Site training of Owner’s personnel under Section 6.0 below. The team will
also complete start-up, operations and maintenance manuals during this phase.

 

  B. Pre-Commissioning Test Procedures and Schedule: Details of
pre-commissioning test procedures will be developed by Contractor and reviewed
by Owner.

 

V-7



--------------------------------------------------------------------------------

6.0 Training Program

 

  A. Project-Specific Training Program: In accordance with Section 3.5 of the
Agreement, Contractor shall design and conduct at the Site, or other locations
and times mutually agreeable to the Parties, a Project-specific training program
for Operator’s personnel covering the following:

 

Training Program

  

Trainer

  

Intended Trainees

Project Orientation / Safety

   Contractor    All client / Contractors’ personnel on SITE

Basic Technical Training

   Owner    Technician level personnel

Basic General Maintenance

   Owner    Maintenance Personnel

Laboratory Training

   Contractor/Subcontractor    Laboratory personnel

Basic Equipment Maintenance

   Contractor    Maintenance and Operations personnel

In-depth Equipment Maintenance

   Contractor will supply Subcontractor training courses to the Owner at Owner’s
cost. Owner will develop and implement the maintenance training program, and
Contractor will assist Owner as required.    Maintenance and Operations
personnel

General Operations Training

   Contractor / Process Licensors    All operations personnel

Operations Training

   Contractor    Operations personnel

On-the-Job Training and Qualification

   Contractor    Operations and Maintenance Personnel

Due to staggered start-up and commissioning of LNG Train 1 and LNG Train 2, the
training program outlined below will be duplicated prior to each individual LNG
Train start-up and commissioning.

 

  B. On-the-Job Training: Contractor shall provide on-the-job training (“OJT”)
for sixty (60) of Owner designated operations, maintenance and technical
personnel who will be present in the Liquefaction Facility during the
pre-commissioning, commissioning and start-up period.

OJT will provide job-specific field training for selected Equipment at the
Liquefaction Facility. OJT checklists will be developed specific to the
Liquefaction Facility, and shall consist of facility-specific procedures
(checklists) for maintenance of the Equipment. Supervisory personnel will use
these checklists to train and evaluate maintenance personnel in the performance
of their duties.

OJT will be delivered during the pre-commissioning and commissioning phases of
LNG Train 1 and again during the pre-commissioning and commissioning phases of
LNG Train 2, and continue during the initial start-up and subsequent operation
of LNG Train 1 and LNG Train 2. The field trainers will assign OJT tasks on a
pass / fail basis to maintenance personnel.

 

V-8



--------------------------------------------------------------------------------

  C. Classroom Training: Contractor shall prepare and carry out an extensive
classroom-training program for sixty (60) Owner designated operations,
maintenance and technical personnel at the Liquefaction Facility Site during the
construction period. This program shall contain not less than eight (8) full
weeks of full-time training. Contractor shall prepare for Owner approval a
detailed outline of this training program within twelve (12) months of Notice to
Proceed. In addition, Contractor shall provide for training by mutually agreed
vendor representatives for Owner designated personnel. Subcontractor vendors to
be included, as a minimum, are: ConocoPhillips, BASF, refrigeration compressor
vendor, power generation vendor, DCS system vendor, anti-surge controller
vendor, safety shutdown systems vendor, and emergency power generator vendor.
Trainees must have completed classroom and vendor training, and be ready for
field assignment six (6) months prior to RFSU of a New Plant System. For
operations and maintenance personnel, training must be completed six (6) months
prior to RFSU of a New Plant System. This applies to classroom training, and not
to on-the-job training and qualification.

Classroom training will be divided into specific subject areas as follows:

 

  •  

Process Description and Operating Principles

 

  •  

Special Equipment and Instrumentation

 

  •  

Plant System Manuals

 

  •  

Standard Operating Procedures

 

  •  

Service Procedures

 

  •  

Abnormal and Emergency Conditions and Troubleshooting

 

  •  

Commissioning and Start-up

Contractor shall propose a training program in order to permit Owner operations
and maintenance personnel to attend training sessions organized in Subcontractor
shops and/or at the Liquefaction Facility Site by Subcontractor representatives
for equipment operations and maintenance training sessions organized in
Contractor’s facilities (home office and field) for Project operation. Such
maintenance training sessions to be available in Subcontractor shops or at the
Liquefaction Facility Site shall be fully identified and should include items
such as, but not limited to:

 

  •  

Propane and MR compressors and drivers;

 

  •  

BOG compressor;

 

  •  

Air compressor;

 

  •  

Air dryers;

 

  •  

Demin Water;

 

  •  

DCS and control systems;

 

  •  

HVAC;

 

V-9



--------------------------------------------------------------------------------

  •  

Gas turbine generator;

 

  •  

Waste Heat Recovery (WHRU);

 

  •  

Heavies Removal unit (HRU);

 

  •  

Main switchgears and motor control centers;

 

  •  

Nitrogen Generation units;

 

  •  

Direct-fired heaters;

 

  •  

Flares and Thermal Oxidizer;

 

  •  

H2S Removal unit;

 

  •  

Effluents treatment;

 

  •  

Amine re-circulation pumps;

 

  •  

Diesel generators; and

 

  •  

A complete training plan identifying the number of sessions together with number
of trainees is to be submitted.

 

  D. Supplies and Lesson Plans: Contractor shall provide training manuals and
supplies for each participant in the training program. Training manuals shall
consist of three-ring binders to which material can be added as course material
is presented. For each lecture or presentation, each student shall receive a
copy of the applicable operations procedures, a lesson plan, and copies of any
drawings, overhead projections, etc., used in the training session. Lesson plans
shall describe the objective of the lecture and inform trainees what they are
expected to do or be able to do after the training session is completed. Lesson
plans shall also identify applicable technical references and training aids to
be used and include a detailed breakdown of the points of discussion to be
addressed in the training presentation. Each presentation on a plant system
shall be accompanied, if possible, by an in-plant walk through of the applicable
system. Lesson plans shall be prepared for each system walk through that detail
the key components to be viewed and the inter-system relationships to be
emphasized during the walk through. If not possible to conduct these in-plant
walk downs during the class room training then this will be accomplished during
on the job training during the commissioning phase.

 

  E. Course Summary Manual: Within four weeks of the conclusion of the classroom
training, Contractor shall provide Owner a course summary manual for use in the
Liquefaction Facility’s continuing training program that includes: the schedule
employed in the conduct of the training, copies of the training materials
(lesson plans, drawings, overheads, etc.) used in each session, and copies of
the examinations (with answer keys) used to evaluate student performance during
and after the training.

 

V-10



--------------------------------------------------------------------------------

  F. EHS Training: Contractor’s supervisors shall be fully knowledgeable of the
potential hazards and the safe practices to be followed in the Work. Before
assigning a worker to any new job or reassignment, the supervisor is responsible
for instructing the worker on the precautions and actions that must be taken in
relation to the job, including emergency response and evacuation as applicable.
Contractor shall ensure that its supervisors have adequate training to perform
and that they are performing this function properly. Workers shall also be
informed of the consequences of deviation from any EHS requirement.

The EHS training program shall include, at a minimum, the following topics:

 

  •  

Safe driving and work practices;

 

  •  

Environmental management associated with the Work;

 

  •  

Code of conduct;

 

  •  

Waste management;

 

  •  

Dust control;

 

  •  

All requirements within the approved contractor management plans;

 

  •  

Management of hazardous materials;

 

  •  

Spills and response plans; and

 

  •  

Contingency plan and its implementation.

Risks and hazards associated with the Work:

 

  •  

First aid;

 

  •  

Personal protective equipment;

 

  •  

Occupational health;

 

  •  

Natural resources of the region and the importance of their conservation; and

 

  •  

Archeological discoveries, control, and protection.

The training program shall also include any specific training as identified in
the Contractor’s training matrix within the EHS plan. Contractor must analyze
training requirements and initiate a training program to demonstrate that all
persons employed, including Subcontractors, are suitably qualified, competent
and fit.

 

7.0 Commissioning

 

  A. Personnel: Field engineering, maintenance, safety, administrative and
manual labor personnel carried forward from the construction force will augment
the PC/C team during commissioning activities. In addition to personnel provided
by Owner for supervision by Contractor pursuant to Section 4.4 of the Agreement,
Contractor will supply all personnel as required to commission and start-up the
Project and for continuous operation of the Project.

 

V-11



--------------------------------------------------------------------------------

  B. Multiple Phases: Certain portions of the Work may be entering the
commissioning or start-up phase while other portions of the Work are still in
the pre-commissioning phase or in general construction.

 

8.0 Start-Up

 

  A. Start-Up: Start-up activities will begin on a system or subsystem of the
Equipment when (1) the RFSU Completion Certificate has been accepted in
accordance with Section 11.1A of the Agreement, and (2) the start-up procedures
(as set forth in the start-up manual referred to in Section 3.0 above) are in
place at the Site. All personnel involved in start-up activities shall be
trained and shall be conversant with the content and application of all such
procedures.

 

  B. Personnel: Contractor shall provide all labor, supervisory personnel,
vendor representatives, technicians and other items necessary to prepare, test
and start-up the Project and the Equipment and for the execution of the
Performance Tests. Owner will provide operating personnel for supervision by
Contractor in accordance with Section 4.4 of the Agreement and supply the LNG
necessary for Contractor to achieve Cool Down and to commence start-up and
conduct the Performance Tests, in accordance with Section 11.1 of the Agreement.

 

  C. Objectives: The primary objectives of this phase shall be to load the first
LNG cargo.

 

9.0 Operation

Prior to Substantial Completion and after RFSU, to the extent Contractor has
care, custody and control of the Project, Contractor will operate the Project in
accordance with the Agreement, including Section 11.7 of the Agreement, and will
supply operating and maintenance personnel in addition to those personnel
supplied by Owner for supervision by Contractor pursuant to Section 4.4 of the
Agreement, for operation of the Project as required to reach Substantial
Completion.

The Contractor will assist the Owner in coordinating these activities as
reasonably requested by Owner.

 

V-12



--------------------------------------------------------------------------------

Execution Version

 

ATTACHMENT W

SPARE PARTS

Schedule W-1

FORM OF OPERATING SPARE PARTS LIST

 

Material
Requisition

Number

 

Equipment
Description

 

Supplier

Name

 

Supplier
Contact
Information

 

Part
Description

 

Part

Number

 

Estimated
Price per

Unit

(U.S.$)

 

Quantity
Required

 

Extension
(Estimated Price
per Unit x
Quantity
Required) (U.S.$)

 

Required for
Delivery Prior to
Substantial
Completion or
Final Completion

                 

Total:

                $    

 



--------------------------------------------------------------------------------

Execution Version

 

Schedule W-2

CAPITAL SPARE PARTS LIST

 

Equipment    Type    Vendor  

Comments

  

Budget
Description

  

Spare Parts

1    Propane Refrigeration Compressors    Rotating    ***   Rotors, seals,
bearings, shipping containers, Nitrogen Purge Storage Container, diaphragms, and
couplings    Capital; No CCC recommended spare parts   

One (1) Rotor

One (1) Set of Seals

One (1) Set of Compressor Bearings

One (1) Set of Gear Bearings

One (1) Shipping Container

One (1) Set of Diaphragms

One (1) Set of Couplings

One (1) Nitrogen Purged Storage Container - Included for Rotor and Gear Bearing
set

2    Ethylene Refrigeration Compressors    Rotating    ***   Rotors, seals,
bearings, shipping containers, Nitrogen Purge Storage Container, diaphragms, and
couplings    Capital; No CCC recommended spare parts   

One (1) Rotor

One (1) Set of Seals

One (1) Set of Compressor Bearings

One (1) Set of Gear Bearings

One (1) Shipping Container

One (1) Set of Diaphragms

One (1) Set of Couplings

One (1) Nitrogen Purged Storage Container - Included for Rotor and Gear Bearing
set

 



--------------------------------------------------------------------------------

Equipment    Type    Vendor  

Comments

  

Budget
Description

  

Spare Parts

3    Methane Refrigeration Compressors    Rotating    ***   Rotors, seals,
bearings, shipping containers, Nitrogen Purge Storage Container, diaphragms, and
couplings    Capital; No CCC recommended spare parts   

One (1) Set of Rotors

One (1) Set of Seals

One (1) Set of Compressor Bearings

One (1) Shipping Container

One (1) Set of Diaphragms

One (1) Set of Couplings

One (1) Nitrogen Purged Storage Container - Included for Rotor and Gear Bearing
set

4    Ethylene Refrigeration string gearbox    Rotating    ***   Gear and pinion
set, bearings, seals, shipping containers, and Nitrogen Purge Storage Container
for Gear and Pinion Set    Capital   

One (1) Gear and Pinion Set

One (1) Set of Compressor Bearings

One (1) Set of Gear Bearings

One (1) Set of Seals Shipping Container

One (1) Nitrogen Purged Storage Container - Included for Gear and Pinion set

5    Propane Refrigeration string gearbox    Rotating    ***   Gear and pinion
set, bearings, seals, shipping containers, and Nitrogen Purge Storage Container
for Gear and Pinion Set    Capital   

One (1) Gear and Pinion Set

One (1) Set of Gear Bearings

One (1) Set of Compressor Bearings

One (1) Set of Seals Shipping Container

One (1) Nitrogen Purged Storage Container - Included for Gear and Pinion set

 

W-3



--------------------------------------------------------------------------------

Equipment    Type    Vendor  

Comments

  

Budget
Description

  

Spare Parts

6    Refrigerant Compressors Turbine Driver    Rotating    ***   Gas Generator,
Power Turbine and shipping containers    Capital; No Mark VI recommended spare
parts   

One (1) Gas Generator

One (1) Power Turbine Shipping Container

7    Regen Gas Compressors    Rotating    ***   Warehouse spare complete
compressor with shipping container or N+1/Train or N+1/Stage    Capital   

One (1) Bare Spare Compressor

One (1) 500 HP Motor Shipping Container

8    Boil off Gas Compressor    Rotating    ***   One bull gear, one pinion with
impellar, one shaft coupling spacer, one inlet guide vane assembly    Capital   

One (1) Bull Gear

One (1) Pinion with Impellar

One (1) Shaft Coupling

One (1) Inlet Guide Vane Assembly

9    Centrifugal Pumps (Lean Solvent Charge pumps)    Rotating    ***   One
rotors, one set of seals (two total), bearings, one coupling spacer
(11P-1202A/B/C)    Capital   

One (1) Rotor

One (1) Set of Seals (2 Total)

One (1) Set of Bearings

One (1) Coupling

10    Pressure Relief Valves    Instrumentation      Warehouse spare list to be
provided by Bechtel in accordance with sparing philosophy.    Capital   
Eighty-nine (89) warehouse spare PSVs 11    Acid Gas Thermal Oxidizer   
Mechanical    ***   Warehouse spare blower and ignitor (11H-1901)    Capital   

One (1) Spare Blower and Motor

One (1) Spare Ignitor Assembly

 

W-4



--------------------------------------------------------------------------------

Equipment    Type    Vendor  

Comments

  

Budget
Description

  

Spare Parts

12    Air Compressors    Rotating    ***   Spare low pressure and high pressure
rotor sets and drive gear sets. Dryer desiccant for one bed, seals, bearings,
filters.    Capital   

One (1) Low Pressure Rotor Set

One (1) High Pressure Rotor Set

One (1) Drive Gear Set Dryer Desiccant for One Bed

One (1) Set of Seals (Gasket Set)

One (1) Set of Bearings

One (1) Set of Filters (Air/Oil Filter Kit)

13    Ethylene De-Inventory Pump    Mechanical    ***   One warehouse spare pump
with shipping container plus nozzle gasket sets (11P-1501 & 12P-1501)    Capital
  

One (1) Spare Pump with Motor

One (1) Nozzle Gasket Set Shipping Container

14    LNG Transfer Pot Mounted Pumps    Rotating    ***   One warehouse spare
pump with shipping/storage container (11P-1601 A/B)    Capital    One (1) Spare
LNG Transfer Pump Shipping Container 15    LNG In Tank Loading pumps    Rotating
   ***   One warehouse spare pump with shipping/storage container (P-101/2/3
A/B, P-131/2 A/B)    Capital    One (1) Spare LNG In-Tank Pump Shipping
Container 16    LNG pot mounted pump BOG KO Drum    Rotating    ***   One
warehouse spare pump with shipping/storage container (00P-2402 A/B)    Capital
   One (1) Spare BOG KO Drum Pump Shipping Container 17    Metering Skids   
Instrumentation      Ultrasonic flow meters (11FE/FT-11003, 22151, 22032 and
10FE/FT-22006)    Capital    One (1) Ultrasonic Flow Meter 18    Nitrogen
Generator Package    Mechanical    ***   Membrane    Capital    One (1) Spare
Membrane Shipping Container

 

W-5



--------------------------------------------------------------------------------

Equipment    Type    Vendor  

Comments

  

Budget
Description

  

Spare Parts

19    Propane De-Inventory Pump    Mechanical    ***   One warehouse spare pump
with shipping/storage container plus nozzle gasket sets (11P-1403 & 12P-1403)   
Capital   

One (1) Spare Pump with

Motor

One (1) Nozzle Gasket Set Shipping Container

 

W-6



--------------------------------------------------------------------------------

Execution Version

 

ATTACHMENT X

WORK IN EXISTING FACILITY

The table below identifies elements of Work to be undertaken on systems in the
Existing Facility, in respect of which such Work must be planned as specified in
the Agreement Section 3.25, prior to the performance of such Work.

 

Item #

  

Existing Facility Work

  

Work Description Reference

1

   Marine Flare    Scope of Facilities (SoF), 3.2.2

2

   Synchronizing Bus Substation and building    SoF, 3.2.6, Attachment 2

3

   Jetty Analyzer Shelter    SoF, 4.0, Attachment 2

4

   Utilities to the O&M Building    SoF, 4.1, Attachment 2

5

   Utilities to the Warehouse Building    SoF, 4.2, Attachment 2

6

   Control Room expansion and DCS/SIS/FGS tie-ins    SoF, 5.1

7

   Replace LNG Intank Pumps    SoF, 5.5

8

   Modifications at Jetties    SoF, 5.6

9

   Tie-in: Stage 1 LNG rundown line to existing unloading line near S-105   
SoF, 5.2

  10  

   Tie-in: New crossover line to unloading line to sendout line near S-105   
SoF, 5.2

11

   Tie-in: New 36" vapor line from Jetties to existing BOG header near
intersection of Phase 1 and 2 headers    SoF, 5.3

12

   New BOG vapor return lines    SoF, 5.3

13

   Tie-in: New instrument air to existing header near S-105    SoF, 5.8

14

   Tie-in: New plant air to existing header near S-105    SoF, 5.9

15

   Tie-in: New nitrogen to existing header near S-105    SoF, 5.10

16

   Route RO water reject line to existing firewater pond    SoF, 5.11

17

   Heavy Haul road and required site improvements    SoF, 6.1

18

   Construction Dock improvements    SoF, 6.2

19

   Duck Blind road    SoF, 6.1

20

   New north-south piperack west of S-103    SoF, Attachment 4

 

X-1



--------------------------------------------------------------------------------

Item #

  

Existing Facility Work

  

Work Description Reference

21

   New east-west piperack south of S-106    SoF, Attachment 4

22

   Connect and route power feeder cables, control cables and fiber optic cables
from new Synchronizing Bus substation to Stage 1 utility substation    SoF,
3.2.6

23

   Modifications to power monitoring system    SoF, 3.2.6

24

   Tie-in: firewater tie-ins for liquefaction ring main to existing underground
main    SoF, 3.2.7

25

   Expansion of existing liquid nitrogen system    SoF, 3.2.11

26

   New surge bottles on existing Banks 1, 2 and 3 sendout pump headers   
Loading/Sendout Transient Analysis Report

27

   ESD modifications to mitigate transient loads and surge pressures   
Loading/Sendout Transient Analysis Report

28

   Changes to control valve opening/closure times to mitigate transient loads
and surge pressures    Loading/Sendout Transient Analysis Report

29

   Tank S-106: soil improvement, west dike wall, rainwater sump, sump pumps,
discharge line from sump pumps    SoF, 6.0, Attachment 4

30

   Rerouting of existing storm drains from S-101/102/103 and S-104/105 sump
pumps to liquefaction storm drain    SoF, 6.0

31

   New East Access Road from existing North Road to liquefaction area    SoF,
6.1

32

   Relocation of existing permanent plant fencing and gates    SoF, 6.0

33

   Telecommunications integration into existing system    SoF, 5.7

Notes:

 

1. The tie-ins listed in this Attachment X represent the major tie-ins. Refer to
the tie-in list for a complete listing of all tie-ins.

 

2. For Owner and Contractor division of responsibilities, refer to the Scope of
Facilities document and Attachment U.

 

X-2



--------------------------------------------------------------------------------

Execution Version

 

ATTACHMENT Y

SITE AND OFF-SITE RIGHTS OF WAY AND EASEMENTS

 

A. Site is identified in Exhibit Y-1 as the combined Existing Facility and the
Liquefaction Facility, and Off-Site Rights of Way and Easements.

 

B. A legal description of the boundaries are set forth in the document “Lonnie
G. Harper & Associates Survey of Property lease, Sabine Pass, dated revised
October 7, 2011.” Already provided by Owner to Contractor.

 

C. Owner shall provide survey coordinates better defining all areas shown in
Exhibit Y-1 including:

 

  a. Site;

 

  b. Liquefaction Facility Site;

 

  c. Existing Facility;

 

  d. Coordinates of O&M Building, Warehouse Building Oil Drum and Chemical
Storage Shelter, and Used Oil Drum and Hazardous Waste Storage Shelter
Contractor;

 

  e. Landowner property Off-Site Rights of Way and Easements where they will
affect Contractor’s Work, including but not limited to:

 

  i. Kinder Morgan Louisiana Pipeline;

 

  ii. Natural Gas Pipeline;

 

  iii. Crain Brothers;

 

  iv. Noble Energy;

 

  v. W&T Offshore;

 

  vi. Edison Chouest;

 

  vii. Creole Trail Pipeline; and

 

  viii. Chevron Pipeline.



LOGO [g255172g85d28.jpg]

 

Y-1



--------------------------------------------------------------------------------

Execution Version

 

ATTACHMENT Z

LANDOWNER ACCESS

 

A. Persons Provided Access. Contractor shall in all cases provide access to the
Site and Off-Site Rights of Way and Easements and, subject to Section 4.3 of the
Agreement, coordinate the Work with the following Landowners and their
representatives in accordance with the terms of this Attachment Z and
Section 3.24 of the Agreement:

 

  1. WT Offshore

 

  2. Kinder Morgan Louisiana Pipeline

 

  3. Natural Gas Pipeline Company of America (NGPL)

 

  4. Crain Brothers

 

  5. Noble Energy

 

  6. Edison Chouest

 

  7. Creole Trail Pipeline

 

  8. Chevron Pipeline

 

  9. Any successors-in-interest of any of the foregoing entities in the Off-Site
Rights of Way and Easements.

 

B. Access Requirements. Without limiting its obligations under Section 3.24 of
the Agreement, Contractor shall provide access to the foregoing Landowners and
their representatives as follows:

 

  1. Contractor shall provide access to, on and transit through the Site and
Off-Site Rights of Way and Easements to such Persons for the purpose of:

 

  a. Accessing the existing pipelines and other existing Landowner facilities on
the Site and Off-Site Rights of Way and Easements, and

 

  b. With respect to the representatives of the affected pipeline companies,
observing Contractor’s Work when Contractor is building the “bridge” over the
pipelines as part of the heavy haul upgrades or performing any other Work over
the pipeline rights of way or easements shown on Attachment Y.

 

  2. Contractor may, at its option and cost, provide escorts to such Persons
when they are transiting through the Site and Off-Site Rights of Way and
Easements, but Contractor is not obligated to do so.

 

  3. Owner shall ensure that such Persons will not set up additional facilities,
buildings, or other structures on the portions of the Liquefaction Site, or
materially interfere with Contractor’s Work

 

Z-1



--------------------------------------------------------------------------------

Execution Version

 

ATTACHMENT AA

FORM OF ACKNOWLEDGMENT AND

CONSENT AGREEMENT WITH LENDER

Bechtel Oil, Gas and Chemicals, Inc. (the “Contracting Party”) hereby
acknowledges the existence of (but has not reviewed) the Security Agreement,
dated as of [                    ], 20[        ] (as from time to time amended,
supplemented or modified, the “Security Agreement”), among Sabine Pass
Liquefaction, LLC (the “Borrower”), [                    ] as Agent, and
[                    ] (in such capacity, the “Collateral Agent”), for the
benefit of various financial institutions providing financing to the Borrower
(collectively, the “Secured Parties”), and hereby executes this Acknowledgement
and Consent Agreement (the “Consent”) and agrees as follows:

1. The Contracting Party hereby acknowledges and consents in accordance with the
terms and conditions set forth below to the Borrower’s pledge and collateral
assignment of all its right, title and interest in, to and under (but not,
except as provided herein, its obligations, liabilities or duties with respect
to) the Lump Sum Turnkey Agreement for the Engineering, Procurement and
Construction of the Sabine Pass Liquefaction Facility, dated November 11, 2011,
between the Contracting Party and the Borrower (as supplemented by the Limited
Notice to Proceed dated [                    ], 20[        ], and the Notice to
Proceed, dated [                    ], 20[        ], the “Assigned Agreement”)
to the Collateral Agent pursuant to the Security Agreement. Capitalized terms
used, but not otherwise defined, herein shall have the respective meanings
ascribed to such terms in the Assigned Agreement.

2. The Contracting Party represents and warrants as of the date hereof as
follows:

a. The Contracting Party is a corporation duly organized, validly existing and
in good standing under the laws of Delaware, is authorized and qualified to do
business in all jurisdictions in which the nature of the business conducted by
it makes such qualification necessary and where failure so to qualify would have
a material adverse effect on its financial condition, operations, prospects,
taxes or business.

b. The Contracting Party is not in violation of any Applicable Law or judgment
entered by any Governmental Instrumentality, which violations, individually or
in the aggregate, would affect its performance of any obligations under this
Consent or the Assigned Agreement in any material respect. There are no legal or
arbitration proceedings or any proceeding by or before any Governmental
Instrumentality, now pending or (to the current actual knowledge of the
Contracting Party) threatened against the Contracting Party that, if adversely
determined, could reasonably be expected to have a material adverse effect on
its ability to perform under this Consent or the Assigned Agreement.

c. The Contracting Party is the holder of all licenses required to permit it to
operate or conduct its business in Louisiana now and as contemplated by the
Assigned Agreement. No consent or approval of, or other action by or any notice
to or filing with, any Governmental Instrumentality (except those previously
obtained) was required in connection with the execution and delivery by the
Contracting Party of the Assigned Agreement, or is required in connection

 

AA-1



--------------------------------------------------------------------------------

with the execution and delivery of this Consent, or, to the best actual current
knowledge of the Contracting Party, the performance of its obligations under
this Consent. The Contracting Party has obtained all permits, licenses,
approvals, consents and exemptions with respect to the performance of its
obligations under the Assigned Agreement required by Applicable Law in effect as
of the date hereof, except those permits, licenses, approvals, consents and
exemptions that the Contracting Party is permitted to obtain in the ordinary
course of business in the performance of its obligations under the Assigned
Agreement (collectively, the “Ordinary Course Consents”).

d. Neither the execution and delivery of this Consent and the Assigned Agreement
by the Contracting Party, the consummation of the transactions herein
contemplated by the Contracting Party, nor compliance with the terms and
provisions hereof by the Contracting Party, will:

(i) conflict with, result in a breach of or default under, or require any
consent (other than consents already obtained and the Ordinary Course Consents)
under: (A) the charter or by-laws of the Contracting Party, (B) any Applicable
Law, (C) any order, writ, injunction or decree of any court applicable to the
Contracting Party, or (D) any agreement or instrument to which the Contracting
Party is a party or by which it is bound or to which it or any of its property
or assets is subject in any such case under this clause (i) that would result in
a material adverse effect upon the ability of the Contracting Party to perform
its obligations under this Consent and the Assigned Agreement; or

(ii) result in the creation or imposition of (or the obligation to create or
impose) any lien, security interest, charge or encumbrance upon any of the
properties or assets of the Contracting Party.

e. The Contracting Party has all necessary power and authority to execute,
deliver and perform its obligations under this Consent and the Assigned
Agreement; the execution, delivery and performance by the Contracting Party of
this Consent and the Assigned Agreement have been duly authorized by all
necessary action on its part; and this Consent and the Assigned Agreement have
been duly and validly executed and delivered by the Contracting Party and each
constitutes a legal, valid and binding obligation of the Contracting Party
enforceable in accordance with its terms, except as the enforceability thereof
may be limited by bankruptcy, insolvency, reorganization or moratorium or other
similar laws relating to the enforcement of creditors’ rights generally, and by
general principles of equity. There are no amendments, modifications or
supplements (whether by waiver, consent or otherwise) to the Assigned Agreement,
either oral or written.

f. The Contracting Party is financially solvent, able to pay all debts as they
mature and possesses sufficient working capital to complete the Work and perform
its obligations hereunder.

g. To the Contracting Party’s current actual knowledge, the Borrower (a) has
complied with all conditions precedent required to be complied with by or on
behalf of the Borrower on or prior to the date hereof pursuant to the Assigned
Agreement and (b) is not in default under any covenant or obligation of the
Assigned Agreement and no such default has occurred prior to the date hereof.

 

AA-2



--------------------------------------------------------------------------------

h. The Contracting Party is not, to its current actual knowledge, in default
under any covenant or obligation hereunder or under the Assigned Agreement and
no such default has occurred prior to the date hereof. After giving effect to
the pledge and assignment referred to in paragraph 1, and after giving effect to
the consent to such pledge and assignment by the Contracting Party, to the
current actual knowledge of the Contracting Party, (a) there exists no event or
condition that would, either immediately or with the passage of time or giving
of notice, or both, entitle either the Contracting Party or the Borrower to
terminate or suspend its obligations under the Assigned Agreement and (b) there
are no claims or rights of set-off pending by any party to the Assigned
Agreement.

i. The Contracting Party affirms that it has no written notice or current actual
knowledge of any pledge or assignment relative to the right, title and interest
of the Borrower in, to and under the Assigned Agreement other than the pledge
and assignment referred to in paragraph 1.

3.

a. From and after the date hereof and unless and until the Contracting Party
shall have received written notice from the Collateral Agent that the lien of
the Security Agreement has been released in full and provided that an event of
default by the Borrower shall have occurred and be continuing pursuant to the
loan documents executed in connection with the Security Agreement, the
Collateral Agent shall have the right, but not the obligation, to pay all sums
due under the Assigned Agreement by the Borrower and to perform any other act,
duty or obligation required of the Borrower thereunder (to the same extent as
the Borrower has the right to perform any such other act, duty or obligation
thereunder) at any time and, without limiting the generality of the foregoing,
shall have the full right and power to enforce directly against the Contracting
Party (subject to all of the Contracting Party’s defenses and other rights under
the Assigned Agreement in accordance with the terms thereof) all obligations of
the Contracting Party under the Assigned Agreement and otherwise to exercise all
remedies thereunder and to make all demands and give all notices and make all
requests required or permitted to be made by the Borrower under the Assigned
Agreement, all in accordance with the terms thereof; provided that no such
payment or performance shall be construed as an assumption by the Collateral
Agent or any Secured Party of any covenants, agreements or obligations of the
Borrower under or in respect of the Assigned Agreement, except to the extent the
Assigned Agreement shall have been expressly assumed by the Collateral Agent
pursuant to paragraph 5 hereof. Any action taken by the Collateral Agent in
accordance with this paragraph 3(a) shall be binding on the Borrower. If the
Contracting Party receives any demands, notices or requests made from the
Collateral Agent in accordance with this paragraph 3(a) which are conflicting
with that made by the Borrower, the Collateral Agent’s demands, notices and
requests shall control over those conflicting demands, notices or requests made
by the Borrower.

b. The Contracting Party agrees that it will not terminate or suspend its
obligations under the Assigned Agreement without giving the Collateral Agent
concurrent notice with notice(s) provided the Borrower pursuant to the
applicable provisions of the Assigned Agreement, and, in the case of the
termination of obligations, an opportunity to cure as provided in paragraph 3(c)
below.

 

AA-3



--------------------------------------------------------------------------------

c. If (i) the Contracting Party is entitled to terminate the Assigned Agreement
for an event under Sections 16.3, 16.5, 16.6 or 16.7 of the Assigned Agreement
(“Termination Event”), (ii) the Contracting Party desires to terminate its
obligations under the Assigned Agreement, and (iii) notice(s) with respect to
clauses (i) and (ii) shall have been provided to the Collateral Agent by the
Contracting Party as provided in paragraph 3(b) above, then, and in any such
case: the Collateral Agent may elect to exercise its right to cure by providing,
within thirty (30) days after the receipt by it of the notices referred to in
the preceding clause (iii), to the Contracting Party, written notice stating
that the Collateral Agent has elected to exercise such right to cure (or cause
to be cured), together with a written statement of the Collateral Agent that it
will promptly commence to cure (or cause to be cured) all Termination Events
susceptible of being cured (including, as appropriate, by the payment of money
damages), and that it will, during the cure period, diligently attempt in good
faith to complete (or cause to be completed) the curing of, to the reasonable
satisfaction of the Contracting Party, all such Termination Events. If the
Contracting Party is entitled to suspend performance of the Work for an event
under Section 16.4 of the Assigned Agreement (“Suspension Event”), the
Contracting Party may, provided that notice to the Collateral Agent shall have
been provided to the Collateral Agent as provided in paragraph 3(b) above,
suspend performance of the Work in accordance with the terms of the Assigned
Agreement until such time as (a) the Borrower has cured the Suspension Event or
(b) the Collateral Agent has cured (or caused to be cured) such Suspension Event
in accordance with paragraph 3(d). The preceding sentence shall in no way limit
any rights the Contracting Party may otherwise have to terminate the Assigned
Agreement, subject to the other provisions of this Consent. Notwithstanding
anything to the contrary in this paragraph 3(c), in no event shall this
paragraph 3(c) be interpreted to change the Contracting Party’s rights to
suspend performance of the Work under the Assigned Agreement or terminate the
Assigned Agreement, except to the extent of the Collateral Agent’s right to
effect a cure in accordance with paragraph 3(c) for a Termination Event or
Suspension Event and paragraph 3(d) for a Termination Event.

d. The Collateral Agent shall have a period equal to forty-five (45) days in the
event of default in payment of undisputed amounts under Section 16.5 of the
Assigned Agreement or ninety (90) days in other cases, after the delivery of the
notice by the Collateral Agent referred to in paragraph 3(c) in which to cure
the Termination Event(s) specified in such notice; provided that if such cure of
any non-payment default can only be effected through a foreclosure on the
Project (as defined in the Security Agreement), then, provided that the
Collateral Agent makes, and continues to make, timely payment to the Contracting
Party of all sums due under the Assigned Agreement, and, subject to paragraph
3(f) hereof, shall either make current payment to or provide the Contracting
Party with assurance(s) of current payment reasonably satisfactory to the
Contracting Party of all reasonable delay and incremental costs reasonably
incurred by the Contracting Party thereafter, the Collateral Agent shall have
such additional reasonable period of time as is necessary to effect such
foreclosure. Notwithstanding the foregoing, no such cure of a payment shall be
construed as an assumption by the Collateral Agent or any Secured Party of any
covenants, agreements or obligations of the Borrower under or in respect of the
Assigned Agreement.

 

AA-4



--------------------------------------------------------------------------------

e. If, before the Collateral Agent shall have cured any Termination Event
pursuant to paragraph 3(d), the Borrower shall have cured such Termination
Event, the Contracting Party promptly shall provide the Collateral Agent with
notice of such cure and the discontinuance of such Termination Event.

f. In the event any delay and incremental costs are due and payable to the
Contracting Party under the terms of this Consent, the Contracting Party shall
take all reasonable steps necessary to mitigate such delay and incremental
costs.

g. The Collateral Agent’s right to cure Borrower defaults under the Assigned
Agreement or otherwise take action on behalf of the Borrower under this
paragraph 3 shall not arise until after the initial disbursement of the Secured
Parties’ loans.

4.

a. Notwithstanding any provision in the Assigned Agreement to the contrary, in
the event of the rejection or termination of the Assigned Agreement by a
receiver of the Borrower or otherwise pursuant to bankruptcy or insolvency
proceedings, then, provided that the Collateral Agent shall have made payment to
the Contracting Party of all sums due under the Assigned Agreement and, subject
to paragraph 3(f) hereof, shall either make current payment to or provide the
Contracting Party with assurance(s) of current payment reasonably satisfactory
to the Contracting Party of all reasonable delay and incremental costs incurred
by the Contracting Party during the period of time required for the following
activities, the Contracting Party will enter into a new agreement with the
Collateral Agent or, at the Collateral Agent’s request, with the Collateral
Agent’s nominee, for the remainder of the originally scheduled term of the
Assigned Agreement, effective as of the date of such rejection, with
substantially the same covenants, agreements, terms, provisions and limitations
as are contained in the Assigned Agreement; provided that the Collateral Agent
shall have made a request to the Contracting Party for such new agreement within
ninety (90) days after the date the Collateral Agent receives notice from the
Contracting Party of the rejection of the Assigned Agreement and provided
further that the Contracting Party shall have been provided assurances of
payment and security for payment reasonably satisfactory to the Contracting
Party.

b. If the Collateral Agent or its nominee is prohibited by any process or
injunction issued by any court having jurisdiction of any bankruptcy or
insolvency proceeding involving the Borrower, from continuing the Assigned
Agreement in place of the Borrower or from otherwise exercising any of its
rights or remedies hereunder or under the Security Agreement in respect of the
Assigned Agreement, then, provided that the Collateral Agent shall have made
payment to the Contracting Party of all sums due under the Assigned Agreement
and, subject to paragraph 3(f) hereof, shall either make current payment to or
provide the Contracting Party with assurance(s) of current payment reasonably
satisfactory to the Contracting Party of all reasonable delay and incremental
costs incurred by the Contracting Party thereafter, the times specified herein
for the exercise by the Collateral Agent of any right or benefit granted to it
hereunder (including without limitation the time period for the exercise of any
cure rights granted hereunder) shall be extended for the period of such
prohibition; provided that the Collateral Agent is diligently pursuing such
rights or remedies (to the extent permitted) in such bankruptcy or insolvency
proceeding or otherwise.

 

AA-5



--------------------------------------------------------------------------------

c. The Collateral Agent shall not take action under this paragraph 4 until after
the initial disbursement of the Secured Parties’ loans.

5. Provided that an event of default by Borrower shall have occurred and be
continuing pursuant to the loan documents executed in accordance with the
Security Agreement, the Contracting Party agrees that the Collateral Agent may
(but shall not be obligated to) pursuant to the terms of the Security Agreement
assume, or cause any purchaser at any foreclosure sale or any assignee or
transferee under any instrument of assignment or transfer in lieu of foreclosure
to assume, all of the interests, rights and all of the obligations of the
Borrower thereafter arising under the Assigned Agreement, provided that as
conditions precedent to or concurrent with any such assignment or transfer,
(a) the Collateral Agent shall have made or caused to be made payment to the
Contracting Party of all sums due hereunder or under the Assigned Agreement,
and, subject to paragraph 3(f) hereof, all reasonable delay and incremental
costs incurred by the Contracting Party during the period of time preceding such
assignment or transfer, if any, and (b) the assuming party shall have executed
an agreement in writing to be bound by and to assume all of the obligations to
the Contracting Party arising or accruing thereunder from and after the date of
such assumption, and shall have provided the Contracting Party with assurances
of future payment and security for future payment reasonably satisfactory to the
Contracting Party. If the interests, rights and obligations of the Borrower in
the Assigned Agreement shall be assumed, sold or transferred as provided herein,
then the Contracting Party shall continue to perform its obligations under the
Assigned Agreement in favor of the assuming party as if such party had
thereafter been named as the Borrower under the Assigned Agreement; provided
that if the Collateral Agent (or any entity acting on behalf of the Collateral
Agent or any of the other Secured Parties) assumes the Assigned Agreement as
provided above, such party shall not be liable for the performance of the
obligations thereunder except to the extent of all of its right, title and
interest in and to the Project (as defined in the Security Agreement).
Notwithstanding any such assumption or disposition by the Collateral Agent, a
purchaser, an assignee or a transferee, the Borrower shall not be released or
discharged from and shall remain liable for any and all of its obligations to
the Contracting Party arising or accruing under the Assigned Agreement prior to
such assumption and the Contracting Party retains all rights under the Assigned
Agreement relating to any breach thereof by the Borrower or the assuming party.
The Collateral Agent shall not take action under this paragraph 5 until after
the initial disbursement of the Secured Parties’ loans.

6. The Contracting Party shall make all payments due to the Borrower under the
Assigned Agreement to [                    ], acting as the Collateral Agent to
Account No. [                    ], ABA No. [                    ]. All parties
hereto agree that each payment by the Contracting Party to the Collateral Agent
of amounts due to the Borrower from the Contracting Party under the Assigned
Agreement shall satisfy the Contracting Party’s corresponding payment obligation
under the Assigned Agreement.

7. Except for Change Orders (as defined in the Assigned Agreement), no amendment
or modification of, or waiver by or consent of, the Borrower in respect of, any
provision of the Assigned Agreement shall be effective unless the same shall be
in writing, in accordance with the requirements of the Assigned Agreement, prior
written notice thereof shall have been given to the Collateral Agent and the
Collateral Agent shall have given its consent. No Change Order shall be
effective unless the same shall be in writing, in accordance with the
requirements of the Assigned

 

AA-6



--------------------------------------------------------------------------------

Agreement, prior written notice thereof shall have been given to the Collateral
Agent and the Collateral Agent shall have given its consent, provided that
(i) in the case of any one Change Order, prior written notice to and consent by
the Collateral Agent is not required if such Change Order would result in an
increase in the Contract Price (as defined in the Assigned Agreement) in an
amount less than Twenty Five Million U.S. Dollars (U.S.$25,000,000) or (ii) in
the case of a Change Order in conjunction with other Change Orders, prior
written notice to and consent by the Collateral Agent of such Change Order is
not required if such Change Orders would in themselves result in an increase in
the Contract Price in an amount less than Fifty Million U.S. Dollars
(U.S.$50,000,000), and provided further that the foregoing shall not impair any
rights the Contracting Party may have to any Change Order under the Assigned
Agreement. This Consent may be amended or modified only by an instrument in
writing signed by the Contracting Party, the Borrower and the Collateral Agent.

8. The Contracting Party shall deliver to the Collateral Agent concurrently with
the delivery thereof to the Borrower, a copy of the following items if and when
provided by the Contracting Party to the Borrower pursuant to the Assigned
Agreement: (a) notification prior to cancellation, non-renewal or a material
change in the insurance coverage required under the terms of the Assigned
Agreement; (b) notification of termination; (c) notification of suspension of
all of the Work; (d) notification of default by the Borrower; (e) notification
of claims, demands, actions or causes of actions asserted against the
Contracting Party for which the Borrower has indemnification obligations; and
(f) notification of request for arbitration.

9. The Contracting Party shall provide to the Collateral Agent any information
or documentation as reasonably requested by the Collateral Agent in connection
with the financing of the Borrower’s obligations under the Assigned Agreement
including, without limitation, the following: (a) an opinion of counsel of
Contracting Party customary for a project financing with respect to the
authorization, execution, delivery and enforceability, and other similar issues,
of the Assigned Agreement and this Consent; (b) a certificate of an authorized
officer of Contracting Party certifying that (i) all amounts due and payable
under the Assigned Agreement have been paid other than those amounts payable in
respect of the current invoice and (ii) no event or condition exists to the
Contracting Party’s current actual knowledge which constitutes a default by the
Borrower under the Assigned Agreement; and (c) a copy of a certificate of good
standing of, and payment of franchise taxes by, the Contracting Party issued by
the Secretary of State of Delaware.

 

AA-7



--------------------------------------------------------------------------------

10. Notice to any party hereto shall be deemed to be delivered on the earlier
of: (a) the date of personal delivery and (b) if deposited in a United States
Postal Service depository, postage prepaid, registered or certified mail, return
receipt requested, addressed to such party at the address indicated below (or at
such other address as such party may have theretofore specified by written
notice delivered in accordance herewith), upon delivery or refusal to accept
delivery, in each case as evidenced by the return receipt:

 

The Collateral Agent:

  

[__________]

[__________]

[__________]

Facsimile: [__________]

Attn: [__________]

The Borrower:

  

Sabine Pass Liquefaction, LLC

700 Milam Street, Suite 800

Houston, Texas 77002

Facsimile: (713) 375-6000

Attn: ***

 

with a copy to:

 

Sabine Pass Liquefaction, LLC

700 Milam Street, Suite 800

Houston, Texas 77002

Facsimile: (713) 375-6228

Attn: General Counsel

The Contracting Party:

  

Bechtel Oil, Gas and Chemicals, Inc.

3000 Post Oak Boulevard

Houston, Texas 77056

Facsimile: (713) ___-_____

Attn: ____________________

 

with a copy to:

 

Bechtel Corporation

3000 Post Oak Boulevard

Houston, Texas 77056

Facsimile: (713) 235-3945

Attn: Principal Counsel

11. This Consent shall be binding upon and shall inure to the benefit of the
respective successors and permitted assigns of the Contracting Party, the
Borrower, the Collateral Agent and the Secured Parties (provided, however, that
the Contracting Party shall not assign or transfer it rights hereunder without
the prior written consent of the Collateral Agent).

12. This Consent may be executed in one or more counterparts with the same
effect as if the signatures thereto and hereto were upon the same instrument.
This Consent shall become effective at such time as the Collateral Agent shall
have received counterparts hereof signed by all of the intended parties hereto.

13. For purposes of this Consent, the term “day” or “days” shall mean calendar
days unless otherwise defined herein.

 

AA-8



--------------------------------------------------------------------------------

14. No failure on the part of any party or any of its agents to exercise and no
delay in exercising, and no course of dealing with respect to, any right, power
or privilege hereunder shall operate as a waiver thereof (subject to any statute
of limitations), and no single or partial exercise of any right, power or
privilege hereunder shall preclude any other or further exercise thereof or the
exercise of any other right power or privilege.

15. If any provision hereof is invalid and unenforceable in any jurisdiction,
then, to the fullest extent permitted by law, (a) the other provisions hereof
shall remain in full force and effect in such jurisdiction and shall be
liberally construed to carry out the intentions of the parties hereto as nearly
as may be possible and (b) the invalidity or unenforceability of any provision
hereof in any jurisdiction shall not affect the validity or enforceability of
such provision in any other jurisdiction.

16. The agreements of the parties hereto are solely for the benefit of the
Contracting Party, the Borrower, the Collateral Agent and the Secured Parties,
and no Person (other than the parties hereto and the Secured Parties and their
successors and assigns permitted hereunder) shall have any rights hereunder.

17. This Consent shall terminate upon the indefeasible payment in full of all
amounts owed in connection with the Security Agreement.

18. THIS CONSENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAW
OF THE STATE OF NEW YORK. THE CONTRACTING PARTY, THE COLLATERAL AGENT AND THE
BORROWER HEREBY SUBMIT TO THE NONEXCLUSIVE JURISDICTION OF THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE
COURT SITTING IN NEW YORK CITY FOR THE PURPOSES OF ALL LEGAL PROCEEDINGS ARISING
OUT OF OR RELATING TO THIS CONSENT OR THE TRANSACTIONS CONTEMPLATED HEREBY,
EXCEPT FOR DISPUTES ARISING OUT OF OR RELATING TO THE ASSIGNED AGREEMENT WHICH
WILL CONTINUE TO BE GOVERNED EXCLUSIVELY BY ARTICLE 18 OF THE ASSIGNED
AGREEMENT. THE CONTRACTING PARTY, THE COLLATERAL AGENT AND THE BORROWER
IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A
COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

19. EACH OF THE CONTRACTING PARTY, THE COLLATERAL AGENT AND THE BORROWER HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS CONSENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

AA-9



--------------------------------------------------------------------------------

20. NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS AGREEMENT, NONE OF THE
CONTRACTING PARTY, THE COLLATERAL AGENT, NOR THE BORROWER, SHALL BE LIABLE UNDER
THIS CONSENT, WHETHER IN CONTRACT, WARRANTY, TORT (INCLUDING NEGLIGENCE), STRICT
LIABILITY, PRODUCTS LIABILITY, PROFESSIONAL LIABILITY, INDEMNITY, CONTRIBUTION,
OR ANY OTHER CAUSE OF ACTION FOR SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL
LOSSES OR DAMAGES, INCLUDING LOSS OF PROFITS, LOSS OF USE, LOSS OF OPPORTUNITY,
LOSS OF REVENUES, LOSS OF FINANCING, LOSS OR INCREASE OF BONDING CAPACITY, COSTS
OF OBTAINING OR MAINTAINING FINANCING, LOSS OF GOODWILL, OR BUSINESS
INTERRUPTION, OR DAMAGES OR LOSSES FOR PRINCIPAL OFFICE EXPENSES INCLUDING
COMPENSATION OF PERSONNEL STATIONED THERE (“CONSEQUENTIAL DAMAGES”), AND THE
CONTRACTING PARTY, THE COLLATERAL AGENT, AND THE BORROWER DO HEREBY RELEASE EACH
OTHER FROM ANY LIABILITY FOR SUCH CONSEQUENTIAL DAMAGES; PROVIDED THAT THE
EXCLUSION OF LIABILITY SET FORTH IN THIS SECTION IS NOT INTENDED TO PRECLUDE
RECOVERIES AS PERMITTED PURSUANT TO SECTION 20.4 OF THE ASSIGNED AGREEMENT WITH
RESPECT TO OBLIGATIONS UNDER THE ASSIGNED AGREEMENT ONLY.

[Signature page follows.]

 

AA-10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Consent as of the              day of
                    , 20    .

 

[_______________________________________] By:     Name:     Title:    

 

BECHTEL OIL, GAS AND CHEMICALS, INC. By:     Name:     Title:    

 

ACKNOWLEDGED and AGREED SABINE PASS LIQUEFACTION, LLC   By:       Name:      
Title:    

 

AA-11



--------------------------------------------------------------------------------

Execution Version

 

ATTACHMENT BB

FORM OF OWNER CONFIRMATIONS

 

BB-1



--------------------------------------------------------------------------------

SCHEDULE BB-1

FORM OF OWNER MONTHLY CONFIRMATION

Bechtel Oil, Gas, & Chemicals, Inc.

3000 Post Oak Boulevard

Houston, Texas 77056

Attn: ***

 

Re: Owner Monthly Confirmation

As of the date of this confirmation and so far as I am aware, Sabine Pass
Liquefaction, LLC has sufficient funds to continue to fulfill its payment
obligations under the Lump Sum Turnkey Agreement for the Engineering,
Procurement and Construction of the Sabine Pass Liquefaction Facility dated
November 11, 2011, up to the date of the First Draw, and no event has come to
the attention of Sabine Pass Liquefaction, LLC which would materially and
adversely affect the continued availability of such funding. This confirmation
shall not be construed in any way such as to relieve Bechtel Oil, Gas and
Chemicals, Inc. from its obligations and liabilities under such Lump Sum Turnkey
Agreement.

This confirmation is prepared expressly and exclusively for the use and benefit
of Bechtel Oil, Gas, and Chemicals, Inc.

 

   Signature and Title of Appropriate Senior Officer of Sabine Pass
Liquefaction, LLC

 

   Date

 

cc: Bechtel Oil, Gas and Chemicals, Inc.

3000 Post Oak Boulevard

Houston, Texas 77056

Attn: Principal Counsel

 

BB-2



--------------------------------------------------------------------------------

SCHEDULE BB-2

FORM OF OWNER QUARTERLY CONFIRMATION

Bechtel Oil, Gas, & Chemicals, Inc.

3000 Post Oak Boulevard

Houston, Texas 77056

Attn: ***

 

Re: Owner Quarterly Confirmation

As of the date of this confirmation and so far as I am aware, Sabine Pass
Liquefaction, LLC has sufficient funds through itself or financing to continue
to fulfill its payment obligations under the Lump Sum Turnkey Agreement for the
Engineering, Procurement and Construction of the Sabine Pass Liquefaction
Facility dated November 11, 2011, and no event has come to the attention of
Sabine Pass Liquefaction, LLC which would materially and adversely affect the
continued availability of such funding. This confirmation shall not be construed
in any way such as to relieve Bechtel Oil, Gas, & Chemicals, Inc. from its
obligations and liabilities under such Lump Sum Turnkey Agreement.

This confirmation is prepared expressly and exclusively for the use and benefit
of Bechtel Oil, Gas, & Chemicals, Inc.

 

   Signature and Title of Appropriate Senior Officer of Sabine Pass
Liquefaction, LLC

 

   Date

 

cc: Bechtel Oil, Gas and Chemicals, Inc.

3000 Post Oak Boulevard

Houston, Texas 77056

Attn: Principal Counsel

 

BB-3



--------------------------------------------------------------------------------

Execution Version

 

ATTACHMENT CC

INDEPENDENT ENGINEER ACTIVITIES

Owner has overall responsibility to coordinate the activities of Independent
Engineer, including but not limited to (i) arranging visits to Contractor’s
offices and to the Site, (ii) forwarding relevant Project reports and
documentation to Independent Engineer, and (iii) transmitting comments and
feedback, if any, from Independent Engineer to Contractor. Independent Engineer
shall comply with all Site safety programs in effect while on the Site. With
respect to the activities of Independent Engineer, Owner is responsible for the
actions of Independent Engineer.

Independent Engineer shall not be entitled to issue any instruction or directive
to Contractor or any of its Subcontractors or Sub-subcontractors in connection
with performance of the Work. Contractor shall reasonably cooperate with
Independent Engineer in the conduct of his or her duties in relation to the
Liquefaction Facility, Existing Facility and the Work, including but not limited
to, the activities of Independent Engineer set forth below:

 

1. Conduct quarterly Site visits, including:

 

  a. Evaluation of the progress of the Work against the Milestones set forth in
Attachment C, Schedule C-1 and the Level III CPM Schedule;

 

  b. Observation of general standard of workmanship and performance of spot
checks of Contractor’s quality records;

 

  c. Review of incurred and potential delays and proposed Recovery Schedule, if
any;

 

  d. Review of Contractor Permits obtained and assessment of Contractor’s
ability to obtain outstanding Contractor Permits;

 

  e. Review and report on Contractor’s health, safety and environmental
compliance programs; and

 

  f. Evaluation of Contractors safety statistics;

 

2. Verify Contractor’s achievement of each Milestone per Attachment C-1
(including achievement of RFSU, Ready for Performance Testing (“RFPT”),
Substantial Completion and Final Completion);

 

3. Review Contractor’s Monthly Progress Reports;

 

4. Monitor and review each Change Order approved by the Owner;

 

5. Review performance and/or operational test reports for each utility system
and confirm satisfactory performance;

 

6. Review all necessary reports and data associated with the pre-commissioning
and commissioning of the Facility;

 

CC-1



--------------------------------------------------------------------------------

7. Review Contractor’s proposed Performance Test plans and procedures and
confirm compliance with Performance Test criteria specified in Attachment S and
Attachment T, Applicable Codes and Standards, Applicable Law, Equipment
manufacturers’ recommendations, GECP, and loan documents with Lender;

 

8. Witness Performance Tests, including:

 

  a. Observation of data collection procedures, instrumentation calibration and
operating and testing personnel during the Performance Tests;

 

  b. Verification of compliance of operational and regulatory requirements with
Agreement requirements, as well as Permits;

 

  c. Evaluation of compliance with Performance Guarantees and, if applicable,
calculation of Liquidated Damage payments;

 

  d. Review and comment to Owner on Contractor’s Performance Test reports; and

 

  e. Verification of data collection and calculation procedures used to adjust
Performance Test results to the Performance Guarantee conditions set forth in
Attachment S of the Agreement;

 

9. Verify that Punchlist items are complete in all material respects, as
inspected and verified by Owner personnel; and

 

10. Sign and submit the RFSU Completion Certificate, Substantial Completion
Certificate and the Final Completion Certificate confirming that all conditions
of RFSU, RFPT, Substantial Completion and Final Completion, as the case may be,
have been achieved.

 

CC-2



--------------------------------------------------------------------------------

Execution Version

 

ATTACHMENT DD

FORM OF ESCROW AGREEMENT

THIS ESCROW AGREEMENT (this “Escrow Agreement”) is entered into as of
[                    ], 20[        ] (the “Effective Date”) by and among SABINE
PASS LIQUEFACTION, LLC, a Delaware limited liability company (“Owner”), and
BECHTEL OIL, GAS AND CHEMICALS, INC., a Delaware corporation, (“Contractor” and,
together with Owner, each a “Party” and, collectively, the “Parties”), and [NAME
OF ESCROW AGENT], a [jurisdiction] State bank with an office in
[city            ], [            ] County, [            ] (“Escrow Agent”).
Capitalized terms used, but not otherwise defined, herein shall have the
respective meanings ascribed to such terms in the EPC Agreement (as defined
below).

W I T N E S S E T H :

WHEREAS, pursuant to the terms of the Lump Sum Turnkey Agreement for the
Engineering, Procurement and Construction of the Sabine Pass LNG Liquefaction
Facility, dated as of November 11, 2011, by and between Owner and Contractor
(the “EPC Agreement”), Contractor will provide services for the engineering,
procurement and construction of the Liquefaction Facility and certain
modifications and improvements to the Existing Facility and the commissioning,
start-up and testing of the Liquefaction Facility; and

WHEREAS, pursuant to Section 18.4 of the EPC Agreement, Owner has the
obligation, in certain circumstances, to deliver the Escrow Funds (as defined
below) to be set aside in the Escrow Account pursuant to the terms of this
Escrow Agreement; and

WHEREAS, Owner and Contractor have mutually agreed upon and selected Escrow
Agent to serve as the escrow agent for the Escrow Funds subject to the terms and
conditions of this Escrow Agreement; and

WHEREAS, Escrow Agent is willing to serve in such capacity subject to the terms
and conditions of this Escrow Agreement.

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements contained herein, the Parties and Escrow Agent, intending to be
legally bound, agree as follows:

1. Appointment of Escrow Agent. Owner and Contractor hereby appoint and
designate [Name of Escrow Agent] as escrow agent to receive, hold, administer,
invest and disburse the Escrow Funds in accordance with the terms of this Escrow
Agreement. Escrow Agent hereby accepts its appointment as Escrow Agent and
agrees to hold, administer, invest and disburse the Escrow Funds in accordance
with the terms of this Escrow Agreement.

2. Delivery of the Escrow Funds. Pursuant to Section 18.4 of the EPC Agreement,
Owner and Contractor have agreed that Owner shall have the obligation in certain
circumstances to deliver by wire transfer to Escrow Agent certain sums to be
held by Escrow Agent in accordance with the terms of this Escrow Agreement (the
“Escrow Funds”). Subject to and in accordance with the terms and conditions
hereof, Escrow Agent agrees that it shall receive, hold in escrow, invest and
reinvest, and release or disburse the Escrow Funds. It is hereby expressly

 

DD-1



--------------------------------------------------------------------------------

stipulated and agreed that all interest and other earnings on the Escrow Funds
shall be added to and become a part of the Escrow Funds for all purposes, and
that all losses resulting from the investment or reinvestment thereof from time
to time and any amounts which may be charged thereto in accordance with
Section 10 to compensate or reimburse Escrow Agent from time to time for amounts
owing to it hereunder shall from the time of such loss or charge no longer
constitute part of the Escrow Funds.

3. Investment of the Escrow Funds. Escrow Agent shall invest and reinvest the
Escrow Funds in short-term U.S. government notes maturing within thirty
(30) calendar days (“Days”), as determined by the Escrow Agent. It is understood
and agreed that the Escrow Agent or its affiliates are permitted to receive
additional compensation that could be deemed to be in the Escrow Agent’s
economic self-interest for (i) serving as investment advisor, administrator,
shareholder servicing agent, custodian or sub-custodian with respect to certain
of the investments; (ii) using affiliates to effect transactions in certain
investments; and (iii) effecting transactions in investments.

Receipt, disbursement, investment and reinvestment of the Escrow Funds shall be
confirmed by Escrow Agent within thirty (30) Days of such receipt, disbursement,
investment or reinvestment by an account statement delivered to the Parties by
Escrow Agent, and any discrepancies in any such account statement shall be noted
by the Parties to Escrow Agent within thirty (30) Days after receipt thereof.
Failure to inform Escrow Agent in writing of any discrepancies in any such
account statement within said thirty (30)-Day period shall be presumed to
constitute confirmation of such account statement in its entirety. For purposes
of this paragraph, each account statement shall be deemed to have been received
by the Party to whom directed on the earlier to occur of (i) actual receipt
thereof and (ii) three (3) Business Days after the deposit thereof in the United
States Mail, postage prepaid. The term “Business Day” shall mean any day of the
year, excluding Saturday, Sunday and any other day on which banks are required
or authorized to close in Houston, Texas.

4. Release of the Escrow Funds. Escrow Agent shall disburse the Escrow Funds to
Owner or Contractor, or their assigned representatives, only upon the following
conditions and/or circumstances:

(a) Escrow Agent shall disburse the Escrow Funds, in whole or in part, as
directed by Owner and Contractor in a notarized writing in substantially the
form of Exhibit 1, attached hereto (“Joint Notice”), executed by authorized
representatives of Owner and Contractor and setting forth, at a minimum, (i) the
amount of the Escrow Funds (plus accrued interest) to be disbursed, (ii) the
percentage allocation of the Escrow Funds (plus accrued interest) to be
disbursed between Owner and Contractor, and (iii) the timing of when the
disbursement shall occur; OR,

(b) Escrow Agent shall disburse the Escrow Funds, in whole or in part, as
directed by Owner in a notarized writing delivered to Escrow Agent (with a copy
by facsimile and registered mail to Contractor), in substantially the form of
Exhibit 2, attached hereto (“Owner’s Notice”), setting forth, at a minimum,
(i) the amount of the Escrow Funds (plus accrued interest) to be disbursed and
(iii) the timing of when the disbursement shall occur; provided that Contractor
has not provided its objection in writing to Escrow Agent (with a copy by
facsimile and registered mail provided to Owner) (“Objection Notice”) within
sixty (60) Days of receipt of Owner’s Notice, such Objection Notice setting
forth in reasonable detail Contractor’s rationale for objecting to the
disbursement terms set forth in Owner’s Notice; OR

 

DD-2



--------------------------------------------------------------------------------

(c) Escrow Agent shall disburse the Escrow Funds, if any, upon Escrow Agent’s
receipt of a court order or other legal and binding directive (including but not
limited to a binding order from an arbitrator and any decision by an arbitration
panel or arbitrator within the scope of Section 18.2 of the EPC Agreement)
requiring Escrow Agent to disburse such Escrow Funds in accordance with the
terms of such court order or directive, irrespective of whether such court order
or other legal and binding directive or arbitration decision is subject to
appeal or has been appealed.

5. Interest. Upon disbursement of the Escrow Funds pursuant to Section 4 or
hereof, any interest accrued on such Escrow Funds shall be disbursed to Owner.

6. Tax Matters. Through execution of this Escrow Agreement, Owner and Contractor
hereby each provide Escrow Agent with their respective taxpayer identification
number documented on the signature page of this Escrow Agreement. Owner and
Contractor shall provide Escrow Agent with the taxpayer identification number(s)
of any recipient, other than Escrow Agent, of funds to be disbursed from the
Escrow Funds. Owner and Contractor understand that the failure to provide such
information as to any recipient may prevent or delay disbursements from the
Escrow Funds and may also result in the assessment of a penalty and Escrow
Agent’s being required to withhold tax on any interest or other income earned on
the Escrow Funds. Any payments of income shall be subject to applicable
withholding regulations then in force in the United States or any other
jurisdiction, as applicable. Solely for purposes of ensuring the regular payment
of taxes upon Escrow Funds, the Parties agree that Owner shall be treated as the
owner of the Escrow Funds for federal and state income tax purposes and that
Owner shall include in taxable income the earnings on the Escrow Funds.

7. Limited Liability of Escrow Agent. In performing its duties under this Escrow
Agreement or upon the claimed failure to perform its duties hereunder, Escrow
Agent shall have no liability except for Escrow Agent’s willful misconduct or
gross negligence. The Escrow Agent’s sole responsibility shall be for the
safekeeping and disbursement of the Escrow Funds in accordance with the terms of
this Escrow Agreement. The Escrow Agent shall have no implied duties or
obligations and shall not be charged with knowledge or notice of any fact or
circumstance not specifically set forth herein or in any notice given to it
under this Escrow Agreement in accordance with Section 11 hereof. The Escrow
Agent shall be entitled to rely upon and shall be protected in acting upon any
request, instructions, statement or other instrument, not only as to its due
execution, validity and effectiveness, but also as to the truth and accuracy of
any information contained therein, which Escrow Agent shall in good faith
believe to be genuine, to have been signed or presented by the Person or Parties
purporting to sign the same and to conform to the provisions of this Escrow
Agreement. In no event shall Escrow Agent be liable for incidental, indirect,
special, consequential or punitive damages. The Escrow Agent shall not be
obligated to take any legal action or to commence any proceeding in connection
with the Escrow Funds or to appear in, prosecute or defend any such legal action
or proceedings. The Escrow Agent may consult legal counsel selected by it in the
event of any dispute or question as to the construction of any of the provisions
hereof or of any other agreement or of its duties hereunder, and shall incur no
liability and shall be fully protected from

 

DD-3



--------------------------------------------------------------------------------

any liability whatsoever in acting in accordance with the opinion or instruction
of such counsel. Owner and Contractor, jointly and severally, shall promptly
pay, upon demand (in accordance with the procedures set forth in Section 10
hereof), the reasonable fees and expenses of any such counsel; provided,
however, Owner and Contractor agree that such fees and expenses shall be borne
equally between Owner and Contractor. The Escrow Agent shall have no obligations
or responsibilities in connection with the EPC Agreement, or any other agreement
between the Parties, other than this Escrow Agreement.

8. Right of Interpleader. Should any controversy arise involving the Parties and
Escrow Agent, or any of them or any other person, firm or entity with respect to
this Escrow Agreement or the Escrow Funds, or should a substitute escrow agent
fail to be designated as provided in Section 14 hereof, or if Escrow Agent
should be in doubt as to what action to take, Escrow Agent shall have the right,
but not the obligation, either to (i) withhold delivery of the Escrow Funds
until the controversy is resolved, the conflicting demands are withdrawn or its
doubt is resolved or (ii) institute a petition for interpleader in a court in
Harris County, Texas to determine the rights of the Parties and Escrow Agent.
Should a petition for interpleader be instituted, or should Escrow Agent be
threatened with litigation or become involved in litigation in any manner
whatsoever in connection with this Escrow Agreement or the Escrow Funds, Owner
and Contractor hereby jointly and severally agree to reimburse Escrow Agent for
its reasonable attorneys’ fees and any and all other reasonable expenses,
losses, costs and damages incurred by Escrow Agent in connection with or
resulting from such threatened or actual litigation prior to any disbursement
hereunder, except to the extent that any such expense, loss, cost or damage
results from the willful misconduct or gross negligence of Escrow Agent.

9. Exculpation of Escrow Agent. It is agreed that the duties of Escrow Agent are
herein specifically provided and are purely ministerial in nature, and that
Escrow Agent shall incur no liability whatsoever except for its willful
misconduct or gross negligence, so long as Escrow Agent is acting in good faith.
The Parties do hereby release Escrow Agent from any liability for any error or
judgment or for any act done or omitted to be done by Escrow Agent in good faith
performance of its duties hereunder and do each, jointly and severally,
indemnify Escrow Agent against, and agree to hold harmless, save and defend
Escrow Agent from, any costs, liabilities, and expenses incurred by Escrow Agent
in serving as Escrow Agent hereunder and in faithfully discharging its duties
and obligations hereunder.

10. Compensation and Reimbursement of Expenses. The Parties shall compensate
Escrow Agent for its services hereunder in accordance with Exhibit 3 attached
hereto and, in addition, shall reimburse Escrow Agent for all of its reasonable
out-of-pocket expenses incurred in the performance of its duties and enforcement
of its rights hereunder and otherwise in connection with the preparation,
operation, administration and enforcement of this Escrow Agreement, including,
without limitation, attorneys’ fees, brokerage costs and related expenses
incurred by Escrow Agent (collectively, the “Fees”). All of the compensation and
reimbursement obligations set forth in this Section 10 shall be payable within
ten (10) Business Days following the Parties’ receipt of notice from Escrow
Agent that such payment should be made. The Parties agree that the Fees shall be
borne equally by the Parties and the Fees may be deducted from the Escrow Funds.
Solely in the event and to the extent that the Parties shall have failed to
provide payment to Escrow Agent within the ten (10) Business Day period set
forth in the preceding sentence, Escrow Agent is authorized to disburse to
itself from the Escrow Funds the amount(s) not paid, subject to Escrow Agent’s
restoration of such payment to the Escrow Funds should the applicable payment be
later received by Escrow Agent.

 

DD-4



--------------------------------------------------------------------------------

11. Notices. All notices, communications and deliveries under this Escrow
Agreement will be made in writing signed by or on behalf of the party making the
same, will specify the Section under this Escrow Agreement pursuant to which it
is given or being made, and will be delivered (i) by facsimile, (ii) by personal
delivery or (iii) by express air courier, return receipt requested (with
evidence of delivery and postage and other fees prepaid) as follows:

If to Escrow Agent:

[Name of Escrow Agent]

[Address]

Attn: [                                                  ]

Facsimile: [                                        ]

Telephone No.: [                                ]

If to Owner:

Sabine Pass Liquefaction LLC

700 Milam Street, Suite 800

Houston, Texas 77002

Facsimile: (713) 375-6000

Attn: ***

with a copy to:

Sabine Pass Liquefaction LLC

700 Milam Street, Suite 800

Houston, Texas 77002

Facsimile: (713) 375-6000

Attn: Treasurer

If to Contractor:

Bechtel Oil, Gas and Chemicals, Inc.

3000 Post Oak Boulevard

Houston, Texas 77056

Facsimile: (713)                     

Attn: ***

 

DD-5



--------------------------------------------------------------------------------

with a copy to:

Bechtel Oil, Gas and Chemicals, Inc.

3000 Post Oak Boulevard

Houston, Texas 77056

Facsimile: (713)                     

Attn: Principal Counsel

Except to the extent otherwise provided in the second paragraph of Section 3
herein, delivery of any communication given in accordance herewith shall be
effective only upon actual receipt thereof by the party or parties to whom such
communication is directed. The Parties or Escrow Agent may change the address to
which communications hereunder are to be directed by giving written notice to
the other parties hereto in the manner provided in this Section 11. All
signatures of the parties to this Escrow Agreement may be transmitted by
facsimile, and such facsimile will, for all purposes, be deemed to be the
original signature of such party whose signature it reproduces, and will be
binding upon such party.

12. Authorization. Each Party to this Agreement, on behalf of itself and the
Escrow Agent, on behalf of itself, acknowledges and represents that the
signatories for each Party and the Escrow Agent to this Escrow Agreement have
the requisite authorization to bind the Parties and Escrow Agent hereto.

13. Choice of Laws; Cumulative Rights. This Escrow Agreement shall be governed
by, and construed in accordance with, the laws of the state of Texas, without
giving effect to the principles thereof relating to conflicts of law. All of
Escrow Agent’s rights hereunder are cumulative of any other rights it may have
at law, in equity or otherwise. The Parties and Escrow Agent agree that the
forum for resolution of any dispute arising under this Escrow Agreement shall be
in a court in Harris County, Texas.

14. Resignation or Removal of Escrow Agent. Escrow Agent may resign from the
performance of its duties hereunder at any time by providing thirty (30) Days’
prior written notice to Owner and Contractor or may be removed, with or without
cause, by Owner and Contractor, acting jointly, at any time by providing thirty
(30) Days’ prior written notice to Escrow Agent. Such resignation or removal
shall take effect upon the appointment of a successor escrow agent as provided
herein. Upon any such notice of resignation or removal, Owner and Contractor,
acting jointly, shall appoint a successor escrow agent hereunder, which shall be
a commercial bank, trust company or other financial institution with a combined
capital and surplus in excess of $100,000,000, unless otherwise agreed by Owner
and Contractor as evidenced by written instructions executed by Owner and
Contractor. Upon the acceptance in writing of any appointment as Escrow Agent
hereunder by a successor escrow agent: (i) the retiring Escrow Agent shall
deliver the Escrow Funds to the successor escrow agent, (ii) such successor
escrow agent shall thereupon succeed to and become vested with all the rights,
powers, privileges and duties of the retiring Escrow Agent, and (iii) the
retiring Escrow Agent shall be discharged from its duties and obligations under
this Escrow Agreement, but shall not be discharged from any liability for
actions taken as Escrow Agent hereunder prior to such succession. After any
retiring Escrow Agent’s resignation or removal, the provisions of this

 

DD-6



--------------------------------------------------------------------------------

Escrow Agreement shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Escrow Agent under this Escrow Agreement. If
Owner and Contractor fail to designate a substitute escrow agent within ten
(10) Business Days after receiving a notice of Escrow Agent’s resignation or
delivering to Escrow Agent a notice of removal, Escrow Agent may institute a
petition for interpleader. Escrow Agent’s sole responsibility after such ten
(10) Business Day notice period expires shall be to hold the Escrow Funds
(without any obligation to reinvest the same) and to deliver the same to a
designated substitute escrow agent, if any, or in accordance with the directions
of a final order or judgment of a court of competent jurisdiction, at which time
of delivery Escrow Agent’s obligations hereunder shall cease and terminate.

15. Assignment. This Escrow Agreement shall not be assigned without the prior
written consent of the non-assigning party hereto, except Owner may assign this
Escrow Agreement, in whole or in part, to any of its Affiliates or Lender
without Contractor’s or Escrow Agent’s consent. When duly assigned in accordance
with the foregoing, this Escrow Agreement shall be binding upon and shall inure
to the benefit of the assignee; provided that any assignment by a party pursuant
to this Section 15 shall not relieve such assigning party of any of its
obligations under this Escrow Agreement. Any assignment not in accordance with
this Section 15 shall be void and without force or effect, and any attempt to
assign this Escrow Agreement in violation of this provision shall grant the
non-assigning party the right, but not the obligation, to terminate this Escrow
Agreement at its option for default.

16. Severability. If one or more of the provisions hereof shall for any reason
be held to be invalid, illegal or unenforceable in any respect under applicable
law, such invalidity, illegality or unenforceability shall not affect any other
provisions hereof, and this Escrow Agreement shall be construed as if such
invalid, illegal or unenforceable provision had never been contained herein, and
the remaining provisions hereof shall be given full force and effect.

17. Termination. This Escrow Agreement shall terminate upon the disbursement, in
accordance with Sections 4, 8 or 14 hereof, of the Escrow Funds in full;
provided, however, that in the event all Fees required to be paid to Escrow
Agent hereunder are not fully and finally paid prior to termination, the
provisions of Section 10 hereof shall survive the termination hereof and,
provided further, that the last sentence of Section 8 hereof and the provisions
of Section 9 hereof shall, in any event, survive the termination hereof.

18. General. The section headings contained in this Escrow Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Escrow Agreement. This Escrow Agreement and any
affidavit, certificate, instrument, agreement or other document required to be
provided hereunder may be executed in two (2) or more counterparts, each of
which shall be deemed an original instrument, but all of which taken together
shall constitute one and the same instrument. Unless the context shall otherwise
require, the singular shall include the plural and vice-versa, and each pronoun
in any gender shall include all other genders. The terms and provisions of this
Escrow Agreement constitute the entire agreement among the Parties and Escrow
Agent in respect of the subject matter hereof, and neither the Parties nor
Escrow Agent has relied on any representations or agreements of the other,
except as specifically set forth in this Escrow Agreement. This Escrow Agreement
or any provision hereof may be amended, modified, waived or terminated only by
written instrument

 

DD-7



--------------------------------------------------------------------------------

duly signed by the Parties and Escrow Agent. This Escrow Agreement shall inure
to the benefit of, and be binding upon, the Parties and Escrow Agent and their
respective heirs, devisees, executors, administrators, personal representatives,
successors, trustees, receivers and permitted assigns. This Escrow Agreement is
for the sole and exclusive benefit of the Parties and Escrow Agent, and nothing
in this Escrow Agreement, express or implied, is intended to confer or shall be
construed as conferring upon any other person any rights, remedies or any other
type or types of benefits.

[Signature Page Follows]

 

DD-8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Escrow Agreement to be
effective as of the Effective Date.

 

Owner: SABINE PASS LIQUEFACTION, LLC   By:       Name:       Title:       Tax
Identification #: ___________________

 

Contractor: BECHTEL OIL, GAS AND CHEMICALS, INC. By:     Name:     Title:    
Tax Identification #: _________________________

 

Escrow Agent: [NAME OF ESCROW AGENT] By:     Name:     Title:    

 

DD-9



--------------------------------------------------------------------------------

Exhibit 1

Form of Joint Notice

[Date]

[Name of Escrow Agent]

[Address]

Attn: [                                    ]

 

Re: Escrow Agreement, dated [                ], 20[        ], by and among
Sabine Pass Liquefaction LLC (“Owner”), Bechtel Oil, Gas, and Chemicals, Inc.
(“Contractor”) and [Name of Escrow Agent] (“Escrow Agent”) (the “Escrow
Agreement”)

Dear [                ]:

Pursuant to Section 4(a) of the Escrow Agreement, Owner and Contractor hereby
certify that [$U.S.                ] of the Escrow Funds (the “Released Escrow
Funds”), plus any accrued interest thereon, should be released from the Escrow
Account and disbursed to [Owner/Contractor/Owner and Contractor], as set forth
below. Capitalized terms used, but not otherwise defined, herein shall have the
respective meanings ascribed to such terms in the Escrow Agreement.

Owner and Contractor hereby direct Escrow Agent to release and disburse such
Released Escrow Funds by wire transfer in immediately available funds, within
[__] ([__]) Days of receipt of this notice, as follows: [(i)] [$U.S.
                ] of the Released Escrowed Funds, plus accrued interest thereon,
to [                ] to the following account [list account information
including name of recipient, name of recipient’s financial institution, account
number, and ABA routing number] [; and (ii) [$U.S.                 ] of the
Released Escrowed Funds, plus accrued interest thereon, to [                ] to
the following account [list account information including name of recipient,
name of recipient’s financial institution, account number, and ABA routing
number].]

This Joint Notice may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which taken together shall constitute
one and the same Joint Notice. A facsimile or photocopy of any signature shall
have the same force and effect as an original. This Joint Notice shall be
effective as of the date first written above once the counterparts of the Joint
Notice have been signed and delivered by all the parties set forth below.

 

Very truly yours, Owner: SABINE PASS LIQUEFACTION, LLC   By:       Name:      
Title:    

 

Contractor BECHTEL OIL, GAS AND CHEMICALS, INC. By:     Name:     Title:    

 

DD-10



--------------------------------------------------------------------------------

cc:         [                        ]

State of [                    ]

County of [                    ]

This instrument was acknowledged before me on [Date] by [Name of Officer],
[Title of Officer] of [Name of entity acknowledging], a [jurisdiction] [type of
entity], on behalf of said [type of entity].

 

Commission expires:                     Notary Public’s signature (Notary stamp
or seal)      

 

DD-11



--------------------------------------------------------------------------------

Exhibit 2

Form of Owner’s Notice

[Date]

[Name of Escrow Agent]

[Address]

Attn: [                                         ]

 

Re: Escrow Agreement, dated [                ], 20[__], by and among Sabine Pass
Liquefaction LLC (“Owner”), Bechtel Oil, Gas and Chemicals, Inc. (“Contractor”)
and [Name of Escrow Agent] (“Escrow Agent”) (the “Escrow Agreement”)

Dear [            ]:

Pursuant to Section 4(b) of the Escrow Agreement, Owner hereby certifies that
[$U.S.                ] of the Escrow Funds (the “Released Escrow Funds”), plus
any accrued interest thereon, should be released from the Escrow Account and
disbursed to [Owner] [Name of Other Recipient], as set forth below. Capitalized
terms used, but not otherwise defined, herein shall have the respective meanings
ascribed to such terms in the Escrow Agreement.

Owner hereby directs Escrow Agent to release and disburse such Released Escrowed
Funds, plus accrued interest thereon, by wire transfer in immediately available
funds, within [__] ([__]) days of receipt of this notice, as follows (provided
that Escrow Agent has not received, within sixty (60) Days of receipt of this
notice, written notice from Contractor of its objection to the terms of this
notice):

Sabine Pass Liquefaction, LLC

[Name of Financial Institution]

[City, State]

Account No.: [                                ]

ABA Routing No.: [                            ]

Amount: U.S.$[                    ]

 

Very truly yours, Owner: SABINE PASS LIQUEFACTION, LLC   By:       Name:      
Title:    

 

cc:    Bechtel Oil, Gas and Chemicals, Inc.    3000 Post Oak Boulevard   
Houston, Texas 77056    Attn: [                                        
        ]

 

DD-12



--------------------------------------------------------------------------------

State of [                        ]

County of [                    ]

This instrument was acknowledged before me on [Date] by [Name of Officer],
[Title of Officer] of [Name of entity acknowledging], a [jurisdiction] [type of
entity], on behalf of said [type of entity].

 

Commission expires:                     Notary Public’s signature (Notary stamp
or seal)      

 

DD-13



--------------------------------------------------------------------------------

Exhibit 3

Fee Schedule

 

DD-14



--------------------------------------------------------------------------------

Execution Version

ATTACHMENT EE

PROVISIONAL SUMS

 

EE-1



--------------------------------------------------------------------------------

SCHEDULE EE-1

Provisional Sums to be Fixed Based on Notice to Proceed

 

1 INTRODUCTION

The Currency Provisional Sum, Fuel Provisional Sum and Insurance Provisional Sum
shall be adjusted by mutually agreed Change Order as described below. Upon
adjustment of the Contract Price pursuant to this Schedule EE-1, the Aggregate
Provisional Sum shall also be reduced to reflect any Provisional Sums that have
been fixed by mutually agreed Change Order.

 

1.1 Currency Provisional Sum

The Aggregate Provisional Sum contains a Provisional Sum of *** U.S. Dollars
(U.S.$***) based the following foreign (non-U.S. Dollar) currencies included in
the Contract Price (“Currency Provisional Sum”) at the listed value and exchange
rate to the U.S. Dollar:

 

FOREIGN CURRENCY

  

VALUE IN FOREIGN

CURRENCY

  

EXCHANGE RATE

EURO

   € ***    *** USD TO EURO

GBP

   £ ***    *** USD TO GBP

On the date Owner issues the NTP, the Contract Price shall be subject to an
upward or downward adjustment by Change Order to account for currency
fluctuations. This adjustment will be determined by multiplying (a) the
difference of the exchange rate as quoted by Bloomberg on the following website:

http://www.bloomberg.com/markets/currencies/

for the closing exchange rate on the date Owner issues NTP (the “NTP Exchange
Rate”) and the above listed exchange rate (“Contract Exchange Rate”) by (b) the
value in corresponding value in foreign currency listed above (“Value of Foreign
Currency”).

For clarity, the Contract Price and the Aggregate Provisional Sum adjustments
shall be the cumulative sum of the adjustment for each currency and the
adjustment for each currency shall be:

LOGO [g255172g26z06.jpg]

 

EE-2



--------------------------------------------------------------------------------

1.2 Fuel Provisional Sum

The Aggregate Provisional Sum contains a Provisional Sum of *** U.S. Dollars
(U.S.$***) (“Fuel Provisional Sum”) for price fluctuation in the cost of
gasoline, non-road diesel, and diesel fuels to be used during construction,
commissioning, and start up of the Liquefaction Facilities. The baseline index
value from each of the selected indices is as of the week starting October 3,
2011:

Figure 1

 

FUEL TYPE

  

ESTIMATED

QUANTITY

(gallons)

  

VALUE

IN ESTIMATE*

  

BASELINE

INDEX VALUE

Gasoline

   ***    $ ***    3.238

Non-Road Diesel

   ***    $ ***    3.693

Road Diesel

   ***    $ ***    3.693

 

* Estimate refers to the Fuel Provisional Sum, which is based on the estimated
quantities.

On the date Owner issues the NTP, the Contract Price shall be subject to an
upward or downward adjustment by Change Order for each of the following fuel
types: (i) gasoline, (ii) non-road diesel, and (iii) road diesel listed above
for any change in the index value, at the nearest weekly datum, as published by
the US Energy Information Administration (EIA) for the Gulf Coast Region for
each specific fuel type (See Figure 2). The adjustment for each fuel type will
be determined by subtracting the baseline index value from the corresponding NTP
index value (which is the index value on the date of NTP) and then dividing that
result by the baseline index value and multiplying the result by the value in
Fuel Provisional Sum for each of the fuel types listed in Figure 1. For clarity:

LOGO [g255172g33i49.jpg]

 

EE-3



--------------------------------------------------------------------------------

The indices are as follows for the specific fuel types:

Figure 2

 

FUEL

  

INDEX

Gasoline

   US EIA Weekly Gulf Coast Regular All Formulations Retail Gasoline Prices

Non-Road Diesel

   US EIA Weekly Gulf Coast No 2 Diesel Retail Prices

Road Diesel

   US EIA Weekly Gulf Coast No 2 Diesel Retail Prices

For avoidance of doubt, Contractor bears the risk of determining the correct
quantity of fuel for the Work as of the Contract Date, and this Schedule EE-1
shall not entitle Contractor to any Contract Price adjustments on account of
increases in the actual fuel quantity used for the Work as of the Contract Date.

 

1.3 Insurance Provisional Sum

The Aggregate Provisional Sum contains a Provisional Sum of *** U.S. Dollars
(U.S.$ ***) (“Insurance Provisional Sum”) for the cost of insurance premiums for
the insurance required to be provided by Contractor in accordance with
Attachment O (other than workers compensation and employer liability insurance)
(the “Project Insurances”). On or before the date Owner issues the NTP,
Contractor shall notify Owner in writing of the actual cost of the insurance
premiums charged to Contractor by Contractor’s insurance carrier for the Project
Insurances (“Actual Insurance Cost”), which Actual Insurance Cost shall be
adequately documented by Contractor. If the Actual Insurance Cost is less than
the Insurance Provisional Sum, Owner shall be entitled to a Change Order
reducing the Contract Price by such difference. If the Actual Insurance Cost is
greater than the Insurance Provisional Sum, Contractor shall be entitled to a
Change Order increasing the Contract Price by such difference. Contractor shall
be responsible for the placement of the Project Insurances required to be
provided by Contractor in accordance with Attachment O, provided that Contractor
shall reasonably cooperate with Owner to minimize such Actual Insurance Cost to
the extent reasonably practicable.

The Contract Price has been based upon naming the Owner Group as additional
insureds on the commercial general liability and umbrella or excess liability
policies specified in Section 1A.2 and 1A.4 of Attachment O and providing sudden
and accidental pollution liability coverage (including clean up on or off the
Site) under such commercial general liability policy. Accordingly, should
(i) the insurance provider(s) charge any additional premium for naming the Owner
Group as named insureds under such policies as compared to naming the Owner
Group as additional insureds or (ii) Contractor not be able to procure such
sudden and accidental liability coverage and, instead, is required to procure a
stand-alone pollution policy, Contractor shall be entitled to a Change Order
increasing the Contract Price in the actual amount of such increased premium
associated with naming the Owner Group as named insureds rather than additional
insureds or procurement of such stand-alone pollution policy.

 

EE-4



--------------------------------------------------------------------------------

SCHEDULE EE-2

Provisional Sums to be Adjusted during Project Execution

 

2 INTRODUCTION

The Soils Preparation Provisional Sum, Existing Facility Labor Provisional Sum,
Heavies Removal Unit Provisional Sum, Operating Spare Parts Provisional Sum, and
Louisiana Sales and Use Tax Provisional Sum shall be adjusted by mutually agreed
Change Order as described below. Upon adjustment of the Contract Price pursuant
to this Schedule EE-2, the Aggregate Provisional Sum shall also be reduced to
reflect any Provisional Sums that have been fixed by mutually agreed Change
Order.

 

2.1 Soils Preparation Provisional Sum

The Aggregate Provisional Sum contains a Provisional Sum of *** U.S. Dollars
(U.S.$***) for performance of the soils preparation and rough grading Work
(“Soils Preparation Provisional Sum”). This Work is defined in FEED Books,
Volume 1, Section 2.4 Scope of Facilities, Section 6.0 Civil Site Work, Items 4,
5, & 16, FEED Books, Volume 16, Section 5.3 Civil Structural, Item 5.3.1 Site
Preparation and Rough Grading Drawings, and FEED Books, Volume 6, Section 4.1.6
Site Plan Construction Facilities Stage 1 Laydown and Temporary Facilities. The
Soils Preparation Provisional Sum is based on the following estimated
quantities: 1,980,000 cubic yards for soil stabilization and 520,000 cubic yards
for rough grading, including excavation, fill, grading, storm water drainage,
geotextile fabric, fencing, rip rap, and Tank 6 West dike.

If the actual cost incurred by Contractor for performance of the soils
preparation and rough grading Work under this Agreement is less than the Soils
Preparation Provisional Sum, Owner shall be entitled to a Change Order reducing
the Contract Price by such difference and *** percent (***%) of such difference.
If the actual cost incurred by Contractor to the soils for the performance of
the soils preparation and rough grading Work under this Agreement is greater
than the Soils Preparation Provisional Sum, Contractor shall be entitled to a
Change Order increasing the Contract Price by such difference, plus *** percent
(***%) of such difference.

The Soils Preparation Provisional Sum, as of the Contract Date, is based on the
Work description set forth in the Feed Documents referenced above and the
quantities specified in this Section 2.1. In the event that the performance of
the Work exceed such quantities or otherwise varies from the assumptions
specified in this Section 2.1 and such variances adversely affect Contractor’s
ability to perform the Work in accordance with the Project Schedule, Contractor
shall be entitled to an extension to the applicable Target Substantial
Completion Dates and Guaranteed Substantial Completion Dates in accordance with
Section 6.9. Notwithstanding the foregoing, Owner may, at any time, instruct
Contractor to undertake commercially and technically reasonable efforts to
overcome such delay (through additional labor and Equipment crews, shifts,
etc.).

 

EE-5



--------------------------------------------------------------------------------

2.2 Existing Facility Labor Provisional Sum

The Aggregate Provisional Sum contains a Provisional Sum of *** U.S. Dollars
(U.S.$ ***) (“Existing Facility Labor Provisional Sum”) for labor necessary for
the performance of modifications and improvements to the Existing Facility
specified in Attachment X. The Existing Facility Labor Provisional Sum is based
on an estimate of *** hours for direct craft hours for this Work. Except for the
Existing Facility costs included in the Unit Rates set forth in Schedule D-5
(“Existing Facility Costs”), all Work associated with the performance of the
modifications and improvements of the Existing Facility, including engineering
and procurement Work, is included in the Contract Price and the cost thereof is
not a Provisional Sum. If the Existing Facility Costs under this Agreement,
based on the Unit Rates set forth in Schedule D-5, is less than the Existing
Facility Labor Provisional Sum, Owner shall be entitled to a Change Order
reducing the Contract Price by such difference. If the Existing Facility Costs
under this Agreement, based on the Unit Rates set forth in Schedule D-5, is
greater than the Existing Facility Labor Provisional Sum, Contractor shall be
entitled to a Change Order increasing the Contract Price by such difference.

The Existing Facility Labor Provisional Sum, as of the Contract Date, is based
on the Work description and quantities specified in this Section 2.2. In the
event that the performance of the Work exceed such quantities or otherwise
varies from the assumptions specified in Section 2.2 and such variances
adversely affect Contractor’s ability to perform the Work in accordance with the
Project Schedule, Contractor shall be entitled to an extension to the applicable
Target Substantial Completion Dates and Guaranteed Substantial Completion Dates
in accordance with Section 6.9. Notwithstanding the foregoing, Owner may, at any
time, instruct Contractor to increase Existing Facility Labor (through
additional crews, shifts, etc.) to overcome any such delays.

 

2.3 Heavies Removal Unit Provisional Sum

The Aggregate Provisional Sum contains a Provisional Sum of *** U.S. Dollars
(U.S.$***) for inclusion of heavies removal unit(s) in the Work. The final price
of the Heavies Removal Unit Provisional Sum will be determined and mutually
agreed between Owner and Contractor, and the Contract Price will be adjusted by
Change Order within thirty (30) Days after NTP.

 

2.4 Operating Spare Part Provisional Sum

The Aggregate Provisional Sum contains a Provisional Sum of *** U.S. Dollars
(U.S.$***) for supply and delivery of Operating Spare Parts (“Operating Spare
Part Provisional Sum”). If the actual cost charged to Contractor for the supply
and delivery of Operating Spare Parts provided to Owner under this Agreement is
less than the Operating Spare Part Provisional Sum, Owner shall be entitled to a
Change Order reducing the Contract Price by such difference and *** percent
(***%) of such difference. If the actual cost for the supply and delivery of
Operating Spare Parts provided to Owner under this Agreement is greater than the
Operating Spare Part Provisional Sum, Contractor shall be entitled to a Change
Order increasing the Contract Price by such difference, plus *** percent (***%)
of such difference.

 

EE-6



--------------------------------------------------------------------------------

2.5 Louisiana Sales and Use Tax Provisional Sum

The Aggregate Provisional Sum contains a Provisional Sum of *** U.S. Dollars
(U.S.$***) for Louisiana Sales and Use Taxes arising in connection with the Work
(“Louisiana Sales and Use Tax Provisional Sum”). If the actual amount of
Louisiana Sales and Use Taxes paid by Contractor and its Subcontractors and
Sub-subcontractors is less than the Louisiana Sales and Use Tax Provisional Sum,
Owner shall be entitled to a Change Order reducing the Contract Price by such
difference. If the actual amount of Louisiana Sales and Use Taxes paid by
Contractor and its Subcontractors and Sub-subcontractors is greater than the
Louisiana Sales and Use Tax Provisional Sum, Contractor shall be entitled to a
Change Order increasing the Contract Price by such difference, except for
Louisiana Sales and Use Tax associated penalties and interest paid or incurred
by Contractor and its Subcontractors and Sub-subcontractors as a result of
non-compliance with the Louisiana Sales and Use Tax laws. Subject to
Section 4.5C of the Agreement, Owner and Owner’s tax consultant shall have
thirty (30) Days following receipt of the Contractor’s Change Order request
pursuant to this Section 2.5 to review and audit Contractor’s Change Order
request, supporting Louisiana Sales and Use Tax Returns and supporting invoice
documentation as delineated in Section 4.5A of the Agreement to ensure the
validity of Contractor’s Change Order with this Section 2.5. Contractor shall
reasonably cooperate with Owner and Owner’s tax consultant to minimize any and
all Louisiana Sales and Use Taxes arising in connection with the Work, including
a Contractor’s Change Order pursuant to this Section 2.5.

 

EE-7



--------------------------------------------------------------------------------

Execution Version

ATTACHMENT FF

FORM OF PARENT GUARANTEE

[On Guarantor letterhead]

This guarantee and indemnity agreement (hereinafter referred to as the
“Guarantee”) effective on this the 11th day of November, 2011, is entered into
by BECHTEL GLOBAL ENERGY, INC., a corporation organized and existing under the
laws of the state of Delaware, United States of America, having its registered
office located at 50 Beale Street, San Francisco, California, 94105-1845 U.S.A.
(hereinafter referred to as “Guarantor”), in favor of Sabine Pass Liquefaction,
LLC (hereinafter referred to as “Owner”).

In consideration of Owner entering into an Engineering, Procurement and
Construction agreement between Owner and Guarantor’s wholly owned affiliate
BECHTEL OIL, GAS AND CHEMICALS. INC. (“Contractor”) and dated the 11th of
November, 2011 (“Agreement”) and accepting this Guarantee in respect of such
Agreement it is agreed as follows:

1. In this Guarantee:

 

  (a) unless otherwise defined herein, terms defined in the Agreement have the
same meanings when used herein; and

 

  (b) references to the “Agreement” mean the relevant Agreement as supplemented,
amended or extended from time to time.

2. Guarantor hereby covenants and agrees unconditionally and irrevocably with
Owner, its successors and assigns that:

 

  (a) The Contractor shall properly and diligently observe the provisions of and
perform its obligations and discharge its liabilities, whether actual or
contingent, now or hereafter arising under or in connection with the Agreement
(whether arising by way of payment, indemnity or otherwise) (“Guaranteed
Obligations”).

 

  (b) If Contractor fails to perform or defaults in any manner whatsoever in the
due and proper performance of any Guaranteed Obligations, or commits any breach
of any Guaranteed Obligations, the Guarantor shall, forthwith upon written
request from Owner so to do, secure or cause (including, as may be necessary, by
contracting with a third party) the assumption and proper and diligent
performance and discharge of those Guaranteed Obligations remaining unfulfilled.

 

  (c) Guarantor shall pay to Owner on demand all monies due and owing by
Contractor to Owner under the Agreement or pursuant to any claims made by Owner
arising under or in connection with the Agreement.

3. This Guarantee shall be given as a primary obligation of Guarantor and not
merely as surety and accordingly Owner shall not be obliged before enforcing
this Guarantee to: (i) take any action in court or by way of arbitration or
otherwise against Contractor; (ii) to take enforcement action or make any claim
against or any demand on Contractor or exhaust any remedies against Contractor;
(iii) to enforce any other security held by Owner in respect of the Guaranteed
Obligations of Contractor under the Agreement; or (iv) to exercise any diligence
against Contractor.

 

FF-1



--------------------------------------------------------------------------------

4. As a separate and independent obligation, Guarantor shall, on demand,
indemnify and hold Owner harmless from and against any and all losses, damages,
liability and expenses, of whatsoever nature (including, without limitation, all
legal fees and expenses on an indemnity basis) suffered or incurred by Owner:

 

  (a) in any way connected with: (i) any breach by Contractor of any Guaranteed
Obligation and/or (ii) any breach by the Guarantor of any obligations in this
Guarantee, whether or not any such breach is caused, in whole or in part, by
negligence of Guarantor; and

 

  (b) if any of the Contractor’s Guaranteed Obligations is or becomes
unenforceable, invalid or illegal, the amount of loss, damage, liability or
expense shall be equal to the amount which Owner would otherwise have been
entitled to recover from the Contractor, had such Guaranteed Obligations been
fully enforceable.

5. Notwithstanding any other provision of this Guarantee, but except in relation
to any expenses and legal fees referred to in paragraph 4(a) or any Insolvency
Event of Contractor, the Guarantor shall not have any greater liability to Owner
than Guarantor would have had to Owner under the Agreement had Guarantor been an
original party to the Agreement in place of Contractor and the Agreement been
fully enforceable. Guarantor shall be entitled in respect of the obligations,
duties, and liabilities under this Guarantee to raise, and rely as though it was
the Contractor on, any claims, rights, privileges, defenses, excuses or
limitations available to the Contractor under the Agreement, provided that any
award or judgment between Contractor and Owner under the Agreement (whether in
arbitration or litigation, by default or otherwise) shall be conclusive and
binding for the purposes of determining Guarantor’s obligations under the
Guarantee but no such judgment shall be required to enforce the Guarantor’s
obligations under this Guarantee.

6. This Guarantee shall be in addition to, and not in substitution for, and will
not merge with, any rights or remedies that Owner may have against the
Contractor arising under the Agreement or otherwise, and the Guarantor shall not
be released from the obligations hereunder by reason of any time or forbearance
granted by Owner to the Contractor or the Guarantor. This Guarantee is a
continuing guarantee and indemnity and extends to any and all of the Contractor’
Guaranteed Obligations under or arising in connection with the Agreement.

7. The Guarantor makes the following representations and warranties:

 

  (a) It has the power to enter into and perform its obligations under this
Guarantee;

 

  (b) It has taken all necessary corporate action to authorize the entry into
and performance of this Guarantee and to carry out the transactions and
discharge the obligations contemplated by this Guarantee; and

 

  (c) This Guarantee is its valid and binding obligation enforceable in
accordance with its terms, and Guarantor acknowledges and agrees that the Owner
has agreed to enter into the Agreement and to accept this Guarantee in reliance
on these representations and warranties.

8. If any payment by the Contractor or the Guarantor or any other surety or
discharge given by the Owner is avoided or reduced as a result of insolvency or
similar event (a) the liability of the Guarantor shall continue as if the
payment or discharge had not occurred, and (b) the Owner shall be entitled to
recover the value or amount of that security or payment from the Guarantor as if
the payment or discharge had not occurred.

 

FF-2



--------------------------------------------------------------------------------

9. The liability of the Guarantor hereunder shall not in any way be reduced,
released, discharged, diminished or affected by:

 

  (a) The granting of any waiver, time or indulgence to the Guarantor or to the
Contractor by Owner;

 

  (b) The effecting of any compromise, discharge or release whatsoever with
Contractor by the Owner or any other person;

 

  (c) Suspension or termination (in whole or in part) of Contractor’s services
or work under the Agreement;

 

  (d) Any breach of the Agreement by Owner or any other thing done or neglected
to be done by Owner;

 

  (e) Any lack of power, authority or legal personality or change in the
constitution or business organization of Contractor or the illegality of any
relevant contracts or obligation;

 

  (f) Any variation to the scope of work or services under the Agreement
(including, without limitation, by way of a Change Order);

 

  (g) The amendment, novation, supplement or extension of any terms or
conditions of the Agreement by Owner;

 

  (h) Any disability, incapacity, insolvency, administration or similar
proceedings with respect to the Contractor;

 

  (i) Any reorganization, change in ownership, merger, consolidation, change in
status or like arrangement in respect of either Contractor or Guarantor;

 

  (j) Any assignment of this Guarantee or the Agreement, or the granting or
creation of any mortgage, pledge, charge or other encumbrance over or in respect
of this Guarantee or the Agreement or any of Owner’s rights or benefits under or
pursuant to this Guarantee or the Agreement; or

 

  (k) Any act, omission, matter or thing which, but for this Paragraph 9, would
reduce, release, discharge, diminish or affect any of Guarantor’s obligations
under this Guarantee.

10. All payments under this Guarantee shall be made to the account specified in
the relevant demand of the Agreement and shall be made free of any withholding
or deduction and the Guarantor shall have no right of set-off. deduction,
abatement or counterclaim except for those rights it exercises on behalf of
Contractor under the Agreement.

11. Any notices or communications to be made by the Guarantor or Owner to the
other under or in connection with this Guarantee shall be in writing and made to
the other at the following addresses:

The Guarantor:

Bechtel Global Energy, Inc.

3000 Post Oak Blvd.

Houston, Texas 77056

Phone: 713-235-2000

Facsimile: 713-235-3945

Attn: ***

 

FF-3



--------------------------------------------------------------------------------

With a copy to:

Bechtel Global Energy, Inc.

3000 Post Oak Blvd.

Houston, Texas 77056

Phone: 713-235-2000

Facsimile: 713-235-3945

Attn: Principal Counsel

The Owner:

Sabine Pass Liquefaction, LLC

700 Milam, Suite 800

Houston, Texas 77002

Facsimile (713) 375-6206

Attn: ***

With a copy to:

Sabine Pass Liquefaction, LLC

700 Milam, Suite 800

Houston, Texas 77002

Facsimile (713) 375-6228

Attn: ***

Any notice or communication delivered or made by one person to the other under
this Guarantee shall be effective:

 

  (a) If by way of facsimile, when received as evidenced by confirmation; or

 

  (b) If by way of letter, when it has been left at the relevant address.

12. Any provision of this Guarantee which is prohibited, illegal, invalid or
unenforceable in any jurisdiction is ineffective as to that jurisdiction only to
the extent of the prohibition, illegality, invalidity or unenforceability and
will not invalidate any other provision of the Guarantee so long as the material
purposes of this Guarantee can be determined and effectuated.

13. The Guarantor shall, promptly on demand, pay to the Owner the amount of all
costs, charges and expenses incurred in connection with the enforcement or
exercise of any rights under this Guarantee.

14. No failure to exercise, nor delay in exercising, any right or remedy under
this Guarantee shall operate as a waiver, nor shall any single or partial
exercise of any right or remedy prevent any further or other exercise of any
right or remedy.

 

FF-4



--------------------------------------------------------------------------------

15. This Guarantee shall be governed by and construed in accordance with the
laws of the state of Texas without giving effect to any choice or conflict of
law provision or rule that would cause the application of the laws of any
jurisdiction other than the state of Texas.

16. Any claim, dispute or controversy arising out of or relating to this
Guarantee (including, without limitation, the construction, validity,
interpretation, termination, enforceability or breach of this Guarantee, or the
relationship of the Parties established by this Guarantee, and whether or not
arising out of tort or contract) (“Dispute”) shall be decided by final and
binding arbitration. Such arbitration shall be held in Houston, Texas, unless
otherwise agreed in writing by the Parties, shall be administered by the Dallas,
Texas office of the American Arbitration Association (“AAA”) and shall, except
as otherwise modified by this Section 7, be governed by the AAA’s Construction
Industry Arbitration Rules and Mediation Procedures (including Procedures for
Large, Complex Construction Disputes) (the “AAA Rules”). The number of
arbitrators required for the arbitration hearing shall be determined in
accordance with the AAA Rules. The arbitrator(s) shall determine the rights and
obligations of the Parties according to the substantive law of the state of
Texas, excluding its conflict of law principles, as would a court for the state
of Texas; provided, however, the law applicable to the validity of the
arbitration clause, the conduct of the arbitration, including resort to a court
for provisional remedies, the enforcement of any award and any other question of
arbitration law or procedure shall be the Federal Arbitration Act, 9 U.S.C.A. §
2. Issues concerning the arbitrability of a matter in dispute shall be decided
by a court with proper jurisdiction. The Parties shall be entitled to engage in
reasonable discovery, including the right to production of relevant and material
documents by the opposing Party and the right to take depositions reasonably
limited in number, time and place; provided that in no event shall any Party be
entitled to refuse to produce relevant and non-privileged documents or copies
thereof requested by the other Party within the time limit set and to the extent
required by order of the arbitrator(s). All disputes regarding discovery shall
be promptly resolved by the arbitrator(s). This agreement to arbitrate is
binding upon the Parties, Contractor’s surety (if any) and the successors and
permitted assigns of any of them. At Owner or Guarantor’s option, any other
person may be joined as an additional party to any arbitration conducted under
this paragraph 16, provided that the party to be joined is or may be liable to
either Party in connection with all or any part of any Dispute between the
Parties. Guarantor agrees, upon Owner’s election, to the joinder in any
arbitration between Owner and Contractor arising out of or relating to the
Project. The arbitration award shall be final and binding, in writing, signed by
all arbitrators, and shall state the reasons upon which the award thereof is
based. Judgment on the arbitration award may be entered by any court having
jurisdiction thereof.

17. This Guarantee constitutes the entire agreement of Guarantor and Owner with
respect to the subject matter hereof and supersedes all prior agreements,
negotiations and understandings, both written and oral, between the Guarantor
and Owner with respect to the subject matter hereof.

18. This Guarantee is solely for the benefit of Owner and its respective
successors and permitted assigns, and this Guarantee shall not otherwise be
deemed to confer upon or give to any other third party any remedy, claim,
reimbursement, cause of action, or other right, except as provided in Article 19
hereof.

19. This Guarantee may be assigned to other Persons only upon the prior written
consent of the non-assigning Party hereto, except that Owner may assign this
Guarantee to any of its Affiliates by providing notice to Guarantor.
Furthermore, Owner may, for the purpose of providing collateral, assign, pledge
and/or grant a security interest in this Guarantee to any Lender without
Guarantor’s consent. When duly assigned in accordance with the foregoing, this
Guarantee shall be binding upon and shall inure to the benefit of the assignee;
provided

 

FF-5



--------------------------------------------------------------------------------

that any assignment by Guarantor or Owner pursuant to this Section 21.7 shall
not relieve Guarantor or Owner (as applicable) of any of its obligations or
liabilities under this Guarantee. Any assignment not in accordance with this
Article 19 shall be void and without force or effect. Guarantor shall, on or
before issuance of NTP under the Agreement, enter into an acknowledgement and
consent with the Collateral Agent. substantially in the form of Schedule 1 to
this Guarantee, as may be amended mutatis mutandis to conform to the
acknowledgement and consent form agreed by Contractor under the Agreement.

20. Guarantor acknowledges and agrees that Owner is entitled to the benefit of
this Guarantee and the covenants, guarantees, indemnities and other promises
that are given and made in it by Guarantor, without Owner having signed this
Guarantee.

21. This Guarantee may only be amended by a written agreement that is signed by
or on behalf of both Owner and Guarantor.

22. This Guarantee shall continue in full force and effect until all of the
Guaranteed Obligations of Contractor under the Agreement and all obligations,
liabilities and guarantees of Guarantor under this Guarantee have been fulfilled
or otherwise resolved, at which point this Guarantee shall expire of its own
terms and shall be returned to the Contractor.

23. Guarantor shall not take any photographs of any part of the Liquefaction
Facility or the Existing Facility, issue a press release, advertisement,
publicity material, financial document or similar matter or participate in a
media interview that mentions or refers to the Work under the Agreement or any
part of the Liquefaction Facility or the Existing Facility without the prior
written consent of Owner. Guarantor acknowledges and agrees that Owner shall be
required, from time to time, to make disclosures and press releases and
applicable filings with the SEC in accordance with applicable securities laws,
that Owner believes in good faith are required by Applicable Law or the rules of
any stock exchange. If any such disclosure, press release or filing includes any
reference to Guarantor, then Owner shall provide as much notice as is
practicable to Guarantor to provide it with an opportunity to comment; provided,
however, the final determination shall remain with Owner. Guarantor acknowledges
that Owner shall be required from time to time to make filings in compliance
with applicable securities laws, including a copy of this Guarantee.

IN WITNESS of which this Guarantee has been duly executed by a duly authorized
representative of Guarantor and delivered on the day above written.

 

BECHTEL GLOBAL ENERGY, INC. By:     Name:     Title:    

 

Acknowledged by: SABINE PASS LIQUEFACTION, LLC By:     Name:     Title:    

 

FF-6



--------------------------------------------------------------------------------

Execution Version

SCHEDULE 1

TO ATTACHMENT FF

FORM OF ACKNOWLEDGMENT AND

CONSENT AGREEMENT WITH LENDER

Bechtel Global Energy, Inc. (the “Contracting Party”) hereby acknowledges the
existence of (but has not reviewed) the Security Agreement, dated as of
[                    ], 20[    ] (as from time to time amended, supplemented or
modified, the “Security Agreement”), among Sabine Pass Liquefaction, LLC (the
“Borrower”), [                    ] as Agent, and [                    ] (in
such capacity, the “Collateral Agent”), for the benefit of various financial
institutions providing financing to the Borrower (collectively, the “Secured
Parties”), and hereby executes this Acknowledgement and Consent Agreement (the
“Consent”) and agrees as follows:

1. The Contracting Party hereby acknowledges and consents in accordance with the
terms and conditions set forth below to the Borrower’s pledge and collateral
assignment of all its right, title and interest in, to and under (but not,
except as provided herein, its obligations, liabilities or duties with respect
to) the Parent Guarantee dated [                    ], 20[    ] (the “Assigned
Agreement”), given in respect of the Lump Sum Turnkey Agreement for the
Engineering, Procurement and Construction of the Sabine Pass Liquefaction
Facility, dated [                    ], 20[    ], between Bechtel Oil, Gas and
Chemicals, Inc. and the Borrower (the “EPC Contract”). Capitalized terms used,
but not otherwise defined, herein shall have the respective meanings ascribed to
such terms in the Assigned Agreement.

2. The Contracting Party represents and warrants as of the date hereof as
follows:

a. The Contracting Party is a corporation duly organized, validly existing and
in good standing under the laws of Delaware, is authorized and qualified to do
business in all jurisdictions in which the nature of the business conducted by
it makes such qualification necessary and where failure so to qualify would have
a material adverse effect on its financial condition, operations, prospects,
taxes or business.

b. The Contracting Party is not in violation of any Applicable Law or judgment
entered by any Governmental Instrumentality, which violations, individually or
in the aggregate, would affect its performance of any obligations under this
Consent or the Assigned Agreement in any material respect. There are no legal or
arbitration proceedings or any proceeding by or before any Governmental
Instrumentality, now pending or (to the current actual knowledge of the
Contracting Party) threatened against the Contracting Party that, if adversely
determined, could reasonably be expected to have a material adverse effect on
its ability to perform under this Consent or the Assigned Agreement.

c. No consent or approval of, or other action by or any notice to or filing
with, any Governmental Instrumentality (except those previously obtained) was
required in connection with the execution and delivery by the Contracting Party
of the Assigned Agreement, or is required in connection with the execution and
delivery of this Consent, or, to the best actual current knowledge of the
Contracting Party, the performance of its obligations under this Consent.

 

FF Sch 1-1



--------------------------------------------------------------------------------

d. Neither the execution and delivery of this Consent and the Assigned Agreement
by the Contracting Party, the consummation of the transactions herein
contemplated by the Contracting Party, nor compliance with the terms and
provisions hereof by the Contracting Party, will:

(i) conflict with, result in a breach of or default under, or require any
consent (other than consents already obtained and the Ordinary Course Consents)
under: (A) the charter or by-laws of the Contracting Party, (B) any Applicable
Law, (C) any order, writ, injunction or decree of any court applicable to the
Contracting Party, or (D) any agreement or instrument to which the Contracting
Party is a party or by which it is bound or to which it or any of its property
or assets is subject in any such case under this clause (i) that would result in
a material adverse effect upon the ability of the Contracting Party to perform
its obligations under this Consent and the Assigned Agreement; or

(ii) result in the creation or imposition of (or the obligation to create or
impose) any lien, security interest, charge or encumbrance upon any of the
properties or assets of the Contracting Party.

e. The Contracting Party has all necessary power and authority to execute,
deliver and perform its obligations under this Consent and the Assigned
Agreement; the execution, delivery and performance by the Contracting Party of
this Consent and the Assigned Agreement have been duly authorized by all
necessary action on its part; and this Consent and the Assigned Agreement have
been duly and validly executed and delivered by the Contracting Party and each
constitutes a legal, valid and binding obligation of the Contracting Party
enforceable in accordance with its terms, except as the enforceability thereof
may be limited by bankruptcy, insolvency, reorganization or moratorium or other
similar laws relating to the enforcement of creditors’ rights generally, and by
general principles of equity. There are no amendments, modifications or
supplements (whether by waiver, consent or otherwise) to the Assigned Agreement,
either oral or written.

f. The Contracting Party is financially solvent, able to pay all debts as they
mature and possesses sufficient working capital to guarantee the completion of
the work under the EPC Contract and perform its obligations hereunder.

g. To the Contracting Party’s current actual knowledge, the Borrower (a) has
complied with all conditions precedent required to be complied with by or on
behalf of the Borrower on or prior to the date hereof pursuant to the Assigned
Agreement and (b) is not in default under any covenant or obligation of the
Assigned Agreement and no such default has occurred prior to the date hereof.

h. The Contracting Party is not, to its current actual knowledge, in default
under any covenant or obligation hereunder or under the Assigned Agreement and
no such default has occurred prior to the date hereof. After giving effect to
the pledge and assignment referred to in

 

FF Sch 1-2



--------------------------------------------------------------------------------

paragraph 1, and after giving effect to the consent to such pledge and
assignment by the Contracting Party, to the current actual knowledge of the
Contracting Party, (a) there exists no event or condition that would, either
immediately or with the passage of time or giving of notice, or both, entitle
either the Contracting Party or the Borrower to terminate or suspend its
obligations under the Assigned Agreement and (b) there are no claims or rights
of set-off pending by any party to the Assigned Agreement.

i. The Contracting Party affirms that it has no written notice or current actual
knowledge of any pledge or assignment relative to the right, title and interest
of the Borrower in, to and under the Assigned Agreement other than the pledge
and assignment referred to in paragraph 1.

3.

a. From and after the date hereof and unless and until the Contracting Party
shall have received written notice from the Collateral Agent that the lien of
the Security Agreement has been released in full and provided that an event of
default by the Borrower shall have occurred and be continuing pursuant to the
loan documents executed in connection with the Security Agreement, the
Collateral Agent shall have the full right and power to enforce directly against
the Contracting Party (subject to all of the Contracting Party’s defenses and
other rights under the Assigned Agreement in accordance with the terms thereof)
all obligations of the Contracting Party under the Assigned Agreement and
otherwise to exercise all remedies thereunder and to make all demands and give
all notices and make all requests required or permitted to be made by the
Borrower under the Assigned Agreement, all in accordance with the terms thereof;
provided that no such performance shall be construed as an assumption by the
Collateral Agent or any Secured Party of any covenants, agreements or
obligations of the Borrower under or in respect of the Assigned Agreement,
except to the extent the Assigned Agreement shall have been expressly assumed by
the Collateral Agent pursuant to paragraph 5 hereof. Any action taken by the
Collateral Agent in accordance with this paragraph 3(a) shall be binding on the
Borrower. If the Contracting Party receives any demands, notices or requests
made from the Collateral Agent in accordance with this paragraph 3(a) which are
conflicting with that made by the Borrower, the Collateral Agent’s demands,
notices and requests shall control over those conflicting demands, notices or
requests made by the Borrower.

b. The Contracting Party agrees that it cannot terminate or suspend its
obligations under the Assigned Agreement.

4. Notwithstanding any provision in the Assigned Agreement to the contrary, in
the event of the proper assignment or novation of the rights and obligation
under the EPC Contract to a third party , the Contracting Party will enter into
a new agreement with the Collateral Agent or, at the Collateral Agent’s request,
with the Collateral Agent’s nominee, for the remainder of the originally
scheduled duration of the Assigned Agreement, effective as of the date of such
assignment or novation, with substantially the same covenants, agreements,
terms, provisions and limitations as are contained in the Assigned Agreement;
provided that the Collateral Agent shall have made a request to the Contracting
Party for such new agreement within seven (7) days after the date of such
assignment or novation of the EPC Contract.

 

FF Sch 1-3



--------------------------------------------------------------------------------

5. Provided that an event of default by Borrower shall have occurred and be
continuing pursuant to the loan documents executed in accordance with the
Security Agreement, the Contracting Party agrees that the Collateral Agent may
(but shall not be obligated to) pursuant to the terms of the Security Agreement
assume, or cause any purchaser at any foreclosure sale or any assignee or
transferee under any instrument of assignment or transfer in lieu of foreclosure
to assume, all of the rights and interests of the Borrower thereafter arising
under the Assigned Agreement. If the rights and interests of the Borrower in the
Assigned Agreement shall be assumed, sold or transferred as provided herein,
then the Contracting Party shall continue to perform its obligations under the
Assigned Agreement in favor of the assuming party as if such party had
thereafter been named as the Borrower under the Assigned Agreement. The
Collateral Agent shall not take action under this paragraph 5 until after the
initial disbursement of the Secured Parties’ loans.

6. The Contracting Party shall make all payments due to the Borrower under the
Assigned Agreement to [                    ], acting as the Collateral Agent to
Account No. [                    ], ABA No. [                    ]. All parties
hereto agree that each payment by the Contracting Party to the Collateral Agent
of amounts due to the Borrower from the Contracting Party under the Assigned
Agreement shall satisfy the Contracting Party’s corresponding payment obligation
under the Assigned Agreement and, to the extent applicable, the EPC Contract.

7. No amendment or modification of, or waiver by or consent of, the Borrower in
respect of, any provision of the Assigned Agreement shall be effective unless
the same shall be in writing, in accordance with the requirements of the
Assigned Agreement, prior written notice thereof shall have been given to the
Collateral Agent and the Collateral Agent shall have given its consent. This
Consent may be amended or modified only by an instrument in writing signed by
the Contracting Party, the Borrower and the Collateral Agent.

8. The Contracting Party shall deliver to the Collateral Agent concurrently with
the delivery thereof to the Borrower, a copy of the following items if and when
provided by the Contracting Party to the Borrower pursuant to the Assigned
Agreement: (a) notification prior to cancellation, non-renewal or a material
change in the insurance coverage required under the terms of the Assigned
Agreement; (b) notification of termination; (c) notification of suspension of
all of the Work; (d) notification of default by the Borrower; (e) notification
of claims, demands, actions or causes of actions asserted against the
Contracting Party for which the Borrower has indemnification obligations; and
(f) notification of request for arbitration.

9. The Contracting Party shall provide to the Collateral Agent any information
or documentation as reasonably requested by the Collateral Agent in connection
with the financing of the Borrower’s obligations under the Assigned Agreement
including, without limitation, the following: (a) an opinion of counsel of
Contracting Party customary for a project financing with respect to the
authorization, execution, delivery and enforceability, and other similar issues,
of the Assigned Agreement and this Consent; (b) a certificate of an authorized
officer of Contracting Party certifying that (i) all amounts due and payable
under the Assigned Agreement have been paid other than those amounts payable in
respect of the current invoice and (ii) no event or condition exists to the
Contracting Party’s current actual knowledge which constitutes a default by the
Borrower under the Assigned Agreement; and (c) a copy of a certificate of good
standing of, and payment of franchise taxes by, the Contracting Party issued by
the Secretary of State of [            ].

 

FF Sch 1-4



--------------------------------------------------------------------------------

10. Notice to any party hereto shall be deemed to be delivered on the earlier
of: (a) the date of personal delivery and (b) if deposited in a United States
Postal Service depository, postage prepaid, registered or certified mail, return
receipt requested, addressed to such party at the address indicated below (or at
such other address as such party may have theretofore specified by written
notice delivered in accordance herewith), upon delivery or refusal to accept
delivery, in each case as evidenced by the return receipt:

 

The Collateral Agent:   

[                    ]

[                    ]

[                    ]

Facsimile: [                    ]

Attn: [                    ]

The Borrower:   

Sabine Pass Liquefaction, LLC

700 Milam Street, Suite 800

Houston, Texas 77002

Facsimile: (713) 375-6206

Attn: ***

 

with a copy to:

 

Sabine Pass Liquefaction, LLC

700 Milam Street, Suite 800

Houston, Texas 77002

Facsimile: (713) 375-6228

Attn: ***

The Contracting Party:   

Bechtel Global Energy, Inc.

50 Beale Street

San Francisco, California 94105-18190

Facsimile: (        )         -            

Attn:                                         

 

with a copy to:

 

Bechtel Corporation

3000 Post Oak Boulevard

Houston, Texas 77056

Facsimile: (713) 235-3945

Attn: Principal Counsel

11. This Consent shall be binding upon and shall inure to the benefit of the
respective successors and permitted assigns of the Contracting Party, the
Borrower, the Collateral Agent and the Secured Parties (provided, however, that
the Contracting Party shall not assign or transfer it rights hereunder without
the prior written consent of the Collateral Agent).

 

FF Sch 1-5



--------------------------------------------------------------------------------

12. This Consent may be executed in one or more counterparts with the same
effect as if the signatures thereto and hereto were upon the same instrument.
This Consent shall become effective at such time as the Collateral Agent shall
have received counterparts hereof signed by all of the intended parties hereto.

13. For purposes of this Consent, the term “day” or “days” shall mean calendar
days unless otherwise defined herein.

14. No failure on the part of any party or any of its agents to exercise and no
delay in exercising, and no course of dealing with respect to, any right, power
or privilege hereunder shall operate as a waiver thereof (subject to any statute
of limitations), and no single or partial exercise of any right, power or
privilege hereunder shall preclude any other or further exercise thereof or the
exercise of any other right power or privilege.

15. If any provision hereof is invalid and unenforceable in any jurisdiction,
then, to the fullest extent permitted by law, (a) the other provisions hereof
shall remain in full force and effect in such jurisdiction and shall be
liberally construed to carry out the intentions of the parties hereto as nearly
as may be possible and (b) the invalidity or unenforceability of any provision
hereof in any jurisdiction shall not affect the validity or enforceability of
such provision in any other jurisdiction.

16. The agreements of the parties hereto are solely for the benefit of the
Contracting Party, the Borrower, the Collateral Agent and the Secured Parties,
and no Person (other than the parties hereto and the Secured Parties and their
successors and assigns permitted hereunder) shall have any rights hereunder.

17. This Consent shall terminate upon the indefeasible payment in full of all
amounts owed in connection with the Security Agreement.

18. THIS CONSENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAW
OF THE STATE OF NEW YORK. THE CONTRACTING PARTY, THE COLLATERAL AGENT AND THE
BORROWER HEREBY SUBMIT TO THE NONEXCLUSIVE JURISDICTION OF THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE
COURT SITTING IN NEW YORK CITY FOR THE PURPOSES OF ALL LEGAL PROCEEDINGS ARISING
OUT OF OR RELATING TO THIS CONSENT OR THE TRANSACTIONS CONTEMPLATED HEREBY,
EXCEPT FOR DISPUTES ARISING OUT OF OR RELATING TO THE ASSIGNED AGREEMENT WHICH
WILL CONTINUE TO BE GOVERNED EXCLUSIVELY BY ARTICLE 18 OF THE ASSIGNED
AGREEMENT. THE CONTRACTING PARTY, THE COLLATERAL AGENT AND THE BORROWER
IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A
COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

19. EACH OF THE CONTRACTING PARTY, THE COLLATERAL AGENT AND THE BORROWER HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT

 

FF Sch 1-6



--------------------------------------------------------------------------------

PERMITTED BY LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS CONSENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

20. NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS AGREEMENT, NONE OF THE
CONTRACTING PARTY, THE COLLATERAL AGENT, NOR THE BORROWER, SHALL BE LIABLE UNDER
THIS CONSENT, WHETHER IN CONTRACT, WARRANTY, TORT (INCLUDING NEGLIGENCE), STRICT
LIABILITY, PRODUCTS LIABILITY, PROFESSIONAL LIABILITY, INDEMNITY, CONTRIBUTION,
OR ANY OTHER CAUSE OF ACTION FOR SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL
LOSSES OR DAMAGES, INCLUDING LOSS OF PROFITS, LOSS OF USE, LOSS OF OPPORTUNITY,
LOSS OF REVENUES, LOSS OF FINANCING, LOSS OR INCREASE OF BONDING CAPACITY, COSTS
OF OBTAINING OR MAINTAINING FINANCING, LOSS OF GOODWILL, OR BUSINESS
INTERRUPTION, OR DAMAGES OR LOSSES FOR PRINCIPAL OFFICE EXPENSES INCLUDING
COMPENSATION OF PERSONNEL STATIONED THERE (“CONSEQUENTIAL DAMAGES”), AND THE
CONTRACTING PARTY, THE COLLATERAL AGENT, AND THE BORROWER DO HEREBY RELEASE EACH
OTHER FROM ANY LIABILITY FOR SUCH CONSEQUENTIAL DAMAGES; PROVIDED THAT THE
EXCLUSION OF LIABILITY SET FORTH IN THIS SECTION IS NOT INTENDED TO PRECLUDE
RECOVERIES AS PERMITTED PURSUANT TO SECTION 20.4 OF THE ASSIGNED AGREEMENT WITH
RESPECT TO OBLIGATIONS UNDER THE ASSIGNED AGREEMENT ONLY.

[Signature page follows.]

 

FF Sch 1-7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Consent as of the          day of
                    , 20    .

 

[

    ]

By:  

 

Name:  

 

Title:  

 

BECHTEL GLOBAL ENERGY, INC. By:  

 

Name:  

 

Title:  

 

ACKNOWLEDGED and AGREED

SABINE PASS LIQUEFACTION, LLC

By:  

 

Name:  

 

Title:  

 

 

FF Sch 1-8